        Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 1 of 362



 1 Todd C. Atkins (SBN 208879)
     tatkins@atkinsdavidson.com
 2 ATKINS & DAVIDSON, APC
     2261 Rutherford Road
 3 Carlsbad, CA 92008
     Tel: 619.665.3476
 4
     Matthew M. Wawrzyn (pro hac vice pending)
 5 matt@wawrzynlaw.com
     Stephen C. Jarvis (pro hac vice pending)
 6 stephen@wawrzynlaw.com
     WAWRZYN & JARVIS LLC
 7 2700 Patriot Blvd, Suite 250
     Glenview, IL 60026
 8 Telephone: 847.656.5848
 9 Attorneys for VDPP LLC
10
11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13
14 VDPP LLC,                                      Case No.

15                 Plaintiff,                     COMPLAINT FOR PATENT
                                                  INFRINGMENT
16          v.
17 ACER AMERICA CORPORATION,
18                                                JURY TRIAL DEMANDED
                   Defendant.
19
20
21
22
23
24
25
26
27
28
     Complaint for Patent Infringement           -1-                     Case No.
        Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 2 of 362



 1                                                 Parties
 2          1.      Plaintiff VDPP LLC is a limited liability company organized under the laws of
 3
     Oregon with a principal place of business located in Corvallis, Oregon.
 4
            2.      Defendant Acer America Corporation (“Acer”) is a corporation organized under
 5
     the laws of California with a principal place of business located in San Jose, California.
 6
 7                                        Jurisdiction and Venue

 8          3.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 101 et

 9 seq.
10          4.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331
11
     and 1338(a).
12
            5.      This Court may exercise personal jurisdiction over Acer. Acer conducts
13
     continuous and systematic business in California and in this District. Acer’s principal place of
14
15 business is located in this District. These patent infringement claims arise directly from Acer’s
16 continuous and systematic activity in this District. In short, this Court’s exercise of jurisdiction
17 over Acer would be consistent with the California long-arm statute and traditional notions of fair
18 play and substantial justice.
19
            6.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b).
20
                          Count 1 – Infringement of U.S. Patent No. 10,021,380
21
            7.      VDPP is the exclusive owner of United States Patent No. 10,021,380 (the “‘380
22
23 patent”), which is attached hereto as “Exhibit 1.”
24          8.      The ‘380 patent is valid and enforceable.
25          9.      Acer has been and is directly infringing at least one of the 30 claims of the ‘380
26
     patent. Acer has made and sold and is making and selling mobile devices, including the “Liquid”
27
     smartphones and “Iconia One” tablets, which embody claims of the ‘380 patent. Without limiting
28
     Complaint for Patent Infringement                -2-                                         Case No.
        Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 3 of 362



 1 the claims that will be asserted or the products that will be accused of infringement in this action,
 2 Acer infringes claim 16 of the ‘380 patent by making and selling the Iconia One 10 tablet (the
 3
     “Iconia”).
 4
                    a.     The apparatus of claim 16 comprises “a storage adapted to: store a
 5
            sequence of image frames[.]” (Ex. 1 at 114:54-56.) The Iconia is an apparatus with 32GB
 6
 7          of      storage       to      store      a      sequence        of      image       frames.

 8          https://www.acer.com/ac/en/GB/content/series-features/iconiaone10.

 9                  b.     The claim 16 apparatus comprises “a processor communicably coupled to
10          the storage and adapted to: obtain from said storage a first image frame associated with a
11
            first chronological position in the sequence image frames and a second image frame
12
            associated with a second chronological position in the sequence of image frames[.]” (Ex. 1
13
            at 114:57-63.) The Iconia has a 1.50 GHz MediaTek Cortex A35 processor that is
14
15          connected to the Iconia’s storage. https://www.acer.com/ac/en/GB/content/series-

16          features/iconiaone10. The Iconia receives a video stream that consists of a series of still

17          image frames in a chronological sequence. The Iconia’s processor obtains the still images
18          from the storage, each of which are associated with the chronological order.
19
                    c.     The processor of claim 16 is further adapted to “remove a portion of the
20
            first image frame to generate a modified first image frame, wherein the modified first
21
            image frame is different from the first image frame; [and] remove a portion of the second
22
23          image frame to generate a modified second image frame, wherein the modified second

24          image frame is different from the second image frame[.]” (Ex. 1 at 114:64-115:4.) When
25          the Iconia’s electronic image stabilization is enabled, https://content.etilize.com/User-
26
            Manual/1041817856.pdf at 41, Iconia’s processor processes the image frames of a video
27
            by removing portions of the images, so that the movement of anchor points within the
28
     Complaint for Patent Infringement               -3-                                     Case No.
        Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 4 of 362



 1          image frame between one image and the next is minimized.
 2                  d.     The claim 16 processor is adapted to “combine the modified first image
 3
            frame and the modified second image frame to generate a modified combined image
 4
            frame, the modified combined image frame having first and second opposing sides
 5
            defining a first dimension and third and fourth opposing sides defining a second
 6
 7          dimension[.]” (Ex. 1 at 115:5-10.) The Iconia processor combines the modified frames so

 8          that anchor-point movement is minimized from frame-to-frame, and the dimensions of

 9          each image fills the frame, thereby concealing the removed portions of each modified
10          combined image frame.
11
                    e.     The claim 16 apparatus’ processor is adapted to “display the modified
12
            combined image frame.” (Ex. 1 at 115:11.) The Iconia processor displays the modified
13
            combined image frames, presenting a stabilized video.
14
15                        Count 2 – Infringement of U.S. Patent No. 9,699,444

16          10.     VDPP is the exclusive owner of United States Patent No. 9,699,444 (the “‘444

17 patent”), which is attached hereto as “Exhibit 2.”
18          11.     The ‘444 patent is valid and enforceable.
19
            12.     Acer has been and is directly infringing at least one of the 27 claims of the ‘444
20
     patent. Acer has made and sold and is making and selling computer monitors, including the X,
21
22 BM, and ET series, which embody claims of the ‘444 patent. Without limiting the claims that will
23 be asserted or the products that will be accused of infringement in this action, Acer infringes
24 claim 1 of the ‘444 patent by making and selling the Predator X27 (the “Predator X27”).
25 https://www.acer.com/ac/en/US/content/predator-series-design/predatorx27.
26
                    a.     Claim 1 of the ‘444 patent claims an “apparatus comprising: a storage
27
            adapted to: store one or more image fames[.]” (Ex. 2 at 47:40-42.) The Predator X27 is an
28
     Complaint for Patent Infringement              -4-                                    Case No.
       Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 5 of 362



 1          apparatus with storage to store a sequence of image frames.
 2                 b.      The Claim 1 apparatus comprises “a processor adapted to: obtain a first
 3
            image frame from a first video stream; [and] expand the first image frame to generate a
 4
            modified image frame, wherein the modified image frame is different from the first image
 5
            frame[.]” (Ex. 2 at 47:43-47.) The Predator X27 has a native resolution of 3840 x 2160
 6
 7          and is equipped with a graphics processing unit adapted to upscale obtained image frames

 8          to match the Predator X27’s native resolution.

 9                 c.      The processor of claim 1 is adapted to “generate a bridge frame, wherein
10          the bridge frame is a non-solid color, wherein the bridge frame is different from the first
11
            image frame and different from the modified image frame[.]” (Ex. 2 at 47:48-51.) The
12
            Predator X27 is a direct-backlight LED LCD monitor, which means that the Predator X27
13
            displays video using two separate layers. The front layer is liquid crystal layer (the “LCM
14
15          Layer”) containing millions of pixels, each of which is split into subpixels of the primary

16          colors: red, green, and blue. The back layer is a backlight unit of LED lights (the “BLU”)

17          that illuminates the LCM Layer. In order to achieve deeper black levels, the processor of
18          the Predator X27 is adapted to dynamically turn off localized areas of the BLU—areas
19
            where the image should be black, resulting in a bridge frame that is non-solid, i.e., parts of
20
            the frame are black, parts of the frame are white, and parts of the frame are a gradient
21
            thereof. “LET THERE BE LIGHT[.] How do 384 individually-controllable LED
22
23          backlight zones sound? If you happen to prefer the most realistic image possible, then this

24          is for you.” https://www.acer.com/ac/en/US/content/predator-series-design/predatorx27.
25                 d.      In claim 1, the processor is adapted to “blend the modified image frame
26
            with the bridge frame to generate a blended modified image frame; and display the
27
            blended modified image frame.” (Ex. 2 at 47:52-54.) The Predator X27 blends the bridge
28
     Complaint for Patent Infringement               -5-                                      Case No.
        Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 6 of 362



 1          frame (the locally-dimmed BLU image) with the modified image frame (the upscaled
 2          RGB image of the LCM) to create and display the blended modified image frame.
 3
            13.    Further, Acer has made and sold and is making and selling monitors, including the
 4
     Nitro VG0 and RG0 series and the Predator XB271HU, which embody claims of the ’444 patent.
 5
     Without limiting the claims that will be asserted or the products that will be accused of
 6
 7 infringement in this action, Acer infringes claim 27 of the ‘444 patent by making and selling the
 8 Predator XB271HU monitor (the “Predator XB”), which is designed to perform “black frame
 9 insertion.”
10                 a.      Claim 27, which is dependent on claim 26, claims an “apparatus
11
            comprising: a storage adapted to: store one or more image frames[.]” (Ex. 2 at 50:37-39.)
12
            The Predator XB is an apparatus with storage to store a sequence of image frames.
13
                   b.      The claim 27 apparatus comprises “a processor adapted to: obtain a first
14
15          image from a first video stream [.]” (Ex. 2 at 50:40-41.) The Predator XB is equipped with

16          a graphics processing unit adapted to obtain images that together make a video stream.

17                 c.      The claim 27 processor is adapted to “generate a modified image frame by
18          . . . expanding the first image frame . . . wherein the modified image frame is different
19
            from the first image frame[.]” (Ex. 2 at 50:42-49.) The Predator XB’s processor is adapted
20
            to expand images to match the Predator XB’s native resolution of 2560 x 1440.
21
            https://www.acer.com/ac/en/US/content/predator-model/UM.HX1AA.001.
22
23                 d.      The claim 27 processor is further adapted to “generate a bridge frame,

24          wherein the bridge frame is a solid color, wherein the bridge frame is different from the
25          first image frame and different from the modified image frame[.]” (Ex. 2 at 50:50-53.)
26
            The bridge frame is black. (Id. at 50:56-57.) All monitors display video as a series of still
27
            images. These images change quickly enough to produce the illusion of motion—much
28
     Complaint for Patent Infringement               -6-                                      Case No.
        Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 7 of 362



 1           like a flip book. Because display devices are unable to produce truly moving images, the
 2           human eye perceives the “moving” object as blurred. To reduce this perceived motion
 3
             blur, the Predator XB practices the invention of claim 27 by generating a solid black
 4
             bridge frame and inserting the bridge frame between the modified image frames.
 5
                    e.        The claim 27 apparatus then will “display the modified image frame; and
 6
 7           display the bridge frame.” (Ex. 2 at 50:54-55.) The Predator XB displays the modified

 8           image frame, and then displays the solid black bridge frame.

 9                         Count 3 – Infringement of U.S. Patent No. 9,426,452
10           14.    VDPP is the exclusive owner of United States Patent No. 9,426,452 (the “‘452
11
     patent”), which is attached hereto as “Exhibit 3.”
12
             15.    The ‘452 patent is valid and enforceable.
13
             16.    Acer has been and is directly infringing at least one of the 4 claims of the ‘452
14
15 patent. Acer has made and sold and is making and selling mobile devices, including the Liquid
16 smartphones and Iconia One tablets, which infringe claims of the ‘452 patent. Without limiting
17 the claims that will be asserted or the products that will be accused of infringement in this action,
18 Acer infringes claim 2 of the ‘452 patent by making and selling the Iconia.
19
                    a.        Claim 2 of the ‘452 patent claims an “apparatus comprising: a storage
20
             adapted to: store one or more image fames[.]” (Ex. 3 at 46:42-44.) The Iconia is an
21
             apparatus with storage to store a sequence of image frames.
22
23                  b.        The claim 2 apparatus includes “a processor adapted to: obtain a first

24           image from a first video stream; obtain a second image from a second video stream,
25           wherein the first image is different from the second image; [and] stitch together the first
26
             image and the second image to generate a stitched image frame[.]” (Ex. 3 at 46:45-51.)
27
             The     Iconia      includes    a    MediaTek       MT8163,      Quad-core      processor,
28
     Complaint for Patent Infringement               -7-                                     Case No.
       Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 8 of 362



 1          https://www.acer.com/ac/en/GB/content/model/NT.LCFEE.002, which facilitates the
 2          execution of Iconia’s video chat feature through, for example, Google Hangouts.
 3
            https://content.etilize.com/User-Manual/1041817856.pdf at 34. The processor obtains
 4
            image frames from at least two separate video streams: one for each participant in the
 5
            video chat. The processor then creates a stitched image frame by combining the two video
 6
 7          streams within the same image frame.

 8                 c.      The processor of claim 2 is adapted to “generate a first modified image

 9          frame by removing a first portion of the stitched image frame; generate a second modified
10          image frame by removing a second portion of the stitched image frame; [and] generate a
11
            third modified image frame by removing a third portion of the stitched image frame;
12
            wherein the first modified image frame, the second modified image frame, and the third
13
            modified image frame are different from each other[.]” (Ex. 3 at 46:52-60.) The processor
14
15          creates three modified image frames from the stitched image frame by removing two of

16          the primary colors (red, green, and blue) in each modified image frame, resulting in a

17          modified image frame representing only the red components, a second modified image
18          frame representing only the green components, and a third modified image frame
19
            representing only the blue components.
20
                   d.      The claim 2 apparatus’ processor is adapted to “identify a bridge frame
21
            [and] blend the first modified image frame with the bridge frame to generate a first
22
23          blended frame; blend the second modified image frame with the bridge frame to generate

24          a second blended frame; blend the third modified image frame with the bridge frame to
25          generate a third blended frame [and] overlay the first blended frame, the second blended
26
            frame, and the third blended frame to generate a combined frame[.]” (Ex. 3 at 46:61-47:3.)
27
            The   Iconia   has   an    “Active     Matrix   TFT   Colour    LCD”     display   screen,
28
     Complaint for Patent Infringement               -8-                                   Case No.
        Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 9 of 362



 1          https://www.acer.com/ac/en/GB/content/model/NT.LCFEE.002, that consists of a liquid
 2          crystal layer (the “LCM Layer”) containing millions of pixels, each of which is split into
 3
            subpixels of the primary colors: red, green, and blue, and a backlight unit of LED lights
 4
            (the “BLU”) that illuminates the LCM Layer. This Backlight unit emits white light and is
 5
            identified by the processor as the bridge frame. The modified image frames, when blended
 6
 7          with the backlight frame show the respective red, green, or blue colors of the first image

 8          of the video chat. When those blended frames are overlayed, the video chat image is

 9          shown in its full range of colors.
10                    e.     Finally, the processor of claim 2 is adapted to “display the combined
11
            frame.” (Ex. 3 at 47:4.) The Iconia displays the combined, full-color video chat image.
12
                            Count 4 – Infringement of U.S. Patent No. 9,948,922
13
            17.       VDPP is the exclusive owner of United States Patent No. 9,948,922 (the “‘922
14
15 patent”), which is attached hereto as “Exhibit 4.”
16          18.       The ‘922 patent is valid and enforceable.

17          19.       Acer has been and is directly infringing at least one of the 12 claims of the ‘922
18 patent. Acer has made and sold and is making and selling computer monitors that embody claims
19
     of the ‘922 patent. Without limiting the claims that will be asserted or the products that will be
20
     accused of infringement in this action, Acer infringes claim 2 of the ‘922 patent by making and
21
22 selling the Predator XB, which is designed to perform “black frame insertion.”
23                    a.     Claim 2 of the ‘922 patent, which is dependent on claim 1, claims an

24          “apparatus comprising: a storage adapted to: store one or more image fames[.]” (Ex. 4 at
25          113:27-29.) The Predator XB is an apparatus with storage to store a sequence of image
26
            frames.
27
                      b.     The claim 2 apparatus includes “a processor adapted to: obtain a first
28
     Complaint for Patent Infringement                -9-                                    Case No.
       Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 10 of 362



 1          image frame and a second image frame from a first video stream[.]” (Ex. 4 at 113:30-32.)
 2          The Predator XB is equipped with a graphics processing unit adapted to obtain a series of
 3
            images that together make a video stream.
 4
                   c.      The processor of claim 2 is adapted to “generate a first modified image
 5
            frame by expanding the first image frame, wherein the first modified image frame is
 6
 7          different from the first image frame; [and] generate a second modified image frame by

 8          expanding the second image frame, wherein the second modified image frame is different

 9          from the second image frame[.]” (Ex. 4 at 113:33-39.) The Predator XB’s processor is
10          adapted to expand images to match the Predator XB’s native resolution of 2560 x 1440.
11
            https://www.acer.com/ac/en/US/content/predator-model/UM.HX1AA.001.
12
                   d.      The claim 2 apparatus’ processor is adapted to “generate a bridge frame,
13
            wherein the bridge frame is a solid color, wherein the bridge frame is different from the
14
15          first image frame and different from the second image frame[.]” (Ex. 4 at 113:40-43.)

16          “[T]he bridge frame is black.” (Id. at 113:47-48.) All monitors display video as a series of

17          still images. These images change quickly enough to produce the illusion of motion—
18          much like a flip book. Because display devices are unable to produce truly moving
19
            images, the human eye perceives the “moving” object as blurred. To reduce this perceived
20
            motion blur, the Predator XB practices the invention of claim 2 by generating a solid
21
            black bridge frame and inserting the bridge frame between the modified image frames.
22
23                 e.      The processor of claim 2 is adapted to “display the first modified image

24          frame; display the bridge frame; and display the second modified image frame.” (Ex. 4 at
25          113:44-46.) The Predator XB displays the first modified image frame, then displays the
26
            solid black bridge frame, then displays the second modified image frame.
27
28
     Complaint for Patent Infringement              -10-                                     Case No.
       Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 11 of 362



 1                                          Prayer for Relief
 2          WHEREFORE, VDPP prays for the following relief against Acer:
 3
            (a)    Judgment that Acer has directly infringed the ‘380, ‘444, ‘452, and ‘922 patents;
 4
            (b)    A fair and reasonable royalty;
 5
            (c)    Pre-judgment interest and post-judgment interest at the maximum rate allowed by
 6
 7                 law;

 8          (d)    A post-judgment injunction; and

 9          (e)    Such other and further relief as the Court may deem just and proper.
10                                       Demand for Jury Trial
11
            VDPP demands a trial by jury on all matters and issues triable by jury.
12
13
     Date: August 6, 2019                              /s/ Todd C. Atkins
14                                                     Todd C. Atkins (SBN 208879)
                                                       tatkins@atkinsdavidson.com
15                                                     ATKINS & DAVIDSON, APC
                                                       2261 Rutherford Road
16                                                     Carlsbad, CA 92008
                                                       Tel: 619.665.3476
17
                                                       Matthew M. Wawrzyn (pro hac vice pending)
18                                                     matt@wawrzynlaw.com
                                                       Stephen C. Jarvis (pro hac vice pending)
19                                                     stephen@wawrzynlaw.com
                                                       WAWRZYN & JARVIS LLC
20                                                     2700 Patriot Blvd, Suite 250
                                                       Glenview, IL 60026
21                                                     Telephone: 847.656.5848
22                                                     Attorneys for VDPP LLC
23
24
25
26
27
28
     Complaint for Patent Infringement              -11-                                   Case No.
Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 12 of 362




                EXHIBIT 1
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 13 of 362
                                       111111  1111111111111111111111111111111111111111111111111111111111111
                                                                                       US010021380Bl


c12)   United States Patent                                            (10)   Patent No.:     US          10,021,380 B1
       Jacobs et al.                                                   (45)   Date of Patent:                  Jul. 10, 2018

(54)   FASTER STATE TRANSITIONING FOR                             (58)    Field of Classification Search
       CONTINUOUS ADJUSTABLE 3DEEPS                                       CPC .............. G02B 27/0101; G02B 27/017; G02B
       FILTER SPECTACLES USING                                                                            27/0179; G02B 27/22
       MULTI-LAYERED VARIABLE TINT                                        USPC ........ 351/158, 159.39; 349/13, 96; 359/464,
       MATERIALS                                                                                                  359/465, 490
                                                                          See application file for complete search history.
(71)   Applicant: VISUAL EFFECT INNOVATIONS,
                  LLC, Plano, TX (US)                             (56)                  References Cited

(72)   Inventors: Kenneth Martin Jacobs, New York,                               U.S. PATENT DOCUMENTS
                  NY (US); Ronald Steven Karpf,
                                                                         3,991,266 A     11/1976 Baer
                  Corvallis, OR (US)                                     4,049,339 A      9/1977 Ledan

(73)   Assignee: VISUAL EFFECT INNOVATIONS,                                                 (Continued)
                 LLC, Plano, TX (US)
                                                                               FOREIGN PATENT DOCUMENTS
( *)   Notice:      Subject to any disclaimer, the term of this   CA               2276190 A1       7/1998
                    patent is extended or adjusted under 35       EP               0840522 B1       7/2008
                    U.S.C. 154(b) by 0 days.                                                (Continued)
(21)   Appl. No.: 15/907,614
                                                                                   OTHER PUBLICATIONS
(22)   Filed:       Feb. 28, 2018                                 "Crystal Eyes 3 User's Guide", StereoGraphics Corporation (2000),
                                                                  2 pages.
                Related U.S. Application Data
                                                                                            (Continued)
(60)   Continuation of application No. 15/683,623, filed on
       Aug. 22, 2017, now Pat. No. 9,948,922, which is a          Primary Examiner- Hung Dang
                        (Continued)                               (74) Attorney, Agent, or Firm- Ascenda Law Group, PC

(51)   Int. Cl.                                                   (57)                     ABSTRACT
       G02B 27122              (2018.01)
                                                                  An electrically controlled spectacle includes a spectacle
       H04N 131334             (2018.01)
                                                                  frame and optoelectronic lenses housed in the frame. The
                         (Continued)                              lenses include a left lens and a right lens, each of the
(52)   U.S. Cl.                                                   optoelectricallenses having a plurality of states, wherein the
       CPC ......... H04N 131334 (2018.05); G02B 261026           state of the left lens is independent of the state of the right
                  (2013.01); G02B 271017 (2013.01); G02B          lens. The electrically controlled spectacle also includes a
             2710172 (2013.01); G02B 2712207 (2013.01);           control unit housed in the frame, the control unit being
                    G02B 2712221 (2013.01); G02B 2712228          adapted to control the state of each of the lenses indepen-
                (2013.01); G02B 2712264 (2013.01); G02C           dently.
                     7100 (2013.01); G02C 71101 (2013.01);
                         (Continued)                                             30 Claims, 54 Drawing Sheets


                                                                                         100



                                            1 1
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 14 of 362


                                            US 10,021,380 Bl
                                                     Page 2


       Related U.S. Application Data                              now Pat. No. 7,976,159, which is a division of
                                                                  application No. 12/274,752, filed on Nov. 20, 2008,
continuation of application No. 15/606,850, filed on
                                                                  now Pat. No. 7,604,348, which is a continuation-in-
May 26, 2017, now Pat. No. 9,781,408, which is a                  part of application No. 11/928,152, filed on Oct. 30,
continuation-in-part of application No. 15/217,612,               2007, now Pat. No. 7,508,485, which is a continua-
filed on Jul. 22, 2016, now Pat. No. 9,699,444, which             tion-in-part of application No. 11/372,723, filed on
is a continuation of application No. 14/850,750, filed            Mar. 10, 2006, now Pat. No. 7,522,257, and a con-
on Sep. 10, 2015, now Pat. No. 9,426,452, which is a              tinuation-in-part of application No. 11/373,702, filed
continuation of application No. 14/451,048, filed on              on Mar. 10, 2006, now Pat. No. 7,405,801, said
Aug. 4, 2014, now Pat. No. 9,167,235, which is a                  application No. 11/372,723 is a continuation-in-part
continuation of application No. 14/155,505, filed on              of application No. 10/054,607, filed on Jan. 22, 2002,
Jan. 15, 2014, now Pat. No. 8,864,304, which is a                 now Pat. No. 7,030,902, said application No. 11/373,
continuation of application No. 13/746,393, filed on              702 is a continuation-in-part of application No.
Jan. 22, 2013, now Pat. No. 8,657,438, which is a                 10/054,607, filed on Jan. 22, 2002, now Pat. No.
continuation of application No. 12/938,495, filed on              7,030,902.
Nov. 3, 2010, now abandoned, which is a division of
application No. 12/555,545, filed on Sep. 8, 2009,        (60)    Provisional application No. 60/661,847, filed on Mar.
now Pat. No. 7,850,304, which is a continuation-in-               15, 2005, provisional application No. 60/664,369,
part of application No. 12/274,752, filed on Nov. 20,             filed on Mar. 23, 2005, provisional application No.
2008, now Pat. No. 7,604,348, which is a continua-                60/263,498, filed on Jan. 23, 2001, provisional
tion-in-part of application No. 11/928,152, filed on              application No. 61/398,981, filed on Jul. 2, 2010.
Oct. 30, 2007, now Pat. No. 7,508,485, which is a
continuation-in-part of application No. 11/373,702,       (51)    Int. Cl.
filed on Mar. 10, 2006, now Pat. No. 7,405,801, and               G02B 27101              (2006.01)
a continuation-in-part of application No. 10/054,607,             G02C 7110               (2006.01)
filed on Jan. 22, 2002, now Pat. No. 7,030,902, said              H04N 13104              (2006.01)
application No. 11/928,152 is a continuation-in-part              G02C 7100               (2006.01)
of application No. 11/372,723, filed on Mar. 10, 2006,            G02C 11100              (2006.01)
now Pat. No. 7,522,257, and a continuation-in-part of             G02B 26102              (2006.01)
application No. 10/054,607, filed on Jan. 22, 2002,               H04N 131144             (2018.01)
now Pat. No. 7,030,902, said application No. 15/606,              H04N 131324             (2018.01)
850 is a continuation-in-part of application No.                  H04N 131327             (2018.01)
14/850,629, filed on Sep. 10, 2015, now Pat. No.                  H04N 131332             (2018.01)
9 942 487 which is a continuation of application No.              H04N 131337             (2018.01)
I4/26S,423, filed on May 2, 2014, now Pat. No.                    H04N 131341             (2018.01)
9 167 177 which is a continuation of application No.              H04N 131359             (2018.01)
I3!16S,493, filed on Jun. 24, 2011, now Pat. No.                  H04N 131398             (2018.01)
8,750,382, and a continuation-in-part of application              H04N 13/00              (2018.01)
No. 12/938,495, filed on Nov. 3, 2010, now aban-                  H04N 13/02              (2006.01)
doned, which is a division of application No. 12/555,             H04N 13/261             (2018.01)
545, filed on Sep. 8, 2009, now Pat. No. 7,850,304,       (52)    U.S. Cl.
which is a continuation-in-part of application No.                CPC ......... G02C 11110 (2013.01); H04N 1310033
12/274,752, filed on Nov. 20, 2008, now Pat. No.                           (2013.01); H04N 1310422 (2013.01); H04N
7,604,348, which is a continuation-in-part of appli-                    1310425 (2013.01); H04N 1310429 (2013.01);
cation No. 11/928,152, filed on Oct. 30, 2007, now                             H04N 1310431 (2013.01); H04N 1310434
Pat. No. 7,508,485, which is a continuation-in-part of                     (2013.01); H04N 1310438 (2013.01); H04N
application No. 11/373,702, filed on Mar. 10, 2006,                     1310454 (2013.01); H04N 1310497 (2013.01);
now Pat. No. 7,405,801, and a continuation-in-part of                            H04N 131144 (2018.05); H04N 131324
application No. 10/054,607, filed on Jan. 22, 2002,                          (2018.05); H04N 131327 (2018.05); H04N
now Pat. No. 7,030,902, said application No. 13/168,                        131332 (2018.05); H04N 131337 (2018.05);
493 is a continuation-in-part of application No.                                 H04N 131341 (2018.05); H04N 131359
12/555,482, filed on Sep. 8, 2009, now Pat. No.                               (2018.05); H04N 131398 (2018.05); G02B
7 976 159 said application No. 15/606,850 is a con-                     2027/014 (2013.01); H04N 13/026 (2013.01);
ti~uation-in-part of application No. 15/212,114, filed                       H04N 13/261 (2018.05); H04N 2013/0077
on Jul. 15, 2016, now Pat. No. 9,716,874, which is a                    (2013.01); H04N 2013/0096 (2013.01); H04N
division of application No. 14/566,205, filed on Dec.                              2213/002 (2013.01); H04N 2213/008
10, 2014, now Pat. No. 9,426,442, which is a contin-                                                        (2013.01)
uation of application No. 14/333,266, filed on Jul. 16,
2014, now Pat. No. 8,941,919, which is a continu-         (56)                   References Cited
ation of application No. 14/149,293, filed on Jan. 7,
2014, now Pat. No. 8,913,319, which is a continu-                            U.S. PATENT DOCUMENTS
ation of application No. 13/632,333, filed on Oct. 1,
2012, now Pat. No. 8,657,439, which is a continu-                4,429,951   A    2/1984   Hirano
                                                                 4,528,587   A    7/1985   Jones, Jr.
ation of application No. 13/151,736, filed on Jun. 2,            4,562,463   A   12/1985   Lipton
2011, now Pat. No. 8,303,112, which is a continuation            4,597,634   A    7/1986   Steenblik
of application No. 12/555,482, filed on Sep. 8, 2009,            4,705,371   A   11/1987   Beard
            Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 15 of 362


                                                             US 10,021,380 Bl
                                                                      Page 3


(56)                        References Cited                                       7,133,015   B1   11/2006   Yoshida et al.
                                                                                   7,218,339   B2    5/2007   Jacobs
                   U.S. PATENT DOCUMENTS                                           7,405,801   B2    7/2008   Jacobs
                                                                                   7,436,568   B1   10/2008   Kuykendall, Jr.
       4,717,239   A         111988    Steenblik                                   7,508,485   B2    3/2009   Jacobs et a!.
       4,805,988   A         211989    Dones                                       7,522,257   B2    4/2009   Jacobs et a!.
       4,893,898   A         111990    Beard                                       7,922,321   B2    4/2011   Howell et a!.
       4,907,860   A         3/1990    Noble                                       8,864,304   B2   10/2014   Jacobs eta!.
       4,968,127   A        11/1990    Russell et a!.                              9,167,235   B2   10/2015   Jacobs eta!.
       5,002,364   A         3/1991    Steenblik                               2003/0112507    A1    6/2003   Divelbiss et a!.
       5,015,086   A         511991    Okaue et a!.                            2006/0244907    A1   11/2006   Simmons
       5,113,270   A         5/1992    Fergason                                2007/0103424    A1    5/2007   Huang
       5,144,344   A         9/1992    Takahashi et al.                        2007/0147671    A1    6/2007   Di Vincenzo et a!.
       5,184,156   A         211993    Black et a!.                            2010/0157425    A1    6/2010   Oh
       5,264,877   A        11/1993    Hussey                                  201110007132    A1    112011   Redmann et al.
       5,353,391   A        10/1994    Cohen et a!.                            201110279450    A1   11/2011   Seong et a!.
       5,365,278   A        1111994    Willis                                  2012/0281961    A1   1112012   Forbes
       5,510,831   A         4/1996    Mayhew                                  2014/0125890    A1    5/2014   Xie et a!.
       5,512,965   A         4/1996    Snook
       5,552,841   A         9/1996    Gallorini et a!.                                  FOREIGN PATENT DOCUMENTS
       5,598,231   A         111997    Lin
       5,619,256   A         4/1997    Haskell et a!.                      JP                7287191    A      10/1995
       5,649,032   A         7/1997    Burt eta!.                          JP              H7-287191    A      10/1995
       5,654,786   A         8/1997    Bylander                            JP              2000-4451    A       1/2000
       5,692,117   A        11/1997    Berend et a!.                       JP             2000284224    A      10/2000
       5,717,412   A         2/1998    Edwards
       5,717,415   A         2/1998    Iue et al.
       5,717,929   A         211998    Furukawa et a!.                                         OTHER PUBLICATIONS
       5,721,692   A         2/1998    Nagaya eta!.
       5,796,373   A         8/1998    Ming-Yen                            "G-Sync High Dynamic Range", Nvidia, Whitepaper (Mar. 2017),
       5,808,588   A         9/1998    Lin                                 8 pages.
       5,821,989   A        10/1998    Lazzaro eta!.                       "In Short: The 3D Printing Process", Wicked3D.com (Apr. 28,
       5,835,264   A        11/1998    Tandler et a!.
       5,844,540   A        12/1998    Terasaki                            20 17), downloaded from: http://www.wicked3d.com/, 22 pages.
       5,907,659   A         5/1999    Yamauchi et al.                     "Leave the Competition in you Wake with Stereo 3D", StereoGraph-
       5,920,374   A         7I 1999   Vaphiades et a!.                    ics Corporation (2000), Crystal Eyes Product Sheet, 2 pages.
       5,933,150   A         8/1999    Ngo et al.                          "NuVision: About Us", NuVision Technologies, Inc., Stereoscopic
       5,991,085   A    *   11/1999    Rallison .           G02B 27/017    Viewing Solutions: Home Page (1998), retrieved from: https://web.
                                                                  345/8    archive.org/web/19980613032748/http://www.nuvision3d.com:80/
       5,999,195   A        12/1999    Santangeli                          aboutnvt.html, 3 pages.
       6,057,811   A         5/2000    Edwards
                                                                           "NuVision: the Future is Now", NuVision Technologies, Inc.,
       6,061,103   A         5/2000    Okamura et a!.
       6,078,701   A         6/2000    Hsu et a!.                          Stereoscopic Viewing Solutions: Home Page (1997), retrieved
       6,088,052   A         7/2000    Guralnick                           from:           https://web.archive.org/web/ 19980206083804/http:/I
       6,108,005   A         8/2000    Starks et a!.                       nuvision3d.com:80/, 2 pages.
       6,115,177   A         9/2000    Vossler                             "StereoGraphics Developers' Handbook", StereoGraphics Corpo-
       6,163,337   A        12/2000    Azurna et a!.                       ration ( 1997), 66 pages.
       6,166,712   A        12/2000    Hoffman et a!.
                                                                           "StereoGraphics E-2 Emitter for Workstations with VESA 3-pin
       6,198,524   B1        3/2001    Osgood
       6,220,709   B1        4/2001    Heger                               mini-DIN stereo connector", StereoGraphics Corporation (1997),
       6,268,843   B1        7/2001    Arakawa                             Setup and Installation Guide (0420071-00 1 Rev. A), 5 pages.
       6,269,122   B1        7/2001    Prasad et a!.                       "Unofficial H3D/Wicked3D Eyewear Page", Stereo3D.com (last
       6,278,501   B1        8/2001    Lin                                 updated Dec. 28, 1998), retrieved from: https://web-beta.archive.
       6,314,211   B1       11/2001    Kim et a!.                          org/web/2000 1204080700/http://www.stereo3d.com80/h3d.htrn, 14
       6,314,248   B1       11/2001    Ohmura et a!.                       pages.
       6,327,000   B1       12/2001    Auld et a!.                         "Wicked3D eyeSCREAM Steroscopic Eyewear System",
       6,333,757   B1       12/2001    Faris                               Metabyte, Inc., Quickstart Guide (ESQS Ver 1.0, Jan. 25, 1999), 11
       6,381,373   B1        4/2002    Suzuki et al.
                                                                           pages.
       6,385,245   B1        5/2002    De Haan et a!.
       6,392,689   B1        5/2002    Dolgoff                             "Wicked3D eyeSCREAM Steroscopic Eyewear System",
       6,429,881   B1        8/2002    Olsen, IV                           Metabyte, Inc., User Guide (ES Nov. 10, 1998), 32 pages.
       6,449,005   B1        9/2002    Faris                               Bradford, "StereoGraphics Products and Modern Displays",
       6,452,582   B1        9/2002    Rolston                             StereoGraphics Corporation (2000), White Papers, retrieved from:
       6,456,432   B1        9/2002    Lazzaro et a!.                      https://web.archive.org/web/200 102120 15732fW_}http://www.
       6,456,745   B1        9/2002    Bruton et al.                       stereographics.com:80/htrnl/lcd-paper.htm, 1 page.
       6,496,598   B1       12/2002    Harman                              Fisher, "Viewpoint Dependent Imaging: An Interactive Stereo-
       6,510,002   B1        112003    Tsang                               scopic Display", Massachusetts Institute of Technology, Thesis
       6,529,175   B2        3/2003    Tserkovnyuk et a!.                  paper (Oct. 8, 1981), 29 pages.
       6,573,882   B1        6/2003    Takabayashi                         Kunz; et a!., "Modified shutter glasses for projection and picture
       6,598,968   B1        7/2003    Davino
                                                                           acquisition in virtual environments", IEEE Computer Society, Pro-
       6,628,355   B1        9/2003    Takahara
       6,678,091   B2        112004    Tropper                             ceedings of the Virtual Reality 2001 Conference (VR'O 1), 3 pages.
       6,741,304   B2        5/2004    Nauta et al.                        MacNaughton, "NuVision: 60GX Stereoscopic Wireless LCD
       6,744,440   B1        6/2004    Nakamura                            Glasses", MacNaughton, Inc., NuVision 60GX Data Shed (1997), 2
       6,819,311   B2       11/2004    Nose et al.                         pages.
       6,853,385   B1        2/2005    Macinnis et a!.                     May, "Perceptual Principles and Computer Graphics", Computer
       6,882,473   B2        4/2005    Geier et a!.                        Graphics forum (2000), 19(4):271-279.
       7,030,902   B2        4/2006    Jacobs                              Rambler, "How They Put the Motion in Motion Pictures", The
       7,086,735   B1        8/2006    Provitola                           Washington Post (Sep. 10, 1997), retrieved from: https://www.
            Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 16 of 362


                                                         US 10,021,380 Bl
                                                                   Page 4


(56)                    References Cited                                ity Contentions and Patent L.R. 3-4 Document Production Accom-
                                                                        panying Invalidity Contentions (Oct. 6, 20 17), Visual Effect Inno-
                   OTHER PUBLICATIONS                                   vations, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC,
                                                                        74 pages.
washingtonpost.com/ archive/ 1997/09/1 0/how-they-put -t .. es/         "Exhibit A11-Metabyte's Wicked3D Eyewear", Claim Chart from
abae7c0e-dc66-4889-a52d-f25e363657b4/?utm_term~.                        Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
99b5977ccd83, 7 pages.                                                  Document Production Accompanying Invalidity Contentions (Oct.
Smeltzer, et a!., "Design Model Image Presentation", In Experi-         6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
ences with CAAD in Education and Practice: eCAADe Conference            Case No. 3:17-cv-03187-VC, 35 pages.
Proceedings (1991), Munich, Germany, pp. 195-210.                       "Exhibit Al2-Stereographics CrystalEyes", Claim Chart from
Sueoka; et a!., "Improving the Moving-Image Quality of TFT-             Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
LCDs", Conference Record of the 17th International Display              Document Production Accompanying Invalidity Contentions (Oct.
Research Conference (1997), ISSN 1083-1312, pp. 203-206.                6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
Wisnieff; et a!., "Electronic displays for information technology",     Case No. 3:17-cv-03187-VC, 34 pages.
IBM J. Res. Develop (May 2000), 44(3):409-22.                           "Exhibit Al3-NuVision 60GX", Claim Chart from Nvidia Cor-
"Nvidia Corporation's Invalidity Contentions and P.R. 3-4 Docu-         poration's Invalidity Contentions and Oatent L.R. 3-4 Document
ment Production Accompanying Invalidity Contentions", May 8,            Production Accompanying Invalidity Contentions (Oct. 6, 20 17),
2017, Visual Effect Innovations, LLC v. Nvidia Corporation, Case        Visual Effect Innovations, LLC v. Nvidia Corporation, Case No.
No. 2:16-cv-1345-JRG, 37 pages.                                         3:17-cv-03187-VC, 38 pages.
"Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4        "Exhibit Bl-Japanese Patent Application No. JP2000284224 (A)
Document Production Accompanying Invalidity Contentions", Oct.          to Kuma ("Kuma")", Claim Chart from Nvidia Corporation's Inva-
6, 2017, Visual Effect Innovations, LLC v. Nvidia Corporation, Case     lidity Contentions and Patent L.R. 3-4 Document Production
No. 3:17-cv-03187-VC, 57 pages.                                         Accompanying Invalidity Contentions (Oct. 6, 20 17), Visual Effect
"Exhibit Al-Japanese Patent Application No. JP2000284224 (A)            Innovations, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-
to Kuma ("Kuma")", Claim Chart from Nvidia Corporation's Inva-          VC, 69 pages.
lidity Contentions and Patent L.R. 3-4 Document Production              "Exhibit B2-U.S. Pat. No. 5,717,412 to Edwards ("Edwards
Accompanying Invalidity Contentions (Oct. 6, 20 17), Visual Effect      '412")", Claim Chart from Nvidia Corporation's Invalidity Con-
Innovations, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-         tentions and Patent L.R. 3-4 Document Production Accompanying
VC, 122 pages.                                                          Invalidity Contentions (Oct. 6, 2017), Visual Effect Innovations,
"Exhibit A2-U.S. Pat. No. 5,717,412 to Edwards ("Edwards                LLCv. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 75 pages.
'412")", Claim Chart from Nvidia Corporation's Invalidity Con-          "Exhibit B3-U.S. Pat. No. 5,796,373 to Lin 373 ("Lin '373")",
tentions and Patent L.R. 3-4 Document Production Accompanying           Claim Chart from Nvidia Corporation's Invalidity Contentions and
Invalidity Contentions (Oct. 6, 20 17), Visual Effect Innovations,      Patent L.R. 3-4 Document Production Accompanying Invalidity
LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 138               Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
pages.                                                                  Corporation, Case No. 3:17-cv-03187-VC, 50 pages.
"Exhibit A3-U.S. Pat. No. 5,796,373 to Lin ("Lin '373")", Claim         "Exhibit B4-U.S. Pat. No. 5,808,588 to Lin ("Lin '588")", Claim
Chart from Nvidia Corporation's Invalidity Contentions and Patent       Chart from Nvidia Corporation's Invalidity Contentions and Patent
L.R. 3-4 Document Production Accompanying Invalidity Conten-            L.R. 3-4 Document Production Accompanying Invalidity Conten-
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia         tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
Corporation, Case No. 3:17-cv-03187-VC, 87 pages.                       Corporation, Case No. 3:17-cv-03187-VC, 28 pages.
"Exhibit A4-U.S. Pat. No. 5,808,588 to Lin ("Lin '588")", Claim         "Exhibit B5-U.S. Pat. No. 5,821,989 to Lazzaro ("Lazzaro")",
Chart from Nvidia Corporation's Invalidity Contentions and Patent       Claim Chart from Nvidia Corporation's Invalidity Contentions and
L.R. 3-4 Document Production Accompanying Invalidity Conten-            Patent L.R. 3-4 Document Production Accompanying Invalidity
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia         Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
Corporation, Case No. 3:17-cv-03187-VC, 45 pages.                       Corporation, Case No. 3:17-cv-03187-VC, 73 pages.
"Exhibit AS-U.S. Pat. No. 5,821,989 to Lazzaro ("Lazzaro")",            "Exhibit B6-U.S. Pat. No. 6,057,811 to Edwards ("Edwards
Claim Chart from Nvidia Corporation's Invalidity Contentions and        '811")", Claim Chart from Nvidia Corporation's Invalidity Con-
Patent L.R. 3-4 Document Production Accompanying Invalidity             tentions and Patent L.R. 3-4 Document Production Accompanying
Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia   Invalidity Contentions (Oct. 6, 2017), Visual Effect Innovations,
Corporation, Case No. 3:17-cv-03187-VC, 125 pages.                      LLCv. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 97 pages.
"Exhibit A6-U.S. Pat. No. 6,057,811 to Edwards ("Edwards                "Exhibit B7-U.S. Pat. No. 6,088,052 to Guralnick ("Guralnick")",
'811")", Claim Chart from Nvidia Corporation's Invalidity Con-          Claim Chart from Nvidia Corporation's Invalidity Contentions and
tentions and Patent L.R. 3-4 Document Production Accompanying           Patent L.R. 3-4 Document Production Accompanying Invalidity
Invalidity Contentions (Oct. 6, 20 17), Visual Effect Innovations,      Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 176               Corporation, Case No. 3:17-cv-03187-VC, 42 pages.
pages.                                                                  "Exhibit B8-U.S. Pat. No. 6,278,501 to Lin ("Lin '501")", Claim
"ExhibitA7-U.S. Pat. No. 6,088,052 to Guralnick("Guralnick")",          Chart from Nvidia Corporation's Invalidity Contentions and Patent
Claim Chart from Nvidia Corporation's Invalidity Contentions and        L.R. 3-4 Document Production Accompanying Invalidity Conten-
Patent L.R. 3-4 Document Production Accompanying Invalidity             tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia   Corporation, Case No. 3:17-cv-03187-VC, 47 pages.
Corporation, Case No. 3:17-cv-03187-VC, 64 pages.                       "Exhibit B9-U.S. Pat. No. 6,314,248 to Ohmura ("Ohmura")",
"Exhibit AS-U.S. Pat. No. 6,278,501 to Lin ("Lin '501")", Claim         Claim Chart from Nvidia Corporation's Invalidity Contentions and
Chart from Nvidia Corporation's Invalidity Contentions and Patent       Patent L.R. 3-4 Document Production Accompanying Invalidity
L.R. 3-4 Document Production Accompanying Invalidity Conten-            Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia         Corporation, Case No. 3:17-cv-03187-VC, 35 pages.
Corporation, Case No. 3:17-cv-03187-VC, 74 pages.                       "Exhibit BlO-U.S. Pat. No. 6,529,175 to Tserkovnyuk
"Exhibit A9-U.S. Pat. No. 6,314,248 to Ohmura ("Ohmura")",              ("Tserkovnyuk")", Claim Chart from Nvidia Corporation's Invalid-
Claim Chart from Nvidia Corporation's Invalidity Contentions and        ity Contentions and Patent L.R. 3-4 Document Production Accom-
Patent L.R. 3-4 Document Production Accompanying Invalidity             panying Invalidity Contentions (Oct. 6, 20 17), Visual Effect Inno-
Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia   vations, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC,
Corporation, Case No. 3:17-cv-03187-VC, 59 pages.                       43 pages.
"Exhibit AlO-U.S. Pat. No. 6,529,175 to Tserkovnyuk                     "Exhibit B11-Metabyte's Wicked3D Eyewear", Claim Chart from
("Tserkovnyuk")", Claim Chart from Nvidia Corporation's Invalid-        Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
            Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 17 of 362


                                                        US 10,021,380 Bl
                                                                  Page 5


(56)                   References Cited                                Exhibit 8-Invalidity Chart for the '874 Patent based on U.S. Pat.
                                                                       No. 6,628,355 (2000) ("Takahara"), from Samsung Electronics Co.,
                  OTHER PUBLICATIONS                                   Ltd. and Samsung Electronics America, Inc.'s Invalidity Conten-
                                                                       tions, filed Apr. 16,2018, Visual Effect Innovations, LLCv. Samsung
Document Production Accompanying Invalidity Contentions (Oct.          Electronics America, Inc.; et al., Civil Action No. 2:17-cv-0645-
6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,       JRG-RSP, 20 pages.
Case No. 3:17-cv-03187-VC, 23 pages.                                   Exhibit 9-Invalidity Chart for the '874 Patent based on U.S. Pat.
"Exhibit Bl2-Stereographics CrystalEyes", Claim Chart from             No. 6,061,103 (1996) ("Okamura"), from Samsung Electronics Co.,
Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4        Ltd. and Samsung Electronics America, Inc.'s Invalidity Conten-
Document Production Accompanying Invalidity Contentions (Oct.
                                                                       tions, filed Apr. 16,2018, Visual Effect Innovations, LLCv. Samsung
6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
                                                                       Electronics America, Inc.; et al., Civil Action No. 2:17-cv-0645-
Case No. 3:17-cv-03187-VC, 21 pages.
                                                                       JRG-RSP, 15 pages.
"Exhibit Bl3-NuVision 60GX", Claim Chart from Nvidia Cor-
poration's Invalidity Contentions and Patent L.R. 3-4 Document         Exhibit 10-Invalidity Chart for the '874 Patent based on U.S. Pat.
Production Accompanying Invalidity Contentions (Oct. 6, 2017),         No. 6,741,304 ("Nauta"), from Samsung Electronics Co., Ltd. and
Visual Effect Innovations, LLC v. Nvidia Corporation, Case No.         Samsung Electronics America, Inc.'s Invalidity Contentions, filed
3:17-cv-03187-VC, 23 pages.                                            Apr. 16, 2018, Visual Effect Innovations, LLC v. Samsung Electron-
"Exhibit Cl-U.S. Pat. No. 5,353,391 to Cohen ("Cohen")", Claim         ics America, Inc.; et al., Civil Action No. 2: 17-cv-0645-JRG-RSP,
Chart from Nvidia Corporation's Invalidity Contentions and Patent      16 pages.
L.R. 3-4 Document Production Accompanying Invalidity Conten-           Exhibit 11-Invalidity Chart for the '874 Patent based on U.S.
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia        Application No. 20 ll/0279450Al (20 11) ("Seong"), from Samsung
Corporation, Case No. 3:17-cv-03187-VC, 30 pages.                      Electronics Co., Ltd. and Samsung Electronics America, Inc.'s
"Exhibit C2-U.S. Pat. No. 6,327,000 to Auld ("Auld")", Claim           Invalidity Contentions, filed Apr. 16, 2018, Visual Effect Innova-
Chart from Nvidia Corporation'S Invalidity Contentions and Patent      tions, LLC v. Samsung Electronics America, Inc.; et al., Civil Action
L.R. 3-4 Document Production Accompanying Invalidity Conten-           No. 2:17-cv-0645-JRG-RSP, 17 pages.
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia        Exhibit 12-invalidity Chart for the '874 Patent based on Tsutomu
Corporation, Case No. 3:17-cv-03187-Vc, 38 pp.                         Furuhashi et al., High Quality TFT-LCD System for Moving
Samsung Electronics Co., Ltd. and Samsung Electronics America,         Picture, SID 02 Digest (2002) ("Furuhashi"), from Samsung Elec-
Inc.'s Invalidity Contentions, filed Apr. 16, 2018, Visual Effect
                                                                       tronics Co., Ltd. and Samsung Electronics America, Inc.'s Invalid-
Innovations, LLC v. Samsung Electronics America, Inc.; eta!., Civil
                                                                       ity Contentions, filed Apr. 16,2018, Visual Effect Innovations, LLC
Action No. 2:17-cv-0645-JRG-RSP, 28 pages.
                                                                       v. Samsung Electronics America, Inc.; et al., Civil Action No.
Exhibit !-Invalidity Chart for '444 Patent based on U.S. Pat. No.
                                                                       2:17-cv-0645-JRG-RSP, 18 pages.
6,628,355 (2000) ("Takahara"), from Samsung Electronics Co., Ltd.
and Samsung Electronics America, Inc.'s Invalidity Contentions,        Exhibit 13-Invalidity Chart for the '874 Patent based on U.S.
filed Apr. 16, 2018, Visual Effect Innovations, LLC v. Samsung         Patent App. No. 2007/0103424 Al (2007) ("Huang"), from
Electronics America, Inc.; et al., Civil Action No. 2:17-cv-0645-      Samsung Electronics Co., Ltd. and Samsung Electronics America,
JRG-RSP, 45 pages.                                                     Inc.'s Invalidity Contentions, filed Apr. 16, 2018, Visual Effect
Exhibit 2-Invalidity Chart for '444 Patent based on U.S. Pat. No.      Innovations, LLC v. Samsung Electronics America, Inc.; et al., Civil
6,333,757 (1999) ("Faris"), from Samsung Electronics Co., Ltd. and     Action No. 2:17-cv-0645-JRG-RSP, 15 pages.
Samsung Electronics America, Inc.'s Invalidity Contentions, filed      Coles, Charles, "Single Stage CCFL Backlight Resonant Inverter
Apr. 16, 2018, Visual Effect Innovations, LLC v. Samsung Electron-     Using PWM Dimming Methods", 1998 Society for Information
ics America, Inc.; et al., Civil Action No. 2:17-cv-0645-JRG-RSP,      Display (May 1998), 29(1):165-168.
50 pages.                                                              Furuhashi; et a!., "48.3: Invited Paper: High Quality TFT-LCD
Exhibit 3-Invalidity Chart for '444 Patent based on U.S. Pat. No.      System for Moving Picture", SID Symposium Digest of Technical
6,061,103 (1996) ("Okamura"), from Samsung Electronics Co., Ltd.       Papers (May 2002), 33(1):1284-1287.
and Samsung Electronics America, Inc.'s Invalidity Contentions,        Jack, Keith, "Video Demystified: A Handbook for the Digital
filed Apr. 16, 2018, Visual Effect Innovations, LLC v. Samsung         Engineer", 2nd Edition (1995), published by LLH Technology
Electronics America, Inc.; et al., Civil Action No. 2:17-cv-0645-      Publishing, Eagle Rock, Virginia, pp. 388-393 and 412-421.
JRG-RSP, 40 pages.                                                     Kazuo; et a!. "6.4: Image Scaling at Rational Ratios for High-
Exhibit 4-Invalidity Chart for '444 Patent based on U.S. Pat. No.      Resolution LCD Monitors", 2000 Society for Information Display
7,133,015 (2000) ("Yoshida"), from Samsung Electronics Co., Ltd.       (May 2000), 31(1):50-53.
and Samsung Electronics America, Inc.'s Invalidity Contentions,        Suzuki; et a!., "An Inverter with a Quasi-Synchronous Dimming
filed Apr. 16, 2018, Visual Effect Innovations, LLC v. Samsung         Function", 1999 Society for Information Display (Sep. 1999),
Electronics America, Inc.; et al., Civil Action No. 2:17-cv-0645-      7(3):167-170.
JRG-RSP, 63 pages.                                                     Whitaker, R.T., "A Level-Set Approach to Image Blending", IEEE
Exhibit 5-Invalidity Chart for '444 Patent based on U.S. Pat. No.      Transactions on Image Processing (Nov. 2000), 9 (11)1849-1861.
6,853,385 (2000) ("Macinnis"), from Samsung Electronics Co.,           "The IEEE Standard Dictionary of Electrical and Electronics Terms,
Ltd. and Samsung Electronics America, Inc.'s Invalidity Conten-        Sixth Edition", Institute of Electrical and Electronics Engineers,
tions, filed Apr. 16, 2018, Visual Effect Innovations, LLCv. Samsung   Inc. (1996), Excerpt from Textbook, 5 pages.
Electronics America, Inc.; et al., Civil Action No. 2:17-cv-0645-      Declaration of Richard A. Kramer (Exhibit 1004) filed Mar. 13,
JRG-RSP, 35 pages.                                                     2018, Sony Corporation v. Visual Effect Innovations, LLC, IPR No.
Exhibit 6-Invalidity Chart for '444 Patent based on U.S. Pat. No.      IPR20 18-00772, 91 pages.
6,108,005 ("Starks"), from Samsung Electronics Co., Ltd. and           Declaration of Richard A. Kramer (Exhibit 1004) filed Mar. 13,
Samsung Electronics America, Inc.'s Invalidity Contentions, filed      2018, Sony Corporation v. Visual Effect Innovations, LLC, IPR No.
Apr. 16, 2018, Visual Effect Innovations, LLC v. Samsung Electron-     IPR2018-00773, 107 pages.
ics America, Inc.; et al., Civil Action No. 2:17-cv-0645-JRG-RSP,      Joint Claim Construction and Prehearing Statement filed Dec. 5,
62 pages.                                                              2017, Visual Effect Innovations, LLC v. Nvidia Corporation, Case
Exhibit ?-Invalidity Chart for '444 Patent based on U.S. Pat. No.      3:17-cv-03187-VC, Document 91, 7 pages.
6,744,440 (2000) ("Nakamura"), from Samsung Electronics Co.,           Mooney, William J., "Optoelectronic Devices and Principles", Pren-
Ltd. and Samsung Electronics America, Inc.'s Invalidity Conten-        tice-Hall, Inc. (1991), Excerpt from Textbook, 4 pages.
tions, filed Apr. 16, 2018, Visual Effect Innovations, LLCv. Samsung   Petition for Inter Partes Review of U.S. Pat. No. 8,864,304 filed
Electronics America, Inc.; et al., Civil Action No. 2:17-cv-0645-      Mar. 13, 2018, Sony Corporation v. Visual Effect Innovations, LLC,
JRG-RSP, 20 pages.                                                     IPR No. IPR2018-00773, 103 pages.
            Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 18 of 362


                                                       US 10,021,380 Bl
                                                                  Page 6


(56)                   References Cited                               "Exhibit C8---Canadian Application No. 2,276,190 to Davidson
                                                                      ("Davidson")", Claim Chart from Nvidia Corporation's Invalidity
                  OTHER PUBLICATIONS                                  Contentions and Patent L.R. 3-4 Document Production Accompa-
                                                                      nying Invalidity Contentions (Oct. 6, 20 17), Visual Effect Innova-
 Petition for Inter Partes Review of U.S. Pat. No. 9,167,235 filed    tions, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 62
 Mar. 13, 2018, Sony Corporation v. Visual Effect Innovations, LLC,   pages.
 IPR No. IPR2018-00772, 85 pages.
                                                                      "Exhibit D1-U.S. Pat. No. 6,166,712 to Hoffman ("Hoffman")",
"Moving Picture Experts Group", Wikipedia, The Free Encyclope-
                                                                      Claim Chart from Nvidia Corporation's Invalidity Contentions and
dia, last modified on May 5, 20ll, retrieved from: http://en.
wikipedia.org/wiki/Moving_Picture_Experts_Group on Jun. 22,           Patent L.R. 3-4 Document Production Accompanying Invalidity
 20ll, 10 pages.                                                      Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
"MPEG-1", Wikipedia, The Free Encyclopedia,last modified on           Corporation, Case No. 3:17-cv-03187-VC, 48 pages.
 Apr. 22, 20ll, retrieved from: http://en.wikipedia.org/wiki/         "Exhibit D2-U.S. Pat. No. 6,269,122 to Prasad ("Prasad")", Claim
 MPEG-1 on Jun. 22, 20ll, 22 pages.                                   Chart from Nvidia Corporation's Invalidity Contentions and Patent
"Video compression", Wikipedia, The Free Encyclopedia, last           L.R. 3-4 Document Production Accompanying Invalidity Conten-
modified on May 22, 20ll, retrieved from: http://en.wikipedia.org/    tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
wikiNideo_compression on Jun. 22, 20ll, 4 pages.                      Corporation, Case No. 3:17-cv-03187-VC, 37 pages.
Dipert, B., "Video improvements obviate big bit streams", EDN:        "Exhibit D3-U.S. Pat. No. 5,999,195 to Santangeli
Information, News & Business Strategy for Electronics Design          ("Santangeli")", Claim Chart from Nvidia Corporation's Invalidity
Engineers (Mar. 15, 2001), pp. 83-102.                                Contentions and Patent L.R. 3-4 Document Production Accompa-
Dipert, B., "Video quality: a hands-on view", EDN: Information,       nying Invalidity Contentions (Oct. 6, 20 17), Visual Effect Innova-
News, & Business Strategy for Electronics Design Engineers (Jun.      tions, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 59
7, 2001), pp. 83-96.                                                  pages.
Koenen, "Overview of the MPEG-4 Standard," International              "Exhibit D4-Improving the Moving-Image Quality ofTFT-LCDs
Organisation for Standardisation Organisation Internationale De       ("Sueoka")", Claim Chart from Nvidia Corporation's Invalidity
Normalisation ISO/IEC JTCl/SC29/WGll Coding of Moving Pic-            Contentions and Patent L.R. 3-4 Document Production Accompa-
tures and Audio, Mar. 2002, retrieved from: http://mpeg.              nying Invalidity Contentions (Oct. 6, 20 17), Visual Effect Innova-
chiariglione.org/standards/mpeg-4/mpeg-4.htrn on Jun. 22, 20 ll, 74   tions, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 47
pages.                                                                pages.
Lit, A., "The magnitude of the pulfrich stereo-phenomenon as a        "Exhibit D5-U.S. Pat. No. 5,933,150 to Ngo ("Ngo")", Claim
function of target velocity", Journal of Experimental Psychology      Chart from Nvidia Corporation's Invalidity Contentions and Patent
(1960), 59(3):165-175.                                                L.R. 3-4 Document Production Accompanying Invalidity Conten-
Lit et a!., "Simple reaction lime as a function of luminance for      tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
various wavelengths", Perception & Psychophysics (1971), 10(6)1-      Corporation, Case No. 3:17-cv-03187-VC, 37 pages.
7.                                                                    "Exhibit D6-U.S. Pat. No. 5,692, ll7 to Berend ("Berend")",
Philips      semiconductors      MELZONIC           chip-Technology   Claim Chart from Nvidia Corporation's Invalidity Contentions and
backgrounder, Press Release by NXP, Mar. 3, 1997, pp. 1-5.            Patent L.R. 3-4 Document Production Accompanying Invalidity
Photonics. com: Optics, Lasers, Imaging & Fiber Information           Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
Resource. Web. Jan. 12, 2012, retrieved from Wayback Machine          Corporation, Case No. 3:17-cv-03187-VC, 27 pages.
May 22, 2017, https://web.archive.org/web/20 120 112083259/http:/1    "Exhibit E1-"Bridge Frame" References", Claim Chart from
www.photonics.com/, pp. 1-5.                                          Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
"Exhibit C3-U.S. Pat. No. 5,907,659 to Yamauchi ("Yamauchi")",        Document Production Accompanying Invalidity Contentions (Oct.
Claim Chart from Nvidia Corporation's Invalidity Contentions and      6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
Patent L.R. 3-4 Document Production Accompanying Invalidity           Case No. 3:17-cv-03187-VC, 62 pages.
Contentions (Oct. 6, 2017), Visual Effect Innovations, LLCv. Nvidia   "Exhibit F1-"Bridge Frame" References", Claim Chart from
Corporation, Case No. 3:17-cv-03187-VC, 43 pages.                     Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
"Exhibit C4-U.S. Pat. No. 4,528,587 to Jones Jr. ("Jones Jr.")",      Document Production Accompanying Invalidity Contentions (Oct.
Claim Chart from Nvidia Corporation's Invalidity Contentions and      6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
Patent L.R. 3-4 Document Production Accompanying Invalidity           Case No. 3:17-cv-03187-VC, 159 pages.
Contentions (Oct. 6, 2017), Visual Effect Innovations, LLCv. Nvidia   "Exhibit F2-"Stereoscopic Display" References", Claim Chart
Corporation, Case No. 3:17-cv-03187-VC, 24 pages.                     from Nvidia Corporation's Invalidity Contentions and Patent L.R.
"Exhibit C5-U.S. Pat. No. 5,365,278 to Willis ("Willis")", Claim      3-4 Document Production Accompanying Invalidity Contentions
Chart from Nvidia Corporation's Invalidity Contentions and Patent     (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corpora-
L.R. 3-4 Document Production Accompanying Invalidity Conten-          tion, Case No. 3:17-cv-03187-VC, 102 pages.
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia       "Exhibit G1-"Bridge Frame" References", Claim Chart from
Corporation, Case No. 3:17-cv-03187-VC, 37 pages.                     Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
"Exhibit C6-U.S. Pat. No. 6,456,745 to Bruton ("Bruton")", Claim      Document Production Accompanying Invalidity Contentions (Oct.
Chart from Nvidia Corporation's Invalidity Contentions and Patent     6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
L.R. 3-4 Document Production Accompanying Invalidity Conten-          Case No. 3:17-cv-03187-VC, 62 pages.
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia       "Exhibit H1-"Bridge Frame" References", Claim Chart from
Corporation, Case No. 3:17-cv-03187-VC, 28 pages.                     Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
"Exhibit C7-U.S. Pat. No. 6,429,881 to Olsen ("Olsen")", Claim        Document Production Accompanying Invalidity Contentions (Oct.
Chart from Nvidia Corporation's Invalidity Contentions and Patent     6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
L.R. 3-4 Document Production Accompanying Invalidity Conten-          Case No. 3:17-cv-03187-VC, 33 pages.
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
Corporation, Case No. 3:17-cv-03187-VC, 46 pages.                     * cited by examiner
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 19 of 362


U.S. Patent       Jul. 10, 2018   Sheet 1 of 54      US 10,021,380 B1
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 20 of 362



U.S. Patent           Jul. 10, 2018             Sheet 2 of 54   US 10,021,380 B1




                                0
                                 ~      """
                                        0
                                        N        \0
                                                 0
                                C"l


                                            >
                                            '
                                            ~

                                                                 ...0
              1.(')                                   r---       (',l



                                                                 -
                            ........<
              M             0
              M                                                  0
                                                                 ~




                                        y
              0
              0
              (',l
                                   e
                                   •
                                   00
                                   •
                                   ~
                             300   ~
110                                ~
                                   ~

                                   ~
                                   =
 r?;;o   .-
                                   ~
                                   =
                                   :-
                                   ....
                                   0
                                   ~


                                   N
                                   0
                                   ....
                                   QO




         303   ~


                                   rFJ
                                   ('D
                                   =-
                                   ('D
                                   .....
                                   (.H

                                   0
                                   .....
                                   Ul
                                   .j;o.



                   t _ __
                                   d
                                   rJl

                                   """"'
                                   =
                     FIG 3         =   N
                                   """"'
                                   w
                                               Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 21 of 362




                                   00
                                   =
                                       =
                                       """"'
                                                                          e
                                                                          •
                                                                          00
                                                                          •
                                                                          ~
                302                                                       ~
                                                                          ~
                                                                          ~
                                                                   400
                                                                         =~
                               UFO J_-403 ___ L 40~
  401__ Read &                 Signal 1  Store &
1__   --....,j-    Store       Stack     Manage f--···
                                                                          ~
                  3Deeps                 3Deeps                          =
                                                                         :-
                  Signal                  Signal             103          ....
                                                                          0
                                                         /               '"
                                                                          N
                                                                          0
          40?\ J.          ----·· Parse &   409                           ....
                                                                          QO

                                Store
                              Left and
            ~                 RightOD                                     rFJ
                                                                          ('D
                                                                          =-
                                  '                                       ('D
                                                  13                      .....
                                                                          .j;o.

                                                                          0
                                                                          .....
                                                                          Ul
                                                                          .j;o.




1..---J    Lens
          Control
                                                                          d
                  J,               ~                                      rJl

                303              ~o­
                                 _.    )                                  """"'
                                                                         -..=
                                                                         =
                                                                         N
                                 FIG4                                    """"'
                                                                         w
                                                                                  Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 22 of 362




                                                                         00
                                                                         =
                                                                          =
                                                                          """"'
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 23 of 362


U.S. Patent       Jul. 10, 2018   Sheet 5 of 54      US 10,021,380 B1




      0
      0
      VI
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 24 of 362


U.S. Patent          Jul. 10, 2018               Sheet 6 of 54       US 10,021,380 B1




                                                   y
                                                   \0




                                     (                           \
                                     .,......;
                     ~
                     -.              0

                             -
                 N   '-'
                     N       \[)     N
                 0           ,.-.,
                                                                            ..0
                 N
                                         \              '-;'
                                                                            \0
                                                                            v
                                                                            ~
                                                        ~:                  ~

             ..-;
             0
     If)
     N                -=·.
     '...0
                      ·~.



                     '.




       0
       0
       \0
                                                                  e
                                                                  •
                                                                  00
                                                                  •
                                                                  ~
                                                                  ~
                                                        700       ~
110                                                               ~

                                                                  ~
                                                                  =
 ~           y       1
          Signal
         Receiving                                                2'
                                                                  :-
         Unit 102                                             ~   ....
                                                                  ~0
                                   Control                        N
                                                                  0
      302 __..---         ·1        Unit
                                                                  ....
                                                                  QO

                                    503

                                                   /704           rFJ
                                                                  ('D
                    703y                                          =-
                                                                  ('D
                                                                  .....
                                                                  -....l
                     Multi -Left             iv1u1 ti-Right       0
                                                                  .....
                                                  Lens            Ul
                      ·Lens                                        .j;o.

                        506                        505

                          t
                                                                      d
                                                                      rJl

                                                                  """"'
                                                                  ,?
                                                                      =
                                                                      N
                                    FIG 7                         """"'
                                                                  w
                                                                  00
                                                                              Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 25 of 362




                                                                      =
                                                                      =
                                                                      """"'
                                                                           e
                                                                           •
                                                                           00
                                                                           •
                i02
                                                                           ~
                                                                           ~
                                                                     800   ~
                                                                           ~

                                                                           ~
                    LIFO l-.-403 1 405                                     =
  40l_Read&         Signal      Store &
       Store        Stack      ~1anage
                                        1---,
                                                                           ~
      3Deeps i - - ~~--==
               ---1             3Deeps
       Signal             _p
                                                               503
                                                                           =
                                                                           :-
                                Signal                                     ....
                                                                           ~0
                                                  J        /               N
                                                       I                   0
              401\r----                                                     ....
                                                                           QO
                If
                                Parse&
                                         __......409
                  3Deeps f----+ Store
                   Signal       Left and                                   rFJ
                               Right OD                                    ('D
                                                                            =-
                                                 413                       ('D
                                                                            .....
        41"     ~                                                          QO

                                              !/l                          0
      815   fLeftOD I                                                       .....
                                          rRightOD                         Ul
                             J                                              .j;o.
                                     r,
              ""'        y
                Left Lens        Right Lens
!-.........
              l'v1ultilayer 1+-- Multilayer f+-
                 Contra]          Control hl7
                      I
                    ---,--
                                                                            d
                                                                            rJl

                    506           505                                       """"'
                                                                           -..=
                                                                           =
                                                                           N
                                                                           """"'
                                                                           w
                                                                                    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 26 of 362




                                  FIG 8                                    00
                                                                            =
                                                                            =
                                                                            """"'
                                                                                                                                                                                                  e
                                                                                                                                                                                                  •
                                                                                                                                                                                                  7J).
                                                                                                                                                                                                  •
                                                                                                                                                                                                  ~
                                                                                                                      900                                                                         ~
                   .--902                                                                                                                                                                         ~
                                                                                                                                                                                                  ~
                  '"· .................................r .................................T...................                                  ~
                                                                                                                      ............................ ..1'5..............................,
           2.0                                                                                                                                                                                    ~
                                                                                                                                                                                                  =
                                                     ;                                    i                                                       i
                                              Po\ential V~2.0~                                                            -~903
                                                     I                                    I                                                       I         _    ____             ......;         ~

           1.5                                      l
                                                    -~----~·-                                                    i
                                                                                                                 +--·-----~                       !                                               =
                                                                                                                                                                                                  :-
~
  u                      922                         '                                                           ;                                !                                               ....
                                                                                                                                                                                                  0
                                                                                                                                                                                                  ~
  (!)
  00
...__,     1.35                                                                                                                                                                                   N
                                                                                                                                                                                                  0
  (!)                                                                                                                                                                                             ....
                                                                                                                                                                                                  QO
  E
p          1.0
                     - - -------\--~~+-~----+-+~-~-~
  I::
  0                                                                     I                 !                      !                                i
 .......
·-·r;;                                                                  I                 i                      !                                I                                               rFJ
                                                                                          I                      !                                .                                               ('D
                                                                                                                                                                                                  =-
                                                                                          I                      i                                !                                               ('D
                                                                                                                                                                                                  .....
~                                                    .                  '                 i                                                                                                        \0
           0.5                                        i                                    '
                                                                                                                 ii                      -+-       ;                                              0
                                                      '                 I                 I                      i                                 i                                               .....
                                                      I                 ;                 I                      i                                 I                                               Ul
                                                                                                                                                                                                   .j;o.
                                                      !                 ,                     t
                                                         I              I                     !
                                                                                                                 i1                                II
           0.25                                                                                                                                                                             901
                                                         !              I  92.-,1                                i
                                                                        I                                        i
                                                                                                                                                   I•
                                                         !!             I /    .qi
                                                         l             ../       '                               1


                                                   80% 70%                              60%                      40%                            20%                           A%
                                                                                                                                                                      /Dark                           d
                      906                                                                                                                                                                             rJl
                                                              Transmissivity(% Transmission of Light) 905
                                                                                                                                                                                                      """'
                                                                                                                                                                                                      =
                                                                                                                                                                                                  =   N
                                                                                                  FIG 9                                                                                           """'
                                                                                                                                                                                                  w
                                                                                                                                                                                                             Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 27 of 362




                                                                                                                                                                                                  00
                                                                                                                                                                                                      =
                                                                                                                                                                                                      =
                                                                                                                                                                                                      """'
                                                                                                                                                                                                                                                                                                                                                                    e
                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                    00
                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                     1000                                                                                                                           ~
                     _.-902                                                                                                                                                                                                                                                                                                                                         ~

                                      . . . . . . . . . . . . .r. . . . . . . . . . . . . . . . . .r. . . . . . . . . . . . . . . . .                                                                                       ~cn--··                 . . . . . . . . . . . . 1······· ............................ ·                                                 ~
                                                                                                                                                                                                                                                                                                                                                                    =
          2.0
                                                                       Potential                                       V=2.of                                                                                                 I\ -----f
                                                                         ;                                                                                 !
                                                                         I                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                    2'
                                                                                                                                                                                                                                                                                                                                                                    :-
          1.5                                                                                                                                                                                                                                                                                                                                                       ....
~
  (.)
                                                                                                                                                                                                                                                                                         ~-- ---~                                                                   ~0
  (L)

'--'
 "'
  (L)
          1.35
                 -=T                                                                                                                                                                                                                                                                                           ., .                                                 N
                                                                                                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                                                                                                    ....
                                                                                                                                                                                                                                                                                                                                                                    QO
 s                                                                                                                      I                                                                                                                                                                ~
                                                                                                                                                                                                                                                                                       l
                                                                                     ii                                       '                             '•
                     ,,_....,.,.,..,.,.,.....,...~...,......,...........,..,...~~...... ~""~'•'-'•l~""' ....... ~._~....,.,~..-.~t-"""~'N•'•~~._._,,~'\IIo'      "'"',.,.,..,.,..,.,.""'"'-"'•'•"'~·'...........,.,.,"..
                                                                                                                                                                                                                       •'.-•'•'.-1".......,.
                                                                                                                                                                                                                                  ! ..',n"•...,...-,.,.,•...,..,,,.,.,.,,..,.,,.~,...~'~'''~!~·'<~"N<'-'''"~"""~~~~~....,..._...,.,._.,...,.._.,.._:.
r.::      1.0
   t::
.s.....                           1012                                               '                                  :                                   .i                                                                 !:
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                         I..
                                                                                                                                                                                                                                !                                                        i                                                                          rFJ
"til                                                                                                                                                                                                                            I                                                        I
 t::      0.75                                                                                                                                                                                                                                                                                                                                                      ('D
                                                                                                                                                                                                                                                                                                                                                                    =-
  ro
  I-
                                                                                                                                                                                                                               i                                                         I                                                                          ('D
E-                                                                                                                                                                                          !                                                                                                                                                                       ........
                                                                                                                                                                                      ·----+---·-·....- - - tl                                                                                                                       ~-~~
          0.5                                                                                                                                                                                                                                                                                                                                                       ....
                                                                                                                                                                                                              44% increase irl                                                                                                                                      0
                                                                                                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                              Trahsmission Tlme                                                                                                                                     .....
          0.25                                                                                                                                                                                                   i            i                                                                                                                               901   Ul
                                                                                                                                                                                                                                i                                                         I                                                                         .j;o.
                                                                                                                                                                                                                                :i                                                        '
                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                !                                                         !
          0.0                                                                                                                                                                                                                                                                                                                                     L4    0,1
        Clear /lQO%                                                              80% 70%                                                               60%                                                                  40%                                                       20%                                                               10
                 I         I
                 i         '
                                                                                                                                                                                                                                                                                                                         /1)Dark
           -+~+-                                                                              Transmissivity(% Transmission of Light) 905                                                                                                                                                                                                                           d
          1% loss in the                                                                                                                                                                                                                                                                                                                                            rJl

           Clear State                                                                                                                                                                                                                                                                                                                                               """"'
                                                                                                                                                                                                                                                                                                                                                                    -..=
                                                                                                                                                                                                                                                                                                                                                                    =
                                                                                                                                                                                                                                                                                                                                                                    N
                                                                                                                                                                 FIG 10
                                                                                                                                                                                                                                                                                                                                                                    """"'
                                                                                                                                                                                                                                                                                                                                                                    w
                                                                                                                                                                                                                                                                                                                                                                                Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 28 of 362




                                                                                                                                                                                                                                                                                                                                                                    00
                                                                                                                                                                                                                                                                                                                                                                     =
                                                                                                                                                                                                                                                                                                                                                                        =
                                                                                                                                                                                                                                                                                                                                                                        """"'
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 29 of 362


U.S. Patent       Jul. 10, 2018   Sheet 11 of 54     US 10,021,380 B1
                                                                        e
                                                                        •
                                                                        00
                                                                        •
                                                                        ~
                                                                        ~
                                                        1200            ~
110                                                                     ~

                                                                        ~
                                                                        =
 ~              x       I
             Signal
                                                                        ~
            Receiving
                                           1202           Power         =
            Unit I 02                                                   -
                                                                        ....
                                                           Unit   301   0
                                                                        ~


                                 Control ~ ' ~ Switch      104          N
                                                                        0
                                                                        ....
                                                                        QO
      302                                      1101


                                                                        rFJ
                                               /1205                    ('D
                                                                        =-
                                                                        a
                                                                        ....N
                                                                        0
                            Lens                                        .....
                                                                        Ul
                                                                        .j;o.
                            106
                             t
                                                                            d
                                                                            rJl

                                                                            """"'
                                                                            =
                                                                            N
                                     FIG 12                             =
                                                                        """"'
                                                                        w
                                                                                    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 30 of 362




                                                                        00
                                                                            =
                                                                            =
                                                                            """"'
                                                                                                                      e
                                                                                                                      •
                                                                                                                      00
                                                                                                                      •
                                                                                                                      ~
                                       1202                         3 )2                                              ~
                       /1103                                                                         1300             ~
                                                                                                                      ~

                                                                                                                      ~
                                                                                                                      =
                                                              ....----,                             ...
                           1 70
                                     Switch 1
                                                     Swl                                                              ~
                                         Or                                                                           =
                                                                                                                      :-
                                      ,~·itch 2?                                                                      ....
                                                                                                                      0
                                                                                                                      ~


                                                                                                                      N
                                             Sw2                                                           IO:t   ,   0
                                                                                                                  ~
                                                                                                                      ....
                                                                                                                      QO
                              -~-~


                               -
1240                                         13~
       -.,       131~                                                                                                 rFJ
                                                                                                                      ('D
                                                                                                                      =-
             11315         ~Le~ OD I           Right~p~                                                               a
                                         ,                                                                            ....
                                                                                                                      (.H
                 "'-.. +                                                                                              0
                    Left               Right                                                                          .....
                                                                                                                      Ul
                  Lens                 L.ens ~                                                                        .j;o.

                 _Control             Control r-.1317
             I
                                                                              ~   -~-M~---      --------------

                                                                          T                                               d
                                                                                                                          rJl
                                                       -~                                    _____, 12 03
                                                                                                                          """"'
                                                                                                                          =
                                                   -- 1.205                                                               N

                                                      FIG 13
                                                                                                                      =
                                                                                                                      """"'
                                                                                                                      w
                                                                                                                                  Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 31 of 362




                                                                                                                      00
                                                                                                                          =
                                                                                                                          =
                                                                                                                          """"'
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 32 of 362


U.S. Patent       Jul. 10, 2018   Sheet 14 of 54     US 10,021,380 B1
                                                                                                                                                                      e
                                                                                                                                                                      •
                                                                                                                                                                      00
                                                                                                                                                                      •
                                                                                                                                                                      ~
                                                                                                                                                                      ~
                                                                                                                                                                      ~
                                                                                                                                                                      ~
           1500                                                                               1525                                                                    ~
                                                                                                                                                                      =
                                                                                                         501                                            1502
                                                                                                                                                                      ~
                                                                                                                            ~.

                                                                                                                                                                      =
                                                                                                                                                                      :-
                                   <   •'"   ~;.,;.   ,!;,_•'-( ,~~··   .... -.· ....... _,   •••• , •   • ••• ;. "'(· • •• '   ·:· •.:·,·. ·;·;.                     ....
                                                                                                                                                         1504         0
                                                                                                                                                                      ~


                                                                                                                                                                      N
                                                                                                                                                                      0
140{              :r~s{    1505                                                                                                                         1506          ....
                                                                                                                                                                      QO




                                  r~-.-~-~-iil:l ~              ._      ;;J;~~·;~:--,-;r-,·.AiiliYii.~                     ;r   i 1     -~~   r     1
                                                                                                                                                                      rFJ
                    41{                                                                                                                                         I     ('D
                                                                                                                                                                      =-
                                                                                                                                                                      ('D
                                                                                                                                                                      .....
                                                                                                                                                                      ....
                                                                                                                                                                      Ul
                                                                                                                                                                      0
                                                                                                                                                                      .....
                                                                                                                                                                      Ul
                    411{                                                                                                                                              .j;o.
                           ::~0:04                                                                                                                              106
                                                                                                  2.7
                                                                                                                                                                          d
                                                                                                                                                                          rJl

       .FI(115a                                                                                     FIG 15b                                                             """"'
                                                                                                                                                                      '"=
                                                                                                                                                                        N
                                                                                                                                                                          =
                                                                                                                                                                      """"'
                                                                                                                                                                      w
                                                                                                                                                                                  Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 33 of 362




                                                                                                                                                                      00
                                                                                                                                                                          =
                                                                                                                                                                          =
                                                                                                                                                                          """"'
                                                                   e
                                                                   •
                                                                   00
                                                                   •
                                                                   ~
                                                                   ~
                                                  1600             ~
110                                                                ~

                                                                  =~




 ~ Si~nal ~]
         Receiving
                                                    Power
                                                                   2'
                                                                  :-
         Unit 102                                                  ....
                                                     Unit         ~0
                            Control                         301    N
                                         Switch      104           0
      302 _..----            Unit                                  ....
                                                                   QO
                                          1101
                             1403

                                                                   rFJ
                    16031                 /1605                    ('D
                                                                   =-
                                                                   ('D
                                                                   .....
                                                                   ....
                                                                   0\
                                                                   0
                                                                   .....
                                                                   Ul
                                                                   .j;o.




                                                                   d
                                                                   rJl

                                                                   """"'
                                                                  -..=
                                                                  =
                                                                  N
                                FIG 16                            """"'
                                                                  w
                                                                           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 34 of 362




                                                                  00
                                                                  =
                                                                   =
                                                                   """"'
                                                                                                                    e
                                                                                                                    •
                                                                                                                    00
                                                                                                                    •
       3 02                                                                                                         ~
                                                                                                                    ~
                                                                                                                    ~
        .                                                                                                           ~
                                                                                                     1700           ~
                                                                                                                    =
                  /1403               1202


                     1761\                                                                                          2'
                                                                                                                    :-
                                  Change both                                           -----                       ....
                                                                                                                    ~0
                                  right and left                                                                    N
                                                                                                                    0
                                  1ens oflayer                                                                      ....
                                                                                                                    QO
~103                                                                            vl03a
                                 1 and 2 to clear
                    1763                  .T
                          ""',                                                                                      rFJ
                    ~                                                                                               ('D
                                                                                                                    =-
                                                                                                                    ('D
                                          ··-·····                        ,..                                       .....
                                                                                                                    ....
                                                                                                                    -....l
                                                                     1-                                             0
                                    swltch
                                      . 2?                                                                           .....
                                                                                                                    Ul
                                                                                                                     .j;o.

                                                              ···-
              I
                        +~                                                        I
              I                                      ------                       I
                                                                                                ............ 1603       d
                     ~1605                                                                                              rJl
                                    -··

                                                                                                                    """"'
                                                                                                                    ,?
                                                                                                                        =
                                                                                                                        N

                                     FIG 17                                                                         """"'
                                                                                                                    w
                                                                                                                    00
                                                                                                                                Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 35 of 362




                                                                                                                        =
                                                                                                                        =
                                                                                                                        """"'
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 36 of 362


U.S. Patent       Jul. 10, 2018       Sheet 18 of 54       US 10,021,380 B1




                                                       c
                                  Fig. 18A




                                  Fig. 18B




                                  Fig, 18C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 37 of 362


U.S. Patent       Jul. 10, 2018        Sheet 19 of 54   US 10,021,380 B1




                                  !Nnrvrm.JAL




                                  Fig. 19A




                                  Fig. 198

                            REflEAT!NG SERJES




                                  Fig. 19C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 38 of 362


U.S. Patent        Jul. 10, 2018          Sheet 20 of 54             US 10,021,380 B1




                                    INDIVDUAL

                                               ~~
                                               i    .       l
                                                            i;




                           D                         E
                                    Fig. 20A

                                      SERIES




                          D               F             c
                                   Fig. 208
                                  REPEATING SERIES




        c      D              E           C        D             E        c
                                   F~g.   20C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 39 of 362


U.S. Patent       Jul. 10, 2018       Sheet 21 of 54   US 10,021,380 B1




                                   Fig. 21A




                                         B
                                  Fig. 218
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 40 of 362


U.S. Patent       Jul. 10, 2018       Sheet 22 of 54   US 10,021,380 B1




                                  FJg. 22A

                                   SERIES




                                  Fig. 228




                                  Fig. 22C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 41 of 362


U.S. Patent       Jul. 10, 2018      Sheet 23 of 54   US 10,021,380 B1




                                   iND~V!DUAl




                                          B
                                   Fig. 23A
                                    S£R!ES




                                      }l
                                  Fig. 238
                             HEPEAllNC SERIES




                                     (;
                                  Fig. 23C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 42 of 362


U.S. Patent       Jul. 10, 2018                               Sheet 24 of 54                                                  US 10,021,380 B1




                              ~'-'\}.."'0..~
                                           .......xw.."'Nr..~~"!..............., ,....., .......,~~......"'""''~

                                                                                   11'




                                                     lU.. £ND ,-\,!>
                                                  'SU~X•rim~l'~
                                              Fig. 24A




                                               Fig. 248




                                            i'\J'R                          '8                                     BJl:   c
                                           Fig. 24C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 43 of 362


U.S. Patent          Jul. 10, 2018                  Sheet 25 of 54                                                                                                              US 10,021,380 B1




                                                                f. . . . . . . . . . . . . . . . . . . . . . . . . . . _. . . .,. .
                                                                                                                          ~           ,..~"-"•">""·"···,~-   . , ••,••• ~

                                                                l
                                                                ~

                                                                ~
                                                                I!
                                                                 l
                                                                !~
                                                                l
                                                                f                                                                                                     ~
                                        t. . . . . . . . ""'. ''"'"'~~. ~~~
                                                                        . . ,.,,'. *'"""'"""'""''J
                               o Fig. 25A                          t
                                             :<tE-RJr....
                                                     ..s,..................




                                                            £                                                                                            c
                                          Fig. 258
                               REPEA'HNG SERJ£S
              ,,                                                                                                                                                            i
              4                                                                                                                                                             4
                                                                                                                                                                            ~t
              ~1
               '\!
              .~~
                                                                                                                                                                            ·\
                                                                                                                                                                            ~~.

       c      D            E
                                                  ~·--..-
                                                  "-"·                                                                   n                                                      t
                                      Fig. 25C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 44 of 362


U.S. Patent       Jul. 10, 2018       Sheet 26 of 54   US 10,021,380 B1




                                  Fig. 26A
                             R:EPE.~TtN(;   SER!IW
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 45 of 362


U.S. Patent       Jul. 10, 2018     Sheet 27 of 54       US 10,021,380 B1




                                  INDIVDUAL




                    G             Fig. 27A           H
                                   SERIES




              G                                          c




                              Fig. 27C
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 46 of 362


U.S. Patent       Jul. 10, 2018        Sheet 28 of 54       US 10,021,380 B1




                                  8 FRAME SERIES




        M         J               K               L     M




                  J         K                 N         M
                                      Fig, 28
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 47 of 362


U.S. Patent       Jul. 10, 2018          Sheet 29 of 54   US 10,021,380 B1




                  EXAMPLE OF COMPOUND AC11Vf1Y




                             .1./B
                                     Fig. 29
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 48 of 362


U.S. Patent       Jul. 10, 2018    Sheet 30 of 54    US 10,021,380 B1




                              Fig. 30
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 49 of 362


U.S. Patent       Jul. 10, 2018       Sheet 31 of 54        US 10,021,380 B1




                 Video Display Manager             3100

                                                 Decompression
                  Processor
                                                    Module
                    3110
                                                     3120



                                                  Bridge Frame
                                                   Generator
                Storage 3140                          3130

                Compressed
               Video File 2500                   Frame Display
                                                    Module
                                                     3150




                                  Fig. 31
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 50 of 362


U.S. Patent        Jul. 10, 2018             Sheet 32 of 54   US 10,021,380 B1




            Receive data comprising a compressed image
             frame and temporal redundancy information
                                                              v   3210




                                        ,,
                    Decompress the image frame                v   3220



                                    ,,                            3230
           Generate a plurality of bridge frames that are
              visually dissimilar to the image frame
                                                              I
                                   ,,
         Blend the image frame and the plurality of bridge
                                                              /3 240
         frames, generating a plurality of blended frames

                                   ,,
                                                              /3 250
                   Display the blended frames




                            Fig. 32
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 51 of 362


U.S. Patent        Jul. 10, 2018       Sheet 33 of 54     US 10,021,380 B1




               l
               L
                                   Fig. 33




                                             ~~·-o~~l
                                             I                      I


              Fig. 34A                              Fig. 348
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 52 of 362


U.S. Patent          Jul. 10, 2018      Sheet 34 of 54           US 10,021,380 B1




               Fig. 35A                                   Fig. 358

                             3510               3520




                                     Fig. 35C
              3510        3520         3590        3510        3520




                                     Fig. 350
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 53 of 362


U.S. Patent       Jul. 10, 2018       Sheet 35 of 54            US 10,021,380 B1




                           Computer          3600



              Processor
                3601
                                                    Memory
                                                     3603

               Storage
                3602

                                                In put/Output
               Network                              3605
               lntertace
                 3604




                             Fig. 36
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 54 of 362


U.S. Patent               Jul. 10, 2018             Sheet 36 of 54                US 10,021,380 B1




                                                                                         3701

                                                               +1         +2
         NLght sk:.;        Night' ~~~Y-          Clewilk;h            Grey~zy           ('learr;ky
    C:budy witholi mnon     FullrtlDo~                                 al noon            at tlDml
                                           3704               3713                3702
                          L1.mlinance - -log[ camlela per square metre (cdlm2)]




                                                  Fig. 37
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 55 of 362


U.S. Patent                 Jul. 10, 2018          Sheet 37 of 54              US 10,021,380 B1




     3800




                                       3810

                   /
                        /
                       ./
                             3810
                                            \




      Left Eye                        Left Ey'.:      Right Eye     Left Eye     Right Eye



            Fig. 38A                            Fig. 388                 Fig. 38C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 56 of 362


U.S. Patent               Jul. 10, 2018        Sheet 38 of 54             US 10,021,380 B1




      RetL'lit R~adio:n
      Ti.tne (rr>i:e1:)

              3703




        .4                                 l_p } +1
                                                i('-,~-   391 0

                          Lunlinance · -log[ candela per square metre (cdlm2)]
              (c)




                                            Fig. 39
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 57 of 362


U.S. Patent                        Jul. 10, 2018         Sheet 39 of 54              US 10,021,380 B1




           R.::t:i!ta!Reacti!Jr,      4000
           Titr..e (msec)

                     3703


    60()

    500 -

    400 -




                      4012                                                                          /
                                                                                                        3701
                                                                                           .........~

                                                                                      i
             -4                                                            +2        +3
                                   Lur.ninance --log[ candela per square metre (cdlm2)J




                                                     Fig. 40
      Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 58 of 362


U.S. Patent                             Jul. 10, 2018                 Sheet 40 of 54                                US 10,021,380 B1




                   .A.lgmitlun t~ Calculate Opttmal Optical Density of Neutral ~mity lens
    4100
                S'tep   i Operation
                        i (i) As a sum:>giit~l ioi baclgrmw.d. n1D1ion takf.' the
                        i h:.Jtizxntt!d compcm.eut    lh€ most prominent
                                                        (lf                                        ~
                                                                                                   :fc\~                   I
                                                                                                                           1

                        : motion V<:CtOt' m(tt', uppeq:•OJTlcol:Hlfth.e nm'M and.                 /'·------\:-'
    4110                i set to LitScl:Nlotiotl.hr                                              4115                4111
                        ! (ii) A:; a sun:ogate fut tbregttn.lld fuotio:n t~ tl1e
                        i l";;;)tiz:o:ntru c:om.po:t!.elil of the lrto:>t pro~nt
                        :
                                                                                                 4116                4112
                               nmtion vector in 11 bottom porhonoftlw f.rat1:'~ omi
                        [ rei to       LatSc:iNiotion~t                                            .;~-l-· -·
                                                                                                   •            f
                                                                                                                           '
                                                                                                                           I



                        i Lefl1o nght motiDJlm a rregativ<; s1gn and nght to left motion has a pvsitive lllgll
               t~~~·-~-~-·-··~·----~~---·~·~·-·····-·~·-·--~~~~--~~~ -~.-- ~-~~~-                          ..        ...
    4120-~~--2---4[_Ga_·_ts_cl_~_4_~_io_::n_=__La_.t_~_r_~_1o_t_~_n&_·_·-_uu    __~_~c_,._t1_o_tw_•_nr_~----------------------4

    4130 --F··~.J__-ti~L~mrun~. -·~~-ce_."'~A-v_g_bn~·-gn~tr_~_.s~s~"f_P_·J:re_·~,!s~u-·'~F~rru:-tl!_'~~·n_____,_·-·-·-·~--~
           4     Cllku ~te f •._.~ ,(lurrcilv:ui.Ce, L!itScrf1Iotkm)
    4140~~·-·--~------·--_·~-·---------------------------------------4
                        !.·.




            5    If .m:l.pi e::L.atSciMotion < lOdpi then
                   ~o$t Rlghtt~~\S t<:> Cl.N.tSte.teOD :utd ~$t L~fi:L$lll tc Cl$·a:tStateOD
                               Els~   if b.tScrMotlm1..::=.   to~)i then
           /                      ~-ot Lefti.ens to tJ.,.«m..,(lmtili'P9..:.~11!, LatScrMotion) .and Righfuw to CMarSt;S.teOD
    4150                       EJ!Je lf LatSmMob:m '-"'"" lOdfn Hren
                                  ~et Rig1rtl.e~m to fp,.n~,,,,t,(lu:mi:tlffil.c~, lalSctMolion) ami .hdlLer~B lo C:l&mStateOD
                               Etrllf



                                                                 Fig. 41
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 59 of 362


U.S. Patent                       Jul. 10, 2018          Sheet 41 of 54                      US 10,021,380 B1




           4221   . . . .__
       ------ -~- ---------- - ....
       !                                           l
                                                           -'!?.?3 -~ --- --- ------ ..,
                                                           I
                                                           I
             4231                                          I
                                                                  4232'
                              --....LiL                                      UR                            4210
                                                                                                           j

                                   I
                  - ........ Q......... +
                                                                               I                       .J
                                                                                                     i'l



            4242 '                  ~    "·· 424
                                     4245 3
       :. --- ·-------·---------·-!I                       ·-------------------~
           4223                                                4224
       -- __:~---- -------- ..
       l
       l
                                                   I
                                                   .
                                                           ------~-----------
                                                           I                                   ...
                                                           I


                                                                  4233    'LR

                                                                               I
                                                                      - .,f---0 ........ +
                                                   I
                                                   i
       ~--------------------

      4200



                                                       Fig. 42
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 60 of 362


U.S. Patent                    Jul. 10, 2018     Sheet 42 of 54   US 10,021,380 B1




       Reti.Itcl R.e actioll                             4300
       Time (:t\'i.$t~J




                                                                         3701




                                               Fig. 43
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 61 of 362


U.S. Patent                   Jul. 10, 2018             Sheet 43 of 54               US 10,021,380 B1




                                                               Fig. 44
                                1 1




                  4420




        Retinal Ri:1~tio:tt
        Tin-w (rot:€C}                                                  4500


      700

      600



      400                                                                             Fig. 45




                                                                                                ./
                                                                                                     3701
                                                                                           . /./'



            -4                                                   +1                  +'3
                                                                4510
                               Lunlina:nce   ~   -bg[ candela per square metre (cdlm2)J
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 62 of 362


U.S. Patent                                    Jul. 10, 2018                         Sheet 44 of 54                               US 10,021,380 B1




                                                                                      4690
    4610
                                                                                                                                  4600




                                                                                                                                     4654
      4620      _,_,.~··
                                                                                                                                            4662
                                                       4651                        4653
                                                       ./



                      List nf h<ldion                                 Read all. Mtltwn
                       Vector.> ::MV)                                 Vectors (tv1V) a..<Jd
                    ,t..;od Lillnb.osltj'                             Cal1~wate LaU':fa1
                                                                         Screen MnHa:n
                           Fmrn Video                              (L.atScriVIClhon) and
                 FOffiliit Comersion                               Optic:al Dens1ty (OD)
                                  ~""~~~   '
                          u:up                                                                                      4670
       465~·-·······;::::::::l.:::::::i···········               ·······················r························
                                                                                                                    OD·Clr
                    "'- !       MV L J--·------------·----------------·------------·                                          .-·~
                           'i              ' .                                                                             4695




                                                                                 Fig. 46
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 63 of 362


U.S. Patent       Jul. 10, 2018    Sheet 45 of 54                    US 10,021,380 B1




                                                                     4700



                                                              4725
                                            , - - -......./
                                         l Motiou
                                      r-t'l Vector
                                         lDetection




                                  Fig. 47
      Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 64 of 362


U.S. Patent                  Jul. 10, 2018              Sheet 46 of 54                         US 10,021,380 B1




              4801            4803    ~         4805             4807 "      4809              4811
                 '"
               Fmme#         Left Lens
                                                        "·-
                                               Right Lens        Motion
                                                                                    ~......"



                                                                            Direction
                                                                                                      ~

                                                                                                Luminance
                             OD                OD                Vector


                      n
                     n.+ 1
   4820 '-
         c'          n+2
                     n+3
                     1'1+4
                     n+5
                     nHi



                                                                                                      4800
                                                       Fig. 48


                                     Opt1cal Density                 4900



                                                                   Potential "' 2. GV




                                                                                 4944


                                                                                                      Fig. 49




                                                ~
                                                J.)"                        L5                 2.0
                                                        4934                                           V,;lta.ge
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 65 of 362


U.S. Patent                                Jul. 10, 2018                                                     Sheet 47 of 54                                                                     US 10,021,380 B1



                             5002                                                                                                                                                        5000
       20                                         .                                    .
                                          PoientJal V~2.0\f                                                                                                                                                   5003
                                                                                       ~




                                                                                                                                                                                                              5001
       0.0
             0.0                               03                                   0.6                                  09                                   1 ·;                           _../·· 1.5
         c1oor~       ..                                                                                                                                                             /          [1ark
                             5004                                                       Optical Density                                                                      5005

                                                                                               Fig. 50


                             5002                                                                                                                                                       5100
                    .~--

        2.0        .......................................................................,.....................................,........................................................................

                                                                                                                                                                                                              5103




                                                                                           j
                                                                                           I
        0.25                                                                                '                                                                                                                    5001
                                                                5110                       ll        5120                                                                                                      ./
        0.0                                                                                  ..·,o
                                                                                                                                                                                                            ,.
              0.0
             Clffir'. . .
                                                   03                                  0. 6                                 0.9                                  l'   ...
                                                                                                                                                                       '1
                                                                                                                                                                                         _../oaik
                                                                                                                                                                                                    ·1.:;
                                  5004                                                         Ontical Dens i~r;,r                                                           5005


                                                                                               Fig. 51
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 66 of 362


U.S. Patent                              Jul. 10, 2018                                                        Sheet 48 of 54                                  US 10,021,380 B1




            5221
                                                                                                                   ""l"'"
                   ~"'-..,_                                       Signal
                                                                                                                                                                    5200
                         ...
                             Ne}tl. Frame ............... Receiving
                                  signal                           Un't
                                                                    ' ;,
                              ..... .............................
                              ........., .........., ,       , ................................
                                                                                                                   5203
       5222                                                                                                                                                                        5232
                                                                                                                                                                               /
            \                                                   Set.                                                 l'                             Set                    ./
                                                                                 I                                                                                       ··'
         Left.                                               Left Lens for'' ~~-!'                         ./...
                                                                                                                                                fught Lens             Right
       Potenti81 ·                                                                                                                    ,......                       -Potential
                                                             Potential                                                        t
                                                                                                                                  /              Potential
                                                                                                                                                                                     "
                                                                              5205
                                                                                                                          /                        5209

                   5223                                                                                               f                                           5233
                                                                                                                     i

                  Left' ""    Left Let1S
                                                             Calculate
                                                                                                      _.,..,.,,··'
                                                                                                                   //                            Calculate
                                                                                                                                                                   '·
                                                                                                                                                Right Lens ...... Right
                 Duration+-
                         . "" Duration                                                                                                           Duration       Duratio11
                                                                              5207                                                                 5211




                                                             Left Lens                                                                          Right. Lens
                                                                  Contml                                                                         Control
                                                         .                                        .,.
                                                                                                  .



                                                                               5215
                                                                            - - --
                                                                                                                                                    5213




                                                                                                                              Fig. 52
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 67 of 362


U.S. Patent       Jul. 10, 2018     Sheet 49 of 54   US 10,021,380 B1




      5300




                                  Fig. 53
             Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 68 of 362


U.S. Patent                                           Jul. 10, 2018                               Sheet 50 of 54                                    US 10,021,380 B1




                                            5400

    5485                                                  5401 , ,
              P1Jwer
    5402                                                                                                                               5450         Sync             5461
    "-,. lllV                                                                                                                                                     ~·t..rl
                                                                                                                                                ' · Unit 1-!:1=--*',; \· '
     fnsl:!le b                                                                                                                                               Fra.m.e C!ut
                                                          5410                                            5440          Optical                                           S1.11C
    5403                                                                                                         ~      Density                                 ,__ :J.-·-JO ,
   '\Al.gorithtn                                                  11------------JP-1                                   Calc Unii                       5451              Signal\
                                                    N'on
             Pam>>                                                                                  5431
                                                                                                                            -                      ~                           5462
                                                   Volatile              5421                            Vel 1--~ill>l Alg             i-l>ir--+l               1--o-_,P..ff*""qt:rt R
   Frarne Seo.n:h                                  Me:mory                                                                                                              Lens: OD
                                                                                  +1~
     /E'l.mu
   5404
         Motiot>
    vec~i';,;;:'Vailies•· >--•
                                       "'     ik===·"""
                                                                 54~1
                                                                  _::_...
                                                                              Lateral
                                                                              "'·~0..,;"11'
                                                                              1'• w... '
                                                                                                  5420
                                                                                                                 [f--  -~

                                                                                                                            ~-
                                                                                                                                5441
                                                                                                                                         ~!
                                                                                                                                           lI
                                                                                                                                                       ~,
                                                                                                                                                       (
                                                                                                                                                            .
                                                                                                                                                                          5463
                                                                                                                                                                               ,./'




                                                                                                                                                   rn
                                                                        "'                        5432
                ...~/'                             Volatile                  Dcre.:_nlining L~                                  Al.g   l---ff!--1;--'
                                                                                                   r~
    5407
     Lurninance                                    Memo:ry                      tml           I                  L.'                   ...~
                                                                                                                                          ! OD __, ___L£"'1 ~· (~'L),
     •• >'

   5405 Valt>e
                                       ..
                                                                                                     Ltm1 • i4o                           l  L      L"'n:r uD
      Algorithm
              ~"'"'''t
                                                      ,    5412                               5433 ./                       ,~~~2          I           5452              ~-~64
     Il       ..... 1...:11... -....   •                                                                                                           -
   5406




                                                                                         Fig. 54
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 69 of 362


U.S. Patent                           Jul. 10, 2018                                                                                                                      Sheet 51 of 54                                   US 10,021,380 B1




                                        5500

                                                                                                                             5501 ~
     5485
      ......._
             .,Po\-v·er
                              -                                                                                                                                          5530                Optical
                                                                                                                                                                           ''-."
                                                                                                                                                                                             Density
     5403                                                                                                                                                                       "'~-
                                                              5510                                                                                                                         Calc Unit
                                                                                          """<
                 goritlnn                                                                                                                                                          ..
                 Panm:
                              ... :r-..                                         No:tt
                                                                                                                                                l
                                                                                                                                                l
                                                                                                                                                 ~
                                                                 ~lolatile                                                                       ~

                                                               h1Ie.mory
                                                                                                                                               I
                                                 ..............................,........................................,..........................
                                                                                                                                                            l
                                                                                                                                                                l"
                                                                                                                                                                         5520
                                                                                                                                                                                                                                5540

                                                                                                                                                                                                                          Delta (.6.)
                                                                                                                                                      /
     5505                                                                                                                                                                                         Alg                     LensOD
                                                                 Volable
      -~                                                                                                                                                    ,. ·---
                                                                                                                                                                 5522
                                                               J1..1etnDt}'
          D. irection         .. ,__,..- I                                  Du- I                                                  v ,.
                                                                                                                                                       ./'          ·-----
                                                                                                                                                                                   .
             Value                                                                                                                                                   5521
           r                                                                                                                                                                                       5531                   L-ens Change
           L     ut:runance                                             I:urn 1 (                                                                                                                                            Indicator
             ---·value        •   'J-.....il.              [                                                                                                                       -
    5405
                                                I!uuODGunetiD
                                                       last·
                                                                                                                                                      ... ~·
                                                                                                                                                                     5523
                                                                                                                                                                     /
                                                                                                                                                                                                                               "'' 5542
                                                1                                                                                                                    5525
                                                .......................................                                                                                                 •n•••••••••••••••••••••••••••••




                                                                                                                                         Fig. 55



                                                                                                                                                                                                            5600.




                                                                                                                                                                                                                            Fig. 56
                      4420
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 70 of 362


U.S. Patent           Jul. 10, 2018           Sheet 52 of 54          US 10,021,380 B1




                       Video Display Manager               5700


                       Processor
                         5710



                                                         Bridge Frame
                                                          Generator
                     Storage 5740                            5730

                       Video File
                         47000                           Frame Display
                                                            Module
                                                             5750




                                           Fig. 57

                                                                      5810
              Receive data comprising an image frame              I
                                      lr
                                                                      5820
            Generate a plurality of bridge frames that are
               visually dissimilar to the image frame
                                                                  I
                                                                         Fig. 58
                                                                      5830

           Blend the image frame and the plurality of bridge      I
           frames, generating a plurality of blended frames


                                      r


       ·--------------------------------~~5840
       _                                I
                     Display the blended frames
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 71 of 362


U.S. Patent        Jul. 10, 2018        Sheet 53 of 54         US 10,021,380 B1




       Acquire a source video comprised of a sequence of
                       20 image frames
                                                               v   5910




                                   r
        Determine a value for an inter-ocular distance of a
                             viewer                            v   5920



                                   ,,
         Obtain an image frame from the source video that          5830
         includes two or more motion vectors that describe
            motion in the image frame where each of the
                                                               I
          motion vectors is associated with a region of the
                            image frame


                                   ,,
             Calculate a single parameter for each of the
                                                                   5840
                               following:
          (a) a lateral speed of the image frame, using the
                   two or more motion vectors, and
                                                               I
         (b) a direction of motion of the image frame, using
                    the two or more motion vectors

                                   ,,
           Generate a deformation value by applying an             5850
        algorithm that uses inter-ocular distant and both of
                          the parameters
                                                               I
                                   ,,                              5860
         Apply the deformation value to the image frame to
                  identify a modified image frame
                                                               I
                            Fig. 59A
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 72 of 362


U.S. Patent        Jul. 10, 2018       Sheet 54 of 54          US 10,021,380 B1




                                                                   5970
        Blend the modified image frames with a first bridge
          frame that is different from the modified image
                                                               I
             frame to generate a first blended frame

                                   r                               5980
          Blend the modified image frames with a second
          bridge frame that is different from the modified
                                                               I
           image frame and different from the first bridge
            frame to generate a second blended frame

                                   r
                                                                   5990
           Display the first blended frame and the second
         blended frame to the viewer, wherein the direction
                                                               I
         of motion and velocity of motion parameters in the
        calculation step are calculated only from the motion
              vectors input along with the image frame




                            Fig. 598
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 73 of 362


                                                    US 10,021,380 B1
                              1                                                                       2
       FASTER STATE TRANSITIONING FOR                                  15,2016, now U.S. Pat. No. 9,716,874, which is a Divisional
        CONTINUOUS ADJUSTABLE 3DEEPS                                   ofU.S. patent application Ser. No. 14/566,205, filed Dec. 10,
           FILTER SPECTACLES USING                                     2014, now U.S. Pat. No. 9,426,442, which is a Continuation
         MULTI-LAYERED VARIABLE TINT                                   of U.S. patent application Ser. No. 14/333,266, filed Jul. 16,
                  MATERIALS                                       5    2014, now U.S. Pat. No. 8,941,919, which is a Continuation
                                                                       of U.S. patent application Ser. No. 14/149,293, filed Jan. 7,
           CROSS REFERENCE TO RELATED                                  2014, now U.S. Pat. No. 8,913,319, which is a Continuation
                  APPLICATIONS                                         of U.S. patent application Ser. No. 13/632,333, filed Oct. 1,
                                                                       2012, now U.S. Pat. No. 8,657,439, which is a Continuation
   This application is a Continuation of U.S. patent appli-       10   of U.S. patent application Ser. No.13/151,736, filed Jun. 2,
cation Ser. No. 15/683,623, filed Aug. 22, 2017, now U.S.              2011, now U.S. Pat. No. 8,303,112, which is a Continuation
Pat. No. 9,948,922, which is a Continuation of U.S. patent             of U.S. patent application 12/555,482, filed Sep. 8, 2009,
application Ser. No. 15/606,850, filed May 26, 2017, now               now U.S. Pat. No. 7,976,159, the priority information for
U.S. Pat. No. 9,781,408, which is (I) a Continuation-In-Part           which is recited above, the entire contents of each of which
application of U.S. patent application Ser. No. 15/217,612,       15   are herein incorporated by reference for all purposes.
filed Jul. 22, 2016, now U.S. Pat. No. 9,699,444, which is a
Continuation ofU.S. patent application Ser. No. 14/850750,                            FIELD OF THE INVENTION
filed Sep. 10, 2015, now U.S. Pat. No. 9,426,452, which is
a Continuation of U.S. patent application Ser. No, 14/451,                This invention relates to the field of motion pictures and
048, filed Aug. 4, 2014, now U.S. Pat. No. 9,167,235, which       20   to a system called 3Deeps that will allow almost any motion
is a Continuation of U.S. patent application Ser. No. 14/155,          picture filmed in 2D (single image) to be viewed with the
505, filed Jan. 15, 2014, now U.S. Pat. No. 8,864,304, which           visual effect of 3-dimensions when viewed through 3Deeps
is a Continuation of U.S. patent application Ser. No. 13/746,          Filter Spectacles. More specifically, the invention relates to
393, filed Jan. 22, 2013, now U.S. Pat. No. 8,657,438, which           (i) the presentation of motion pictures and to the use of
is a Continuation of U.S. patent application Ser. No. 12/938,     25   multiple layers of electronically controlled variable tint
495, filed Nov. 3, 2010, which is a Divisional of U.S. patent          materials to fabricate the right and left lenses of the 3Deeps
application Ser. No. 12/555,545, filed Sep. 8, 2009, now               Filter Spectacle to achieve faster transition times than may
U.S. Pat. No. 7,850,304, which is a Continuation-in-Part               be achieved by the use of only a single layer, (ii) various
application of U.S. patent application Ser. No. 12/274752,             means by which a motion vector and/or luminance measure
filed Nov. 20, 2008, now U.S. Pat. No. 7,604,348, which is        30   that are associated with frames of the movie can be used to
a Continuation-In-Part application ofU.S. patent application           select an optimal optical density for the neutral density lens
Ser. No. 11/928,152, filed Oct. 30, 2007, now U.S. Pat. No.            of the 3Deeps Filter Spectacles, and (iii) visual art and, more
7,508,485, which is (a) a Continuation-In-Part ofU.S. patent           particularly, to systems, apparatus, and methods for produc-
application Ser. No. 11/373,702, filed Mar. 10, 2006, now              ing an appearance of continuous movement using a finite
U.S. Pat. No. 7,405,801, which (1) is a nonprovisional of         35   number of images, i.e., as few as two images.
and claims priority to U.S. Provisional Application No.
60/661,847filed Mar. 15, 2005, and (2) is a Continuation-                                    BACKGROUND
in-Part application of U.S. application Ser. No. 10/054,607,
filed Jan. 22, 2002, now U.S. Pat. No. 7,030,902, which is                This invention is, in part, directed to Continuous Adjust-
a nonprovisional of and claims priority to U.S. Provisional       40   able 3Deeps Filter spectacles for viewing 2D movies as 3D
Application No. 60/263,498 filed Jan. 23, 2001; and (b) a              movies. 3Deeps Filter Spectacles provide a system by which
Continuation-In-Part of U.S. patent application Ser. No.               ordinary 2-dimensional motion pictures can be viewed in
11/372,723, filed Mar. 10, 2006, now U.S. Pat. No. 7,522,              part as a 3-dimensional motion pictures. They however were
257, which (1) is a nonprovisional of and claims priority to           a sub-optimal solution. In the presence of screen motion,
U.S. Provisional Application No. 60/664,369, filed Mar. 23,       45   they only developed 3D from a 2D movie by a difference in
2005, and (2) is a Continuation-In-Part application of U.S.            optical density between the right and left lens, but did not
application Ser. No. 10/054,607, filed Jan. 22, 2002, now              describe any objective optimal target for those optical den-
U.S. Pat. No. 7,030,902, which is a nonprovisional of and              sities. Neither did the previous version or 3Deeps Filter
claims priority to U.S. Provisional Application No. 60/263,            spectacles address optimization of the spectacles to account
498 filed Jan. 23, 2001; (II) a Continuation-In-Part applica-     50   for the materials from which the lenses are fabricated.
tion of U.S. patent application 14/850,629, filed Sep. 10,                3Deeps Filter Spectacles that incorporate such double
2015, which is a Continuation of U.S. patent application Ser.          optimization are called Continuous Adjustable 3Deeps Filter
No. 14/268,423, filed May 2, 2014, now U.S. Pat. No.                   Spectacles. Previously, related patent applications for Con-
9,167,177, which is a Continuation of U.S. patent applica-             tinuous Adjustable 3Deeps Filter spectacles have been dis-
tion Ser. No. 13/168,493, filed Jun. 24, 2011, now U.S. Pat.      55   closed that use electronically controlled variable tint mate-
No. 8,750,382, which is (a) a Continuation-in-Part applica-            rials for fabrication of the right and left lenses of the viewing
tion of U.S. patent application Ser. No. 12/938,495, filed             spectacles. Generally, electronically controlled variable tint
Nov. 3, 2010, the priority information for which is recited            materials change the light transmission properties of the
above, (b) a Continuation-In-Part application of U.S. patent           material in response to voltage applied across the material,
application Ser. No. 12/555,482, filed Sep. 8, 2009, now          60   and include but are not limited to electrochromic devices,
U.S. Pat. No. 7,976,159, which is a Divisional of U.S. patent          suspended particle devices, and polymer dispersed liquid
application Ser. No. 12/274,752, filed Nov. 20, 2008, now              crystal devices. Such material provides precise electronic
U.S. Pat. No. 7,604,348, the priority information for which            control over the amount of light transmission.
is recited above, and (c) a nonprovisional of and claims                  3Deeps spectacles adjust the optical properties so that the
priority to U.S. Provisional Application No. 61/398,981,          65   left and right lenses of the 3Deeps spectacles take on one of
filed Jul. 2, 2010; and (III) a Continuation-In-Part applica-          3 states in synchronization to lateral motion occurring within
tion of U.S. patent application Ser. No. 15/212,114, filed Jul.        the movie; a clear-clear state (clear left lens and clear right
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 74 of 362


                                                     US 10,021,380 B1
                               3                                                                       4
lens) when there is no lateral motion in successive frames of            can be switch selectable for different optical effects. For
the motion picture; a clear-darkened state when there is                 instance, to view a 3D movie that uses the anaglyph method
left-to-right lateral motion in successive frame of the motion           to achieve 3D stereoscopy requires use of a different pair of
picture; and, a darkened-clear state when there is right-to-             spectacles (red-blue lenses) than that used for 3Deeps view-
left lateral motion in successive frames of the motion                   ing. Other preferred embodiments of the invention relate to
picture.                                                                 multi-use of the spectacles. The use of multi-layers of
   We note that clear is a relative term and even clear glass            electronically controlled variable tint materials where dif-
will block a small percentage of light transmission. A clear             ferent layers relate to different viewing methods, allow a
lens is then one that transmits almost all light through the             single spectacle to be selectable to achieve different optical
material.                                                           10   effects. For instance, while one or more layers of electroni-
   Continuous Adjustable 3Deeps Filter spectacles are                    cally controlled variable tint materials may be used for
improved 3Deeps spectacles in that the darkened state                    Continuous Adjustable 3Deeps Filter spectacles, another
continuously changes to take an optical density to provide               layer of materials may be used for anaglyph 3D spectacles.
the maximum Pulfrich stereoscopic 3D illusion optimized                  This would extend the use of a single pair spectacles so it can
for (a) the speed and direction oflateral motion, and (b) the       15   be selectively used for either Continuous Adjustable 3Deeps
transition time of the electrochromic material from which                Filter spectacles viewing of 2D filmed movies or for
the lenses are fabricated. Thus, Continuous Adjustable                   anaglyph viewing of3D filmed movies. It would also allow
3Deeps Filter Spectacles doubly optimize 3Deeps Filter                   switching within any motion picture between 2D and 3D for
Spectacles to maximize the target optical densities of the               a specific method, and/or switching within any motion
lenses, and to account for the lens material. Double optimi-        20   picture between different methods of 3D. Till now a 3D
zation of the 3Deeps Filter Spectacles has substantial ben-              motion picture may have been filmed in its entirety as
efits and Continuous Adjustable 3Deeps Filter Spectacles                 anaglyph. With this invention the motion picture could have
solves substantial problems that 3Deeps Filter Spectacles                been filmed in part 2D with the multi-layer specs then set by
could not address.                                                       signalization to a clear-clear state, and another part of the
   One problem addressed by this invention is that of slow          25   motion picture could have been filmed in 3D anaglyph with
transition time when transitioning between different optical             the multi-layer spectacles then set by signalization to a
densities of the lenses of the Continuous Adjustable 3Deeps              red-blue state. In another embodiment the picture may be
Filter spectacles. Optimal control of Continuous Adjustable              filmed in part in 2D and 3D anaglyph, and shown to viewers
3Deeps Filter spectacles is achieved by adjusting the right-             in 2D, 3D using 3Deeps spectacle, and 3D anaglyph with the
and left-lenses to the optimal optical density synchronized to      30   spectacles set accordingly.
maximize the 3D effect of the Pulfrich illusion between                     Movies are generally made from a series of single,
frames of the motion picture with respect to the transition              non-repetitive pictures which are viewed at a speed that
time properties of the electrochromic material. As an                    provides the viewer with the appearance of continuous
example, a movie that is shown on a 100 Hz digital TV may                movement. These series of single pictures are positioned in
require as many as 100 different optical density controlled         35   adjacent picture frames, in sequential order, wherein adja-
lens transitions per second to optimally synchronize to the              cent pictures are substantially similar to each other and vary
speed and direction of lateral motion in the motion picture.             only slightly from each other. Usually, movies are created
Most often the transitions in synchronization to the movie               using movie cameras, which capture the actual movement of
are small minor adjustments to the optical density of the lens           the object; with animated movies, a series of individual
that can be accomplished in the allotted time. A problem            40   pictures or cells are created, usually by hand or computer,
arises when 3Deeps Filter spectacles are fabricated from                 and assembled in sequential order where adjacent pictures of
electronically controlled variable tint materials that are               a scene are substantially similar to each other and vary only
incapable of the fast transition times that are sometimes                slightly. Standard film projection is 24 frames per second,
required as for instance between scene changes. While                    American video standard NTSC is 30 f.p.s.
electronically controlled variable tint materials may be able       45      The appearance of continuous movement, using only two
to achieve fast transitions from one optical density state to            substantially similar pictures, has been accomplished in live
another optical density state that are near or close to each             performance by simultaneous projection of both images onto
other, it may be incapable of transition between optical                 a screen, wherein one picture may be slightly off-set from
density states that are far apart. However, faster transition            the other picture as they appear on the screen, and by
times using any electronically controlled variable tint mate-       50   rotating a two-bladed propeller, wherein the propeller blades
rial can be achieved by the simple expedient of using 2 or               are set off from one another by 180 degrees, in front of and
more layers-or multi-layers--of such material. Using mul-                between the two projectors such that the two images are
tiple layers of material does result in a darker clear state, but        made to both alternate and overlap in their appearances, with
the difference is minimal and barely perceptible, so the                 both images in turn alternating with an interval of complete
tradeoff between a slightly darker clear state and faster           55   darkness onscreen when both projections are blocked by the
transition time is considered and warranted.                             spinning propeller. A viewer, using no special spectacles or
   Another problem relates to the cycle life (number of                  visual aids, perceives a scene of limited action (with a
clear-dark cycles before failure) of some optoelectronic                 degree of illusionary depth) that can be sustained indefi-
materials that may be limited. The cycle life may be                     nitely in any chosen direction: an evolving yet limited action
increased by using multiple layers of optoelectronic mate-          60   appears to be happening continually without visible return-
rials since the electric potential applied to the material to            and-start-over repetition. Thus the viewer sees a visual
achieve a target optical density will be for a shorter period            illusion of an event impossible in actual life. Similarly, the
of time.                                                                 mauner in which things appear in depth are likely to be at
   Another problem addressed by an alternate embodiment                  odds, often extremely so, with the spatial character of the
of this invention is that different methods of 3D require           65   original photographed scene. Further, the character of move-
distinct viewing spectacles. However, with electronically                ment and of depth has been made malleable in the hands of
controlled viewing spectacles, a single viewing spectacle                the projectionist during performance (so much so that such
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 75 of 362


                                                   US 10,021,380 B1
                              5                                                                  6
film-performance has been likened to a form of puppetry);        lenses is darker and has a spectral transmission characterized
the physical shifting of one of the two projections changes      by a reduced transmissivity in at least one, and preferably all
the visual relationship between them and thereby the char-       three, of the television's peak radiant energy wavebands.
acter of the screen event produced. Similarly, small changes     The lighter lens, on the other hand, has a spectral transmis-
during performance in speed, placement and direction of          sion characterized by a reduced transmissivity at wave-
propeller spin will cause radical changes in the visual event    lengths removed from the television energy peaks. The
produced onscreen.                                               result is a substantially greater effective optical density
   Other visual arts which relate to the present invention are   differential between the two lenses when viewing television
the Pulfrich filter. For one program, titled Bitemporal          than in normal ambient light. This produces a very notice-
Vision: The Sea, viewers were invited to place a Pulfrich 10 able 3-D effect for television scenes with the proper move-
light-reducing filter before one eye to both enhance and         ment, while avoiding the prior "dead eye" effect associated
transform the already apparent depth character of the pre-       with too great a density differential in ordinary light. Further
sentation.                                                       enhancement is achieved by providing the darker lens with
   Limited to presentation in live performance, such unique      a higher transmissivity in the blue and red regions than in the
visual phenomena as described has been transient theater. 15 yellow or green regions.
Attempts to capture the phenomena by way of video-camera            Other patents deal with image processing to measure
recording of the screen-image have been disappointingly          motion in a moving picture and include Iue U.S. Pat. No.
compromised, so that-in over 25 years of such presentation       5,717,415, Nagaya U.S. Pat. No. 5,721,692 and Gerard De
(of so-called Nervous System Film Performances) no               Haan U.S. Pat. No. 6,385,245.
attempt has been made to commercialize such recordings. 20          Iue in U.S. Pat. No. 5,717,415 teaches a method of
   In addition, a number of products and methods have been       converting two-dimensional images into three-dimensional
developed for producing 3-D images from two-dimensional          images. Aright eye image signal and a left eye image signal
images. Steenblik in U.S. Pat. Nos. 4,597,634, 4,717,239,        between which there is relatively a time difference or a
and 5,002,364 teaches the use of diffractive optical elements    luminance difference are produced from a two-dimensional
with double prisms, one prism being made of a low- 25 image signal, thereby to convert two-dimensional images
dispersion prism and the second prism being made of a            into three-dimensional images.
high-dispersion prism. Takahaski, et a! in U.S. Pat. No.            In U.S. Pat. No. 5,721,692, Nagaya et a! present a
5,144,344 teaches the use of spectacles based on the Pulfrich    "Moving Object Detection Apparatus". In that disclosed
effect with light filtering lens of different optical densities. invention, a moving object is detected from a movie that has
Beard in U.S. Pat. No. 4,705,371 teaches the use of gradients 30 a complicated background. In order to detect the moving
of optical densities going from the center to the periphery of   object, there is provided a unit for inputting the movie, a
a lens.                                                          display unit for outputting a processed result, a unit for
   Hirano in U.S. Pat. No. 4,429,951 teaches the use of          judging an interval which is predicted to belong to the
spectacles with lenses that can rotate about a vertical axis to  background as part of a pixel region in the movie, a unit for
create stereoscopic effects. Laden in U.S. Pat. No. 4,049,339 35 extracting the moving object and a unit for calculating the
teaches the use of spectacles with opaque temples and an         moving direction and velocity of the moving object. Even
opaque rectangular frame, except for triangular shaped           with a complicated background in which not only a change
lenses positioned in the frame adjacent to a nosepiece.          in illumination condition, but also a change in structure
   Davino, U.S. Pat. No. 6,598,968, 3-Dimensional Movie          occurs, the presence of the structure change of the back-
and Television Viewer, teaches an opaque frame that can be 40 ground can be determined so as to detect and/or extract the
placed in front of a user's eyes like a pair of glasses for 3-D  moving object in real time. Additionally, the moving direc-
viewing to take advantage of the Pulfrich effect. The frame      tion and velocity of the moving object can be determined.
has two rectangular apertures. These apertures are spaced to        De Haan U.S. Pat. No. 6,385,245 teaches a method of
be in directly in front of the user's eyes. One aperture is      estimating motion in which at least two motion parameter
empty; the other opening has plural vertical strips, prefer- 45 sets are generated from input video data. A motion parameter
ably two, made of polyester film. Between the outer edge of      set is a set of parameters describing motion in an image, and
the aperture and the outermost vertical strip is diffractive     by means of which motion can be calculated.
optical material. The surface of the strips facing away from        Visual effects are important in motion pictures and have
the person's face might be painted black. Images from a          the potential to expand the viewing enjoyment of moviego-
television set or a movie screen appear three dimensional 50 ers. For example, the movement effect "Bullet Time" uti-
when viewed through the frame with both eyes open.               lized in the movie "The Matrix" was critical to the appeal of
   Dones, U.S. Pat. No. 4,805,988, Personal Viewing Video        the movie.
Device, teaches a personal video viewing device which               Visual effects for 3-dimensional motion pictures include
allows the simultaneous viewing of a stereoscopic external       such motion pictures as "Charge at Feather River", starring
image as well as a monoscopic electronic image. This is 55 Guy Madison. The Vincent Price movie "House of Wax"
accomplished using two optical systems which share par-          was originally released as a 3-D thriller. The 3-D movie fad
ticular components. The relative intensity of both images        of the early to mid-1950s however soon faded due to
may be adjusted using a three-iris system where each iris        complexity of the technologies and potential for improper
may be a mechanical diaphragm, an electronically con-            synchronization, and misalignment of left and right eye
trolled liquid crystal device, or a pair of polarized discs 60 images as delivered to the viewer.
whose relative rotational orientation controls the transmis-        TV 3-D motion pictures have been attempted from time-
sivity of the disc pair.                                         to-time. Theatric Support produced the first TV Pulfrich
   Beard in U.S. Pat. No. 4,893,898 teaches a method for         event in 1989 for Fox Television-"The Rose Parade in 3D
creating a 3-D television effect in which a scene is recorded    Live." In order to sustain the illusion of realistic depth these
with a relative lateral movement between the scene and the 65 3-D Pulfrich effect TV shows require all foreground screen
recording mechanism. The recording is played back and            action to move in one consistent direction, matched to the
viewed through a pair of viewer glasses in which one of the      fixed light-diminishing lens of special spectacles provided to
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 76 of 362


                                                   US 10,021,380 B1
                              7                                                                  8
viewers for each broadcast. This enormous constraint (for all      able to sense and record electromagnetic radiation in the
screen action to proceed in one direction) placed on the           band of wavelengths 400-700 nanometer.
producers of the motion picture is due to the realistic               To facilitate vision, the human eye does considerable
expectation that viewers were not going to invert their            image processing before the brain gets the image.
spectacles so as to switch the light-diminishing filter from          When light ceases to stimulate the eyes photoreceptors,
one eye to another for each change in screen-action direc-         the photoreceptors continue to send signals, or fire for a
tion. For the great majority of viewers the limitation of          fraction of a second afterwards. This is called "persistence of
spectacles with a fixed filter, either left or right, meant the    vision", and is key to the invention of motion pictures that
3D effect would be available only with movies produced             allows humans to perceive rapidly changing and flickering
specifically for that viewing spectacles design.                10 individual images as a continuous moving image.
   With the exception of Sony I-max 3-D presentations,                The photoreceptors of the human eye do not "fire" instan-
which require special theater/screening facilities unique to       taneously. Low light conditions can take a few thousands of
the requirements of I-Max technology, 3-dimensional                a second longer to transmit signals than under higher light
motion pictures remain a novelty. Despite the wide appeal to       conditions. Causing less light to be received in one eye than
viewers, the difficulties and burden on motion picture pro- 15 another eye, thus causing the photoreceptors of the right and
ducers, distributors, TV networks, motion picture theaters,        left eyes to transmit their "pictures" at slightly different
and on the viewers has been a barrier to their wide scale          times, explains in part the Pulfrich 3-D illusion, which is
acceptance. Among the problems and constraints involving           utilized in the invention of the 3Deeps system. This is also
the production, projection, and viewing of 3-dimensional           cause of what is commonly referred to as "night vision".
motion pictures are:                                            20    Once signals are sent to the eyes, the brain processes the
   Production: The commonly used anaglyph 3-dimensional            dual images together (images received from the left and
movie systems require special cameras that have dual lenses,       right eye) presenting the world to the mind in 3-dimensions
and capture 2-images on each frame. To have a version of           or with "Depth Perception". This is accomplished by several
the motion picture that can be viewed without special              means that have been long understood.
glasses requires that a separate version of the motion picture 25     Stereopsis is the primary means of depth perception and
be shot with a regular camera so there is only one image per       requires sight from both eyes. The brain processes the dual
video frame and not simply the selection of one or the other       images, and triangulates the two images received from the
perspective. Similarly, IMAX and shutter glass systems             left and right eye, sensing how far inward the eyes are
require special cameras and processing with separate ver-          pointing to focus the object.
sions of the motion picture for 2D and 3D viewing. Filming 30         Perspective uses information that if two objects are the
movies in 3D add as much as $10 million dollars to                 same size, but one object is closer to the viewer than the
production costs, it has been reported.                            other object, then the closer object will appear larger. The
   Projection: Some 3-dimensional systems require the syn-         brain processes this information to provide clues that are
chronization and projection by more than 2 cameras in order        interpreted as perceived depth.
to achieve the effect. "Hitachi, Ltd has developed a 3D 35            Motion parallax is the effect that the further objects are
display called Transpost 3D which can be viewed from any           away from us, the slower they move across our field of
direction without wearing special glasses, and utilize twelve      vision. The brain processes motion parallax information to
cameras and rotating display that allow Transpost 3D motion        provide clues that are interpreted as perceived depth.
pictures that can be seen to appear as floating in the display.       Shadows provide another clue to the human brain, which
The principle of the device is that 2D images of an object 40 can be perceived as depth. Shading objects, to create the
taken from 24 different directions are projected to a special      illusions of shadows and thus depth, is widely used in
rotating screen. On a large scale this is commercially unfea-      illustration to imply depth without actually penetrating (per-
sible, as special effects in a motion picture must be able to      ceptually) the 2-D screen surface.
be projected with standard projection equipment in a movie
theater, TV or other broadcast equipment.                       45              SUMMARY OF THE INVENTION
   Viewing: As a commercial requirement, any special effect
in a motion picture must allow viewing on a movie screen,             A method has now been discovered for originating visual
and other viewing venues such as TV, DVD, VCR, PC                  illusions of figures and spaces in continuous movement in
computer screen, plasma and LCD displays. From the view-           any chosen direction using a finite number of pictures (as
er's vantage, 3-dimensional glasses, whether anaglyph 50 few as two pictures) that can be permanently stored and
glasses or Pulfrich glasses, which are used in the majority of     copied and displayed on motion picture film or electronic
3-dimensional efforts, if poorly made or worn incorrectly are      media. The method of the present invention entails repetitive
uncomfortable and may cause undue eyestrain or headaches.          presentation to the viewer of at least two substantially
Experiencing such headache motivates people to shy away            similar image pictures alternating with a third visual interval
from 3-D motion pictures.                                       55 or bridging picture that is substantially dissimilar to the
   Because of these and other problems, 3-dimensional              other substantially similar pictures in order to create the
motion pictures have never been more than a novelty. The           appearance of continuous, seamless and sustained direc-
inconvenience and cost factors for producers, special equip-       tional movement.
ment projection requirements, and viewer discomfort raise a           Specifically, two or more image pictures are repetitively
sufficiently high barrier to 3-dimensional motion pictures 60 presented together with a bridging interval (a bridging
that they are rarely produced. One object of this invention is     picture) which is preferably a solid black or other solid-
to overcome these problems and constraints.                        colored picture, but may also be a strongly contrasting
   The Human Eye and Depth Perception                              image-picture readily distinguished from the two or more
   The human eye can sense and interpret electromagnetic           pictures that are substantially similar. In electronic media,
radiation in the wavelengths of about 400 to 700 nanome- 65 the bridge-picture may simply be a timed unlit-screen pause
ters-visuallight to the human eye. Many electronic instru-         between serial re-appearances of the two or more similar
ments, such as camcorders, cell phone cameras, etc., are also      image pictures. The rolling movements of pictorial forms
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 77 of 362


                                                    US 10,021,380 B1
                              9                                                                   10
thus created (figures that uncannily stay in place while             programs include Adobe Photo shop, Media 100 and Adobe
maintaining directional movement, and do not move into a             After Affects. Good results have been obtained with Media
further phase of movement until replaced by a new set of             100 from Multimedia Group Data Translations, Inc. of
rotating units) is referred to as Etemalisms, and the process        Marlborough, Mass., USA.
of composing such visual events is referred to as Eternal-              When using Media 100, suitable techniques include addi-
izing.                                                               tive dissolving, cross-dissolving, and dissolving-fast fix and
   The three film or video picture-units are arranged to strike      dither dissolving.
the eyes sequentially. For example, where A and B are the               In blending the pictures, it is preferred to use 50% of one
image pictures and Cis the bridging picture, the picture nnits       and 50% of the other. However, the blending can be done on
are arranged (A, B, C). This arrangement is then repeated 10 a sliding scale, for example with three blended pictures, a
any number of times, as a continuing loop. The view of this          sliding scale of quarters, i.e. 75% A/25% B, 50% A/50% B,
continuing loop allows for the perception of a perceptual            25% A/75% B. Good results have been obtained with a
combining and sustained movement of image pictures (A,               50%/50% mix, i.e. a blend of 50% A/50% B.
B). Naturally, if this loop is placed on a film strip, then it is       The two image pictures, A and B, which are visually
arranged and repeated in a linear manner (A, B, C, A, B, C, 15 similar to each other, are preferably taken from side-by-side
A, B, C, A, B, C, etc.). The repetition of the sequence              frame exposures from a motion picture film of an object or
provides an illusion of continuous movement of the image             image or that is moving such that when one is overlaid with
pictures (A, B); with bridging picture (C), preferably in the        the other, only a slight difference is noted between the two
form of a neutral or black frame, not consciously noticed by         images.
the viewer at all, except perhaps as a subtle flicker.            20    Alternatively, the two image pictures are identical except
   A more fluid or natural illusion of continuous movement           that one is off-center from the other. The direction of the
from a finite number of image pictures is provided by using          off-center, e.g. up, down, right, or left, will determine which
two of each of the three pictures and repeating the cycle of         direction the series provides the appearance of movement,
the pairs sequentially, or by blending adjacent pictures             e.g. if image picture B is off-center from image picture A to
together on an additional picture-frame and placing the 25 the right of A, the series of C, C/A, A, AlB, B, B/C will have
blended picture between the pictures in sequential order. The        the appearance of moving from left to right. Likewise, if you
two image pictures (A, B) are now blended with each other            reverse the order of appearance then the appearance of
to produce (A/B); the two image pictures are also blended            movement will be to the left.
with the bridging picture to produce (C/A and B/C), and then            More than two image pictures can be used in the inven-
all pictures repeat in a series starting with the bridging 30 tion. Likewise, more than one bridging picture can be used
picture (C, CIA, A, AlB, B, B/C) each blended picture being          in the present invention. For example, four image pictures
represented by the two letters with a slash therebetween).           can be used along with one bridging picture. In this case, the
This series is repeated a plurality of times to sustain the          series for the four image pictures, designated A, B, D and E,
illusion as long as desired. Repeating the sequence with             would be: C, A, B, D, E; or a 50/50 blend C, CIA, A, AlB,
additional blended frames provides more fluid illusion of 35 B, BID, D, D/E, E, E/C; or side-by-side pairs, C, C, A, A, B,
continuous movement of the (optically combined) two                  B, D, D, E, E.
image pictures (A, B).                                                  The image picture need not fill the picture frame. Fur-
   Additionally, various arrangements of the pictures and the        thermore, more than one image picture can be employed per
blends can be employed in the present invention and need             frame. Thus, the picture frame can contain a cluster of
not be the same each time. By varying the order of pictures 40 images and the image or images need not necessarily filling
in the sequence, the beat or rhythm of the pictures is               up the entire frame. Also, only portions of image pictures
changed. For example, A, B, C can be followed by A, AlB,             can be used to form the image used in the present invention.
B, B/C, C which in tum is followed by A, A, AlB, B, B, B,               Also, image pictures and portions of the image picture can
B/C, C, C, C, C, i.e. A, B, C, A, AlB, B, B/C, C, A, A, AlB,         be combined such that the combination is used as the second
B, B, B, B/C, B/C, C, C, C, C, A, B, C, A, etc.                   45 image picture. The portion of the image picture is offset from
   With A and B frames being similar images (such as a pair          the first image picture when they are combined such that
of normal two-eye perspective views of a three-dimensional           there is an appearance of movement. For example, a window
scene from life), and frame C a contrasting frame (preferably        from image picture A can be moved slightly while the
a solid-color picture instead of an image-picture) relative to       background remains the same, the picture with the moved
A,B, frame C acts as essentially a bridge-interval placed 50 window is designated image picture B and the two combined
between recurrences of A,B. Any color can be used for the            to create the appearance of the window moving and/or
contrasting frame C: for example, blue, white, green; how-           enlarging or shrinking in size. In this case, both picture A
ever, black is usually preferred. The contrasting frame can          and picture B are identical except for the placement of the
also be chosen from one of the colors in one of the two              window in the image picture. The same can also be done by
image pictures. For example, if one of the image pictures has 55 using an identical background in both image pictures and
a large patch of dark blue, then the color of the contrasting        superimposing on both pictures an image which is posi-
frame, bridging picture, may be dark blue.                           tioned slightly different in each picture. The image could be
   Blending of the pictures is accomplished in any manner            a window, as before, of a man walking, for example.
which allows for both pictures to be merged in the same                 The number of series which are put together can be finite
picture frame. Thus, the term blending as used in the 60 if it is made on a length of film or infinite if it is set on a
specification and claims can also be called superimposing,           continuous cycle or loop wherein it repeats itself.
since one picture is merged with the other picture. Blending            In accordance with an embodiment, an electrically con-
is done in a conventional manner using conventional equip-           trolled spectacle for viewing a video is provided. The
ment, suitably, photographic means, a computer, an optical           electrically controlled spectacle includes a spectacle frame
printer, or a rear screen projection device. For animated art, 65 and optoelectronic lenses housed in the frame. The lenses
the blending can be done by hand as in hand drawing or hand          comprise a left lens and a right lens, each of the optoelec-
painting. Preferably, a computer is used. Suitable software          tricallenses having a plurality of states, wherein the state of
            Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 78 of 362


                                                      US 10,021,380 B1
                               11                                                                       12
the left lens is independent of the state of the right lens. The          determined. A fourth bridge image frame different from the
electrically controlled spectacle also includes a control unit            first and second modified image frames, and different from
housed in the frame, the control unit being adapted to control            the first, second and third bridge image frames is deter-
the state of each of the lenses independently.                            mined. A first blended image frame is generated by blending
   In one embodiment, each of the lenses has a dark state and             the third modified image frame with the first bridge image
a light state.                                                            frame. A second blended image frame is generated by
   In another embodiment, when viewing a video the control                blending the fourth modified image frame with the second
unit places both the left lens and the right lens to a dark state.        bridge image frame. A third blended image frame is gener-
   In another embodiment, a method for viewing a video is                 ated by blending the fifth modified image frame with the
provided. A user wears the electrically controlled spectacle         10   third bridge image frame. The first blended image frame, the
described above, and the wearer is shown a video having                   second blended image frame, the third blended image frame,
dissimilar bridge frames and similar image frames.                        and the fourth bridge image frame are displayed. A fourth
   In accordance with another embodiment, a first modified                blended image frame is generated by blending the sixth
image frame is determined by removing a first portion of a                modified image frame with the first bridge image frame. A
selected image frame. A second modified image frame                  15   fifth blended image frame is generated by blending the
different from the first modified image frame is determined               seventh modified image frame with the second bridge image
by removing a second portion of the selected image frame.                 frame. A sixth blended image frame is generated by blending
A third modified image frame different from the first and                 the eighth modified image frame with the third bridge image
second modified image frames is determined by removing a                  frame. The fourth blended image frame, the fifth blended
third portion of the selected image frame. A first bridge            20   image frame, the sixth blended image frame, and the fourth
image frame different from the selected image frame and                   bridge image frame are displayed.
different from the first, second, and third modified image                   In one embodiment, the fourth bridge image frame is solid
frames is determined. A second bridge image frame different               white, and the spectacle frame comprises a sensor adapted to
from the selected image frame, different from the first,                  receive synchronization signals embedded in the video and
second, and third modified image frames, and different from          25   provide the synchronization signals to the control unit.
the first bridge image frame is determined. The first bridge                 In accordance with another embodiment, a first modified
image frame is blended with the first modified image frame,               image frame is determined by removing a first portion of a
generating a first blended image frame. The first bridge                  selected image frame. A second modified image frame
image frame is blended with the second modified image                     different from the first modified image frame is determined
frame, generating a second blended image frame. The first            30   by removing a second portion of the selected image frame.
bridge image frame is blended with the third modified image               A third modified image frame different from the first and
frame, generating a third blended image frame. The first                  second modified image frames is determined by removing a
blended image frame, the second blended image frame, and                  third portion of the selected image frame. A bridge image
the third blended image frame are overlaid to generate an                 frame different from the selected image frame and different
overlayed image frame. The overlayed image frame and the             35   from the first, second, and third modified image frames is
second bridge image frame are displayed.                                  determined. The first modified image frame, the second
   In one embodiment, the first bridge image frame com-                   modified image frame, and the third modified image frame
prises a non-solid color.                                                 are overlaid, to generate an overlayed image frame. The
   In another embodiment, each of the optoelectronic lenses               overlayed image frame and the bridge image frame are
comprises a plurality of layers of optoelectronic material.          40   displayed.
   In accordance with another embodiment, a first modified                   In accordance with another embodiment, a bridge image
image frame is determined by removing a first portion of a                frame that is different from a first image frame and different
selected image frame. A second modified image frame                       from a second image frame is determined, the first and
different from the first modified image frame is determined               second image frames being consecutive image frames in a
by removing a second portion of the selected image frame.            45   video. A first modified image frame is determined by remov-
A third modified image frame is determined by removing a                  ing a first portion of the first image frame. A second modified
third portion of the first modified image frame. A fourth                 image frame different from the first modified image frame is
modified image frame different from the third modified                    determined by removing a second portion of the first image
image frame is determined by removing a fourth portion of                 frame. A third modified image frame different from the first
the first modified image frame. A fifth modified image frame         50   and second modified image frames is determined by remov-
different from the third and fourth modified image frames is              ing a third portion of the first image frame. The first, second,
determined by removing a fifth portion of the first modified              and third modified image frames are overlaid to generate a
image frame. A sixth modified image frame is determined by                first overlayed image frame. The first overlayed image frame
removing a sixth portion of the second modified image                     and the bridge image frame are displayed. A fourth modified
frame. A seventh modified image frame different from the             55   image frame is determined by removing a fourth portion of
sixth modified image frame is determined by removing a                    the second image frame. A fifth modified image frame
seventh portion of the second modified image frame. An                    different from the fourth modified image frame is deter-
eighth modified image frame different from the sixth and                  mined by removing a fifth portion of the second image
seventh modified image frames is determined by removing                   frame. A sixth modified image frame different from the
an eighth portion of the second modified image frame. A first        60   fourth and fifth modified image frames is determined by
bridge image frame different from the first and second                    removing a sixth portion of the second image frame. The
modified image frames is determined. A second bridge                      fourth, fifth, and sixth modified image frames are overlaid to
image frame different from the first and second modified                  generate a second overlayed image frame. The second
image frames, and different from the first bridge image                   overlayed image frame and the bridge image frame are
frame is determined. A third bridge image frame different            65   displayed.
from the first and second modified image frames, and                         In accordance with another embodiment, a first modified
different from the first and second bridge image frames is                image frame is determined by removing a first portion of a
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 79 of 362


                                                    US 10,021,380 B1
                              13                                                                      14
selected image frame. A second modified image frame                     frame is blended with the sixth modified image frame to
different from the first modified image frame is determined             generate a fourth blended image frame. The first bridge
by removing a second portion of the selected image frame.               image frame is blended with the seventh modified image
A third modified image frame different from the first and               frame to generate a fifth blended image frame. The first
second modified image frames is determined by removing a                bridge image frame is blended with the eighth modified
third portion of the selected image frame. A first bridge               image frame to generate a sixth blended image frame. The
image frame different from the first, second, and third                 fourth blended image frame, the fifth blended image frame,
modified image frames is determined. A second bridge                    and the sixth blended image frame are overlaid to generate
image frame different from the first, second, and third                 a second overlayed image frame. The second overlayed
modified image frames, and different from the first bridge         10   image frame and the second bridge image frame are dis-
image frame is determined. A third bridge image frame                   played.
different from the first, second, and third modified image                 In one embodiment, the first bridge image frame com-
frames, and different from the first and second bridge image            prises a non-solid color.
frames is determined. A fourth bridge image frame different                In accordance with another embodiment, one or more of
from the first, second, and third modified image frames, and       15   the following actions may be performed in performing one
different from the first, second and third bridge image frames          or more of the methods described above: generating a
is determined. The first modified image frame is blended                blended image frame by blending a plurality of image
with the first bridge image frame to generate a first blended           frames, generating a combined image frame by combining a
image frame. The second modified image frame is blended                 plurality of image frames, generating a combined image
with the second bridge image frame to generate a second            20   sequence by combining a plurality of image sequences,
blended image frame. The third modified image frame is                  generating one or more doubled image frames by doubling
blended with the third bridge image frame to generate a third           one or more image frames, generating an overlayed image
blended image frame. The first blended image frame, the                 frame by overlaying a plurality of image frames, generating
second blended image frame, and the third blended image                 a modified image frame by removing a portion of an image
frame are overlaid to generate an overlayed image frame.           25   frame, repeating one of an image frame or a series of image
The overlayed image frame and the fourth bridge image                   frames, generating a sequence of image frames, generating
frame are displayed.                                                    a collage based on one or more portions of one or more
   In one embodiment, the fourth bridge image frame is solid            image frames, stitching together one or more portions of one
white, and the spectacle frame comprises a sensor adapted to            or more image frames, superimposing a first image frame on
receive synchronization signals embedded in the video and          30   a second image frame, determining a transitional frame,
provide the synchronization signals to the control unit.                inserting and/or lifting a portion of a first image frame into
   In accordance with another embodiment, a first modified              a second image frame, reshaping a portion of an image
image frame is determined by removing a first portion of a              frame, and relocating a portion of an image frame.
selected image frame. A second modified image frame                        In accordance with an embodiment, an apparatus includes
different from the first modified image frame is determined        35   a storage adapted to store one or more image frames, and a
by removing a second portion of the selected image frame.               processor. The processor is adapted to determine a first
A third modified image frame is determined by removing a                modified image frame by removing a first portion of a
third portion of the first modified image frame. A fourth               selected image frame, determine a second modified image
modified image frame different from the third modified                  frame different from the first modified image frame by
image frame is determined by removing a fourth portion of          40   removing a second portion of the selected image frame,
the first modified image frame. A fifth modified image frame            determine a third modified image frame different from the
different from the third and fourth modified image frames is            first and second modified image frames by removing a third
determined by removing a fifth portion of the first modified            portion of the selected image frame, determine a first bridge
image frame. A sixth modified image frame is determined by              image frame different from the selected image frame and
removing a sixth portion of the second modified image              45   different from the first, second, and third modified image
frame. A seventh modified image frame different from the                frames, determine a second bridge image frame different
sixth modified image frame is determined by removing a                  from the selected image frame, different from the first,
seventh portion of the second modified image frame. An                  second, and third modified image frames, and different from
eighth modified image frame different from the sixth and                the first bridge image frame, blend the first bridge image
seventh modified image frames is determined by removing            50   frame with the first modified image frame, generating a first
an eighth portion of the second modified image frame. A first           blended image frame, blend the first bridge image frame
bridge image frame different from the first, second, third,             with the second modified image frame, generating a second
fourth, fifth, sixth, seventh, and eight modified image frames          blended image frame, blend the first bridge image frame
is determined. A second bridge image frame different from               with the third modified image frame, generating a third
the first bridge image frame and different from the first,         55   blended image frame, overlay the first blended image frame,
second, third, fourth, fifth, sixth, seventh, and eight modified        the second blended image frame, and the third blended
image frames is determined. The first bridge image frame is             image frame to generate an overlayed image frame, display
blended with the third modified image frame to generate a               the overlayed image frame, and display the second bridge
first blended image frame. The first bridge image frame is              image frame.
blended with the fourth modified image frame to generate a         60      In one embodiment, the apparatus also includes an elec-
second blended image frame. The first bridge image frame                trically controlled spectacle to be worn by a viewer. The
is blended with the fifth modified image frame to generate a            electrically controlled spectacle includes a spectacle frame,
third blended image frame. The first blended image frame,               optoelectronic lenses housed in the frame, the lenses com-
the second blended image frame, and the third blended                   prising a left lens and a right lens, each of the optoelectrical
image frame are overlaid to generate a first overlayed image       65   lenses having a plurality of states, wherein the state of the
frame. The first overlayed image frame and the second                   left lens is independent of the state of the right lens, and a
bridge image frame are displayed. The first bridge image                control unit housed in the frame, the control unit being
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 80 of 362


                                                    US 10,021,380 B1
                              15                                                                      16
adapted to control the state of each of the lenses indepen-             the left lens is independent of the state of the right lens, and
dently. Each of the lenses has a dark state and a light state,          a control unit housed in the frame, the control unit being
and when viewing a video the control unit places both the               adapted to control the state of each of the lenses indepen-
left lens and the right lens to a dark state.                           dently. Each of the lenses has a dark state and a light state.
   In another embodiment, the first bridge image frame                  When viewing the video the control unit places both the left
comprises a non-solid color.                                            lens and the right lens to a dark state.
   In accordance with another embodiment, an apparatus                     In accordance with another embodiment, an apparatus
includes a storage adapted to store one or more image                   includes a storage adapted to store one or more image
frames, and a processor. The processor is adapted to deter-             frames, and a processor. The processor is adapted to obtain
mine a first modified image frame by removing a first              10   a first image from a first video stream, obtain a second image
portion of a selected image frame, determine a second                   from a second video stream, wherein the first image is
modified image frame different from the first modified                  different from the second image, stitching together the first
image frame by removing a second portion of the selected                image and the second image to generate a stitched image
image frame, determine a third modified image frame by                  frame, generating a first modified image frame by removing
removing a third portion of the first modified image frame,        15   a first portion of the stitched image frame, generating a
determine a fourth modified image frame different from the              second modified image frame by removing a second portion
third modified image frame by removing a fourth portion of              of the stitched image frame, generating a third modified
the first modified image frame, determine a fifth modified              image frame by removing a third portion of the stitched
image frame different from the third and fourth modified                image frame, wherein the first modified image frame, the
image frames by removing a fifth portion of the first modi-        20   second modified image frame, and the third modified image
fied image frame, determine a sixth modified image frame                frame are different from each other, identify a bridge frame,
by removing a sixth portion of the second modified image                blend the first modified image frame with the bridge frame
frame, determine an seventh modified image frame different              to generate a first blended frame, blend the first modified
from the sixth modified image frame by removing a seventh               image frame with the bridge frame to generate a first blended
portion of the second modified image frame, determine an           25   frame, blend the first modified image frame with the bridge
eighth modified image frame different from the sixth and                frame to generate a first blended frame, overlay the first
seventh modified image frames by removing an eighth                     blended frame, the second blended frame, and the third
portion of the second modified image frame, determine a                 blended frame to generate a combined frame, and display the
first bridge image frame different from the first, second,              combined frame.
third, fourth, fifth, sixth, seventh, and eight modified image     30      In one embodiment, the apparatus also includes spectacles
frames, determine a second bridge image frame different                 adapted to be worn by a viewer of a video.
from the first bridge image frame and different from the first,            In another embodiment, the bridge frame includes a
second, third, fourth, fifth, sixth, seventh, and eight modified        non-solid color.
image frames, blend the first bridge image frame with the                  In accordance with yet another embodiment, a method of
third modified image frame to generate a first blended image       35   displaying one or more frames of a video is provided. Data
frame, blend the first bridge image frame with the fourth               comprising a compressed image frame and temporal redun-
modified image frame to generate a second blended image                 dancy information is received. The image frame is decom-
frame, blend the first bridge image frame with the fifth                pressed. A plurality of bridge frames that are visually
modified image frame to generate a third blended image                  dissimilar to the image frame are generated. The image
frame, overlay the first blended image frame, the second           40   frame and the plurality of bridge frames are blended, gen-
blended image frame, and the third blended image frame to               erating a plurality of blended frames, and the plurality of
generate a first overlayed image frame, display the first               blended frames are displayed.
overlayed image frame and the second bridge image frame,                   In one embodiment, the image frame is decompressed
blend the first bridge image frame with the sixth modified              based on the temporal redundancy information.
image frame to generate a fourth blended image frame,              45      In another embodiment, the data comprises a compressed
blend the first bridge image frame with the seventh modified            video file associated with a compression format that uses
image frame to generate a fifth blended image frame, blend              temporal redundancy to achieve compression of video data.
the first bridge image frame with the eighth modified image             For example, the data may comprise an MPEG compressed
frame to generate a sixth blended image frame, overlay the              video file.
fourth blended image frame, the fifth blended image frame,         50      In another embodiment, each bridge frame comprises a
and the sixth blended image frame to generate a second                  solid black picture, a solid colored picture, or a timed
overlayed image frame, and display the second overlayed                 unlit-screen pause.
image frame and the second bridge image frame.                             In another embodiment, the plurality of blended frames
   In one embodiment, the apparatus also includes an elec-              are displayed in accordance with a predetermined pattern.
trically controlled spectacle to be worn by a viewer.              55      In another embodiment, the plurality of blended frames
   In another embodiment, the first bridge image frame                  are displayed in accordance with a predetermined pattern
comprises a non-solid color.                                            that includes a first pattern comprising the plurality of
   In accordance with another embodiment, a system for                  blended frames, and a second pattern that comprises repeti-
presenting a video is provided. The system includes an                  tion of the first pattern.
apparatus comprising a storage adapted to store one or more        60      In accordance with another embodiment, an apparatus
image frames associated with a video, and a processor. The              includes a storage configured to store a compressed image
processor is adapted to reshape a portion of at least one of            frame and temporal redundancy information, and a proces-
the one or more image frames. The system also includes an               sor configured to receive the compressed image frame and
electrically controlled spectacle which includes a spectacle            the temporal redundancy information, decompress the image
frame, optoelectronic lenses housed in the frame, the lenses       65   frame, and generate a plurality of bridge frames that are
comprising a left lens and a right lens, each of the optoelec-          visually dissimilar to the image frame. The plurality of
tricallenses having a plurality of states, wherein the state of         bridge frames includes a first bridge frame having a first
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 81 of 362


                                                    US 10,021,380 B1
                              17                                                                     18
width, the first bridge frame comprising a first white rect-            right lenses comprise one or more electro-optical materials.
angle in an upper portion of the first bridge frame, the first          In another embodiment, the blended frame is displayed to a
white rectangle having the first width, and a second bridge             v1ewer.
frame having a second width, the second bridge frame                       In accordance with another embodiment, a method for
comprising a second dark rectangle in an upper portion of               generating modified video is provided. A source video
the second bridge frame, the second dark rectangle having               including a sequence of 2D image frames is acquired, and a
the second width. The processor is further configured to                modified image frame is obtained based on a selected one of
blend the image frame and the plurality of bridge frames,               the image frames of the source video. The modified image
generating a plurality of blended frames, wherein the plu-              frame is blended with a bridge frame that is a non-solid color
                                                                   10
rality of blended frames include a first blended frame that             and is different from the modified image frame, to generate
includes the first portion of the image frame in an upper               a blended frame.
portion of the first blended frame, and a second blended                   In one embodiment, the selected image frame comprises
frame that includes the second dark rectangle in an upper               two or more motion vectors that describe motion in the
portion of the second blended frame. The processor is also         15
                                                                        selected image frame, wherein each of the motion vectors is
configured to display the plurality of blended frames con-              associated with a region of the selected image frame. A
secutively within a video.                                              respective parameter is calculated for each of the following:
   In another embodiment, the processor is further config-              (a) a lateral speed of the selected image frame, using the two
ured to decompress the image frame based on the temporal                or more motion vectors, and (b) a direction of motion of the
redundancy information.                                            20   selected image frame, using the two or more motion vectors.
   In another embodiment, the data comprises a compressed               A deformation value is generated by applying an algorithm
video file associated with a compression format that uses               that uses both of the parameters, and the deformation value
temporal redundancy to achieve compression of video data.               is applied to the image frame to identifY a modified image
   In another embodiment, each bridge frame comprises a                 frame. In one embodiment, the direction of motion and
timed unlit-screen pause.                                          25   velocity of motion parameters in the calculation step are
   In another embodiment, the processor is further config-              calculated only from the motion vectors.
ured to display the plurality of blended frames in accordance              In accordance with another embodiment, a method for
with a predetermined pattern.                                           generating modified video is provided. A source video
   In another embodiment, the processor is further config-              comprising a sequence of 2D image frames is acquired, a
ured to display the blended frames in accordance with a            30   first image frame and a second image frame in the source
predetermined pattern that includes a first pattern compris-            video are identified, the first image frame and the second
ing the plurality of blended frames, and a second pattern that          image frame are combined to generate a modified image
comprises repetition of the first pattern.                              frame, and the modified image frame is blended with a
   In another embodiment, the plurality of bridge frames                bridge frame that is a non-solid color, different from the
comprise a first bridge frame having a first pattern and a         35   modified image frame, different from the first image frame,
second bridge frame having a second pattern that is comple-             and different from the second image frame, to generate a
mentary to the first pattern.                                           blended frame. In one embodiment, the first image frame
   In accordance with still a further embodiment of the                 and the second image frame are similar.
invention, a method for generating modified video is pro-                  Many advantages, features, and applications of the inven-
vided. A source video comprising a sequence of 2D image            40   tion will be apparent from the following detailed description
frames is acquired, and an image frame that includes two or             of the invention that is provided in connection with the
more motion vectors that describe motion in the image                   accompanying drawings.
frame is obtained from the source video, wherein each of the
motion vectors is associated with a region of the image                       BRIEF DESCRIPTION OF THE DRAWINGS
frame. A respective parameter is calculated for each of the        45
following: (a) a lateral speed of the image frame, using the               FIG. 1 is a perspective view of the preferred embodiment
two or more motion vectors, and (b) a direction of motion of            of the Continuous Adjustable 3Deeps Filter Spectacles.
the image frame, using the two or more motion vectors. A                   FIG. 2a shows a left lens of Continuous Adjustable
deformation value is generated by applying an algorithm                 3Deeps Filter Spectacles fabricated from a single layer of
that uses both of the parameters, and the deformation value        50   electrochromic material.
is applied to the image frame to identify a modified image                 FIG. 2b shows details of an electrochromic device for
frame. The modified image frame is blended with a bridge                fabricating the electronically controlled variable tint mate-
frame that is a non-solid color and is different from the               rial of the right and left lenses of the Continuous Adjustable
modified image frame, to generate a blended frame. The                  3Deeps Filter Spectacles.
direction of motion and velocity of motion parameters in the       55      FIG. 3 is a block diagram of the operation of the Con-
calculating step are calculated only from the motion vectors            tinuous Adjustable 3Deeps Filter Spectacles.
input along with the image frame.                                          FIG. 4 is a flow chart showing the operation of the Control
   In one embodiment, a viewer views the modified video                 Unit of the Continuous Adjustable 3Deeps Filter Spectacles.
through spectacles. The spectacles have a left and right lens,             FIG. 5 is a perspective view of the second preferred
and each of the left lens and right lens has a darkened state.     60   embodiment of the Continuous Adjustable 3Deeps Filter
Each of the left and right lenses has a darkened state and a            Spectacles fabricated from multiple layers of electrochromic
light state, the state of the left lens being independent of the        material.
state of the right lens.                                                   FIG. 6a shows a left lens of Continuous Adjustable
   In another embodiment, the spectacles also include a                 3Deeps Filter Spectacles fabricated from multiple layers of
battery, a control unit and a signal receiving unit. The control   65   electrochromic material.
unit may be adapted to control the state of the each of the                FIG. 6b shows details of a multiple layered electrochro-
lenses independently. In another embodiment, the left and               mic device for fabricating the electronically controlled vari-
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 82 of 362


                                                    US 10,021,380 B1
                             19                                                                      20
able tint material of the right and left lenses of the Continu-            FIGS. 27 a-27 c illustrates the two women with a smaller
ous Adjustable 3Deeps Filter Spectacles.                               frame depicting a portion of one woman repeated and
   FIG. 7 is a block diagram of the operation of the Con-              overlayed in the upper left-hand comer of the frame to create
tinuous Adjustable 3Deeps Filter Spectacles using a multiple           a separate depth-configuration within the larger frame.
layered electrochromic device for fabricating the electroni-      5        FIG. 28 illustrates a combination of the two women with
cally controlled variable tint material of the right and left          a portion of the one woman both in the bridging frame as
lenses.                                                                well as in one of the frames that contain both women.
   FIG. 8 is a flow chart showing the operation of the Control             FIG. 29 illustrates Eternalism with two women and a
Unit of the Continuous Adjustable 3Deeps Filter Spectacles             circle moving through the frames.
using a multiple layered electrochromic device for fabricat-
                                                                  1
                                                                   °       FIG. 30 illustrates the Pulfrich filter.
ing the electronically controlled variable tint material of the            FIG. 31 shows components of a video display manager in
right and left lenses.                                                 accordance with an embodiment.
   FIG. 9 is a transition time curve for a single layer of                 FIG. 32 is a flowchart of a method of decompressing and
electrochromic material with transition time as a function of     15
                                                                       displaying one or more image frames in accordance with an
transmissivity.                                                        embodiment.
   FIG. 10 is a transition time curve for a double layer                   FIG. 33 shows an image frame in accordance with an
(multi-layer) of electrochromic material with transition time          embodiment;
as a function of transmissivity.                                           FIGS. 34A-34B show respective bridge frames in accor-
   FIG. 11 is a perspective view of the third preferred           20   dance with an embodiment.
embodiment of the multi-use Continuous Adjustable 3Deeps                   FIGS. 35A-35B show respective blended frames in accor-
Filter Spectacles with single-layered lenses.                          dance with an embodiment.
   FIG. 12 is a block diagram of the operation of the                      FIG. 35C shows a pattern comprising a plurality of
multi-use Continuous Adjustable 3Deeps Filter Spectacles               blended frames in accordance with an embodiment.
with single-layered lenses.                                       25       FIG. 35D shows a predetermined pattern that includes
   FIG. 13 is a flow chart showing the operation of the                repetition of a second pattern that comprises a plurality of
Control Unit of the multi -use Continuous Adjustable 3Deeps            blended frames in accordance with an embodiment.
Filter Spectacles with single-layered lenses.                              FIG. 36 is a high-level block diagram of an exemplary
   FIG. 14 is a perspective view of the fourth preferred               computer that may be used to implement certain embodi-
embodiment of the multi-use Continuous Adjustable 3Deeps          30   ments.
Filter Spectacles with multi-layered lenses.                               FIG. 37 shows a typical curve of retinal reaction time as
   FIG. 15a shows a left lens of Multi-Use Electrically                a function of luminosity.
Controlled Continuous Adjustable 3Deeps Filter Spectacles                  FIG. 38A shows the operation of the Pulfrich illusion
fabricated from multiple layers of electrochromic materials.           when there is no horizontal foreground motion in the motion
   FIG. 15b shows details of a Multi-Use electrochromic           35   picture.
device for fabricating the electronically controlled variable              FIG. 38B shows the operation of the Pulfrich illusion
tint material of the right and left lenses of the Multi-Use            when the motion picture exhibits horizontal foreground
Electrically Controlled 3Deeps Continuous Adjustable                   motion from the right to the left.
3Deeps Filter Spectacles using multi-layered lenses.                       FIG. 38C shows the operation of the Pulfrich illusion
   FIG. 16 is a block diagram of the operation of the             40   when the motion picture exhibits horizontal foreground
multi-use Continuous Adjustable 3Deeps Filter Spectacles               motion from the left to the right.
with multi-layered lenses.                                                 FIG. 39 uses the typical curve of retinal reaction time as
   FIG. 17 is a flow chart showing the operation of the                a function of luminosity to explain the operation of card-
Control Unit of the Multi-Use Electrically Controlled Con-             board Pulfrich Filter spectacles with fixed lenses.
tinuous Adjustable 3Deeps Filter Spectacles with multi-           45       FIG. 40 uses the typical curve of retinal reaction time as
layered lenses.                                                        a function of luminosity to demonstrate how to compute
   FIGS. 18 a-18 c illustrates the present invention with              from a motion vector and luminosity the optimal optical
three pictures.                                                        density for the neutral density lens of the preferred embodi-
   FIGS. 19 a-19 c illustrates the present invention using             ment of the Continuous Adjustable 3Deeps Filter Spectacles
three pictures along with blended pictures.                       50   so that the difference in retinal reaction time between the
   FIGS. 20 a-20 c illustrates the present invention using the         viewer's eyes results in instant and lagging images that
same picture wherein one is offset from the other.                     correspond to a separation on the display monitor of exactly
   FIGS. 21 a-21 b illustrates the present invention with              2 1h inches.
side-by-side pairs of pictures.                                            FIG. 41 shows an algorithm that can be used to calculate
   FIGS. 22 a-22 c illustrates the present invention wherein      55   the optimal optical density for the neutral density filter of the
pictures G and H are identical but image F has been imposed            preferred embodiment of the Continuous Adjustable 3Deeps
in a slightly different location.                                      Filter Spectacles.
   FIGS. 23 a-23 c illustrates pictures of two women in                    FIG. 42 is an illustration of an alternate algorithm to
Etemalism with two pictures.                                           characterize lateral motion in a motion picture.
   FIGS. 24 a-24 c illustrates the women of FIG. 6 with a         60       FIG. 43 uses the typical curve of retinal reaction time as
50-50 blend between the women and the women and the                    a function of luminosity to demonstrate a first alternate
bridging frame.                                                        embodiment for computing an optimal optical density for
   FIGS. 25 a-25 c illustrates the same women in two                   the neutral density lens of the Continuous Adjustable
different perspectives (not apparent to normal viewing as              3Deeps Filter Spectacles so that the difference in retinal
pictured here), joined to create an Etemalism.                    65   reaction time between the viewer's eyes is a constant value.
   FIGS. 26 a-26 b illustrates the doubling of the frames                  FIG. 44 shows Continuous Adjustable 3Deeps Filter
from FIG. 6.                                                           Spectacles that include a photo-detector.
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 83 of 362


                                                    US 10,021,380 B1
                             21                                                                      22
   FIG. 45 uses the typical curve of retinal reaction time as             The Pulfrich Illusion
a function of luminosity to demonstrate a second alternate                There is a well-studied stereoscopic illusion called the
embodiment for computing an optimal optical density for                Pulfrich illusion in which the illusion of 3D is invoked by
the neutral density lens of the Continuous Adjustable                  differentially shading the left and right eye. Anyone watch-
3Deeps Filter Spectacles so that the difference in retinal             ing TV through special viewing glasses can see the illusion.
reaction time between the viewer's eyes corresponds to a               One way to construct the special Pulfrich viewing glasses is
fixed number of frames of the motion picture.                          to take sunglasses and remove the left lens, so that the left
   FIG. 46 is a flowchart showing the use of a format                  eye views the TV screen unobstructed and the right eye
conversion semiconductor chip to compute the Continuous                views the TV screen through the darkened sunglass lens.
                                                                  10
Adjustable 3Deeps Filter Spectacles synchronization infor-             With such Pulfrich viewing spectacles all screen motion
mation.                                                                from left-to-right will be in 3D. The illusion is based on
   FIG. 47 is a block diagram showing the operation of the             basic eye mechanics-the shaded lens causes the eye to send
Video and 3Deeps processing used to calculate the optimal              the image to the brain later than unshaded eye. If the time
optical density of the neutral density filter in the preferred    15
                                                                       difference is lfw second than on a 100 Hz digital TV the
embodiment of the Continuous Adjustable 3Deeps Filter                  difference is 10 screen images, which is enough to produce
Spectacles.                                                            a vivid illusion of 3D in the presence of moderate lateral
   FIG. 48 is a table showing control information for the              motion. The image processing part of the brain puts the two
Continuous Adjustable 3Deeps Filter Spectacles.                        disparate images together as depth. This is a pure optical
   FIG. 49 shows a typical operating characteristic curve for     20   illusion that has nothing to do with how a motion picture is
an electrochromic material with optical density as a function          filmed.
of voltage.                                                               The Pulfrich illusion has been used for more than 50 years
   FIG. 50 is a first example of a transition time curve for an        to produce 3D movies, using cardboard viewing spectacles
electrochromic material with transition time as a function of          with a clear left lens and dark transparent right lens. Pulfrich
optical density.                                                  25   3D motion pictures have been produced including such
   FIG. 51 is a second example of a transition time curve for          offerings as the 1971 feature length movie I, Monster
an electrochromic material with transition time as a function          Starring Christopher Lee as well as selected scenes from the
of optical density.                                                    1997 second season finale of the network TV sitcom Third
   FIG. 52 is a block diagram showing the operation of the             Rock From The Sun. However there is a problem in that the
control unit of the Continuous Adjustable 3Deeps Filter           30   special Pulfrich viewing glasses impose severe constraints
Spectacles.                                                            on both the movie and viewing venue.
   FIG. 53 is a block diagram showing the operation of a                  More specifically, the problem then is that for any special
typical the Continuous Adjustable 3Deeps Filter Spectacles             viewing spectacles with lenses of a fixed optical density, the
system.                                                                lighting, and speed and direction of screen motion have to be
   FIG. 54 is a block diagram for a preferred embodiment of       35   in exactly proper alignment to get an optimal 3D effect that
an IC Chip generating optimum optical density signals for              is comparable to other 3D methods such as anaglyph (blue-
each individual lens of a Continuous Adjustable 3Deeps                 red viewing spectacles). That conjunction of light and
Filter Spectacle.                                                      motion rarely happens so Pulfrich is not considered a viable
   FIG. 55 is a block diagram of an alternate embodiment of            approach to 3D movies or TV. Movies made for viewing
an IC chip generating the change in optical density signals       40   using the Pulfrich illusion are best viewed in darkened
for each individual lens of a Continuous Adjustable 3Deeps             venues, and if the same movie is viewed in a brightly lit
Filter Spectacle.                                                      venue the illusion is diminished or may even totally disap-
   FIG. 56 shows Continuous Adjustable 3Deeps Filter                   pear.
Spectacles that include an IC chip generating the change in               These problems could be addressed if dynamic Pulfrich
optical density signals for each individual lens of a Con-        45   viewing spectacles could be constructed that self-configured
tinuous Adjustable 3Deeps Filter Spectacle.                            themselves to the light and motion instant in a motion
   FIG. 57 shows components of a video display manager in              picture. However, such dynamic viewing spectacles still
accordance with an embodiment.                                         must be totally passive to the viewer.
   FIG. 58 is a flowchart of a method of displaying one or                3Deeps Systems Proposed in the Earliest Related Patent
more image frames in accordance with an embodiment.               50   Applications
   FIGS. 59A-59B comprise a flowchart of a method of                      Early solutions provided dynamic Pulfrich viewing spec-
generating modified video in accordance with an embodi-                tacles (called 3Deeps viewing spectacles) that could be
ment.                                                                  synchronized to the movies. These solutions utilized neutral
                                                                       optoelectronic lenses (transmissivity of visible light) that are
                DETAILED DESCRIPTION                              55   controllable by an electric potential. The lenses could take
                                                                       any of three states; clear left lens and clear right lens
   References will now be made in detail to the preferred              (clear-clear) when there is no screen motion; clear left lens
embodiments of the invention, examples of which are illus-             and dark right lens (clear-dark) when screen motion is from
trated in the accompanying drawings. Wherever possible,                left to right; and, dark left lens and clear right lens (dark-
the same reference numbers will be used throughout the            60   clear) when the screen motion is from right to left. Wired or
drawings to refer to the same or like parts.                           wireless signals (Infrared, radio, or sound) synchronized the
   To help understand the invention the following summary              3Deeps viewing spectacles to the movies. These early solu-
of inventive work from the previous related patent disclo-             tions also addressed how to calculate the lateral motion
sures is provided. The purpose of this section then is to              between frames of a motion picture and the synchronization
explain the ground that has been covered in previous related      65   controllers that calculated and transmitted the motion vector
patents and then identify the problems that this current               information to the 3Deeps viewing spectacles. The proposed
patent application addresses and solves.                               solution had significant benefits and advantages including:
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 84 of 362


                                                    US 10,021,380 B1
                             23                                                                      24
    Every movie ever made-without additional alteration or             viewing, if both eyes see the same 2D image without any
       processing--could be viewed in 3D when wearing                  filtered obstruction, the brain gets two identical images and
       3Deeps spectacles                                               there is no information by which the brain may infer depth.
    A movie could be viewed simultaneously by viewers with             However, if one eye is differently shaded, than the eyes send
       or without 3Deeps spectacles, and                               two different images to the brain, and the mind places them
    No changes are required to any broadcast standards,                together and interprets the two different images as depth.
       cinema formatting, viewing venue, or viewing moni-              These two factors, retinal reaction time, and simultaneity are
       tors                                                            the two factors that explain Pulfrich illusion.
    It should be understood, that the natural view of the world           If the scene being viewed is static with no moving object,
that viewer's expect of cinema is 3-dimensional, and to any       10   then the "instant" image of the unshaded eye and the
movie viewer with binocular vision, it is the screen flatness          "lagging image" of the shaded eye will still see the same
of 2D that is strange and unnatural. From the earliest days            image and the retinal reaction delay and simultaneity factors
of motion pictures cinematographers have used light and                will not provide any depth information. Thus, the Pulfrich
lateral movement as cues to help the viewer translate 2D               illusion does not work in the absence of motion. But if the
screen flatness into their binocular vision expectations. But     15   scene being viewed has horizontal motion (also called lateral
light and lateral motion are precisely the factors that elicit         motion) then the shaded eye will see an image that is
the Pulfrich illusion, so when movies are produced, cinema-            "lagging" the instant image. In this case the "lagging image"
tographers and lighting specialists stress precisely the fea-          caused by retinal reaction delay of the shaded eye, when
tures that the 3Deeps systems can translate into the natural           juxtaposed with the "instant image" perceived by the
sense of depth that the viewer is expecting. That is to say,      20   unshaded eye will, through the mechanism of simultaneity,
since the advent of moving pictures, filmmakers have been              be reconciled by the brain as a perception of depth. This is
unknowingly preparing their movies for advantageous 3D                 the Pulfrich illusion.
viewing using 3Deeps spectacles.                                          Well-researched retinal reaction curves describing this
    However, the early 3Deeps spectacles did not address               phenomenon are available and are used by the Continuous
how to calculate an optical density for the lenses of the         25   Adjustable 3Deeps Filter Spectacles to select the optical
3Deeps spectacles that would maximize the Pulfrich stereo-             density of the lens to maximize the Pulfrich illusion. This is
scopic illusion.                                                       done in the following exemplary marmer. First we measure
    A Second Solution-Continuous Adjustable 3Deeps Fil-                the ambient light optical density and use that with the retinal
ter Spectacles                                                         reaction curve to get the retinal delay for the eye viewing
    The most recent related 3Deeps patent applications dis-       30   through the "clear" lens. We then use the direction oflateral
close how to construct better 3Deeps viewing spectacles that           motion to determine which of the right and left lenses is
maximize the Pulfrich stereoscopic illusion and are referred           clear (with the other lens the dark lens.) If the lateral motion
to as Continuous Adjustable 3Deeps Filter Spectacles. To               is from the left-to-right direction on the screen then the
construct these improved 3Deeps viewing spectacles we                  "clear" lens of the Continuous Adjustable 3Deeps Filter
utilize the body of existing knowledge about (1) the human        35   Spectacles will be the left lens, and if the lateral motion is
eye retinal reaction time, and (2) the operating characteris-          in the opposite direction then the "clear" lens will be the
tics of the optoelectronic material of the 3Deeps lens.                right lens.
    Retinal Reaction Time                                                 To set the optical density of the dark lens we now utilize
    While each eye is stimulated by light continuously, there          the magnitude of the motion. As an example, if lateral
is a time delay called the retinal reaction time until the        40   motion of the major object in the frame is measured as
information is triggered and transmitted to the brain. Retinal         moving at 0.25 inches per frame then it will take 10 frames
reaction time is primarily dependent on the amount of light            to move 2.5 inches-the average inter-ocular distance. In
(brightness) that falls on the eye. For instance, in the               this case the Continuous Adjustable 3Deeps Filter Spec-
presence of the bright light of a "Clear Sky at noon" the              tacles use the retinal reaction curve to determine an optical
retinal reaction time is about 100 milliseconds (1/w-th of a      45   density setting for the darkened lens so the motion-direction
second) and the eye will trigger about every 100 millisec-             eye will see a lagging image that is 10 frames behind that of
onds and send the image from the eye to the brain. In the              the unshielded eye. If the TV screen has a refresh rate of 100
presence of light from a "Clear Sky" the retinal reaction time         Hz then 10 frames is precisely 100 milliseconds, so if the
is slower-about 200 milliseconds. And in the presence of               ambient light is that of a "Clear Sky at noon" with a retinal
light that approximates a "Night sky with a full moon" the        50   reaction time of 100 milliseconds, then we would set the
retinal reaction time is slower still-almost 400 millisec-             dark lens to have an optical density of a "Clear Sky" which
onds. The darker is the illumination, the retinal reaction time        corresponds to a retinal reaction time of 200 milliseconds.
become increasingly slower.                                            Depending upon the ambient illumination, the optical den-
    While the retinal reaction mechanisms are independent              sity of the dark lens can always be calculated and precisely
for each eye, in normal viewing both eyes are unobstructed        55   determined from the retinal reaction curve and the objective
and the luminance value is the same and the eyes trigger at            function that maximizes the Pulfrich illusion.
about the same time. However, if one eye is shaded so the                 Once the optimal optical density values are known for the
eyes have unequal retinal illuminance, then the two eyes will          lenses of the Continuous Adjustable 3Deeps Filter Spec-
trigger at different speeds and different times. Using lens            tacles, the Operating Characteristic curve of the optoelec-
filters with different optical density shading causes this to     60   tronic material of the lenses can be utilized to apply the
happen and results in a difference in retinal reaction time for        correct potential to the lenses so the lenses of the viewing
each eye. The difference in retinal reaction time between the          spectacles have the optical density so the movie is viewed
two eyes is one factor in the commonly accepted explanation            with a maximal Pulfrich stereoscopic illusion.
for the Pulfrich illusion.                                                In previous patent applications, retinal reaction time is
    The second factor is simultaneity. The brain will take two    65   used to calculate the optimal optical density value (a first
eye images and put them together in a simultaneous fashion             optimization) and the operating characteristic curve is used
to generate the image that we perceive. Thus in normal                 for control over the lenses of the Continuous Adjustable
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 85 of 362


                                                    US 10,021,380 B1
                              25                                                                     26
3Deeps Filter Spectacles (a second optimization). However,                 Intru3D-Intel
other problems are not address and are the subject of this                 Intel's Intru3D uses the ColorCode 3D method that is an
pending patent application.                                             update to the more familiar Anaglyph method of 3D stere-
   There is a problem that many optoelectronic materials                oscopy. It is similar to the Anaglyph method of stereoscopy
often do not change state instantaneously. While frame-to-              but rather than make one image green/blue and the other
frame display of a motion picture may be 100 Hz (1 00                   image red, Intru3D records the two images as amber and
frames a second or 10 milliseconds per frame) a typical                 blue. This provides generally truer color than typical Red/
optoelectronic material made from electrochromic material               Blue anaglyphs, particularly where Red image components
may have a "slow" response time and take several seconds                are concerned.
                                                                   10      IMAX (Polaroid) 3-Dimensional Illusion
to change from a clear state to a much darker state. A second
                                                                           IMAX creates the illusion of 3-dimensional depth by
problem may relate to a limited "cycle life" (number of
                                                                        recording the motion pictures on two separate rolls of film
clear-dark cycles) of some optoelectronic materials that may
                                                                        with two camera lenses to represent the left and right eyes.
be limited. Both of these problems can be addressed by                  These lenses are separated by an interocular distance of
using multiple layers of optoelectronic material in fabricat-      15   about 2.5 in., the average distance between a human's eyes.
ing the lenses of the Continuous Adjustable 3Deeps Filter               By recording on two separate rolls of film for the left and
Spectacles, and this patent discloses how to implement such             right eyes, and then projecting them simultaneously, IMAX
a solution. Both problems relate to the viewing spectacle               can create a 3-Dimensional illusion for viewers.
side of the solution that implements the already indepen-                  IMAX uses either of two different methods to create the
dently calculated optical density that maximizes the 3D            20   3D illusion in the theatre. The first method relies on polar-
Pulfrich stereoscopic illusion.                                         ization. During projection, the left eye image is polarized in
   Variable Tint and Optoelectronic Devices                             one direction and the right eye image polarized perpendicu-
   Optoelectronic devices (or materials) that control the               lar to the left eye image as they are projected on the IMAX
transmission of light through the device may be referred to             screen. By wearing special viewing glasses with lenses
as a variable tint device or variable tint material. Neutral       25   polarized in their respective directions to match the projec-
variable tint devices reduce the transmission of light                  tion, the left eye image can be viewed only by the left eye
approximately equally along the entire spectrum of visible              since the polarization of the left lens will cancel out that of
light and thus do not noticeably distort color. Other variable          the right eye projection, and the right eye image can be
tint devices may allow transmission of light in a restricted            viewed only by the right eye since the polarization of the
spectrum of visible light and block light outside the              30   right lens will cancel out that of the left eye projection.
                                                                           IMAX also uses another method-shutter glasses-for
restricted range, such as blue variable tint devices that
                                                                        3D viewing. This method of 3D projection involves the use
allows the passage oflight in the blue spectrum (A.-490-450
                                                                        of LCD shutter glasses that use similarly polarized lenses for
nm). Devices that control properties of light other than the
                                                                        both eyes. The left and right eye images are projected on the
transmission of light through the medium will be referred to       35   viewing screen in alternate frames. These LCD shutter
simply as optoelectronic devices.                                       glasses are synchronized to the projector. The projector
   Methods of Producing 3-D Illusion in Moving Pictures                 displays the left and right images that are momentarily
   Motion pictures are images in 2-dimensions. However,                 viewed by the appropriate eye by allowing that LCD lens to
several methods have been developed for providing the                   become transparent while the other remains opaque. That is
illusion of depth in motion pictures. These include the            40   when the left eye frame is projected on the screen, the left
Anaglyph, Intru3D (also called ColorCode 3D), IMAX                      lens of the shutter glasses becomes transparent and the right
(Polaroid), shutter glasses and Pulfrich 3-dimensional illu-            lens of the shutter glasses becomes opaque. When the next
S!OnS.                                                                  frame is projected on the screen-a frame for the right
   Anaglyph 3-Dimensional Illusion                                      eye-the left lens becomes opaque and the right lens
   "Anaglyph" refers to the red/blue (red/cyan or red/green)       45   becomes transparent.
glasses that are used in comic books and in cereal packets                 In both the IMAX 3D systems only the correct eye is
etc. The glasses consist of nothing more than one piece of              allowed to view the correct image while the other eye is
transparent blue plastic and one piece of transparent red               "blinded". The "transparent" state is actually quite dark, and
plastic. These glasses are easy to manufacture and have been            occludes about 35% of the projected light to the viewing eye
around since the 1920s.                                            50   while the non-viewing eye is supposed to view no image at
   An anaglyph stereo picture starts as a normal stereo pair            all.
of images, two images ofthe same scene, shot from slightly                 Shutter Glasses
different positions. One image is then made all green/blue                 Different formulations of shutter glasses have been imple-
and the other is made all red, the two are then seen together.          mented over the last few decades, but without much large-
   When the image is viewed through the glasses the red            55   scale commercial success. A shutter glasses solution gener-
parts are seen by one eye and the other sees the green/blue             ally require two images for each image of video, with shutter
parts. The visual cortex of the brain fuses this into perception        covering or uncovering each eye of the viewer. This allows
of a three-dimensional scene or composition. This effect is             one eye to see, than the other, with the shutters timed and
fairly simple to do with photography, and extremely easy to             synchronized with the video so that each eye only sees the
do on a PC, and it can even be hand-drawn. The main                60   image intended for it.
limitation of this technique is that because the color is used             Some shutter glass systems are wired to a control device
in this way, the true color content of the image is usually lost        while some shutter glass systems use wireless infrared
and the resulting images are usually in black and white. As             signaling to control the state of the lenses.
the colors compete for dominance they may appear unstable                  Crysta!Eyes is the name of a stereoscopic viewing product
and monochromatic. A few images can retain a resemblance           65   produced by the StereoGraphics Corporation of San Rafael,
to their original color content, but the photographer has to be         Calif. They are lightweight, wireless liquid crystal shuttering
very selective with color and picture content.                          eyewear that are used to allow the user to view alternating
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 86 of 362


                                                     US 10,021,380 B1
                              27                                                                   28
field sequential stereo images. The source of the images            two glass or plastic layers, or attached to one layer. When no
alternately displays a left-eye view followed by a right-eye        voltage is applied, the suspended particles are arranged in
view. Crysta!Eyes' shutters can block either of the user's          random orientations and tend to absorb light, so that the
eyes so that only images appropriate for each eye are               glass panel looks dark (or opaque), blue or, in more recent
allowed to pass. A wireless infrared communications link            developments, gray or black color. When voltage is applied,
synchronizes the shuttering of the eyewear to the images            the suspended particles align and let light pass. SPDs can be
displayed on the monitor or other viewing screen. Crystal-          dimmed, and allow instant control of the amount oflight and
Eyes shutter glasses, weight only 3.3 ounces, use two 3V            heat passing through. A small but constant electrical current
lithium/manganese dioxide batteries, and have a battery life        is required for keeping the SPD in its transparent stage.
of 250 hours. This demonstrates the robustness and potential 10         Polymer Dispersed Liquid Crystal Devices (PDLCs)
of any viewer glass solution.                                           In polymer dispersed liquid crystal devices (PDLCs),
   Because shutter glasses only expose each eye to every            liquid crystals are dissolved or dispersed into a liquid
other frame, the refresh rate of the video is effectively cut in    polymer followed by solidification or curing of the polymer.
half. On a TV with refresh rates of30 frames per second (for        During the change of the polymer from a liquid to solid, the
an NTSC TV) or 25 frames per second (for a PAL TV), this 15 liquid crystals become incompatible with the solid polymer
is hard on the eyes because of the continual flicker. This          and form droplets throughout the solid polymer. The curing
problem is eliminated with higher refresh rates, such as on         conditions affect the size of the droplets that in turn affect the
PC monitors.                                                        final operating properties of the variable tint material. Typi-
   However, shutter systems have not been overwhelmingly            cally, the liquid mix of polymer and liquid crystals is placed
commercially successful. Motion pictures that use such 20 between two layers of glass or plastic that include a thin
stereo shutter systems require two frames for each frame of         layer of a transparent, conductive material followed by
regular film. Motion pictures would then have to be pro-            curing of the polymer, thereby forming the basic sandwich
duced in at least 2 versions. Also, except on high refresh rate     structure of the smart window. This structure is in effect a
systems, such as expensive PC monitors, the viewer sees too         capacitor. Electrodes from a power supply are attached to the
much flicker causing distraction and annoyance. An addi- 25 transparent electrodes. With no applied voltage, the liquid
tional requirement and burden is the wired or wireless              crystals are randomly arranged in the droplets, resulting in
signaling to control the state of the lens. LCD screens that        scattering of light as it passes through the smart window
are used on laptops generally do not have high enough               assembly. This results in the translucent, "milky white"
refresh rates for stereoscopic shutter 3D systems. Shutter          appearance. When a voltage is applied to the electrodes, the
systems generally do not work well with LCD or movie 30 electric field formed between the two transparent electrodes
projectors.                                                         on the glass cause the liquid crystals to align, thereby
   Electronically Controlled Variable Tint Materials                allowing light to pass through the droplets with very little
   Numerous materials have been identified that have the            scattering, resulting in a transparent state. The degree of
property that the transmission of light through the material        transparency can be controlled by the applied voltage. This
can be controlled by the application of an electronic voltage 35 is possible because at lower voltages, only a few of the liquid
or potential across the material. These include the classes of      crystals are able to be aligned completely in the electric
materials typically named electrochromic, suspended par-            field, so only a small portion of the light passes through
ticle and polymer dispersed liquid crystal devices. Within          while most of the light is scattered. As the voltage is
each class of electronically controlled variable tint material      increased, fewer liquid crystals remain out of alignment thus
there are numerous formularies. Other classes of materials 40 resulting in less light being scattered. It is also possible to
may be found in the future. Any material for which the              control the amount of light and heat passing through when
transmission oflight or other optical property oflight can be       tints and special iuner layers are used. Most of the devices
controlled by an electronic potential may be utilized in the        offered today operate in on or off states only, even though the
invention.                                                          technology to provide for variable levels of transparency is
   Electrochromic Devices (EDs)                                  45 easily applied. This technology has been used in interior and
   Electrochromic devices change light transmission prop-           exterior settings for privacy control (for example conference
erties in response to voltage and thus allow control of the         rooms, intensive-care areas, bathroom/shower doors) and as
amount of light passing through the material. A burst of            a temporary projection screen. A new generation of switch-
electricity is required for changing the tint of the material,      able film and glass called 3G Switchable Film is available
but once the change has been occurred, no electricity is so from Scienstry, using a non-linear technology to increase
needed for maintaining the particular shade that has been           transparency, lower the required driving voltage and extend
reached. Electrochromic materials provide visibility even in        the lifetime.
the darkened state, and thus preserves visible contact with            A First Preferred Embodiment of the Invention
the outside enviroument. It has been used in small-scale                FIG. 1 is a perspective view 100 of the preferred embodi-
applications such as rearview mirrors. Electrochromic tech- 55 ment of the Continuous Adjustable 3Deeps Filter Spectacles.
nology also finds use in indoor applications, for example, for      It is comprised of a frame 101 that is used as the housing for
protection of objects under the glass of museum display             the lenses and control circuitry. Such frames are a well-
cases and picture frame glass from the damaging effects of          known means by which lenses can be fixed before a person's
the UV and visible wavelengths of artificial light. Recent          eyes for viewing. On the frame 101 is battery device 104 to
advances in electrochromic materials pertaining to transi- 60 power all circuitry of the Continuous Adjustable 3Deeps
tion-metal hydride electrochromics have led to the develop-         Filter Spectacles. Also, on the frame 101 is a receiver 102
ment of reflective hydrides, which become reflective rather         labeled "Rx" that is powered by the battery 104. The
than absorbing, and thus switch states between transparent          receiver 102 has apparatus to receive radio-frequency (RF)
and mirror-like.                                                    110 waves with synchronization and control information
   Suspended Particle Devices (SPDs)                             65 used to control the Continuous Adjustable 3Deeps Filter
   In suspended particle devices (SPDs ), a thin film laminate      Spectacles. Such receivers are well known in the art of
of rod-like particles suspended in a fluid is placed between        electronics. Also on the frame 101 is a control unit 103
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 87 of 362


                                                    US 10,021,380 B1
                             29                                                                     30
powered by the battery 104 that transforms the continuing              the motion picture is moving from the right to the left
optical density signals into the electronic potentials used to         direction, as seen from the viewer's perspective.
control the optical density of each individual lens. Also on              The lens state consisting of both left and the right lens
the frame 101 is an on/off switch 112 that controls whether            darkened is not used by any of the 3Deeps spectacles.
the electronic circuits of the 3Deeps spectacles 101 receive           However, this lens state can be achieved by the Continuous
power (on position) from the battery or not (power off).               Adjustable 3Deeps Filter Spectacles, and may have uses in
Other embodiments may replace RF communications with                   other embodiments of the invention. In the third preferred
other communications means, including but not limited to               embodiment of the invention, this lens state is used to
infrared, or audio sound.                                              provide an alternate use for 3Deeps viewing spectacle-
                                                                  10   sunglasses. In that embodiment, "multi-use" 3Deeps spec-
   Two lenses are fixed in the frames-a right lens (from the
                                                                       tacles are switch selectable as either (Use 1) 3Deeps viewing
movie viewer's vantage point) 105 and a left lens 106. In the
                                                                       spectacles using the 3 lens settings described in the preced-
preferred embodiment, each lens is made of an electrochro-
                                                                       ing paragraph for 3Deeps viewing, or (Use 2) sunglasses
mic material for which the optical density can be reliably             using the left and right lens darkening to a pre-set optical
and precisely controlled by the application of an electronic      15   density.
potential across the material. The lens has circuitry so that             In Continuous Adjustable 3Deeps Filter Spectacles, the
the control unit 103 can independently control the transmis-           right and left lenses of the viewing glasses may indepen-
sivity of each lens. Other embodiment may use optoelec-                dently take a multiplicity of different levels of darkness to
tronic materials other than electrochromics. A second pre-             achieve different effects, resulting in many different lens
ferred embodiment of Continuous Adjustable 3Deeps Filter          20   states. In particular, the darkening of the non-clear lens can
Spectacles using multi-layered lenses is disclosed starting in         be optimized according to the speed oflateral motion and/or
FIG. 5. A third preferred embodiment of Continuous Adjust-             luminance, so as to optimize the degree of 3-dimensional
able 3Deeps spectacles using single-layered lenses for a               effect (a first optimization). Also, the Control Unit 103 can
multi-use application is disclosed starting in FIG. 11. A              control the electrochromic lenses so that they reach their
fourth preferred embodiment of Continuous Adjustable              25   target state in an optimal manner (a second optimization).
3Deeps Filter Spectacles using multi-layered lenses for a                 Various consumer-based control units may be utilized
multi-use application is disclosed starting in FIG. 14.                with the Continuous Adjustable 3Deeps Filter Spectacles
   For exemplary purposes, FIG. 1 shows the Continuous                 that can both display the audio/video of the associated
Adjustable 3Deeps Filter Spectacles in just one of the three           motion picture, as well as perform the Continuous Adjust-
states that the lenses can take. FIG. 1 shows the right lens      30   able 3Deeps Filter Spectacles synchronization to identifY
105 darkened and the left lens 106 as clear with the clear lens        3Deeps synchronization events and issue control signals to
allowing more light transmission than the darkened lens.               the Continuous Adjustable 3Deeps Filter Spectacles. This
This is the configuration to view a motion picture with a              includes, but is not limited to; DVD-based control units;
3-dimensional effect in which the lateral motion in the                Digital Movie Projector control units; Television-based con-
motion picture is moving from left-to-right on the viewing        35   trol units; hand-held and operated control units; spectacle-
screen. Other embodiments of the invention may have                    based control units; software-based processing that parses
Continuous Adjustable 3Deeps Filter Spectacles that fit over           compressed digital video file and uses its motion estimation
regular prescription glasses in a manner similar to that in            information (e.g. MPEG); and, cell-phone based control
which snap-on or clip-on sunglasses are configured. In still           units.
another embodiment the lenses of the Continuous Adjust-           40      FIG. 2a 200 shows a left lens 106 of Continuous Adjust-
able 3Deeps Filter Spectacles may also be prescription                 able 3Deeps Filter Spectacles fabricated from a single layer
lenses customized for the viewer vision impairments.                   of electrochromic material. Its fabrication using electrochro-
   Also, while the preferred embodiment of the invention               mic material is shown in adjoining FIG. 2b.
uses Continuous Adjustable 3Deeps Filter Spectacles that                  FIG. 2b 225 shows the cross-sectional detail of the
are wireless, other embodiments may use wired connections.        45   electrochromic device of FIG. 2a used for fabricating the
What is required is that the Continuous Adjustable 3Deeps              electronically controlled variable tint material of the right
Filter Spectacles can receive and respond to synchronization           and left lenses of the Continuous Adjustable 3Deeps Filter
signals from the controller, and whether that is by wired or           Spectacles. The Figure shows a typical dual-polymer elec-
wireless means is immaterial to the invention.                         trochromic device consisting of seven layers of material. In
   Earlier versions of 3Deeps Filter Spectacles (also called      50   the preferred embodiment of the invention, the right lens 105
Pulfrich Filter Spectacles) have been previously described in          and left lens 106 of the Continuous Adjustable 3Deeps Filter
co-pending patent applications and patents U.S. patent appli-          Spectacles 100 are fabricated from such material. The first
cation Ser. Nos. 12/274,752, 11/928,152, 11/372,723,                   layer 201 of the electrochromic material 225 is a glass,
11/372,702, and U.S. Pat. Nos. 7,030,902 and 7,218,339.                plastic (or other clear insulating material.) The second layer
   There are 3 lens settings used by the Continuous Adjust-       55   202 is a conducting layer, followed by a third layer 203 of
able 3Deeps Filter Spectacles. One setting is that both the            polymer. The fourth layer 204 is an electrolytic layer that
right 105 and left lens 106 are clear. Neither lens is dark-           depending upon the electrochromic material may be a liquid
ened. This is the lens state that is used in the preferred             or gel. This layer provides the ion transport whose direction
embodiment when there is no significant lateral motion in              is determined by the application of potential across the
the motion picture. The second setting is the left lens 106       60   conducting layers. The fifth layer 205 is the complementary
clear and the right lens 105 darkened. This is the lens state          polymer layer, followed by a sixth layer 206 of conducting
that is used in the preferred embodiment when foreground               material. The last layer 207 of the electrochromic is another
lateral motion in the motion picture is moving from the left           insulting layer of glass, plastic or other clear insulating
to the right direction, as seen from the viewer's perspective.         material.
The third setting is the left lens 106 darkened and the right     65      While FIG. 2b 225 show a typical dual-polymer electro-
lens 105 clear. This is the lens state that is used in the             chromic device, as previously indicated, there are numerous
preferred embodiment when the foreground lateral motion in             such electrochromic devices, and any electrochromic may
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 88 of 362


                                                    US 10,021,380 B1
                             31                                                                       32
be favorably utilized in the invention. Some electrochromic               Continuous Adjustable 3Deeps Filter Spectacles have
devices may not have seven layers as shown in FIG. 2b. For             great advantages. The control information 110 is spectacle-
instance, some variable tint materials may be in the form of           agnostic; i.e. all spectacles receive the same transmitted
a flexible film or laminate that can be applied to a single            control information. The control unit 103 on the spectacles
layer of clear glass or plastic.                                  5    performs a final view-spectacle-specific optimization, trans-
   Also, any electronically controlled variable tint material          lating the control information into control signals specific to
may be used in the invention rather than the displayed                 the lens material used to fabricate the Continuous Adjustable
electrochromic device. Any material whose optical property             3Deeps Filter Spectacles. Two viewers sitting side-by-side
of transmissivity of light may be controlled by the applica-           and watching the same video on a digital TV but wearing
tion of an electric potential may be favorably use to fabricate   10   Continuous Adjustable 3Deeps Filter Spectacles that have
the lenses of the Continuous Adjustable 3Deeps Filter Spec-            lens material with totally different characteristics, will each
tacles 100.                                                            see the movie with an illusion of 3D optimized for their
   FIG. 3 is a block diagram 300 of the operation of the               spectacles.
Continuous Adjustable 3Deeps Filter Spectacles of FIG. 1.                 A Second Preferred Embodiment of the Invention
All circuits on the Continuous Adjustable 3Deeps Filter           15      FIG. 5 is a perspective view 500 of the second preferred
Spectacles 101 are powered 301 by the Power Unit 104 (if               embodiment of the Continuous Adjustable 3Deeps Filter
the power on/off switch 112 is in the on position), including          Spectacles 550 with multi-layered lenses. The difference
the Control Unit 103, Signal Receiving Unit 102, the Left              between FIG. 5 (multi-layered lens) and FIG. 1 (single layer
Lens 106, and the Right Lens 105. The control information              lens) is in their respective right lens (505 of FIG. 5), left lens
110 is received by the Signal Receiving Unit 102 and sent         20   (506 of FIG. 5), and control unit (503 of FIG. 5). Like
302 to the Control Unit 103. The control unit 103 imple-               numbered items in FIG. 5 and FIG. 1 have the same function
ments an algorithm that is specific for the lens materials used        and definition. The lenses for the second preferred embodi-
in the fabrication of the Right Lens 105 and the Left lens 106         ment (505 and 506) are described in greater detail in FIGS.
of the Continuous Adjustable 3Deeps Filter Spectacles, and             6a and 6b, and the control unit for the second preferred
controls the Left Lens 106 over a control circuit 303, and the    25   embodiment is described in greater detail in FIG. 8.
Right Lens over a control circuit 305.                                    FIG. 6a 600 shows a left lens 506 of Continuous Adjust-
   FIG. 4 is a flow chart 400 showing the operation of the             able 3Deeps Filter Spectacles fabricated from multiple lay-
Control Unit 103 of the Continuous Adjustable 3Deeps                   ers of electrochromic material. Its fabrication using electro-
Filter Spectacles of the first preferred embodiment. The               chromic material is shown in adjoining FIG. 6b. Since only
input to the Control Unit 103 is the synchronization signal       30   a single layer of insulating glass material will be required
302. The output is the control signal sent to the left lens 106        between the different layers of the multi-layered electro-
over the control left lens control circuit 303, and the control        chromic lens, the drawing of the top layer is slightly
signal sent to the right lens 105 over the right lens control          different than that of FIG. 2a to emphasize that only one
circuit 305. The synchronization signals 302 are received              layer of such insulating material is necessary. FIG. 6a
and stored by the Read and Store 3Deeps Signal block 401          35   therefore shows the lens 106 as two layers where the first
of the Control Unit 103 and stored in a LIFO (Last In First            active layer 611 is separated by the second active layer 601
Out) memory stack 403. Control then passes to Store and                by an insulating layer 610. The first active layer 611land the
Manage Signal processing 405 that "pops" the top of the                insulating layer 610 comprise the single layer lens 106 of
stack (read the value and eliminates it from storage) and              FIG. 2a.
processes the synchronization signal by storing it in a           40      FIG. 6b 625 shows the cross-sectional details of the
3Deeps Signal memory storage 407. Processing control then              multiple layered electrochromic device of FIG. 6a that is
passes to Parse and Store Left and Right OD in which the               used for fabricating the electronically controlled variable tint
3Deeps signal memory storage 407 is parsed and stored in               material of the right and left lenses of the Continuous
the Left OD value 411, and the Right OD value 413.                     Adjustable 3Deeps Filter Spectacles. The 7 layers of the
Processing then continues with the Right Lens Control 417         45   electrochromic left lens 106 of FIG. 2b are shown in FIG. 6b
in which the right lens value 413 is converted to an elec-             as the 6 active layers 611, and the (seventh) insulating layer
tronic signal305 that controls the optical density of the right        201. Each layer is identical to their like numbered descrip-
lens. Processing then continues with the Left Lens Control             tion accompanying FIG. 2b. A second active layer 601 is
415 in which the left lens value 411 is converted to an                included in the multi-layered electrochromic lens. In the
electronic signal 303 that controls the optical density of the    50   second preferred embodiment of the invention, the second
left lens. Processing in the Control Unit 103 then is passed           layer 601 of the lens is fabricated from identical electro-
back to the Read and Store 3Deeps Signal.                              chromic material as used to fabricate the first layer 611 of the
   It should be understood that different control circuits             left lens 506 so that each layer has the same Operating
might be utilized by other embodiments. For instance other             Characteristic curve 900 as shown in FIG. 9. The six layers
embodiments may have no need for LIFO signal store and            55   of electrochromic material for the second layer are identical
management since control of the 3Deeps spectacles is in                to their like numbered description accompanying FIG. 2b.
real-time and there is no need to switch the lenses to past            Other embodiments may use electrochromic material with
setting. Also, better emphasize the logical operation of the           different material so that the two layers have different
control unit some functions have not been shown. For                   Operating Characteristic curves. Also, other embodiments
instance, the control unit may cycle at a much faster rate then   60   may have more than 2 layers.
the received synchronization signals resulting in an empty                FIG. 7 is a block diagram 700 of the operation of the
stack. The handling of such an empty stack state is not                Continuous Adjustable 3Deeps Filter Spectacles of FIG. 5
shown in the flow diagram but would be handled as well-                using a multiple layered electrochromic device for fabricat-
known in the art by detecting that the stack is empty and              ing the electronically controlled variable tint material of the
passing control in the Control Unit 103 back to the Read and      65   right 505 and left lenses 506. All circuits on the Continuous
Store 3Deeps Signal state 401 rather than passing control as           Adjustable 3Deeps Filter Spectacles 550 are powered 301 by
shown in the flow diagram 400.                                         the battery 104, including the Control Unit 503, Signal
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 89 of 362


                                                     US 10,021,380 B1
                              33                                                                      34
Receiving Unit 102, the Left Lens 506, and the Right Lens                lens material with totally different characteristics, will each
505. The control information 110 is received by the Signal               see the movie with an illusion of 3D optimized for their
Receiving Unit 102 and sent 302 to the Control Unit 503.                 spectacles. It also has the additional advantage that since a
The control unit 503 implements an algorithm that is specific            multi-layer lens is used, the transition time between optical
for the multi-layered lens materials used in the fabrication of          density states will be faster than the corresponding transition
the Right Lens 505 and the Left lens 506 of the multi-layered            time for a single-layer lens.
Continuous Adjustable 3Deeps Filter Spectacles, and con-                    The second preferred embodiment of the Optical Density
trols the Left Lens 506 with a control circuit 703, and the              Continuing Adjustable 3Deeps Filter Spectacles use electro-
Right Lens 505 with a control circuit 704.                               chromic lenses. Additional detail about Electrochromism is
   The difference between FIG. 7 (multi-layered lens) and           10   now provided.
FIG. 3 (single layer lens) is in their respective right and left            Electrochromism is the phenomenon displayed by some
lenses, control units, and control circuits. For the right lens          chemicals of reversibly changing color when an electric
505 and left lens 506, the lenses are fabricated from multiple           potential is applied. Electrochromism has a history dating
layers of electrochromic material. In the second preferred               back to the nineteenth century and there are thousands of
embodiment of the invention these are the same as the lens          15   chemical systems that have already been identified electro-
fabrication shown in FIG. 6. The control unit for the                    chromic. A narrow definition limits electrochromic devices
multi-layered lens 503 must control multiple layers while                to chemical processes for which there is a redox reaction that
the control unit for the single-layered lens 103 only need               undergo an electron uptake reduction or electron release
control a single layer electrochromic lens. In this second               when potential is applied and the reverse or oxidation with
preferred embodiment of the invention, both layers of the           20   a reverse potential. Most redox processes are electrochromic
multi-layered electrochromic lens are made of the same                   and are candidate electrochromes and potential 3Deeps
material with the same Operating Characteristic curve and                lenses. While the preferred embodiments of this invention
both lenses have applied to them identical voltage across                use such narrowly defined electrochromic devices, any
each layer. However, since there are multi-layers of material,           device for which the transmission of light may be controlled
it will be shown using the Operating Characteristic curve of        25   by an electronic potential may be utilized in the invention.
FIGS. 9 and 10, that to achieve a target optical density for             For instance, Liquid Crystal Device (LCD) lenses may be
each lens, the control unit 503 will only need apply voltage             used in the invention since they may be controlled by an
to the multi-layers for less time than for the single layer. For         electronic potential, even though they use a totally different
the control circuits, the multi-lens control circuits need to            mechanism to control the optical properties of the material.
apply voltage across multiple layered assemblies, not just a        30   LCDs rely on an interference effect (block the transmission
single lens assembly.                                                    of light), while the narrow definition of electrochromic
   FIG. 8 is a flow chart 800 showing the operation of the               device is limited to materials that rely on a redox reaction to
Control Unit 503 of the Continuous Adjustable 3Deeps                     change the color of the material. Either redox or LCD
Filter Spectacles 550 using a multiple layered electrochro-              material, or any material for which the transmission of light
mic device for fabricating the electronically controlled vari-      35   may be controlled by an electronic potential can be advan-
able tint material of the right lens 505 and left lens 506. This         tageously utilized in the invention.
flow chart 800 is very similar to the flow chart of the control             There are many different families of chemicals that
unit for the Continuous Adjustable 3Deeps Filter Spectacles              exhibit such properties-both organic and inorganic. These
using a single layered electrochromic device of FIG. 4. The              include but are not limited to polyaniline, viologens, poly-
memory storage LIFO Signal Stack 403, 3Deeps Signal 407,            40   oxotungstates's and tungsten oxide. Oxides of many transi-
Left OD 411, and Right OD 413 are the same as previously                 tion metals are electrochromic including cerium, chromium,
described for FIG. 4. The processing modules Read & Store                cobalt, copper, iridium, iron, manganese, molybdenum,
3Deeps Signal 401, Store and Manage 3Deeps Signal 405,                   nickel, niobium, palladium, rhodium, ruthenium, tantalum,
and Parse and Store Left and Right OD 409 are the same as                titanium, tungsten, and vanadium. Within each family, dif-
previously described for FIG. 4. The difference between             45   ferent mixtures of chemicals produce different properties
FIG. 4 and FIG. 8 is in the Left Lens Multilayer circuitry 815           that affect the color, transmissivity, and transition time.
and the left lens 506 that the circuit controls, and in the Right        Some electrochromics may only affect ultraviolet light-not
Lens Multilayer Control circuitry 817 and the right lens 505             visible light-appearing clear to an observer since they do
that the circuit controls. In this multi-layer embodiment of             not affect visible light. Electrochromics have been the object
the invention, the Left Lens Multilayer circuitry 815 must          50   of intense study for over 40 years, and have found their chief
control two layers of the electrochromic left lens 506, and              commercial success for use in "smart windows" where they
the Right Lens Multilayer circuitry 817 must control two                 can reliably control the amount of light and heat allowed to
layers of the electrochromic right lens 505. It will be shown            pass through windows, and has also been used in the
later in FIGS. 9 and 10 that the target optical densities for the        automobile industry to automatically tint rear-view mirrors
left lens 411 and the right lens 409 can be achieved more           55   in various lighting conditions.
rapidly.                                                                    Other embodiments of the inventions may advanta-
   This approach has the same advantages as for single-layer             geously use multiple-color electrochromic devices or mate-
Continuous Adjustable 3Deeps Filter Spectacles. The con-                 rials that exhibit electropolychromism. Some electrochro-
trol information 110 is spectacle-agnostic; i.e. all spectacles          mic devices may take a whole series of different colors, each
receive the same transmitted control information. The con-          60   colored state generated at a characteristic applied potential.
trol unit 503 on the spectacles performs a final view-                   One example is methyl viologen, which has electron poten-
spectacle-specific optimization, translating the control infor-          tial states that are correspondingly colorless, blue, and
mation into control signals specific to the multi-layered lens           red-brown. Electrochromic viologens have been synthesized
material used to fabricate the Continuous Adjustable 3Deeps              with as many as six different colors.
Filter Spectacles. Two viewers sitting side-by-side and             65      The operating characteristics of each formulation of any
watching the same video on a digital TV but wearing                      of the thousands of different electrochromic material will be
Continuous Adjustable 3Deeps Filter Spectacles that have                 different. Some of the operating characteristics that should
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 90 of 362


                                                    US 10,021,380 B1
                             35                                                                      36
be considered when selecting materials for 3Deeps lenses               change state and achieve its darkest state 915 or 10%
include; Response time (the time required to change from its           transmissivity. This is shown on the transition time curve
clear to darkened state or vice versa); Power consumption;             903 of the Operating Characteristic of the material in FIG.
Memory effect (when power is off between write cycles                  9.
there is no redox process and the electrochromic material                 As another example, if the material is in its clearest state
retains its optical properties); Coloration efficiency (the            904, and the control signal 110 received on the frames
amount of electrochromic darkening formed by the charge);              receiving unit 102 indicates that the subject lens should
Cycle life (The number of write-erase cycles that can be               change to an optical density associated with transmissivity
performed before any noticeable degradation has occurred);             of 70% 923, then the transition time curve 903 would be
and, write-erase efficiency (the fraction of the originally       10   implemented by the control unit 103 to apply 2V potential
formed darkening that can be subsequently electro-cleared.             to the lens for 1.35 seconds. A value of 70% 923 transmis-
For 3Deeps viewing spectacles this should be 100%).                    sivity intercepts the Operating Characteristic curve 903 at a
   The operating characteristics of each formulation of any            point on the curve 921 that corresponds to a transition time
of the 1OOOs of different electrochromic material will be              922 of 1.35 seconds. Once a potential of 2V has been applied
different. FIG. 9 shows a typical Operating Characteristic        15   for 1.35 seconds, no potential need further be applied since
curve relating transmissivity (% transmission of light) to             the electrochromic lens will latch in the new state.
transmission time when a potential of 2 volts is applied                  This is an example of how an algorithm implemented in
across the electrochromic device. Some electrochromic                  the Control Unit 103 of the Continuous Adjustable 3Deeps
materials may take several seconds to change state from one            Filter Spectacles with a single layer of lens material (FIG.
optical density to another--others may be near instanta-          20   1-4) would use the transition time curve 903 to control the
neous. For many electrochromic materials the color change              right lens 105 and the left lens 106. To transition a lens from
is persistent and electric potential need only be applied to           and optical density associated with a clear state 904 to the
effect a change. For such persistent optoelectronic materials,         optical density associated with a transmissivity of 70% the
only an electronic on-off pulse is needed, while non-persis-           Control Unit 103 would apply 2V potential to the lens for
tent materials require the application of a continuing elec-      25   1.35 seconds.
tronic potential. Other materials may attain state under the              This is a simplified example for illustrative and teaching
presence of electric potential, but then slowly leak and               purposes. Other electrochromic materials may have other
change back. These materials may require a maintenance                 operating characteristics that have characteristic exponen-
potential to maintain state but one that is different from that        tial, negative exponential, or logistic (s-shaped) relation-
to attain the optical density state.                              30   ships. In this example, 2V potential is used to move between
   The second preferred embodiment of the Continuing                   states. It is used under the assumptions that (a) for this
Adjustable 3Deeps Filter Spectacles is fabricated from a               electrochromic formulation the higher the electronic poten-
persistent electrochromic material (material that has a so-            tial the more rapid will be the change from a lighter to a
called memory effect) that takes up to 1.85 seconds to                 darker optical density, and (b) change of state from a lighter
change state from its lightest to darkest optical density, and    35   to a darker optical density is to be optimized. Other materials
up to 1.85 seconds to change state from its lightest to darkest        may require different potentials to be applied to move from
optical density. In moving between states the preferred                between states. In any of these cases, the principle of
embodiment will always seek to optimize transition time.               operation is identical and the Control Unit 103 on the frames
   While electrochromic material is used in the second                 of the lenses uses the operating characteristics of the mate-
preferred embodiment of the optical density Continuous            40   rial used in the right 105 and left 106lenses to determine the
Adjustable 3Deeps Filter Spectacles, any optoelectronic                potential and the length of time the potential is to be applied
materials that change optical density in response to an                to transition between lens control states.
applied potential may be used. This includes but is not                   FIG. 10 is a transition time curve 1000 for a double layer
limited to PDLCs (Polymer Dispersed Liquid Crystal                     (multi-layer) of electrochromic material with transition time
devices) or SPDs (Suspended Particle Devices.) In the             45   as a function of transmissivity. FIG. 10 is similar to FIG. 9
future, new optoelectronic materials will be discovered and            with the addition of a second Operating Characteristic curve
may be advantageously used in the practice of this invention.          1003. The numbered elements of FIG. 10 have the same
   FIG. 9 is a transition time curve 900 for a single layer of         description as their like numbered elements of FIG. 9. The
electrochromic material with transition time as a function of          Operating Characteristic curve for the double layer 1003
transmissivity when a potential of 2.0V is applied to the         50   (multi-layer) lenses of the preferred embodiment are shown
electrochromic material. It is for a slow electrochromic               along with the Operating Characteristic curve of the single
material with transition time 902 as a function of transmis-           layer 903 to better emphasize the transition time Benefit and
sivity 901 (or percent transmission of light). This transition         Loss of using the double layer of electrochromic material.
time curve 900 has a lightest state 906 with a transmissivity          The example shows that doubling the lens material results in
of 100% density (clear) and its darkest state 905 is 0% in        55   a 44% decrease in Transmission Time (Benefit) when mov-
which all light is blocked from passing through the electro-           ing from a clear to a 70% transmissivity state for only a 1%
chromic material. The electrochromic material caunot how-              loss in the Clear State (Loss).
ever attain either of the extreme values (0% or 100%) of                  As an example, if the multi-layer material is in its clearest
transmissivity. The Operating Characteristic curve 903                 state 1015, and the control signal110 received on the frames
shows a material that can attain about 99% transmissivity         60   receiving unit 102 indicates that the subject lens should
904 (almost clear) and 10% transmissivity 915 (almost                  change to an optical density associated with transmissivity
dark). The material can then take any optical density in               of 70% 923, then the transition time curve 1003 would be
between the blocking only 1% of the light (99% transmis-               implemented by the control unit 503 to apply 2V potential
sivity) and blocking 90% of light (10% transmissivity) by              to the lens for 0.75 seconds. A value of 70% 923 transmis-
the application of 2V for the proper length of time. If the       65   sivity intercepts the Operating Characteristic curve 1003 at
material is in its clearest state 904, and, and a 2V potential         a point on the curve 1011 that corresponds to a transition
is applied to the material, it will take about 1.8 seconds to          time 1012 of0.75 seconds. Once a potential of 2V has been
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 91 of 362


                                                   US 10,021,380 B1
                             37                                                                     38
applied for 0.75 seconds, no potential need further be                the Signal Receiving Unit 102 and sent 302 to the Control
applied since the electrochromic lens will latch in the new           Unit 1103. The switch 1101 position is also powered 301 by
state.                                                                the battery 104, and its position is output to the Control Unit
   In summary, for a single layer lens then, to move from a           1103. The Control Unit 1103 implements an algorithm that
clear state to a 70% transmissivity state 2V potential is        5    is specific for the multi-use (Use 1: 3Deeps spectacles or Use
applied for 1.35 seconds to a single layer material. For the          2: sunglasses) single-layered Continuous Adjustable 3Deeps
double layer lens of the preferred embodiment to move from            Filter Spectacles, and controls the Left Lens 106 with a
a clear state to a 70% transmissivity state 2V potential is           control circuit 1203, and the Right Lens 105 with a control
applied for 0.75 seconds. Using two layers of electrochromic          circuit 1205.
material results in a beneficial44% decrease in transmission     10      FIG. 13 is a flow chart 1300 showing the operation of the
time for only a 1% loss in the clear state.                           Control Unit 1103 of the multi-use Continuous Adjustable
   A Third Preferred Embodiment of the Invention                      3Deeps Filter Spectacles 1150 with single-layered lenses.
   It has previously been observed in this disclosure that the        The switch position 1202 is input to the Control Unit 1103
lens state consisting of both left and the right lens darkened        and processing commences with Switch 1 or Switch 2 1370
is not used by any of the 3Deeps spectacles. The third           15   that can parse the switch position and determine which
preferred embodiment of the invention uses this lens state            position the Switch 1101 is in. If the Switch position is in the
that is not used by any of various 3Deeps spectacles previ-           first position then the control processing 103 is used. This is
ously described, and extends the first preferred embodiment           the same as the control processing for the First Preferred
(single layer Continuous Adjustable 3Deeps Filter Spec-               Embodiment and is described in FIG. 4. Only the input and
tacles) so they may also be switch selectable to function as     20   output to the control processing 103 is shown in FIG.
sunglasses.                                                           13-not the details of the processing that is the same as
   In particular, a switch 1101 is added to the Continuous            shown in FIG. 4. If the Switch position is in the second
Adjustable 3Deeps Filter Spectacles described in FIG. 1. In           position then the control processing 1240 for sunglasses is
a first switch position the spectacles operate precisely as           used. Pre-selected Optical densities for the left lens 106 and
described in the first preferred embodiment. In a second         25   right lens 105 are stored in the controller as the Left OD
switch position the spectacles operate as sunglasses. Tog-            1311 and the Right OD 1313. First the Right OD 1313 is
gling the switch changes the spectacles to operate with the           read by the Right Lens Control processing 1317 and an
switched characteristics. The lenses of the third preferred           electronic signal is issued on circuit 1205 to change the
embodiment are single-layer, and are precisely the same as            Right Lens 105 to that associated Optical Density. Process-
described in FIG. 2a and FIG. 2b. The control unit 103 of the    30   ing then passes to the Left Lens Control1315 that reads the
first preferred embodiment is modified and presented as a             pre-stored value Left OD 1311 and an electronic signal is
new Control Unit 1103. This control unit takes as an                  issued on circuit 1203 to change the Left Len 106 to that
additional input the position of the selection Switch 1101. If        associated value.
the Switch is positioned so the spectacles operate as Con-               This exemplary Control Unit 1103 has been purposely
tinuous Adjustable 3Deeps Filter Spectacles then the Control     35   simplified for clarity and to show the principles of the
Unit controls the lenses of the spectacles in precisely the           control operation. It shows two separate control circuits-
same fashion as previous described in FIG. 4. If the Switch           the first 103 for control of Continuous Adjustable 3Deeps
is positioned so that the spectacles operate as sunglasses,           Filter Spectacles, and the second 1240 for control of sun-
then the Control Unit controls the lenses so that they both           glasses. The Control Unit 1103 has two separate memory
take the same pre-specified dark optical density and operate     40   storages for the Left and Right optical densities. It should be
as ordinary sunglasses.                                               understood that good engineering design would reuse as
   FIG. 11 is a perspective view 1100 of the third preferred          much circuitry as possible for two controlling functions of
embodiment of the Continuous Adjustable 3Deeps Filter                 the Control Unit 1103. So for instance, another implemen-
Spectacles 1150 with single-layered lenses. The difference            tation of the Control Unit 1103 may only have a single
between the single-layered lenses of FIG. 1 and FIG. 11 is       45   memory storage for the Left and Right optical densities that
that in the third preferred embodiment a selection Switch             are used by both the circuitry controlling the 3Deeps Filter
1101 has been added to the spectacles, and the control unit           Spectacles and the circuitry controlling the sunglasses.
1103 has been expanded to include control of the sunglasses.             A Fourth Preferred Embodiment of the Invention
All like numbered items in FIG. 11 and FIG. 1 have the same              In the second preferred embodiment of the invention the
function and definition. The selection switch 1101 may take      50   right and left lenses of the 3Deeps spectacles are fabricated
either of two positions. In the first position, the spectacles        from multiple layers of the same electrochromic material. In
will operate as Continuous Adjustable 3Deeps Filter Spec-             a fourth preferred embodiment of the invention, the lenses
tacles precisely as described in the first preferred embodi-          are fabricated from two layers with electrochromic devices
ment. In the second position, the spectacles will operate as          that have different optical characteristics. In this fourth
sunglasses.                                                      55   preferred embodiment of the invention the first layer of
   The third preferred embodiment uses lenses identical to            electrochromic uses the same material to fabricate the lenses
the lenses used in the first preferred embodiment and                 as has previously been described-a neutral density filters
described in FIG. 2a and FIG. 2b.                                     that block the transmission of light approximately equally
   FIG. 12 is a block diagram 1200 of the operation of the            along the entire visible spectrun1. The second layer uses
Continuous Adjustable 3Deeps Filter Spectacles 1150 of           60   electrochromic material that can be electronically controlled
FIG. 11 using a single layered electrochromic device for              so the left lens is clear or can be set to allow transmission of
fabricating the electronically controlled variable tint mate-         light in the visible red spectrum and the right lens is clear or
rial of the right 105 and left lenses 106. All circuits on the        can be set to allow the transmission of light in the visible
Continuous Adjustable 3Deeps Filter Spectacles 1150 are               blue spectrun1. The two layers of material are switch select-
powered 301 by the battery 104, including the Control Unit       65   able so that either of the layers may be activated, but not
1103, Signal Receiving Unit 102, the Left Lens 106, and the           both layers at the same time. These Multi-Use Electrically
Right Lens 105. The control information 110 is received by            Controlled Continuous Adjustable 3Deeps Filter Spectacles
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 92 of 362


                                                     US 10,021,380 B1
                              39                                                                           40
thus are switch selectable so they can be used to watch 2D               own Operating Characteristic curve and electronically con-
(single image viewed by right and left eyes) movies in 3D                trol properties of light differently from that of the first layer.
using the 3Deeps methodology or alternatively to watch                      In particular, FIG. 15b shows the left lens 1406 of the
specially made 3D movies (separate left and right images)                Multi-Use Electrically Controlled Continuous Adjustable
formatted for anaglyph 3D viewing.                                       3Deeps Filter Spectacles with a second layer of electrochro-
   FIG. 14 is a perspective view 1400 of the fourth preferred            mic material. The second layer is fabricated from electro-
embodiment of the Multi-Use Electrically Controlled Con-                 chromic material that can be electronically controlled to
tinuous Adjustable 3Deeps Filter Spectacles 1450. Like                   allow the transmission of light in the clear or visible red
numbered items in FIG. 5 and FIG. 1 have the same function               spectrum. (Aright lens that is not shown would be fabricated
                                                                    10
and definition. The primary difference between this embodi-              from electrochromic material that can be electronically
ment and previous embodiments is in the use of different                 controlled to allow the transmission of light in the clear or
electrochromic devices for the layers of the lenses (de-                 visible blue spectrum.) The second multi-layer of electro-
scribed further in FIG. 15a and FIG. 15b), and in the Control            chromics of the multi-use lens is made from 6 layers of
Unit 1403 that controls the operation of the spectacles based       15
                                                                         material. The top layer 1501 is made from an insulting layer
on the position of the Switch 1101. The toggle switch 1101               of glass, plastic or other clear insulating material. This is
allows either the first layer 411 of the multi-use 3Deeps                followed by layer 1502 of a conducting layer, followed by
spectacles 1450 to be activated (3Deeps method of viewing                a third layer 1603 of polymer. A fourth layer 1504 provides
3D) or it allows the second layer 1501 of the multi-use                  the ion transport whose direction is determined by the
3Deeps spectacles to be activated (anaglyph 3D viewing.) In         20   application of potential across the conducting layers. The
this fourth preferred embodiment of the invention, only one              fifth layer 1505 is the complementary polymer layer, and is
layer may be activated at a time. Other embodiments may                  then followed by another conducting layer 1506. The poly-
allow more than one layer of material to be active at one                mer layers 1503 and complimentary polymer layer 1505
time. The control unit 1403 has all the functionality of                 provide the electronically controllable tinting of the lens as
control unit 103 when the first layer is active. When the first     25   either clear or red. The right lens-not shown-would have
layer is active both lenses of the second layer are set to their         polymer and complimentary polymer layers to provide elec-
clear state. When the second layer of is activated the control           tronically controllable tinting for the right lens as either clear
unit 1403 will run a control program specific to the control             or blue.
of anaglyph 3D viewing. In particular when the second layer                 TABLE 1 shows the different types of Optoelectronic
is activated for anaglyph viewing, both lenses of the first         30   materials that may be used in the fabrication of Multi-Use
layer of material are set to their clear state, and the left lens        Electrically Controlled Continuous Adjustable 3Deeps Filter
1406 of the second layer is set to a red and the right lens              Spectacles. The first column of the TABLE 1 is a numbering
1405 of the second layer is set to blue. This state is                   of the methods-but no preference is to attributed to the
maintained throughout the viewing of the anaglyph 3D                     ordering. The Method Number is used for reference in the
movie and no additional switch of state is required of the          35   disclosure. The second column of TABLE 1 labeled Viewing
control program as is the case with 3Deeps viewing. In this              Method and is the type of viewing that may be attained
way the left lens is red and the right lens is blue as required          through the use of the associated optoelectronic device that
for anaglyph 3D movies.                                                  is described in the third colunm of TABLE 1. The third
   FIG. 15a 1500 shows a left lens 1006 of Multi-Use                     column of TABLE 1 labeled OptoElectronic Device is a
Electrically Controlled Continuous Adjustable 3Deeps Filter         40   brief description of the controllable optical characteristic
Spectacles fabricated from multiple layers of electrochromic             necessary to achieve the associated viewing method.
material. Its fabrication using electrochromic material is
shown in adjoining FIG. 15b. Since only a single layer of                                             TABLE 1
insulating glass material will be required between the dif-
                                                                             Method
ferent layers of the multi-layered electrochromic lens, the         45        No.      Viewing Method            OptoElectronic Device
drawing of the top layer is slightly different than that of FIG.
2a to emphasize that only one layer of such insulating                                 3Deeps movies (2D         Single or multi-layers
                                                                                       images viewed as 3D)      variable tint device
material is necessary. FIG. 15a therefore shows the lens                        2      Anaglyph 3D movies        Right Lens Blue; Left
1006 as two layers where the first active layer 411 is                                                           Len Red device
separated by the second active layer 1501 by an insulating          50                 Intru3D 3D movies         Right Lens Blue; Left
layer 410. The first active layer 411 and the insulating layer                                                   Lens Amber device
                                                                               4       Optimum emissive          Optimized to emissive
410 comprise the single layer lens 106 of FIG. 2a.                                     colors of TV phosphors    colors of TV
   FIG. 15b 1525 shows the cross-sectional details of the                              (for Methods 1, 2, 3)
Multi-use electrochromic device of FIG. 15a for fabricating                            Polarized Lenses          Right and left lenses
the electronically controlled variable tint material of the         55                 3D movies                 at 90% polarization
                                                                                                                 device
right and left lenses of the Continuous Adjustable 3Deeps                              Vision correction         Near- or far-sightedness
Filter Spectacles using multiple layers of electrochromic                                                        correction device
material. The 7 layers of the electrochromic left lens 106 of                   7       Shutter glasses          Rapid shuttering between
FIG. 2a are shown in FIG. 15b as the 6 active layers 411, and                                                    clear and totally
                                                                                                                 dark device
the (seventh) insulating layer 201. Each layer is identical to      60
                                                                                        Sunglasses               Single layer variable
their like numbered description accompanying FIG. 2b. A                                                          tint device
second active layer 1501 is included in the multi-layered                       9      Optical property          Electro Optical control
electrochromic lens. In this fourth preferred embodiment of                            of light                  of a property (or
                                                                                                                 properties) of light
the invention, the second layer 1501 of the lens is fabricated
from electrochromic material that is totally different from         65
the neutral density electrochromic material of the first layer.            With respect to the Method No. 1 of the table, the use of
This second layer of electrochromic material will have its               an electrochromic optoelectronic device for viewing 3Deeps
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 93 of 362


                                                    US 10,021,380 B1
                             41                                                                       42
movies with a single-layer of variable tint lenses has been            then transferred to a control circuit Switch 1 or Switch 2
previously described in the first preferred embodiment of the          1763 that can parse the switch position and determine which
invention, and the use of an electrochromic optoelectronic             position the Switch 1101 is in. If the Switch position is in the
device for viewing 3Deeps movies with multi-layers of                  first position (3Deeps viewing) then a first control process-
variable tint lenses has been previously described in the         5    ing unit 103 is used to control the first layer 411 of the lenses
second preferred embodiment of the invention. With respect             of the Multi-Use Electrically Controlled Continuous Adjust-
to Method No. 2 of the table, the use of an electrochromic             able 3Deeps Filter Spectacles 1450. If the Switch position is
optoelectronic device for viewing anaglyph 3D movies (left             in the second position (anaglyph viewing) then a second
lens red and right lens blue) with Multi-Use Electrically              control processing unit 103a that is similar to the control
Controlled 3Deeps Continuous Adjustable 3Deeps Filter             10
                                                                       processing unit 103 shown in FIG. 4) is used to control the
Spectacles has been previously described in the third pre-
                                                                       second layer 1501 of the lenses of the Multi-Use Electrically
ferred embodiment of the invention.
                                                                       Controlled Continuous Adjustable 3Deeps Filter Spectacles
   The Multi-Use Electrically Controlled 3Deeps Continu-
ous Adjustable 3Deeps Filter Spectacles described may also             1450.
replace the layers of materials described or add additional       15
                                                                           The two control processing units 103 and 103a of the
layers of materials (with corresponding changes to the                 Co.ntrol Unit .1403 are the same as the control processing
manu~! switches of the spectacles and the control program)
                                                                       umt for the F1rst Preferred Embodiment and is described in
to achieve other methods of electronically assisted viewing            FIG. 4. The first control processing unit controls the spec-
spectacles. Such methods may include; Intru3D 3D movies                tac.les for 3Deeps viewing and the second control processing
(Method No. 3) with left lens amber and right lens blue·          20
                                                                       umt. control the spectacles for anaglyph 3D viewing. Only
optoelectronic devices (Method No. 4) that are tuned to th~            the mput and output to the control processing 103 is shown
optimum emissive colors of a TV phosphor; optoelectronic               in FIG. 17-not the details of the processing that is the same
devices (Method No. 5) that allow viewing of 3D movies                 as shown in FIG. 4.
using polarized lenses in which the right and left lenses have             If the Switch position is in the first position then the
pola.rizatio.ns that are perpendicular to each other; optoelec-   25
                                                                       control processing unit electronically synchronizes to the
tromc dev1ces that provide prescription glasses that correct           movie using 3Deeps technology by controlling the left 1406
vision such as near- or far-sightedness (Method No. 6);                and right lenses 1405 of the first layer 411 of the multi-use
optoelectronic devices that allow viewing of 3D movies by              Continuous Adjustable 3Deeps Filter Spectacles 1450 over
the shutter glass method (Method No. 7) in which there is              the control circuits for the left lens 1603 and control circuit
rapid shuttering between a clear and totally dark state for one   30
                                                                       for the right lens 1605. In this case the second layer 1501 has
eye, while the other eye has corresponding states of totally           been set so both right and left lenses of the second layer are
dark and clear in synchronization with right and left images           clear. If the Switch position is in the second position then the
of the displayed motion picture. The spectacles have a layer           control processing unit electronically controls the 3Deeps
(Method No. 8) that when activated provides sunglasses.                spectacles for anaglyph 3D viewing by switching the left
Any other optical property of light that can be beneficially      35
                                                                       lens 1406 to red and right lens 1405 to blue of the second
controlled by an optoelectronic device (Method No. 9) can              la.yer 1501 of the multi-use Continuous Adjustable 3Deeps
be used as a layer of the Multi-Use Electrically Controlled            F1lter Spectacles 1450 over the control circuits for the left
3Deeps Continuous Adjustable 3Deeps Filter Spectacles. In              lens 1603 and control circuit for the right lens 1605. In this
some embodiments of the invention several methods may be               case the first layer 411 has been set so both right and left
operable at the same time as when Vision correction opto-         40
                                                                       lenses of the first layer are clear.
electronics (Method No. 6) is active at the same time as any             . Thi.s exemplary .control Unit 1403 has been purposely
of the methods for viewing 3D movies.                                  s1mphfied for clar1ty and to show the principles of the
   FIG. 16 is a block diagram 1600 of the operation of the             control operation. It shows two separate control circuits 103
                                                                       and 103a-the first 103 control circuit for control of Con-
multi-use Continuous Adjustable 3Deeps Filter Spectacles
1450 with multi-layered lenses. All circuits on the multi-use     45
                                                                       tinuous Adjustable 3Deeps Filter Spectacles (first layer 411),
Continuous Adjustable 3Deeps Filter Spectacles 1450 are                and the second 103a control circuit for anaglyph 3D viewing
powered 301 by the battery 104, including the Control Unit             (second layer 1501). FIG. 17 shows each circuit 103 and
1403, Signal Receiving Unit 102, the Left Lens 1406, and               103a with its own circuits for control of the left lens 1406
the Right Lens 1405. The control information 110 is                    and control of the right lens 1405. It should be understood
received by the Signal Receiving Unit 102 and sent 302 to         50
                                                                       that good engineering design would reuse as much circuitry
the Control Unit 1403. The switch 1101 position is also                as possible for two controlling functions of the Control Unit
powered 301 by the battery 104, and its position is output             1403.
                                                                           TABLE 2 shows control information for Multi-Use Elec-
1202 to the Control Unit 1403. The Control Unit 1403
implements an algorithm that is specific for the multi-use             trically Controlled Continuous Adjustable 3Deeps Filter
(Use.l: 3Deeps spe~tacles or Use 2: Anaglyph 3D viewing)          55
                                                                       Spectacles. Such control information is necessary when the
multi-layered Contmuous Adjustable 3Deeps Filter Spec-                 Multi-Use Electrically Controlled Continuous Adjustable
tacles, and controls the Left Lens 1406 with a control circuit         3Deeps Filter Spectacles are under remote control rather
1603, and the Right Lens 1405 with a control circuit 1605.             than a manually control 1101 as shown in FIG. 14.
   FIG. 17 is a flow chart 1700 showing the operation of the
Control Unit 1403 of the Multi-Use Electrically Controlled        60                              TABLE 2
Continuous Adjustable 3Deeps Filter Spectacles 1450 with                Method                        Control
multi-!ay.ered electrochromic lenses. The switch position                No. Viewing Method           Code      Control Information
1202 1s mput to the Control Unit 1403. Processing com-
                                                                               3Deeps movies (2D      Ctrl-1    Optical Density for left
mences with Change both right and left lens of layer land 2                    images viewed as 3D)             and right lens
to clear 1761 by switching both the right lens 1505 and left      65      2    Anaglyph 3D movies     Ctrl-2    None
lens 1506 of the first electrochromic layer 411 and the                        lntru3D 3D movies      Ctrl-3    None
second electrochromic layer 1501 to clear. Processing is
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 94 of 362


                                                            US 10,021,380 B1
                                43                                                                          44
                          TABLE 2-continued                                    control information is required for Intru3D 3D movies; and,
                                                                               Polarized lenses. Control Information is required for meth-
Method                           Control                                       ods 3Deeps Movies; Optimum emissive colors of TV; Vision
 No. Viewing Method              Code      Control Information
                                                                               correction; shutter glasses; sunglasses; and, Optical Property
   4   Optimwn emissive          Ctrl-4    Real-time setting of                of Light.
       colors of TV phosphors              optical density of right               The control information that is received wirelessly 102 by
       (for Methods 1, 2, 3)               and left lens                       the Multi-Use Electrically Controlled Continuous Adjust-
       Polarized Lenses          Ctrl-5    None
       3D movies                                                               able 3Deeps Filter Spectacles of FIG. 14 may be transmitted
       Vision correction         Ctrl-6    Real-time optical property          by any of the means disclosed in the related patent appli-
                                           of density of right and left   10   cations including but not limited to; DVD-based control
                                           lens
                                                                               units; Digital Movie Projector control units; Television-
   7    Shutter glasses          Ctrl-7    Shutter synchronization
        Sunglasses               Ctrl-8    Real-time setting of                based control units, hand-held and operated control units;
                                           sunglass color of right             spectacle-based control units, and cell-phone based control
                                           and left lens                       units.
   9   Optical property          Ctrl-9    Optical property of right
                                                                          15      Other Embodiments
       of light                            and left lens
                                                                                  While the preferred embodiments have been described
                                                                               using electrochromic materials, other electro-optical (opto-
   Control information for Continuous Adjustable 3Deeps                        electronics) materials may be utilized. Any material for
Filter Spectacles has been previously shown in the related                     which the optical properties can be controlled by the appli-
patent application Ser. No. 12/274,752. In that related dis-              20   cation of a potential across the material may be advanta-
closure no multi-layer or multi-use information was required                   geously used in the invention.
of the spectacle control protocol since the Continuous                            While the preferred embodiment uses 2 layers of electro-
Adjustable 3Deeps Filter Spectacles had only a single-layer                    chromic materials, even faster switching time can be
and a single-use. With Multi-Use Electrically Controlled                       achieved by using 3 or more layers.
Continuous Adjustable 3Deeps Filter Spectacles that are                   25      While the preferred embodiment uses the same voltage
under remote control, a control code sequence may be                           applied to each of the multi-layers of the lenses, other
transmitted to signal the Control Unit 1403-which layer of                     embodiments may achieve control over the switching time
the multi-layered spectacles the controlling information ref-                  to the optical optimal density by the application of different
erences.                                                                       voltage across each layer of the multi-layered lenses of the
   The first colunm of the TABLE 2 is a numbering of the                  30   Continuous Adjustable 3Deeps Filter spectacles.
methods-but no preference is to attributed to the ordering.                       In some embodiments of the invention, several different
The Method Number is used for reference in the disclosure.                     layers of multi-use-electronic materials may be switch
The second colunm of TABLE 2 labeled Viewing Method                            selectable and active at the same time to achieve different
identifies the viewing method. Colunms 1 and 2 of TABLE                        optical effects. For instance electronically controllable
2 are the same as in the like labeled colunm of TABLE 1.                  35   vision correction may be combined with Continuous Adjust-
The third colunm of TABLE 2labeled Control Code has the                        able 3Deeps Filtering to provide a single pair of viewing
control code in the RF sequence that is utilized by the                        spectacles that both correct vision while at the same time
Control Unit 1403 to switch control to the associated lens.                    providing optimal 3Deeps viewing of 2D motion pictures as
For instance, when the Multi-Use Electrically Controlled                       3D motion pictures.
Continuous Adjustable 3Deeps Filter Spectacles of FIG. 10,                40      In yet another embodiment of the invention, rather than
receive a Ctrl-2 sequence it switch to control of the associ-                  use electrochromic materials that have the same optical
ated method-in this can Anaglyph 3D movies. Once the                           properties (transmission OC curve), materials with different
Multi-Use Electrically Controlled Continuous Adjustable                        optical properties may be beneficially utilized.
3Deeps Filter Spectacles have received a Control Code                             As lenses get older their OC curve may change. In another
sequence, all the control information that then follows will              45   embodiment the control program may tune the control OC
be interpreted to control the associated method. In the                        curve based on age or time of use so that the spectacles do
current example where a Ctrl-2 sequence is received switch-                    not appear to degrade in performance as they get older.
ing the spectacles into Anaglyph 3D mode, all follow-on                           The switch selection for the Multi-Use Electrically Con-
control information received by the spectacles would be                        trolled Continuous Adjustable 3Deeps Filter Spectacles was
interpreted to as controlling the Anaglyph 3D spectacle                   50   shown on the spectacles. Alternatively, the switch selection
method and lens layer. Such follow-on control information                      can be activated by the viewing media by broadcasting a Rx
references the switched method until another control-code is                   signal that is picked up by the receiving unit of the 3Deeps
received.                                                                      spectacles 102, passed to the control unit of the spectacles,
   A description of the contents of the Follow-on control                      and which are read and acted upon by the control program
information associated with each of the viewing methods is                55   that controls the operation of the spectacles. For instance, a
indicated in colunm 4 of the table, labeled Control Infor-                     control code at the beginning of an anaglyph motion picture
mation. When the Control Unit 1403 of the spectacles                           may allow the spectacles to respond by taking the proper
receive a Ctrl-2 sequence indicating it is to switch to                        configuration for viewing of anaglyph 3D encoded motion
anaglyph mode, the control unit 1403 changes the left lens                     pictures without any manual intervention by the viewer.
1406 to a red and the right lens 1405 to a blue color. The                60      In other embodiment of the invention the multi-layered or
spectacles stay in this mode until another CTRL-code is                        multi-use lenses may be in the form of clip-on lenses that
received switching the spectacles to another method. Since                     readily fit over normal prescription lenses.
the Anaglyph method, activated by Control Code, CTRL-2                            In still another embodiment of the invention, multi-use
requires no further or follow-on controlling information, the                  3Deeps viewing spectacles are fabricated from a single layer
entry for Anaglyph in the Control Information colunm is                   65   of an electropolychromism device.
None indicating that no further control information is                            Previous related patent applications (such as U.S. Pat. No.
required for the Anaglyph mode. Similarly, no additional                       7,508,485) have disclosed systems and methods by which a
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 95 of 362


                                                     US 10,021,380 B1
                              45                                                                       46
motion estimation value that characterizes movement in a                    As noted above, in accordance with certain embodiments,
frame of a 2D motion picture may be extracted from                       a method is provided for originating visual illusions of
successive frames of the motion picture. The motion esti-                figures and spaces in continuous movement in any chosen
mation value and a luminance value are used to calculate an              direction using a finite number of pictures (as few as two
optical density for the lens of the Pulfrich Filter spectacles           pictures) that can be permanently stored and copied and
and are transmitted to the Pulfrich Filter spectacles. The               displayed on motion picture film or electronic media. The
transmitted values are used to control the optical density of            method of the present invention entails repetitive presenta-
the lenses of the Pulfrich Filter spectacles. In still another           tion to the viewer of at least two substantially similar image
embodiments of the invention, the motion estimation value                pictures alternating with a third visual interval or bridging
is calculated from the motion estimation values that are part       10
                                                                         picture that is substantially dissimilar to the other substan-
of the MPEG digital video compression standards.
                                                                         tially similar pictures in order to create the appearance of
   In another embodiment of the invention, the 3Deeps
                                                                         continuous, seamless and sustained directional movement.
electrochromic sunglasses have additional variable bright-
ness controls. In one case, the sunglasses have means by                    Specifically, two or more image pictures are repetitively
which the user can set the darkness level of the sunglasses.        15
                                                                         presented together with a bridging interval (a bridging
That is, rather than a have Pre-selected optical densities               picture) which is preferably a solid black or other solid-
value for the left lens and right lens stored in the control unit        colored picture, but may also be a strongly contrasting
(as in FIG. 13, the optical density value of the lenses of the           image-picture readily distinguished from the two or more
sunglasses is under the control of the user. A rotary or slide           pictures that are substantially similar. In electronic media,
switch could be utilized to select any optical density              20   the bridge-picture may simply be a timed unlit-screen pause
between the low and high values of the switch. In another                between serial re-appearances of the two or more similar
embodiment a multi-pole switch is used so that user can                  image pictures. The rolling movements of pictorial forms
select one of a set of pre-selected optical densities for the            thus created (figures that uncannily stay in place while
lenses of the sunglasses.                                                maintaining directional movement, and do not move into a
   In another embodiment of the invention the 3Deeps                25   further phase of movement until replaced by a new set of
electrochromic sunglasses, the variable brightness of the                rotating units) is referred to as Eternalisms, and the process
lenses of the sunglasses operate similarly as an electrochro-            of composing such visual events is referred to as Eternal-
mic version of photochromatic lenses. That is, the optical               izing.
density of the 3Deeps sunglasses is set in accordance with a                The three film or video picture-units are arranged to strike
continuum of the ambient surrounding light. In low light            30   the eyes sequentially. For example, where A and B are the
(dark) there would be a minimum of little or not darkening               image pictures and Cis the bridging picture, the picture units
of the lenses, while in intense sunlight such as at noon on a            are arranged (A, B, C). This arrangement is then repeated
cloudless sunny day the lenses would take an extreme dark                any number of times, as a continuing "loop". The view of
value. Lighting situations in-between would result in the                this continuing loop allows for the perception of a perceptual
optical density values for the lenses in-between the mini-          35   combining and sustained movement of image pictures (A,
mum and maximum values. This could be achieved for                       B). Naturally, if this loop is placed on a film strip, then it is
instance by incorporating a photodiode on the 3Deeps                     arranged and repeated in a linear manner (A, B, C, A, B, C,
spectacles that measures the ambient light at the spectacle              A, B, C, A, B, C, etc.). The repetition of the sequence
frames, and inputs that value to the control unit on the                 provides an illusion of continuous movement of the image
spectacles.                                                         40   pictures (A, B); with bridging picture (C), preferably in the
   In another embodiment of the invention, the Continuous                form of a neutral or black frame, not consciously noticed by
Adjustable 3Deeps Filter Spectacles may not respond to                   the viewer at all, except perhaps as a subtle flicker.
every synchronization signal. While some electrochromic                     A more fluid or natural illusion of continuous movement
materials may have been reported that have a cycle life of up            from a finite number of image pictures is provided by using
to 50 million changes-and even higher values can be                 45   two of each of the three pictures and repeating the cycle of
obtained-if the Continuous Adjustable 3Deeps Filter Spec-                the pairs sequentially, or by blending adjacent pictures
tacles are made from a material with a shortened cycle life              together on an additional picture-frame and placing the
it may be necessary to also additionally consider and opti-              blended picture between the pictures in sequential order. The
mize for the operation of the spectacles for the cycle life.             two image pictures (A, B) are now blended with each other
While the synchronization signals would still be broadcast          50   to produce (A/B); the two image pictures are also blended
for every frame, the Continuous Adjustable 3Deeps Filter                 with the bridging picture to produce (C/A and B/C), and then
Spectacles may be set to only process and respond to some                all pictures repeat in a series starting with the bridging
of those changes so as efficiently use cycle life. This make             picture (C, CIA, A, AlB, B, B/C) each blended picture being
sense, as scenes that exhibit movement may be on the order               represented by the two letters with a slash therebetween).
of 10-30 seconds long, or longer, and the same optical              55   This series is repeated a plurality of times to sustain the
density setting will provide a near-optimal setting for the              illusion as long as desired. Repeating the sequence with
Continuous Adjustable 3Deeps Filter Spectacles. To address               additional blended frames provides more fluid illusion of
cycle time then, the Continuous Adjustable 3Deeps Filter                 continuous movement of the (optically combined) two
Spectacles may use a combination of ad-hoc rules such as (a)             image pictures (A, B).
responding only to every nth synchronization event; (b)             60      Additionally, various arrangements of the pictures and the
responding to only synchronization events with changes to                blends can be employed in the present invention and need
the optical density of more than a pre-set percent; (c)                  not be the same each time. By varying the order of pictures
responding to synchronization events in which there is a                 in the sequence, the beat or rhythm of the pictures is
change to direction of motion; (d) responding to synchro-                changed. For example, A, B, C can be followed by A, AlB,
nization events in which there is a change in presence or           65   B, B/C, C which in turn is followed by A, A, AlB, B, B, B,
absence of motion; (e) scene change, or (f) some other                   B/C, C, C, C, C, i.e. A, B, C, A, AlB, B, B/C, C, A, A, AlB,
motion picture frame event.                                              B, B, B, B/C, B/C, C, C, C, C, A, B, C, A, etc.
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 96 of 362


                                                    US 10,021,380 B1
                             47                                                                      48
   With A and B frames being similar images (such as a pair            the first image picture when they are combined such that
of normal two-eye perspective views of a three-dimensional             there is an appearance of movement. For example, a window
scene from life), and frame C a contrasting frame (preferably          from image picture A can be moved slightly while the
a solid-color picture instead of an image-picture) relative to         background remains the same, the picture with the moved
A,B, frame C acts as essentially a "bridge-interval" placed            window is designated image picture B and the two combined
between recurrences of A,B. Any color can be used for the              to create the appearance of the window moving and/or
contrasting frame C: for example, blue, white, green; how-             enlarging or shrinking in size. In this case, both picture A
ever, black is usually preferred. The contrasting frame can            and picture B are identical except for the placement of the
also be chosen from one of the colors in one of the two                window in the image picture. The same can also be done by
image pictures. For example, if one of the image pictures has     10   using an identical background in both image pictures and
a large patch of dark blue, then the color of the contrasting          superimposing on both pictures an image which is posi-
frame, bridging picture, may be dark blue.                             tioned slightly different in each picture. The image could be
   Blending of the pictures is accomplished in any manner              a window, as before, of a man walking, for example.
which allows for both pictures to be merged in the same                   The number of series which are put together can be finite
picture frame. Thus, the term "blending" as used in the           15   if it is made on a length of film or infinite if it is set on a
specification and claims can also be called superimposing,             continuous cycle or loop wherein it repeats itself.
since one picture is merged with the other picture. Blending              Broadly, an embodiment of the invention is a method for
is done in a conventional manner using conventional equip-             creating an appearance of continuous movement with a
ment, suitably, photographic means, a computer, an optical             plurality of picture frames using three or more pictures, said
printer, or a rear screen projection device. For animated art,    20   method comprising:
the blending can be done by hand as in hand drawing or hand               a) selecting at least two image pictures, a first image
painting. Preferably, a computer is used. Suitable software                  picture and a second image picture, which are visually
programs include Adobe Photo shop, Media 100 and Adobe                        similar;
After Affects. Good results have been obtained with Media                 b) selecting a bridging picture which is dissimilar to said
100 from Multimedia Group Data Translations, Inc. of              25          image pictures;
Marlborough, Mass., USA.                                                  c) arranging said pictures in a sequential order to create a
   When using Media 100, suitable techniques include addi-                    first series of pictures, said sequential order being one
tive dissolving, cross-dissolving, and dissolving-fast fix and                or more first image pictures, one or more second image
dither dissolving.                                                           pictures, one or more bridging pictures;
   In blending the pictures, it is preferred to use 50% of one    30      d) placing said first series of pictures on a plurality of
and 50% of the other. However, the blending can be done on                   picture frames wherein each picture of said first series
a sliding scale, for example with three blended pictures, a                   is placed on a single frame; and
sliding scale of quarters, i.e. 75% A/25% B, 50% A/50% B,                 e) repeating the first series of pictures a plurality of times
25% A/75% B. Good results have been obtained with a                          to create a continuous plurality of picture frames hav-
50%/50% mix, i.e. a blend of 50% A/50% B.                         35          ing said first series thereon, such that when said plu-
   The two image pictures, A and B, which are visually                       rality of picture frames are viewed, an appearance of
similar to each other, are preferably taken from side-by-side                 continuous movement is perceived by a viewer.
frame exposures from a motion picture film of an object or                Preferably, step (c) is replaced with the steps comprising:
image or that is moving such that when one is overlaid with               (c1) blending said first image picture with said bridging
the other, only a slight difference is noted between the two      40         picture to obtain one or more blended first-bridging
images.                                                                      picture;
   Alternatively, the two image pictures are identical except             (c2) blending said first image picture with said second
that one is off-center from the other. The direction of the                   image picture to obtain one or more blended first-
off-center, e.g. up, down, right, or left, will determine which               second picture;
direction the series provides the appearance of movement,         45      (c3) blending said second image picture with said bridg-
e.g. if image picture B is off-center from image picture A to                 ing picture to obtain one or more blended second-
the right of A, the series of C, C/A, A, AlB, B, B/C will have               bridging picture;
the appearance of moving from left to right. Likewise, if you             (c4) arranging said pictures in a sequential order of one or
reverse the order of appearance then the appearance of                       more bridging pictures, one or more of said blended
movement will be to the left.                                     50          first-bridging picture, one or more of said first image
   More than two image pictures can be used in the inven-                    picture, one or more of said blended first-second pic-
tion. Likewise, more than one bridging picture can be used                   tures, one or more of said second image picture, one or
in the present invention. For example, four image pictures                   more of said blended second-bridging picture to create
can be used along with one bridging picture. In this case, the                a first series of pictures.
series for the four image pictures, designated A, B, D and E,     55      An artificial 3-D image can be achieved by the present
would be: C, A, B, D, E; or a 50/50 blend C, CIA, A, AlB,              invention, as will be described in more detail below. Another
B, BID, D, D/E, E, E/C; or side-by-side pairs, C, C, A, A, B,          way to obtain an artificial 3-D image is by a method of
B, D, D, E, E.                                                         electronic switching ofPulfrich light-filtering before right or
   The image picture need not fill the picture frame. Fur-             left eye, synchronized with screen action.
thermore, more than one image picture can be employed per         60      The start or end of the sequences doesn't matter since the
frame. Thus, the picture frame can contain a cluster of                sequence is placed in a continuous loop, however, the order
images and the image or images need not necessarily filling            of the pictures in the loop is critical in the practice of the
up the entire frame. Also, only portions of image pictures             present invention.
can be used to form the image used in the present invention.              FIG. l8a illustrates three pictures that are employed in a
   Also, image pictures and portions of the image picture can     65   method in accordance with an embodiment of the invention.
be combined such that the combination is used as the second            Picture A, illustrated with lines slanting upward left to right,
image picture. The portion of the image picture is offset from         and Picture B, illustrated with lines slanting downward from
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 97 of 362


                                                    US 10,021,380 B1
                             49                                                                      50
left to right. Both pictures A and B are single frame                  given with the impression that the man is walking his dog
photographs such as two side-by-side frames taken from a               down the road, from top of the frame towards the bottom of
movie film showing movement of an object, for example, a               the frame, appearing to be continually moving in the same
woman walking down a street or a man walking his dog.                  direction without changing his actual position.
Such side-by-side frames would be similar to each other but                Furthermore, image pictures can be identical except that
not identical. Picture C is a solid black picture.                     when they are arranged in the frame, one is oriented slightly
   In FIG. l8b pictures A, Band Care arranged in sequential            tilted relative to the other. The repeating series provides the
order, and placed on picture frames to form a series. In FIG.          visual perception that the picture is spinning.
18 c this series is then repeated to produce the appearance of            Also, the size of or the orientation of image F in FIGS.
movement by pictures A and B.                                     10
                                                                       22a-22c can be varied while maintaining the location of
   Turning to FIG. l9a and the use of blended pictures, the
                                                                       image F. Varying the size gives the viewer the impression
three pictures are combined to produce a blend of CIA,
                                                                       that the man is walking forward or backward, depending on
blend of AlB and a blend of B/C by using Adobe Photoshop
or another program to make a 50/50 blend of the three                  the order in which pictures are arranged. Changing the
pictures.                                                         15
                                                                       orientation or tilting of image F leaves the viewer with the
   In FIG. l9b, all six pictures are placed side-by-side to            impression that the man is spinning.
create a series and the series is copied to create a continuous            The repeating series can be viewed in any media, it could
or semi-continuous film video or computer sequence where               be digitalized or placed on conventional film for viewing.
the series is repeated a plurality of times as shown in FIG.               The movement created by the invention is seamless
19c.                                                              20   movement, sustained fluid entirely on-going movement.
   FIGS. 20a-20c illustrates an alternative three pictures that           Continuous movement means the illusion of a progressive
are employed in the method of this invention. PictureD and             action that can sustain as such into infinite time. For
Picture E both illustrate a capital A, however, in Picture D,          instance, a door beginning to open, it keeps beginning to
the capital A is aligned with the center of the frame while in         open without ever progressing to the stage of actually
Picture E the A is off-set to the right of the center of the      25   opening. A door, in reality, in order to repeat this very limited
frame (exaggerated here to be visible; in actual practice the          movement, would have to move back and forth, recovering
displacement of figures might be so subtle as to not be                territory in order to go forward again, but in this visual
discernable as illustrated here). Picture C is identical to            illusion the door only moves forward. A normal film or video
Picture C in FIG. l8a.                                                 might approach this effect by multiple printing of the picture
   The capital A is chosen for FIGS. 20a-20c for illustration     30   frames depicting only the forward motion, so that a return
purposes and could be a single photograph of anything.                 motion would be hidden from audience eyes, but the effect
   The three pictures are placed side-by-side to form a series.        would be of a visual stutter; the action would be repeating,
Finally, the series is copied a plurality of times to form a           and not continuous. The stutter could be made less obvious
repeating series. The repeating series in FIG. 20 c creates the        and percussive by dissolving head frames of the shot into tail
optical illusion that the letter A is moving from left to right   35   frames, but only with some subject matter (i.e., a waterfall)
and, if one letter A were to be slightly different in size from        might the repeat character of the motion not be apparent.
the other, the letter would appear to be moving in depth, i.e.             The appearance of transfixed continuous motion (a going
given a third dimension.                                               without going anywhere) is created in this invention from a
   In FIGS. 20a-20c the background of Picture E is identical           specific employment of flicker, the contrast created by
to the background of Picture D except that the image A is         40   viewing the slight shifting of a pictured form or forms
off-set slightly to the right.                                         between the image pictures in opposition to the bridging
   FIGS. 2la-2lb illustrates the present invention where the           picture. Movies have always been dependent for their illu-
series is two of each picture placed in side-by-side frames.           sion of continuity on flicker-rates; silent movies filmed at 16
It has been found that two pictures side-by-side are visually          frames per second required 3-bladed shutters not only to
equivalent to a blend. In other words, a series of A, A, B, B,    45   block projection light during the successive replacing of
C, Cis visually equivalent to a series of C/A, A, AlB, B, B/C,         frames but also to twice interrupt the display of each frame
C.                                                                     so as to achieve a flicker rate that the viewer would mis-
   Additionally, a series made in accordance with the present          takenly see as uninterrupted light. Slow cranking of the film
invention need not be uniform in that the pictures can be              through the projector gave rise to "the flickers" as a pejo-
arranged to provide a different rhythm or beat to the film. For   50   rative. Video and computer image-continuity depends like-
example, the series could be: CIA, CIA, A, AlB, AlB, B, B,             wise on rapid on-off display. The present invention pur-
B, B/C, C, C, C. Different arrangements provide different              posely makes flicker apparent, utilizing the effects of
visual perceptions.                                                    emphatic flicker on the human optical/nervous system to
   Furthermore, a plurality of different series can be com-            create uncanny time and space illusions.
bined together, i.e. CIA, A, B, B, C with CIA, CIA, A, B, B,      55       Simple alternation of a single image picture with intervals
C, C to form CIA, A, B, B, C, CIA, CIA, A, B, B, C, C.                 of blackness (or any other interrupting color/s) is enough to
   FIGS. 22a-22c illustrates the invention where both pic-             create subtle illusions of continual sliding movement across
tures are identical except for the position of a superimposed          the screen. Alternations of two image pictures with an
image F on the pictures. Image F could be taken from the               interrupting interval of a solid colored picture provides any
original picture G or could be taken from another picture,        60   number of continuous motions, including motion into illu-
which is separate and distinct from pictures G and H. For              sionistic depth. While such screening-illusions of movement
example, pictures G and H could have the common back-                  and depth resemble movements and depths as seen in
ground of a country side road while image F is a man                   actuality; this is a creative artistic method and not intended
walking his dog. In picture G, the man and his dog is placed           as a reliable way of reporting the actuality that may have
at one location while on picture H the man and his dog is         65   existed in front of a camera.
placed at a different location on the country road. By                    As noted above, no special viewing devices are required
viewing the repeating of a series of G, H, C, a viewer is              to view the present invention, although certain effects can be
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 98 of 362


                                                    US 10,021,380 B1
                              51                                                                     52
enhanced or put through interesting changes when viewed                 This automatic angling operation of the eyes cannot happen
with a filter intercepting and reducing light to one eye; the           when looking with both eyes at the same territory of flat
Pulfrich Effect.                                                        picture surface. The coinciding of opposing 2-dimensional
    Remarkably, with the present invention, depth illusions             perspectival viewings of an object (by which volume can be
can be experienced even by the single-eyed person. Nor-                 conceived by the mind) must be done for the viewer, a task
mally our perception of depth, stereopsis, depends on prop-             greatly enabled by the computer.
erly functioning binocular vision, two eyes working in                     The present invention revolves each set of picture-units in
tandem with each other; one of the benefits of this invention           place, but if a figure from one perspective is not placed in a
is to offer visual depth experience to those deprived of such           correspondingly similar position in its frame (and in match-
experiences by physical defect. Because contrasting per-
                                                                   10   ing horizontal alignment) with its representation as recorded
spectival information is available to both or either eye, a
                                                                        from another perspective, there is only a 2-dimensional
single eye becomes sufficient to deliver the information to
                                                                        jiggering with no volume illusion or continuous direction of
the brain when employing the present invention.
    The present invention is best created on the computer, to           movement created. With the computer, one can slide and
be viewed on the computer or transferred to film or any            15
                                                                        place one picture, or an area of that picture, into exact
video format. It can also be created directly onto film or              relationship with a matching picture or area so as to achieve
video but the precision control possible with the computer is           the precise effect desired. (A recorded object becomes an
lacking.                                                                area within a flat picture-image.) The slightest advance in a
    The present invention can employ very small shifts in the           particular direction of the contour of one area in relation to
placement of objects as seen in one picture in relationship to     20   its match-up area determines movement in that direction.
another similar picture. Such small object-placement shifts             Slight shrinking or enlargement of one area compared to the
are also to be found in the simultaneously exposed pairs of             other creates a zooming in or out effect. A problem in
frames made with a stereo still-camera, its two lenses placed           overlaying one entire picture over another in order to match
horizontally apart approximately the distance between                   up one area usually means other areas will not coincide, not
human eyes. The stereo still-camera offers object-placement        25   synchronize; but the computer allows for each area to be
differences derived, as with our two eyes, from a fixed                 matched separately and inlaid into the scene according to
interval of space: the twin perspectives recorded by lenses             one's depth-movement intentions for each area. The crazy-
2 1h inches apart. The degree of inter-ocular distance, as it is        quilt artificiality of a scene can be hidden or obvious, its
called, enormously affects the character of depth to be seen            parts drawn from a single-pair source of related images or
when the stereo-pair is properly viewed one picture to each        30   from as many sources as desired. Photo-images can be
eye; depth would seem very distorted, either too shallow or             mixed with or replaced by drawn and painted imagery. The
too extended (with other depth aberrations) if the distance             scene can imitate real life one moment and veer off into
between our eyes was not being matched by the two-lens                  impossibility the next.
stereo-camera.                                                             Again, although only two image pictures are usually
    In contrast to stereo-camera photography, with the single-     35   cycled, more than two can be worked into a cycle to create
lens motion picture camera (film or video), exploitable                 a particular effect. Following and inventing variants on the
difference between like images arises from the interval of              directions above, and the formula as described below for
time between picture-exposures, during which the objects                sequencing frames, will create the impression of solid enti-
filmed shift in spatial relationship to each other; or/and the          ties moving in a charmed dimension where normally tran-
camera itself moves, capturing the 3-dimensional scene             40   sient physical gestures can endure forever. In fact, computer
from another perspective, and thus shifting two-dimensional             interactivity can mean the viewer deciding how long the
placement of pictured objects (which may not have moved                 effects of each series continues. Further interactivity will
in actuality) as recorded exposure to exposure. Because                 give the viewer the option to place picture of his/her own
distance or direction traversed by the camera between expo-             choice into this unique cycling system.
sures is not constant, nor movement by subjects recorded           45      FIGS. 23a-23c shows two phases of an action, A& B, plus
under photographer control, the visual equation of two-                 black bridge-frame C. We see the pictures separately in FIG.
dimensional similarities and differences from which 3-di-               23a; made sequentially adjacent to each other in FIG. 23b
mensional movements will be constructed cannot produce                  and presented as a repeating series of pictures, as a loop or
scenes as reliably life-like as can simultaneous stereo-                cycle, in FIG. 23c.
exposures with a fixed horizontal distance of 2 1h inches          50      FIG. 24a demonstrates the creation of intermediary or
between a pair of lenses. Eternalism 3-D movements made                 blended frames between A, B and C, which are 50-50%
from sequential exposures are not intended to offer scientific          blends producing A/C, AlB & B/C. FIG. 24b shows them in
data pertaining to reality but instead to provide odd and               sequence and FIG. 24c shows them repeating as an ongoing
expressive impossible-in-reality impressions.                           loop.
    The stereo still-camera provides a pair of mentally com-       55      FIG. 25a shows one figure in isolation, removed from the
binable left and right eye flat image pictures; viewed one              previous scene. Pictures D & E may appear identical but are
picture to each eye, similarities and differences are auto-             actually two different perspectives which together make
matically assessed and a semblance of familiar depth is seen.           possible a 3-dimensional figure. While the recording camera
We gaze from plane to plane into a seeming depth, the                   remained in a fixed position the figure moved before it,
angling of our two eyes crossing for close objects and             60   frame after frame, making two perspectives possible.
spreading to parallel alignment for very distant ones (Yet we           Because the figure moved to different positions in the two
remain focused on the same plane in depth, the actual plane             film frames, it was necessary to move one figure in one
of the picture surface; in life, we constantly refocus as well          frame so that both figures would occupy the same location
as angle for different distances.) We are not conscious, either         in both frames. It is now possible to see them as a single
in actual life or when looking into such artificial depths, of     65   3-dimensional figure when the frames cycle in quick suc-
the doubling of forms (as they fall back into 2-dimension-              cession together with the bridge frame as shown in FIGS.
ality) at distances that we are not at the moment angling for.          25b and 25c.
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 99 of 362


                                                     US 10,021,380 B1
                              53                                                                       54
   FIGS. 26a and 26b represents the doubling of each frame               onscreen would flow screen-left, and the Pulfrich filtering
in an A, B, C series.                                                    would therefore have to take place before the left eye; thus
   FIGS. 27a-27c shows a section of picture G & H is                     the need to switch dark-filter placement from eye to eye in
repeated in the upper left corner. When observed in quick                accordance with direction of screen movement. The filter
succession this series will show the two center figures in one           works best when there is essentially horizontal movement;
configuration of depth and the inset series as an opposing               when viewing an uumoving or inappropriate image, both left
configuration of depth. Left eye/right eye views as placed in            and right eye filters should clear. Presented as electronic
G & H are reversed in the inset figure, so that parts of the             media, such images would benefit from timed application of
figure that (3-dimensionally) approach the viewer in the                 appropriate Pulfrich filtering. This aspect of the invention
larger picture are seen to retreat away from the viewer in the      10   would allow 3-dimensional movies to be created and pre-
smaller picture, and vice versa.                                         sented (less spectacles) with the same cinema technology
   FIG. 28 illustrates two sets offour; with both similarities           used for making and presenting ordinary 2-dimensional
(J, K, M) and differences (L, N) between the sets, including             mov1es.
in the upper left corner an action that straddles bridging                  Description of the Eternalism Optical Phenomena
frame (M) and picture frame (J). Note the bridging frame is         15      The idea of an interval of action running in place without
not completely blank or colored. Frame J has a smaller                   apparent beginning, middle and end, forever swelling or
frame in the upper left corner of a larger frame and is an               turning or rising or opening, forever seeming to evolve
example of a combined frame that may be generated by                     without ever actually doing so (until given a determined
stitching a first frame and a second frame together.                     release into a further phase of development), can be literally
   FIG. 29 illustrates an example of an Eternalism effect           20   unimaginable, so alien is it to our experience. Neither in life
coexisting with more normal screen action, and of an                     or on film or in electronic imagery has it been possible to
Eternalism repetition taking place but with no two frames                create the optical illusion of a door forever cracking open or
exactly alike: a visual element (the circle) proceeds frame to           a muscle rippling or head turning or any other limited
frame throughout as it would in a normal movie, unaffected               gesture continuing as such into potentially unlimited time-
by Eternalism looping. Again, note that the bridging frame          25   until advent of this invention. We have termed this phenom-
is not completely blank.                                                 enon Eternalism, and we speak of pictured forms or objects,
   FIG. 30 is an illustration of Pulfrich filter spectacles: (1)         scenes or gesture being Eternalized into Eternalisms. A
clear; (2) activated to partly block light reaching figure's             further benefit of this invention is enhanced 3-Dimension-
right eye; (3) activated to partly bock light reaching figure's          ality of Eternalized images, a 3-D that can be reasonably
left eye. Liquid crystal reaction is one method of achieving        30   life-like or radically at odds with depth as we know it.
the blocking effect.                                                        Consider, for example, the action of a door opening. And
   Certain embodiments may be described as follows:                      select from that entire action only the fraction of time that it
   In the Pulfrich filter effect, interference by the light-             would take for the door to just begin to open, as it cracks
reducing filter has the effect of retarding the light that does          open a narrow space alongside the doorframe, with the outer
pass through it to the eye. As long as forms and objects are        35   edge of the door swinging over little more than an inch of
changing position relative to each other as pictured frame to            flooring. Designating this very limited time-space interval as
frame, a delayed picture seen in combination with a present-             a movie shot. The most minimal movie shot possible, it
moment picture offers two slightly different pictures simul-             consists of only two running frames of film or video.
taneously to the mind. Thus an artificial three-dimensional                 In reality, there would be no way to sustain into unlimited
image can be produced by the mind utilizing the same                40   time the very limited action of the door cracking open; to
mechanisms that allow it, in viewing actuality, to produce a             keep opening and only opening yet never moving past that
three-dimensional mental image from the pair of two-di-                  very limited phase of just cracking open. This motion is not
mensional perspective-images received from horizontally                  repeated but sustained. The reality, of course, is that to
adjacent eyes. The artificial 3-D image can be said to depend            remain in motion, and in forward motion only, one would
on a variable report of actuality. A Pulfrich filter used to view   45   have to move the door to a further phase of motion: the door
actual three-dimensional space will distort that space (as-              would have to open wider. And the designated space-time
suming the scene is in motion). Similarly, depth in a screen             interval would be left behind.
image can be distorted, and in manifold ways, including                     This is similar to someone walking against the direction
reversal of near and far and direction of motion flow. Such              of a conveyer belt walkway (as at an airport) and at exactly
distortions can have expressive artistic value.                     50   the same speed of the conveyer belt, continually walking
   The Pulfrich Effect, triggered (as described above) to                forward yet getting nowhere. The Eternalism technique is a
accord with pictured directional motion on-screen, would                 sort of cinematic conveyer belt moving in an opposing
have applications beyond use with Eternalized movies.                    direction to any moving image placed on it.
Video games and other video movies featuring extended                       It is a conveyer belt with a beat, a flicker, a visual beat
screen movements to left or right could, in many instances,         55   capable of supple changes. In the history of cinema,
be enhanced for viewers by Pulfrich projection into three-               flicker-referring to visible intervals of darkness between
dimensional depth. For many such screen events for                       flashes of successive film-frames, intrusive reminders of the
instance, a scene filmed or videotaped from a moving                     mechanical basis of the cinematic illusion-has been a
vehicle, especially perpendicularly, with the camera aimed               pejorative term. To commercially entertain, the technology
at or close to a 90 degree angle from the side of the vehicle,      60   needed to quickly outgrow flicker. Yet in doing so some
convincingly realistic deep space would result. A stipulation            other illusionistic potentials of the art, very curious depar-
of realistic deep space, as made available by the Pulfrich               tures from life-like representation, were never discovered,
Effect, is that the partial light-absorbing filter be before the         their expressive potential left untapped, until now.
eye on the side to which the pictured foreground objects are                Method
seen to move. If filming or videotaping was to be done with         65      Visible flicker is essential to Eternalism technique, which
the camera aimed perpendicular to a vehicle's path of                    investigates and utilizes different intensities of emphasis,
movement, and the camera was on the driver's side, motion                frame choices and frame-counts of flicker in order to create
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 100 of 362


                                                    US 10,021,380 B1
                             55                                                                     56
entirely new illusions to augment cinema's repertoire of               will ever attempt to sink a hand into one to grab at passing
visual effects. Today's audiences are entirely receptive to            fish as children do at Sony I-MAX. Eternalism depth is
non-realistic representation, the textures of visual technolo-         readily apparent and yet more problematic, as is its character
gies are no longer unwelcome onscreen. Visible flicker does            of movement. Depth isn't simple there to be taken for
sometimes appear in movies in purposeful ways, usually                 granted, but seems constantly caught in the act of being
representing lightning or machine-gun bursts, and even as              generated out of flat elements. Eternalism is an illusion of
rhythmic hits of light-energy, but not with the methodology            depth. Our minds are given the task of entertaining together
and results of Eternalisms.                                            two conflicting impressions: of things simultaneously
   No less than three basic units, two pictures and a bridge-          appearing both flat and deep. However, the degree of 3-di-
interval (A, B, C), are necessary to create an Eternalism,        10   mensionality that is there can be seen without need of special
even when picture B might be only a slight modification, a             viewing devices of any sort, and in fact can be seen by many
shifting or size reduction or expansion or tilting, etc. of            persons normally deprived of any 3-dimensional vision
picture A. On the simplest level, the series of units would            (those missing sight in one eye, for instance).
proceed: A, B, C, A, B, C, A and so on. Each unit interval                Depth as well as ongoing movement must be artificially
may be of any effective time duration, an effective smooth-       15   composed in the making of Eternalisms. Calculated place-
working duration for computer assembling is two frames per             ment of areas to be brought into working correspondence
unit, shown here as A,A, B,B, C,C, A,A, B,B, C,C, A,A and              within a picture A and picture B is of paramount importance.
so on. It is sometimes desired to insert transitional frames,             It does happen that images are recorded on film or in
usually 50/50% (percentage mixture may vary) superim-                  electronic media that work effectively enough when sequen-
posed frames of adjacent units, shown here as: A, AlB, B,         20   tially overlayed with each other as-is, so as to need little or
B/C, C, C/A, A and so on.                                              no cut-and-paste rearrangement. But more often there are
   Additionally, all re-appearances of the basic cycling units         areas not adequately corresponding in sequential location
comprising an Eternalism needn't be exactly the same. Strict           and therefore, when alternated quickly, will merely bounce
mechanical repetition can give way to flexible variation               back and forth from place (in A-frame) to place (in
within the limits imposed by what is necessary to sustain the     25   B-frame). In normal stereo-vision ones two eyes angle in
motion/depth illusion (unless one chooses to abandon the               and out from parallel alignment as they match corresponding
illusion entirely for a period of time; it is expected that for        areas on their two retinal images. Each retinal image is in
commercial movie use of the method, that the effect would              fact 2-dimensional; 3-dimension vision is a result of this
be used intermittently, for selected scenes). Any number of            muscular matching, this pulling-into-alignment activity per-
factors comprising a unit-sequence may be altered from            30   formed by muscles surrounding the eyes (as dictated to by
appearance to appearance as it cycles, including colors,               viewers focus of interest) activity by the eyes and the mental
shapes, placement of shapes, objects pictures, unit duration,          comparing and processing of like and unlike information
etc., so that the same Eternalism would seem to remain in              sent by each eye to the brain. Only within a very limited
play while going through subtle or even vibrant internal               interval of actual depth, up to about twenty five feet distance
changes, before being replaced by a successive phase of           35   for most humans, can we effectively shift and overlay forms
motion or a distinctly other selection of picture/interval             so as to discriminate depth accurately (eyes work in parallel
units. Change in the order of units, such as A, B, C, A, B, C,         beyond that distance, with greatly reduced depth distinc-
A being replaced by B, A, C, B, A, C, B would initiate an              tion). The closer to the eyes the target of focus, the more the
immediate reversal in direction of pictured movement. Vary-            eyes have to cross, and the different degrees or angles of
ing durations of units within an Eternalism or traveling from     40   crossing demanded as things approach or recede means that
Eternalism to Eternalism may not only make for desired beat            while one layer of depth will be properly shifted to overlay
and rhythm changes but also affect the apparent character of           figures, others will not be. Selective focusing and shift in
motion and/or depth in interesting ways. A composer of a               real-life visual experience, selectively attending to the 3-D
series may even choose to play against its smooth continuity           figures creates in the mind, while ignoring-helped by a
by momentary unit-replacement or interjection by other            45   "dominant eye"-the remaining non-overlayed and doubled
picture units, as for instance: A,A, B,B, C,C, A,D, B,B,               flat figures remaining in the twin fields of vision, peripheral
C,E,C, A,A. The entire screen may Eternalize with the same             to the focus of attention.
sequential rhythm (usually the case) or different parts may               Ignoring such peripheral mismatchings in Eternalisms
sequence with different rhythms to different pictorial effect.         does not come so naturally. Because the image pictures
   Many techniques commonly in use in computer and                50   alternate in appearance, they don't quietly superimpose
hand-crafted movie animation can be adapted to Eternalism              (with one image largely discarded from mind due to our
use. For instance, similar to screen combinations of photo-            having a "dominant eye"): non-overlayed areas will tend to
graphed reality with animation cartooning, only a section or           jiggle and bounce, usually a distraction. Unless that is the
sections of the screen image may be Eternalized while                  effect wanted in a particular instance, the procedures of
normal movie motion proceeds in other sections. Or a figure       55   artificially overlaying A and B picture-areas for the viewer
in normal motion may move through an Eternalized scene.                will be carried out throughout an Eternalism composition,
Or, among other combination possibilities, a smaller Eter-             into all peripheral areas of the picture. Again, this can be
nalism (which can be an object or shape or a separately                done employing computer graphics cut-and-paste tech-
framed scene) may be imbedded within a larger Eternalism,              niques, with the filling of areas left emptied (by removal or
or may float before it, or move-substantial yet ghostlike-        60   shifting of a form) usually accomplished by the extending of
through it.                                                            adjacent colors.
   Stereo Vision and Special Requirements of Eternalism                   Picture-frames A and B may be near-identical or have
Composition                                                            only some elements with close visual correspondence. Simi-
   Eternalism images may be so composed as to create an                larity of shape and location within the frame are important
impression of 3-dimensional volume, designed to appear            65   factors determining the effect. This is true to the point that
more or less realistic, but never with the degree of realism           entirely different pictured objects but of similar shape and
as to fool anyone that they are other than images. No one              on-screen location will give better results than two images of
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 101 of 362


                                                    US 10,021,380 B1
                             57                                                                     58
the same object recorded from perspectives too far apart or               As an example, MPEG compressed video files record a
placed too far apart within consecutive frames, in which case          16x16 pixel area (referred to as a macro block) of a frame
the images will be seen to vibrate or bounce back and forth            of a motion picture, and then for successive frames only
without visually combining into a single moving form.                  record a motion vector describing the motion of the macro
While matching image elements in pictures A and B must                 block. In MPEG compression the motion vector has a
occupy almost the exact screen-space in order to combine               horizontal and vertical part, each part ranging from -64 to
properly, it will be the differences between them (within              +63 with a positive value indicating that the macro block
close tolerances) that will produce and determine the char-            moves to the right or downward respectively. Any macro
acter of movement and dimensionality. Computer graphics                block can move up to 64 pixels laterally and vertically
                                                                  10   between frames. (MPEG compression tracks not just rigid
cut-and-paste techniques can be used to select and place,
                                                                       rotation but also macro block rotation.) High compression
shrink and expand and otherwise manipulate matching ele-
                                                                       rates are achievable for moving pictures in part because the
ments (from any source) into effective screen-locations
                                                                       next successive frame of a motion video consists in the main
relative to each other. One or both pictures may be collaged           of identical information. For instance, if the camera is fixed,
or stitched together from multiple sources, parts may be          15   the background information for a scene will be mostly
removed or inserted, lifted and reshaped or/and relocated.             identical between the frames of the scene. Most macro
Even when the image is photographed from life and appears              blocks will have an associated numerical motion vector
life-like, the process of composition can be as exacting and           indicating the macro block has not moved. In those cases
labor-intensive and involved with techniques of artifice as            where the macro block exhibits motion between frames, the
cartoon animation.                                                20   macro block will have an associated numerical motion
    Embodiments                                                        vector quantifYing where the macro block has moved. In
    In practice, the implementation of this technique opens up         either case, only the motion vector needs to be recorded in
a new world of visual effects. Its uncarminess may be                  the compressed file, not the redundant macro block. Soft-
emphasized to create unsettling time-space aberrations for             ware-based (e.g. Microsoft Media Player) and hardware-
comic or dramatic effect in movies. Or, aiming for more           25   based (e.g., DVD) video players can read a compressed file
realistic appearance, the method could be used to provide              and decompress it back to a video stream for display on a
more lively snapshots of familiar things and events. For               monitor device for viewing.
instance, people could carry, programmed into a Palm                      This has great advantages over previously described
Pilot-type electronic wallet, a great many (low memory                 methods since it relies on motion vector descriptors that are
demanding) moving replicas of loved ones in characteristic        30   pre-calculated and stored in the compressed video file, and
living gestures, with heightened 3-dimensional presence.               does not require real-time image processing.
Even very limited movement, limited 3-dimensionality, can                 The discussion herein refers to MPEG compressed video
enormously augment and reinforce visual information: i.e.,             files as two examples of video file formats that could be used
a child's face breaks into a smile. Again, the very low                by this invention. While the preferred embodiment of the
demand of electronic memory by an Eternalism (cycling as          35   invention will demonstrate the principle using just the
few as two picture-frames with an interval of darkness),               MPEG format, it should be clearly understood that the
makes possible extensively illustrated electronic catalogues           principles disclosed in the invention could be used by any
or even encyclopedias, supporting hundreds and eventually              video compression technique that relies on temporal redun-
thousands of Eternalized illustrations. A reader-viewer                dancies. Other formats, such as QuickTime, may be used.
might observe a home appliance in operation. Or study a           40      Video File Data Compression
visual sampling of an ocean wave breaking in its sweep to                 Video compression refers to reducing the quantity of data
shore, study it as has never been possible before, forever             used to represent digital video images, and is a combination
breaking from peak ascendancy. One may study a springing               of spatial image compression and temporal motion compen-
cat, sheath of muscles sliding over ribs continually, available        sation. Compressed video can effectively reduce the band-
for sustained observation; or follow a clear demonstration of     45   width required to transmit video via terrestrial broadcast, via
the direction a screwdriver must turn to further imbed a               cable TV, or via satellite TV services.
screw. Any number of instances where stereo-dimensional                   Most video compression is lossy-it operates on the
action (often audio-accompanied, as audio also demands                 premise that much of the data present before compression is
little computer-memory) would communicate so much more                 not necessary for achieving good perceptual quality. For
than a still and flat image, or even a moving but flat image.     50   example, DVDs use a video coding standard that can com-
    In accordance with another embodiment, a method of                 press around two hours of video data by 15 to 30 times,
displaying one or more frames of a video is provided. Data             while still producing a picture quality that is generally
comprising a compressed image frame and temporal redun-                considered high-quality for standard-definition video. Video
dancy information is received. The image frame is decom-               compression is a tradeoff between disk space, video quality,
pressed. A plurality of bridge frames that are visually           55   and the cost of hardware required to decompress the video
dissimilar to the image frame are generated. The image                 in a reasonable time. However, if the video is over-com-
frame and the plurality of bridge frames are blended, gen-             pressed in a lossy mauner, visible (and sometimes distract-
erating a plurality of blended frames, and the plurality of            ing) artifacts can appear.
blended frames are displayed.                                             Video compression typically operates on square-shaped
    The basic idea of video compression is to remove spatial      60   groups of neighboring pixels, usually called macro-blocks.
area redundancy within a video frame (e.g. as done with Fax            These pixel groups or blocks of pixels are compared from
transmissions) and temporal redundancy between video                   one frame to the next and the video compression records
frames. Since the successive frames in a video stream                  only the differences within those blocks. This works
usually do not change much within small time intervals, the            extremely well if the video has no motion. A still frame of
temporal redundancies can be used to encode and compress          65   text, for example, can be repeated with very little transmitted
a video frame based on other video frames temporally                   data. In areas of video with more motion, more pixels
(successively or previously) close to it.                              change from one frame to the next. When more pixels
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 102 of 362


                                                    US 10,021,380 B1
                             59                                                                     60
change, the video compression scheme must send more data                  In MPEG-1, a video stream is a sequence of video frames.
to keep up with the larger number of pixels that are chang-            Each frame is a still image, and a video player decompresses
ing. If the video content includes an explosion, flames, a             an MPEG-1 bit stream and displays one frame after another
flock of thousands of birds, or any other image with a great           to produce the motion video. When a motion video is
deal of high-frequency detail, the quality will decrease, or           compressed, MPEG-1 video compression removes both
the variable bitrate must be increased to render this added            spatial redundancy within a video frame and temporal
information with the same level of detail.                             redundancy between video frames. The compression algo-
   Video data contains spatial and temporal redundancy.                rithms exploit several techniques to remove spatial redun-
Similarities can thus be encoded by merely registering                 dancy but most importantly for this invention is its use of
                                                                  10   motion-compensation to remove temporal redundancy.
differences within a frame (spatial), and/or between frames
                                                                       Since the images in a video stream usually do not change
(temporal). Spatial encoding is performed by taking advan-
                                                                       much within small time intervals, and the idea of MPEG-1
tage of the fact that the human eye is unable to distinguish
                                                                       motion-compensation is to encode a video frame based on
small differences in color as easily as it can perceive changes        other video frames temporally close to it.
in brightness, so that very similar areas of color can be         15      A MPEG-1 compressed digital file is a sequence of three
"averaged out" in a similar way to jpeg images. With                   kinds of frames: an !-frame, a P-frame, and a B-frame. The
temporal compression only the changes from one frame to                !-frames are intra-coded, i.e. they can be reconstructed
the next are encoded as often a large number of the pixels             without any reference to other frames. The P-frames are
will be the same on a series of frames.                                forward predicted from the last !-frame or P-frame, i.e. it is
   One of the most powerful techniques for compressing            20   impossible to reconstruct them without the data of another
video is interframe compression. Interframe compression                frame (I or P). The B-frames are both forward predicted and
uses one or more earlier or later frames in a sequence to              backward predicted from the last/next !-frame or P-frame,
compress the current frame, while intraframe compression               i.e. there are two other frames necessary to reconstruct them.
uses only the current frame, which is effectively image                P-frames and B-frames are referred to as inter-coded frames.
compression.                                                      25      Whether a frame of video is coded as an !-frame, P-frame,
   The most commonly used method works by comparing                    or B-frame, the frame is processed as micro-blocks. A
each frame in the video with the previous one. If the frame            micro-block is a square array of 16x16 pixels, and is the unit
contains areas where nothing has moved, the system simply              for motion-compensated compression. If a video frame has
issues a short command that copies that part of the previous           a resolution of 320x240 pixels the MPEG-1 bit stream will
frame, bit-for-bit, into the next one. If sections of the frame   30   reference this frame with respect to 20x15=300 macro-
move in a simple manner, the compressor emits a (slightly              blocks.
longer) command that tells the decompresser to shift, rotate,             An !-frame is encoded as a single image, with no refer-
lighten, or darken the copy-a longer command, but still                ence to any past or future frames. The encoding scheme used
much shorter than intraframe compression.                              is similar to JPEG compression. Each 8x8 block is encoded
   MPEG-1 Video Compression Standard                              35   independently with one exception explained below. The
   The Moving Picture Experts Group (MPEG) was formed                  block is first transformed from the spatial domain into a
by the International Organization for Standards (ISO) to set           frequency domain using the DCT (Discrete Cosine Trans-
standards for audio and video compression and transmis-                form), which separates the signal into independent fre-
sion. Its first meeting was in May 1988, and by 2005, MPEG             quency bands. Most frequency information is in the upper
included approximately 350 members per meeting from               40   left corner of the resulting 8x8 block. After this, the data is
various industries, universities, and research institutions.           quantized. Quantization can be thought of as ignoring lower-
MPEG's has developed several sets of standards referred to             order bits (though this process is slightly more complicated).
as MPEG-1, MPEG-2, MPEG-3 and MPEG-4, and is con-                      Quantization is the only lossy part of the whole compression
tinuing to work on other video compression standards.                  process other than subsampling. The resulting data is then
   MPEG-1 is an ISO/IEC (International Organization for           45   run-length encoded in a zig-zag ordering to optimize com-
Standardization/International Electrotechnical Commission)             pression. This zig-zag ordering produces longer runs of O's
standard for medium quality and medium bit rate video and              by taking advantage of the fact that there should be little
audio compression. It allows video to be compressed by the             high-frequency information (more O's as one zig-zags from
ratios in the range of 50: 1 to 100:1, depending on image              the upper left comer towards the lower right corner of the
sequence type and desired quality. The MPEG-1 standard is         50   8x8 block). The afore-mentioned exception to independence
one of many video file compression technique that use                  is that the coefficient in the upper left comer of the block,
spatial redundancy and temporal redundancy to reduce the               called the DC coefficient, is encoded relative to the DC
size of the digital video file with little noticeable loss from        coefficient of the previous block (DCPM coding).
the originally uncompressed digital version. The MPEG-1                   A P-frame is encoded relative to the past reference frame.
standard is still widely used even though it is more than 15      55   A reference frame is a P- or !-frame. The past reference
years old is still widely used. The preferred embodiment of            frame is the closest preceding reference frame. Each macro-
the invention will use the MPEG-1 video compression                    block in a P-frame can be encoded either as an !-macro-
standard to demonstrate the principles of the invention.               block or as a P-macro-block. An !-macro-block is encoded
However, it should be clearly understood that the principles           just like a macro-block in an !-frame. A P-macro-block is
disclosed in the invention could be used by any video             60   encoded as a 16x 16 area of the past reference frame, plus an
compression technique that relies on temporal redundancies             error term. To specify the 16x16 area of the reference frame,
to achieve compression of video data. Thus, the invention is           a motion vector is included. A motion vector (0, 0) means
not restricted to just MPEG-1 or other MPEG compression                that the 16x16 area is in the same position as the macro-
standards. The invention may be applied using any com-                 block we are encoding. Other motion vectors are relative to
pressed video file associated with a compression format that      65   that position. Motion vectors may include half-pixel values,
uses temporal redundancy to achieve compression of video               in which case pixels are averaged. The error term is encoded
data.                                                                  using the DCT, quantization, and run-length encoding. A
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 103 of 362


                                                   US 10,021,380 B1
                             61                                                                    62
macro-block may also be skipped which is equivalent to a              2500, generating a video image frame. FIG. 33 shows an
(0, 0) vector and an all-zero error term. The search for good         image frame 3350 showing a man against a background of
motion vector (the one that gives small error term and good           clouds and sky.
compression) is the heart of any MPEG-1 video encoder and                At step 3230, a plurality of bridge frames that are visually
it is the primary reason why encoders are slow.                       dissimilar to the image frame are generated. Bridge frame
   A B-frame is encoded relative to the past reference frame,         generator 3130 generates two or more bridge frames that are
the future reference frame, or both frames. The future                dissimilar from image frame 3350. FIGS. 34A and 34B
reference frame is the closest following reference frame (I or        show two bridge frames 3410 and 3420 that may be gener-
P). The encoding forB-frames is similar to P-frames, except           ated. In the illustrative embodiment, bridge frame 3410 has
that motion vectors may refer to areas in the future reference   10   a first pattern and a bridge frame 3420 has a second pattern
frames. For macro-blocks that use both past and future                that is complementary to the first pattern of bridge frame
reference frames, the two 16x16 areas are averaged.                   3410.
    The MPEG-1 bit stream for both P-frames (forward                     In other embodiments, bridge frames may be retrieved
predicted), and B-frames (forward and backward predicted)             from a storage.
have motion vectors explicitly or implicitly associated with     15      At step 3240, the image frame and the plurality of bridge
each macro-block. A P-frame of the motion video file with             frames are blended, generating a plurality of blended frames.
a resolution of 320x240 may have as many as 300 motion                In the illustrative embodiment, frame display module 3150
vectors describing the movement of the macro-blocks from              blends image frame 3350 and bridge frame 3410 to generate
the most recent I-frame or P-frame. A B-frame of the motion           blended frame 3510, shown in FIG. 35A. Frame display
video file will similarly have up to 300 motion vectors          20   module 3150 also blends image frame 3350 and bridge
describing the movement of the macro-blacks from last/next            frame 3420 to generate blended frame 3520, shown in FIG.
!-frame or P-frame.                                                   35B.
   As an example, consider a single macro-block. A follow-               At step 3250, the plurality of blended frames are dis-
ing P-frame shows the same triangle but at another position.          played. Frame display module 3150 now displays blended
Prediction means to supply a motion vector that determines       25   frames 3510 and 3520 in a manner similar to that described
how to move the macro-block from an !-frame to the                    above. For example, blended frames 3510 and 3520 may be
P-frame. This motion vector is part of the MPEG stream and            displayed in accordance with a predetermined pattern, for
it is divided in a horizontal and a vertical part. These parts        example. In an embodiment illustrated in FIG. 35C, blended
can be positive or negative. A positive value means motion            frames 3510, 3520 consecutively in a predetermined pattern.
to the right or motion downwards, respectively. A negative       30      In other embodiments, blended frames 3510 may be
value means motion to the left or motion upwards, respec-             displayed in a pattern that includes a plurality of blended
tively. The parts of the motion vector are in the range               frames and image frame 3350, or in a pattern that includes
of -64 ... +63. So the referred area can be up to 64x64               other bridge frames.
pixels away.                                                             In accordance with another embodiment, a plurality of
   An !-frame is intra-coded and cannot refer to another         35   blended frames may be displayed in accordance with a
frame so it cannot have any motion vectors. However, the              predetermined pattern that includes a first pattern compris-
inter-coded P-frames and B-frames have motion vectors for             ing the plurality ofblended frames, and a second pattern that
each macro-block and are used by this invention to calculate          includes repetition of the first pattern. In an embodiment
for their respective frames the Characteristic 3Deeps Motion          illustrated in FIG. 35D, blended frames 3510 and 3520 are
Vector necessary to calculate the optical densities of the       40   displayed in a repeating pattern that includes blended frame
lenses of the 3Deeps Filter Spectacles.                               3510, blended frame 3520, and a bridge frame 3590.
    In accordance with an embodiment, data comprising a                  In various embodiments, the method steps described
compressed image frame and temporal redundancy infor-                 herein, including the method steps described in FIG. 32, may
mation is received. The image frame is decompressed. A                be performed in an order different from the particular order
plurality of bridge frames that are visually dissimilar to the   45   described or shown. In other embodiments, other steps may
image frame are generated. The image frame and the plu-               be provided, or steps may be eliminated, from the described
rality of bridge frames are blended, generating a plurality of        methods.
blended frames, and the blended frames are displayed.                    Systems, apparatus, and methods described herein may be
    FIG. 31 shows a video display manager that may be used            implemented using digital circuitry, or using one or more
to implement certain embodiments in accordance with an           50   computers using well-known computer processors, memory
embodiment. Video display manager 3100 comprises a                    units, storage devices, computer software, and other com-
processor 3110, a decompression module 3120, a bridge                 ponents. Typically, a computer includes a processor for
frame generator 3130, a frame display module 3150, and a              executing instructions and one or more memories for storing
storage 3140.                                                         instructions and data. A computer may also include, or be
    FIG. 32 is a flowchart of a method of decompressing and      55   coupled to, one or more mass storage devices, such as one
displaying one or more image frames in accordance with an             or more magnetic disks, internal hard disks and removable
embodiment. In an illustrative embodiment, a compressed               disks, magneto-optical disks, optical disks, etc.
video file 2500 is stored in storage 3140. Compressed video              Systems, apparatus, and methods described herein may be
file 2500 may be generated by video display manager 3100              implemented using computers operating in a client-server
or, alternatively, received from another device or via a         60   relationship. Typically, in such a system, the client comput-
network such as the Internet.                                         ers are located remotely from the server computer and
   At step 3210, data comprising a compressed image frame             interact via a network. The client-server relationship may be
and temporal redundancy information is received. In the               defined and controlled by computer programs running on the
illustrative embodiment, processor 3110 retrieves com-                respective client and server computers.
pressed video file 2500 from storage 3140.                       65      Systems, apparatus, and methods described herein may be
   At step 3220, the image frame is decompressed. Decom-              used within a network-based cloud computing system. In
pression module 3120 decompresses compressed video file               such a network-based cloud computing system, a server or
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 104 of 362


                                                   US 10,021,380 B1
                             63                                                                    64
another processor that is connected to a network connnuni-            each include high-speed random access memory, such as
cates with one or more client computers via a network. A              dynamic random access memory (DRAM), static random
client computer may communicate with the server via a                 access memory (SRAM), double data rate synchronous
network browser application residing and operating on the             dynamic random access memory (DDR RAM), or other
client computer, for example. A client computer may store             random access solid state memory devices, and may include
data on the server and access the data via the network. A             non-volatile memory, such as one or more magnetic disk
client computer may transmit requests for data, or requests           storage devices such as internal hard disks and removable
for online services, to the server via the network. The server        disks, magneto-optical disk storage devices, optical disk
may perform requested services and provide data to the                storage devices, flash memory devices, semiconductor
client computer(s). The server may also transmit data            10   memory devices, such as erasable progrannnable read-only
adapted to cause a client computer to perform a specified             memory (EPROM), electrically erasable progrannnable
function, e.g., to perform a calculation, to display specified        read-only memory (EEPROM), compact disc read-only
data on a screen, etc.                                                memory (CD-ROM), digital versatile disc read-only
   Systems, apparatus, and methods described herein may be            memory (DVD-ROM) disks, or other non-volatile solid state
implemented using a computer program product tangibly            15   storage devices.
embodied in an information carrier, e.g., in a non-transitory            Input/output devices 3605 may include peripherals, such
machine-readable storage device, for execution by a pro-              as a printer, scanner, display screen, etc. For example,
grannnable processor; and the method steps described                  input/output devices 1905 may include a display device such
herein, including one or more of the steps of FIG. 32, may            as a cathode ray tube (CRT) or liquid crystal display (LCD)
be implemented using one or more computer programs that          20   monitor for displaying information to the user, a keyboard,
are executable by such a processor. A computer program is             and a pointing device such as a mouse or a trackball by
a set of computer program instructions that can be used,              which the user can provide input to computer 3600.
directly or indirectly, in a computer to perform a certain               Any or all of the systems and apparatus discussed herein,
activity or bring about a certain result. A computer program          including video display manager 3100, and components
can be written in any form of progrannning language,             25   thereof, may be implemented using a computer such as
including compiled or interpreted languages, and it can be            computer 3600.
deployed in any form, including as a stand-alone program or              One skilled in the art will recognize that an implementa-
as a module, component, subroutine, or other unit suitable            tion of an actual computer or computer system may have
for use in a computing environment.                                   other structures and may contain other components as well,
   A high-level block diagram of an exemplary computer           30   and that FIG. 36 is a high-level representation of some of the
that may be used to implement systems, apparatus and                  components of such a computer for illustrative purposes.
methods described herein is illustrated in FIG. 36. Computer             Further embodiments are now described. As is apparent
3600 includes a processor 3601 operatively coupled to a data          from the foregoing, most systems for 3D stereoscopy are
storage device 3602 and a memory 3603. Processor 3601                 dual-image systems; that is the motion picture has a separate
controls the overall operation of computer 3600 by execut-       35   right-eye and left-eye image that are directed to the correct
ing computer program instructions that define such opera-             eye. Embodiments of the invention are single-image sys-
tions. The computer program instructions may be stored in             tems; that is the identical image is directed to both eyes of
data storage device 3602, or other computer readable                  the viewer. All 3Deeps Filter Spectacles have the important
medium, and loaded into memory 3603 when execution of                 advantage over traditional 3D viewing systems that two
the computer program instructions is desired. Thus, the          40   viewers sitting next to each other can both view the same
method steps of FIG. 32 can be defined by the computer                movie, one in 3D wearing the 3Deeps Filter Spectacles, and
program instructions stored in memory 3603 and/or data                the other in 2D not wearing the 3Deeps Filter Spectacles.
storage device 3602 and controlled by the processor 3601              Hence, we use the terminology introduced above: "instant
executing the computer program instructions. For example,             image" and "lagging image". These images are different
the computer program instructions can be implemented as          45   from "right-eye image" and "left-eye image", and should not
computer executable code progrannned by one skilled in the            be confused.
art to perform an algorithm defined by the method steps of               In the instant invention both eyes see the same identical
FIG. 32. Accordingly, by executing the computer program               image, but the difference in retinal reaction time causes the
instructions, the processor 3601 executes an algorithm                images to be transmitted to the brain at slightly different
defined by the method steps of FIG. 32. Computer 3600 also       50   times. The image that is transmitted to the brain from the eye
includes one or more network interfaces 3604 for connnu-              covered by the clear lens of the Continuous Adjustable
nicating with other devices via a network. Computer 3600              3Deeps Filter Spectacles is termed the instant image. The
also includes one or more input/output devices 3605 that              image that is transmitted to the brain from the eye that is
enable user interaction with computer 3600 (e.g., display,            covered by a neutral density filter lens of the Continuous
keyboard, mouse, speakers, buttons, etc.).                       55   Adjustable 3Deeps Filter Spectacles is termed the lagging
   Processor 3601 may include both general and special                image. The viewer's brain sees the instant image and lagging
purpose microprocessors, and may be the sole processor or             image as a single eye image that displays 3-D depth char-
one of multiple processors of computer 3600. Processor                acteristics when lateral motion is present. More particularly,
3601 may include one or more central processing units                 Continuous Adjustable 3Deeps Filter Spectacles use a dual
(CPUs), for example. Processor 3601, data storage device         60   optimization of the spectacle apparatus to achieve 3D that
3602, and/or memory 3603 may include, be supplemented                 optimizes the Pulfrich illusion for the viewer.
by, or incorporated in, one or more application-specific                 A First Optimization
integrated circuits (ASICs) and/or one or more field pro-                One embodiment of the invention teaches how to use a
grannnable gate arrays (FPGAs).                                       retinal reaction time curve to calculate an optimal optical
   Data storage device 3602 and memory 3603 each include         65   density for use in setting the neutral density filter of the
a tangible non-transitory computer readable storage                   Continuous Adjustable 3Deeps Filter Spectacles. More spe-
medium. Data storage device 3602, and memory 3603, may                cifically, three teaching methods are presented, including:
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 105 of 362


                                                     US 10,021,380 B1
                              65                                                                    66
   a. Computing an optical density for the neutral density              We use the terminology neutral filter (or neutral density
      filter so the difference in retinal reaction time between     filter) to mean a darkened, gray or colored transparent filter.
      the instant image and the lagging image is 2 1h inches        In this invention a neutral filter reduces light by the approxi-
      (the average inter-ocular distance between the right and      mately the same amount for all wavelengths over the visual
      left eyes) and thereby imparting 3-D depth character-         spectrum. For a neutral density filter with optical density d
      istics to the scene. This embodiment requires as input        the amount of optical power transmitted through the filter is
      both direction and speed of motion between frames of          given by w-d. For reference, a neutral filter with an optical
      a motion picture, and luminance.                              density of 0.3 allows transmission of about 50% of the light;
   b. Computing an optical density for the neutral density          an optical density of 0.6 allows transmission of about 25%
      filter so the difference in retinal reaction time between 10 of the light, and an optical density of0.9 allows transmission
      the instant image and the lagging image is a constant         of about 12.5% of the light.
      value and thereby imparting 3-D depth characteristics             We also use the term clear to refer to a filter that is much
      to the scene. This embodiment only requires luminance         clearer than the neutral filter and seemingly does not block
      as input.                                                     light. However, all filters block the transmission or reduce
   c. Computing an optical density for the neutral density 15 the passage oflight to some extent. For instance, clear glass
      filters so the difference in retinal reaction time between    reduces light by about 1%. By clear then it should be
      the instant image and the lagging image corresponds to        understood we refer to a filter that reduces light less than the
      a fixed number of picture frames and thereby imparting        neutral density filter. That is all that is required to actuate the
      3-D depth characteristics to the scene. This embodi-          Pulfrich illusion.
      ment only requires luminance as input.                     20     Throughout the disclosure we use interchangeably the
   Such methods are only exemplary and not exhaustive.              terms 3Deeps Filter Spectacles and Pulfrich Filter Spec-
Other methods of using the retinal reaction time curve to           tacles' -both referring to the earlier spectacles of this inven-
calculate the optical density of the neutral density filter of      tion that allow 2D movies to be viewed with the visual effect
the Continuous Adjustable 3Deeps Filter Spectacles may be           of 3 dimensions. The term Continuous Adjustable 3Deeps
employed. Similar methods using factors other than direc- 25 Filter Spectacles refers to the improved 3Deeps Filter Spec-
tion and speed of motion between frames of a motion                 tacles that use double optimization to solve problems inher-
picture, and luminance of the frame of the motion picture           ent in earlier 3Deeps Filter Spectacles.
may also be advantageously used. Each method optimizes to               In the embodiments of the invention the direction of
a specific feature and characteristic of Continuous Adjust-         motion is used to determine which of the two viewing lenses
able 3Deeps Filter Spectacles. The invention further encom- 30 is clear and which is darkened to a neutral density. If the
passes the use of a photo-detector, such as a photodiode, on        motion on the screen is determined to be left-to-right then
the spectacles as an alternate means of estimating luminance        the left lens of the spectacles is clear and the right lens
for Continuous Adjustable 3Deeps Filter Spectacles.                 darkened. If the motion on the screen is determined to be
   A Second Optimization                                            right-to-left then the right lens of the spectacles is clear and
   The invention further directs to showing how a controller 35 the left lens darkened. If there is no motion in the scene then
uses the optimal optical density, and the operating charac-         both lenses are set to clear.
teristics of the electrochromic material used in the fabrica-           We may also use the term action directed eye. When the
tion of the spectacles, to optimize the operation of the            motion on the screen is from left-to-right then the right eye
Continuous Adjustable 3Deeps Filter Spectacles. More spe-           that views the scene through the neutral density filter is the
cifically, the invention further directs to showing how the 40 action directed eye. When the motion on the screen is from
Operating Characteristic curve and the Transition Time              right-to-left then the left eye that views the scene through the
curve of the electrochromic material are used to control the        neutral density filter is the action directed eye.
neutral density filter lens of the Continuous Adjustable                Pulfrich 3-Dimensional Illusion
3Deeps Filter Spectacles.                                               Pulfrich was a physicist that recognized that an image that
   Other Features                                                45 travels through a dark lens or filter takes longer to register
   The invention further directs to showing how video               with the brain than it does for an image that passes without
format conversion chips, used for real-time image process-          interruption. The delay is not great-just milliseconds-but
ing in High Definition LCD, Plasma, and Projection TV's, as         enough for a frame of video to arrive and register on the
well as Digital Cinema Projectors can be utilized in calcu-         mind one frame later from an eye looking through a dark
lation of the optical density of the neutral optical filter lens 50 filter than from an unobstructed eye. Pulfrich spectacles then
of the Continuous Adjustable 3Deeps Filter Spectacles.              have one clear lens (or is absent a lens) that does not cause
While the calculation of the optical density of the neutral         a delay, and one darkened lens that slightly delays the image
density filter may be done in software, it can advantageously       that arrives to the other eye. In a motion picture viewed
be performed using electronic circuitry. The circuitry can (a)      through Pulfrich lenses, for an object moving laterally
be included within the video format conversion chip, (b) be 55 across the screen, one eye sees the current frame and the
embedded in a separate chip that couples to a video format          other eye sees a previous frame.
conversion chip on an IC board and connects directly to the             The clear lens may block some light. Even clear glass
Continuous Adjustable 3Deeps Filter Spectacles, or (c) be           blocks some light. What is important and necessary for the
embedded in a separate chip that couple to another IC chip          invention to show passages of a 2D motion picture in 3D is
that connects to the spectacles.                                 60 that the clear lens be clearer than the other darkened lens and
   Also, a general luminance reduction has been used in a           not diminish as much light as the darkened lens. The
dual image systems. No precise continuous luminance con-            invention will produce a 3D effect as long as the clear light
trol has been disclosed. Furthermore, in such a dual image          diminishing lens diminishes less light than the darkened
system embodiment, rather than use the optimal OD value             light diminishing lens.
for the Continuous Adjustable 3Deeps Filter Spectacles, the 65          As with normal two-eye parallel viewing, the disparity
value is used to generate a second frame of a dual image 3D         between the two images is perceived as depth information.
motion picture.                                                     The faster a screen-object moves in contrast to its back-
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 106 of 362


                                                    US 10,021,380 B1
                             67                                                                       68
ground, the more separation there is between the instant               scene vividly in 3-dimensions, even though this visual effect
image and the lagging image, and the closer or further the             was totally unanticipated by the director and cinematogra-
object appears according to the eye being intercepted by the           pher.
dark filter (closer if on the side to which the object is                 Another stunning example is the famous railroad yard
moving). The fact that faster objects can appear closer than           scene from "Gone with the Wind", in which Scarlett O'Hara
slower objects also coincides with the principles of motion            played by Vivien Leigh walks across the screen from the
parallax. Generally, however, the greater displacements                right as the camera slowly pulls back to show the uncount-
frame to frame (and now eye to eye) result from degrees of             able wounded and dying confederate soldiers. When viewed
closeness to the recording camera (proximity magnifies), so            through Pulfrich glasses (with left eye clear lens and right
                                                                  10   eye dark lens), the scene appears to the user in 3-dimensions,
that Pulfrich viewing can deliver an approximately correct
                                                                       even thought it was totally unintended by the director and
and familiar depth likeness. While the depth likeness is
                                                                       cinematographer. Interesting here is that the main movement
unquestionably 3-D, it may differ from the fixed constant of
                                                                       of this scene was created by the camera lifting and receding
an individual's inter-ocular distance when observing the               and so expanding the view. Effective lateral motion resulting
world directly. Few observers will notice this anymore than       15   from such camera movement would in fact be to only one
they are bothered by the spatial changes resulting from use            side of the screen, which the viewers will utilize to interpret
of telephoto or wide-angle lens in filming scenes.                     the entire scene as in depth.
   Motion pictures made for the Pulfrich method can be                    The Continuous Adjustable 3Deeps system will allow any
viewed without any special glasses-appearing as regular                movie, such as "Gone with the Wind" which was shot in
motion pictures minus the 3-D effect. Also, motion pictures       20   1939, to be viewed in part in 3-dimensions. And with the
made without regard for the Pulfrich effect, will still show           Continuous Adjustable 3Deeps system this new viewing
the 3-D visual effect if lenses are worn and appropriately             experience does not require any additional effort on the part
configured.                                                            of the owners, producers, distributors, or projectionists of
   The limitation of the Pulfrich technique is that the 3-di-          the motion picture-just that the viewer don the 3Deeps
mensional illusion works only for objects moving horizon-         25   viewing glasses (also called 3Deeps viewing spectacles).
tally or laterally across the screen. Motion pictures made to             Note that the Pulfrich 3-D effect will operate when the left
take advantage of these glasses contain lots of horizontal             or right filtering does not correspond with the direction of
tracking shots or lateral picture-subject motion to create the         foreground screen movement. The depth-impression created
effect. The illusion does not work if the camera doesn't shift         is urmatural, a confusion of sold and open space, of forward
location while subject matter remains static, but vertical        30   and rear elements. When confronted by such anomalous
                                                                       depth scenes, most minds will tum off, and not acknowledge
camera movement will create horizontal movement as the
                                                                       the confusion. For normal appearing 3-D, mismatched
field of view expands or contracts. Pulfrich, who first
                                                                       image darkening and foreground direction must be avoided.
described this illusion, was blind in one eye, and was never
                                                                          We have described the need to match horizontal direction
able to view the illusion, though he accurately predicted and     35   of foreground screen-movement to Left or Right light-
described it.                                                          absorbing lens. This, however, is a rule that often has to be
   The 3-dimensional visual effect is produced by the                  judiciously extended and even bent, because all screen-
3Deeps System regardless of whether the motion picture                 action appropriate to Pulfrich 3-D is not strictly horizontal;
was shot on regular or digital film; regardless of whether the         horizontal movements that angle up or down, that have a
presentation media is film, digital film, VCR tape, or DVD,       40   large or even dominant element of the vertical, may still be
and; regardless of whether the motion picture is viewed in             seen in depth. Even a single moving element in an otherwise
the movie theater, home TV, Cable TV, iPod or PDA, or on               static scene can be lifted into relief by way of an adroit
a computer monitor.                                                    application of a corresponding Pulfrich filter. There would
   A basic example of the Pulfrich illusion can be seen by             even be times when a practiced operator would choose to
viewing either of two TV stations. The news headlines on          45   schedule instances of lens-darkening contrary to the match-
the CNN Television network or the stock market quotations              ing-with-foreground-direction rule; the explanation for this
on CNBC scroll in from the right of the TV screen and                  lies in the fact that the choice of left or right filter-darkening
across and off the screen to the left. The news or quotations          will pull forward any object or plane of action moving in a
appear in a small band across the bottom of the screen while           matching direction, and there are times when the most
the network show appears above the scrolling information.         50   interesting action in a picture for seeing in 3D could be at
When either of these network stations is viewed through                some distance from the foreground, even requiring a Left/
Pulfrich glasses, with the darkened lens covering the left eye         Right filter-match at odds with the filter-side that fore-
and the clear lens covering the right eye, the scrolling               ground-movement calls for. For instance, if one wished to
information appears in vivid 3-dimensions appearing to be              see marchers in a parade marching Left, to lift them forward
in front of the TV screen. If the lenses are reversed with the    55   of their background would require darkening of the Left
clear lens covering the left eye and the darkened lens                 lens, but foreground movement could be calling for a Right
covering the right eye, the scrolling information appears to           lens darkening; this would be a situation when a choice
the viewer as receded, and behind the TV screen.                       might be made to over-ride the foreground-matching rule. In
   Another example of the Pulfrich illusion can be seen in             most instances the rule is to be followed, but not mechani-
the movie The Terminator, starring Arnold Schwarzenegger.         60   cally; screen movement is often compound and complex,
Any off-the-shelf copy of the movie-VCR tape, or DVD-                  and an observant individual could arrange a Pulfrich timing
can be viewed on a TV or PC playback display monitor as                for a movie with an alertness to such subtleties that did not
originally intended by the filmmaker. But, viewing scenes              limit decisions to recognition of foreground direction alone.
that include lateral motion from The Terminator, such as the           As mentioned earlier, there would even be times, when the
scene when Sarah Connors enters a bar to call police (about       65   recording camera had moved either forward or backwards
29 minutes into the movie) when viewed through Pulfrich                through space, when both Left and Right lenses would
glasses (left eye clear lens and right eye dark lens) shows the        half-darken to either side of their centers, outer halves
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 107 of 362


                                                    US 10,021,380 B1
                             69                                                                      70
darkening moving forward (with picture elements moving                    LEDs (Light Emitting Diodes) are electronic diodes that
out to both sides from picture-center) or both inner halves            allow current to flow in one direction and not the other.
darkening when retreating backwards (with picture elements             LEDs have the unique "side effect" of producing light while
moving in towards center from each side).                              electricity is flowing through them. Thus they have two
    One of the advantages of optical density Continuous                states-when electricity flows through them they are on and
Adjustable 3Deeps Filter Spectacles over the 3Deeps Filter             emit light, or off when no electricity flows through them and
Spectacles previously described is that they obviate the               they do not emit light.
necessity of many of the heuristic rules that would govern                Phosphors are emissive materials that are used especially
the operation of the Continuous Adjustable 3Deeps Filter               in display technologies and that, when exposed to radiation,
Spectacles. Heuristic rules were used to address the prob-        10   emits light. Any fluorescent color is really a phosphor.
lems of 3Deeps Spectacles in rapidly transitioning the state           Fluorescent colors absorb invisible ultraviolet light and emit
of the lenses for the viewer. In previous co-pending 3Deeps            visible light at a characteristic color. In a CRT, phosphor
applications, we had described the use of such heuristics.             coats the inside of the screen. When the electron beam
    For instance, in U.S. Pat. No. 7,405,801 "System and               strikes the phosphor, it makes the screen glow. In a black-
method for Pulfrich Filter Spectacles", heuristic embodi-         15   and-white screen, there is one phosphor that glows white
ments for 3Deeps Filter Spectacle were described as fol-               when struck. In a color screen, there are three phosphors
lows: [Col 23, Line 45] "Other embodiment may have                     arranged as dots or stripes that emit red, green and blue light.
synchronization algorithms that utilize various heuristic              In color screens, there are also three electron beams to
rules in determining a synchronization event. For instance,            illuminate the three different colors together. There are
if the viewer lenses responding to rapidly detected changing      20   thousands of different phosphors that have been formulated,
lateral motion, switch states too rapidly, this may cause              and that are characterized by their emission color and the
undue discomfort to the viewer. Other embodiments may                  length of time emission lasts after they are excited.
allow the user to override the synchronization signals placed             Liquid crystals are composed of molecules that tend to be
in the motion picture, and require that any single state               elongated and shaped like a cigar, although scientists have
remain active for a minimum period of time. This may be           25   identified a variety of other, highly exotic shapes as well.
important for people that are photosensitive-people who                Because of their elongated shape, under appropriate condi-
are sensitive to flickering or intermittent light stimulation.         tions the molecules can exhibit orientational order, such that
Photosensitivity is estimated to affect one in four thousand           all the axes line up in a particular direction. One feature of
people, and can be triggered by the flicker from a television          liquid crystals is that electric current affects them. A par-
set. While photosensitive people may simply remove the            30   ticular sort of nematic liquid crystal, called twisted nematics
Pulfrich Filter Spectacles, heuristic rules could be employed          (TN), is naturally twisted. Applying an electric current to
to reduce flicker and eliminate any additional photosensi-             these liquid crystals will untwist them to varying degrees,
tivity from the Pulfrich Filter Spectacles. For instance, such         depending on the current's voltage. These crystals react
a heuristic rules may implement logic in the synchronization           predictably to electric current in such a way as to control
decision rule that require that no change to a synchronization    35   light passage.
event can take place for a set number of seconds after the last           Still another way to alter the amount of light that passes
synchronization event-i.e. a lens state must be active for a           through a lens is with Polaroid lenses. Polaroids are mate-
minimum length of time before a new state may be imple-                rials that preferentially transmit light with polarization along
mented."                                                               one direction that is called the polarization axis of the
    The use of Continuous Adjusting 3Deeps Filter Spec-           40   polaroid. Passing unpolarized light through a polaroid pro-
tacles as described herein eliminate the need for such                 duces transmitted light that is linearly polarized, and reduces
heuristic rules since the lenses are now continually changing          the intensity of the light passing through it by about one-
to conform to an optimal optical density.                              half. This reduction in light from a first polaroid does not
    The following technologies can be used in the present              depend on the filter orientation. Readily available optically
invention:                                                        45   active materials are cellophane, clear plastic tableware, and
    Substances that Change Color and Transparency                      most dextrose sugars (e.g. Karo syrup). Materials that alter
    Objects that change color have been well known for a               the polarization oflight transmitted through them are said to
long time. Animate creatures such as cephalopods (squid)               be optically active.
have long been known for their ability to change color                    If two polaroids are placed immediately adjacent to each
seemingly at will, by expanding or retracting chromatophore       50   other at right angles (crossed) no light is transmitted through
cells in their body.                                                   the pair. If two similar polaroids immediately adjacent to
    There are many different technologies that are used to             each other are in complete alignn1ent, then the second
cause physical materials to change their color and transpar-           polaroid does not further reduce the intensity oflight passing
ency. These may react to heat, light, ultraviolet light, or            through the first lens. Additional reduction of light intensity
electronic means to change their state, which in turn affect      55   passing through the first polaroid lens will occur if the two
how they reflect and refract light, or their properties of             similar polaroids immediately adjacent to each other are in
transparency, or translucency.                                         other then complete or right angle aligument. This can be
    For instance, photochromatic lenses automatically darken           beneficially used in other embodiments of the invention to
in sunlight and lighten when indoors, and have been utilized           more precisely control the intensity of light passing through
in sunglasses for many years. Some may darken instanta-           60   the 3Deeps spectacles lenses.
neously, and others have lenses that take several different               Polaroids can be actively controlled by electronic cur-
shades depending upon the intensity of the light presented.            rents, and are used in such products as LCD displays. For
    Thermochromatic materials are heat activated, causing              example digital watches often use LCD display for the
the color to change when the activation temperature is                 display of time. In such products, there is a light source
reached, and reverse the color change when the area begins        65   behind two layers of LCD materials. Electronic current is
to cool. These are used in such products as inks, and strip            used to control the polarity of specific areas of the two
thermometers.                                                          layers. Any area of the screen for which the two polaroid
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 108 of 362


                                                    US 10,021,380 B1
                              71                                                                      72
layers are at right angles to each other will not pass any              perform complex frame-to-frame image processing and
light--other areas will allow light to pass. In this manner,            track speed and direction of motion and then use that
the alphanumeric information of LCD can be electronically               information to better construct the 3 new frames.
controlled and displayed on an LCD display.                                At least two different approaches are taken to detect and
   Another technology to control the intensity of light pass-           quantify motion between frames of a moving picture. They
ing through the lenses includes directional filters such as the         include edge-based algorithms and region-based algorithms.
micro-louver.                                                           Any algorithm that quantifies motion between frames of a
   In embodiment of this invention, we utilize electrochro-             motion picture can be used with the algorithms of the
mics that change transparency when an electronic current is             preferred and alternate embodiments to set the optimal
passed through them. In particular, we use a substance that        10   optical density of the neutral density filter of 3Deeps Filter
is darkened (allowing some light to pass through) when                  Spectacles.
current is applied across it, but is clearer and transparent and           Edge-based algorithms have been used in digital cameras
allows more light to pass unhindered when no current is                 as part of the means to implement functions such as auto-
applied to it. In other embodiments of the invention, other             focus. Edge-based algorithms utilize information that can be
substances and technologies could be used that allow the           15   calculated from the discontinuities between adjoining pixels
lenses to change their color, or their properties of transpar-          of the digitized image. For instance, consider a person
ency or translucency.                                                   standing against a light background. The edge pixels of the
   Algorithms to Detect Movement in Motion Pictures                     person can be clearly identified because of the sudden
   Early motion detectors were entirely analog in nature but            change in pixel value. Edge-based algorithms generally
completely suitable to monitor situations where no motion is       20   identify such intensity edges in the image, eliminate all other
to be expected, such as restricted areas in museums, and                pixels (for instance by changing them from their recorded
stores when they are closed for the evening. Recent                     value to white), and then process the image based solely on
advances in digital photography and computers have                      the identified intensity edges.
allowed new means to monitor such situations, and incor-                   The MELZONIC chip from Philips is one example of a
porate digital video systems that can passively record             25   region-based algorithm. The Philips MELZONIC chip uses
images at set time intervals (e.g. 15 frames per second),               a technique for motion estimation, which they call 3-D
computer processors to process the image and detect motion,             Recursive Search Block-Matching. By analyzing two suc-
and cause appropriate action to be taken if motion is                   cessive TV fields to locate blocks of pixels in the second
detected.                                                               field that match blocks in the first, 3-D Recursive Search
   Many different algorithms have been developed for com-          30   Block-Matching is able to assign a velocity vector to each
puter processing of images that can be used to determine the            block of pixels in the first field. These velocity vectors can
presence of lateral movement in a motion picture, as well as            then be used to interpolate the correct spatial position of
identifying the direction of lateral motion. In the future new          each pixel block in a new field that is positioned temporally
algorithms will continue to be developed. Any algorithm                 between the two original fields-i.e. to create new move-
that can process sequences of digital images, and detect           35   ment phases.
motion and the direction of motion can be used in the                      The Philips MELZONIC chip, or the methods, systems
invention.                                                              and apparatus in the previously described US patents oflue
   Out of necessity, algorithms to detect movement in a                 (U.S. Pat. No. 5,717,415), Nagaya (U.S. Pat. No. 5,721,
motion picture have had to be developed. The problem is                 692), or De Haan (U.S. Pat. No. 6,385,245), or in other
that movies for TV, cine, digital cameras, etc. use many           40   inventions or algorithms for motion object detection, may be
different formats. To show these different formats with the             incorporated in embodiments of the 3Deeps System as a
highest quality possible in a home or movie theater venue               means control the optical density of the neutral density filter
requires that the problem of format conversion between the              of the 3Deeps Filter Spectacles.
input format and the output screen format be deftly handled                One might think that alternating between the screen-
to optimize the quality of the viewing. Detailed descriptions      45   flatness of a dialogue scene and the deep space of an action
of the problem and various digital image processing solu-               scene would disrupt the flow of a story. In fact, just as
tions can be found in the magazine articles Electronic                  accompanying movie-music can be intermittent while
Design Strategy News articles by Brian Dipert, "Video                   entirely supporting a story development, dialogue is best
improvements obviate big bit streams", Mar. 15, 2001, pp                attended to with the screen flat and action-spectacle is most
83-102 and Electronic Design Strategy News, article by             50   effective given the dimension and enhanced clarity of depth.
Brian Dipert, "Video quality: a hands-on view, Jun. 7, 2001,            Usually a function of lighting specialists, it is always nec-
pp 83-96". A simplified example will however help to                    essary to make objects and spaces on a flat screen appear
explain the problem and the approaches take to a solution.              distinct from each other; besides making a scene more
   Consider an input signal to a TV which is 30 frames per              convincing, 3-D separation of forms and of spatial volumes
second (analog TV) but that is being output and shown on           55   one from the other speeds up the "reading" of what are
a high-end digital LCD TV running at 120 frames per                     essentially spatial events. This is to say: flat can best enable
second. Showing a TV input signal of 30 fps at an output of             concentration on dialogue; depth-dimension can most effec-
120 fps is an example of a format conversion problem. One               tively deliver action scenes. Alternating between 2-D and
simple way to address this problem of format conversion is              3-D awareness is something we even do, to a degree, in our
to simply add 3 exact copies of each frame to the output           60   experience of actuality, as a function of our changing
stream. That works if there is no motion, but if a screen               concentration of attention; just as we hear things differently
object exhibits any motion between frames then the 3 new                when we concentrate on listening. Then, too, making sense
frames have the moving object in the wrong place. If this               of movies is a thing we learn to do, as different from
solution is used, then the better and more expensive the                life-experience as a movie is with its sudden close-ups and
digital TV, the worse this problem appears to the viewer. So       65   change of angle and of scene, its flashbacks, etcetera. Movie
digital TVs incorporate format conversion image process-                viewing is a learned language, a form of thinking; the
ing, generally implemented as format-conversion chips that              alternating of flat-screen information with depth-informa-
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 109 of 362


                                                   US 10,021,380 B1
                             73                                                                     74
tion will be as readily adapted to as any other real-world-           through the darker lens is termed the lagging image. While
impossibility accepted without question as natural to the             previous related co-pending applications have taught this
screen.                                                               well-known illusion, we re-explain it in terms of a general
    Synchronization and Control                                       retinal reaction time curve. Fully understanding the retinal
    The preferred embodiment of the Continuous Adjustable             reaction time curve is key to understanding how the instant
3Deeps system makes use of signals to synchronize the lens            invention uses this relationship to select optimal values for
filters of the viewing spectacles to the lateral motion in the        the optical density of the neutral density filter.
motion picture, and thus control the 3-dimensional visual                As previously described, the terminology instant image
effect for the viewer. The signals are developed in real-time,        and lagging image of the disclosed invention should not be
and does not require any alteration to the motion picture, or    10   confused with left-eye image and right-eye image of other
that any control information is placed in the motion picture.         3D systems. Dual image systems have separate right-eye
The information that is calculated is used to determine               and left-eye images that are directed to the appropriate eye.
synchronization events that are used to control the state of          The present invention is a single-image system so that the
darkening individually of the left and right lenses of the            right-eye and the left-eye always view the identical image.
Continuous Adjustable 3Deeps system.                             15   The eye however transmits delayed images to the brain that
    Motion pictures have benefited from other types of syn-           are termed the instant image and the lagging image and are
chronization and control information that is placed within            organized by the brain as the eye image. Thus, the present
the frames of motion pictures. However, these are charac-             single-image invention works with any motion picture ever
teristically different than the synchronization and control           made, while most 3D systems must have specially prepared,
used in this invention.                                          20   produced, processed and displayed dual image motion pic-
    In many motion pictures, to alert the movie theater               tures. Additionally, a viewer caunot watch a dual-image 3D
projectionist that it is time to change reels, movie producers        system such as Analglyph, IMAX or Polaroid, or shutter-
would place visible control information, in the form of a             glass system with Continuous Adjustable 3Deeps Filter
white circle appearing in the upper right upper hand corner           Spectacles. Similarly a viewer cannot watch a regular movie
of successive frames of the movie. When the projectionist        25   with the special viewing spectacles used with dual-image 3D
sees this information, they know that it is time to start a           systems such as Analglyph, IMAX or Polaroid, or shutter-
second projector that has the next reel of the movie, and thus        glass and view the movie 3D.
maintain an uninterrupted motion picture presentation.                   In FIG. 39 we use the retinal reaction time curve to
    Another means of communicating control information in             explain the working of cardboard Pulfrich spectacles. Card-
motion picture frames is with the clapper slate board that       30   board Pulfrich Spectacles have been used for many years
indicates the start of a new scene when filming a motion              prior to the invention of 3Deeps Filter Spectacles (and are
picture. When filming motion picture or other type of video           sometimes also called TV spectacles). We explain the short-
production, video and audio have been recorded separately.            comings and problems of the cardboard spectacle approach.
The two separate recordings must be precisely synchronized            The current invention overcomes most of the problems and
to insure that the audio recording matches the video image.      35   shortcomings of the cardboard spectacles.
Synchronization of the video and audio recordings has been               In FIG. 40 and FIG. 41 the retinal reaction time curve is
accomplished using a clapper slate board. The audible clap            used to explain how to calculate an optical density for the
created when a technician snaps the slate board in front of           controllable neutral density filter that optimizes the Pulfrich
the camera is used during editing to manually synchronize             illusion. This preferred embodiment requires as input mea-
the audio recording with the video recording. The editor         40   sures the horizontal speed and direction of lateral motion,
simply views the video image of the snapping clapper slate,           and a luminance or brightness measure. Since the average
and then manually adjusts the timing of the audio recording           inter-ocular distance between a person's eyes is 2.5 inches,
such that the image of the clapper snapping shut and the              this method computes an optical density for the neutral
sound of the clapper snapping shut are synchronized. Such             density filter so the lagging image seen through the filtered
synchronization can now be accomplished using electronic         45   eye lags the instant image seen through the unfiltered eye by
clapper slates. Electronic clapper slates display a Society of        the average inter-ocular distance of 2.5 inches. This method
Motion Picture and Television Engineers (SMPTE) code,                 optimizes the depth perception of Continuous Adjusting
usually in large red light emitting diode numerals. The               3Deeps Filter Spectacles, and overcomes the shortcomings
SMPTE code displayed is then used to electronically syn-              and problems of the cardboard Pulfrich spectacles. FIG. 42
chronize the video recording with a separate audio record-       50   is an illustration of an alternate algorithm to characterize
ing.                                                                  lateral motion in a motion picture.
    These types of synchronization and control information               In FIG. 43 we use the retinal reaction time curve to show
solve problems related to the synchronization of sound with           a first alternate method to calculate an optical density for the
filmed action during the production and editing of motion             controllable neutral density filter. This method only requires
pictures, and related to changing reels of film during the       55   that we know the direction of lateral motion and luminance
presentation of motion pictures.                                      value-but not the speed of motion. This approach sets the
    Overview                                                          optical density of the neutral density lenses at a value so the
    As described above, FIG. 1 is a perspective view of an            difference in retinal reaction time is constant even as lumi-
embodiment of the Continuous Adjustable 3Deeps Filter                 nance changes. This method also overcomes shortcomings
Spectacles that are the ocular mechanism through which 2D        60   and problems of the cardboard Pulfrich spectacles. In FIG.
movies may be viewed as 3D. FIG. 37 shows a typical curve             44 we show how this method operates when incorporated
of retinal reaction time as a function of luminosity. In FIG.         with a photo-detector that is included directly into the
37 and FIG. 38A-38C, we will explain the working of the               Continuous Adjusting 3Deeps Filter Spectacles.
Pulfrich illusion that occurs when viewing with one eye                  In FIG. 45 we use the retinal reaction time curve to show
through a filtered lens and the other eye unobstructed or        65   a second alternate method to calculate an optical density for
through a clear or unfiltered lens. The image seen through            the controllable neutral density filter. This method only
the clear lens is termed the instant image and the image seen         requires that we know the direction of lateral motion and
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 110 of 362


                                                     US 10,021,380 B1
                              75                                                                       76
luminance value-not the speed of motion-and using the                    of FIG. 43. In this embodiment only the change in optical
retinal reaction time curve, selects values so the instant and           density is transmitted to the Control Unit of the Continuous
lagging images are separated by a pre-specified number of                Adjustable 3Deeps Filter Spectacles. While this IC chip may
frames of the motion picture. This method also overcomes                 be coupled to a video format conversion chip, FIG. 56 shows
the shortcomings and problems of the cardboard Pulfrich                  how it may be implemented and coupled to the Control Unit
spectacles.                                                              of the Continuous Adjustable 3Deeps Filter Spectacles.
   The video industry has for many decades used Video                       Calculating the Optical Optimal Density of Continuous
Format Converters (semiconductor chips, and apparatus                    Adjustable 3Deeps Filter Spectacles
such as up-converters) to reformat movies for showing in                    FIG. 37 shows a typical retinal reaction time curve 3700.
different venues. FIG. 46 teaches how to incorporate meth-          10   While each eye is stimulated by light continuously, there is
ods of this invention with such video formatters. FIG. 46 is             a time delay till the information is triggered and transmitted
a flowchart of how to incorporate the methods of the                     to the brain. This time delay occurs when we view fix-eyed
invention with such a semi-conductor video format con-                   (as during movie viewing), and is called the "Retinal Reac-
verter chips that is able to report out the detected motion              tion Time". The retinal reaction time is dependent on the
vectors. In method of the invention may also be incorporated        15   amount oflight (brightness) that falls on the eye. Luminance
directly into the video format conversion chip to calculate              is measured in log [candela per square meter(dc/m.sup.2)] as
control information for the Continuous Adjustable 3Deeps                 has been presented in FIG. 37 on the abscissa scale 3701. (In
Filter Spectacles. FIG. 47 is a block diagram showing                    studies of perception and psychophysics luminance is often
operation of a Video and 3Deeps processing used to calcu-                measured in Trolands which is a unit of conventional retinal
late the optimal optical density of the neutral density filter in   20   illuminance, but corrects the measurements of luminance
the preferred embodiment of the Continuous Adjustable                    values impinging on the human eye by scaling them by the
3Deeps Filter Spectacles.                                                effective pupil size.)
   In FIG. 48-53 we focus on the operation of the Continu-                  To aid the reader, we have included a second abscissa
ous Adjustable 3Deeps Filter Spectacles, and specifically the            scale 3702 in FIG. 37 that translates Luminance into com-
means by which we optimize the operation of the lenses of           25   monly understood terms. For instance a luminance reading
the spectacles to the characteristics of the material from               of 0 approximates the amount of ambient light from a "clear
which the lenses are fabricated. FIG. 48 is a table showing              sky" 3713. Other commonly understood values are also
the control information provided to the Continuous Adjust-               presented including a luminance reading of -2 that approxi-
able 3Deeps Filter Spectacles by the Video and 3Deeps                    mates the amount of ambient light from a "night sky with a
Processing, and referring back to FIG. 3, a block diagram of        30   full moon" 204.
the operation of the Continuous Adjustable 3Deeps Filter                    The ordinate scale 3703 of the retinal reaction time curve
Spectacles is provided.                                                  shows in milliseconds the amount of time till the corre-
   For a typical electrochromic material FIG. 49 provides a              sponding amount of light triggers and sends the information
typical Operating Characteristic curve (input Voltage and                to the brain. For instance in a clear sky 3713 having a
output optical density) for electrochromic material and             35   luminance measure ofO, the eye will trigger about every 200
shows how it is used by the 3Deeps Filter Spectacle to set               msec and send the image to the brain. A night sky with a full
the optical density of the neutral filter lens. FIG. 50 is a             moon 3704 has a luminance measure of -2 and the eye will
typical transition time curve for an electrochromic material             trigger about every 325 msec and send the image to the
with transition time as a function of optical density and for            brain.
an electric potential that provides the most rapid change           40      While the retinal reaction mechanisms are independent
from a lower to higher optical density. FIG. 51 is a typical             for each eye, when both eyes are unobstructed the luminance
transition time curve for an electrochromic material with                value is the same and they trigger at about the same time.
transition time as a function of optical density and for an              However, if one eye is shaded so the eyes have unequal
electric potential that provides the most rapid change from              retinal illuminance, then the two eyes will trigger at different
a higher to a lower optical density.                                45   speeds and different times. As explained above, the termi-
   FIG. 52 is a block diagram showing the operation of the               nology we use is instant image for the image sent to the brain
control unit of the Continuous Adjustable 3Deeps Filter                  by an unshaded eye, and lagging image for that image sent
Spectacles, and describes how the operating characteristic               to the brain by the shaded eye. Using filters with different
curve of FIG. 49 and the transition time curves of FIG. 50               optical density shading results in a difference in retinal
and FIG. 51 are used to optimize the operation of the lenses        50   reaction time. The difference in retinal reaction time
of the Continuous Adjustable 3Deeps Filter Spectacles. FIG.              between the two eyes is one factor in the commonly
53 shows the operation of an entire system-a typical                     accepted explanation for the Pulfrich illusion.
Continuous Adjustable 3Deeps Filter Spectacles system-                      The second factor is simultaneity. The brain will take the
from input of the video frame, through Video and 3Deeps                  two eye images and put them together in a 'simultaneous'
Processing to calculate the optimal optical density, the            55   fashion to generate the image that we perceive. Thus in
transmission and reception of the control information, and               normal viewing, if both eyes see the same image without any
the operation of the Control Unit of the Continuous Adjust-              filtered obstruction, the brain gets two approximately iden-
able 3Deeps Filter Spectacles.                                           tical 'instant images'. These images only differ by the
   FIGS. 54-56 shows hardware implementations of algo-                   inter-ocular distance between the eyes (about 2 1h inches),
rithms that calculate an optical density for the controllable       60   and the mind puts these two simultaneous images together to
neutral density filters. FIG. 54 shows an IC implementation              perceive depth. However, if one eye is shaded than the mind
selectable for either the algorithm described in FIG. 40 and             will perceive one instant image and one lagging image and
FIG. 41, or the algorithm described in FIG. 43. The chip may             put those together simultaneously to perceive depth. These
be coupled to a video format conversion chip for input, and              two factors, retinal reaction time, and simultaneity are the
for output to the Continuous Adjustable 3Deeps Filter Spec-         65   two factors that explain Pulfrich illusion.
tacles, or another chip that outputs to the spectacles. FIG. 55             If the scene being viewed is static with no moving object,
shows an alternate IC chip embodiment using the algorithm                then the instant image of the unshaded eye and the lagging
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 111 of 362


                                                    US 10,021,380 B1
                              77                                                                      78
image of the shaded eye will still see the same image and the           viewer, as is the case with other dual image 3D viewing
retinal reaction delay and simultaneity factors will not                systems. 3Deeps is incompatible with any dual image 3D
provide any depth information. Thus, the Pulfrich illusion              system.
cannot work in the absence of motion. But if the scene being               FIG. 38A shows the geometry of a viewer wearing
viewed has horizontal motion (also called lateral motion)          5    3Deeps Filter Spectacle 101 in which the left eye 3802 has
then the shaded eye will see an image that is lagging the               a shaded filter 3812 and the right eye 3804 is unobstructed.
instant image. In this case the lagging image caused by                 At the top of the figure is a schematic showing the spectacles
retinal reaction delay of the shaded eye, when juxtaposed               101 with the left lens shaded 106 and the right lens clear 105.
with the instant image perceived by the unshaded eye will,              In this figure there is no lateral motion in the motion picture.
through the mechanism of simultaneity, be reconciled by the        10   The right eye 3804 focuses on an object in the motion
brain as a perception of depth. This is the Pulfrich illusion.          picture that we call the instant image 3830 in a 2D plane on
This will be diagrammatically explained in FIGS. 38A-38C.               the screen 3810. Even though the left eye 3802 views
   Note from the typical retinal reaction time curve 3710 the           through a shaded filter lens 3812 causing a retinal delay,
potential of the Pulfrich illusion. Retinal reaction time from          because there is no motion, the left eye 3802 sees a lagging
the illumination of light from a clear sky at noon (lfwth of       15   image 3820 that is coincident with the instant image 3830,
a second) is approximately half as long as retinal reaction             and the brain simultaneously interprets them as the eye
time from a clear sky (1/sth of a second). On a TV with a 100           target 3855 in a 2D plane on the screen. In this case no
Hz refresh rate that is 10 frames. The instant invention uses           illusion of depth is provided by the Pulfrich illusion.
the retinal reaction time curve to select the optical density of           FIG. 38B shows the geometry of a viewer wearing
the neutral shaded lens to optimize the Pulfrich illusion.         20   Continuous Adjustable 3Deeps Filter Spectacle 101 in
   The retinal reaction time curve 3710 in FIG. 37 is a typical         which the left eye 3802 has a shaded filter 3812, and the
curve provided for teaching purposes and may be further                 right eye 3804 is unobstructed. At the top of the figure is a
refined in the future. The effect of luminance on retinal               schematic showing the spectacles 101 with the left lens
reaction time has been extensively studied as in "Simple                shaded 106 and the right lens 105 clear. In this figure the
Reaction Time As A Function Of Luminance", Alfred Lit, et          25   direction oflateral motion on the screen is from right-to-left.
a!, in Perception & Psychophysics, 1971, Vol 10(6), p 397.              The right eye 304 focuses on an object in the motion picture
The relationship will differ from person-to-person, and also            that we call the instant image 3830 in a 2D plane on the
exhibits variability within the same person as they age, or             screen 310. Because the left eye 3802 views through a
even exhibit intra-day variation due to factors such as                 shaded lens 3812, the retinal delay causes the left eye 3802
eyestrain, etc. The retinal reaction time curve 3710 exhibits      30   to see the image lagging behind the instant image 3830 also
a reciprocal relationship with retinal illuminance, and also            called the lagging image 3820. The brain receives the instant
has a discontinuity at a retinal illumination of about -1 the           image 3830 and the lagging image 3820 and places them
threshold at which the cone sensors of the eye turn off and             together as an eye target 3855 with an illusion of depth in
only rod sensors (that do not see color) are operational. For           front of the 2D plane of the screen 3810.
the teaching purposes of this disclosure however, the smooth       35      In FIG. 38B the distance dScreen 3880 measures the
retinal reaction time curve 3710 of FIG. 37 will be used.               distance between the viewer and the screen, and the distance
   FIG. 37 shows the general relationship 3710 between                  d 3885 measures the perceived distance of the eye target
reaction time (in milliseconds) as a function of luminance.             3855 away from the screen 3810. The distances d 3885 and
For either eye, the magnitude of the visual latent period is a          dScreen 3880 can be used to provide a measure of the degree
reciprocal function of the prevailing level of retinal illumi-     40   of the depth illusion. One measure of the 3D depth effect is
nation. The figure shows a slow retinal reaction time at low            d/dScreen as a percentage. For example if d 3885 is lf2 foot,
luminance, with retinal reaction time progressively increas-            and dScreen 3880 is 10 feet, then d/dSceeen is 1/20 and the
ing as luminance levels increase. The relationship shown by             degree of depth perception is 5%.
this figure is used in various embodiments to calculate the                With this configuration, if another object in the movie has
optical density of the neutral filter. In the preferred embodi-    45   a frame-to-frame lateral motion from right-to-left that is
ment, this relationship will be used to approximate normal              faster than the instant image than it will lag the instant image
stereoscopic vision by calculating the optical density of the           even more and appear to the viewer even closer than the eye
neutral filter to using an average inter-ocular separation              image. If another object in the movie has a frame-to-frame
between the eyes (about 2 1h inches).                                   lateral motion from right-to-left that is slower than the
   FIGS. 38A-38C show in more detail the geometry 3800 of          50   instant image than it will lag the instant image less and
how the Pulfrich illusion works. The geometry of the                    appear to the viewer further away than the eye image. This
Pulfrich illusion has been well described as for instance in            is in complete agreement with how the mind interprets
"The Magnitude Of The Pulfrich Stereo-Phenomenon As A                   motion parallax as a cue for depth perception.
Function Of Target Velocity", Alfred Lit, Journal of Experi-               FIG. 38C shows the geometry of a viewer wearing
mental Psychology, Vol. 59, No 3, 1960. Placing a neutral          55   Continuous Adjustable 3Deeps Filter Spectacle 101 in
density filter 3812 over one eye and allowing the other eye             which the left eye 3802 has a shaded filter 3812, and the
to view the motion picture unobstructed actuates the Pulfrich           right eye 3804 is unobstructed. At the top of the figure is a
illusion. We again note that with the Pulfrich illusion both            schematic showing the spectacle with the left lens 106
eyes view the same single image on a screen 3810. The                   shaded and the right lens 105 clear. The only difference
difference in retinal reaction time allows the eyes to view a      60   between FIG. 38C and FIG. 38B is that in this figure the
single image, but the mind is fooled into thinking it is seeing         direction oflateral motion on the screen is from left-to-right.
two different images (the lagged and instant images) when               The right eye still focuses on an object in the motion picture
lateral motion is present. Simultaneity allows the mind to put          that we call the instant image 3830 in a 2D plane on the
the two images together to get a depth-perceived eye-target             screen 3810 in the same place as in FIG. 38B. Because the
image with depth perception.                                       65   left eye 3802 is shaded, the retinal delay causes the left eye
   We stress that the Pulfrich illusion will not work if                3802 to see the image lagging 3820 behind the instant image
separate right-eye and left-eye images are presented to the             3830. The brain receives the instant image 3830 and the
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 112 of 362


                                                       US 10,021,380 B1
                               79                                                                        80
lagging image 3820 and places them together as an eye                      ity and speed of motion. That is these problems severely
target 3855 appearing in 3D behind the 2D plane of the                     constrain the content of the movie. This can be referred to as
screen 3810. The distance dScreen 3880 measures the dis-                   oscillating visualization of depth.
tance between the viewer and the screen and is shown as the                   Also, since cardboard Pulfrich Spectacles 3990 only has
same distance as in FIG. 38B. The distance d 3890 is a                5    one neutral density filter it is usually very dark resulting in
negative number since it is behind the screen, and d/dScreen               more loss of light than is necessary to actuate the proper 3D
measures the degree of the depth illusion.                                 depth illusion. This problem can be referred to as over-
      The geometry for a viewer wearing Continuous Adjust-                 darkening.
able 3Deeps Filter Spectacles in which the right eye has a                    Another problem is that the depth perception will change
shaded filter and the left eye has a clear filter is similar. If in   10   depending on the lighting of the venue in which the motion
FIG. 38B the filter had been shown filtering the right eye                 picture is shown. In darkened theaters, the perception of
rather than the left eye, then the right eye would see a                   depth will be larger than when viewing the movie in a
lagging image so that the eye image would appear behind the                brightly lit home environment, since the difference in retinal
2D plane of the screen. If in FIG. 3C the filter had been                  delay is greater in a darkened environment than a well-lit
shown filtering the right eye rather than the left eye, then the      15   environment. This may mean the 3D depth illusion will be
right eye would see a lagging image so that the eye image                  attenuated in a dark movie theater and muted in a well-lit
would appear in front of the 2D plane of the screen.                       home theater. The implication is that the same movie,
      In FIG. 39, curve 3900 uses the typical curve 3710 of                viewed through cardboard Pulfrich spectacles 3990, will
retinal reaction time 3703 as a function of luminosity 3701                view 3D depth differently depending on the lighting of the
to explain the working of Cardboard Pulfrich Spectacles               20   venue. This problem can be referred to as a venue-depen-
3990 with fixed lenses. The standard cardboard Pulfrich                    dency.
spectacle 3990 comes with a clear lens (usually the left eye)                 One way to illustrate the problem with cardboard Pulfrich
and a neutral density lens of fixed optical density (usually               spectacles 3990 with a fixed neutral density filter is that as
covering the right eye). There is no provision to change the               luminance changes the degree of depth perception is also
lens. The optical densities of the clear and neutral lens filters     25   constantly changing and will only rarely and per chance be
3990 are fixed and the only variable is the retinal luminance.             at the level of normal stereoscopic vision. Note that in FIG.
Different luminance will occur for instance depending upon                 39 the horizontal lines that give the readings on the retinal
the lighting of the viewing venue. One immediate problem                   reaction time scale all have their arrows pointing towards the
is that because the gray filter lens is fixed in the frames and            scale which is due to the fact that with cardboard Pulfrich
cannot be changed, all motion must be in a single direc-              30   spectacles 3990 there is no control over the retinal reaction
tion-usually from left-to-right. To address this problem,                  rime for either eye, and no control for the difference in
movies viewed through cardboard Pulfrich filters 3990 have                 retinal reaction time between the eyes.
been limited to scenes that have either no motion or motion                   FIG. 40 and FIG. 41 use the retinal reaction time curve
in only a single direction. This problem can be termed the                 3710 to show how to calculate an optical density for the
direction of motion constraint.                                       35   controllable neutral density filter that optimizes the Pulfrich
     A second problem is that for a given speed of lateral                 illusion. The approach that is described solves the problems
motion, as the luminosity changes, the amount of depth                     with the cardboard Pulfrich spectacles 3990, including the
perception will change. This problem is demonstrated by                    direction of motion constraint, oscillating visualization of
looking at the retinal reaction curve 3710 in FIG. 39. It                  depth, over-darkening, and venue-dependency problems.
shows the difference in retinal reaction time c 3915 and !1. 2        40      In this embodiment of the invention, the Continuous
3925 between the two eyes for two different values of                      Adjusting 3Deeps Filter Spectacles are controlled to provide
ambient light (unaided eye). With bright ambient light the                 a neutral density filter that has an optical density so that the
cardboard Pulfrich spectacles 3990 indicated on the figure                 distance between the lagged image that is seen by the eye
by bracket 3910 produce a difference in retinal delay of Ai                obstructed by the neutral filter, and the image seen by the
3915. Luminance of the clear lens intersects 3930 the retinal         45   unobstructed image, is 2 1h inches. This distance, 2 1h inches,
reaction curve 3710 and the luminance through the neutral                  is the average distance between a viewer's eyes-also called
density filter intersects 3933 the retinal reaction curve 3710             the inter-ocular distance. That is, the optical density of the
to yield a difference 3915 in retinal reaction time of !1. 1 .             neutral filter is chosen dependent on (1) speed of motion on
Similarly if the luminance is darker then the difference 3925              the screen, (2) the luminance reaching the unobstructed eye,
in retinal reaction time is a value !1. 2 . Darker ambient light      50   and (3) so that the delayed image from the filtered eye
indicated on the figure by bracket 3920 produces a difference              appears 21f2 inches behind image from the unfiltered eye.
in retinal delay of !1. 2 3925 that is significantly greater than             Consider the following-normal stereoscopic vision is
!1. 1 . This is a function of the relationship between luminance           obtained by viewing a 3-dimensional world from the van-
3701 and retinal reaction time 3703. Increasing luminance                  tage point of a left and right eye that are about 21f2 inches
results in an increase in the visual latency period. Note that        55   apart (the average inter-ocular distance). Each eye sees the
with bright ambient light, the difference (!1. 1 ) 3915 in retinal         same image but from the slightly different vantage of eyes
reaction time is smaller than the difference (!1. 2 ) 3925 in              that are separated by approximately 21f2 inches. To get an
retinal reaction time, so the depth illusion is greater in a               optimal 3Deeps stereoscopic depth illusion we tum this
darker room rather than a lighter room.                                    around. When viewing a motion picture on a TV or in a
     A related problem is that as speed of lateral motion             60   movie theater each eye is viewing the exact same image in
changes but for a fixed luminosity, the amount of depth                    a 2-dimensional plane of the screen. An optimal Pulfrich
perception will also change. This is unnatural and another                 illusion will occur via the Pulfrich illusion when the differ-
problem with cardboard Pulfrich spectacles 3990. A scene                   ence in retinal reaction time results in instant and lagging
should maintain the same amount of depth perception inde-                  images that appear 2 1h inches apart.
pendent of the speed of objects in the scene. To address these        65      This number, 2 1h inches, is also used in other 3D viewing
problems, movies produced for viewing through cardboard                    systems. Cameras for recording dual-image 3D systems that
Pulfrich filter 3990 may try to maintain a constant luminos-               are viewed using anaglyph spectacles, shutter-glasses,
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 113 of 362


                                                    US 10,021,380 B1
                              81                                                                       82
IMAX, or Polaroid spectacles use cameras with lenses that                  FIG. 41 provides some more detail of the steps of the
are lashed together to have a separation of 2 1h inches                 algorithm 4100 but in tabular form. In Step 1 4110 the
between the lenses that record same scene right-eye and                 direction and speed of motion is calculated. The search for
'left-eye images.                                                       a moving object is limited to an upper bounded region 4111
   Geometrically, in normal stereoscopic vision the eyes,               and a lower bounded region 4112 of the movie. The upper
separated by the inter-ocular distance, triangulate on an               bounded region 4111 is a surrogate for the image back-
object. In the preferred embodiment of the invention each               ground and the lower bounded region 4112 a surrogate for
eye sees instant and lagging images separated by the inter-             the image foreground. The single most prominent moving
ocular distance and the mind triangulates to get a stereo-              object 4115 in the background 4111, and the single most
scopic eye image. In the two cases we have the same                10   prominent object 4116 in the foreground 4112 surrogate
triangulation and geometry so the 3Deeps visualization is               regions are tracked between frames of the motion picture
what the mind expects to see. The calculations for this                 and the horizontal component of the motion is calculated as
preferred embodiment are shown in FIG. 40. This provides                direction (right- to left or left-to-right) and speed (in units of
depth perception that is entirely natural.                              pixels per inch or dots per inch). A negative horizontal speed
   In FIG. 40, curve 4000 uses the typical curve 3710 of           15   motion represents motion from right-to-left, and a positive
retinal reaction time 3703 as a function of luminosity 3701             horizontal speed motion represents motion from left-to-
to demonstrate how to compute from a motion vector and                  right. A reading of 0 for speed of motion means that there is
luminosity the optimal optical density for the neutral density          no discemable foreground of background object in motion.
lens of the preferred embodiment of the Continuous Adjust-                 The method presented in Step 1 4110 to find the measure
able 3Deeps Filter Spectacles so that the difference in retinal    20   the motion in the frame of the moving picture is only
reaction time between the viewer's eyes results in instant              exemplary and is over-simplified to teach the principle. Any
and lagging images correspond to a separation on the display            algorithm that allows us to quantify the direction and speed
monitor of exactly 2lf2 inches. The figure describes an                 oflateral motion in a motion picture frame can be used. The
algorithm fFreJEmb(Luminance, LatScrMotion) that has lumi-              video industry has expended considerable resources on
nance and a motion vector as input (negative value for             25   R&D to develop image processing algorithms used for video
right-to-left lateral motion and a positive value for left-to-          format conversion to track motion of objects between frames
right lateral motion. The algorithm fFreJEmb(Luminance,                 of a motion picture, and Step 1 would derive benefit from
LatScrMotion) is described in more detail in FIG. 41.                   use of that body of research. Many of the video format
   First we measure the ambient luminance or brightness                 conversion chips used in digital TVs, up-converters, and
4010. This is the first input parameter. Luminance represents      30   digital projectors track numerous moving objects from
the amount of light that the unaided eye will see through the           frame-to-frame to perform the best possible format conver-
clear lens. Using the retinal reaction time curve 3710 we can           sion of object in motion. In alternate embodiments it would
establish the retinal reaction time delay. In our example we            be beneficial to use a subset pr the entire set of motion
have an input luminance measure 4010 of 0.52 cd/m2, that                vectors to calculate a single speed and direction of motion
from the retinal reaction time curve 3710 corresponds 4011         35   that characterizes motion in the moving picture.
to a retinal reaction time delay 4012 of 120 msec. The                     In Step 2 4120, the background horizontal vector LatScr-
second input parameter is the speed of lateral motion. For              Motionrop 4115 is subtracted from the foreground horizontal
this example we assume a left-to-right lateral screen motion            vector LatScrMotionBot 4116 to get an overall measure
of 100 dots (pixels) per frame. That is the major object on             (LatScrMotion) of the instantaneous motion associated with
the screen (for example a speeding car) is traveling across        40   the frame of the motion picture, and the value is stored.
the screen from frame to frame at the speed of 100 dots per                In step 3 4130 the Luminance value is calculated and
frame. We assume the motion picture is being viewed on a                stored. In this teaching example the Luminance is estimated
quality monitor with a pixel resolution of 100 dots per inch.           as the average brightness of all Pixels in the frame. Other
This computes to taking 2 1h frames to move 2 1h inches                 embodiments may use other means to quantifY luminance.
across the screen. If the TV has a refresh rate of 60 Hz ( 60      45   In step 4 4140 the two input value, speed of lateral motion
frames per second) then it will take 2.5/60=1/24 or approxi-            (LatScrMotion) and Luminance are used as input value in
mately 42 msec for the screen object to traverse 2 1h inches            the algorithm described in FIG. 40 to get the value of the
on the screen. That is, we want the retinal reaction time               optical density for the neutral density lens-i.e. the value of
difference 4018 between the two eyes to be 42 milliseconds.             fFreJEmb(Luminance, LatScrMotion) from FIG. 40. A deci-
Adding the 42 msec to 120 msec computes to 162 msec                50   sian procedure 4150 is then used to get the optical density
retinal reaction time 4013 to affect a 42 millisecond retinal           for each of the 3Deeps spectacle lenses. If the lateral screen
reaction time difference 518 between the two eyes. Now                  motion (LatScrMotion) is zero (dpi) or near-zero (-10
going back to the intercept 4014 on the retinal reaction curve          dpi<LatScrMotion<1 0 dpi) then both lenses will be set to the
3710 we see that we need to choose an optical density for the           ClearState optical density value (OD). If the lateral screen
neutral density lens that will give us a luminance reading         55   motion in a direction from right-to-left then set the left lens
4015 of about -0.6 on the luminance scale. If the direction             to the calculated value fFreJEmb(Luminance, LatScrMotion)
of the lateral motion is from left-to-right, the right lens will        4140 and the right lens to clear. If the lateral screen motion
take this optical density and the right lens will be clear.             is in a direction from left-to-right then set the right lens to
   The algorithm fFreJEmb(Luminance, LatScrMotion) pro-                 the calculated value fFreJEmb(Luminance, LatScrMotion)
vides the computation of the optical density of the neutral        60   4140 and the left lens to clear.
density lens fFreJEmb(Luminance, LatScrMotion) and more                    This overcomes the problems with cardboard Pulfrich
detail is provided in FIG. 41.                                          lenses 3990. Firstly, the 3Deeps Filter Spectacle lenses
   This is then the method by which we can compute the                  always take the correct state consonant with the direction of
optical density of the neutral density lens that is optimal in          motion on the screen. Secondly, rather than the depth
that the 3D depth perception as viewed through the 3Deeps          65   perception fluctuating as with cardboard Pulfrich filter 3990,
Filter Spectacles will be exactly the same as for normal                the optical density of the neutral density lens fluctuates to
human stereoscopic vision.                                              provide the constant degree of depth perception that the
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 114 of 362


                                                       US 10,021,380 B1
                               83                                                                        84
mind expects from its everyday vision of reality. Third, the               picture. The motion vectors are used to develop separate
3Deeps Filter Spectacle lenses do not over-darken but                      left-eye and right-eye images so that 2D movies may be
always take an optical value since they can conform to speed               viewed as 3D movies. There is no disclosure nor suggestion
of motion and luminance. And finally, since luminance is                   that the motion vectors be used in a single-image system
accounted for, the motion picture will view the same regard-               with controllable Pulfrich spectacles.
less of whether viewed in a darkened movie theater, or a                      In essence, digital TV and digital cinema rely upon
well-lit home theater environ.                                             various implementation of video format conversion, and
   Before describing alternate means to select the optical                 make extensive use of motion adaptive algorithms imple-
density for a filter to produce the Pulfrich illusion, it is useful        mented as hardware and software to detect and quantifY
to consider further how to determine the parameters that are          10   motion between frames. They use such information to
used to calculate an optimal optical density for the neutral               enhance the quality of the video output signal. All such
lens of the Pulfrich Filter Spectacles. The two parameters are             hardware and software implementation that detect and quan-
(a) a motion vector that describes the speed and direction of              tifY a motion vector can be used advantageously for Con-
lateral motion in the motion picture, and (b) luminance or                 tinuous Adjustable 3Deeps Filter Spectacles.
brightness of the motion picture.                                     15      Luminance Measures in a Motion Picture
   Motion Measures in a Motion Picture                                        By luminance we mean brightness. However since the
   In order to address de-interlacing and up-conversion                    motion picture is viewed through 3Deeps spectacles, lumi-
format problems with motion picture recording, broadcast                   nance of the screen picture may be calculated in many
and display, various algorithms have been developed to                     different ways. We could use the screen luminance of the
determine the direction and speed of motion in a motion               20   motion picture, the ambient light of the room, or a measure
picture, and many of these algorithms have been imple-                     of light arriving at the eye of the viewer.
mented in software and hardware devices.                                      For standard analog TV signals, every raster point on the
   Consider an input signal to a TV which is 30 frames per                 TV screen has an attached luminance value as part of the TV
second (for example as from analog TV) but that is being                   signal. Screen luminance may be calculated as an average of
output and shown on a high-end digital LCD TV running at              25   all screen luminance values. Other means may be used to
120 frames per second. Showing a TV input signal of30 fps                  calculate a luminance measure of each screen frame for
at an output of 120 fps is an example of format conversion                 analog TVs. Similarly, different means may be used to
that is done by many different format conversion apparatus.                calculate an overall luminance measure for digital TVs.
One simple way to do this format conversion is for the chip                   While luminance of the picture is one factor in setting the
to simply add 3 exact copies of each frame to the output              30   optical density of the neutral lens of the Pulfrich Filter
stream. That works if there is no motion, but if a screen                  Spectacles, ambient light of the room or theater in which the
object exhibits any motion between frames then the 3 new                   motion picture is viewed need also be considered. Many
frames have the moving object in the wrong place. The                      TVs already have built in luminance control. The Philips
better and more expensive the digital TV, the worse this                   Electronics Ambilight technology used in their flat-panels is
problem appears to the viewer. So the better format-conver-           35   an RGB backlight that changes color based on the on-screen
sion chips perform complex frame-to-frame image process-                   image. A filter is used to calculate the average color on the
ing and track speed and direction of motion and then use that              top, left and right border of the screen that is then sent to a
information to better construct the 3 new frames. But                      micro controller that controls three separate banks of red,
estimating speed and direction of motion between frames                    green and blue cold-cathodes.
(which these devices already do) is also sufficient informa-          40      Also, some TVs will sense ambient light and can use that
tion to calculate the timing and optimal optical density for               information to adjust the brightness of the picture. In a bright
the neutral (shaded) density lens of the 3Deeps (which the                 room they will show a brighter picture while when they
devices do not do).                                                        sense a darkened room they can present a more subdued
   This is an oversimplified example of video format con-                  picture. This is done in part to extend the life of the LCD and
version, but that is useful for teaching purposes. State-of-the       45   plasma screens that are used in digital TVs and projectors.
art format-conversion chips may also have functions to do                     Recalling that the primary mechanism by which the
some or all of the following-adaptive motion de-interlac-                  Pulfrich illusion works is the difference in retinal reaction
ing, edge smoothing, intelligent image scaling, black level                time triggered by a neutral lens covering one eye, the retinal
extension, digital noise reduction, auto flesh-tone correction,            illuminance is a more important factor than screen lumi-
as well as other complex image processing functions.                  50   nance in developing depth perspective via 3Deeps Filter
   Many companies have already developed the image pro-                    Spectacles.
cessing algorithms and implemented them in Integrated                         In FIG. 44, described later, we use a photodiode located
Chip circuitry. Philips described their semiconductor MEL-                 on the Continuous Adjusting 3Deeps Filter Spectacles as a
ZONIC chip in the following way: "After exhaustive inves-                  surrogate measure for retinal luminance. Each of the algo-
tigation and computer simulation, researchers at Philips              55   rithmic embodiments shown in FIG. 40, FIG. 43, and FIG.
developed a totally new technique for motion estimation                    45 could preferably use luminance measures of the display
which they have called '3-D Recursive Search Block-                        venue or retinal illuminance rather than the luminance of the
Matching'. By analyzing two successive TV fields to locate                 motion picture in their calculations. If we were using the
blocks of pixels in the second field that match blocks in the              algorithm of the preferred embodiment, speed and direction
first, 3-D Recursive Search Block-Matching is able to assign          60   of motion would need to be transmitted to the 3Deeps Filter
a velocity vector to each block of pixels in the first field.              Spectacles that would then use luminance and the motion
These velocity vectors can then be used to interpolate the                 vector with the algorithm of the preferred embodiment to
correct spatial position of each pixel block in a new field that           calculate and set the optical value of the neutral density lens
is positioned temporally between the two original fields-                  of the 3Deeps Filter Spectacles.
i.e. to create new movement phases."                                  65      FIG. 42 is an illustration of an alternate algorithm 4200
   In U.S. Pat. No. 5,717,415, Iue describes "Motion Vector                that can be used to characterize lateral motion in a motion
Detecting" by analysis of successive frames of a motion                    picture. It estimates 4 motion vectors-an upper-right (UR)
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 115 of 362


                                                    US 10,021,380 B1
                             85                                                                     86
4232 and upper-left (UL) 4231 motion vectors to estimate               picture. The major vector of motion and estimate of parallax
background lateral motion, and a lower-right (LR) 4233 and             can then be used to determine the optimal optical density of
lower-left (LL) 4234 motion vectors to estimate foreground             the neutral density filter. In another approach, an algorithm
lateral motion. Each vector is estimated from its non-                 to characterize lateral motion in a motion picture would
overlapping regions in the frame of the movie. In this sample          focus on the regions of the movie that are well lit. Cinema-
algorithm the most prominent motion vector in the Upper                tographers compose film, using light to focus attention and
Right 4222, Upper Left 4221, Lower Right 4224, and Lower               highlight the most important action in the scene. This may
Left 4223 regions are identified. Each of these 4 vectors can          be useful in delimiting the portion of the frame of the motion
take any of 3 value; it may be moving either right-to-left             picture to which an algorithm to characterize lateral motion
(negative lateral speed motion 4242) or moving left-to-right      10
                                                                       in a motion picture frame is restricted. It should be appre-
(positive lateral speed motion 4243), or ifthere is no motion
                                                                       ciated that from the large number of motion vectors between
the lateral component of the vector has a value of 0 4245.
                                                                       frames of a motion picture, there are many different algo-
That is there are 81 (3 4 ) possible combinations. Each of the
81 combinations might have separate and distinct compu-                rithms that can be advantageously used to quantify a motion
tation in this alternate algorithm.                               15
                                                                       vector that characterizes motion in a frame of a motion
   One of the 81 possible combinations has the UR 4232, UL             picture that is used to determine the optimal optical density
4231, LR 4233 and LL 4234 each having a value of 0. This               of the neutral density filter.
is what would be expected when there is no motion on the                   A First Alternate Embodiment
screen as for instance during a close-up on a single character             Motion pictures are often viewed on small, personal
speaking. This case would be result in both lenses of the         20   devices such as an Apple iPod. Such devices have small
3Deeps Filter Spectacles taking the same or clear state                screens and are held within arms reach for viewing. For such
(ClearStateOD).                                                        devices the preferred embodiment that optimizes the Optical
   Another of the 81 possible combinations would have both             Density of the neutral density lens to an average inter-ocular
the UR 4232 and LR 4233 vector showing right-to-left                   distance may be inappropriate. We provide other alternate
motion (negative values), and both the UL4231 and LL4234          25   embodiments, either of which is appropriate for small view-
showing left-to-right motion (positive values). This is what           ing devices, as well as for TV or movie theater viewing.
would be expected when the camera is receding and expand-                  FIG. 43 shows the use of the retinal reaction time curve
ing a scene and the primary component of motion comes                  3710 for a first alternate embodiment algorithm 4300 to
from the action of the camera panning. (This is exactly the            calculate the optical density of the neutral density lens. The
scenario in the famous railroad yard scene from "Gone with        30   x-axis 3701 shows luminance, and the y-axis 3703 shows
the Wind", in which Scarlett O'Hara played by Vivien Leigh             retinal reaction time. Observe that the amount of light
walks across the screen from the right as the camera slowly            produced by a motion picture is constantly changing. Some
pulls back to show the uncountable wounded and dying                   night scenes in a movie produce low light, and other scenes
confederate soldiers.) In this case the alternate algorithm            such on the open seas at noon are much brighter. In this first
would calculate the value UL+LL+UR+LR as the LatScr-              35   alternate embodiment, rather choose an optical density for
Motion 4120. If this value were negative then the algorithm            the neutral filter so that there is a separation of 2lf2 inches
4150 would set the right lens to the ClearStateOD and the              between the instant and delayed image to the eye (as in the
left lens to a darkened state in accordance with the value             preferred embodiment), we may choose to fix the difference
fFreJEmb(Luminance, LatScrMotion) 4140. If this value were             (ll.) 4320 between retinal reaction time of the eyes. Then as
positive then the algorithm 4150 would set the left lens to the   40   retinal illumination to the unfiltered eye changes, the optical
ClearStateOD and the right lens to a darkened state in                 density of the neutral filter is chosen to produce a constant
accordance with this value fFreJEmb(Luminance, LatScrMo-               difference in reaction time between the right and left eyes. It
tion) 4140.                                                            will be seen that this has some advantages.
   Each of the other 79 cases would similarly have appro-                  In this example, assume as in FIG. 40 that the luminance
priate calculations.                                              45   4310 is 0.54. As demonstrated in FIG. 40 that relates 4311
   Each of the 2 algorithms presented for teaching use the             to a retinal reaction time 4312 for the unaided eye of 120
notion of selecting the most prominent motion vector in a              msec. For this example choose a fixed difference A 4320
region. In these algorithms we define that as the longest edge         between the retinal reaction time of the two eyes of 100
in the search region that is exhibiting motion. Other defini-          msec, which computes to a retinal reaction time 4313 for the
tions may be used. For instance, within a scene the algorithm     50   filtered eye of 220 msec (120+ 100). Then going back to the
may use this definition to first identify a prominent edge. The        intercept 4314 on the retinal reaction time curve 3710, we
identified edge may then persist throughout other frames as            need to pick an optical density for the neutral density filter
long as it continues to appear in subsequent frames, even if           so the luminance 4315 to the eye is -1.3.
that edge is no longer the longest edge in the region. Other               Similarly as the measured value of luminance changes,
algorithm may continue to track this edge through subse-          55   this algorithm can be used with new values of luminance to
quent frames, even were it to move out of the search region.           calculate a changing optical density for the neutral density
   While two algorithms have been used to characterize                 filter. This algorithm only uses an estimate of retinal lumi-
lateral motion in a motion picture from a set of motion                nance as input. One benefit of this algorithm is that it only
vectors, other algorithms may be advantageously employed.              requires the luminance and direction of motion, but not the
Motion pictures are filmed so that the major action takes         60   speed oflateral motion. Thus it is much less computationally
place in the center of the screen. Other algorithms to                 intensive, but will provide Continuous Adjustable 3Deeps
characterize lateral motion in a motion picture from a set of          spectacles that take states conforming to the direction of
motion vectors may then search for the major vector of                 motion and conforms to the value of luminance. It also
motion in the center of the screen and use motion vectors              affords a means by which the calculation of optical density
from the top of the screen (a surrogate for background) and       65   for the neutral density filter can be implemented on the
motion vectors from the bottom of the screen (a surrogate for          Continuous Adjustable 3Deeps Filter Spectacles, since lumi-
foreground) to estimate parallax in the frame of the motion            nance can be sensed by the spectacles. This may lessen the
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 116 of 362


                                                    US 10,021,380 B1
                             87                                                                   88
computational requirement for the Phenomenoscope                   states conforming to the direction of motion and conforms to
described in U.S. patent application Ser. No. 11/372,723.          the value of luminance. It also affords a means by which the
   In FIG. 44, 4400 shows 3Deeps Filter Spectacles 4410            calculation of optical density for the neutral density filter can
that include a photodiode 4420 on the frame of the Con-            be performed by the Continuous Alternating 3Deeps Filter
tinuous Adjustable 3Deeps Filter Spectacles. A photodiode 5 Spectacles. This may greatly lessen the computational
4420 is a type of photodetector capable of converting light        requirement for the Phenomenoscope described in U.S.
into either current or voltage, depending upon the mode of         patent application Ser. No. 11/372,723.
operation. The output of the photodiode 4420 provides a               Video and 3Deeps Processing
measure of the amount of light arriving at the frame of the           Various algorithms have been described to determine the
Continuous Adjustable 3Deeps Filter Spectacles 4410, and 10 optimal density for the neutral density filter of the Continu-
is a good surrogate measure of retinal illuminance. This           ous Alternating 3Deeps Filter Spectacles. Whether the cal-
surrogate luminosity measure is input to a Lens Control Unit       culations are performed by embedded dedicated hardware,
103, also on the spectacles, and used with the algorithm           or by software running on a CPU, the Video and 3Deeps
described in the first alternate embodiment to calculate the       processing of the preferred embodiment will have the fol-
optical density of the neutral density filter. In this example 15 lowing functions; (1) take as video input the frames of a
the direction of motion must still be determined and depend-       motion picture, (2) perform video format conversions to
ing upon the direction of motion the Right Len 105 and the         address de-interlacing and up-converter conversion prob-
Left Lens 106 will take an optical density of either the           lems, (3) output the converted video, (4) calculate a motion
ClearStateOD or the calculated neutral density optical den-        vector, luminance, and optimal optical density, (5) and
sity. If this value is determined by a control device external 20 output the 3Deeps control information to the Continuous
to the Continuous Adjustable 3Deeps Filter Spectacles then         Alternating 3Deeps Filter Spectacles. FIG. 46 teaches how
such information must be communicated to the Continuous            to incorporate methods of this invention with such video
Adjustable 3Deeps Filter Spectacles according to one of the        formatters. FIG. 47 is a block diagram showing operation of
various methods as described in co-pending patents and             a Video and 3Deeps processing used to calculate the optimal
patent applications. If the Continuous Adjustable 3Deeps 25 optical density of the neutral density filter in the preferred
Filter Spectacles are the Phenomenoscope described in U.S.         embodiment of the Continuous Adjustable 3Deeps Filter
patent application Ser. No. 11/372,723, then the Continuous        Spectacles.
Adjustable 3Deeps Filter Spectacles themselves can deter-             FIG. 46 is a flowchart 4600 showing the use of a format
mine if inter-frame motion is present, and if so in which          conversion semiconductor chip 4620 to compute the Con-
direction.                                                      30 tinuous Adjustable 3Deeps Filter Spectacles synchronization
   A Second Alternate Embodiment                                   information. Video Format conversion chips are used to
   FIG. 45 uses the typical curve 3710 of retinal reaction         convert a movie from one format such as interlaced 60 Hz
time 3703 as a function of Luminance 3701 to demonstrate           to another format such as non-interlaced 120 Hz.
a second alternate embodiment 4500 for computing an                   Across the top, the flowchart shows the video format
optimal optical densities for the neutral density lens of the 35 conversion chip 4620 in its normal operation. To emphasize
Continuous Alternating 3Deeps Filter Spectacles so that the        that the step is performed by a semiconductor chip, it is
difference (ll) 4518 in retinal reaction time between the          shown with a depiction of the pins 4690 of a semiconductor
viewer's eyes corresponds to a fixed number of frames of the       chip. As is typical with format conversion chip, it inputs
motion picture.                                                    frames (analog or digital) 4610 of the motion picture, and
   In this second alternate embodiment, rather choose an 40 outputs suitably reformatted digital versions 4630 of the
optical density for the neutral filter so that there is a          movie. Within the format conversion semiconductor chip
separation of the average inter-ocular distance (2 1h inches)      4620 image processing algorithms perform motion vector
between the instant and delayed image to the eye (as in the        detection and quantifY and extract the motion vector(s) and
preferred embodiment), we may choose to have a difference          Luminosity values (4621) and use them to reformat the
(ll) 4518 between retinal reaction time chosen so that the 45 video (4622) for output.
instant and lagging image are a fixed number of movie                 The motion vector(s) (MY) and Luminosity value (L) are
frames. It will be seen that this has some advantages.             output by the format conversion IC and are read and stored
   In this example, assume as in FIG. 40 that the luminance        4651 by another processing unit that implements any of the
4510 is 0.54. This is at a point 4511 on the retinal reaction      previously described algorithms to calculate the optical
time curve 3710 of (0.54, 0.120). As demonstrated in FIG. so density value of the neutral density frame. The output
40 that relates to a retinal reaction time 4512 for the unaided    motion vector (MY) and luminosity (L) measures are stored
eye of 120 msec. Assuming for this example a screen refresh        4652. They are then read by a computing device 4653, which
rate of 60 Hz, a delay of 10 frames can be achieved by             incorporates any of the teaching algorithms herein
having a difference in retinal reaction time 4518 of 166           described, or uses another algorithm to compute the LatScr-
msec. (That is 1%o=If<; second=166 msec). From a base of 55 Motion for each frame and output the value of the optical
120 msec that is 120+166=286 msec (4513). Taking that as           density of the neutral density filter. A decision rule 4654 will
the ordinate value, the retinal reaction time 3710 curve           then determine the setting for the right and left lenses of the
intercept is at a point 4514 on the retinal reaction curve         3Deeps Filter Spectacles. If the LatScrMotion=O (4661) then
3710, and we need to select an optical density of the neutral      both lenses are set to a clear optical density (4671). If the
density lens of -1.7 4515.                                      60 LatScrMotion<O (4660) then screen motion is from right-
   As the measured value of luminance changes, this algo-          to-left and the left lens will be set to the corresponding
rithm can be used as the only input to calculate optical           darkened optical density and the right lens will have the
density for the neutral density filter. The benefit of this        clear optical density (4670). If the LatScrMotion>O (4662)
algorithm is that it also only requires the luminance and          then screen motion is from left-to-right and the right lens
direction of motion, but not the speed of lateral motion. Thus 65 will be set to the corresponding darkened optical density and
it is much less computationally intensive, will provide            the left lens will have the clear optical density (4672). The
Continuous Alternating 3Deeps Filter Spectacles that take          results are formulated 4680 into Continuous Alternating
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 117 of 362


                                                    US 10,021,380 B1
                             89                                                                      90
3Deeps Filter Spectacle control information, and transmitted           described with successive frames stored in high labeled
4695 synchronously with the motion picture. The control                frame buffers, and rolling over when the highest frame
information is described in FIG. 3. In one embodiment, the             numbered frame buffer has been reached.
control information is transmitted wirelessly, but other                  Consider now the processing of a current frame. The
embodiments may use wired means.                                  5    Memory-Control-Out module 4720 will fetch the corre-
   In another embodiment (not shown) the algorithm to                  sponding current frame from the frame memory 4715 and
compute the 3Deeps Filter Spectacle synchronization infor-             input it for processing to the Luminance calculation module
mation is included entirely within the format conversion               4730, and the Motion Vector Detection module 4725. The
semiconductor rather than on a second computer processor.              motion detection module 4725 will also reference the pre-
In this case the format conversion chip not only inputs           10   vious frame from frame memory 4715. In this simplified
frames (analog or digital) of the motion picture, and outputs          preferred embodiment, for teaching purposes, only two
suitably reformatted versions of the movie, but also calcu-            frames of the motion picture are used to estimate a lateral
lates and reports out the 3Deeps Filter Spectacle synchro-             motion vector in the motion picture. In other embodiment
nization information.                                                  many more frames may be used to estimate the lateral
   FIG. 47 is a block diagram 4700 showing more detail of         15   motion vector. Algorithms for the calculation of the lateral
the operation of the Video and 3Deeps processing module                motion vector have been described in this and co-pending
4790 used to calculate the optimal optical density of the              patent applications. Any of those algorithms may be used or
neutral density filter in the preferred embodiment of the              other algorithms well known in the art, or that are already in
Continuous Adjustable 3Deeps Filter Spectacles.                        use by format conversion chips. Whichever algorithm is
   If the motion picture is analogue then it is input using the   20   used, it is implemented in the Motion Vector Detection
AnalogueAudioNideo input 4701. The analogue is fed to an               module 4735. The calculation of Luminance is as described
Analogue to Digital Converter 4705 module that converts it             previously, and this algorithm is implemented in the Lumi-
to digital format frame by frame. A Memory-Control-In                  nance module 4730. Alternate algorithms for the calculation
module 4710 stores the digital frames in Memory 4715.                  of Luminance may be implemented in other embodiments.
Each successive frame is stored in a different memory             25      The Luminance module 4730, and the motion vector
section denoted fl-f4. Other embodiments may have sig-                 detection module 4725 are also input to the 3Deeps Optical
nificantly more frame memory. The first frame of the motion            Density and Synchronization module 4735. For the pre-
picture would be stored in memory section fl, the second               ferred embodiment, and the current frame, the algorithm
frame in f2, the third frame in f3, and the fourth frame stored        described in FIG. 40 and FIG. 41 is implemented in the
in memory section f4. The frame memory will then roll             30   3Deeps Optical Density and Synchronization module 4725
over-with frame 5 stored in frame memory fl, frame 6                   that take as input the Motion Vector Detection 4725 and
stored in f2, and so on. While this is happening in real-time          Luminance 4730 and calculate the optimal optical density
other module of the Video and 3Deeps Processing module                 for the motion-directed lens of the Continuous Alternating
4790 will also be accessing the frame memory, and per-                 3Deeps Viewing spectacles. If no lateral motion is detected
forming the required calculations for each frame. Once the        35   then the output for the right lens is set to a digital value
motion vector detection 4725, Luminance 4730, and 3Deeps               representing the clear state, and the output for the left lens
OD and Synchronization 4735 calculations are performed,                is set to a digital value representing the clear state.
the associated motion picture frame stored in frame memory                The control information calculated by the 3Deeps OD and
f, 4715 is no longer needed and can be overwritten by rolling          synchronization module 4735 is further described in FIG.
over the storage location number in frame memory 4715.            40   48. If the motion vector is in the left to right direction then
   The analogue 4701 is also directed unchanged to an                  the output for the left lens is set to a digital value repre-
analogue audio/video out module 4740. The analogue AN                  senting the clear state and the output for the right lens is set
out 4740 data is precisely the same as the Analogue AN In              to a value representing the optimal optical density calculated
4701, without any format conversion. Other embodiments of              by the algorithm in the module of the 3Deeps OD and
the Video and 3Deeps Processing module 4790 may perform           45   synchronization module. If the motion vector is in the right
format conversion or reformatting of the analogue input                to left direction then the output for the left lens is set to a
signal before output of the analogue signal. Also, the output          digital value representing the optimal optical density calcu-
from the Analogue to Digital Converter is routed to the                lated by the algorithm of the 3Deeps OD and synchroniza-
Digital Audio/Video Out module 4759. Before it is output at            tion module, and the right lens is set to a digital value
the Digital A/V Out 4759, it is processed by the Reformat         50   representing the clear state. The control information is
Video module 4780 using as input the output from the                   output and transmitted 4695 to the Continuous Alternating
Luminance 4730 and Motion Vector Detection 4725 mod-                   3Deeps Filter Spectacles.
ules. In this way the motion picture Analogue AN 4701 is                  All output values are synchronized for the same frame.
available for output both as the original Analogue A/V out             That is, when the Video and 3Deeps processing module
4740, and also in a reformatted digital AN out 4759.              55   4790 outputs a frame of the motion picture on the Digital
   The Video and 3Deeps Processing module 4790 may also                Audio/Video Out 4759, and the same frame on the Analogue
accept the motion picture in a digital format using module             Audio/Video out 4740, it will also output and transmit 4695
Digital AN In 4702. In this case the Analogue to Digital               the Continuous Alternating 3Deeps Filter Spectacle control
converter 4705 is not used. The Digital AN will be routed              information for that same frame. In other embodiments, the
to the Digital AN Out 4759 in the same way as previously          60   Video and 3Deeps processing module 4790 may be embed-
described. That is before it is output at the Digital A/V Out          ded wholly or partially embedded in the circuitry of a video
4759, it passes through Reformat Video module 4780 using               format conversion chip.
as input the output from the Luminance 4730 and Motion                    Optimal Control of the Continuous Adjustable 3Deeps
Vector Detection 4725 modules.                                         Filter Spectacles
   The Digital AN 4702 will also be processed by the              65      Optical Density Continuous Adjustable 3Deeps Filter
Memory-Control-In module 4710, and stored in the digital               Spectacles are advanced 3Deeps Filter Spectacles. They are
frame memory 4715. The frames will be stored as previously             characterized by the reception and utilization of control
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 118 of 362


                                                   US 10,021,380 B1
                             91                                                                     92
information that continually adjust the 3Deeps Filter Spec-           Left Lens 4803, optical density of the right lens 4805, scalar
tacles to the optimal optical density to maximize the Pulfrich        value of the motion vector 4807, direction of the motion
illusion for viewing 2D motion video as 3D. But Digital TV s          vector 4809 ('-' for right-to-left lateral motion, '+' for
have refresh rates of up to 120Hz, and many electrochromic            left-to-right lateral motion, or '0' for not motion), and
materials are unable to change optical density that fast. Even   5    Luminance 4811 are provided.
were the materials able to change that fast, it may be                   The control information requires very low bandwidth. If
desirable to continuously moderate the optical density of the         the information is transmitted in character format with 9
Continuous Adjustable 3Deeps Filter Spectacles so there is            characters for the frame number 4801, 5 characters each for
a continuity and they do not change state too abruptly. The           the left lens OD 4803, right lens OD 4805, Motion Vector
algorithms implemented in the Control Unit 103 of the            10   4807, Luminance 4811, and 1 character for the direction
Continuous Adjustable 3Deeps Filter Spectacles optimally              4809, that is a total of30 characters for each frame. For a fast
handle the synchronization of the refresh rate of a movie to          output format at 120Hz that is still a low-bandwidth of3600
the viewing spectacles. Analogous to the way in which                 characters per second easily handled by inexpensive off-the-
format conversion chips takes an input format and converts            shelf digital Transmit/Receive (Tx/Rx) chip pairs.
to an output format appropriate for the viewing monitor,         15      This control information is sufficient for all the different
Continuous Adjustable 3Deeps Filter Spectacles take the               embodiments of Continuous Adjustable 3Deeps Filter Spec-
optimal optical density for the viewing spectacles and 'ren-          tacles. In the preferred embodiment the control unit 103 on
der' them to the viewing spectacles in a manner appropriate           the Continuous Adjustable 3Deeps Filter Spectacles 100 will
to the lens material from which they are fabricated.                  receive the control information 4800 but only use the subset
   In one embodiment of the Continuous Adjustable 3Deeps         20   of the information that is required. In the preferred embodi-
Filter Spectacles, control information for the spectacles             ment of the Continuous Adjustable 3Deeps Filter Spectacles,
lenses is updated in synchronization with each and every              the only control information that is required is the Left Len
frame of the motion picture. The Control Unit (described in           OD 4803 and Right Lens OD 4805.
FIG. 52) of the Continuous Adjustable 3Deeps Filter Spec-                In another embodiment, a photodiode 4420 on the frames
tacles implements algorithms that utilize this information to    25   of the Continuous Adjustable 3Deeps Filter Spectacles may
optimize 3D viewing, and provides significant advantage               be used to provide the Luminance calculation to the algo-
over earlier, but less active 3Deeps Filter Spectacles. One           rithm of the first alternate embodiment described in FIG. 43
important advantage is that different Continuous Adjustable           implemented in the Control Unit 103. In this case, the
3Deeps Filter Spectacles made from different electro-optical          Optical Densities calculated and transmitted by the Video
lenses can each receive the same control information and but     30   and 3Deeps Processing Module are not used, but must be
still each operate in an optimal marmer appropriate to the            re-calculated by the Control Unit 103 of the Continuous
lens material from which they are fabricated. In typical              Adjustable 3Deeps Filter Spectacles. Using the algorithm of
operation, the Continuous Alternating 3Deeps Filter Spec-             the first alternate embodiment running on the Control Unit
tacles may receive the new control and synchronization                103, the direction of motion 4809 for each frame will be
states for the lenses even before they have finished transi-     35   input along with the luminance measure from the photo-
tioning to a previous state.                                          diode 4420 to provide control of the right 105 and left 106
   While Continuous Adjustable 3Deeps Filter Spectacles               lenses of the Continuous Adjustable 3Deeps Filter Spec-
may synchronize with every frame of the movie, as do                  tacles 101. Similarly, other embodiments may use different
shutter glasses, they are totally different from the operation        subsets of the control information 4800 to control the
of shutter glasses. Shutter-glass is a dual image system that    40   Continuous Adjustable 3Deeps Filter Spectacles 101. An
synchronizes to the left and right eye frame images. While            advantage of Continuous Adjustable 3Deeps Filter Spec-
the preferred embodiment of Continuous Adjustable 3Deeps              tacles is that if two viewers are sitting side-by-side, one with
Filter Spectacles synchronize to every single frame of the            spectacles that incorporate in the control unit 103 the
motion picture, they provide a continuously changing opti-            algorithm of the preferred embodiment (FIG. 40 and FIG.
cal density with transmission of light controlled for each       45   41), and the second viewer with spectacles that incorporate
eye. Shutter-glass systems always have a light-intercepted            in the control unit 103 the algorithm of the first alternate
state--dependent on whether the image is a right eye or left          embodiment (FIG. 43), both will view the movie optimally
eye image, and in which no transmission of light is allowed           for their respective spectacles.
through the lens. In contrast, Continuous Adjustable 3Deeps              Recall from FIG. 3 that all circuits on the Continuous
Filter Spectacles require that there always be transmission of   50   Adjustable 3Deeps Filter Spectacles 101 are powered by the
light through both lenses, but are continually adjusting the          battery 104, including the Control Unit 103, Signal Receiv-
transmissivity of the lenses synchronized to motion in the            ing Unit 102, the Left Lens 106, and the Right Lens 105. The
movie. A movie made for shutter-glasses cannot be viewed              control information 110 previously described in FIG. 48 is
with Optical Density Continuing Adjustable 3Deeps Filter              received by the Signal Receiving Unit 102 and to the Control
Spectacles, and shutter-glasses cannot be used for any movie     55   Unit 103. The control nnit 103 implements an algorithm that
that can be viewed in 3D using Optical Density Continuing             is specific for the lens materials used in the fabrication of the
Adjustable 3Deeps Filter Spectacles.                                  right lens 105 and the left lens 106 of the Continuous
   FIG. 48 is a table 4800 showing control information for            Adjustable 3Deeps Filter Spectacles, and controls the left
the Continuous Adjustable 3Deeps Filter Spectacles. The               lens 106 with a control circuit 303, and the right lens with
control information is organized by frame 4820 of the            60   a control circuit 305.
motion picture-that is control information is transmitted                This approach has great advantages. The control infor-
synchronous with the output frames of the motion picture. If          mation 110 is spectacle-agnostic; i.e. all spectacles receive
the movie is input at 60 Hz but output to the screen monitor          the same transmitted control information. The control unit
after format conversion at 100 Hz, then the Continuous                103 on the spectacles performs a final view-spectacle-
Adjustable 3Deeps Filter Spectacle control information will      65   specific optimization, translating the control information
be synchronized to the output frame rate of 100Hz. For each           into control signals specific to the lens material used to
frame 4820 the frame number 4801, optical density of the              fabricate the Continuous Adjustable 3Deeps Filter Spec-
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 119 of 362


                                                    US 10,021,380 B1
                             93                                                                      94
tacles. Two viewers sitting side-by-side and watching the              optical density of 0.9 corresponds to about 12.5% transmis-
same video on a digital TV but wearing Continuous Adjust-              sion oflight (4921). To get a specific desired optical density,
able 3Deeps Filter Spectacles that have lens material with             one only need apply the correct voltage across the material.
totally different characteristics, will each see the movie with        In this example, were the lenses of the 3Deeps Filter
an illusion of 3D optimized for their spectacles.                      Spectacles made from such electrochromic material then if
   Electro-Optical Lenses                                              the desired optical density were 50% transmission of light
   Some embodiments of the Optical Density Continuing                  4923, the 3Deeps Filter Spectacle controller would cause 1
Adjustable 3Deeps Filter Spectacles use electrochromic                 Volt 4934 to be applied across the electrochromic lenses.
lenses. Electrochromism is the phenomenon displayed by                 One volt 4934 intersect 4932 the operating characteristic
some chemicals of reversibly changing color when an elec-         10   curve 4910 resulting in an optical density of0.3 (4903) that
tric potential is applied. There are many different families of        corresponds with 50% transmission oflight 4923. FIG. 49 is
chemicals that exhibit such properties including but not               a typical operating characteristic curve. Depending on the
limited to polyaniline, viologens, polyoxotungstates's and             chemical formulation of the material the operating charac-
tungsten oxide. Within each family, different mixtures of              teristic curves may differ.
chemicals produce different properties that affect the color,     15      Other embodiments may use more than one layer of
transmissivity, and transition time. For instance Some elec-           material where each material can respond to controlling
trochromics may only affect ultraviolet light-not visible              signals. For instance, one layer may impinge light over a
light-appearing as a clear plastic to an observer since they           restricted range of visible light and another layer may
do not affect visible light. Electrochromics have been the             impinge light over a different range of visible light.
object of study for several decades, and have found their         20      The operating characteristic curve of FIG. 49 will provide
chief use in smart windows where they can reliably control             sufficient control if the electrochromic lenses change state
the amount of light and heat allowed to pass through                   near instantaneously. But, many electrochromic materials do
windows, and has also been used in the automobile industry             not respond instantaneously to an applied potential and take
to automatically tint rear-view mirrors in various lighting            a finite time to transition to the desired optical density state.
conditions.                                                       25   Continuous Adjustable 3Deeps Filter Spectacles need also
   The operating characteristics of each formulation of an             account for the transition time of the material from which the
electrochromic material will be different. Some electrochro-           lenses are fabricated.
mic materials may take several seconds to change state from               FIG. 50 shows 5000 a typical transition time curve 5003
one optical density to another-others may be near instan-              for an electrochromic material with transition time as a
taneous. For many electrochromic materials the color              30   function of optical density when a potential of 2.0V is
change is persistent and electric potential need only be               applied to the electrochromic material. It is for a 'slow'
applied to effect a change. For such persistent electro-optical        electrochromic material with transition time 5002 as a
materials, only an electronic on-off pulse is needed, while            function of optical density 5001. This hypothetical electro-
non-persistent materials require the application of a continu-         chromic material has a 'lightest' state with an optical density
ing electronic potential. Other materials may attain state        35   ofO.O, or clear, 5004 and its darkest state 5005 is an optical
under the presence of electric potential, but then slowly leak         density of 1.5 or dark. The material can take any optical
potential and change back. These materials may require a               density between 0.0 and 1.5 by the application of 2V for the
maintenance potential to maintain state but one that is                proper length of time. If the material has an optical density
different from that to attain the optical density state.               of 0.0 or clear 5004, and 2V potential is applied to the
   One embodiment of the Continuing Adjustable 3Deeps             40   material, it will take 2 seconds for the material to change
Filter Spectacles can be fabricated from a persistent elec-            state and darken to a optical density of 1.5 (dark) 5005. This
trochromic material. For some electrochromic materials, the            is shown on the transition time curve 5003.
transition time moving from a lighter to a darker optical                 As an example, if the material has an optical density of
density (FIG. 50) is different from that of the transition time        0.3, and the control signal 110 received on the frames
moving from a darker to a lighter optical density (FIG. 51).      45   receiving unit 102 indicates that the subject lens should
While electrochromic material can be used in the preferred             change to an optical density of 0.6, then the transition time
embodiment of the optical density Continuous Adjustable                curve 5003 would be implemented by the control unit 103 to
3Deeps Filter Spectacles, any electro-optical materials that           apply 2V potential to the lens for 0.4 seconds. An optical
change optical density in response to an applied potential             density 0.3 1610 intercepts the transition time curve 5003, at
may be used. This includes but is not limited to LCDs or          50   a point 5011 on the curve corresponding to 0.4 seconds
SPDs (Suspended Particle Devices). SPDs are a different                5012. An optical density 0.6 5020 intercepts the transition
material with almost instantaneous response but need a                 time curve 5003, at a point 5021 on the curve corresponding
much higher potential to change state faster opto-electrical           to 0.8 seconds 5022. The absolute value of the difference
material. In selecting the lens material, one should seek              abs(O.S-0.4)=0.4 seconds then is the length of time that 2V
materials with shorter transition time. The optical transmis-     55   potential needs to be applied to the lens to change its optical
sian time of the lens material should be taken into account            density from 0.3 5010 to 0.6 5020. After that length of time
in optimizing the operation of the Continuing Adjustable               has elapsed no potential is applied since the electrochromic
3Deeps Filter Spectacles with lenses in electrochromic or              will 'latch' in the new state.
electro-optical formulations. In the future, new electro-                 This is an example of how an algorithm implemented in
optical materials will be discovered and may be advanta-          60   the Control Unit 103 of the Continuous Adjustable 3Deeps
geously used in the practice of this invention.                        Filter Spectacles would use the transition time curve 5003 to
   FIG. 49 4900 shows a typical operating characteristic               control the right lens 105 and the left lens 106. To transition
curve 4910 of an electrochromic material with output optical           a lens from and optical density of 0.3 to an optical density
density 4903 (y-axis) as a function of voltage 4901 (x-axis).          of0.6 the Control Unit would apply 2V potential to the lens
An optical density of 0.3 corresponds to about 50% trans-         65   for 400 msec.
mission of light (4923). An optical density of 0.6 corre-                 This is a simplified example for illustrative and teaching
sponds to about 25% transmission of light (4922). And an               purposes. Other electrochromic materials may have other
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 120 of 362


                                                    US 10,021,380 B1
                              95                                                                      96
operating characteristics that have characteristic exponen-             control information every other frame (30 times a second),
tial, negative exponential, or logistic (s-shaped) relation-            they would each still have optimal viewing for their specific
ships. In this example, 2V potential is used to move between            3Deeps spectacles.
states. It is used under the assumptions that (a) for this                 FIG. 49 shows an alternate means to transition from an
electrochromic formulation the higher the electronic paten-        5    optical density of 0.3 to an optical density of 0.6 is to apply
tial the more rapid will be the change from a lighter to a              a potential of 1.18V. The target optical density 0.6 4942
darker optical density, and (b) change of state from a lighter          intersects the operating characteristic curve 4944 of the
to a darker optical density is to be optimized. Other materials         electrochromic material at a voltage of 1.18V 4946. So
may require different potentials to be applied to move from             applying a voltage of 1.18 Volts will transition the lens from
                                                                   10   an optical density of 0.3 to an optical density of 0.6. The
between states. In any of these cases, the principle of
                                                                        transition time curve for a voltage of 1.18V is not shown, but
operation is identical and the Control Unit 103 on the frames
                                                                        would be used similarly to the transition time curve of FIG.
of the lenses uses the operating characteristics of the mate-
                                                                        50 (that is for an applied potential of 2.0V) to determine the
rial used in the right 105 and left 106lenses to determine the          length of time that 1.18V is to be applied to the lens. In
potential and the length of time the potential is to be applied    15   general, any potential greater than 1.18Vand less than 2.0V
to transition between lens control states.                              will be applied for the proper transition time will serve to
   In the example above, it took 400 msec (0.4 sec) for the             change the state of the lenses.
Continuous Adjustable 3Deeps Filter Spectacles to change                   In one embodiment, to transition the lenses from an
from an optical density of0.3 and optical density of0.6. That           optical density of0.3 to 0.6 we use the transition time curve
is in the length of time it will take to change optical density,   20   for an applied potential of 2.0\1, since we have assumed a
48 frames of video will have been shown. The lenses are                 lens material with the characteristic that the higher the
operating much slower than a digital TV with a refresh rate             applied potential the more rapid is the transition time. In the
of 120Hz (8.3 msec). This apparent problem is actually an               preferred embodiment, we seek to maximize transition time.
advantage. In this example, at each frame of video (every 8.3           Other embodiments may maximize other characteristics of
msec), the Continuous Adjustable 3Deeps Filter Spectacles          25   the electro-optical material.
are receiving new control values. These advanced 3Deeps                    FIG. 51 shows 5100 a typical transition time curve 5103
spectacles are then continuously moving to their optimum                for an electrochromic material with transition time as a
value, and this has real advantages for 2D/3D viewing.                  function of optical density when a negative potential of
   First, note that within a scene, motion will exhibit con-            -2.0V is applied to the electrochromic material (draining the
                                                                   30   lens material of potential). It is for a 'slow' electrochromic
sistency, and the target optical density will likely will not
                                                                        material with transition time 5002 as a function of optical
change very much. Consider a car speeding across through
                                                                        density 5001. This hypothetical electrochromic material has
the scene; the luminosity and the speed and direction of
                                                                        a 'lightest' state with an optical density of 0.0, or clear, 5004
motion will stay at about the same value, so the control and
                                                                        and its darkest state 5005 is an optical density of 1.5 or dark.
synchronization information for the lenses will be about the       35   The material can take any optical density between 0.0 and
same. In this example, while it will take 4 tenths of a second          1.5 by the application of -2V for the proper length of time.
for the lenses to reach their target OD, and there will be 48           If the material has an optical density of2.0 or dark 5006, and
3Deeps lens control values, corresponding and synchronized              -2V potential is applied to the material, it will take 2
to the intervening 48 frame of video, they will likely target           seconds for the material to change state and lighten to an
about the same lens OD. Once the target is reached, suc-           40   optical density of 0 (dark) 5004. This is shown on the
cessive lens setting will be similar and thus the lenses will           transition time curve 5103.
quickly respond and conform to such values-often within                    As an example, if the material has an optical density of
the 8.3 msec between successive frames of video. The lenses             0.6, and the control signal 110 received on the frames
are then continuously moving towards the optimal value,                 receiving unit 102 indicates that the subject lens should
and that has distinct viewing advantages over lenses that          45   change to an optical density of 0.3, then the transition time
appear to instantaneously and abruptly change OD value at               curve 5103 would be implemented by the control unit 103 to
each frame. Also, since the Control Unit of the Continuous              apply -2V potential to the lens for 1.1 seconds. An optical
Adjustable 3Deeps Filter Spectacles transforms the control              density 0.6 5120 intercepts the transition time curve 5103, at
signals for the specific lenses, the control signals will not           a point 5121 on the curve corresponding to 1.35 seconds
contain any 3Deeps spectacle specific information. Thus, 2         50   5122. An optical density 0.3 5110 intercepts the transition
people watching the same Sunday afternoon football game,                time curve 5103, at a point 5111 on the curve corresponding
but each wearing Continuous Adjustable 3Deeps Filter                    to 0.25 seconds 5112. The absolute value of the difference
Spectacles (for instance made by different vendors, or dif-             abs(1.35-0.25)=1.1 seconds then is the length of time that
ferent models from the same vendor) that differ only by the             -2V potential needs to be applied to the lens to change its
operating characteristics of the electrochromic material, will     55   optical density from 0.6 5120 to 0.3 5110. After that length
each have optimal viewing from their specific 3Deeps                    of time has elapsed no potential is applied since the elec-
spectacles.                                                             trochromic will latch in the new state.
   In other embodiments the transmitted control and syn-                   This is an example of how an algorithm implemented in
chronization information may be other than for every frame.             the Control Unit 103 of the Continuous Adjustable 3Deeps
This might be the case with a different vendor TV. In this         60   Filter Spectacles would use the transition time curve 5103 to
case no changes are necessary to the Continuous Adjustable              control the right lens 105 and the left lens 106. To transition
3Deeps Filter Spectacles, and they will continue to operate             a lens from and optical density of 0.36 to an optical density
optimally for the combination of received control signals               of0.3 the Control unit would apply -2V potential to the lens
and electrochromic materials. Consider again our 2 hypo-                for 1.1 seconds.
thetical viewers above. Were they at half-time to move to          65      In the general case, the relationship between optical
another viewing venue, with a digital TV that has a refresh             density (x-axis) and transition time (y-axis) for any specific
rate of 60Hz and that only transmits 3Deeps Filter Spectacle            formulation of electro-optical material may be represented
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 121 of 362


                                                    US 10,021,380 B1
                              97                                                                     98
functionally by a response surface as y=f(x,v). The first               and if the change for the left lens is from higher to a lower
derivative df(x,v)/dy provides the transition time rate for any         optical density then we use the Transmission Time curve
value of voltage V. To get the transition time for the material         5100 described in FIG. 51.
to change state and move from optical density OD 1 to OD 2                 The Control Unit 103 then transitions to processing for
by the application of a potential v to the material, the control   5    the Right Lens. First the Right Len potential is calculated.
unit 103 would evaluate to the integral: Min(response time)             The Right Lens Potential is assigned in the Set Right Lens
=minffdf(x,v)dxdv over the range OD 1 to OD 2 , and for all             Potential Module 5209. In one embodiment we will use
{v: -2v<v<+2}.                                                          either a +2V potential if the change for the left lens is from
   The representation of such response surfaces, and the                a lower to higher optical density, or -2V if the change is
                                                                   10   from a higher to a lower optical density. The value is stored
evaluation of integrals by numerical or analytical methods
                                                                        as the Right Potential 5232. Then in the Calculate Right
are well known in the art, and any method may be used. In
                                                                        Lens Duration module 5211, we use the value of the optical
the preferred embodiment the optimization is done to mini-
                                                                        density of the Right Lens 4805 from the prior frame (n-1)
mize the response time. However other embodiments may                   and the value of the optical density of the Right Lens for the
optimize on other characteristics of the material. For             15   current frame, and the appropriate transmission time curve
instance, the use of the maximum and minimum voltage to                 to calculate and store the value of the Right Duration 5233.
change state may have a detrimental effect on the life of the           If the change for the left lens is from a lower to higher
lenses. In such cases, boundary conditions may limit the                optical density then we use the Transmission Time curve
range of voltage to values that have a lesser impact on lens            5000 described in FIG. 50, and if the change for the left lens
life. For other materials in which battery life may depend         20   is from higher to a lower optical density then we use the
upon the applied transition voltage it may make sense to                Transmission Time curve 5100 described in FIG. 51.
optimize to get longer battery life. While the preferred                   The Control Unit 103 then transitions to the Right Lens
embodiment optimizes to minimize response time for the                  Control 5213 and causes the circuitry to provide the Right
lenses to change state, other embodiments may use the same              Potential 5232 to the right lens 105 for a duration equal to
principles to optimize on other characteristics of the electro-    25   the value of Right Duration 5233. The Control Unit 103 then
optical material from which the lenses are fabricated. In any           transitions to the Left Lens Control 5215 and causes the
embodiments however, a dual approach is used in which first             circuitry to provide the Left Potential 5222 to the left lens
the optimal optical densities are calculated, and then the              106 for a duration equal to the value of Left Duration 5223.
Control Unit 103 of the Continuous Adjustable 3Deeps                    The Control Unit then transitions reads the Next Frame
Filter Spectacles 101 optimize those values to a character-        30   Signal5221 and performs the same processing for frame n+ 1
istic(s) of material from which the lenses are fabricated in            that it performed for frame n.
order to control the spectacle lenses.                                     FIG. 53 is a block diagram 5300 showing the operation of
   FIG. 52 is a block diagram 5200 showing the operation of             a typical the Continuous Adjustable 3Deeps Filter Spec-
the Control Unit 103 for the preferred embodiment of the                tacles system. This is the complete system. It follows the
Continuous Adjustable 3Deeps Filter Spectacles 101. The            35   operation of the 2D/3D 3Deeps viewing systems through
preferred embodiment uses electrochromic lenses that; (a)               three consecutive frames of video and shows the processing
latch to state once the desired optical density is reached, (b)         Video and 3Deeps Processing, display of the motion picture
have an operating characteristic curve as shown in FIG. 49,             in synchronization with transmission of the Control Infor-
(c) have a transition time curve as shown in FIG. 50 for an             mation for the Continuous Adjustable 3Deeps Filter Spec-
applied potential of 2.0V that provides the lenses with the        40   tacles, and reception and control of lenses.
most rapid change from a lower to a higher optical density,                The first column is labeled 'Time' and shows three
and (d) have a the transition time curve as shown in FIG. 51            consecutive frames of video at time tn 5301, tn+l 5311, and
for an applied potential of -2.0V that provides the lenses              tn+ 2 5321. As an example, if the video is being shown at 60
with the most rapid change from a higher to a lower optical             Frame per second then the time between each frame (e.g.
density.                                                           45   tn+l-tn) is 16.667 msec. First consider the processing of the
   When the control unit is started 5201 it transitions to a            frame n 5303 at time tn 5301. The Video Frame 5302 is read
Signal Receiving Unit Module 5203 and inputs the Next                   5303 by the Video and 3Deeps Processing module 5320. The
Frame Signal 5221. This will have the Control Information               Video processing format conversion is output 5304 and
1300 for a single frame n 4820 and will include the frame               displayed as Display Frame 5305. In this teaching example,
number 4801, optical density of the Left Lens 4803, optical        50   the Video/3Deeps Processing consists only of de-interlacing
density of the right lens 4805, scalar value of the motion              so no new frames are created in the Display Video output
vector 4807, direction of the motion vector 4809, and                   stream. If the Video/3Deeps Processing module also per-
Luminance 4811. After the information is received it is                 formed up-conversion (or down-conversion) then the num-
passed to the processing for the Left Lens. First the Left              ber of output frames would increase (decrease). The Video
Lens Potential is assigned in the Set Left Lens Potential          55   and 3Deeps Processing module has been previously
Module 5205. In one embodiment we will use either a +2V                 described in FIG. 46 and FIG. 47. The Video/3Deeps Pro-
potential if the change for the left lens is from a lower to            cessing also calculates the Control Information 4800
higher optical density, or -2V if the change is from a higher           described in FIG. 48. The control information is transmitted
to a lower optical density. The value is stored as the Left             4695 synchronous with the output display frames 5305. The
Potential 5222. Then in the Calculate Left Lens Duration           60   Continuous Adjustable 3Deeps Filter Spectacles 101 receive
module 5207, we use the value of the optical density of the             the signal 110 and the Control Unit 103 implements the
Left Lens 4803 from the prior frame (n-1) and the value of              electrochromic specific algorithm to optimally control the
the optical density of the Left Lens for the current frame, and         Continuous Adjusting 3Deeps Filter Spectacles and generate
the appropriate transmission time curve to calculate and                the signal synchronous with motion picture to set the dark
store the value of the Left Duration 5223. If the change for       65   optical density of the right lens 5309 and the left lens to
the left lens is from a lower to higher optical density then we         clear. The operation of the Control Unit 103 has been
use the Transmission Time curve 5000 described in FIG. 50,              described in FIGS. 3, 49, 50, 51, and 52.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 122 of 362


                                                    US 10,021,380 B1
                             99                                                                    100
   Similarly is the processing of the next frame n+1 5312 at           are stored in Volatile memory 5412 contained on the chip.
time tn+l 5311. The Video Frame 5312 is read 5313 by the               Other embodiments of the chip 5401 may use off-chip
Video and 3Deeps Processing module 5320. The Video                     memory for storage of these values.
processing format conversion is output 5314 and displayed                 The preferred embodiment of the chip 5401 has non-
as Display Frame 5315. The Video/3Deeps Processing cal-           5    volatile memory 5410 to store the Frame Search parameters
culates the Control Information 4800 described in FIG. 48.             5404 of the algorithm implemented in the Lateral Motion
The control information is transmitted 4695 synchronous                Determining Unit 5420. The Frame Search parameters 5404
with the output display frames 5315. The Continuous                    have been previously described in FIG. 40 and FIG. 41, and
Adjustable 3Deeps Filter Spectacles 101 receive the signal             are the regions of the current frame of the motion picture that
110 and generate the signal to set the dark optical density of    10
                                                                       delimits the search for lateral motion vector that character-
the right lens 5319 and the left lens to clear. In this example
                                                                       izes motion in the frame of the motion picture. The param-
the right lens 5319 associated with frame n+1 is a darker
                                                                       eters include the boundaries of the upper bounded region
optical density than the right lens 5309 that is associated
with frame n.                                                          that is a surrogate for the background in the frame of the
   Similarly is the processing of the next frame n+2 5322 at      15
                                                                       movie and the lower bounded region that is a surrogate for
time tn+ 2 5321. The Video Frame 5322 is read 5323 by the              the foreground of the frame of movie. The input port for the
Video and 3Deeps Processing module 5320. The Video                     Frame Search parameters 5404 provides a means to input the
processing format conversion is output 5324 and displayed              Frame Search parameters, and the input includes a binary
as Display Frame 5325. The Video/3Deeps Processing cal-                switch to control whether the chip will input, store and use
culates the Control Information 4800 described in FIG. 48.        20   new values for the Frame Search parameters or use the
The control information is transmitted 4695 synchronous                already stored values. In normal usage it would be unusual
with the output display frames 5325. The Continuous                    for the Frame Search parameters 5404 to be changed within
Adjustable 3Deeps Filter Spectacles 101 receive the signal             any single presentation.
110 and generate the signal to set the dark optical density of            Also stored in the non-volatile memory 5410 are the
the right lens 5329 and the left lens to clear. In this example   25   parameters necessary to compute the Optical Density Cal-
the right lens 5329 associated with frame n+2 is an even               culations. This includes (a) the threshold values for deter-
darker optical density than the right lens 5319 that is                mining whether lateral motion is present or not (e.g. the -10
associated with frame n+l.                                             dpi and 10 dpi values 4150 of FIG. 41), (b) refresh rate of
   FIG. 54 5400 is a block diagram 5401 for a preferred                the viewing monitor (e.g. 60Hz of FIG. 40), and (c) the pixel
embodiment of an IC Chip generating optimum optical               30   resolution ofthe viewing monitor (e.g. 100 dpi of FIG. 40).
density signals for each individual lens of a Continuous               The input port for the algorithm parameters 5403 provides a
Adjustable 3Deeps Filter Spectacle 101. One embodiment of              means to input the algorithm parameters and includes a
the chip is a self-contained optical density calculator that           binary switch to control whether the chip will input, store
calculates and outputs the OD density values for the Right             and use new values for the algorithm or use the already
5463 and Left lenses 5464 of Continuous Adjustable 3Deeps         35   stored values. In normal usage the algorithm parameters
Filter Spectacles synchronized 5462 to the AIV 5461 of the             primarily characterize the viewing display (e.g. TV screen)
motion picture. The chip 5401 performs the calculations                and once set will rarely change.
selectively based on the optimal OD algorithms described in               The Algorithm Select 5406 input allows the chip 5401 to
FIG. 40 and FIG. 41, or selectively based on the optimal OD            configure itself to use either the circuitry that performs the
algorithm described in FIG. 43. The chip has configurable         40   calculation described in FIG. 40 and FIG. 41 5441, or in
Frame Search parameters (parms) 5404 used to identifY and              FIG. 43 5442. The algorithm described in FIG. 40 and FIG.
determine the single motion vector (direction 5432 and                 41 requires as input the direction and velocity of lateral
velocity 5431) that characterizes lateral motion in the frame          motion in the motion picture and the luminance in the frame
of the motion picture as described in FIG. 41. Additionally,           of the motion picture, while the algorithm described in FIG.
the preferred embodiment of the chip 5401 is configurable         45   43 requires as input only the direction and luminance of the
with parameters necessary for the algorithmic calculations             frame of the motion picture, but not the velocity. In other
5403 such as the pixel resolution of the viewing screen.               embodiment the Algorithm Select 5406 input may be stored
   Power 5485 is provided to the IC chip 5401. The chip has            in the non-volatile memory 5410 and then only changed as
an input port for the AIV Frame-In 5402 for the current                necessary.
frame of the motion picture coupled to the output port of a       50      The operation of the units of circuitry on the chip 5401
frame register. The input frame signal 5402 is passed                  using these input values follows. The A/V Frame 5402 is
unchanged through the chip 5401, and output on the AIV                 input to the chip so that the Right 5463 and Left OD 5464
Frame-Out 5461 synchronized 5462 with the calculated                   values calculated and output with the frame may be syn-
output values of the Right Lens OD 5463 and the Left Lens              chronized 2062 with the A/V output 5461. No calculations
OD 5464 of Continuous Adjustable 3Deeps Filter Spectacles         55   or reformatting is performed on the AIV signal.
101.                                                                      The Lateral Motion Determining Unit 5420 has circuitry
   The chip has an input port 5407 to receive the Motion               to implement the previously described algorithm to deter-
Vector Values of the current frame coupled to the output of            mine the single most prominent moving object in the back-
a motion vector estimation module. As previously related,              ground region of the frame and the single most prominent
Video format conversion chips calculate motion vector             60   object in the foreground region of the frame and then process
values to compensate for motion when de-interlacing and                these identified values to calculate the direction and velocity
up-converting video, and the subject IC chip 5401 will often           that characterizes lateral motion in the frame. Input to the
be coupled to such a format conversion chip. The chip 5401             Lateral Motion Determining Unit 2020 is the Frame Search
also has an input port to receive the luminance values 5405            Parameters 5404 stored in the non-volatile memory 5410,
coupled to the output of a luminance determination module         65   and the Motion Vector Values 5407 stored in volatile
possibly as calculated by a video format conversion chip.              memory 5412. The output is the calculated Velocity (Vel in
The Motion Vector values 5407 and Luminance values 5405                dpi units) 5431 and the direction of motion 5432 (die
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 123 of 362


                                                    US 10,021,380 B1
                             101                                                                     102
negative for right-to-left motion and positive for left-to-right        Continuous Adjustable 3Deeps Filter Spectacles 101
motion). These values may be stored in volatile memory in               embodied as a chip coupled with other chips such as video
some embodiments.                                                       format conversion chips, the circuitry could have been
   The Optical Density Calc Unit 5440 implements the                    included within the circuitry of such a chip. Also the
Optical Density Calculation to determine the setting of the        5    circuitry of FIG. 54 may connect to other IC chips on an IC
lenses of the Continuous Adjustable 3Deeps Filter Spec-                 board.
tacles 101. In one embodiment both of the algorithms                       FIG. 55 5500 is a block diagram 5501 of an alternate
described in FIG. 40 and FIG. 41 5441, and in FIG. 43 5442              embodiment of an IC chip 5501 generating the change in
are implemented within the unit's circuitry. The Algorithm              optical density signals 5540 for each individual lens of a
Select input port 5406 determines which of the calculation         10   Continuous Adjustable 3Deeps Filter Spectacle 101. This
circuits is used. If the Algorithm described in FIG. 40 and             alternate embodiment of an IC chip 5501 implements the
FIG. 41 5441 is used, then the values of Velocity 5431 (Vel)            optical density calculation algorithm of FIG. 43 5531, and
and Direction 5432 (Dir) oflateral motion are read from the             has the benefits that (1) it only requires direction and not
output of the Lateral Motion Determining circuitry 5420.                speed of lateral motion, and (2) it can be implemented
Also, the Luminance (Lum) 5433 value stored in volatile            15   directly on the a Continuous Adjustable 3Deeps Filter Spec-
memory 5412 is read, along with the Algorithm parameters                tacle 101 using a photodiode 4420 to provide a measure of
5403 stored in Non Volatile memory 5410. With these input               luminance. Power 5485 is provided to the IC chip 5501.
values the Optical Density Calc Unit 5440 circuitry calcu-              Since the algorithm of FIG. 43 requires the refresh rate and
lates the optimal optical values for the Right lens (OD R)              pixel resolution of the viewing monitor, these values are
5451 and Left Len (OD L) 5452 and passes them to the Sync          20   provided through the circuitry of the Algorithm Parms 5403
Unit 5450. If the Algorithm described in FIG. 43 5442 is                and stored in non-volatile memory 5510. Once updated,
used then the values of Direction 5432 (Dir) of the lateral             there is no necessity to refresh the values until there is a
motion is read from the output of the Lateral Motion                    change of viewing monitor. A chip on the projection or
Determining circuitry 5420, the Luminance 5433 (Lum)                    viewing device such as a video format chip calculates and
value stored in volatile memory 5412 and the Algorithm             25   provides the Direction Values 5505, and the Luminance
parameters 5403 stored in non-volatile memory 5410. With                Values 5405. Note that the speed of lateral motion is not
these input values the Optical Density Calc Unit 5440                   required for the algorithm described in FIG. 43, and is not
circuitry calculates the optimal optical values for the Right           input.
Lens (OD R) 5451 and the Left Len (OD L) 5452 and passes                   The Direction Value 5505, and the Luminance Values
them to the Sync Unit 5450.                                        30   5405 are read and stored in volatile memory 5520. In this
   The Sync Unit 5450 synchronizes the output of the Video              embodiment, rather than calculate and output values for the
Frame 5461 with the output of the calculated values of the              Left Lens OD and the Right Lens OD, only a single Delta
Right Lens OD 5463, and the Left Lens OD 5464. Along                    Difference value 5540 is calculated and output. This will
with a sync signal 5462, the unit also outputs the frame on             allow the alternate embodiment chip to have fewer output
the AIV Frame-Out 5461, and the calculated values of the           35   legs and thus a smaller package with lessened power
Optical Density for the right lens (Right Lens OD) 5463 and             requirements. To indicate whether the Delta change is to be
the left lens (Left Lens OD 5464).                                      applied to the Left lens, or the Right Lens, a Lens Change
   While the Optical Density Calc Unit 5440 has circuitry to            Indicator 5542 is also output. If the Value of the Lens
implement the Optical Density algorithms described in                   Change Indicator is 0 then both lenses are set back to a
accompanying FIG. 40 and FIG. 41 5441, and FIG. 43 5442,           40   default clear state. If the Value of the Lens change Indicator
other embodiments may include other algorithms to calcu-                is 1 then only the Left Lens is affected and it is set from its
late the optical density of the Right 5463 and Left lenses              last state (ODLast) to a new state (ODcurrent) by adding the
5464 of the Continuous Adjustable 3Deeps Filter Spectacle               Delta Lens Change value 5540 (a value of ODcurrent-
101.                                                                    ODLast) to the last value of the Left Lens (ODLast). If the
   Also, while the Lateral Motion Determining Unit 5420            45   Value of the Lens change Indicator is 2 then only the Right
only uses the Algorithm described in FIG. 40 and FIG. 41 to             Lens is affected and it is set from its last state (ODLast) to a
characterize the lateral motion (direction and speed) in a              new state (OD current) by adding the Delta Lens Change value
frame of a motion picture, other embodiments may alterna-               5540 (a value ofODcurrenrODLast) to the last value ofthe
tively use algorithms such as that described in FIG. 42 to              Right Lens (ODLast).
characterize the lateral motion in a frame of a motion             50      The Value of Delta Change Lens OD 5540 and the Lens
picture.                                                                Change Indicator 5542 are calculated by the Optical Density
   The IC chip 5401 has separate outputs for the optimal Left           Calc Unit 5530 that implements the Algorithm of FIG. 43
Len OD 5463 and Right Len OD 5464. Rather than use these                5531. It reads the algorithm parameters 5403 stored in
values to control Continuous Alternating 3Deeps Filter                  non-volatile Memory 5510, the Direction Value 5505 stored
Spectacles, the values can alternatively be used to determine      55   in volatile memory 5522, and the Luminance Value 5405
the frames of a dual image 3D viewing systems as is also                stored volatile memory 5521. The Unit 5530 performs the
described below.                                                        calculations and stores the Calculated OD values in volatile
   One embodiment of the chip has Input 5402 and Output                 memory as OD Current 5523, keeping track of the last
5461 ports for the A/V frame of the movie and the chip is               calculated OD values. The Unit 5530 output the Delta Len
able to synchronize 5462 the output frame with the output of       60   OD 5540 and the Lens Change Indicator 5542 as previously
the calculated value of the Right 5463 and Left Len 5464                described.
optical densities. Other embodiments may use other means                   FIG. 56 5600 shows Continuous Adjustable 3Deeps Filter
to synchronize the Continuous Adjustable 3Deeps Filter                  Spectacles 101 that include an IC chip 5501 generating the
Spectacles 101 to the frame of the motion picture without               change in optical density signals for each individual lens of
input of the picture frame A/V Frame In 5402.                      65   a Continuous Adjustable 3Deeps Filter Spectacle. It shows
   While FIG. 54 shows the Calculation of the Optimum                   the same perspective view of Continuous Alternating
Optical Density Signals for Each Individual Lens Of A                   3Deeps Filter Spectacles 101 shown in FIG. 44, but with the
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 124 of 362


                                                     US 10,021,380 B1
                             103                                                                      104
addition of the IC Chip 5501 of FIG. 55 and a connector                  value. Alternate embodiments of Continuous Adjustable
5502 between the IC Chip 5501 and the Control Unit 103.                  3Deeps Filter Spectacles can beneficially account for indi-
The receiver 102 labeled Rx is coupled to the IC chip 5501.              vidual differences by allowing customized control for this
The receiver 102 outputs the Algorithm parameters 5403,                  value, either through a physical thumbwheel type setting, or
and the direction value 5505 to the IC chip 5501 that                    input parameters to the 3Deeps Filter Spectacles controller.
performs the calculations and outputs the Delta change (A                For instance, there may be a 3-position manually controlled
Lens OD) 5540 to the IC chip 5501 (labeled ODIC), along                  switch that allows the viewer to change the inter-ocular
with a Lens Change Indicator 5542 as to whether it is the                distance used in the lens calculations to 2 114 inches (small),
Right Lens 105 or the Left Lens 106 of the Continuous                    2 1h inches (average), or 2% inches (large). In other embodi-
Alternating 3Deeps Filter Spectacles 101 that is to be change
                                                                    10   ments, a computer connects to a master computing appliance
to a new state. The Control Unit 103 and the IC Chip 5501
                                                                         to set the Continuous Adjustable 3Deeps Filter Spectacle
are connected 5602, that is used to output the calculations
                                                                         customization parameters.
from the IC chip 5501 to the Control Unit 103. The IC chip
5501 performs the calculations as described in FIG. 55. The                  In another alternate embodiment, it has been shown that
advantage of this embodiment, as previously indicated, is           15
                                                                         the degree of the depth effect of the Pulfrich illusion is due
that the Luminous Reading from the Photodiode, can be                    to the difference in retinal reaction time between the two
used for the calculations, and since the photodiode 4420 is              eyes. That means that there are innumerable settings of the
on the frame of the spectacles, it will have the best surrogate          Continuous Adjustable 3Deeps Filter Spectacle lenses that
value for luminance reaching the frames of the spectacles.               will provide the same depth illusion. For instance FIG. 40
   Other Embodiments                                                20   shows an optimal setting of the lenses has one lens clear with
   Other embodiments may develop other means to opti-                    a retinal reaction time of 120 msec (input luminance of0.52)
mally set the transmissivity of the neutral density filter lens.         and the neutral lens is chosen with an optical density
For instance for special venues it may be desirable to have              producing a luminance of -0.6 so the difference in retinal
lenses that optimize the darker and lighter filters for different        reaction time is 42 msec or 162 msec. Another setting with
light wavelengths.                                                  25   the same depth perception is if the 0.42 msec retinal reaction
   Also, other factors, not part of the retinal reaction curve           time difference is from one lens that is darkened so that the
may be considered to compute an optimal value of the                     eye receive a luminance of 0.0 corresponding to a retinal
neutral density filter. In the teaching example of the pre-              reaction time of 150 msec and the other eye has a retinal
ferred embodiment, luminance is the only factor determin-                reaction time of 192 msec (150+42=192 msec), that corre-
ing the retinal reaction time. However, research has found          30   sponds to a lens with optical density so the eye receives
other less important factors that affect retinal reaction time           -0.95 on the luminance scale. The first case is optimal in that
including, but not limited to, prolonged readiness, certain              we have a clear and dark lens and the eyes receive the
common drugs, temperature, and sleep conditions. Knowl-                  maximum amount oflight for the desired depth effect. In the
edge of factors may be advantageously used. Alternately, the             second case both lenses obstruct light, though the clear lens
Continuous Adjustable 3Deeps Filter Spectacles may have             35   obstructs less light than the darker lens. In some instances
controls allowing customization of values used by the algo-              however, this approach may be beneficial, as for example, to
rithms such as thresholds, parameters of the retinal reaction            better control the response time of the lenses.
curve, etc., so that the Continuous Adjustable 3Deeps Filter                 While some electro-optical materials change state seem-
Spectacles may be customized to individual use.                          ingly instantaneously (e.g. LCD materials), other materials
   While one above-described embodiment uses a fixed                40   may have a slow response time. In these cases the Continu-
distance of 2lf2 inches to lag the delayed image, other                  ous Adjustable 3Deeps Filter Spectacles may be more
embodiments may preferably use other fixed distances.                    responsive by taking lens states that have the desired dif-
Specifically and advantageously some alternate embodi-                   ference in retinal illumination for the two eyes, but may use
ments may also use the distance between the viewer and the               a gray clear state that is lighter than the darker lens in order
viewing device-that is a preferred distance from the screen.        45   to achieve a threshold responsiveness when the lenses
Rather than the exact distance, surrogate distances may be               change state. That is, if achieving the clearest state takes too
employed. For instance for viewing with an IPOD like                     long, it may be preferable to have more responsive Con-
personal movie device a distance of about 1 foot may be                  tinuous Adjustable 3Deeps Filter Spectacles with a clear lens
used. When Continuous Adjustable 3Deeps Filter spectacles                that obstructs some light, and a dark lens chosen to provide
are used with a personal computer or a personal DVD player,         50   the desired difference in retinal reaction time.
a distance of 11h feet between the viewer and display screen                 In another embodiment, rather than fix the distance d
may be assumed. When viewing on a large-screen digital or                between an object in different frames on the screen, it may
projection TV, a distance based on the size of the display               be desirable to choose an optical density so the degree of
monitor may be used. In a movie theater venue the distance               depth illusion remains a constant throughout all frames of
may be set to 50 feet.                                              55   the movie that exhibit motion.
   The above-described embodiments are for teaching pur-                     In another embodiment, the motion vectors of multiple
poses. Other more sophisticated algorithms may be used to                objects are used to provide an estimate of parallax that is
calculate the setting of the filter lens. These algorithms may           then used to select criteria for the optimization of the optical
not only have speed of motion, direction or motion, and                  density of the neutral density lens.
luminance as input parameters, but may also allow for input         60       In other embodiments, the viewer may control the degree
of other values, or for the setting of constants such as                 of darkening allowed. For instance, rather slow movement
inter-ocular distance, in their calculations.                            from left-to-right may require that the neutral density filter
   Continuous Adjustable 3Deeps Filter Spectacles can ben-               be considerably darkened. For some viewers this may be
efit from the inclusion of controls that would allow the                 problematical or undesirable and for such viewers allowing
viewer to customize the specs to individual differences. For        65   them a degree of control over the darkening of the lenses is
instance, while the average inter-ocular distance is 2.5                 reasonable. One such control would allow the user to specifY
inches, there is a lot of variation between individuals in this          an upper limit on the degree of darkening allowed, with
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 125 of 362


                                                    US 10,021,380 B1
                             105                                                                   106
exemplary options allowing 5 settings corresponding to a               algorithm is that there is no lateral movement in the single
maximum darkening of 50%, 60%, 70%, 80% and 90%.                       frame of the motion picture, then the frame image is
   Any of the algorithmic embodiments may also include the             duplicated resulting in two frame images, and the frame
judicious use of heuristics to achieve a best 3D presentation          images is then used as both the right eye image and the left
for the viewer. For instance, in a darkened theater and with           eye image. If the result of the algorithm is that the direction
a dark scene exhibiting motion, the optimal setting for the            of lateral motion is left to right, then the second frame will
neutral density lens may take a value that is deemed either            be duplicated but with the added shading of OD-optimal.
too dark for the best 3D presentation for the viewer. Or, the          The duplicated shaded image will be used as the right eye
optimal setting for the neutral density lens may take a value          image, and the unchanged frame used as the left eye image.
that is deemed to take too long to transition to such a dark      10
                                                                       If the result of the algorithm is that the direction of lateral
state for the best 3D presentation. In either of these cases
                                                                       motion is right to left, then the second frame will be
threshold values may be incorporated to override the optimal
                                                                       duplicated but with the added shading of OD-optimal. The
settings so that the neutral density filter cannot take values
outside a specific range. These are exemplary and other                duplicated shaded image will be used as the left eye image,
heuristics may be incorporated for beneficial purposes.           15
                                                                       and the unchanged frame used as the right eye image.
   Heuristics may also be required to address other issues.               Since this alternate embodiment is for a dual image
For instance, it has been observed that the Pulfrich illusion          system, the right eye image and the left eye image must be
will tum off when lateral motion is too fast. This phenom-             directed to the appropriate eye, and this can be done using
enon is not entirely understood, but to address it a heuristic         any of the dual image viewing systems including shutter
rule may be used in any of the algorithms that determine the      20   glasses, head mounted displays, Polaroid or lenticular
optical density of the neutral density filter so that when the         screens. Since this embodiment is for a dual image system
lateral motion is too fast the Continuous Adjustable 3Deeps            it cannot be used if the viewer is wearing Continuous
Filter Spectacles take their clear-clear state. This is exem-          Adjustable 3Deeps Filter spectacles.
plary and other heuristics may be incorporated for beneficial             Some 3D viewing systems have darkened lenses and so
purposes. We note that cinematographers have long recog-          25   the calculation of OD-optimal will be slightly different for
nized that action that is too fast does not record well, and so        such systems. While lenticular and head mounted displays
movies generally will not exhibit this problem.                        will work as previously described, shutter glass and polaroid
   Some embodiments provide an example for when such                   3D viewing systems have darkened lenses, and this addi-
heuristics may be used. The goal of such embodiments is to             tional reduction in luminosity must be accounted for in the
provide constant depth perception that is normal in the sense     30   input to the algorithm.
that it is in accordance with an individual's normal inter-               In still another embodiment, 3D Viewing spectacles are
ocular distance. As previously described this is achieved by           manufactured that may be switched between electronic (1)
optimally controlling the optical density of the neutral               single image Continuous Alternating 3Deeps Viewing Spec-
density filter.                                                        tacles, and (2) dual image viewing spectacles. As an
   However, if the viewer is in a darkened venue, viewing a       35   example consider an anaglyph dual image system, and two
darkened movie and/or lateral screen motion is too slow, it            electrochromic materials, one that is either clear or darkens
may not be possible to maintain this constant depth percep-            to red, and another that is either clear or darkens to blue.
tion and heuristic rules may be used to slowly degrade the             Such materials can be used to build electronically operated
degree of depth perceived. As noted before, few observers              anaglyph spectacles. If the Continuous Alternating 3Deeps
will notice this anymore than they are bothered by the spatial    40   Viewing Spectacles are manufactured with a second layer of
changes resulting from use of telephoto or wide-angle lens             such color changing electrochromic materials then the spec-
in filming scenes.                                                     tacles may be switched to operate as either Continuous
   In still another embodiment, the algorithm to calculate the         Alternating 3Deeps Viewing Spectacles or anaglyph 3D
optical density to optimize the single image 3Deeps Filter             viewing spectacles. In yet another embodiment, a connector
Spectacles may be advantageously used in a dual image             45   for earphones is included on the Continuous Alternating
system. Dual image systems require two images (or frames)              3Deeps Viewing Spectacles allowing an audio signal to be
for each frame of a traditional movie. One of the two images           played through earphones.
is a left eye image and the other is a right eye image. Dual              Embodiments of the invention may implement the Video
image systems have twice as many frames of video as in a               and 3Deeps Processing directly on a video format conver-
single image system, require special format, projectors, and      50   sion semiconductor chip. Alternatively the output from such
except in the case of lenticular viewing screens, special              a video format conversion semiconductor may be used as
viewing devices.                                                       input to a semiconductor chip dedicated to the Video and
   Using the preferred embodiment of this invention, based             3Deeps Processing. Also the dual image alternate embodi-
on luminosity and direction and speed of motion, we have               ment can similarly use the video image processing of a video
described how to determine the optimal optical density of a       55   conversion chip described in such embodiments to generate
neutral density filter. Rather than use this calculation to            the value OD-optimal to generate the second image for this
control and synchronize Continuous Adjustable 3Deeps Fil-              dual image embodiment, and assign the image to the correct
ter Spectacles, we can use the value to generate a second              eye.
frame of video for a dual image systems. For clarity the                  In accordance with another embodiment, a method of
result of the calculation is referred to as OD-optimal and has    60   displaying one or more frames of a video is provided. Data
a value that provides the optimal optical density of the               representing an image frame is obtained. A plurality of
neutral density filter of the Continuous Adjustable 3Deeps             bridge frames that are visually dissimilar to the image frame
Filter Spectacles.                                                     are generated. The image frame and the plurality of bridge
   In this dual image system embodiment, rather than use the           frames are blended, generating a plurality of blended frames,
OD-optimal value for the Continuous Adjustable 3Deeps             65   and the plurality of blended frames are displayed. In one
Filter Spectacles, the result is used to generate a second             embodiment, the plurality of bridge frames are also different
frame of a dual image 3D motion picture. If the result of the          from each other.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 126 of 362


                                                    US 10,021,380 B1
                            107                                                                     108
   FIG. 57 shows a video display manager that may be used              a single parameter is calculated for each of the following: a
to implement certain embodiments in accordance with an                 lateral speed of the image frame, using the two or more
embodiment. Video display manager 5700 comprises a                     motion vectors, and a direction of motion of the image
processor 5710, a bridge frame generator 5730, a frame                 frame, using the two or more motion vectors. At step 5950,
display module 5750, and a storage 5740.                               a deformation value is generated by applying an algorithm
   FIG. 58 is a flowchart of a method of displaying one or             that uses the inter-ocular distance and both of the param-
more image frames in accordance with an embodiment. In                 eters. At step 5960, the deformation value is applied to the
an illustrative embodiment, a video file 47000 is stored in            image frame to identifY a modified image frame. At step
storage 5740. Video file 47000 may be generated by video               5970, the modified image frame is blended with a first bridge
display manager 5700 or, alternatively, received from             10   frame that is different from the modified image frame to
another device or via a network such as the Internet.                  generate a first blended frame. At step 5980, the modified
   At step 5810, data comprising an image frame is received.           image frame is blended with a second bridge frame that is
In the illustrative embodiment, processor 5710 retrieves               different from the modified image frame and different from
video file 47000 from storage 5740. FIG. 33 shows an image             the first bridge frame to generate a second blended frame. At
frame 3350 showing a man against a background of clouds           15   step 5990, the first blended frame and the second blended
and sky.                                                               frame are displayed to the viewer. The direction of motion
   At step 5820, a plurality of bridge frames that are visually        and velocity of motion parameters in the calculation step are
dissimilar to the image frame are generated. Bridge frame              calculated only from the motion vectors input along with the
generator 5730 generates two or more bridge frames that are            image frame.
dissimilar from image frame 3350. In one embodiment, the          20      In one embodiment, the viewer views the modified video
two bridge frames are also different from each other. FIGS.            through spectacles.
34A and 34B show two bridge frames 3410 and 3420 that                     In another embodiment, the spectacles have a left and
may be generated. In the illustrative embodiment, bridge               right lens, and each of the left and right lens has a darkened
frame 3410 has a first pattern and a bridge frame 3420 has             state. In another embodiment, each of the left and right
a second pattern that is different from and complementary to      25   lenses has a darkened state and a light state, the state of the
the first pattern of bridge frame 3410. In other embodiments,          left lens being independent of the state of the right lens.
bridge frames may be retrieved from a storage.                            In another embodiment, the spectacles further comprise a
   At step 5830, the image frame and the plurality of bridge           battery, a control unit and a signal receiving unit. The control
frames are blended, generating a plurality of blended frames.          unit is adapted to control the state of the each of the lenses
In the illustrative embodiment, frame display module 5750         30   independently.
blends image frame 3350 and bridge frame 3410 to generate                 In another embodiment, the left and right lenses comprise
blended frame 3510, shown in FIG. 35A. Frame display                   one or more electro-optical materials.
module 5750 also blends image frame 3350 and bridge                       In accordance with another embodiment, a method for
frame 3420 to generate blended frame 3520, shown in FIG.               generating modified video is provided. A source video
35B.                                                              35   comprising a sequence of 2D image frames is acquired. A
   At step 5840, the plurality of blended frames are dis-              value for an inter-ocular distance of a viewer and factors for
played. Frame display module 5750 now displays blended                 a display resolution and a video frame speed are determined.
frames 3510 and 3520 in a manner similar to that described             An image frame is obtained from the source video that
above. For example, blended frames 3510 and 3520 may be                includes two or more motion vectors that describe motion in
displayed in accordance with a predetermined pattern, for         40   the image frame where each of the motion vectors is
example. In an embodiment illustrated in FIG. 35C, blended             associated with a region of the image frame. A single
frames 3510, 3520 are displayed consecutively in a prede-              parameter is calculated for each of the following: a lateral
termined pattern.                                                      speed of the image frame, using the two or more motion
   In other embodiments, blended frames 3510 may be                    vectors, and a direction of motion of the image frame, using
displayed in a pattern that includes a plurality of blended       45   the two or more motion vectors. A deformation value is
frames and image frame 3350, or in a pattern that includes             generated by applying an algorithm that uses the inter-ocular
other bridge frames.                                                   distance, both of the factors, and both of the parameters, and
   In accordance with another embodiment, a plurality of               the deformation value is applied to the image frame to
blended frames may be displayed in accordance with a                   identify a first modified image frame, the first modified
predetermined pattern that includes a first pattern compris-      50   image frame being different from any of the sequence of2D
ing the plurality of blended frames, and a second pattern that         image frames. A second modified image frame is identified
includes repetition of the first pattern. In an embodiment             based on the first modified image frame, and the second
illustrated in FIG. 35D, blended frames 3510 and 3520 are              modified image frame is displayed to the viewer. The
displayed in a repeating pattern that includes blended frame           direction of motion and velocity of motion parameters in the
3510, blended frame 3520, and a bridge frame 3590.                55   calculation step are calculated only from the motion vectors
   Systems and methods described herein may be used                    input along with the image frame.
advantageously to provide particular benefits. For example,               In accordance with another embodiment, a system com-
in accordance with one embodiment, a method for generat-               prises at least one processor for generating modified video,
ing modified video is provided. FIGS. 59A-59B comprise a               the processor adapted to acquire a source video comprising
flowchart of a method in accordance with an embodiment.           60   a sequence of 2D image frames, determine a value for an
At step 5910, a source video comprising a sequence of 2D               inter-ocular distance of a viewer, obtain an image frame
image frames is acquired. At step 5920, a value for an                 from the source video that includes two or more motion
inter-ocular distance of a viewer is determined. At step 5930,         vectors that describe motion in the image frame where each
an image frame is obtained from the source video that                  of the motion vectors is associated with a region of the
includes two or more motion vectors that describe motion in       65   image frame, and calculate a single parameter for each of the
the image frame where each of the motion vectors is                    following: a lateral speed of the image frame, using the two
associated with a region of the image frame. At step 5940,             or more motion vectors, and a direction of motion of the
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 127 of 362


                                                  US 10,021,380 B1
                           109                                                                   110
image frame, using the two or more motion vectors. The at            from luminance values in the source video content. The
least one processor is further adapted to generate a defor-          method may include, wherein in the processed video content
mation value by applying an algorithm that uses the inter-           in the displaying step is presented to a viewer through
ocular distance and both of the parameters, apply the defor-         spectacles.
mation value to the image frame to identifY a modified                  In accordance with another embodiment, a display appa-
image frame, blend the modified image frame with a first             ratus comprises: a receiver which receives a source video
bridge frame that is different from the modified image frame         signal comprised of 2D frames; a video signal processor
to generate a first blended frame, blend the modified image          which processes the source video signal; and a display unit
frame with a second bridge frame that is different from the          which displays the processed video signal to a user; wherein
modified image frame and different from the first bridge        10   said processing step comprises analyzing 2D frames from
frame to generate a second blended frame, and display the            the video signal to measure direction of motion, velocity of
first blended frame and the second blended frame to a                motion and luminance parameters; and calculating a defor-
viewer. The direction of motion and velocity of motion               mation value using an algorithm that includes at least two of
parameters in the calculation step are calculated only from          the measured parameters in combination with values for
the motion vectors input along with the image frame. The        15   display resolution and video frame speed.
system also includes spectacles for viewing the modified                In accordance with another embodiment, a method for
video, the spectacles comprising a left and right lens, each         generating modified video, comprises: acquiring a source
of the lenses having a dark state and a light state, and a           video comprised of a sequence of 2D frames; calculating
control unit adapted to control the state of the each of the         parameters for direction of motion, velocity of motion and
lenses independently.                                           20   luminance of the source video; determining factors for
   In accordance with another embodiment, a method of                display resolution and video frame speed; generating a
displaying video content to a viewer, comprises: obtaining           deformation value by applying an algorithm that uses at least
source video content comprised of 2D frames of video;                two of the parameters and both of the factors; applying the
transmitting the source video to a receiver; analyzing the 2D        deformation value to the source video to produce a modified
frames of the source video content to measure parameters        25   video; and displaying the modified video to a viewer. The
for direction of motion, velocity of motion and luminance;           method may include, wherein the direction of motion and
calculating a deformation value using an algorithm that uses         velocity of motion parameters in the calculation step are
at least two of the measured parameters in combination with          calculated only from motion vectors in said source video.
values for display resolution and video frame speed; pro-            The method may include, wherein the luminance parameter
cessing the source video content using the deformation          30   in the calculation step is calculated only from luminance
value; and displaying the processed video content to a               values in the source video. The method may include,
viewer. The method may include, wherein the direction of             wherein in the modified video in the displaying step is
motion and velocity of motion parameters in the analysis             presented to a viewer through spectacles.
step are calculated only from motion vectors in the source              In accordance with another embodiment, an apparatus
video content. The method may include, wherein the lumi-        35   which transforms a 2D source video signal, comprises: a
nance parameter in the analysis step is calculated only from         video processing means for performing the transformation
luminance values in the source video content. The method             on the 2D source video signal; and a display means for
may include, wherein the processed video content in the              displaying the transformed video to a viewer; wherein the
displaying step is presented to a viewer through spectacles.         transformation comprises analyzing the source video signal
   In accordance with another embodiment, a system for          40   to generate parameters for direction of motion, velocity of
displaying modified video content to a viewer, comprises: a          motion and luminance; calculating a deformation value
receiver which receives a 2D video signal comprised of 2D            using an algorithm that includes at least two of the param-
frames; a video signal processor which processes the 2D              eters in combination with factors for both display resolution
video signal; and a display unit which displays the processed        and video frame speed; modifying the source video signal
video signal to a user; wherein the processing step comprises   45   using the deformation value; and outputting the transformed
using an algorithm to calculate parameters for direction of          video to the display means.
motion, velocity of motion and luminance for the 2D frames              In accordance with another embodiment, a method for
in said 2D video signal; calculating a deformation value             generating modified video is provided. A source video
using at least two of said calculated parameters in combi-           comprising a sequence of 2D image frames is acquired, a
nation with values for display resolution and video frame       50   value for an inter-ocular distance of a viewer is determined,
speed; and modifying the 2D video signal using the defor-            and an image frame is obtained from the source video that
mation value.                                                        includes two or more motion vectors that describe motion in
   In accordance with another embodiment, a method of                the image frame where each of the motion vectors is
displaying video content to a viewer, comprises: obtaining a         associated with a region of the image frame. A single
source video signal comprised of 2D frames; analyzing 2D        55   parameter is calculated for each of the following: a lateral
frames from said source video signal to measure direction of         speed of the image frame, using the two or more motion
motion, velocity of motion and luminance parameters; cal-            vectors, and a direction of motion of the image frame, using
culating a deformation value using an algorithm that                 the two or more motion vectors. A deformation value is
includes at least two of said measured parameters in com-            generated by applying an algorithm that uses the inter-ocular
bination with values for display resolution and video frame     60   distance and both of the parameters, and the deformation
speed; processing the video source signal using the defor-           value is applied to the image frame to identifY a modified
mation value; and displaying the processed video signal to           image frame. The modified image frame is blended with a
a viewer. A method according to item 6, wherein the                  first bridge frame that is different from the modified image
direction of motion and velocity of motion parameters in the         frame to generate a first blended frame, and the modified
analysis step are calculated only from motion vectors in the    65   image frame is blended with a second bridge frame that is
source video content. The method may include, wherein the            different from the modified image frame and different from
luminance parameter in the analysis step is calculated only          the first bridge frame to generate a second blended frame.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 128 of 362


                                                   US 10,021,380 B1
                            111                                                                    112
The first blended frame and the second blended frame are              tions. The computer program instructions may be stored in
displayed to a viewer. The direction of motion and velocity           data storage device 3602, or other computer readable
of motion parameters in the calculation step are calculated           medium, and loaded into memory 3603 when execution of
only from the motion vectors input along with the image               the computer program instructions is desired. Thus, the
frame.                                                                method steps of FIG. 58 can be defined by the computer
   In various embodiments, the method steps described                 program instructions stored in memory 3603 and/or data
herein, including the method steps described in FIG. 58, may          storage device 3602 and controlled by the processor 3601
be performed in an order different from the particular order          executing the computer program instructions. For example,
described or shown. In other embodiments, other steps may             the computer program instructions can be implemented as
be provided, or steps may be eliminated, from the described      10   computer executable code programmed by one skilled in the
methods.                                                              art to perform an algorithm defined by the method steps of
   Systems, apparatus, and methods described herein may be            FIG. 58. Accordingly, by executing the computer program
implemented using digital circuitry, or using one or more             instructions, the processor 3601 executes an algorithm
computers using well-known computer processors, memory                defined by the method steps of FIG. 58. Computer 3600 also
units, storage devices, computer software, and other com-        15   includes one or more network interfaces 3604 for commu-
ponents. Typically, a computer includes a processor for               nicating with other devices via a network. Computer 3600
executing instructions and one or more memories for storing           also includes one or more input/output devices 3605 that
instructions and data. A computer may also include, or be             enable user interaction with computer 3600 (e.g., display,
coupled to, one or more mass storage devices, such as one             keyboard, mouse, speakers, buttons, etc.).
or more magnetic disks, internal hard disks and removable        20      Any or all of the systems and apparatus discussed herein,
disks, magneto-optical disks, optical disks, etc.                     including video display manager 5700, and components
   Systems, apparatus, and methods described herein may be            thereof, may be implemented using a computer such as
implemented using computers operating in a client-server              computer 3600.
relationship. Typically, in such a system, the client comput-            One skilled in the art will recognize that an implementa-
ers are located remotely from the server computer and            25   tion of an actual computer or computer system may have
interact via a network. The client-server relationship may be         other structures and may contain other components as well,
defined and controlled by computer programs running on the            and that FIG. 36 is a high-level representation of some of the
respective client and server computers.                               components of such a computer for illustrative purposes.
   Systems, apparatus, and methods described herein may be               While preferred and alternate embodiments of the inven-
used within a network-based cloud computing system. In           30   tion have been described and illustrated, it should be appar-
such a network-based cloud computing system, a server or              ent that many modifications to the embodiments and imple-
another processor that is connected to a network communi-             mentations of the invention could be made without departing
cates with one or more client computers via a network. A              from the spirit or scope of the invention. In various embodi-
client computer may communicate with the server via a                 ments, methods, apparatus and systems are provided as
network browser application residing and operating on the        35   described below.
client computer, for example. A client computer may store                The foregoing Detailed Description is to be understood as
data on the server and access the data via the network. A             being in every respect illustrative and exemplary, but not
client computer may transmit requests for data, or requests           restrictive, and the scope of the invention disclosed herein is
for online services, to the server via the network. The server        not to be determined from the Detailed Description, but
may perform requested services and provide data to the           40   rather from the claims as interpreted according to the full
client computer(s). The server may also transmit data                 breadth permitted by the patent laws. It is to be understood
adapted to cause a client computer to perform a specified             that the embodiments shown and described herein are only
function, e.g., to perform a calculation, to display specified        illustrative of the principles of the present invention and that
data on a screen, etc.                                                various modifications may be implemented by those skilled
   Systems, apparatus, and methods described herein may be       45   in the art without departing from the scope and spirit of the
implemented using a computer program product tangibly                 invention. Those skilled in the art could implement various
embodied in an information carrier, e.g., in a non-transitory         other feature combinations without departing from the scope
machine-readable storage device, for execution by a pro-              and spirit of the invention.
grammable processor; and the method steps described                      What is claimed is:
herein, including one or more of the steps of FIG. 58, may       50      1. A method for generating modified video, the method
be implemented using one or more computer programs that               comprising:
are executable by such a processor. A computer program is                acquiring a source video comprising a sequence of image
a set of computer program instructions that can be used,                    frames, each of the image frames being associated with
directly or indirectly, in a computer to perform a certain                  a respective chronological position in the sequence;
activity or bring about a certain result. A computer program     55      identifYing a first image frame associated with a first
can be written in any form of programming language,                         chronological position in the sequence of the source
including compiled or interpreted languages, and it can be                  video and a second image frame associated with a
deployed in any form, including as a stand-alone program or                 second chronological position in the sequence of the
as a module, component, subroutine, or other unit suitable                  source video;
for use in a computing environment.                              60      expanding the first image frame to generate a modified
   A high-level block diagram of an exemplary computer                      first image frame, wherein the modified first image
that may be used to implement systems, apparatus and                        frame is different from the first image frame;
methods described herein is illustrated in FIG. 36. Computer             expanding the second image frame to generate a modified
3600 includes a processor 3601 operatively coupled to a data                second image frame, wherein the modified second
storage device 3602 and a memory 3603. Processor 3601            65         image frame is different from the second image frame;
controls the overall operation of computer 3600 by execut-               combining the modified first image frame and the modi-
ing computer program instructions that define such opera-                   fied second image frame to generate a modified com-
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 129 of 362


                                                  US 10,021,380 B1
                            113                                                               114
      bined image frame, the modified combined image                  10. The apparatus according to claim 9, wherein the
      frame having first and second opposing sides defining        blended modified combined image frame includes first and
      a first dimension and third and fourth opposing sides        second non-overlapping portions, the first portion having the
      defining a second dimension; and                             first dimension and including a first selected portion of the
   displaying the modified combined image frame.                   modified combined image frame, the second portion having
   2. The method according to claim 1, further including           the first dimension and including a second selected portion
generating a bridge frame, wherein the bridge frame is             of the bridge frame.
different from the first image frame, the modified first image        11. A method for generating modified video, the method
frame, the second image frame, the modified second image           comprising:
                                                                10
frame, and the modified combined image frame.                         acquiring a source video comprising a sequence of image
   3. The method according to claim 2, wherein the bridge                frames, each of the image frames being associated with
frame is a solid color and further including displaying the              a respective chronological position in the sequence;
bridge frame.                                                         identifYing a first image frame associated with a first
   4. The method according to claim 2, wherein the bridge 15             chronological position in the sequence of the source
frame is a non-solid color and further including:                        video and a second image frame associated with a
   blending the modified combined image frame with the                   second chronological position in the sequence of the
      bridge frame to form a blended modified combined                   source video;
      image frame; and                                                removing a portion of the first image frame to generate a
   displaying the blended modified combined image frame. 20              modified first image frame, wherein the modified first
   5. The method according to claim 4, wherein the blended               image frame is different from the first image frame;
modified combined image frame includes first and second               removing a portion of the second image frame to generate
non-overlapping portions, the first portion having the first             a modified second image frame, wherein the modified
dimension and including a first selected portion of the                  second image frame is different from the second image
modified combined image frame, the second portion having 25              frame;
the first dimension and including a second selected portion           combining the modified first image frame and the modi-
of the bridge frame.                                                     fied second image frame to generate a modified com-
   6. An apparatus comprising:                                           bined image frame, the modified combined image
   a storage adapted to:                                                 frame having first and second opposing sides defining
      store a sequence of image frames; and                     30       a first dimension and third and fourth opposing sides
   a processor communicably coupled to the storage and                   defining a second dimension; and
      adapted to:                                                     displaying the modified combined image frame.
      obtain from said storage a first image frame associated         12. The method according to claim 11, further including
         with a first chronological position in the sequence       generating a bridge frame, wherein the bridge frame is
         image frames and a second image frame associated 35 different from the first image frame, the modified first image
         with a second chronological position in the sequence      frame, the second image frame, the modified second image
         of image frames;                                          frame, and the modified combined image frame.
      expand the first image frame to generate a modified first       13. The method according to claim 12, wherein the bridge
         image frame, wherein the modified first image frame       frame is a solid color and further including displaying the
         is different from the first image frame;               40 bridge frame.
      expand the second image frame to generate a modified            14. The method according to claim 12, wherein the bridge
         second image frame, wherein the modified second           frame is a non-solid color and further including:
         image frame is different from the second image               blending the modified combined image frame with the
         frame;                                                          bridge frame to form a blended modified combined
      combine the modified first image frame and the modi- 45            image frame; and
         fied second image frame to generate a modified               displaying the blended modified combined image frame.
         combined image frame, the modified combined                  15. The method according to claim 14, wherein the
         image frame having first and second opposing sides        blended modified combined image frame includes first and
         defining a first dimension and third and fourth oppos-    second non-overlapping portions, the first portion having the
         ing sides defining a second dimension; and             50 first dimension and including a first selected portion of the
      display the modified combined image frame.                   modified combined image frame, the second portion having
   7. The apparatus according to claim 6, wherein the              the first dimension and including a second selected portion
processor is further adapted to generate a bridge frame,           of the bridge frame.
wherein the bridge frame is different from the first image            16. An apparatus comprising:
frame, the modified first image frame, the second image 55            a storage adapted to:
frame, the modified second image frame, and the modified                 store a sequence of image frames; and
combined image frame.                                                 a processor communicably coupled to the storage and
   8. The apparatus according to claim 7, wherein the bridge             adapted to:
frame is a solid color and wherein the processor is further              obtain from said storage a first image frame associated
adapted to display the bridge frame.                            60          with a first chronological position in the sequence
   9. The apparatus according to claim 7, wherein the bridge                image frames and a second image frame associated
frame is a non-solid color and wherein the processor is                     with a second chronological position in the sequence
further adapted to:                                                         of image frames;
   blend the modified combined image frame with the bridge               remove a portion of the first image frame to generate a
      frame to form a blended modified combined image 65                    modified first image frame, wherein the modified
      frame; and                                                            first image frame is different from the first image
   display the blended modified combined image frame.                       frame;
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 130 of 362


                                                    US 10,021,380 B1
                             115                                                                  116
      remove a portion of the second image frame to generate          23. ~he met~od according to claim 22, wherein the bridge
         a modified second image frame, wherein the modi-          frame 1s a sohd color and further including displaying the
         fied second image frame is different from the second      bridge frame.
         image frame;                                                 24. The method according to claim 22, wherein the bridge
      combine the modified first image frame and the modi-         frame    is a non-solid color and further including:
                                                                      blending the modified combined image frame with the
         fied second image frame to generate a modified
                                                                          bridge frame to form a blended modified combined
         combined image frame, the modified combined                      image frame; and
         image frame having first and second opposing sides           displaying the blended modified combined image frame.
         defining a first dimension and third and fourth oppos-       25. The method according to claim 24, wherein the
                                                                10
         ing sides defining a second dimension; and                blended modified combined image frame includes first and
      display the modified combined image frame.                   second non-overlapping portions, the first portion having the
   17. The apparatus according to claim 16, wherein the            first dimension and including a first selected portion of the
processor is further adapted to generate a bridge frame,           modified combined image frame, the second portion having
wherein the bridge frame is different from the first image 15 the first dimension and including a second selected portion
frame, the modified first image frame, the second image            of the bridge frame.
frame, the modified second image frame, and the modified              26. An apparatus comprising:
combined image frame.                                                 a  storage adapted to:
   18. The apparatus according to claim 17, wherein the                   store a sequence of image frames; and
bridge frame is a solid color and wherein the processor is 20         a  processor     communicably coupled to the storage and
further adapted to display the bridge frame.                              adapted to:
   19. The apparatus according to claim 17, wherein the                   obtain from said storage a first image frame associated
bridge frame is a non-solid color and wherein the processor                  with a first chronological position in the sequence
is further adapted to:                                                       image frames and a second image frame associated
   blend the modified combined image frame with the bridge 25                with a second chronological position in the sequence
      frame to form a blended modified combined image                        of image frames;
      frame; and                                                          insert a first selected image into the first image frame to
   display the blended modified combined image frame.                        generate a modified first image frame, wherein the
   20. The apparatus according to claim 19, wherein the                      modified first image frame is different from the first
blended modified combined image frame includes first and 30                  image frame;
second non-overlapping portions, the first portion having the             insert a second selected image into the second image
first dimension and including a first selected portion of the                frame to generate a modified second image frame,
modified combined image frame, the second portion having                     wherein the modified second image frame is different
the first dimension and including a second selected portion                  from the second image frame;
of the bridge frame.                                                      combine the modified first image frame and the modi-
                                                                35           fied second image frame to generate a modified
   21. A method for generating modified video, the method
comprising:                                                                  combined image frame, the modified combined
   acquiring a source video comprising a sequence of image                   image frame having first and second opposing sides
      frames, each of the image frames being associated with                 defining a first dimension and third and fourth oppos-
      a respective chronological position in the sequence;                   ing sides defining a second dimension; and
                                                                40        display the modified combined image frame.
   identifYing a first image frame associated with a first
      chronological position in the sequence of the source            27. The apparatus according to claim 26, wherein the
      video and a second image frame associated with a             proces.sor is further adapted to generate a bridge frame,
      second chronological position in the sequence of the         wherem the bridge frame is different from the first image
      source video;                                                frame, the modified first image frame, the second image
                                                                45 frame, the modified second image frame, and the modified
   inserting a first selected image into the first image frame
      to generate a modified first image frame, wherein the        combined image frame.
      modified first image frame is different from the first          28. The apparatus according to claim 27, wherein the
      image frame;                                                 bridge frame is a solid color and wherein the processor is
   inserting a second selected image into the second image 50 further adapted to display the bridge frame.
      frame to generate a modified second image frame,                29. The apparatus according to claim 27, wherein the
      wherein the modified second image frame is different         bridge    frame is a non-solid color and wherein the processor
      from the second image frame;                                 is further adapted to:
   combining the modified first image frame and the modi-             blend the modified combined image frame with the bridge
      fied second image frame to generate a modified com- 55              frame to form a blended modified combined image
      bined image frame, the modified combined image                      frame; and
      frame having first and second opposing sides defining           display the blended modified combined image frame.
                                                                      30. The apparatus according to claim 29, wherein the
      a first dimension and third and fourth opposing sides
      defining a second dimension; and                             blended modified combined image frame includes first and
   displaying the modified combined image frame.                   second non-overlapping portions, the first portion having the
                                                                60 first dimension and including a first selected portion of the
   22. The method according to claim 21, further including
generating a bridge frame, wherein the bridge frame is             modified combined image frame, the second portion having
different from the first image frame, the modified first image     the first dimension and including a second selected portion
frame, the second image frame, the modified second image           of the bridge frame.
frame, and the modified combined image frame.                                                 * * * * *
Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 131 of 362




                EXHIBIT 2
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 132 of 362
                                      111111   1111111111111111111111111111111111111111111111111111111111111
                                                                                           US009699444 B2


c12)   United States Patent                                          (10)   Patent No.:                  US 9,699,444 B2
       Jacobs et al.                                                 (45)   Date of Patent:                           Jul. 4, 2017

(54)   FASTER STATE TRANSITIONING FOR                                                G02B 2712221 (2013.01); G02B 2712228
       CONTINUOUS ADJUSTABLE 3DEEPS                                                (2013.01); G02B 2712264 (2013.01); G02C
       FILTER SPECTACLES USING                                                  7100 (2013.01); G02C 71101 (2013.01); G02C
       MULTI-LAYERED VARIABLE TINT                                                 11110 (2013.01); H04N 1310033 (2013.01);
       MATERIALS                                                                     H04N 1310422 (2013.01); H04N 1310425
                                                                                  (2013.01); H04N 1310429 (2013.01); H04N
(71)   Applicant: VISUAL EFFECT INNOVATIONS,                                    1310434 (2013.01); H04N 1310438 (2013.01);
                  LLC, Plano, TX (US)
                                                                                     H04N 1310454 (2013.01); H04N 1310497
(72)   Inventors: Kenneth Martin Jacobs, New York,                               (2013.01); G02B 2027/014 (2013.01); H04N
                  NY (US); Ronald Steven Karpf,                                13/026 (2013.01); H04N 2013/0077 (2013.01);
                  Corvallis, OR (US)                                             H04N 2013/0096 (2013.01); H04N 2213/002
                                                                                          (2013.01); H04N 2213/008 (2013.01)
(73)   Assignee: VISUAL EFFECT INNOVATIONS,                       (58)    Field of Classification Search
                 LLC, Plano, TX (US)                                      CPC . G02B 27/017; G02B 2027/0178; G02C 7/00
                                                                          USPC .......... 351/49, 159.03, 158, 41, 52, 51, 163;
( *)   Notice:      Subject to any disclaimer, the term of this                                  349/13, 96; 359/465, 490, 630
                    patent is extended or adjusted under 35               See application file for complete search history.
                    U.S.C. 154(b) by 0 days.
                                                                  (56)                      References Cited
(21)   Appl. No.: 15/217,612
                                                                                 U.S. PATENT DOCUMENTS
(22)   Filed:       Jul. 22, 2016
                                                                         5,552,841 A   *     9/1996 Gallorini ................ G02C 7/101
                                                                                                                                   351144
(65)                  Prior Publication Data                       2014/0125890 A1 *         5/2014 Xie .                   G02B 27/2264
       US 2016/0337638 A1           Nov. 17, 2016                                                                                  349/13

                Related U.S. Application Data                     * cited by examiner
(60)   Continuation of application No. 14/850,750, filed on       Primary Examiner- Hung Dang
       Sep. 10, 2015, now Pat. No. 9,426,452, which is a          (74) Attorney, Agent, or Firm- Ascenda Law Group, PC
                        (Continued)
                                                                  (57)                        ABSTRACT
(51)   Int. Cl.                                                   An electrically controlled spectacle includes a spectacle
       G02C 1100               (2006.01)                          frame and optoelectronic lenses housed in the frame. The
       H04N 13104              (2006.01)                          lenses include a left lens and a right lens, each of the
       G02B 26102              (2006.01)                          optoelectricallenses having a plurality of states, wherein the
       G02B 27101              (2006.01)                          state of the left lens is independent of the state of the right
       G02B 27122              (2006.01)                          lens. The electrically controlled spectacle also includes a
                         (Continued)                              control unit housed in the frame, the control unit being
(52)   U.S. Cl.                                                   adapted to control the state of each of the lenses indepen-
       CPC ....... H04N 1310431 (2013.01); G02B 261026            dently.
                  (2013.01); G02B 271017 (2013.01); G02B
             2710172 (2013.01); G02B 2712207 (2013.01);                         27 Claims, 30 Drawing Sheets

                                                                                           100



                                               1 1
   Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 133 of 362


                                            US 9,699,444 B2
                                                    Page 2


       Related U.S. Application Data                            on Mar. 10, 2006, now Pat. No. 7,405,801, said
                                                                application No. 11/928,152 is a continuation-in-part
continuation of application No. 14/451,048, filed on
                                                                of application No. 11/372,723, filed on Mar. 10, 2006,
Aug. 4, 2014, now Pat. No. 9,167,235, which is a                now Pat. No. 7,522,257, and a continuation-in-part of
continuation of application No. 14/155,505, filed on            application No. 10/054,607, filed on Jan. 22, 2002,
Jan. 15, 2014, now Pat. No. 8,864,304, which is a               now Pat. No. 7,030,902.
continuation of application No. 13/746,393, filed on
                                                         (60)   Provisional application No. 60/664,369, filed on Mar.
Jan. 22, 2013, now Pat. No. 8,657,438, which is a
                                                                23, 2005, provisional application No. 60/661,847,
continuation of application No. 12/938,495, filed on            filed on Mar. 15, 2005, provisional application No.
Nov. 3, 2010, now abandoned, which is a division of             60/263,498, filed on Jan. 23, 2001.
application No. 12/555,545, filed on Sep. 8, 2009,
now Pat. No. 7,850,304, which is a continuation-in-      (51)   Int. Cl.
part of application No. 12/274,752, filed on Nov. 20,           G02C 7110              (2006.01)
2008, now Pat. No. 7,604,348, which is a continua-              H04N 13100             (2006.01)
tion-in-part of application No. 11/928,152, filed on            G02C 7100              (2006.01)
Oct. 30, 2007, now Pat. No. 7,508,485, and a con-               G02C 11100             (2006.01)
tinuation-in-part of application No. 11/373,702, filed          H04N 13/02             (2006.01)
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 134 of 362


U.S. Patent        Jul. 4, 2017   Sheet 1 of 30        US 9,699,444 B2
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 135 of 362


U.S. Patent        Jul. 4, 2017         Sheet 2 of 30   US 9,699,444 B2




                                  ::.




                           y
                                                e
                                                •
                                                00
                                                •
                                                ~
                                                ~
                                      300       ~
110                                             ~

                                                ~
                                                =
         Signal
        Receiving
                                                2'
                                                :-
        Unit 102
                                                ~
                                                ...
                       Control                  N
                                                0
                        Unit                    ....
                                                -....l
      302 ----           103
                                          10/
                 303             --;305         rFJ
                                                ('D
                                                =-
                                                ('D
                                                .....
                                                (.H

                                                0
                                                .....
                                                (.H
                                                0




                                                d
                                                rJl
                                                '"'..c
                                                 0'1
                                                 '..c
                        FIG 3                    '..c
                                                ~
                                                    ~
                                                         Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 136 of 362




                                                    ~


                                                 N
                                                 =
                                                                               e
                                                                               •
                                                                               00
           302                                                                 •
                                                                               ~
                                                                               ~
                                                                        400    ~
                                                                               ~
                                                   405                         ~
                                                                               =
                                               Store &
                                               Manage
    I                                          3Deeps h   •
                                                Signal            103          2'
                                                                               :-
                                                                              ~...
                                                              /                N
                                                                               0
          4~                Parse &     J.- 409                                ....
                                                                               -....l

           3Deeps            Store
                           Left
                           Ri htOD                                             rFJ
                                                                               ('D
                                                                               =-
                                                                               ('D


                                                                               ........
                                                                               0
                                                                               .....
                                                                               (.H
                                                                               0


                               Right
    L-1    Lens      111
                    ~.
                           ILens       .r---
          Control          Control 1'417
I                             I                                                d
                                                                               rJl
            I                ....
                                                                              '"'..c
           303                 305                                             0'1
                                                                               '..c
                                                                               '..c
                                                                              ~
                                                                                          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 137 of 362




                               FIG4                                            ~
                                                                               ~


                                                                               N
                                                                               =
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 138 of 362


U.S. Patent        Jul. 4, 2017   Sheet 5 of 30        US 9,699,444 B2




      0
      0
      VI
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 139 of 362


U.S. Patent                 Jul. 4, 2017                Sheet 6 of 30             US 9,699,444 B2




                                                          1.0


                                                          X
                                              (                         ~
                        ~                     .....-l

                N       0                     0
                        N               1.0   N
                0
                N
                                        0                                               .n
                                                  \                                     \0
                                                                                        v
                                                                                        ~

                        :::1                                    t                       ~
                            }

            ..-1                                                           t""-
            0
     1.£)
     N                  ....
     \0                     ~

                            :··.



                        ~-

                                                                    I.()
                    0                                      0        0
                    N                                      N        N




      0
      0
      \.0




                        y       1..0
                                0
                                1.1')
                                              e
                                              •
                                              00
                                              •
                                              ~
                                    700       ~
                                              ~
                                              ~
uo                                        I   ~
                                              =
 ~         ~       I
        Signal
       Receiving                              ~
       Unit 102                               ~
                                              .j;o.
                                              ~
                       Control                N
                                              0
                        Unit                  ....
     302                                      -....l
                        503
                                        10/
               703               /704         rFJ
                                              ('D
                                              =-
                                              a
                                              -....l
                                              0
                                              .....
                                              (.H
                                              0




                                              d
                                              rJl
                                              \C
                                              0..,
                        FIG7                  \C
                                              \C
                                              ~
                                              ~
                                                       Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 140 of 362




                                              ~


                                              N
                                              =
                                                                          e
                                                                          •
                                                                          00
      302   I                                                             •
                                                                          ~
                                                                    800   ~
                                                                          ~
                                                                          ~

401                  I ~IFOl-403            L 405                         ~
                                     I              I       I             =
                                               &

                                                                          ~
       Sianallrl         =w              s·tgna l       1   1 503         =
                                                                          :-
                                                    I           /         ~
                                                                          ...
                                                                          N
                                                                          0
                                                            I
                                                                          ....
                                                                          -....l

                I   .I
                                 1--409
       Signal   1    I           I                          I
                                                                          rFJ
                                                                          ('D
                                                                          =-
                                                                          ('D
                                                                          .....
                                                                          QO
                                                                          0
                                                                          .....
                                                                          (.H
                                                                          0




                                                                          d
                                                                          rJl
                                                                          \C
                         505                                              '0-,
                                                                          \C
                                                                          \C
                                                                          ~
                                                                                   Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 141 of 362




                         FIG 8                                            ~
                                                                          ~


                                                                          N
                                                                          =
                                                                                                                     e
                                                                                                                     •
                                                                                                                     00
                                                                                                                     •
                                                                                                                     ~
                .--902                                                                                               ~
                                                                                                                     ~
                                                                                                                     ~
         2.0
                                                                     r            fi                    I            ~
                                                                                                                     =
                                                                     !               !                  ;
                            rI                       TI
                          Polential Y=2.0'f                          1        ----   i        03        ~
                             I                        l              l               i                  :
                                                                                          9
                             j                        I              !               j • --             '            ~
                             II                                    -,
                                                                    -·---            iI
         1.5                  i                                      !               !                               ~
                 --;-2-----.1-·                                      II              !
 u                                                                                                                   .j;o.
                                                                                                                     ~

 iU
                                                                                                                     N
-CI':J
'-"
         1.35                I                                       ,               I
                                                                                                                     0
                                                                                                                     .....
 iU
                                                                                                                     -....l
E               ----------r--- :___]__                       --+·-+---!
~        1.0                 . .,_     ~----.WMr      i              '               .                   =
 c              - - , ' '                                            I               I                   '
 0
                             I                        I              I               !                   I           rFJ
 CI':J
··---                                                 II             i                                   ~           ('D
                                                                                                                     =-
                                                                     I
                                                                                     II                  :
                                                      I              l               l                   ;           a
                                              1
                                                      iI             iI         ---r-!                   :           \0
~                            !                I        I              j               I
         0.5                                                                                                         0
                              I                       I               I               i                              ......
                              I               I       i               i               I
                              i               I       i               I               I                              (.H
                               I              I       j               !               i                              0
                                                      1
                                              I
                              li                      j
                                                                      Ii              ii
         0.25                                                                                                  901
                                 I            I                       i
                                 jj           II      •                  i            \I
                                                   923l
                              I              •/       I                   1


                            80%             70%      60%             40%           20%               _.A}o/c
                                                                                                   /Da;k             d
                906                                                                            905                    rJl
                                      Transmissivity(% Transmission of Light)                                         \C
                                                                                                                     0..,
                                                                                                                      \C
                                                                                                                      \C
                                                                                                                     ~
                                                           FIG 9                                                         ~
                                                                                                                              Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 142 of 362




                                                                                                                         ~


                                                                                                                         N
                                                                                                                         =
                                                                                                                                                                                                                                     e
                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                     00
                                                                                                                                                    1000                                                                             •
                       --902                                                                                                                                                                                                         ~
                   ..................................... "1 .....................................                                         ~03··
                                                                                                    '! ....................................                                                                            ~
                                                                                                                                                     ............................!......................................             ~
            2.0                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                     ~

                                                 Potentia]
                                                   i                        V=2.ot:                                                           I\
                                                                                                                                              I_    ______..
                                                                                                                                                                                !
                                                                                                                                                                                !
                                                                                                                                                                                                         _/!           ·
                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                     =
                                                         i                                          i
                                                         I                                          :
                                                         ~                                          .
             1            "-~---+----                                                  ~                                                               ---                              -----------
,.--._                        922  I
 (.)                                                      i
                                                                                                                                                                                                                                     2'
 il)
                                                          l
                                                                                                                                                                                                                                     :-
 t:/)
            1.35         ----------:----                                                                                                                                                                                             ~
                                                                                                                                                                                                                                     ....
"-'
 il)                                                                                                                                                                                                                                 N
                                                                                                                                                                                                                                     0
 E                                                       1                   :                       !                                        I                                  I                                         :         ....
                       ---~·"'·'"·----·---~~"""""-·'                """~·y-'""·"'·"'.v.·,v··V~-~·-·····w'"""".""T""~-~"-~···--·-.·-··""~f··-M""'·"'·'"·""'"'"'······"··~-1                                                           -....l
E=           1.0
  t:                          1012                                            I                                    I
  0
......                                                  7                     I
                                                                                  /!i                              I                          !i                         \~
  t :/)
·--
  t:                                                                                                                                                                                                                                 rFJ
            0.75                                                                    ----1~                                                                                                                                 !         ('D
                                                                                                                                                                                                                                     =-
                                                                                                                                                                                                                                     ('D
~                                                                                                                                                                                                                                    .....
                                                                                                    I
                                                                                                                                              II                                i!                                         :
             0.5                                                                                                                                                                                                                     ....
                                                                                                     ·                            44% increase                              irl                                            ~         0
                                                                                                                                               I                                 I
                                                                                                                                                                                                                                     0
                                                                                                                                  Tra~smission T}me                                                                                  .....
            0.25                                                                                                                                                                                                                     (.H
                                                                                                                                               ~l                                i                                             901   0
                                                                                                                                                                                    :
                                                                                                                                               i                                    i
                                                                                                                                               !                                    i
             0.0
          Clear I lOO%                                 80%                 70%                 60%                                        40%                                 20%                              A%
                   I      I
                          I                                                                                                                                                                           /Dark
                       ~+-                                     Transmissivity(% Transmission of Light) 905                                                                                                                            d
                                                                                                                                                                                                                                      r.r;_
            1% loss in the                                                                                                                                                                                                           . :...c
                                                                                                                                                                                                                                       0'1
             Clear State                                                                                                                                                                                                               ...c
                                                                                                                                                                                                                                       ...c
                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                               Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 143 of 362




                                                                                                         FIG 10                                                                                                                          ~


                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                      =
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 144 of 362


U.S. Patent        Jul. 4, 2017   Sheet 11 of 30       US 9,699,444 B2




                   --
                   -
                   0
                                                                   e
                                                                   •
                                                                   00
                                                                   •
                                                                   ~
                                                 1200              ~
                                                                   ~
110                                                                ~

                                                                   ~
                                                                   =
 ~           y       I
          Signal
         Receiving                                                 ~
                                   1202           I Power
         Unit 102                                                  ~
                                                      Unit         .j;o.
                                                                   ~

                         Control
                                                             301
                                      Switch [   II   104          N
                                                                   0
                          Unit
                                       1101
                                                                   ....
                                                                   -....l
      302 -----           1103

                  1203                 /1205                       rFJ
                                                                   ('D
                                                                   =-
                                                                   a
                                                                   ....N
                                                                   0
                                                                   .....
                                                                   (.H
                                                                   0




                                                                   d
                                                                   rJl
                                                                   \C
                                                                   0..,
                             FIG 12                                \C
                                                                   \C
                                                                   ~
                                                                   ~
                                                                            Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 145 of 362




                                                                   ~


                                                                   N
                                                                   =
                                                                           e
                                                                           •
                                                                           00
                                                            3 )2           •
                 /1103             1202                            1300    ~
                                                                           ~
                                                                           ~
                                                                           ~

                                                                           ~
                                                                           =
                      1 70
                                  Switch 1
                                                   Sw1
                                    Or
                                                                           ~
                                   witch 2?                                ~
                                                                           .j;o.
                                                                           ~



                                      Sw2                           10~    N
                                                                           0
                                                                           ....
                                                                           ......:J


1240 "
       ~
                                        13~
           131,                                                            rFJ
                                                                           ('D
                                                                           =-
                  ·rLeft ODl
         l,...) 1-s                       fRight   onl                     a
                              I                                            ....
                                                                           (.H

                                                                            0
              Left
            "' .                   Right                                    .....
                        _..                                                 (.H
              Lens                 Lens [+-                                 0

             Control              Control ~'--1317


                                                                               d
                                                                               rJl
                                                     ~              1203       \C
                                                   1205                    0..,
                                                                               \C
                                                                               \C
                                                                           ~
                                                                               ~
                                                                                      Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 146 of 362




                                                   FIG 13                      ~


                                                                               N
                                                                               =
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 147 of 362


U.S. Patent        Jul. 4, 2017   Sheet 14 of 30       US 9,699,444 B2
                                                                                                                   e
                                                                                                                   •
                                                                                                                   00
                                                                                                                   •
                                                                                                                   ~
                                                                                                                   ~
                                                                                                                   ~
          1500                                                                                                     ~
                                                               1525
                                                                                                                   ~
                                                                                                                   =
                                                                    501                        1502
                                                                                                                   ~

                                                     '''"""""~»'=.E;;!l<'f.&i¥Io~                      1504        ~
                                                                                                                   .j;o.
                                                                                                                   ~


                                                                                                                   N
140{             15{    1505                                                                  1506
                                                                                                                   0
                                                                                                                   ....
                                                                                                                   -....l




                               lr'•'   j   j   •,:,•,','•'•'•'•'•'•'•'•!• ,•,•,•,•,•,',;r··'i-------   201         rFJ
                 41{                                                                                               ('D
                                                                                                                   =-
                                                                                                                   a
                                                                                                                   ....
                                                                                                                   Ul
                        20                                                                                    06   0
                                                                                                                   .....
                                                                                                                   (.H
                             li&i5Z(                                                                   204          0
                 411{                                                                             06

                                                                                                                       d
                                                                                                                       rJl
                                                                                                                       \C
       FIG 15a                                                     FIG 15b                                         0..,
                                                                                                                       \C
                                                                                                                       \C
                                                                                                                   ~
                                                                                                                       ~
                                                                                                                             Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 148 of 362




                                                                                                                       ~


                                                                                                                       N
                                                                                                                       =
                                                                  e
                                                                  •
                                                                  00
                                                                  •
                                                                  ~
                                                 1600             ~
                                                                  ~
110                                                               ~

                                                                  ~
                                                                  =
 ~          !       I
         Signal
        Receiving                                                 ~
                                                   Power
        Unit 102                                                  .=
                                                    Unit    301   ~
                                                                  ...-
                                                    104           N
                                         Sw~
                                                            ""'   0
                                                                  ....
                                         1101                     -....l
      302 -----
                  1603                   /1605                    rFJ
                                                                  ('D
                                                                  =-
                                                                  ('D
                                                                  .....
                                                                  ....
                                                                  0\
                                     Lens                         0
                         Lens                                     .....
                                                                  (.H
                         1406   /\   1405    I          I         0




                                                                  d
                                                                  rJl
                                                                  '"'..c
                                                                   0'1
                                FIG 16                             '..c
                                                                   '..c
                                                                  ~
                                                                      ~
                                                                           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 149 of 362




                                                                      ~


                                                                   N
                                                                   =
                                                                                                     e
                                                                                                     •
                                                                                                     00
           3 02                                                                                      •
                                                                                                     ~
            .                                                                                        ~
                                                                                                     ~
                                                                                            1700     ~
                                  1202
                  /1403                                                                              ~
                                                                                                     =
                                   .....   ~~~
                      1761\
                                                                             ~~---··
                                                                                                     2'
                                                                                                     :-
                               Change both
                                                                                                     ~
                                                                                                     ...
                               right and left                                                        N
                                                                                                     0
                               ]ens of1ayer                                                          ....
                                                                                                     ....:J
,_---103                                                                     vl03a
                              1 and 2 to dear
                     176~
                    ,....._                                                                          rFJ
                                                                       r-+                           ('D
                                                                                                     =-
                                                                                                     ('D

                                /~                                                                   ....""""
                                                                                                     ....:J
                                                                 ,......                             0
                                 Switch 2?                                                           .....
                                                                                                     (.H
                                                                                                     0
                          ~~
                                                           ---                                 ··-
                                                                                       I
                                                 -----··                               J
                                                                                           ~1603      d
                      ~1605                                                                           rJl
                                                                                                     '"'..c
                                                                                                      0'1
                                                                                                      '..c
                                                                                                      '..c
                                                                                                     ~
                                                                                                         ~
                                                                                                                Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 150 of 362




                                 FIG 17                                                                  ~


                                                                                                         N
                                                                                                         =
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 151 of 362


U.S. Patent        Jul. 4, 2017       Sheet 18 of 30   US 9,699,444 B2




                                  Flg. 18A




                                  Fig. 18B




                                  Fig. 18C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 152 of 362


U.S. Patent        Jul. 4, 2017       Sheet 19 of 30   US 9,699,444 B2




                                  INDIVlDUAL




                                  Fig. 19A




                                  Fig. 198




                                  Fig. 19C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 153 of 362


U.S. Patent        Jul. 4, 2017      Sheet 20 of 30             US 9,699,444 B2




                      I
                      I
                      l____i             ;L~. ----·····----~l
                                                  E

                                  Fig. 20A




                                  Fig. 208



                                             AA
            {.
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 154 of 362


U.S. Patent        Jul. 4, 2017    Sheet 21 of 30       US 9,699,444 B2




                                  SERIES




                                           B        c     c


                                        SERIES




                                  . 1
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 155 of 362


U.S. Patent        Jul. 4, 2017        Sheet 22 of 30   US 9,699,444 B2




                                  lNDIViOllM.




                         G




                                    SERIES




                                      . 22C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 156 of 362


U.S. Patent        Jul. 4, 2017       Sheet 23 of 30   US 9,699,444 B2




                                   iND~\liDUAl




                                       B
                                   Fig. 23A
                                    SERiES




                                       B
                                  Fig. 238
                            REPEATING SERIES




                                       c
                                  Fig. 23C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 157 of 362


U.S. Patent        Jul. 4, 2017          Sheet 24 of 30               US 9,699,444 B2




                                    Bt£N'D k'S
                                   ,:su~iroP'!~~" ~

                                  Fig. 24A




                                  Fig. 248




                                                                 .•
                                  A.JR     B          ft.lt·   ( ->

                                  Fig. 24C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 158 of 362


U.S. Patent        Jul. 4, 2017        Sheet 25 of 30       US 9,699,444 B2




                            0     Fig. 25A         E
                                    Sf.~lUf..S




                                             £:         c
                                   FigN 258
                            JtEflli\TlNG SE.IUES




                                       (''

                                  Fig. 25C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 159 of 362


U.S. Patent        Jul. 4, 2017       Sheet 26 of 30   US 9,699,444 B2




                                   SEIUES




                                  Fig. 26A
                             REP'EATtNG SERIES




                                   a    11
                                  Fig 268
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 160 of 362


U.S. Patent        Jul. 4, 2017          Sheet 27 of 30   US 9,699,444 B2




                                  Fig. 27A
                                    St;~UE5




                                          H
                                  Fig.
                            Rf:.PtA1lNG S£lttf.5




                                   c
                              Fig. 27C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 161 of 362


U.S. Patent        Jul. 4, 2017   Sheet 28 of 30       US 9,699,444 B2
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 162 of 362


U.S. Patent        Jul. 4, 2017         Sheet 29 of 30   US 9,699,444 B2




                              \. s             ~~            c
                                     Fig. 29
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 163 of 362


U.S. Patent        Jul. 4, 2017          Sheet 30 of 30   US 9,699,444 B2




                                     2

                                  Fig. 30
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 164 of 362


                                                     US 9,699,444 B2
                               1                                                                      2
       FASTER STATE TRANSITIONING FOR                                   response to voltage applied across the material, and include
        CONTINUOUS ADJUSTABLE 3DEEPS                                    but are not limited to electrochromic devices, suspended
           FILTER SPECTACLES USING                                      particle devices, and polymer dispersed liquid crystal
         MULTI-LAYERED VARIABLE TINT                                    devices. Such material provides precise electronic control
                  MATERIALS                                        5    over the amount of light transmission.
                                                                           3Deeps spectacles adjust the optical properties so that the
           CROSS REFERENCE OF RELATED                                   left and right lenses of the 3Deeps spectacles take on one of
                  APPLICATIONS                                          3 states in synchronization to lateral motion occurring within
                                                                        the movie; a clear-clear state (clear left lens and clear right
   This application is a Continuation of U.S. patent appli-        10
                                                                        lens) when there is no lateral motion in successive frames of
cation Ser. No. 14/850,750, filed Sep. 10, 2015, now U.S.               the motion picture; a clear-darkened state when there is
Pat. No. 9,426,452, which is a Continuation of U.S. patent              left-to-right lateral motion in successive frame of the motion
application Ser. No. 14/451,048, filed Aug. 4, 2014, now                picture; and, a darkened-clear state when there is right-to-
U.S. Pat. No. 9,167,235, which is a Continuation of U.S.
                                                                   15   left lateral motion in successive frames of the motion
patent application Ser. No. 14/155,505, filed on Jan. 15,
                                                                        picture.
2014, now U.S. Pat. No. 8,864,304, which is a Continuation
                                                                           We note that 'clear' is a relative term and even 'clear'
of U.S. patent application Ser. No. 13/746,393, filed Jan. 22,
2013, now U.S. Pat. No. 8,657,438, which is a Continuation              glass will block a small percentage of light transmission. A
of U.S. patent application Ser. No. 12/938,495, filed Nov. 3,           clear lens is then one that transmits almost all light through
2010, now abandoned, which is a Division of U.S. patent            20   the material.
application Ser. No. 12/555,545, filed Sep. 8, 2009, now                   Continuous Adjustable 3Deeps Filter spectacles are
U.S. Pat. No. 7,850,304, which is a Continuation-In-Part                improved 3Deeps spectacles in that the darkened state
application of U.S. patent application Ser. No. 12/274,752,             continuously changes to take an optical density to provide
filed Nov. 20, 2008 now U.S. Pat. No. 7,604,348, which is               the maximum Pulfrich stereoscopic 3D illusion optimized
in turn a Continuation-In-Part application of U.S. patent          25   for (a) the speed and direction oflateral motion, and (b) the
application No. 11/928,152, filed Oct. 30, 2007, now U.S.               transition time of the electrochromic material from which
Pat. No. 7,508,485. U.S. patent application No. 12/274,752              the lenses are fabricated.
is also a Continuation-In-Part of U.S. patent application Ser.             The problem addressed by the preferred embodiment of
No. 11/373,702, filed Mar. 10, 2006, now U.S. Pat. No.                  this invention is that of slow transition time when transi-
7,405,801. U.S. patent application Ser. No. 11/928,152 is          30   tioning between different optical densities of the lenses of
also a Continuation-In-Part of U.S. patent application Ser.             the Continuous Adjustable 3Deeps Filter spectacles. Opti-
No. 11/372,723, filed Mar. 10, 2006, now U.S. Pat. No.                  mal control of Continuous Adjustable 3Deeps Filter spec-
7,522,257, which claims priority of U.S. Provisional Appli-             tacles is achieved by adjusting the right- and left-lenses to
cation No, 60/664,369 filed on Mar. 23, 2005 and is a                   the optimal optical density synchronized to maximize the 3D
Continuation-In-Part application of U.S. patent application        35   effect of the Pulfrich illusion between frames of the motion
Ser. No. 10/054,607, now U.S. Pat. No, 7,030,902, filed on              picture with respect to the transition time properties of the
Jan. 22, 2002, which in turn claims priority of U.S. Provi-             electrochromic material. As an example, a movie that is
sional Application No. 60/263,498 filed on Jan. 23, 2002.               shown on a 100 Hz digital TV may require as many as 100
The based application, U.S. patent application Ser. No.                 different optical density controlled lens transitions per sec-
11/373,702 filed on Mar. 10, 2006, claims priority of U.S.         40   ond to optimally synchronize to the speed and direction of
Provisional Application No. 60/661,847 filed on Mar. 15,                lateral motion in the motion picture. Most often the transi-
2005. The entire contents of each of the above applications             tions in synchronization to the movie are small minor
are being herein incorporated by reference for all purposes.            adjustments to the optical density of the lens that can be
                                                                        accomplished in the allotted time. A problem arises when
                    TECHNICAL FIELD                                45   3Deeps Filter spectacles are fabricated from electronically
                                                                        controlled variable tint materials that are incapable of the
   This invention relates to the field of motion pictures and           'fast' transition times that are sometimes required as for
to a system called 3Deeps that will allow almost any motion             instance between scene changes. While electronically con-
picture filmed in 2D (single image) to be viewed with the               trolled variable tint materials may be able to achieve fast
visual effect of 3-dimensions when viewed through 3Deeps           50   transitions from one optical density state to another optical
Filter Spectacles. More specifically, the invention relates to          density state that are 'near' or 'close' to each other, it may
the presentation of motion pictures and to the use of multiple          be incapable of transition between optical density states that
layers of electronically controlled variable tint materials to          are far apart. However, faster transition times using any
fabricate the right and left lenses of the 3Deeps Filter                electronically controlled variable tint material can be
Spectacle to achieve faster transition times than may be           55   achieved by the simple expedient of using 2 or more
achieved by the use of only a single layer.                             layers-or multi-layers--of such material. Using multiple
                                                                        layers of material does result in a darker clear state, but the
         BACKGROUND OF THE INVENTION                                    difference is minimal and barely perceptible, so the tradeoff
                                                                        between a slightly darker clear state and faster transition
   This invention directs to Continuous Adjustable 3Deeps          60   time is considered and warranted.
Filter spectacles for viewing 2D movies as 3D movies.                      Another problem relates to the 'cycle life' (number of
Previously, related patent applications for Continuous                  clear-dark cycles before failure) of some optoelectronic
Adjustable 3Deeps Filter spectacles have been disclosed that            materials that may be limited. The 'cycle life' may be
use electronically controlled variable tint materials for fab-          increased by using multiple layers of optoelectronic mate-
rication of the right and left lenses of the viewing spectacles.   65   rials since the electric potential applied to the material to
Generally, electronically controlled variable tint materials            achieve a target optical density will be for a shorter period
change the light transmission properties of the material in             of time.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 165 of 362


                                                    US 9,699,444 B2
                              3                                                                       4
   Another problem addressed by an alternate embodiment                and-start-over repetltwn. Thus the viewer sees a visual
of this invention is that different methods of 3D require              illusion of an event impossible in actual life. Similarly, the
distinct viewing spectacles. However, with electronically              manner in which things appear in depth are likely to be at
controlled viewing spectacles, a single viewing spectacle              odds, often extremely so, with the spatial character of the
can be switch selectable for different optical effects. For            original photographed scene. Further, the character of move-
instance, to view a 3D movie that uses the anaglyph method             ment and of depth has been made malleable in the hands of
to achieve 3D stereoscopy requires use of a different pair of          the projectionist during performance (so much so that such
spectacles (red-blue lenses) than that used for 3Deeps view-           film-performance has been likened to a form of puppetry),
ing. Other preferred embodiments of the invention relate to            the physical shifting of one of the two projections changes
multi-use of the spectacles. The use of multi-layers of           10   the visual relationship between them and thereby the char-
electronically controlled variable tint materials where dif-           acter of the screen event produced. Similarly, small changes
ferent layers relate to different viewing methods, allow a             during performance in speed, placement and direction of
single spectacle to be selectable to achieve different optical         propeller spin will cause radical changes in the visual event
effects. For instance, while one or more layers of electroni-          produced onscreen.
cally controlled variable tint materials may be used for          15      Other visual arts which relate to the present invention are
Continuous Adjustable 3Deeps Filter spectacles, another                the Pulfrich filter. For one program, titled "Bitemporal
layer of materials may be used for anaglyph 3D spectacles.             Vision: The Sea", viewers were invited to place a Pulfrich
This would extend the use of a single pair spectacles so it can        light-reducing filter before one eye to both enhance and
be selectively used for either Continuous Adjustable 3Deeps            transform the already apparent depth character of the pre-
Filter spectacles viewing of 2D filmed movies or for              20   sentation.
anaglyph viewing of3D filmed movies. It would also allow                  Limited to presentation in live performance, such unique
switching within any motion picture between 2D and 3D for              visual phenomena as described has been transient theater.
a specific method, and/or switching within any motion                  Attempts to capture the phenomena by way of video-camera
picture between different methods of 3D. Till now a 3D                 recording of the screen-image have been disappointingly
motion picture may have been filmed in its entirety as            25   compromised, so that-in over 25 years of such presentation
anaglyph. With this invention the motion picture could have            (of so-called "Nervous System Film Performances") no
been filmed in part 2D with the multi-layer specs then set by          attempt has been made to commercialize such recordings.
signalization to a clear-clear state, and another part of the
motion picture could have been filmed in 3D anaglyph with                          SUMMARY OF THE INVENTION
the multi-layer spectacles then set by signalization to a         30
red-blue state. In another embodiment the picture may be                  A method has now been discovered for originating visual
filmed in part in 2D and 3D anaglyph, and shown to viewers             illusions of figures and spaces in continuous movement in
in 2D, 3D using 3Deeps spectacle, and 3D anaglyph with the             any chosen direction using a finite number of pictures (as
spectacles set accordingly.                                            few as two pictures) that can be permanently stored and
                                                                  35   copied and displayed on motion picture film or electronic
                            ***                                        media. The method of the present invention entails repetitive
                                                                       presentation to the viewer of at least two substantially
   Movies are generally made from a series of single,                  similar image pictures alternating with a third visual interval
non-repetitive pictures which are viewed at a speed that               or bridging picture that is substantially dissimilar to the
provides the viewer with the appearance of continuous             40   other substantially similar pictures in order to create the
movement. These series of single pictures are positioned in            appearance of continuous, seamless and sustained direc-
adjacent picture frames, in sequential order, wherein adja-            tional movement.
cent pictures are substantially similar to each other and vary            Specifically, two or more image pictures are repetitively
only slightly from each other. Usually, movies are created             presented together with a bridging interval (a bridging
using movie cameras, which capture the actual movement of         45   picture) which is preferably a solid black or other solid-
the object; with animated movies, a series of individual               colored picture, but may also be a strongly contrasting
pictures or cells are created, usually by hand or computer,            image-picture readily distinguished from the two or more
and assembled in sequential order where adjacent pictures of           pictures that are substantially similar. In electronic media,
a scene are substantially similar to each other and vary only          the bridge-picture may simply be a timed unlit-screen pause
slightly. Standard film projection is 24 frames per second,       50   between serial re-appearances of the two or more similar
American video standard NTSC is 30 f.p.s.                              image pictures. The rolling movements of pictorial forms
   The appearance of continuous movement, using only two               thus created (figures that uncannily stay in place while
substantially similar pictures, has been accomplished in live          maintaining directional movement, and do not move into a
performance by simultaneous projection of both images onto             further phase of movement until replaced by a new set of
a screen, wherein one picture may be slightly off-set from        55   rotating units) is referred to as Eternalisms, and the process
the other picture as they appear on the screen, and by                 of composing such visual events is referred to as Eternal-
rotating a two-bladed propeller, wherein the propeller blades          izing.
are set off from one another by 180 degrees, in front of and              The three film or video picture-units are arranged to strike
between the two projectors such that the two images are                the eyes sequentially. For example, where A and B are the
made to both alternate and overlap in their appearances, with     60   image pictures and Cis the bridging picture, the picture units
both images in turn alternating with an interval of complete           are arranged (A, B, C). This arrangement is then repeated
darkness onscreen when both projections are blocked by the             any number of times, as a continuing "loop". The view of
spinning propeller. A viewer, using no special spectacles or           this continuing loop allows for the perception of a perceptual
visual aids, perceives a scene of limited action (with a               combining and sustained movement of image pictures (A,
degree of illusionary depth) that can be sustained indefi-        65   B). Naturally, if this loop is placed on a film strip, then it is
nitely in any chosen direction: an evolving yet limited action         arranged and repeated in a linear manner (A, B, C, A, B, C,
appears to be happening continually without visible return-            A, B, C, A, B, C, etc.). The repetition of the sequence
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 166 of 362


                                                    US 9,699,444 B2
                              5                                                                       6
provides an illusion of continuous movement of the image              image or that is moving such that when one is overlaid with
pictures (A, B); with bridging picture (C), preferably in the         the other, only a slight difference is noted between the two
form of a neutral or black frame, not consciously noticed by          images.
the viewer at all, except perhaps as a subtle flicker.                   Alternatively, the two image pictures are identical except
   A more fluid or natural illusion of continuous movement            that one is off-center from the other. The direction of the
from a finite number of image pictures is provided by using           off-center, e.g. up, down, right, or left, will determine which
two of each of the three pictures and repeating the cycle of          direction the series provides the appearance of movement,
the pairs sequentially, or by blending adjacent pictures              e.g. if image picture B is off-center from image picture A to
together on an additional picture-frame and placing the               the right of A, the series of C, C/A, A, AlB, B, B/C will have
blended picture between the pictures in sequential order. The    10   the appearance of moving from left to right. Likewise, if you
two image pictures (A, B) are now blended with each other             reverse the order of appearance then the appearance of
to produce (A/B); the two image pictures are also blended             movement will be to the left.
with the bridging picture to produce (C/A and B/C), and then             More than two image pictures can be used in the inven-
all pictures repeat in a series starting with the bridging            tion. Likewise, more than one bridging picture can be used
picture (C, CIA, A, AlB, B, B/C) each blended picture being      15   in the present invention. For example, four image pictures
represented by the two letters with a slash therebetween).            can be used along with one bridging picture. In this case, the
This series is repeated a plurality of times to sustain the           series for the four image pictures, designated A, B, D and E,
illusion as long as desired. Repeating the sequence with              would be: C, A, B, D, E; or a 50/50 blend C, CIA, A, AlB,
additional blended frames provides more fluid illusion of             B, BID, D, D/E, E, E/C; or side-by-side pairs, C, C, A, A, B,
continuous movement of the (optically combined) two              20   B, D, D, E, E.
image pictures (A, B).                                                   The image picture need not fill the picture frame. Fur-
   Additionally, various arrangements of the pictures and the         thermore, more than one image picture can be employed per
blends can be employed in the present invention and need              frame. Thus, the picture frame can contain a cluster of
not be the same each time. By varying the order of pictures           images and the image or images need not necessarily filling
in the sequence, the beat or rhythm of the pictures is           25   up the entire frame. Also, only portions of image pictures
changed. For example, A, B, C can be followed by A, AlB,              can be used to form the image used in the present invention.
B, B/C, C which in tum is followed by A, A, AlB, B, B, B,                Also, image pictures and portions of the image picture can
B/C, C, C, C, C, i.e. A, B, C, A, AlB, B, B/C, C, A, A, AlB,          be combined such that the combination is used as the second
B, B, B, B/C, B/C, C, C, C, C, A, B, C, A, etc.                       image picture. The portion of the image picture is offset from
   With A and B frames being similar images (such as a pair      30   the first image picture when they are combined such that
of normal two-eye perspective views of a three-dimensional            there is an appearance of movement. For example, a window
scene from life), and frame C a contrasting frame (preferably         from image picture A can be moved slightly while the
a solid-color picture instead of an image-picture) relative to        background remains the same, the picture with the moved
A, B, frame C acts as essentially a "bridge-interval" placed          window is designated image picture B and the two combined
between recurrences of A, B. Any color can be used for the       35   to create the appearance of the window moving and/or
contrasting frame C: for example, blue, white, green; how-            enlarging or shrinking in size. In this case, both picture A
ever, black is usually preferred. The contrasting frame can           and picture B are identical except for the placement of the
also be chosen from one of the colors in one of the two               window in the image picture. The same can also be done by
image pictures. For example, if one of the image pictures has         using an identical background in both image pictures and
a large patch of dark blue, then the color of the contrasting    40   superimposing on both pictures an image which is posi-
frame, bridging picture, may be dark blue.                            tioned slightly different in each picture. The image could be
   Blending of the pictures is accomplished in any manner             a window, as before, of a man walking, for example.
which allows for both pictures to be merged in the same                  The number of series which are put together can be finite
picture frame. Thus, the term "blending" as used in the               if it is made on a length of film or infinite if it is set on a
specification and claims can also be called superimposing,       45   continuous cycle or loop wherein it repeats itself.
since one picture is merged with the other picture. Blending             In accordance with an embodiment, an electrically con-
is done in a conventional manner using conventional equip-            trolled spectacle for viewing a video is provided. The
ment, suitably, photographic means, a computer, an optical            electrically controlled spectacle includes a spectacle frame
printer, or a rear screen projection device. For animated art,        and optoelectronic lenses housed in the frame. The lenses
the blending can be done by hand as in hand drawing or hand      50   comprise a left lens and a right lens, each of the optoelec-
painting. Preferably, a computer is used. Suitable software           tricallenses having a plurality of states, wherein the state of
programs include Adobe Photo shop, Media 100 and Adobe                the left lens is independent of the state of the right lens. The
After Affects. Good results have been obtained with Media             electrically controlled spectacle also includes a control unit
100 from Multimedia Group Data Translations, Inc. of                  housed in the frame, the control unit being adapted to control
Marlborough, Mass., USA.                                         55   the state of each of the lenses independently.
   When using Media 100, suitable techniques include addi-               In one embodiment, each of the lenses has a dark state and
tive dissolving, cross-dissolving, and dissolving-fast fix and        a light state.
dither dissolving.                                                       In another embodiment, when viewing a video the control
   In blending the pictures, it is preferred to use 50% of one        unit places both the left lens and the right lens to a dark state.
and 50% of the other. However, the blending can be done on       60      In another embodiment, a method for viewing a video is
a sliding scale, for example with three blended pictures, a           provided. A user wears the electrically controlled spectacle
sliding scale of quarters, i.e. 75% A/25% B, 50% A/50% B,             described above, and the wearer is shown a video having
25% A/75% B. Good results have been obtained with a                   dissimilar bridge frames and similar image frames.
50%/50% mix, i.e. a blend of 50% A/50% B.                                In accordance with another embodiment, a first modified
   The two image pictures, A and B, which are visually           65   image frame is determined by removing a first portion of a
similar to each other, are preferably taken from side-by-side         selected image frame. A second modified image frame
frame exposures from a motion picture film of an object or            different from the first modified image frame is determined
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 167 of 362


                                                   US 9,699,444 B2
                             7                                                                      8
by removing a second portion of the selected image frame.            frame. A sixth blended image frame is generated by blending
A third modified image frame different from the first and            the eighth modified image frame with the third bridge image
second modified image frames is determined by removing a             frame. The fourth blended image frame, the fifth blended
third portion of the selected image frame. A first bridge            image frame, the sixth blended image frame, and the fourth
image frame different from the selected image frame and              bridge image frame are displayed.
different from the first, second, and third modified image              In one embodiment, the fourth bridge image frame is solid
frames is determined. A second bridge image frame different          white, and the spectacle frame comprises a sensor adapted to
from the selected image frame, different from the first,             receive synchronization signals embedded in the video and
second, and third modified image frames, and different from          provide the synchronization signals to the control unit.
the first bridge image frame is determined. The first bridge    10      In accordance with another embodiment, a first modified
image frame is blended with the first modified image frame,          image frame is determined by removing a first portion of a
generating a first blended image frame. The first bridge             selected image frame. A second modified image frame
image frame is blended with the second modified image                different from the first modified image frame is determined
frame, generating a second blended image frame. The first            by removing a second portion of the selected image frame.
bridge image frame is blended with the third modified image     15   A third modified image frame different from the first and
frame, generating a third blended image frame. The first             second modified image frames is determined by removing a
blended image frame, the second blended image frame, and             third portion of the selected image frame. A bridge image
the third blended image frame are overlaid to generate an            frame different from the selected image frame and different
overlayed image frame. The overlayed image frame and the             from the first, second, and third modified image frames is
second bridge image frame are displayed.                        20   determined. The first modified image frame, the second
   In one embodiment, the first bridge image frame com-              modified image frame, and the third modified image frame
prises a non-solid color.                                            are overlaid, to generate an overlayed image frame. The
   In another embodiment, each of the optoelectronic lenses          overlayed image frame and the bridge image frame are
comprises a plurality of layers of optoelectronic material.          displayed.
   In accordance with another embodiment, a first modified      25      In accordance with another embodiment, a bridge image
image frame is determined by removing a first portion of a           frame that is different from a first image frame and different
selected image frame. A second modified image frame                  from a second image frame is determined, the first and
different from the first modified image frame is determined          second image frames being consecutive image frames in a
by removing a second portion of the selected image frame.            video. A first modified image frame is determined by remov-
A third modified image frame is determined by removing a        30   ing a first portion of the first image frame. A second modified
third portion of the first modified image frame. A fourth            image frame different from the first modified image frame is
modified image frame different from the third modified               determined by removing a second portion of the first image
image frame is determined by removing a fourth portion of            frame. A third modified image frame different from the first
the first modified image frame. A fifth modified image frame         and second modified image frames is determined by remov-
different from the third and fourth modified image frames is    35   ing a third portion of the first image frame. The first, second,
determined by removing a fifth portion of the first modified         and third modified image frames are overlaid to generate a
image frame. A sixth modified image frame is determined by           first overlayed image frame. The first overlayed image frame
removing a sixth portion of the second modified image                and the bridge image frame are displayed. A fourth modified
frame. A seventh modified image frame different from the             image frame is determined by removing a fourth portion of
sixth modified image frame is determined by removing a          40   the second image frame. A fifth modified image frame
seventh portion of the second modified image frame. An               different from the fourth modified image frame is deter-
eighth modified image frame different from the sixth and             mined by removing a fifth portion of the second image
seventh modified image frames is determined by removing              frame. A sixth modified image frame different from the
an eighth portion of the second modified image frame. A first        fourth and fifth modified image frames is determined by
bridge image frame different from the first and second          45   removing a sixth portion of the second image frame. The
modified image frames is determined. A second bridge                 fourth, fifth, and sixth modified image frames are overlaid to
image frame different from the first and second modified             generate a second overlayed image frame. The second
image frames, and different from the first bridge image              overlayed image frame and the bridge image frame are
frame is determined. A third bridge image frame different            displayed.
from the first and second modified image frames, and            50      In accordance with another embodiment, a first modified
different from the first and second bridge image frames is           image frame is determined by removing a first portion of a
determined. A fourth bridge image frame different from the           selected image frame. A second modified image frame
first and second modified image frames, and different from           different from the first modified image frame is determined
the first, second and third bridge image frames is deter-            by removing a second portion of the selected image frame.
mined. A first blended image frame is generated by blending     55   A third modified image frame different from the first and
the third modified image frame with the first bridge image           second modified image frames is determined by removing a
frame. A second blended image frame is generated by                  third portion of the selected image frame. A first bridge
blending the fourth modified image frame with the second             image frame different from the first, second, and third
bridge image frame. A third blended image frame is gener-            modified image frames is determined. A second bridge
ated by blending the fifth modified image frame with the        60   image frame different from the first, second, and third
third bridge image frame. The first blended image frame, the         modified image frames, and different from the first bridge
second blended image frame, the third blended image frame,           image frame is determined. A third bridge image frame
and the fourth bridge image frame are displayed. A fourth            different from the first, second, and third modified image
blended image frame is generated by blending the sixth               frames, and different from the first and second bridge image
modified image frame with the first bridge image frame. A       65   frames is determined. A fourth bridge image frame different
fifth blended image frame is generated by blending the               from the first, second, and third modified image frames, and
seventh modified image frame with the second bridge image            different from the first, second and third bridge image frames
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 168 of 362


                                                     US 9,699,444 B2
                               9                                                                      10
is determined. The first modified image frame is blended                blended image frame by blending a plurality of image
with the first bridge image frame to generate a first blended           frames, generating a combined image frame by combining a
image frame. The second modified image frame is blended                 plurality of image frames, generating a combined image
with the second bridge image frame to generate a second                 sequence by combining a plurality of image sequences,
blended image frame. The third modified image frame is                  generating one or more doubled image frames by doubling
blended with the third bridge image frame to generate a third           one or more image frames, generating an overlayed image
blended image frame. The first blended image frame, the                 frame by overlaying a plurality of image frames, generating
second blended image frame, and the third blended image                 a modified image frame by removing a portion of an image
frame are overlaid to generate an overlayed image frame.                frame, repeating one of an image frame or a series of image
The overlayed image frame and the fourth bridge image              10   frames, generating a sequence of image frames, generating
frame are displayed.                                                    a collage based on one or more portions of one or more
   In one embodiment, the fourth bridge image frame is solid            image frames, stitching together one or more portions of one
white, and the spectacle frame comprises a sensor adapted to            or more image frames, superimposing a first image frame on
receive synchronization signals embedded in the video and               a second image frame, determining a transitional frame,
provide the synchronization signals to the control unit.           15   inserting and/or lifting a portion of a first image frame into
   In accordance with another embodiment, a first modified              a second image frame, reshaping a portion of an image
image frame is determined by removing a first portion of a              frame, and relocating a portion of an image frame.
selected image frame. A second modified image frame                        In accordance with an embodiment, an apparatus includes
different from the first modified image frame is determined             a storage adapted to store one or more image frames, and a
by removing a second portion of the selected image frame.          20   processor. The processor is adapted to determine a first
A third modified image frame is determined by removing a                modified image frame by removing a first portion of a
third portion of the first modified image frame. A fourth               selected image frame, determine a second modified image
modified image frame different from the third modified                  frame different from the first modified image frame by
image frame is determined by removing a fourth portion of               removing a second portion of the selected image frame,
the first modified image frame. A fifth modified image frame       25   determine a third modified image frame different from the
different from the third and fourth modified image frames is            first and second modified image frames by removing a third
determined by removing a fifth portion of the first modified            portion of the selected image frame, determine a first bridge
image frame. A sixth modified image frame is determined by              image frame different from the selected image frame and
removing a sixth portion of the second modified image                   different from the first, second, and third modified image
frame. A seventh modified image frame different from the           30   frames, determine a second bridge image frame different
sixth modified image frame is determined by removing a                  from the selected image frame, different from the first,
seventh portion of the second modified image frame. An                  second, and third modified image frames, and different from
eighth modified image frame different from the sixth and                the first bridge image frame, blend the first bridge image
seventh modified image frames is determined by removing                 frame with the first modified image frame, generating a first
an eighth portion of the second modified image frame. A first      35   blended image frame, blend the first bridge image frame
bridge image frame different from the first, second, third,             with the second modified image frame, generating a second
fourth, fifth, sixth, seventh, and eight modified image frames          blended image frame, blend the first bridge image frame
is determined. A second bridge image frame different from               with the third modified image frame, generating a third
the first bridge image frame and different from the first,              blended image frame, overlay the first blended image frame,
second, third, fourth, fifth, sixth, seventh, and eight modified   40   the second blended image frame, and the third blended
image frames is determined. The first bridge image frame is             image frame to generate an overlayed image frame, display
blended with the third modified image frame to generate a               the overlayed image frame, and display the second bridge
first blended image frame. The first bridge image frame is              image frame.
blended with the fourth modified image frame to generate a                 In one embodiment, the apparatus also includes an elec-
second blended image frame. The first bridge image frame           45   trically controlled spectacle to be worn by a viewer. The
is blended with the fifth modified image frame to generate a            electrically controlled spectacle includes a spectacle frame,
third blended image frame. The first blended image frame,               optoelectronic lenses housed in the frame, the lenses com-
the second blended image frame, and the third blended                   prising a left lens and a right lens, each of the optoelectrical
image frame are overlaid to generate a first overlayed image            lenses having a plurality of states, wherein the state of the
frame. The first overlayed image frame and the second              50   left lens is independent of the state of the right lens, and a
bridge image frame are displayed. The first bridge image                control unit housed in the frame, the control unit being
frame is blended with the sixth modified image frame to                 adapted to control the state of each of the lenses indepen-
generate a fourth blended image frame. The first bridge                 dently. Each of the lenses has a dark state and a light state,
image frame is blended with the seventh modified image                  and when viewing a video the control unit places both the
frame to generate a fifth blended image frame. The first           55   left lens and the right lens to a dark state.
bridge image frame is blended with the eighth modified                     In another embodiment, the first bridge image frame
image frame to generate a sixth blended image frame. The                comprises a non-solid color.
fourth blended image frame, the fifth blended image frame,                 In accordance with another embodiment, an apparatus
and the sixth blended image frame are overlaid to generate              includes a storage adapted to store one or more image
a second overlayed image frame. The second overlayed               60   frames, and a processor. The processor is adapted to deter-
image frame and the second bridge image frame are dis-                  mine a first modified image frame by removing a first
played.                                                                 portion of a selected image frame, determine a second
   In one embodiment, the first bridge image frame com-                 modified image frame different from the first modified
prises a non-solid color.                                               image frame by removing a second portion of the selected
   In accordance with another embodiment, one or more of           65   image frame, determine a third modified image frame by
the following actions may be performed in performing one                removing a third portion of the first modified image frame,
or more of the methods described above: generating a                    determine a fourth modified image frame different from the
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 169 of 362


                                                     US 9,699,444 B2
                              11                                                                     12
third modified image frame by removing a fourth portion of              of the stitched image frame, generating a third modified
the first modified image frame, determine a fifth modified              image frame by removing a third portion of the stitched
image frame different from the third and fourth modified                image frame, wherein the first modified image frame, the
image frames by removing a fifth portion of the first modi-             second modified image frame, and the third modified image
fied image frame, determine a sixth modified image frame                frame are different from each other, identify a bridge frame,
by removing a sixth portion of the second modified image                blend the first modified image frame with the bridge frame
frame, determine an seventh modified image frame different              to generate a first blended frame, blend the first modified
from the sixth modified image frame by removing a seventh               image frame with the bridge frame to generate a first blended
portion of the second modified image frame, determine an                frame, blend the first modified image frame with the bridge
eighth modified image frame different from the sixth and           10   frame to generate a first blended frame, overlay the first
seventh modified image frames by removing an eighth                     blended frame, the second blended frame, and the third
portion of the second modified image frame, determine a                 blended frame to generate a combined frame, and display the
first bridge image frame different from the first, second,              combined frame.
third, fourth, fifth, sixth, seventh, and eight modified image             In one embodiment, the apparatus also includes spectacles
frames, determine a second bridge image frame different            15   adapted to be worn by a viewer of a video.
from the first bridge image frame and different from the first,            In another embodiment, the bridge frame includes a
second, third, fourth, fifth, sixth, seventh, and eight modified        non-solid color.
image frames, blend the first bridge image frame with the                  Many advantages, features, and applications of the inven-
third modified image frame to generate a first blended image            tion will be apparent from the following detailed description
frame, blend the first bridge image frame with the fourth          20   of the invention that is provided in connection with the
modified image frame to generate a second blended image                 accompanying drawings.
frame, blend the first bridge image frame with the fifth
modified image frame to generate a third blended image                        BRIEF DESCRIPTION OF THE DRAWINGS
frame, overlay the first blended image frame, the second
blended image frame, and the third blended image frame to          25      FIG. 1 is a perspective view of the preferred embodiment
generate a first overlayed image frame, display the first               of the Continuous Adjustable 3Deeps Filter Spectacles.
overlayed image frame and the second bridge image frame,                   FIG. 2a shows a left lens of Continuous Adjustable
blend the first bridge image frame with the sixth modified              3Deeps Filter Spectacles fabricated from a single layer of
image frame to generate a fourth blended image frame,                   electrochromic material.
blend the first bridge image frame with the seventh modified       30      FIG. 2b shows details of an electrochromic device for
image frame to generate a fifth blended image frame, blend              fabricating the electronically controlled variable tint mate-
the first bridge image frame with the eighth modified image             rial of the right and left lenses of the Continuous Adjustable
frame to generate a sixth blended image frame, overlay the              3Deeps Filter Spectacles.
fourth blended image frame, the fifth blended image frame,                 FIG. 3 is a block diagram of the operation of the Con-
and the sixth blended image frame to generate a second             35   tinuous Adjustable 3Deeps Filter Spectacles.
overlayed image frame, and display the second overlayed                    FIG. 4 is a flow chart showing the operation of the Control
image frame and the second bridge image frame.                          Unit of the Continuous Adjustable 3Deeps Filter Spectacles.
   In one embodiment, the apparatus also includes an elec-                 FIG. 5 is a perspective view of the second preferred
trically controlled spectacle to be worn by a viewer.                   embodiment of the Continuous Adjustable 3Deeps Filter
   In another embodiment, the first bridge image frame             40   Spectacles fabricated from multiple layers of electrochromic
comprises a non-solid color.                                            material.
   In accordance with another embodiment, a system for                     FIG. 6a shows a left lens of Continuous Adjustable
presenting a video is provided. The system includes an                  3Deeps Filter Spectacles fabricated from multiple layers of
apparatus comprising a storage adapted to store one or more             electrochromic material.
image frames associated with a video, and a processor. The         45      FIG. 6b shows details of a multiple layered electrochro-
processor is adapted to reshape a portion of at least one of            mic device for fabricating the electronically controlled vari-
the one or more image frames. The system also includes an               able tint material of the right and left lenses of the Continu-
electrically controlled spectacle which includes a spectacle            ous Adjustable 3Deeps Filter Spectacles.
frame, optoelectronic lenses housed in the frame, the lenses               FIG. 7 is a block diagram of the operation of the Con-
comprising a left lens and a right lens, each of the optoelec-     50   tinuous Adjustable 3Deeps Filter Spectacles using a multiple
tricallenses having a plurality of states, wherein the state of         layered electrochromic device for fabricating the electroni-
the left lens is independent of the state of the right lens, and        cally controlled variable tint material of the right and left
a control unit housed in the frame, the control unit being              lenses.
adapted to control the state of each of the lenses indepen-                FIG. 8 is a flow chart showing the operation of the Control
dently. Each of the lenses has a dark state and a light state.     55   Unit of the Continuous Adjustable 3Deeps Filter Spectacles
When viewing the video the control unit places both the left            using a multiple layered electrochromic device for fabricat-
lens and the right lens to a dark state.                                ing the electronically controlled variable tint material of the
   In accordance with another embodiment, an apparatus                  right and left lenses.
includes a storage adapted to store one or more image                      FIG. 9 is a transition time curve for a single layer of
frames, and a processor. The processor is adapted to obtain        60   electrochromic material with transition time as a function of
a first image from a first video stream, obtain a second image          transmissivity.
from a second video stream, wherein the first image is                     FIG. 10 is a transition time curve for a double layer
different from the second image, stitching together the first           (multi-layer) of electrochromic material with transition time
image and the second image to generate a stitched image                 as a function of transmissivity.
frame, generating a first modified image frame by removing         65      FIG. 11 is a perspective view of the third preferred
a first portion of the stitched image frame, generating a               embodiment of the multi-use Continuous Adjustable 3Deeps
second modified image frame by removing a second portion                Filter Spectacles with single-layered lenses.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 170 of 362


                                                    US 9,699,444 B2
                             13                                                                     14
   FIG. 12 is a block diagram of the operation of the                 explain the ground that has been covered in previous related
multi-use Continuous Adjustable 3Deeps Filter Spectacles              patents and then identify the problems that this current
with single-layered lenses.                                           patent application addresses and solves.
   FIG. 13 is a flow chart showing the operation of the                  The Pulfrich Illusion
Control Unit of the multi-use Continuous Adjustable 3Deeps       5       There is a well-studied stereoscopic illusion called the
Filter Spectacles with single-layered lenses.                         Pulfrich illusion in which the illusion of 3D is invoked by
   FIG. 14 is a perspective view of the fourth preferred              differentially shading the left and right eye. Anyone watch-
embodiment of the multi-use Continuous Adjustable 3Deeps              ing TV through special viewing glasses can see the illusion.
Filter Spectacles with multi-layered lenses.                          One way to construct the special Pulfrich viewing glasses is
   FIG. 15a shows a left lens of Multi-Use Electrically          10   to take sunglasses and remove the left lens, so that the left
Controlled Continuous Adjustable 3Deeps Filter Spectacles             eye views the TV screen unobstructed and the right eye
fabricated from multiple layers of electrochromic materials.          views the TV screen through the darkened sunglass lens.
   FIG. 15b shows details of a Multi-Use electrochromic               With such Pulfrich viewing spectacles all screen motion
device for fabricating the electronically controlled variable         from left-to-right will be in 3D. The illusion is based on
tint material of the right and left lenses of the Multi-Use      15   basic eye mechanics-the shaded lens causes the eye to send
Electrically Controlled 3Deeps Continuous Adjustable                  the image to the brain later than unshaded eye. If the time
3Deeps Filter Spectacles using multi-layered lenses.                  difference is lfw second than on a 100 Hz digital TV the
   FIG. 16 is a block diagram of the operation of the                 difference is 10 screen images, which is enough to produce
multi-use Continuous Adjustable 3Deeps Filter Spectacles              a vivid illusion of 3D in the presence of moderate lateral
with multi-layered lenses.                                       20   motion. The image processing part of the brain puts the two
   FIG. 17 is a flow chart showing the operation of the               disparate images together as depth. This is a pure optical
Control Unit of the Multi-Use Electrically Controlled Con-            illusion that has nothing to do with how a motion picture is
tinuous Adjustable 3Deeps Filter Spectacles with multi-               filmed.
layered lenses.                                                          The Pulfrich illusion has been used for more than 50 years
   FIGS. 18 a-18 c illustrates the present invention with        25   to produce 3D movies, using cardboard viewing spectacles
three pictures.                                                       with a clear left lens and dark transparent right lens. Pulfrich
   FIGS. 19 a-19 c illustrates the present invention using            3D motion pictures have been produced including such
three pictures along with blended pictures.                           offerings as the 1971 feature length movie "I, Monster"
   FIGS. 20 a-20 c illustrates the present invention using the        Starring Christopher Lee as well as selected scenes from the
same picture wherein one is offset from the other.               30   1997 second season finale of the network TV sitcom "Third
   FIGS. 21 a-21 b illustrates the present invention with             Rock From The Sun". However there is a problem in that the
side-by-side pairs of pictures.                                       special Pulfrich viewing glasses impose severe constraints
   FIGS. 22 a-22 c illustrates the present invention wherein          on both the movie and viewing venue.
pictures G and H are identical but image F has been imposed              More specifically, the problem then is that for any special
in a slightly different location.                                35   viewing spectacles with lenses of a fixed optical density, the
   FIGS. 23 a-23 c illustrates pictures of two women in               lighting, and speed and direction of screen motion have to be
Etemalism with two pictures.                                          in exactly proper aligmnent to get an optimal 3D effect that
   FIGS. 24 a-24 c illustrates the women of FIG. 6 with a             is comparable to other 3D methods such as anaglyph (blue-
50-50 blend between the women and the women and the                   red viewing spectacles). That conjunction of light and
bridging frame.                                                  40   motion rarely happens so Pulfrich is not considered a viable
   FIGS. 25 a-25 c illustrates the same women in two                  approach to 3D movies or TV. Movies made for viewing
different perspectives (not apparent to normal viewing as             using the Pulfrich illusion are best viewed in darkened
pictured here), joined to create an Etemalism.                        venues, and if the same movie is viewed in a brightly lit
   FIGS. 26 a-26 b illustrates the doubling of the frames             venue the illusion is diminished or may even totally disap-
from FIG. 6.                                                     45   pear.
   FIGS. 27 a-27 c illustrates the two women with a smaller              These problems could be addressed if dynamic Pulfrich
frame depicting a portion of one woman repeated and                   viewing spectacles could be constructed that self-configured
overlayed in the upper left-hand comer of the frame to create         themselves to the light and motion instant in a motion
a separate depth-configuration within the larger frame.               picture. However, such dynamic viewing spectacles still
   FIG. 28 illustrates a combination of the two women with       50   must be totally passive to the viewer.
a portion of the one woman both in the bridging frame as                 3Deeps Systems Proposed in the Earliest Related Patent
well as in one of the frames that contain both women.                 Applications
   FIG. 29 illustrates Eternalism with two women and a                   Early solutions provided dynamic Pulfrich viewing spec-
circle moving through the frames.                                     tacles (called 3Deeps viewing spectacles) that could be
   FIG. 30 illustrates the Pulfrich filter.                      55   synchronized to the movies. These solutions utilized neutral
                                                                      optoelectronic lenses (transmissivity of visible light) that are
          DETAILED DESCRIPTION OF THE                                 controllable by an electric potential. The lenses could take
                   INVENTION                                          any of three states; clear left lens and clear right lens
                                                                      (clear-clear) when there is no screen motion; clear left lens
   References will now be made in detail to the preferred        60   and dark right lens (clear-dark) when screen motion is from
embodiments of the invention, examples of which are illus-            left to right; and, dark left lens and clear right lens (dark-
trated in the accompanying drawings. Wherever possible,               clear) when the screen motion is from right to left. Wired or
the same reference numbers will be used throughout the                wireless signals (Infrared, radio, or sound) synchronized the
drawings to refer to the same or like parts.                          3Deeps viewing spectacles to the movies. These early solu-
   To help understand the invention the following surmnary       65   tions also addressed how to calculate the lateral motion
of inventive work from the previous related patent disclo-            between frames of a motion picture and the synchronization
sures is provided. The purpose of this section then is to             controllers that calculated and transmitted the motion vector
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 171 of 362


                                                    US 9,699,444 B2
                             15                                                                      16
information to the 3Deeps viewing spectacles. The proposed                The second factor is simultaneity. The brain will take two
solution had significant benefits and advantages including:            eye images and put them together in a 'simultaneous'
    Every movie ever made-without additional alteration or             fashion to generate the image that we perceive. Thus in
       processing--could be viewed in 3D when wearing                  normal viewing, if both eyes see the same 2D image without
       3Deeps spectacles                                               any filtered obstruction, the brain gets two identical images
    A movie could be viewed simultaneously by viewers with             and there is no information by which the brain may infer
       or without 3Deeps spectacles, and                               depth. However, if one eye is differently shaded, than the
    No changes are required to any broadcast standards,                eyes send two different images to the brain, and the mind
       cinema formatting, viewing venue, or viewing moni-              places them together and interprets the two different images
                                                                  10   as depth. These two factors, retinal reaction time, and
       tors
                                                                       simultaneity are the two factors that explain Pulfrich illu-
    It should be understood, that the natural view of the world
                                                                       S!On.
that viewer's expect of cinema is 3-dimensional, and to any
                                                                          If the scene being viewed is static with no moving object,
movie viewer with binocular vision, it is the screen flatness          then the 'instant' image of the unshaded eye and the 'lagging
of 2D that is strange and unnatural. From the earliest days       15   image' of the shaded eye will still see the same image and
of motion pictures cinematographers have used light and                the retinal reaction delay and simultaneity factors will not
lateral movement as cues to help the viewer translate 2D               provide any depth information. Thus, the Pulfrich illusion
screen flatness into their binocular vision expectations. But          does not work in the absence of motion. But if the scene
light and lateral motion are precisely the factors that elicit         being viewed has horizontal motion (also called lateral
the Pulfrich illusion, so when movies are produced, cinema-       20   motion) then the shaded eye will see an image that is
tographers and lighting specialists stress precisely the fea-          'lagging' the instant image. In this case the 'lagging image'
tures that the 3Deeps systems can translate into the natural           caused by retinal reaction delay of the shaded eye, when
sense of depth that the viewer is expecting. That is to say,           juxtaposed with the 'instant image' perceived by the
since the advent of moving pictures, filmmakers have been              unshaded eye will, through the mechanism of simultaneity,
unknowingly preparing their movies for advantageous 3D            25   be reconciled by the brain as a perception of depth. This is
viewing using 3Deeps spectacles.                                       the Pulfrich illusion.
    However, the early 3Deeps spectacles did not address                  Well-researched retinal reaction curves describing this
how to calculate an optical density for the lenses of the              phenomenon are available and are used by the Continuous
3Deeps spectacles that would maximize the Pulfrich stereo-             Adjustable 3Deeps Filter Spectacles to select the optical
scopic illusion.                                                  30   density of the lens to maximize the Pulfrich illusion. This is
    A Second Solution-Continuous Adjustable 3Deeps Fil-                done in the following exemplary manner. First we measure
ter Spectacles                                                         the ambient light optical density and use that with the retinal
    The most recent related 3Deeps patent applications dis-            reaction curve to get the retinal delay for the eye viewing
close how to construct better 3Deeps viewing spectacles that           through the 'clear' lens. We then use the direction of lateral
maximize the Pulfrich stereoscopic illusion and are referred      35   motion to determine which of the right and left lenses is
to as Continuous Adjustable 3Deeps Filter Spectacles. To               clear (with the other lens the dark lens.) If the lateral motion
construct these improved 3Deeps viewing spectacles we                  is from the left-to-right direction on the screen then the
utilize the body of existing knowledge about (1) the human             'clear' lens of the Continuous Adjustable 3Deeps Filter
eye retinal reaction time, and (2) the operating characteris-          Spectacles will be the left lens, and if the lateral motion is
tics of the optoelectronic material of the 3Deeps lens.           40   in the opposite direction then the 'clear' lens will be the right
    Retinal Reaction Time                                              lens.
    While each eye is stimulated by light continuously, there             To set the optical density of the dark lens we now utilize
is a time delay called the retinal reaction time until the             the magnitude of the motion. As an example, if lateral
information is triggered and transmitted to the brain. Retinal         motion of the major object in the frame is measured as
reaction time is primarily dependent on the amount of light       45   moving at 0.25 inches per frame then it will take 10 frames
(brightness) that falls on the eye. For instance, in the               to move 2.5 inches-the average inter-ocular distance. In
presence of the bright light of a 'Clear Sky at noon' the              this case the Continuous Adjustable 3Deeps Filter Spec-
retinal reaction time is about 100 milliseconds (1/w-th of a           tacles use the retinal reaction curve to determine an optical
second) and the eye will trigger about every 100 millisec-             density setting for the darkened lens so the motion-direction
onds and send the image from the eye to the brain. In the         50   eye will see a lagging image that is 10 frames behind that of
presence oflight from a 'Clear Sky' the retinal reaction time          the unshielded eye. If the TV screen has a refresh rate of 100
is slower-about 200 milliseconds. And in the presence of               Hz then 10 frames is precisely 100 milliseconds, so if the
light that approximates a 'Night sky with a full moon' the             ambient light is that of a 'Clear Sky at noon' with a retinal
retinal reaction time is slower still-almost 400 millisec-             reaction time of 100 milliseconds, then we would set the
onds. The darker is the illumination, the retinal reaction time   55   dark lens to have an optical density of a 'Clear Sky' which
become increasingly slower.                                            corresponds to a retinal reaction time of 200 milliseconds.
    While the retinal reaction mechanisms are independent              Depending upon the ambient illumination, the optical den-
for each eye, in normal viewing both eyes are unobstructed             sity of the dark lens can always be calculated and precisely
and the luminance value is the same and the eyes trigger at            determined from the retinal reaction curve and the objective
about the same time. However, if one eye is shaded so the         60   function that maximizes the Pulfrich illusion.
eyes have unequal retinal illuminance, then the two eyes will             Once the optimal optical density values are known for the
trigger at different speeds and different times. Using lens            lenses of the Continuous Adjustable 3Deeps Filter Spec-
filters with different optical density shading causes this to          tacles, the Operating Characteristic curve of the optoelec-
happen and results in a difference in retinal reaction time for        tronic material of the lenses can be utilized to apply the
each eye. The difference in retinal reaction time between the     65   correct potential to the lenses so the lenses of the viewing
two eyes is one factor in the commonly accepted explanation            spectacles have the optical density so the movie is viewed
for the Pulfrich illusion.                                             with a maximal Pulfrich stereoscopic illusion.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 172 of 362


                                                     US 9,699,444 B2
                              17                                                                      18
   In the most recent previous patent application Retinal               in this way, the true color content of the image is usually lost
reaction time is used to calculate the optimal optical density          and the resulting images are usually in black and white. As
value (a first optimization) and the operating characteristic           the colors compete for dominance they may appear unstable
curve is used for control over the lenses of the Continuous             and monochromatic. A few images can retain a resemblance
Adjustable 3Deeps Filter Spectacles (a second optimiza-                 to their original color content, but the photographer has to be
tion). However, other problems are not address and are the              very selective with color and picture content.
subject of this pending patent application.                                Intru3 D-Intel
   Problems Addressed by this Patent Application                           Intel's Intru3D uses the ColorCode 3D method that is an
   There is a problem that many optoelectronic materials                update to the more familiar Anaglyph method of 3D stere-
often do not change state instantaneously. While frame-to-         10
                                                                        oscopy. It is similar to the Anaglyph method of stereoscopy
frame display of a motion picture may be 100 Hz (1 00
                                                                        but rather than make one image green/blue and the other
frames a second or 10 milliseconds per frame) a typical
                                                                        image red, Intru3D records the two images as amber and
optoelectronic material made from electrochromic material
may have a 'slow' response time and take several seconds to             blue. This provides generally truer color than typical Red!
change from a clear state to a much darker state. A second         15
                                                                        Blue anaglyphs, particularly where Red image components
problem may relate to a limited 'cycle life' (number of                 are concerned.
clear-dark cycles) of some optoelectronic materials that may               IMAX (Polaroid) 3-Dimensional Illusion
be limited. Both of these problems can be addressed by                     IMAX creates the illusion of 3-dimensional depth by
using multiple layers of optoelectronic material in fabricat-           recording the motion pictures on two separate rolls of film
ing the lenses of the Continuous Adjustable 3Deeps Filter          20   with two camera lenses to represent the left and right eyes.
Spectacles, and this patent discloses how to implement such             These lenses are separated by an interocular distance of
a solution. Both problems relate to the viewing spectacle               about 2.5 in., the average distance between a human's eyes.
side of the solution that implements the already indepen-               By recording on two separate rolls of film for the left and
dently calculated optical density that maximizes the 3D                 right eyes, and then projecting them simultaneously, IMAX
Pulfrich stereoscopic illusion.                                    25   can create a 3-Dimensional illusion for viewers.
   Now, before providing the detailed description of the                   IMAX uses either of two different methods to create the
invention, some additional pertinent background is pro-                 3D illusion in the theatre. The first method relies on polar-
vided.                                                                  ization. During projection, the left eye image is polarized in
   A. Variable Tint and Optoelectronic Devices                          one direction and the right eye image polarized perpendicu-
   Optoelectronic devices (or materials) that control the          30   lar to the left eye image as they are projected on the IMAX
transmission of light through the device may be referred to             screen. By wearing special viewing glasses with lenses
as a variable tint device or variable tint material. Neutral            polarized in their respective directions to match the projec-
variable tint devices reduce the transmission of light                  tion, the left eye image can be viewed only by the left eye
approximately equally along the entire spectrum of visible              since the polarization of the left lens will cancel out that of
light and thus do not noticeably distort color. Other variable     35   the right eye projection, and the right eye image can be
tint devices may allow transmission of light in a restricted            viewed only by the right eye since the polarization of the
spectrum of visible light and block light outside the                   right lens will cancel out that of the left eye projection.
restricted range, such as blue variable tint devices that                  IMAX also uses another method-shutter glasses-for
allows the passage oflight in the blue spectrum (A.-490-450             3D viewing. This method of 3D projection involves the use
nm). Devices that control properties of light other than the       40   of LCD shutter glasses that use similarly polarized lenses for
transmission of light through the medium will be referred to            both eyes. The left and right eye images are projected on the
simply as optoelectronic devices.                                       viewing screen in alternate frames. These LCD shutter
   B. Methods of Producing 3-D Illusion in Moving Pictures              glasses are synchronized to the projector. The projector
   Motion pictures are images in 2-dimensions. However,                 displays the left and right images that are momentarily
several methods have been developed for providing the              45   viewed by the appropriate eye by allowing that LCD lens to
illusion of depth in motion pictures. These include the                 become transparent while the other remains opaque. That is
Anaglyph, Intru3D (also called ColorCode 3D), IMAX                      when the left eye frame is projected on the screen, the left
(Polaroid), shutter glasses and Pulfrich 3-dimensional illu-            lens of the shutter glasses becomes transparent and the right
S!OnS.                                                                  lens of the shutter glasses becomes opaque. When the next
   Anaglyph 3-Dimensional Illusion                                 50   frame is projected on the screen-a frame for the right
   "Anaglyph" refers to the red/blue (red/cyan or red/green)            eye-the left lens becomes opaque and the right lens
glasses that are used in comic books and in cereal packets              becomes transparent.
etc. The glasses consist of nothing more than one piece of                 In both the IMAX 3D systems only the correct eye is
transparent blue plastic and one piece of transparent red               allowed to view the correct image while the other eye is
plastic. These glasses are easy to manufacture and have been       55   'blinded'. The 'transparent' state is actually quite dark, and
around since the 1920s.                                                 occludes about 35% of the projected light to the viewing eye
   An anaglyph stereo picture starts as a normal stereo pair            while the non-viewing eye is supposed to view no image at
of images, two images ofthe same scene, shot from slightly              all.
different positions. One image is then made all green/blue                 Shutter Glasses
and the other is made all red, the two are then seen together.     60      Different formulations of shutter glasses have been imple-
   When the image is viewed through the glasses the red                 mented over the last few decades, but without much large-
parts are seen by one eye and the other sees the green/blue             scale commercial success. A shutter glasses solution gener-
parts. The visual cortex of the brain fuses this into perception        ally require two images for each image of video, with shutter
of a three-dimensional scene or composition. This effect is             covering or uncovering each eye of the viewer. This allows
fairly simple to do with photography, and extremely easy to        65   one eye to see, than the other, with the shutters timed and
do on a PC, and it can even be hand-drawn. The main                     synchronized with the video so that each eye only sees the
limitation of this technique is that because the color is used          image intended for it.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 173 of 362


                                                     US 9,699,444 B2
                              19                                                                       20
   Some shutter glass systems are wired to a control device             dimmed, and allow instant control of the amount oflight and
while some shutter glass systems use wireless infrared                  heat passing through. A small but constant electrical current
signaling to control the state of the lenses.                           is required for keeping the SPD in its transparent stage.
   Crysta!Eyes is the name of a stereoscopic viewing product                Polymer Dispersed Liquid Crystal Devices (PDLCs)
produced by the StereoGraphics Corporation of San Rafael,                   In polymer dispersed liquid crystal devices (PDLCs),
Calif. They are lightweight, wireless liquid crystal shuttering         liquid crystals are dissolved or dispersed into a liquid
eyewear that are used to allow the user to view alternating             polymer followed by solidification or curing of the polymer.
field sequential stereo images. The source of the images                During the change of the polymer from a liquid to solid, the
alternately displays a left-eye view followed by a right-eye            liquid crystals become incompatible with the solid polymer
view. Crysta!Eyes' shutters can block either of the user's         10   and form droplets throughout the solid polymer. The curing
eyes so that only images appropriate for each eye are                   conditions affect the size of the droplets that in turn affect the
allowed to pass. A wireless infrared communications link                final operating properties of the variable tint material. Typi-
synchronizes the shuttering of the eyewear to the images                cally, the liquid mix of polymer and liquid crystals is placed
displayed on the monitor or other viewing screen. Crystal-              between two layers of glass or plastic that include a thin
Eyes shutter glasses, weight only 3.3 ounces, use two 3V           15   layer of a transparent, conductive material followed by
lithium/manganese dioxide batteries, and have a battery life            curing of the polymer, thereby forming the basic sandwich
of 250 hours. This demonstrates the robustness and potential            structure of the smart window. This structure is in effect a
of any viewer glass solution.                                           capacitor. Electrodes from a power supply are attached to the
   Because shutter glasses only expose each eye to every                transparent electrodes. With no applied voltage, the liquid
other frame, the refresh rate of the video is effectively cut in   20   crystals are randomly arranged in the droplets, resulting in
half. On a TV with refresh rates of30 frames per second (for            scattering of light as it passes through the smart window
an NTSC TV) or 25 frames per second (for a PAL TV), this                assembly. This results in the translucent, "milky white"
is hard on the eyes because of the continual flicker. This              appearance. When a voltage is applied to the electrodes, the
problem is eliminated with higher refresh rates, such as on             electric field formed between the two transparent electrodes
PC monitors.                                                       25   on the glass cause the liquid crystals to align, thereby
   C. Electronically Controlled Variable Tint Materials                 allowing light to pass through the droplets with very little
   Numerous materials have been identified that have the                scattering, resulting in a transparent state. The degree of
property that the transmission of light through the material            transparency can be controlled by the applied voltage. This
can be controlled by the application of an electronic voltage           is possible because at lower voltages, only a few of the liquid
or potential across the material. These include the classes of     30   crystals are able to be aligned completely in the electric
materials typically named electrochromic, suspended par-                field, so only a small portion of the light passes through
ticle and polymer dispersed liquid crystal devices. Within              while most of the light is scattered. As the voltage is
each class of electronically controlled variable tint material          increased, fewer liquid crystals remain out of alignment thus
there are numerous formularies. Other classes of materials              resulting in less light being scattered. It is also possible to
may be found in the future. Any material for which the             35   control the amount of light and heat passing through when
transmission oflight or other optical property oflight can be           tints and special inner layers are used. Most of the devices
controlled by an electronic potential may be utilized in the            offered today operate in on or off states only, even though the
invention.                                                              technology to provide for variable levels of transparency is
   Electrochromic Devices (EDs)                                         easily applied. This technology has been used in interior and
   Electrochromic devices change light transmission prop-          40   exterior settings for privacy control (for example conference
erties in response to voltage and thus allow control of the             rooms, intensive-care areas, bathroom/shower doors) and as
amount of light passing through the material. A burst of                a temporary projection screen. A new generation of switch-
electricity is required for changing the tint of the material,          able film and glass called 3G Switchable Film is available
but once the change has been occurred, no electricity is                from Scienstry, using a non-linear technology to increase
needed for maintaining the particular shade that has been          45   transparency, lower the required driving voltage and extend
reached. Electrochromic materials provide visibility even in            the lifetime.
the darkened state, and thus preserves visible contact with             A First Preferred Embodiment of the Invention
the outside environment. It has been used in small-scale                    FIG. 1 is a perspective view 100 of the preferred embodi-
applications such as rearview mirrors. Electrochromic tech-             ment of the Continuous Adjustable 3Deeps Filter Spectacles.
nology also finds use in indoor applications, for example, for     50   It is comprised of a frame 101 that is used as the housing for
protection of objects under the glass of museum display                 the lenses and control circuitry. Such frames are a well-
cases and picture frame glass from the damaging effects of              known means by which lenses can be fixed before a person's
the UV and visible wavelengths of artificial light. Recent              eyes for viewing. On the frame 101 is battery device 104 to
advances in electrochromic materials pertaining to transi-              power all circuitry of the Continuous Adjustable 3Deeps
tion-metal hydride electrochromics have led to the develop-        55   Filter Spectacles. Also, on the frame 101 is a receiver 102
ment of reflective hydrides, which become reflective rather             labeled 'Rx' that is powered by the battery 104. The receiver
than absorbing, and thus switch states between transparent              102 has apparatus to receive radio-frequency (RF) 110
and mirror-like.                                                        waves with synchronization and control information used to
   Suspended Particle Devices (SPDs)                                    control the Continuous Adjustable 3Deeps Filter Spectacles.
   In suspended particle devices (SPDs ), a thin film laminate     60   Such receivers are well known in the art of electronics. Also
of rod-like particles suspended in a fluid is placed between            on the frame 101 is a control unit 103 powered by the battery
two glass or plastic layers, or attached to one layer. When no          104 that transforms the continuing optical density signals
voltage is applied, the suspended particles are arranged in             into the electronic potentials used to control the optical
random orientations and tend to absorb light, so that the               density of each individual lens. Also on the frame 101 is an
glass panel looks dark (or opaque), blue or, in more recent        65   on/off switch 112 that controls whether the electronic cir-
developments, gray or black color. When voltage is applied,             cuits of the 3Deeps spectacles 101 receive power (on
the suspended particles align and let light pass. SPDs can be           position) from the battery or not (power off). Other embodi-
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 174 of 362


                                                     US 9,699,444 B2
                             21                                                                     22
ments may replace RF communications with other commu-                  Adjustable 3Deeps Filter Spectacles, and may have uses in
nications means, including but not limited to infrared, or             other embodiments of the invention. In the third preferred
audio sound.                                                           embodiment of the invention, this lens state is used to
   Two lenses are fixed in the frames-a right lens (from the           provide an alternate use for 3Deeps viewing spectacle-
movie viewer's vantage point) 105 and a left lens 106. In the          sunglasses. In that embodiment, 'multi-use' 3Deeps spec-
preferred embodiment, each lens is made of an electrochro-             tacles are switch selectable as either (Use 1) 3Deeps viewing
mic material for which the optical density can be reliably             spectacles using the 3 lens settings described in the preced-
and precisely controlled by the application of an electronic           ing paragraph for 3Deeps viewing, or (Use 2) sunglasses
potential across the material. The lens has circuitry so that          using the left and right lens darkening to a pre-set optical
the control unit 103 can independently control the transmis-      10   density.
sivity of each lens. Other embodiment may use optoelec-                   In Continuous Adjustable 3Deeps Filter Spectacles, the
tronic materials other than electrochromics. A second pre-             right and left lenses of the viewing glasses may indepen-
ferred embodiment of Continuous Adjustable 3Deeps Filter               dently take a multiplicity of different levels of darkness to
Spectacles using multi-layered lenses is disclosed starting in         achieve different effects, resulting in many different lens
FIG. 5. A third preferred embodiment of Continuous Adjust-        15   states. In particular, the darkening of the non-clear lens can
able 3Deeps spectacles using single-layered lenses for a               be optimized according to the speed oflateral motion and/or
multi-use application is disclosed starting in FIG. 11. A              luminance, so as to optimize the degree of 3-dimensional
fourth preferred embodiment of Continuous Adjustable                   effect (a first optimization). Also, the Control Unit 103 can
3Deeps Filter Spectacles using multi-layered lenses for a              control the electrochromic lenses so that they reach their
multi-use application is disclosed starting in FIG. 14.           20   target state in an optimal manner (a second optimization).
   For exemplary purposes, FIG. 1 shows the Continuous                    Various consumer-based control nnits may be utilized
Adjustable 3Deeps Filter Spectacles in just one of the three           with the Continuous Adjustable 3Deeps Filter Spectacles
states that the lenses can take. FIG. 1 shows the right lens           that can both display the audio/video of the associated
105 darkened and the left lens 106 as clear with the clear lens        motion picture, as well as perform the Continuous Adjust-
allowing more light transmission than the darkened lens.          25   able 3Deeps Filter Spectacles synchronization to identifY
This is the configuration to view a motion picture with a              3Deeps synchronization events and issue control signals to
3-dimensional effect in which the lateral motion in the                the Continuous Adjustable 3Deeps Filter Spectacles. This
motion picture is moving from left-to-right on the viewing             includes, but is not limited to; DVD-based control units;
screen. Other embodiments of the invention may have                    Digital Movie Projector control units; Television-based con-
Continuous Adjustable 3Deeps Filter Spectacles that fit over      30   trol units; hand-held and operated control units; spectacle-
regular prescription glasses in a manner similar to that in            based control units; software-based processing that parses
which snap-on or clip-on sunglasses are configured. In still           compressed digital video file and uses its motion estimation
another embodiment the lenses of the Continuous Adjust-                information (e.g. MPEG); and, cell-phone based control
able 3Deeps Filter Spectacles may also be 'prescription                units.
lenses' customized for the viewer vision impairments.             35      FIG. 2a 200 shows a left lens 106 of Continuous Adjust-
   Also, while the preferred embodiment of the invention               able 3Deeps Filter Spectacles fabricated from a single layer
uses Continuous Adjustable 3Deeps Filter Spectacles that               of electrochromic material. Its fabrication using electrochro-
are wireless, other embodiments may use wired connections.             mic material is shown in adjoining FIG. 2b.
What is required is that the Continuous Adjustable 3Deeps                 FIG. 2b 225 shows the cross-sectional detail of the
Filter Spectacles can receive and respond to synchronization      40   electrochromic device of FIG. 2a used for fabricating the
signals from the controller, and whether that is by wired or           electronically controlled variable tint material of the right
wireless means is immaterial to the invention.                         and left lenses of the Continuous Adjustable 3Deeps Filter
   Earlier versions of 3Deeps Filter Spectacles (also called           Spectacles. The Figure shows a typical dual-polymer elec-
Pulfrich Filter Spectacles) have been previously described in          trochromic device consisting of seven layers of material. In
co-pending patent applications and patents U.S. patent appli-     45   the preferred embodiment of the invention, the right lens 105
cation Ser. No. 12/274,752, U.S. patent application Ser. No.           and left lens 106 of the Continuous Adjustable 3Deeps Filter
11/928,152, U.S. patent application Ser. No. 11/372,723,               Spectacles 100 are fabricated from such material. The first
U.S. patent application Ser. No. 11/372,702, and U.S. Pat.             layer 201 of the electrochromic material 225 is a glass,
Nos. 7,030,902 and 7,218,339.                                          plastic (or other clear insulating material.) The second layer
   There are 3 lens settings used by the Continuous Adjust-       50   202 is a conducting layer, followed by a third layer 203 of
able 3Deeps Filter Spectacles. One setting is that both the            polymer. The fourth layer 204 is an electrolytic layer that
right 105 and left lens 106 are clear. Neither lens is dark-           depending upon the electrochromic material may be a liquid
ened. This is the lens state that is used in the preferred             or gel. This layer provides the ion transport whose direction
embodiment when there is no significant lateral motion in              is determined by the application of potential across the
the motion picture. The second setting is the left lens 106       55   conducting layers. The fifth layer 205 is the complementary
clear and the right lens 105 darkened. This is the lens state          polymer layer, followed by a sixth layer 206 of conducting
that is used in the preferred embodiment when foreground               material. The last layer 207 of the electrochromic is another
lateral motion in the motion picture is moving from the left           insulting layer of glass, plastic or other clear insulating
to the right direction, as seen from the viewer's perspective.         material.
The third setting is the left lens 106 darkened and the right     60      While FIG. 2b 225 show a typical dual-polymer electro-
lens 105 clear. This is the lens state that is used in the             chromic device, as previously indicated, there are numerous
preferred embodiment when the foreground lateral motion in             such electrochromic devices, and any electrochromic may
the motion picture is moving from the right to the left                be favorably utilized in the invention. Some electrochromic
direction, as seen from the viewer's perspective.                      devices may not have seven layers as shown in FIG. 2b. For
   The lens state consisting of both left and the right lens      65   instance, some variable tint materials may be in the form of
darkened is not used by any of the 3Deeps spectacles.                  a flexible film or laminate that can be applied to a single
However, this lens state can be achieved by the Continuous             layer of clear glass or plastic.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 175 of 362


                                                    US 9,699,444 B2
                             23                                                                       24
   Also, any electronically controlled variable tint material          lating the control information into control signals specific to
may be used in the invention rather than the displayed                 the lens material used to fabricate the Continuous Adjustable
electrochromic device. Any material whose optical property             3Deeps Filter Spectacles. Two viewers sitting side-by-side
of transmissivity of light may be controlled by the applica-           and watching the same video on a digital TV but wearing
tion of an electric potential may be favorably use to fabricate   5    Continuous Adjustable 3Deeps Filter Spectacles that have
the lenses of the Continuous Adjustable 3Deeps Filter Spec-            lens material with totally different characteristics, will each
tacles 100.                                                            see the movie with an illusion of 3D optimized for their
   FIG. 3 is a block diagram 300 of the operation of the               spectacles.
Continuous Adjustable 3Deeps Filter Spectacles of FIG. 1.              A Second Preferred Embodiment of the Invention
All circuits on the Continuous Adjustable 3Deeps Filter           10      FIG. 5 is a perspective view 500 of the second preferred
Spectacles 101 are powered 301 by the Power Unit 104 (if               embodiment of the Continuous Adjustable 3Deeps Filter
the power on/off switch 112 is in the 'on' position), including        Spectacles 550 with multi-layered lenses. The difference
the Control Unit 103, Signal Receiving Unit 102, the Left              between FIG. 5 (multi-layered lens) and FIG. 1 (single layer
Lens 106, and the Right Lens 105. The control information              lens) is in their respective right lens (505 of FIG. 5), left lens
110 is received by the Signal Receiving Unit 102 and sent         15   (506 of FIG. 5), and control unit (503 of FIG. 5). Like
302 to the Control Unit 103. The control unit 103 imple-               numbered items in FIG. 5 and FIG. 1 have the same function
ments an algorithm that is specific for the lens materials used        and definition. The lenses for the second preferred embodi-
in the fabrication of the Right Lens 105 and the Left lens 106         ment (505 and 506) are described in greater detail in FIGS.
of the Continuous Adjustable 3Deeps Filter Spectacles, and             6a and 6b, and the control unit for the second preferred
controls the Left Lens 106 over a control circuit 303, and the    20   embodiment is described in greater detail in FIG. 8.
Right Lens over a control circuit 305.                                    FIG. 6a 600 shows a left lens 506 of Continuous Adjust-
   FIG. 4 is a flow chart 400 showing the operation of the             able 3Deeps Filter Spectacles fabricated from multiple lay-
Control Unit 103 of the Continuous Adjustable 3Deeps                   ers of electrochromic material. Its fabrication using electro-
Filter Spectacles of the first preferred embodiment. The               chromic material is shown in adjoining FIG. 6b. Since only
input to the Control Unit 103 is the synchronization signal       25   a single layer of insulating glass material will be required
302. The output is the control signal sent to the left lens 106        between the different layers of the multi-layered electro-
over the control left lens control circuit 303, and the control        chromic lens, the drawing of the top layer is slightly
signal sent to the right lens 105 over the right lens control          different than that of FIG. 2a to emphasize that only one
circuit 305. The synchronization signals 302 are received              layer of such insulating material is necessary. FIG. 6a
and stored by the 'Read and Store 3Deeps Signal' block 401        30   therefore shows the lens 106 as two layers where the first
of the Control Unit 103 and stored in a LIFO (Last In First            active layer 611 is separated by the second active layer 601
Out) memory stack 403. Control then passes to 'Store and               by an insulating layer 610. The first active layer 611 and the
Manage Signal' processing 405 that 'pops' the top of the               insulating layer 610 comprise the single layer lens 106 of
stack (read the value and eliminates it from storage) and              FIG. 2a.
processes the synchronization signal by storing it in a           35      FIG. 6b 625 shows the cross-sectional details of the
'3Deeps Signal' memory storage 407. Processing control                 multiple layered electrochromic device of FIG. 6a that is
then passes to 'Parse and Store Left and Right OD' in which            used for fabricating the electronically controlled variable tint
the 3Deeps signal memory storage 407 is parsed and stored              material of the right and left lenses of the Continuous
in the 'Left OD' value 411, and the 'Right OD' value 413.              Adjustable 3Deeps Filter Spectacles. The 7 layers of the
Processing then continues with the 'Right Lens Control' 417       40   electrochromic left lens 106 of FIG. 2b are shown in FIG. 6b
in which the right lens value 413 is converted to an elec-             as the 6 active layers 611, and the (seventh) insulating layer
tronic signal305 that controls the optical density of the right        201. Each layer is identical to their like numbered descrip-
lens. Processing then continues with the 'Left Lens Control'           tion accompanying FIG. 2b. A second active layer 601 is
415 in which the left lens value 411 is converted to an                included in the multi-layered electrochromic lens. In the
electronic signal 303 that controls the optical density of the    45   second preferred embodiment of the invention, the second
left lens. Processing in the Control Unit 103 then is passed           layer 601 of the lens is fabricated from identical electro-
back to the 'Read and Store 3Deeps Signal'                             chromic material as used to fabricate the first layer 611 of the
   It should be understood that different control circuits             left lens 506 so that each layer has the same Operating
might be utilized by other embodiments. For instance other             Characteristic curve 900 as shown in FIG. 9. The six layers
embodiments may have no need for LIFO signal store and            50   of electrochromic material for the second layer are identical
management since control of the 3Deeps spectacles is in                to their like numbered description accompanying FIG. 2b.
real-time and there is no need to switch the lenses to past            Other embodiments may use electrochromic material with
setting. Also, better emphasize the logical operation of the           different material so that the two layers have different
control unit some functions have not been shown. For                   Operating Characteristic curves. Also, other embodiments
instance, the control unit may 'cycle' at a much faster rate      55   may have more than 2 layers.
then the received synchronization signals resulting in an                 FIG. 7 is a block diagram 700 of the operation of the
'empty' stack. The handling of such an empty stack state is            Continuous Adjustable 3Deeps Filter Spectacles of FIG. 5
not shown in the flow diagram but would be handled as                  using a multiple layered electrochromic device for fabricat-
well-known in the art by detecting that the stack is empty             ing the electronically controlled variable tint material of the
and passing control in the Control Unit 103 back to the           60   right 505 and left lenses 506. All circuits on the Continuous
'Read and Store 3Deeps Signal' state 401 rather than passing           Adjustable 3Deeps Filter Spectacles 550 are powered 301 by
control as shown in the flow diagram 400.                              the battery 104, including the Control Unit 503, Signal
   Continuous Adjustable 3Deeps Filter Spectacles have                 Receiving Unit 102, the Left Lens 506, and the Right Lens
great advantages. The control information 110 is spectacle-            505. The control information 110 is received by the Signal
agnostic; i.e. all spectacles receive the same transmitted        65   Receiving Unit 102 and sent 302 to the Control Unit 503.
control information. The control unit 103 on the spectacles            The control unit 503 implements an algorithm that is specific
performs a final view-spectacle-specific optimization, trans-          for the multi-layered lens materials used in the fabrication of
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 176 of 362


                                                     US 9,699,444 B2
                              25                                                                     26
the Right Lens 505 and the Left lens 506 of the multi-layered           multi-layer lens is used, the transition time between optical
Continuous Adjustable 3Deeps Filter Spectacles, and con-                density states will be faster than the corresponding transition
trols the Left Lens 506 with a control circuit 703, and the             time for a single-layer lens.
Right Lens 505 with a control circuit 704.                                 The second preferred embodiment of the Optical Density
   The difference between FIG. 7 (multi-layered lens) and               Continuing Adjustable 3Deeps Filter Spectacles use electro-
FIG. 3 (single layer lens) is in their respective right and left        chromic lenses. Additional detail about Electrochromism is
lenses, control units, and control circuits. For the right lens         now provided.
505 and left lens 506, the lenses are fabricated from multiple             Electrochromism is the phenomenon displayed by some
layers of electrochromic material. In the second preferred              chemicals of reversibly changing color when an electric
                                                                   10   potential is applied. Electrochromism has a history dating
embodiment of the invention these are the same as the lens
                                                                        back to the nineteenth century and there are thousands of
fabrication shown in FIG. 6. The control unit for the
                                                                        chemical systems that have already been identified electro-
multi-layered lens 503 must control multiple layers while
                                                                        chromic. A narrow definition limits electrochromic devices
the control unit for the single-layered lens 103 only need              to chemical processes for which there is a 'redox' reaction
control a single layer electrochromic lens. In this second         15   that undergo an electron uptake 'reduction' or electron
preferred embodiment of the invention, both layers of the               release when potential is applied and the reverse or 'oxida-
multi-layered electrochromic lens are made of the same                  tion' with a reverse potential. Most 'redox' processes are
material with the same Operating Characteristic curve and               electrochromic and are candidate electrochromes and poten-
both lenses have applied to them identical voltage across               tial 3Deeps lenses. While the preferred embodiments of this
each layer. However, since there are multi-layers of material,     20   invention use such narrowly defined electrochromic devices,
it will be shown using the Operating Characteristic curve of            any device for which the transmission of light may be
FIGS. 9 and 10, that to achieve a target optical density for            controlled by an electronic potential may be utilized in the
each lens, the control unit 503 will only need apply voltage            invention. For instance, Liquid Crystal Device (LCD) lenses
to the multi-layers for less time than for the single layer. For        may be used in the invention since they may be controlled
the control circuits, the multi-lens control circuits need to      25   by an electronic potential, even though they use a totally
apply voltage across multiple layered assemblies, not just a            different mechanism to control the optical properties of the
single lens assembly.                                                   material. LCDs rely on an interference effect (block the
   FIG. 8 is a flow chart 800 showing the operation of the              transmission of light), while the narrow definition of elec-
Control Unit 503 of the Continuous Adjustable 3Deeps                    trochromic device is limited to materials that rely on a
                                                                   30   'redox' reaction to change the color of the material. Either
Filter Spectacles 550 using a multiple layered electrochro-
                                                                        'redox' or LCD material, or any material for which the
mic device for fabricating the electronically controlled vari-
                                                                        transmission of light may be controlled by an electronic
able tint material of the right lens 505 and left lens 506. This
                                                                        potential can be advantageously utilized in the invention.
flow chart 800 is very similar to the flow chart of the control
                                                                           There are many different families of chemicals that
unit for the Continuous Adjustable 3Deeps Filter Spectacles        35   exhibit such properties-both organic and inorganic. These
using a single layered electrochromic device of FIG. 4. The             include but are not limited to polyaniline, viologens, poly-
memory storage 'LIFO Signal Stack' 403, '3Deeps Signal'                 oxotungstates's and tungsten oxide. Oxides of many transi-
407, 'Left OD' 411, and 'Right OD' 413 are the same as                  tion metals are electrochromic including cerium, chromium,
previously described for FIG. 4. The processing modules                 cobalt, copper, iridium, iron, manganese, molybdenum,
'Read & Store 3Deeps Signal' 401, 'Store and Manage                40   nickel, niobium, palladium, rhodium, ruthenium, tantalum,
3Deeps Signal' 405, and 'Parse and Store Left and Right                 titanium, tungsten, and vanadium. Within each family, dif-
OD' 409 are the same as previously described for FIG. 4.                ferent 'mixtures' of chemicals produce different properties
The difference between FIG. 4 and FIG. 8 is in the 'Left                that affect the color, transmissivity, and transition time.
Lens Multilayer' circuitry 815 and the left lens 506 that the           Some electrochromics may only affect ultraviolet light-not
circuit controls, and in the 'Right Lens Multilayer Control'       45   visible light-appearing clear to an observer since they do
circuitry 817 and the right lens 505 that the circuit controls.         not affect visible light. Electrochromics have been the object
In this multi-layer embodiment of the invention, the 'Left              of intense study for over 40 years, and have found their chief
Lens Multilayer' circuitry 815 must control two layers of the           commercial success for use in 'smart windows' where they
electrochromic left lens 506, and the 'Right Lens Multi-                can reliably control the amount of light and heat allowed to
layer' circuitry 817 must control two layers of the electro-       50   pass through windows, and has also been used in the
chromic right lens 505. It will be shown later in FIGS. 9 and           automobile industry to automatically tint rear-view mirrors
10 that the target optical densities for the left lens 411 and          in various lighting conditions.
the right lens 409 can be achieved more rapidly.                           Other embodiments of the inventions may advanta-
   This approach has the same advantages as for single-layer            geously use multiple-color electrochromic devices or mate-
Continuous Adjustable 3Deeps Filter Spectacles. The con-           55   rials that exhibit electropolychromism. Some electrochro-
trol information 110 is spectacle-agnostic; i.e. all spectacles         mic devices may take a whole series of different colors, each
receive the same transmitted control information. The con-              colored state generated at a characteristic applied potential.
trol unit 503 on the spectacles performs a final view-                  One example is methyl viologen, which has electron poten-
spectacle-specific optimization, translating the control infor-         tial states that are correspondingly colorless, blue, and
mation into control signals specific to the multi-layered lens     60   red-brown. Electrochromic viologens have been synthesized
material used to fabricate the Continuous Adjustable 3Deeps             with as many as six different colors.
Filter Spectacles. Two viewers sitting side-by-side and                    The operating characteristics of each formulation of any
watching the same video on a digital TV but wearing                     of the thousands of different electrochromic material will be
Continuous Adjustable 3Deeps Filter Spectacles that have                different. Some of the operating characteristics that should
lens material with totally different characteristics, will each    65   be considered when selecting materials for 3Deeps lenses
see the movie with an illusion of 3D optimized for their                include; Response time (the time required to change from its
spectacles. It also has the additional advantage that since a           clear to darkened state or vice versa); Power consumption;
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 177 of 362


                                                    US 9,699,444 B2
                             27                                                                      28
Memory effect (when power is off between write cycles                  transmissivity. This is shown on the transition time curve
there is no 'redox' process and the electrochromic material            903 of the Operating Characteristic of the material in FIG.
retains its optical properties); Coloration efficiency (the            9.
amount of electrochromic darkening formed by the charge);                 As another example, if the material is in its clearest state
Cycle life (The number of write-erase cycles that can be               904, and the control signal 110 received on the frames
performed before any noticeable degradation has occurred);             receiving unit 102 indicates that the subject lens should
and, write-erase efficiency (the fraction of the originally            change to an optical density associated with transmissivity
formed darkening that can be subsequently electro-cleared.             of 70% 923, then the transition time curve 903 would be
For 3Deeps viewing spectacles this should be 100%).                    implemented by the control unit 103 to apply 2V potential
                                                                  10
   The operating characteristics of each formulation of any            to the lens for 1.35 seconds. A value of 70% 923 transmis-
of the 1OOOs of different electrochromic material will be              sivity intercepts the Operating Characteristic curve 903 at a
different. FIG. 9 shows a typical Operating Characteristic             point on the curve 921 that corresponds to a transition time
curve relating transmissivity (% transmission of light) to             922 of 1.35 seconds. Once a potential of 2V has been applied
transmission time when a potential of 2 volts is applied          15
                                                                       for 1.35 seconds, no potential need further be applied since
across the electrochromic device. Some electrochromic                  the electrochromic lens will 'latch' in the new state.
materials may take several seconds to change state from one               This is an example of how an algorithm implemented in
optical density to another--others may be near instanta-               the Control Unit 103 of the Continuous Adjustable 3Deeps
neous. For many electrochromic materials the color change              Filter Spectacles with a single layer of lens material (FIG.
is persistent and electric potential need only be applied to      20   1-4) would use the transition time curve 903 to control the
effect a change. For such 'persistent' optoelectronic mate-            right lens 105 and the left lens 106. To transition a lens from
rials, only an electronic on-off pulse is needed, while non-           and optical density associated with a clear state 904 to the
persistent materials require the application of a continuing           optical density associated with a transmissivity of 70% the
electronic potential. Other materials may attain state under           Control Unit 103 would apply 2V potential to the lens for
the presence of electric potential, but then slowly 'leak' and    25   1.35 seconds.
change back. These materials may require a maintenance                    This is a simplified example for illustrative and teaching
potential to maintain state but one that is different from that        purposes. Other electrochromic materials may have other
to attain the optical density state.                                   operating characteristics that have characteristic exponen-
   The second preferred embodiment of the Continuing                   tial, negative exponential, or logistic (s-shaped) relation-
Adjustable 3Deeps Filter Spectacles is fabricated from a          30   ships. In this example, 2V potential is used to move between
                                                                       states. It is used under the assumptions that (a) for this
persistent electrochromic material (material that has a so-
                                                                       electrochromic formulation the higher the electronic poten-
called memory effect) that takes up to 1.85 seconds to
                                                                       tial the more rapid will be the change from a lighter to a
change state from its lightest to darkest optical density, and
                                                                       darker optical density, and (b) change of state from a lighter
up to 1.85 seconds to change state from its lightest to darkest   35   to a darker optical density is to be optimized. Other materials
optical density. In moving between states the preferred                may require different potentials to be applied to move from
embodiment will always seek to optimize transition time.               between states. In any of these cases, the principle of
   While electrochromic material is used in the second                 operation is identical and the Control Unit 103 on the frames
preferred embodiment of the optical density Continuous                 of the lenses uses the operating characteristics of the mate-
Adjustable 3Deeps Filter Spectacles, any optoelectronic           40   rial used in the right 105 and left 106lenses to determine the
materials that change optical density in response to an                potential and the length of time the potential is to be applied
applied potential may be used. This includes but is not                to transition between lens control states.
limited to PDLCs (Polymer Dispersed Liquid Crystal                        FIG. 10 is a transition time curve 1000 for a double layer
devices) or SPDs (Suspended Particle Devices.) In the                  (multi-layer) of electrochromic material with transition time
future, new optoelectronic materials will be discovered and       45   as a function of transmissivity. FIG. 10 is similar to FIG. 9
may be advantageously used in the practice of this invention.          with the addition of a second Operating Characteristic curve
   FIG. 9 is a transition time curve 900 for a single layer of         1003. The numbered elements of FIG. 10 have the same
electrochromic material with transition time as a function of          description as their like numbered elements of FIG. 9. The
transmissivity when a potential of 2.0V is applied to the              Operating Characteristic curve for the double layer 1003
electrochromic material. It is for a 'slow' electrochromic        50   (multi-layer) lenses of the preferred embodiment are shown
material with transition time 902 as a function of transmis-           along with the Operating Characteristic curve of the single
sivity 901 (or percent transmission of light). This transition         layer 903 to better emphasize the transition time Benefit and
time curve 900 has a 'lightest' state 906 with a transmissivity        Loss of using the double layer of electrochromic material.
of 100% density (clear) and its darkest state 905 is 0% in             The example shows that doubling the lens material results in
which all light is blocked from passing through the electro-      55   a 44% decrease in Transmission Time (Benefit) when mov-
chromic material. The electrochromic material caunot how-              ing from a clear to a 70% transmissivity state for only a 1%
ever attain either of the extreme values (0% or 100%) of               loss in the Clear State (Loss).
transmissivity. The Operating Characteristic curve 903                    As an example, if the multi-layer material is in its clearest
shows a material that can attain about 99% transmissivity              state 1015, and the control signal110 received on the frames
904 (almost clear) and 10% transmissivity 915 (almost             60   receiving unit 102 indicates that the subject lens should
dark). The material can then take any optical density in               change to an optical density associated with transmissivity
between the blocking only 1% of the light (99% transmis-               of 70% 923, then the transition time curve 1003 would be
sivity) and blocking 90% of light (10% transmissivity) by              implemented by the control unit 503 to apply 2V potential
the application of 2V for the proper length of time. If the            to the lens for 0.75 seconds. A value of 70% 923 transmis-
material is in its clearest state 904, and, and a 2V potential    65   sivity intercepts the Operating Characteristic curve 1003 at
is applied to the material, it will take about 1.8 seconds to          a point on the curve 1011 that corresponds to a transition
change state and achieve its darkest state 915 or 10%                  time 1012 of0.75 seconds. Once a potential of 2V has been
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 178 of 362


                                                   US 9,699,444 B2
                             29                                                                     30
applied for 0.75 seconds, no potential need further be                the Signal Receiving Unit 102 and sent 302 to the Control
applied since the electrochromic lens will 'latch' in the new         Unit 1103. The switch 1101 position is also powered 301 by
state.                                                                the battery 104, and its position is output to the Control Unit
   In summary, for a single layer lens then, to move from a           1103. The Control Unit 1103 implements an algorithm that
clear state to a 70% transmissivity state 2V potential is        5    is specific for the multi-use (Use 1: 3Deeps spectacles or Use
applied for 1.35 seconds to a single layer material. For the          2: sunglasses) single-layered Continuous Adjustable 3Deeps
double layer lens of the preferred embodiment to move from            Filter Spectacles, and controls the Left Lens 106 with a
a clear state to a 70% transmissivity state 2V potential is           control circuit 1203, and the Right Lens 105 with a control
applied for 0.75 seconds. Using two layers of electrochromic          circuit 1205.
material results in a beneficial44% decrease in transmission     10      FIG. 13 is a flow chart 1300 showing the operation of the
time for only a 1% loss in the clear state.                           Control Unit 1103 of the multi-use Continuous Adjustable
A Third Preferred Embodiment of the Invention                         3Deeps Filter Spectacles 1150 with single-layered lenses.
   It has previously been observed in this disclosure that-           The switch position 1202 is input to the Control Unit 1103
"The lens state consisting of both left and the right lens            and processing commences with 'Switch 1 or Switch 2?'
darkened is not used by any of the 3Deeps spectacles." The       15   1370 that can parse the switch position and determine which
third preferred embodiment of the invention uses this lens            position the Switch 1101 is in. If the Switch position is in the
state that is not used by any of various 3Deeps spectacles            first position then the control processing 103 is used. This is
previously described, and extends the first preferred embodi-         the same as the control processing for the First Preferred
ment (single layer Continuous Adjustable 3Deeps Filter                Embodiment and is described in FIG. 4. Only the input and
Spectacles) so they may also be switch selectable to function    20   output to the control processing 103 is shown in FIG.
as sunglasses.                                                        13-not the details of the processing that is the same as
   In particular, a switch 1101 is added to the Continuous            shown in FIG. 4. If the Switch position is in the second
Adjustable 3Deeps Filter Spectacles described in FIG. 1. In           position then the control processing 1240 for sunglasses is
a first switch position the spectacles operate precisely as           used. Pre-selected Optical densities for the left lens 106 and
described in the first preferred embodiment. In a second         25   right lens 105 are stored in the controller as the 'Left OD'
switch position the spectacles operate as sunglasses. Tog-            1311 and the 'Right OD' 1313. First the 'Right OD' 1313 is
gling the switch changes the spectacles to operate with the           read by the 'Right Lens Control' processing 1317 and an
switched characteristics. The lenses of the third preferred           electronic signal is issued on circuit 1205 to change the
embodiment are single-layer, and are precisely the same as            Right Lens 105 to that associated Optical Density. Process-
described in FIG. 2a and FIG. 2b. The control unit 103 of the    30   ing then passes to the 'Left Lens Control' 1315 that reads the
first preferred embodiment is modified and presented as a             pre-stored value 'Left OD' 1311 and an electronic signal is
new Control Unit 1103. This control unit takes as an                  issued on circuit 1203 to change the Left Len 106 to that
additional input the position of the selection Switch 1101. If        associated value.
the Switch is positioned so the spectacles operate as Con-               This exemplary Control Unit 1103 has been purposely
tinuous Adjustable 3Deeps Filter Spectacles then the Control     35   simplified for clarity and to show the principles of the
Unit controls the lenses of the spectacles in precisely the           control operation. It shows two separate control circuits-
same fashion as previous described in FIG. 4. If the Switch           the first 103 for control of Continuous Adjustable 3Deeps
is positioned so that the spectacles operate as sunglasses,           Filter Spectacles, and the second 1240 for control of sun-
then the Control Unit controls the lenses so that they both           glasses. The Control Unit 1103 has two separate memory
take the same pre-specified dark optical density and operate     40   storages for the Left and Right optical densities. It should be
as ordinary sunglasses.                                               understood that good engineering design would reuse as
   FIG. 11 is a perspective view 1100 of the third preferred          much circuitry as possible for two controlling functions of
embodiment of the Continuous Adjustable 3Deeps Filter                 the Control Unit 1103. So for instance, another implemen-
Spectacles 1150 with single-layered lenses. The difference            tation of the Control Unit 1103 may only have a single
between the single-layered lenses of FIG. 1 and FIG. 11 is       45   memory storage for the Left and Right optical densities that
that in the third preferred embodiment a selection Switch             are used by both the circuitry controlling the 3Deeps Filter
1101 has been added to the spectacles, and the control unit           Spectacles and the circuitry controlling the sunglasses.
1103 has been expanded to include control of the sunglasses.          A Fourth Preferred Embodiment of the Invention
All like numbered items in FIG. 11 and FIG. 1 have the same              In the second preferred embodiment of the invention the
function and definition. The selection switch 1101 may take      50   right and left lenses of the 3Deeps spectacles are fabricated
either of two positions. In the first position, the spectacles        from multiple layers of the same electrochromic material. In
will operate as Continuous Adjustable 3Deeps Filter Spec-             a fourth preferred embodiment of the invention, the lenses
tacles precisely as described in the first preferred embodi-          are fabricated from two layers with electrochromic devices
ment. In the second position, the spectacles will operate as          that have different optical characteristics. In this fourth
sunglasses.                                                      55   preferred embodiment of the invention the first layer of
   The third preferred embodiment uses lenses identical to            electrochromic uses the same material to fabricate the lenses
the lenses used in the first preferred embodiment and                 as has previously been described-a neutral density filters
described in FIG. 2a and FIG. 2b.                                     that block the transmission of light approximately equally
   FIG. 12 is a block diagram 1200 of the operation of the            along the entire visible spectfUlll. The second layer uses
Continuous Adjustable 3Deeps Filter Spectacles 1150 of           60   electrochromic material that can be electronically controlled
FIG. 11 using a single layered electrochromic device for              so the left lens is clear or can be set to allow transmission of
fabricating the electronically controlled variable tint mate-         light in the visible red spectrum and the right lens is clear or
rial of the right 105 and left lenses 106. All circuits on the        can be set to allow the transmission of light in the visible
Continuous Adjustable 3Deeps Filter Spectacles 1150 are               blue spectfUlll. The two layers of material are switch select-
powered 301 by the battery 104, including the Control Unit       65   able so that either of the layers may be activated, but not
1103, Signal Receiving Unit 102, the Left Lens 106, and the           both layers at the same time. These Multi-Use Electrically
Right Lens 105. The control information 110 is received by            Controlled Continuous Adjustable 3Deeps Filter Spectacles
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 179 of 362


                                                       US 9,699,444 B2
                             31                                                                       32
thus are switch selectable so they can be used to watch 2D           right and left lenses of the Continuous Adjustable 3Deeps
(single image viewed by right and left eyes) movies in 3D            Filter Spectacles using multiple layers of electrochromic
using the 3Deeps methodology or alternatively to watch               material. The 7 layers of the electrochromic left lens 106 of
specially made 3D movies (separate left and right images)            FIG. 2a are shown in FIG. 15b as the 6 active layers 411, and
formatted for anaglyph 3D viewing.                                   the (seventh) insulating layer 201. Each layer is identical to
   FIG. 14 is a perspective view 1400 of the fourth preferred        their like numbered description accompanying FIG. 2b. A
embodiment of the Multi-Use Electrically Controlled Con-             second active layer 1501 is included in the multi-layered
tinuous Adjustable 3Deeps Filter Spectacles 1450. Like               electrochromic lens. In this fourth preferred embodiment of
numbered items in FIG. 5 and FIG. 1 have the same function           the invention, the second layer 1501 of the lens is fabricated
and definition. The primary difference between this embodi- 10
                                                                     from electrochromic material that is totally different from
ment and previous embodiments is in the use of different
                                                                     the neutral density electrochromic material of the first layer.
electrochromic devices for the layers of the lenses (de-
                                                                     This second layer of electrochromic material will have its
scribed further in FIG. 15a and FIG. 15b), and in the Control
Unit 1403 that controls the operation of the spectacles based        own   Operating Characteristic curve and electronically con-
on the position of the Switch 1101. The toggle switch 1101 15 trol properties of light differently from that of the first layer.
allows either the first layer 411 of the multi-use 3Deeps               In particular, FIG. 15b shows the left lens 1406 of the
spectacles 1450 to be activated (3Deeps method of viewing            Multi-Use Electrically Controlled Continuous Adjustable
3D) or it allows the second layer 1501 of the multi-use              3Deeps Filter Spectacles with a second layer of electrochro-
3Deeps spectacles to be activated (anaglyph 3D viewing.) In          mic material. The second layer is fabricated from electro-
this fourth preferred embodiment of the invention, only one 20 chromic material that can be electronically controlled to
layer may be activated at a time. Other embodiments may              allow the transmission of light in the clear or visible red
allow more than one layer of material to be active at one            spectrum. (Aright lens that is not shown would be fabricated
time. The control unit 1403 has all the functionality of             from electrochromic material that can be electronically
control unit 103 when the first layer is active. When the first      controlled to allow the transmission of light in the clear or
layer is active both lenses of the second layer are set to their 25 visible blue spectrum.) The second multi-layer of electro-
clear state. When the second layer of is activated the control       chromics of the multi-use lens is made from 6 layers of
unit 1403 will run a control program specific to the control         material. The top layer 1501 is made from an insulting layer
of anaglyph 3D viewing. In particular when the second layer          of glass, plastic or other clear insulating material. This is
is activated for anaglyph viewing, both lenses of the first          followed by layer 1502 of a conducting layer, followed by
layer of material are set to their clear state, and the left lens 30 a third layer 1603 of polymer. A fourth layer 1504 provides
1406 of the second layer is set to a red and the right lens
                                                                     the ion transport whose direction is determined by the
1405 of the second layer is set to blue. This state is
                                                                     application of potential across the conducting layers. The
maintained throughout the viewing of the anaglyph 3D
                                                                     fifth layer 1505 is the complementary polymer layer, and is
movie and no additional switch of state is required of the
control program as is the case with 3Deeps viewing. In this 35       then  followed by another conducting layer 1506. The poly-
way the left lens is red and the right lens is blue as required      mer layers 1503 and complimentary polymer layer 1505
for anaglyph 3D movies.                                              provide the electronically controllable tinting of the lens as
   FIG. 15a 1500 shows a left lens 1006 of Multi-Use                 either clear or red. The right lens-not shown-would have
Electrically Controlled Continuous Adjustable 3Deeps Filter          polymer and complimentary polymer layers to provide elec-
Spectacles fabricated from multiple layers of electrochromic 40 tronically controllable tinting for the right lens as either clear
material. Its fabrication using electrochromic material is           or blue.
shown in adjoining FIG. 15b. Since only a single layer of               TABLE 1 shows the different types of Optoelectronic
insulating glass material will be required between the dif-          materials that may be used in the fabrication of Multi-Use
ferent layers of the multi-layered electrochromic lens, the          Electrically Controlled Continuous Adjustable 3Deeps Filter
drawing of the top layer is slightly different than that of FIG. 45 Spectacles. The first column of the TABLE 1 is a numbering
2a to emphasize that only one layer of such insulating               of the methods-but no preference is to attributed to the
material is necessary. FIG. 15a therefore shows the lens             ordering. The 'Method Number' is used for reference in the
1006 as two layers where the first active layer 411 is               disclosure. The second colunm of TABLE 1 labeled 'View-
separated by the second active layer 1501 by an insulating           ing Method' and is the type of viewing that may be attained
layer 410. The first active layer 411 and the insulating layer so through the use of the associated optoelectronic device that
410 comprise the single layer lens 106 of FIG. 2a.                   is described in the third colunm of TABLE 1. The third
   FIG. 15b 1525 shows the cross-sectional details of the            colunm of TABLE 1 labeled 'OptoElectronic Device' is a
Multi-use electrochromic device of FIG. 15a for fabricating          brief description of the controllable optical characteristic
the electronically controlled variable tint material of the          necessary to achieve the associated viewing method.

                                                                                      TABLE 1
                                                Method
                                                 No. Viewing Method                          OptoElectronic Device

                                                        3Deeps movies (2D images viewed as   Single or multi-layers variable tint device
                                                        3D)
                                                   2    Anaglyph 3D movies                   Right Lens Blue; Left Len Red device
                                                        Intru3D 3D movies                    Right Lens Blue; Left Lens Amber device
                                                   4    Optimwn emissive colors of TV        Optimized to emissive colors of TV
                                                        phosphors (for Methods 1, 2, 3)
                                                        Polarized Lenses 3D movies           Right and left lenses at 90% polarization
                                                                                             device
                                                        Vision correction                    Near- or far-sightedness correction device
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 180 of 362


                                                         US 9,699,444 B2
                                    33                                                                   34
                                    TABLE !-continued
Method
 No. Viewing Method                          OptoElectronic Device

   7    Shutter glasses                      Rapid shuttering between clear and totally dark
                                             device
        Sunglasses                           Single layer variable tint device
   9    Optical property of light            Electro Optical control of a property (or
                                             properties) of light




   With respect to the Method No. 1 of the table, the use of               (Use 1: 3Deeps spectacles or Use 2: Anaglyph 3D viewing)
an electrochromic optoelectronic device for viewing 3Deeps                 multi-layered Continuous Adjustable 3Deeps Filter Spec-
movies with a single-layer of variable tint lenses has been                tacles, and controls the Left Lens 1406 with a control circuit
previously described in the first preferred embodiment of the         15   1603, and the Right Lens 1405 with a control circuit 1605.
invention, and the use of an electrochromic optoelectronic                    FIG. 17 is a flow chart 1700 showing the operation of the
device for viewing 3Deeps movies with multi-layers of                      Control Unit 1403 of the Multi-Use Electrically Controlled
variable tint lenses has been previously described in the                  Continuous Adjustable 3Deeps Filter Spectacles 1450 with
second preferred embodiment of the invention. With respect                 multi-layered electrochromic lenses. The switch position
to Method No. 2 of the table, the use of an electrochromic            20   1202 is input to the Control Unit 1403. Processing com-
optoelectronic device for viewing anaglyph 3D movies (left                 mences with 'Change both right and left lens of layer 1 and
lens red and right lens blue) with Multi-Use Electrically                  2 to clear' 1761 by switching both the right lens 1505 and
Controlled 3Deeps Continuous Adjustable 3Deeps Filter                      left lens 1506 of the first electrochromic layer 411 and the
Spectacles has been previously described in the third pre-                 second electrochromic layer 1501 to clear. Processing is
ferred embodiment of the invention.                                   25   then transferred to a control circuit 'Switch 1 Or Switch 2?'
   The Multi-Use Electrically Controlled 3Deeps Continu-                   1763 that can parse the switch position and determine which
ous Adjustable 3Deeps Filter Spectacles described may also                 position the Switch 1101 is in. If the Switch position is in the
replace the layers of materials described or add additional                first position (3Deeps viewing) then a first control process-
layers of materials (with corresponding changes to the                     ing unit 103 is used to control the first layer 411 of the lenses
manual switches of the spectacles and the control program)            30   of the Multi-Use Electrically Controlled Continuous Adjust-
to achieve other methods of electronically assisted viewing                able 3Deeps Filter Spectacles 1450. If the Switch position is
spectacles. Such methods may include; Intru3D 3D movies                    in the second position (anaglyph viewing) then a second
(Method No. 3) with left lens amber and right lens blue;                   control processing unit 103a that is similar to the control
optoelectronic devices (Method No. 4) that are tuned to the                processing unit 103 shown in FIG. 4) is used to control the
optimum emissive colors of a TV phosphor; optoelectronic              35   second layer 1501 of the lenses of the Multi-Use Electrically
devices (Method No. 5) that allow viewing of 3D movies                     Controlled Continuous Adjustable 3Deeps Filter Spectacles
using polarized lenses in which the right and left lenses have             1450.
polarizations that are perpendicular to each other; optoelec-                 The two control processing units 103 and 103a of the
tronic devices that provide prescription glasses that correct              Control Unit 1403 are the same as the control processing
vision such as near- or far-sightedness (Method No. 6);               40   unit for the First Preferred Embodiment and is described in
optoelectronic devices that allow viewing of 3D movies by                  FIG. 4. The first control processing unit controls the spec-
the shutter glass method (Method No. 7) in which there is                  tacles for 3Deeps viewing and the second control processing
rapid shuttering between a clear and totally dark state for one            unit control the spectacles for anaglyph 3D viewing. Only
eye, while the other eye has corresponding states of totally               the input and output to the control processing 103 is shown
dark and clear in synchronization with right and left images          45   in FIG. 17-not the details of the processing that is the same
of the displayed motion picture. The spectacles have a layer               as shown in FIG. 4.
(Method No. 8) that when activated provides sunglasses.                       If the Switch position is in the first position then the
Any other optical property of light that can be beneficially               control processing unit electronically synchronizes to the
controlled by an optoelectronic device (Method No. 9) can                  movie using 3Deeps technology by controlling the left 1406
be used as a layer of the Multi-Use Electrically Controlled           50   and right lenses 1405 of the first layer 411 of the multi-use
3Deeps Continuous Adjustable 3Deeps Filter Spectacles. In                  Continuous Adjustable 3Deeps Filter Spectacles 1450 over
some embodiments of the invention several methods may be                   the control circuits for the left lens 1603 and control circuit
operable at the same time as when Vision correction opto-                  for the right lens 1605. In this case the second layer 1501 has
electronics (Method No. 6) is active at the same time as any               been set so both right and left lenses of the second layer are
of the methods for viewing 3D movies.                                 55   clear. If the Switch position is in the second position then the
   FIG. 16 is a block diagram 1600 of the operation of the                 control processing unit electronically controls the 3Deeps
multi-use Continuous Adjustable 3Deeps Filter Spectacles                   spectacles for anaglyph 3D viewing by switching the left
1450 with multi-layered lenses. All circuits on the multi-use              lens 1406 to red and right lens 1405 to blue of the second
Continuous Adjustable 3Deeps Filter Spectacles 1450 are                    layer 1501 of the multi-use Continuous Adjustable 3Deeps
powered 301 by the battery 104, including the Control Unit            60   Filter Spectacles 1450 over the control circuits for the left
1403, Signal Receiving Unit 102, the Left Lens 1406, and                   lens 1603 and control circuit for the right lens 1605. In this
the Right Lens 1405. The control information 110 is                        case the first layer 411 has been set so both right and left
received by the Signal Receiving Unit 102 and sent 302 to                  lenses of the first layer are clear.
the Control Unit 1403. The switch 1101 position is also                       This exemplary Control Unit 1403 has been purposely
powered 301 by the battery 104, and its position is output            65   simplified for clarity and to show the principles of the
1202 to the Control Unit 1403. The Control Unit 1403                       control operation. It shows two separate control circuits 103
implements an algorithm that is specific for the multi-use                 and 103a-the first 103 control circuit for control of Con-
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 181 of 362


                                                          US 9,699,444 B2
                                    35                                                                    36
tinuous Adjustable 3Deeps Filter Spectacles (first layer 411),                  A description of the contents of the Follow-on control
and the second 103a control circuit for anaglyph 3D viewing                  information associated with each of the viewing methods is
(second layer 1501). FIG. 17 shows each circuit 103 and                      indicated in column 4 of the table, labeled 'Control Infor-
103a with its own circuits for control of the left lens 1406                 mation'. When the Control Unit 1403 of the spectacles
and control of the right lens 1405. It should be understood                  receive a 'Ctrl-2' sequence indicating it is to switch to
that good engineering design would reuse as much circuitry                   anaglyph mode, the control unit 1403 changes the left lens
as possible for two controlling functions of the Control Unit                1406 to a red and the right lens 1405 to a blue color. The
1403.                                                                        spectacles stay in this mode until another CTRL-code is
   TABLE 2 shows control information for Multi-Use Elec-                     received switching the spectacles to another method. Since
trically Controlled Continuous Adjustable 3Deeps Filter                 10   the 'Anaglyph' method, activated by Control Code, 'CTRL-
Spectacles. Such control information is necessary when the                   2' requires no further or follow-on controlling information,
Multi-Use Electrically Controlled Continuous Adjustable                      the entry for' Anaglyph in the 'Control Information' column
3Deeps Filter Spectacles are under remote control rather                     is 'None' indicating that no further control information is
than a manually control1101 as shown in FIG. 14.                             required for the Anaglyph mode. Similarly, no additional

                                         TABLE 2
Method                                     Control
 No. Viewing Method                        Code      Control Information

        3 Deeps movies (2D images viewed   Ctrl-1    Optical Density for left and right lens
        as 3D)
   2    Anaglyph 3D movies                 Ctrl-2    None
        Intru3D 3D movies                  Ctrl-3    None
   4    Optimwn emissive colors of TV      Ctrl-4    Real-time setting of optical density of
        phosphors (for Methods 1, 2, 3)              right and left lens
        Polarized Lenses 3D movies         Ctrl-5    None
        Vision correction                  Ctrl-6    Real-time optical property of density
                                                     of right and left lens
   7    Shutter glasses                    Ctrl-7    Shutter synchronization
        Sunglasses                         Ctrl-8    Real-time setting of sunglass color of
                                                     right and left lens
   9    Optical property of light          Ctrl-9    Optical property of right and left lens




   Control information for Continuous Adjustable 3Deeps                      control information is required for Intru3D 3D movies; and,
Filter Spectacles has been previously shown in the related                   Polarized lenses. Control Information is required for meth-
patent application Ser. No. 12/274,752. In that related dis-                 ods 3Deeps Movies; Optimum emissive colors of TV; Vision
                                                                        35
closure no multi-layer or multi-use information was required                 correction; shutter glasses; sunglasses; and, Optical Property
of the spectacle control protocol since the Continuous                       of Light.
Adjustable 3Deeps Filter Spectacles had only a single-layer
                                                                                The control information that is received wirelessly 102 by
and a single-use. With Multi-Use Electrically Controlled
Continuous Adjustable 3Deeps Filter Spectacles that are                      the Multi-Use Electrically Controlled Continuous Adjust-
under remote control, a control code sequence may be                    40   able 3Deeps Filter Spectacles of FIG. 14 may be transmitted
transmitted to signal the Control Unit 1403-which layer of                   by any of the means disclosed in the related patent appli-
the multi-layered spectacles the controlling information ref-                cations including but not limited to; DVD-based control
erences.                                                                     units; Digital Movie Projector control units; Television-
   The first colunm of the TABLE 2 is a numbering of the                     based control units, hand-held and operated control units;
methods-but no preference is to attributed to the ordering.             45   spectacle-based control units, and cell-phone based control
The 'Method Number' is used for reference in the disclo-                     units.
sure. The second colunm of TABLE 2 labeled 'Viewing                          Other Embodiments
Method' identifies the viewing method. Colunms 1 and 2 of                       While the preferred embodiments have been described
TABLE 2 are the same as in the like labeled colunm of                        using electrochromic materials, other electro-optical (opto-
TABLE 1. The third column of TABLE 2 labeled 'Control                   50   electronics) materials may be utilized. Any material for
Code' has the control code in the RF sequence that is utilized               which the optical properties can be controlled by the appli-
by the Control Unit 1403 to switch control to the associated                 cation of a potential across the material may be advanta-
lens. For instance, when the Multi-Use Electrically Con-                     geously used in the invention.
trolled Continuous Adjustable 3Deeps Filter Spectacles of                       While the preferred embodiment uses 2 layers of electro-
FIG. 10, receive a 'Ctrl-2' sequence it switch to control of            55   chromic materials, even faster switching time can be
the associated method-in this can 'Anaglyph 3D movies'.                      achieved by using 3 or more layers.
Once the Multi-Use Electrically Controlled Continuous                           While the preferred embodiment uses the same voltage
Adjustable 3Deeps Filter Spectacles have received a 'Con-                    applied to each of the multi-layers of the lenses, other
trol Code' sequence, all the control information that then                   embodiments may achieve control over the switching time
follows will be interpreted to control the associated method.           60   to the optical optimal density by the application of different
In the current example where a 'Ctrl-2' sequence is received                 voltage across each layer of the multi-layered lenses of the
switching the spectacles into 'Anaglyph 3D' mode, all                        Continuous Adjustable 3Deeps Filter spectacles.
follow-on control information received by the spectacles                        In some embodiments of the invention, several different
would be interpreted to as controlling the 'Anaglyph 3D'                     layers of multi-use-electronic materials may be switch
spectacle method and lens layer. Such follow-on control                 65   selectable and active at the same time to achieve different
information references the 'switched' method until another                   optical effects. For instance electronically controllable
control-code is received.                                                    vision correction may be combined with Continuous Adjust-
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 182 of 362


                                                      US 9,699,444 B2
                              37                                                                      38
able 3Deeps Filtering to provide a single pair of viewing                mum and maximum values. This could be achieved for
spectacles that both correct vision while at the same time               instance by incorporating a photodiode on the 3Deeps
providing optimal 3Deeps viewing of 2D motion pictures as                spectacles that measures the ambient light at the spectacle
3D motion pictures.                                                      frames, and inputs that value to the control unit on the
   In yet another embodiment of the invention, rather than               spectacles.
use electrochromic materials that have the same optical                     In another embodiment of the invention, the Continuous
properties (transmission OC curve), materials with different             Adjustable 3Deeps Filter Spectacles may not respond to
optical properties may be beneficially utilized.                         every synchronization signal. While some electrochromic
   As lenses get older their OC curve may change. In another             materials may have been reported that have a cycle life of up
embodiment the control program may tune the control OC              10
                                                                         to 50 million changes-and even higher values can be
curve based on age or time of use so that the spectacles do
                                                                         obtained-if the Continuous Adjustable 3Deeps Filter Spec-
not appear to degrade in performance as they get older.
                                                                         tacles are made from a material with a shortened cycle life
   The switch selection for the Multi-Use Electrically Con-
trolled Continuous Adjustable 3Deeps Filter Spectacles was               it may be necessary to also additionally consider and opti-
shown on the spectacles. Alternatively, the switch selection        15
                                                                         mize for the operation of the spectacles for the cycle life.
can be activated by the viewing media by broadcasting a Rx               While the synchronization signals would still be broadcast
signal that is picked up by the receiving unit of the 3Deeps             for every frame, the Continuous Adjustable 3Deeps Filter
spectacles 102, passed to the control unit of the spectacles,            Spectacles may be set to only process and respond to some
and which are read and acted upon by the control program                 of those changes so as efficiently use cycle life. This make
that controls the operation of the spectacles. For instance, a      20   sense, as scenes that exhibit movement may be on the order
control code at the beginning of an anaglyph motion picture              of 10-30 seconds long, or longer, and the same optical
may allow the spectacles to respond by taking the proper                 density setting will provide a near-optimal setting for the
configuration for viewing of anaglyph 3D encoded motion                  Continuous Adjustable 3Deeps Filter Spectacles. To address
pictures without any manual intervention by the viewer.                  cycle time then, the Continuous Adjustable 3Deeps Filter
   In other embodiment of the invention the multi-layered or        25   Spectacles may use a combination of ad-hoc rules such as (a)
multi-use lenses may be in the form of clip-on lenses that               responding only to every nth synchronization event; (b)
readily fit over normal prescription lenses.                             responding to only synchronization events with changes to
   In still another embodiment of the invention, multi-use               the optical density of more than a pre-set percent; (c)
3Deeps viewing spectacles are fabricated from a single layer             responding to synchronization events in which there is a
of an electropolychromism device.                                   30
                                                                         change to direction of motion; (d) responding to synchro-
   Previous related patent applications (such as U.S. Pat. No.
                                                                         nization events in which there is a change in presence or
7,508,485) have disclosed systems and methods by which a
                                                                         absence of motion; (e) scene change, or (f) some other
motion estimation value that characterizes movement in a
                                                                         motion picture frame event.
frame of a 2D motion picture may be extracted from
successive frames of the motion picture. The motion esti-           35
mation value and a luminance value are used to calculate an                                          ***
optical density for the lens of the Pulfrich Filter spectacles
and are transmitted to the Pulfrich Filter spectacles. The                  FIG. 18 a illustrates three pictures that are employed in a
transmitted values are used to control the optical density of            method in accordance with an embodiment. Picture A,
the lenses of the Pulfrich Filter spectacles. In still another      40   illustrated with lines slanting upward left to right, and
embodiments of the invention, the motion estimation value                Picture B, illustrated with lines slanting downward from left
is calculated from the motion estimation values that are part            to right. Both pictures A and B are single frame photographs
of the MPEG digital video compression standards.                         such as two side-by-side frames taken from a movie film
   In another embodiment of the invention, the 3Deeps                    showing movement of an object, for example, a woman
electrochromic sunglasses have additional variable bright-          45   walking down a street or a man walking his dog. Such
ness controls. In one case, the sunglasses have means by                 side-by-side frames would be similar to each other but not
which the user can set the darkness level of the sunglasses.             identical. Picture C is a solid black picture.
That is, rather than a have Pre-selected optical densities                  In FIG. 18 b pictures A, Band Care arranged in sequential
value for the left lens and right lens stored in the control unit        order, and placed on picture frames to form a series. In FIG.
(as in FIG. 13, the optical density value of the lenses of the      50   18 c this series is then repeated to produce the appearance of
sunglasses is under the control of the user. A rotary or slide           movement by pictures A and B.
switch could be utilized to select any optical density                      Turning to FIG. 19 a and the use of blended pictures, the
between the low and high values of the switch. In another                three pictures are combined to produce a blend of CIA,
embodiment a multi-pole switch is used so that user can                  blend of AlB and a blend of B/C by using Adobe Photoshop
select one of a set of pre-selected optical densities for the       55   or another program to make a 50/50 blend of the three
lenses of the sunglasses.                                                pictures.
   In another embodiment of the invention the 3Deeps                        In FIG. 19 b, all six pictures are placed side-by-side to
electrochromic sunglasses, the variable brightness of the                create a series and the series is copied to create a continuous
lenses of the sunglasses operate similarly as an electrochro-            or semi-continuous film video or computer sequence where
mic version of photochromatic lenses. That is, the optical          60   the series is repeated a plurality of times as shown in FIG.
density of the 3Deeps sunglasses is set in accordance with a             19 c.
continuum of the ambient surrounding light. In low light                    FIGS. 20 a-20 c illustrates an alternative three pictures
(dark) there would be a minimum of little or not darkening               that are employed in the method of this invention. PictureD
of the lenses, while in intense sunlight such as at noon on a            and Picture E both illustrate a capital A, however, in Picture
cloudless suuny day the lenses would take an extreme dark           65   D, the capital A is aligned with the center of the frame while
value. Lighting situations in-between would result in the                in Picture E the A is off-set to the right of the center of the
optical density values for the lenses in-between the mini-               frame (exaggerated here to be visible; in actual practice the
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 183 of 362


                                                      US 9,699,444 B2
                              39                                                                      40
displacement of figures might be so subtle as to not be                  illusion the door only moves forward. A normal film or video
discemable as illustrated here). Picture C is identical to               might approach this effect by multiple printing of the picture
Picture C in FIG. 18 a.                                                  frames depicting only the forward motion, so that a return
    The capital A is chosen for FIGS. 20 a-20 c for illustration         motion would be hidden from audience eyes, but the effect
purposes and could be a single photograph of anything.                   would be of a visual stutter; the action would be repeating,
    The three pictures are placed side-by-side to form a series.         and not continuous. The "stutter" could be made less obvi-
Finally, the series is copied a plurality of times to form a             ous and percussive by dissolving head frames of the shot
repeating series. The repeating series in FIG. 20 c creates the          into tail frames, but only with some subject matter (i.e., a
optical illusion that the letter A is moving from left to right          waterfall) might the repeat character of the motion not be
and, if one letter A were to be slightly different in size from     10   apparent.
the other, the letter would appear to be moving in depth, i.e.              The appearance of transfixed continuous motion (a going
given a third dimension.                                                 without going anywhere) is created in this invention from a
    In FIGS. 20 a-20 c the background of Picture E is                    specific employment of flicker, the contrast created by
identical to the background of Picture D except that the                 viewing the slight shifting of a pictured form or forms
image A is off-set slightly to the right.                           15   between the image pictures in opposition to the bridging
    FIGS. 21 a-21 h illustrates the present invention where the          picture. Movies have always been dependent for their illu-
series is two of each picture placed in side-by-side frames.             sion of continuity on flicker-rates; silent movies filmed at 16
It has been found that two pictures side-by-side are visually            frames per second required 3-bladed shutters not only to
equivalent to a blend. In other words, a series of A, A, B, B,           block projection light during the successive replacing of
C, Cis visually equivalent to a series of C/A, A, AlB, B, B/C,      20   frames but also to twice interrupt the display of each frame
C.                                                                       so as to achieve a flicker rate that the viewer would mis-
    Additionally, a series made in accordance with the present           takenly see as uninterrupted light. Slow cranking of the film
invention need not be uniform in that the pictures can be                through the projector gave rise to "the flickers" as a pejo-
arranged to provide a different rhythm or beat to the film. For          rative. Video and computer image-continuity depends like-
example, the series could be: CIA, CIA, A, AlB, AlB, B, B,          25   wise on rapid on-off display. The present invention pur-
B, B/C, C, C, C. Different arrangements provide different                posely makes flicker apparent, utilizing the effects of
visual perceptions.                                                      emphatic flicker on the human optical/nervous system to
    Furthermore, a plurality of different series can be com-             create uncarmy time and space illusions.
bined together, i.e. CIA, A, B, B, C with CIA, CIA, A, B, B,                Simple alternation of a single image picture with intervals
C, C to form CIA, A, B, B, C, CIA, CIA, A, B, B, C, C.              30   of blackness (or any other interrupting color/s) is enough to
    FIGS. 22 a-22 c illustrates the invention where both                 create subtle illusions of continual sliding movement across
pictures are identical except for the position of a superim-             the screen. Alternations of two image pictures with an
posed image F on the pictures. Image F could be taken from               interrupting interval of a solid colored picture provides any
the original picture G or could be taken from another picture,           number of continuous motions, including motion into illu-
which is separate and distinct from pictures G and H. For           35   sionistic depth. While such screening-illusions of movement
example, pictures G and H could have the common back-                    and depth resemble movements and depths as seen in
ground of a country side road while image F is a man                     actuality; this is a creative artistic method and not intended
walking his dog. In picture G, the man and his dog is placed             as a reliable way of reporting the actuality that may have
at one location while on picture H the man and his dog is                existed in front of a camera.
placed at a different location on the country road. By              40      As noted above, no special viewing devices are required
viewing the repeating of a series of G, H, C, a viewer is                to view the present invention, although certain effects can be
given with the impression that the man is walking his dog                enhanced or put through interesting changes when viewed
down the road, from top of the frame towards the bottom of               with a filter intercepting and reducing light to one eye; the
the frame, appearing to be continually moving in the same                "Pulfrich Effect".
direction without changing his actual position.                     45      Remarkably, with the present invention, depth illusions
    Furthermore, image pictures can be identical except that             can be experienced even by the single-eyed person. Nor-
when they are arranged in the frame, one is oriented slightly            mally our perception of depth, stereopsis, depends on prop-
tilted relative to the other. The repeating series provides the          erly functioning binocular vision, two eyes working in
visual perception that the picture is spinning.                          tandem with each other; one of the benefits of this invention
    Also, the size of or the orientation of image F in FIGS. 22     50   is to offer visual depth experience to those deprived of such
a-22 c can be varied while maintaining the location of image             experiences by physical defect. Because contrasting per-
F. Varying the size gives the viewer the impression that the             spectival information is available to both or either eye, a
man is walking forward or backward, depending on the                     single eye becomes sufficient to deliver the information to
order in which pictures are arranged. Changing the orienta-              the brain when employing the present invention.
tion or tilting of image F leaves the viewer with the               55      The present invention is best created on the computer, to
impression that the man is spinning.                                     be viewed on the computer or transferred to film or any
    The repeating series can be viewed in any media, it could            video format. It can also be created directly onto film or
be digitalized or placed on conventional film for viewing.               video but the precision control possible with the computer is
    The movement created by the invention is seamless                    lacking.
movement, sustained fluid entirely on-going movement.               60      The present invention can employ very small shifts in the
    Continuous movement means the illusion of a progressive              placement of objects as seen in one picture in relationship to
action that can sustain as such into infinite time. For                  another similar picture. Such small object-placement shifts
instance, a door beginning to open, it keeps beginning to                are also to be found in the simultaneously exposed pairs of
open without ever progressing to the stage of actually                   frames made with a stereo still-camera, its two lenses placed
opening. A door, in reality, in order to repeat this very limited   65   horizontally apart approximately the distance between
movement, would have to move back and forth, recovering                  human eyes. The stereo still-camera offers object-placement
territory in order to go forward again, but in this visual               differences derived, as with our two eyes, from a fixed
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 184 of 362


                                                     US 9,699,444 B2
                              41                                                                     42
interval of space: the twin perspectives recorded by lenses             quilt artificiality of a scene can be hidden or obvious, its
2 1h inches apart. The degree of inter-ocular distance, as it is        parts drawn from a single-pair source of related images or
called, enormously affects the character of depth to be seen            from as many sources as desired. Photo-images can be
when the stereo-pair is properly viewed one picture to each             mixed with or replaced by drawn and painted imagery. The
eye; depth would seem very distorted, either too shallow or             scene can imitate real life one moment and veer off into
too extended (with other depth aberrations) if the distance             impossibility the next.
between our eyes was not being matched by the two-lens                     Again, although only two image pictures are usually
stereo-camera.                                                          cycled, more than two can be worked into a cycle to create
    In contrast to stereo-camera photography, with the single-          a particular effect. Following and inventing variants on the
lens motion picture camera (film or video), exploitable            10
                                                                        directions above, and the formula as described below for
difference between like images arises from the interval of
                                                                        sequencing frames, will create the impression of solid enti-
time between picture-exposures, during which the objects
                                                                        ties moving in a charmed dimension where normally tran-
filmed shift in spatial relationship to each other; or/and the
camera itself moves, capturing the 3-dimensional scene                  sient physical gestures can endure forever. In fact, computer
from another perspective, and thus shifting two-dimensional        15
                                                                        interactivity can mean the viewer deciding how long the
placement of pictured objects (which may not have moved                 effects of each series continues. Further interactivity will
in actuality) as recorded exposure to exposure. Because                 give the viewer the option to place picture of his/her own
distance or direction traversed by the camera between expo-             choice into this unique cycling system.
sures is not constant, nor movement by subjects recorded                   FIGS. 23 a-23 c shows two phases of an action, A & B,
under photographer control, the visual equation of two-            20   plus black bridge-frame C. We see the pictures separately in
dimensional similarities and differences from which 3-di-               FIG. 23 a; made sequentially adjacent to each other in FIG.
mensional movements will be constructed cannot produce                  23 b and presented as a repeating series of pictures, as a
scenes as reliably life-like as can simultaneous stereo-                "loop" or "cycle", in FIG. 23 c.
exposures with a fixed horizontal distance of 2 1h inches                  FIG. 24 a demonstrates the creation of intermediary or
between a pair of lenses. Eternalism 3-D movements made            25   blended frames between A, B and C, which are 50-50.%
from sequential exposures are not intended to offer scientific          blends producing A/C, AlB & B/C. FIG. 24 b shows them in
data pertaining to reality but instead to provide odd and               sequence and FIG. 24 c shows them repeating as an ongoing
expressive impossible-in-reality impressions.                           loop.
    The stereo still-camera provides a pair of mentally com-               FIG. 25 a shows one figure in isolation, removed from the
binable left and right eye flat image pictures; viewed one         30   previous scene. Pictures D & E may appear identical but are
picture to each eye, similarities and differences are auto-             actually two different perspectives which together make
matically assessed and a semblance of familiar depth is seen.           possible a 3-dimensional figure. While the recording camera
We gaze from plane to plane into a seeming depth, the                   remained in a fixed position the figure moved before it,
angling of our two eyes "crossing" for close objects and                frame after frame, making two perspectives possible.
spreading to parallel alignment for very distant ones (Yet we      35   Because the figure moved to different positions in the two
remain focused on the same plane in depth, the actual plane             film frames, it was necessary to move one figure in one
of the picture surface; in life, we constantly refocus as well          frame so that both figures would occupy the same location
as angle for different distances.) We are not conscious, either         in both frames. It is now possible to see them as a single
in actual life or when looking into such artificial depths, of          3-dimensional figure when the frames cycle in quick suc-
the doubling of forms (as they fall back into 2-dimension-         40   cession together with the bridge frame as shown in FIGS. 25
ality) at distances that we are not at the moment angling for.          band 25 c.
This automatic angling operation of the eyes cannot happen                 FIGS. 26 a and 26 b represents the doubling of each frame
when looking with both eyes at the same territory of flat               in an A, B, C series.
picture surface. The coinciding of opposing 2-dimensional                  FIGS. 27 a-27 c shows a section of picture G & H is
perspectival viewings of an object (by which volume can be         45   repeated in the upper left corner. When observed in quick
conceived by the mind) must be done for the viewer, a task              succession this series will show the two center figures in one
greatly enabled by the computer.                                        configuration of depth and the inset series as an opposing
    The present invention revolves each set of picture-units in         configuration of depth. Left eye/right eye views as placed in
place, but if a figure from one perspective is not placed in a          G & H are reversed in the inset figure, so that parts of the
correspondingly similar position in its frame (and in match-       50   figure that (3-dimensionally) approach the viewer in the
ing horizontal alignment) with its representation as recorded           larger picture are seen to retreat away from the viewer in the
from another perspective, there is only a 2-dimensional                 smaller picture, and vice versa.
jiggering with no volume illusion or continuous direction of               FIG. 28 illustrates two sets of four; with both similarities
movement created. With the computer, one can slide and                  (J, K, M) and differences (L, N) between the sets, including
place one picture, or an area of that picture, into exact          55   in the upper left corner an action that straddles bridging
relationship with a matching picture or area so as to achieve           frame (M) and picture frame (J). Note the bridging frame is
the precise effect desired. (A recorded object becomes an               not completely blank or colored. Frame J has a smaller
area within a flat picture-image.) The slightest advance in a           frame in the upper left corner of a larger frame and is an
particular direction of the contour of one area in relation to          example of a combined frame that may be generated by
its match-up area determines movement in that direction.           60   stitching a first frame and a second frame together.
Slight shrinking or enlargement of one area compared to the                FIG. 29 illustrates an example of an Eternalism effect
other creates a "zooming" in or out effect. A problem in                coexisting with more normal screen action, and of an
overlaying one entire picture over another in order to match            Eternalism repetition taking place but with no two frames
up one area usually means other areas will not coincide, not            exactly alike: a visual element (the circle) proceeds frame to
synchronize; but the computer allows for each area to be           65   frame throughout as it would in a normal movie, unaffected
matched separately and inlaid into the scene according to               by Eternalism looping. Again, note that the bridging frame
one's depth-movement intentions for each area. The crazy-               is not completely blank.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 185 of 362


                                                      US 9,699,444 B2
                              43                                                                       44
   FIG. 30 is an illustration of Pulfrich filter spectacles: (1)         scenes or gesture being Eternalized into Eternalisms. A
clear; (2) activated to partly block light reaching figure's             further benefit of this invention is enhanced 3-Dimension-
right eye; (3) activated to partly bock light reaching figure's          ality of Eternalized images, a 3-D that can be reasonably
left eye. Liquid crystal reaction is one method of achieving             life-like or radically at odds with depth as we know it.
the blocking effect.                                                        Consider, for example, the action of a door opening. And
   Certain embodiments may be described as follows:                      select from that entire action only the fraction of time that it
   In the Pulfrich filter effect, interference by the light-             would take for the door to just begin to open, as it cracks
reducing filter has the effect of retarding the light that does          open a narrow space alongside the doorframe, with the outer
pass through it to the eye. As long as forms and objects are             edge of the door swinging over little more than an inch of
changing position relative to each other as pictured frame to       10   flooring. Designating this very limited time-space interval as
frame, a delayed picture seen in combination with a present-             a movie "shot". The most minimal movie shot possible, it
moment picture offers two slightly different pictures simul-             consists of only two rumJing frames of film or video.
taneously to the mind. Thus an artificial three-dimensional                 In reality, there would be no way to sustain into unlimited
image can be produced by the mind utilizing the same                     time the very limited action of the door cracking open, to
mechanisms that allow it, in viewing actuality, to produce a        15   keep opening and only opening yet never moving past that
three-dimensional mental image from the pair of two-di-                  very limited phase of just cracking open. This motion is not
mensional perspective-images received from horizontally                  repeated but sustained. The reality, of course, is that to
adjacent eyes. The artificial 3-D image can be said to depend            remain in motion, and in forward motion only, one would
on a variable report of actuality. A Pulfrich filter used to view        have to move the door to a further phase of motion: the door
actual three-dimensional space will distort that space (as-         20   would have to open wider. And the designated space-time
suming the scene is in motion). Similarly, depth in a screen             interval would be left behind.
image can be distorted, and in manifold ways, including                     This is similar to someone walking against the direction
reversal of near and far and direction of motion flow. Such              of a conveyer belt walkway (as at an airport) and at exactly
distortions can have expressive artistic value.                          the same speed of the conveyer belt, continually walking
   The Pulfrich Effect, triggered (as described above) to           25   forward yet getting nowhere. The Eternalism technique is a
accord with pictured directional motion on-screen, would                 sort of cinematic conveyer belt moving in an opposing
have applications beyond use with Eternalized movies.                    direction to any moving image placed on it.
Video games and other video movies featuring extended                       It is a conveyer belt with a beat, a flicker, a visual beat
screen movements to left or right could, in many instances,              capable of supple changes. In the history of cinema,
be enhanced for viewers by Pulfrich projection into three-          30   flicker-referring to visible intervals of darkness between
dimensional depth. For many such screen events for                       flashes of successive film-frames, intrusive reminders of the
instance, a scene filmed or videotaped from a moving                     mechanical basis of the cinematic illusion-has been a
vehicle, especially perpendicularly, with the camera aimed               pejorative term. To commercially entertain, the technology
at or close to a 90 degree angle from the side of the vehicle,           needed to quickly outgrow flicker. Yet in doing so some
convincingly realistic deep space would result. A stipulation       35   other illusionistic potentials of the art, very curious depar-
of realistic deep space, as made available by the Pulfrich               tures from life-like representation, were never discovered,
Effect, is that the partial light-absorbing filter be before the         their expressive potential left untapped, until now.
eye on the side to which the pictured foreground objects are                Method
seen to move. If filming or videotaping was to be done with                 Visible flicker is essential to Eternalism technique, which
the camera aimed perpendicular to a vehicle's path of               40   investigates and utilizes different intensities of emphasis,
movement, and the camera was on the driver's side, motion                frame choices and frame-counts of flicker in order to create
onscreen would flow screen-left, and the Pulfrich filtering              entirely new illusions to augment cinema's repertoire of
would therefore have to take place before the left eye; thus             visual effects. Today's audiences are entirely receptive to
the need to switch dark-filter placement from eye to eye in              non-realistic representation, the textures of visual technolo-
accordance with direction of screen movement. The filter            45   gies are no longer unwelcome onscreen. Visible flicker does
works best when there is essentially horizontal movement;                sometimes appear in movies in purposeful ways, usually
when viewing an unmoving or inappropriate image, both left               representing lightning or machine-gun bursts, and even as
and right eye filters should clear. Presented as electronic              rhythmic hits of light-energy, but not with the methodology
media, such images would benefit from timed application of               and results of Eternalisms.
appropriate Pulfrich filtering. This aspect of the invention        50      No less than three basic units, two pictures and a bridge-
would allow 3-dimensional movies to be created and pre-                  interval (A, B, C), are necessary to create an Eternalism,
sented (less spectacles) with the same cinema technology                 even when picture B might be only a slight modification, a
used for making and presenting ordinary 2-dimensional                    shifting or size reduction or expansion or tilting, etc. of
mov1es.                                                                  picture A. On the simplest level, the series of units would
   Description of the Eternalism Optical Phenomena                  55   proceed: A, B, C, A, B, C, A and so on. Each unit interval
   The idea of an interval of action rumJing in place without            may be of any effective time duration, an effective smooth-
apparent beginning, middle and end, forever swelling or                  working duration for computer assembling is two frames per
turning or rising or opening, forever seeming to evolve                  unit, shown here as A, A, B, B, C, C, A, A, B, B, C, C, A,
without ever actually doing so (until given a determined                 A and so on. It is sometimes desired to insert transitional
release into a further phase of development), can be literally      60   frames, usually 50/50% (percentage mixture may vary)
unimaginable, so alien is it to our experience. Neither in life          superimposed frames of adjacent units, shown here as: A,
or on film or in electronic imagery has it been possible to              AlB, B, B/C, C, CIA, A and so on.
create the optical illusion of a door forever cracking open or              Additionally, all re-appearances of the basic cycling units
a muscle rippling or head turning or any other limited                   comprising an Eternalism needn't be exactly the same. Strict
gesture continuing as such into potentially unlimited time-         65   mechanical repetition can give way to flexible variation
until advent of this invention. We have termed this phenom-              within the limits imposed by what is necessary to sustain the
enon Eternalism, and we speak of pictured forms or objects,              motion/depth illusion (unless one chooses to abandon the
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 186 of 362


                                                    US 9,699,444 B2
                             45                                                                     46
illusion entirely for a period of time, it is expected that for        and out from parallel alignment as they match corresponding
commercial movie use of the method, that the effect would              areas on their two retinal images. Each retinal image is in
be used intermittently, for selected scenes). Any number of            fact 2-dimensional; 3-dimension vision is a result of this
factors comprising a unit-sequence may be altered from                 muscular matching, this pulling-into-alignment activity per-
appearance to appearance as it cycles, including colors,               formed by muscles surrounding the eyes (as dictated to by
shapes, placement of shapes, objects pictures, unit duration,          viewers focus of interest) activity by the eyes and the mental
etc., so that the same Etemalism would seem to remain in               comparing and processing of like and unlike information
play while going through subtle or even vibrant internal               sent by each eye to the brain. Only within a very limited
changes, before being replaced by a successive phase of                interval of actual depth, up to about twenty five feet distance
motion or a distinctly other selection of picture/interval        10   for most humans, can we effectively shift and overlay forms
units. Change in the order of units, such as A, B, C, A, B, C,         so as to discriminate depth accurately (eyes work in parallel
A being replaced by B, A, C, B, A, C, B would initiate an              beyond that distance, with greatly reduced depth distinc-
immediate reversal in direction of pictured movement. Vary-            tion). The closer to the eyes the target of focus, the more the
ing durations of units within an Eternalism or traveling from          eyes have to cross, and the different degrees or angles of
Eternalism to Eternalism may not only make for desired beat       15   crossing demanded as things approach or recede means that
and rhythm changes but also affect the apparent character of           while one layer of depth will be properly shifted to overlay
motion and/or depth in interesting ways. A composer of a               figures, others will not be. Selective focusing and shift in
series may even choose to play against its smooth continuity           real-life visual experience, selectively attending to the 3-D
by momentary unit-replacement or interjection by other                 figures creates in the mind, while ignoring-helped by a
picture units, as for instance: A, A, B, B, C, C, A, D, B, B,     20   "dominant eye"-the remaining non-overlayed and doubled
C, E, C, A, A. The entire screen may Eternalize with the               flat figures remaining in the twin fields of vision, peripheral
same sequential rhythm (usually the case) or different parts           to the focus of attention.
may sequence with different rhythms to different pictorial                Ignoring such peripheral mismatchings in Eternalisms
effect.                                                                does not come so naturally. Because the image pictures
   Many techniques commonly in use in computer and                25   alternate in appearance, they don't quietly superimpose
hand-crafted movie animation can be adapted to Eternalism              (with one image largely discarded from mind due to our
use. For instance, similar to screen combinations of photo-            having a "dominant eye"): non-overlayed areas will tend to
graphed reality with animation cartooning, only a section or           jiggle and bounce, usually a distraction. Unless that is the
sections of the screen image may be Eternalized while                  effect wanted in a particular instance, the procedures of
normal movie motion proceeds in other sections. Or a figure       30   artificially overlaying A and B picture-areas for the viewer
in normal motion may move through an Eternalized scene.                will be carried out throughout an Eternalism composition,
Or, among other combination possibilities, a smaller Eter-             into all peripheral areas of the picture. Again, this can be
nalism (which can be an object or shape or a separately                done employing computer graphics cut-and-paste tech-
framed scene) may be imbedded within a larger Eternalism,              niques, with the filling of areas left emptied (by removal or
or may float before it, or move-substantial yet ghostlike-        35   shifting of a form) usually accomplished by the extending of
through it.                                                            adjacent colors.
   Stereo Vision and Special Requirements of Eternalism                   Picture-frames A and B may be near-identical or have
Composition                                                            only some elements with close visual correspondence. Simi-
   Eternalism images may be so composed as to create an                larity of shape and location within the frame are important
impression of 3-dimensional volume, designed to appear            40   factors determining the effect. This is true to the point that
more or less realistic, but never with the degree of realism           entirely different pictured objects but of similar shape and
as to fool anyone that they are other than images. No one              on-screen location will give better results than two images of
will ever attempt to sink a hand into one to grab at passing           the same object recorded from perspectives too far apart or
fish as children do at Sony I-MAX. Eternalism depth is                 placed too far apart within consecutive frames, in which case
readily apparent and yet more problematic, as is its character    45   the images will be seen to vibrate or bounce back and forth
of movement. Depth isn't simple there to be taken for                  without visually combining into a single moving form.
granted, but seems constantly caught in the act of being               While matching image elements in pictures A and B must
generated out of flat elements. Eternalism is an illusion of           occupy almost the exact screen-space in order to combine
depth. Our minds are given the task of entertaining together           properly, it will be the differences between them (within
two conflicting impressions: of things simultaneously             50   close tolerances) that will produce and determine the char-
appearing both flat and deep. However, the degree of 3-di-             acter of movement and dimensionality. Computer graphics
mensionality that is there can be seen without need of special         cut-and-paste techniques can be used to select and place,
viewing devices of any sort, and in fact can be seen by many           shrink and expand and otherwise manipulate matching ele-
persons normally deprived of any 3-dimensional vision                  ments (from any source) into effective screen-locations
(those missing sight in one eye, for instance).                   55   relative to each other. One or both pictures may be collaged
   Depth as well as ongoing movement must be artificially              or stitched together from multiple sources, parts may be
composed in the making of Eternalisms. Calculated place-               removed or inserted, lifted and reshaped or/and relocated.
ment of areas to be brought into working correspondence                Even when the image is photographed from life and appears
within a picture A and picture B is of paramount importance.           life-like, the process of composition can be as exacting and
   It does happen that images are recorded on film or in          60   labor-intensive and involved with techniques of artifice as
electronic media that work effectively enough when sequen-             cartoon animation.
tially overlayed with each other as-is, so as to need little or        Embodiments
no cut-and-paste rearrangement. But more often there are                  In practice, the implementation of this technique opens up
areas not adequately corresponding in sequential location              a new world of visual effects. Its uncanniness may be
and therefore, when alternated quickly, will merely bounce        65   emphasized to create unsettling time-space aberrations for
back and forth from place (in A-frame) to place (in                    comic or dramatic effect in movies. Or, aiming for more
B-frame). In normal stereo-vision ones two eyes angle in               realistic appearance, the method could be used to provide
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 187 of 362


                                                     US 9,699,444 B2
                              47                                                                     48
more lively "snapshots" of familiar things and events. For                 display the second bridge frame after displaying the
instance, people could carry, programmed into a Palm                          blended modified image frame.
Pilot-type "electronic wallet", a great many (low memory                   5. An apparatus comprising:
demanding) moving replicas of loved ones in characteristic                 a storage adapted to:
living gestures, with heightened 3-dimensional presence.                      store one or more image frames; and
Even very limited movement, limited 3-dimensionality, can                  a processor adapted to:
enormously augment and reinforce visual information; i.e.,                    obtain a first image frame from a first video stream;
a child's face breaks into a smile. Again, the very low                       shrink the first image frame to generate a modified
demand of electronic memory by an Eternalism (cycling as                         image frame, wherein the modified image frame is
few as two picture-frames with an interval of darkness),           10            different from the first image frame;
makes possible extensively illustrated electronic catalogues                  generate a bridge frame, wherein the bridge frame is a
or even encyclopedias, supporting hundreds and eventually                        non-solid color, wherein the bridge frame is different
thousands of Eternalized illustrations. A reader-viewer                          from the first image frame and different from the
might observe a home appliance in operation. Or study a                          modified image frame;
visual sampling of an ocean wave breaking in its sweep to          15         blend the modified image frame with the bridge frame
shore, study it as has never been possible before, forever                       to generate a blended modified image frame; and
breaking from peak ascendancy. One may study a springing                      display the blended modified image frame.
cat, sheath of muscles sliding over ribs continually, available            6. The apparatus of claim 5, wherein the non-solid color
for sustained observation; or follow a clear demonstration of           of the bridge frame includes blue.
the direction a screwdriver must turn to further imbed a           20      7. The apparatus of claim 5, wherein the modified image
screw. Any number of instances where stereo-dimensional                 frame includes a plurality of colors, wherein the bridge
action (often audio-accompanied, as audio also demands                  frame includes a selected one of the plurality of colors of the
little computer-memory) would communicate so much more                  modified image frame.
than a still and flat image, or even a moving but flat image.              8. The apparatus of claim 5, wherein the processor is
    The foregoing Detailed Description is to be understood as      25   further adapted to:
being in every respect illustrative and exemplary, but not                 generate a second bridge frame, wherein the second
restrictive, and the scope of the invention disclosed herein is               bridge frame is different from the first image frame,
not to be determined from the Detailed Description, but                       different from the modified image frame, different from
rather from the claims as interpreted according to the full                   the bridge frame, and different from the blended modi-
breadth permitted by the patent laws. It is to be understood       30         fied image frame; and
that the embodiments shown and described herein are only                   display the second bridge frame after displaying the
illustrative of the principles of the present invention and that              blended modified image frame.
various modifications may be implemented by those skilled                  9. An apparatus comprising:
in the art without departing from the scope and spirit of the              a storage adapted to:
invention. Those skilled in the art could implement various        35         store one or more image frames; and
other feature combinations without departing from the scope                a processor adapted to:
and spirit of the invention.                                                  obtain a first image frame from a first video stream;
                                                                              remove a portion of the first image frame to generate a
   The invention claimed is:                                                     modified image frame, wherein the modified image
   1. An apparatus comprising:                                     40            frame is different from the first image frame;
   a storage adapted to:                                                      generate a bridge frame, wherein the bridge frame is a
      store one or more image frames; and                                        non-solid color, wherein the bridge frame is different
   a processor adapted to:                                                       from the first image frame and different from the
      obtain a first image frame from a first video stream;                      modified image frame;
      expand the first image frame to generate a modified          45         blend the modified image frame with the bridge frame
         image frame, wherein the modified image frame is                        to generate a blended modified image frame; and
         different from the first image frame;                                display the blended modified image frame.
      generate a bridge frame, wherein the bridge frame is a               10. The apparatus of claim 9, wherein the non-solid color
         non-solid color, wherein the bridge frame is different         of the bridge frame includes blue.
         from the first image frame and different from the         50      11. The apparatus of claim 9, wherein the modified image
         modified image frame;                                          frame includes a plurality of colors, wherein the bridge
      blend the modified image frame with the bridge frame              frame includes a selected one of the plurality of colors of the
         to generate a blended modified image frame; and                modified image frame.
      display the blended modified image frame.                            12. The apparatus of claim 9, wherein the processor is
   2. The apparatus of claim 1, wherein the non-solid color        55   further adapted to:
of the bridge frame includes blue.                                         generate a second bridge frame, wherein the second
   3. The apparatus of claim 1, wherein the modified image                    bridge frame is different from the first image frame,
frame includes a plurality of colors, wherein the bridge                      different from the modified image frame, different from
frame includes a selected one of the plurality of colors of the               the bridge frame, and different from the blended modi-
modified image frame.                                              60         fied image frame; and
   4. The apparatus of claim 1, wherein the processor is                   display the second bridge frame after displaying the
further adapted to:                                                           blended modified image frame.
   generate a second bridge frame, wherein the second                      13. An apparatus comprising:
      bridge frame is different from the first image frame,                a storage adapted to:
      different from the modified image frame, different from      65         store one or more image frames; and
      the bridge frame, and different from the blended modi-               a processor adapted to:
      fied image frame; and                                                   obtain a first image frame from a first video stream;
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 188 of 362


                                                    US 9,699,444 B2
                             49                                                                 50
      stitch together the first image frame with a portion of a       21. The apparatus of claim 17, wherein the processor is
         second image frame that is different from the first       further adapted to:
         image frame, to generate a modified image frame,             insert t~e selected image into the first image frame by
                                                                         blend1~g the selected image with the first image frame,
         wherein the modified image frame is different from
         the first image frame;                                          wherem     the selected image is visible in the modified
                                                                         image frame and the first image frame is visible in the
      generate a bridge frame, wherein the bridge frame is a
                                                                         modified image frame.
         non-solid color, wherein the bridge frame is different       22. An apparatus comprising:
         from the first image frame and different from the            a storage adapted to:
         modified image frame;                                           store one or more image frames; and
                                                                10
      blend the modified image frame with the bridge frame            a processor adapted to:
         to generate a blended modified image frame; and                 obtain a first image frame from a first video stream;
      display the blended modified image frame.                          reshape a portion of the first image frame to generate a
   14. The apparatus of claim 13, wherein the non-solid color               modified image frame, wherein the modified image
of the bridge frame includes blue.                                          frame is different from the first image frame;
                                                                15       generate   a bridge frame, wherein the bridge frame is a
   15. The apparatus of claim 13, wherein the modified
image frame includes a plurality of colors, wherein the                     non-solid color, wherein the bridge frame is different
bridge frame includes a selected one of the plurality of                    from the first image frame and different from the
colors of the modified image frame.                                         modified image frame;
   16. The apparatus of claim 13, wherein the processor is 20            blend the modified image frame with the bridge frame
further adapted to:                                                         to generate a blended modified image frame; and
   generate a second bridge frame, wherein the second                    display   the blended modified image frame.
                                                                      23. The apparatus of claim 22, wherein the non-solid color
      bridge frame is different from the first image frame,
      different from the modified image frame, different from      of the bridge frame includes blue.
                                                                      24. The apparatus of claim 22, wherein the modified
      the bridge frame, and different from the blended modi- 25
      fied image frame; and                                        image    frame includes a plurality of colors, wherein the
   display the second bridge frame after displaying the            bridge frame includes a selected one of the plurality of
      blended modified image frame.                                colors of the modified image frame.
                                                                      25. The apparatus of claim 22, wherein the processor is
   17. An apparatus comprising:
   a storage adapted to:                                           further  adapted to:
                                                                30    generate a second bridge frame, wherein the second
      store one or more image frames; and
   a processor adapted to:                                               b:idge frame is different from the first image frame,
      obtain a first image frame from a first video stream·              d1fferent from the modified image frame, different from
      insert a selected image into the first image frame ~o              the  bridge frame, and different from the blended modi-
         generate a modified image frame, wherein the modi- 35           fied image frame; and
         fied image frame is different from the first image           display the second bridge frame after displaying the
         frame;                                                          blended modified image frame.
                                                                      26. An apparatus comprising:
      generate a bridge frame, wherein the bridge frame is a
         non-solid color, wherein the bridge frame is different       a storage adapted to:
         from the first image frame and different from the 40            store one or more image frames; and
         modified image frame;                                        a processor adapted to:
      blend the modified image frame with the bridge frame               obtain a first image frame from a first video stream;
         to generate a blended modified image frame; and                 generate a modified image frame by performing at least
      display the blended modified image frame.                             one of expanding the first image frame, shrinking the
   18. The apparatus of claim 17, wherein the non-solid color 45            first image frame, removing a portion of the first
of the bridge frame includes blue.                                          image frame, stitching together the first image frame
   19. The apparatus of claim 17, wherein the modified                      with a second image frame, inserting a selected
image frame includes a plurality of colors, wherein the                     image into the first image frame, and reshaping the
bridge frame includes a selected one of the plurality of                    first image frame, wherein the modified image frame
colors of the modified image frame.                                         is different from the first image frame;
                                                                50       generate a bridge frame, wherein the bridge frame is a
   20. The apparatus of claim 17, wherein the processor is
further adapted to:                                                         solid color, wherein the bridge frame is different
   generate a second bridge frame, wherein the second                       from the first image frame and different from the
      bridge frame is different from the first image frame,                 modified image frame;
      different from the modified image frame, different from 55         display the modified image frame; and
      the bridge frame, and different from the blended modi-             display the bridge frame.
                                                                      27. The apparatus of claim 26, wherein the bridge frame
      fied image frame; and
   display the second bridge frame after displaying the            is black.
      blended modified image frame.                                                         * * * * *
Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 189 of 362




                EXHIBIT 3
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 190 of 362
                                      111111   1111111111111111111111111111111111111111111111111111111111111
                                                                                       US009426452B2


c12)   United States Patent                                            (10)   Patent No.:            US 9,426,452 B2
       Jacobs et al.                                                   (45)   Date of Patent:                 Aug. 23, 2016

(54)   FASTER STATE TRANSITIONING FOR                                     G02B 26102               (2006.01)
       CONTINUOUS ADJUSTABLE 3DEEPS                                       G02B 27101               (2006.01)
       FILTER SPECTACLES USING                                            G02B 27122               (2006.01)
       MULTI-LAYERED VARIABLE TINT                                        G02C 7110                (2006.01)
       MATERIALS                                                          H04N 13100               (2006.01)
(71)   Applicants:Kenneth Martin Jacobs, New York, NY                     G02C 7100                (2006.01)
                  (US); Ronald Steven Karpf, Corvallis,                   G02C 11100               (2006.01)
                 OR (US)                                                  H04N 13/02               (2006.01)
(72)   Inventors: Kenneth Martin Jacobs, New York, NY            (52)     U.S. Cl.
                  (US); Ronald Steven Karpf, Corvallis,                   CPC .......... H04N 1310431 (2013.01); G02B 261026
                  OR (US)                                                              (2013.01); G02B 271017 (2013.01); G02B
                                                                                 2710172 (2013.01); G02B 2712221 (2013.01);
( *)   Notice:    Subject to any disclaimer, the term of this
                                                                                        G02B 2712228 (2013.01); G02B 2712264
                  patent is extended or adjusted under 35
                                                                                 (2013.01); G02C 7100 (2013.01); G02C 71101
                  U.S.C. 154(b) by 0 days.
                                                                                        (2013.01); G02C 11110 (2013.01); H04N
(21)   Appl. No.: 14/850,750                                                     1310033 (2013.01); H04N 1310422 (2013.01);
(22)   Filed:      Sep.10,2015                                                         H04N 1310425 (2013.01); H04N 1310429
                                                                                    (2013.01); H04N 1310438 (2013.01); H04N
(65)                 Prior Publication Data
                                                                                 1310454 (2013.01); H04N 1310497 (2013.01);
       US 2016/0007012Al       Jan. 7, 2016                                             G02B 2027/014 (2013.01); H04N 13/026
             Related U.S. Application Data                                           (2013.01); H04N 13/0434 (2013.01); H04N
(60)   Continuation of application No. 14/451,048, filed on                               2013/0077 (2013.01); H04N 2013/0096
       Aug. 4, 2014, now Pat. No. 9,167,235, which is a                            (2013.01); H04N 2213/002 (2013.01); H04N
       continuation of application No. 14/155,505, filed on                                                  2213/008 (2013.01)
       Jan. 15, 2014, now Pat. No. 8,864,304, which is a         (58)     Field of Classification Search
       continuation of application No. 13/746,393, filed on               CPC ... G02B 2027/0178; G02C 7/00; G02C 7/083
       Jan. 22, 2013, now Pat. No. 8,657,438, which is a                  USPC ............ 351/49, 159.03, 158, 41, 52, 51, 163;
       continuation of application No. 12/938,495, filed on                                     349/13, 96; 359/465, 490, 63, 83
       Nov. 3, 2010, now abandoned, which is a division of                See application file for complete search history.
       application No. 12/555,545, filed on Sep. 8, 2009, now
       Pat. No. 7,850,304, which is a continuation-in-part of    (56)                   References Cited
       application No. 12/274,752, filed on Nov. 20, 2008,                        U.S. PATENT DOCUMENTS
       now      Pat.   No.     7,604,348,    which     is    a
       continuation-in-part of application No. 11/928,152,              9,167,235 B2 * 10/2015 Jacobs                 G02B 26/026
       filed on Oct. 30, 2007, now Pat. No. 7,508,485, and a
       continuation-in-part of application No. 11/373,702,       Primary Examiner- Hung Dang
       filed on Mar. 10, 2006, now Pat. No. 7,405,801, said      (74) Attorney, Agent, or Firm- Lucas & Mercanti, LLP;
       application No. 11/928,152 is a continuation-in-part of   Donald C. Lucas
       application No. 11/372,723, filed on Mar. 10, 2006,
       now      Pat.   No.     7,522,257,    which     is    a   (57)                      ABSTRACT
       continuation-in-part of application No. 10/054,607,       An electrically controlled spectacle includes a spectacle
       filed on Jan. 22, 2002, now Pat. No. 7,030,902.           frame and optoelectronic lenses housed in the frame. The
                                                                 lenses include a left lens and a right lens, each of the opto-
(60)   Provisional application No. 60/664,369, filed on Mar.
                                                                 electricallenses having a plurality of states, wherein the state
       23, 2005, provisional application No. 60/263,498,
                                                                 of the left lens is independent of the state of the right lens. The
       filed on Jan. 23, 2001, provisional application No.
                                                                 electrically controlled spectacle also includes a control unit
       60/661,847, filed on Mar. 15, 2005.
                                                                 housed in the frame, the control unit being adapted to control
(51)   Int. Cl.                                                  the state of each of the lenses independently.
       G02C 7114               (2006.01)
       H04N 13104              (2006.01)                                          4 Claims, 30 Drawing Sheets


                                                         100     110                      300
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 191 of 362


U.S. Patent      Aug. 23, 2016    Sheet 1 of 30        US 9,426,452 B2
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 192 of 362


U.S. Patent           Aug. 23, 2016              Sheet 2 of 30   US 9,426,452 B2




                                0l
                                0
                                        """
                                        0
                                        N          \0
                                                   0
                                l"'l


                                            >
                                            '
                                            ~

                                                                 ..0
              1.(')         ........<                   !.""-    r'-l
              N
              N
                            0
                                                                 u
                                                                 ~

                                                                 ~
                                            .,




                                        y
              0
              0
              N
                                        ~
                                        00
                                        •
                                        ~
                                 '300   ~
                                        ~
110                                     ~

                                        ~
                                        =
 f?;;c;;- .
                                        >
                                        =
                                        ~
                                        N
                                        (.H
                                        ~


                                        N
                                        0
      302 ----                          ....
                                        0\



                 303                    rFJ
                                        ('D
                                        =-
                                        a
                                        (.H
                                        0
                                        .....
                                        (.H
                                        0



                       t,_ __
                                            d
                                            rJl
                                            \C
                                        ~
                         FIG 3              N
                                            0'1
                                        ~
                                            U'l
                                                  Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 193 of 362




                                            N

                                            N
                                            =
                                                           ~
                                                          00
                                                          •
    302                                                    ~
                                                          ~
                                                           ~
                                                    400   ~

                      UFO                                 =~
                               ..
                                    405
401_._~Read&          Signal   Store &
      Store           Stack    Manage
     3Deeps
                                                          ~
      S-, 1·t:lona1                                       ~
                                              103         N
                                                          (.H
                                                          ~
                                          /               N
                                                          0
  407\_t_!                                                ......
                                                          0\

     3Dceps
     Sign~L
                                                          rFJ
                                                          ('D
                                                          =-
                                                          ('D
                                                          ......
                                                          .j;o.
                                                          0
                                                          ......
                                                          (.H
                                                          0




    Lens
   Control
                                                          d
                                                          rJl
                                                          \C
    303                305                                ~
                                                          N
                                                          0'1
                                                          ~
                                                                   Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 194 of 362




                       FIG4                               u.
                                                          N

                                                          N
                                                          =
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 195 of 362


U.S. Patent      Aug. 23, 2016    Sheet 5 of 30        US 9,426,452 B2




     0
     0
     VI
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 196 of 362


U.S. Patent               Aug. 23, 2016                  Sheet 6 of 30       US 9,426,452 B2




                                                             \0



                                                             X
                                             (                           \
                          ~                  .,......;
                          ,.......           0           N
                          '-'
               N
               0
               ('\!
                          N
                                     - \
                                     \.()
                                     ,-..,   N
                                                         N



                                                                  ;.


           -
           0




                      0
                      N




      0
      0
      \0
                                                                  ~
                                                                  00
                                                                  •
                                                                  ~
                                                        700       ~
                                                                  ~
110                                                               ~

                                                                  ~
                                                                  =
 rf?k        y       1
          Signal
         Receiving                                                ~
         Unit 102                                             ~   ~
                                                                  N
                                                                  (.H
                                                                  ~
                                   Control
                                                                  N
                                    Unit                          0
      302 ------
                                                                  ....
                                                                  0\
                                    503

                   703y                            /704           rFJ
                                                                  ('D
                                                                  =-
                                                                  ('D
                                                                  .....
                                                                  -....l
                     Multi -Left             iv1u1 ti-Right       0
                                                                  .....
                      ·Lens                       Lens            (.H
                                                                  0
                        506                        505

                          t
                                                                      d
                                                                      rJl
                                                                      \C
                                                                  ~
                                    FIG7                              N
                                                                      0'1
                                                                  ~
                                                                      u.
                                                                            Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 197 of 362




                                                                      N

                                                                      N
                                                                      =
                                                                           ~
         i02                                                               00
                                                                           •
                                                                     800    ~
                                                                           ~
                                                                           ~
                       f
                       LIFO __.403 I 405                                   ~
 40.!_ Read &          Signal                                              ~
                                                                           =
                                  Store &
     ..... Store       Stack     l\1anage i----1
          3Deeps        ---       3Deeps
                 r---<
              Signal         _p
                                   Signal                      503         ~
                                                                           ~
                                                       J   /               N
                                                                           (.H
                               ---                                         ~



        407\,                                                              N
                             Parse &                                       0
         F                            _.-409                               ....
                                                                           0\
            3Deeps f-----lio   Store
            Signal           Left and
                             RightOD                                       rFJ
                                                  413                      ('D
                                                                           =-
                                                                           ('D
        41,                ~                                               .....
                                                                           QO

                       fLeft ODj                                           0
   815                                                                     .....
                           J                                               (.H
        ~          y                     t
                                             fRi~:nl                       0
        Left Lens                    Right Lens
,____
        l'vlultilayer I+- Multilayer~
         Contro]                      Control     17
             r
             ..L
                                                                           d
                                                                           rJl
         506                           505                                 \C
                                                                           ~
                                                                           N
                                                                           0'1
                                       FIG 8                               ~
                                                                                   Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 198 of 362




                                                                           u.
                                                                           N

                                                                           N
                                                                           =
                                                                                                                       ~
                                                                                                                       00
                                                                                                                       •
                                                                     900                                                ~
                  _..-902                                                                                              ~
                                                                                                                       ~
           2.0    ....         r                  r·····             ········      ~         s:::.:          ,         ~
                                                                                         1
                                                                                                                       ~
                                                                                                                       =
                             Polential                                 -~903
                               '                                                    ,_
                                          v~z.o1.
                               ;                  I                                 ;

           1.5                                                                                        ----·--'         ~
~                                                                                                                      ~
  u                 922
  (1)                                                                                                                  N
 U'J                                                                                                                   (.H
           1.35                                                                                                        ~
'-"
 (1)                                                                                                                   N
                                                                                                                       0
  E                                                                                                                    ....
                                                                                                                       0\
~          1.0
  c                                       I       1                                 !
  0
.......                                                         I
 .......                                  I       I             !                   !
'r;j                                                                                                                   rFJ
  c
  ro                                              I             !                   !                                  ('D
                                                                                                                       =-
                                                                                                                       ('D
                                                                                                                       .....
t=:                                               1                                 •                                  \0
                                          I                     !               --+---------
           0.5                            :                                         I                                  0
                            --~!          l
                                                  ;~l           !;                  i                                  .....
                                                                                                                       (.H
                                i         :       :             I                   i                                  0
           0.25                 !1        '       I             !                                                901
                                          I     923
                                                                                    i•
                                !jI       :
                                          tr/     i
                                                  I
                                                                I•                  ;
                               so%       70°/o   60%            40%                20%                    A%
                                                                                                       /Dark
                  906                 Transmissivity(% Transmission of Light) 905                                      d
                                                                                                                       rJl
                                                                                                                       \C
                                                                                                                       ~
                                                                                                                       N
                                                                                                                       0'1
                                                        FIG 9                                                          ~
                                                                                                                               Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 199 of 362




                                                                                                                       u.
                                                                                                                       N

                                                                                                                       N
                                                                                                                       =
                                                                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                                                                                                                      00
                                                                                                                                                                                                                             1000                                                                                                                                                     •
                         ~--902                                                                                                                                                                                                                                                                                                                                                       ~
                   ...................................T.................................T.................................                                                                                       ~en                      . . . . . . · · · . . . i. . ······· ........................                                                                               ~
             2.0                                                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                                                                                                                      ~

                                                                                           Potential V=2.of                                                                                                         I~                                                                                                                                                                ~
                                                                                                                                                                                                                                                                                                                                                                                      =
                                                                                                              :                                i
                                                                                                              I                                :
                                                                                                              ~                                .
                   _.,_...........,._ _,__. . . . +-..                                                                                                                                                                                                                                                                                                           ~:
                                                  i .-... . . . . . ......_                                                              --·+---                                                                                                                                                    __. ,. . . .,_. .____
             1.5                                                                                              j                                i                                                                                                                                              i                                                                        ~
,..-.._                               ..
                                       922                                                                    i                                i                                                                                                                                              i                                                                        :              ~
  u
  11.)                                                                                                                                                                                                                                                                                                                                                                                ~
  rn                                                                                                          !                                                                                                                                                                              !                                                                         ~              N
                               ---------~----                                                                                                                                                                                                                                                 :                                                                        :
             L35                                                                                                                         9211~
"-'                                                                                                                                                                                                                                                                                                                                                                                   (.H
                                                                                                                                                                                                                                                                                                                                                                                      ~
  11.)                                                                                                        I                                I                                                                                                                                              !                                                                       ,
                                                                                                              i                    I           !                                                                                                                                              i                                                                                       N
  8                                                                                                            ;                               !                                                                     !                                                                        ;                                                                        ;              0
                       ,,., ... .., •..,.,.,.., ......,.,.,.,., ....,.......,...,....,..,.,..,.,....,.. ._,,.,,,-i',\,•..,                          "'"'""""' .....,, '"""""'•"'A'..._._.,.,..,,,,.,,,•,.,•,•i•'_.,.,.._.,,_..,,,,•.u.-_..-,...,.,•...,,.,,.,,~,,,.. .. ~~"""'~"1'1.-f.r.."<",.. <,•rh~./'o~~.-.._-.....,., ...., .......,.,._._.,._.,.,.,...,.,.....,..:             ....
~            1.0                                                                                                                                                                                                                                                                                                                                                                      0\
  t::                                                                                                         1
  0                                        1012                                                                                                !
                                                                                                                                               i
                                                                                                                                                                                                                     !~
                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                      !:
 ......
--
·;;;                                                                                                                                           l                                                                     !                                                                        !                                                                        ~
  t::       0.75                                                                                                                       ---- i                                                                        i                                                                        i                                                                        ;              rFJ
                                                                                                                                        -.......__lill, 1                                                             i                                                                                                                                                               ('D
                                                                                                                                                                                                                                                                                                                                                                                      =-
                                                                                                                  •                            '                                                                      ;
                                                                                                                                                                                                                                                                                              !g
~                                                                                                                                                                                                                                                                                                                                                                                     ('D
                                                                                                           .+                 A'   '                         •          •                                                                              ········-----t                                                                                                                 .....
             0.5
                                                                                                               •              I                                                                  44 °lo increase irl                                                                                                                                                                  ....
                                                                                                                                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                                               ~
                                                                                                                                               !:                                                    !
                                                                                                                                                                                                                                                                                                                                                                                      0
                                                                                                                                               i                                                 Trahsmission Time                                                                                                                                                                    .....
            0.25                                                                                                                                                                                                                                                                                                                                                                      (.H
                                                                                                                                        92                                                                                                                                                                                                                                      901   0

             0.0
          Clear /1 <5o%                                                                                  80%                       70%
                                                                                                                                             1
                                                                                                                                             60%                                                                 40%
                                                                                                                                                                                                                     I                                                                    20%
                                                                                                                                                                                                                                                                                              I                                                        ~) Yo
                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                L
                   I              I
                   I              I                                                                                                                                     /Dark
              -+-~+-                                                                                                         Transmissivity(% Transmission of Light) 905
            1%) loss in the                                                                                                                                                                                                                                                                                                                                                           d
                                                                                                                                                                                                                                                                                                                                                                                      rJl
                                                                                                                                                                                                                                                                                                                                                                                      \C
              Clear State                                                                                                                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                                                                                                                                                                      0'1
                                                                                                                                                   FIG 10                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                                                                                                                                                              Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 200 of 362




                                                                                                                                                                                                                                                                                                                                                                                      u.
                                                                                                                                                                                                                                                                                                                                                                                      N

                                                                                                                                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                                                                                                                                                                      =
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 201 of 362


U.S. Patent      Aug. 23, 2016    Sheet 11 of 30       US 9,426,452 B2
                                                         ~
                                                         00
                                                         •
                                                         ~
                                                         ~
                                                  1200   ~
110                                                      ~

                                                         ~
                                                         =
 ~              y       I
             Signal
            Receiving                                    >
                                      1202               =
                                                         ~
            Unit 102
                                                         N
                                                         (.H
                            Control                      ~


                                         Switch          N
                                                         0
      302                                 1101           ....
                                                         0\




                                          /1205          rFJ
                                                         ('D
                                                         =-
                                                         a....
                                                          N
                                                         0
                                                         .....
                                                         (.H
                                                         0




                                                             d
                                                             rJl
                                                             \C
                                                         ~
                                FIG 12                       N
                                                             0'1
                                                         ~
                                                             u.
                                                                   Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 202 of 362




                                                             N

                                                             N
                                                             =
                                                                                                   ~
                                                                                                   00
                                                                                                   •
                                    1202                           3~ )2
                         /1103                                                    1300             ~
                                                                                                   ~
                                                                                                   ~
                                                                                                   ~

                                                         ,.......---             ---               ~
                                                                                                   =
                         1 70
                                   Switch I
                                                   Sw1
                                     Or                                                            >
                                    witch 2?                                                       =
                                                                                                   ~
                                                                                                   N
                                                                                                   (.H
                                                                                                   ~

                                       Sw2                                              lO:t       N
                                                                                                   0
                             ---
                                                                                               ~   ....
                                                                                                   0\


1240   '                                 13~
           !'   131,                                                                               rFJ
                                                                                                   ('D
                                                                                                   =-
                1315 '[Left OD     I       Right   onl                                             a....
                                                                                                   (.H
                 ""' t      1                                                                      0
                  Left              Right                                                          .....
                                      '-''                                                         (.H
                                                                                                   0
                  Lens              Lens f*---
                 Control           Control r-1317
                                                                                       --~-




                                                                       T
                                                                       T                               d
                                                    -~                                                 rJl
                                                                           -------t>-12 03             \C
                                                                                                   ~
                                               -- 1205                                                 N
                                                                                                       0'1
                                                                                                   ~
                                                                                                       U'l
                                                                                                             Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 203 of 362




                                                   FIG 13                                              N

                                                                                                       N
                                                                                                       =
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 204 of 362


U.S. Patent      Aug. 23, 2016    Sheet 14 of 30       US 9,426,452 B2
                                                                                                         ~
                                                                                                         00
                                                                                                         •
                                                                                                         ~
                                                                                                         ~
                                                                                                         ~
           1500                  1525                                                                    ~

                                                                                                         ~
                                                                                                         =
                                           501                                           1.502
                                                                 4.

                                                                                                         >
                                  ,. . . . ._,..· ;:- "''' -. ""'"   ·:·:<·,~- ·-;.\!"
                                                                                           1504          =
                                                                                                         ~
                                                                                                         N
                                                                                                         (.H
                                                                                                         ~
140{               15{                                                                   1506            N
                                                                                                         0
                                                                                                         ....
                                                                                                         0\


                   41{                                                                            I      rFJ
                                                                                                         ('D
                                                                                                         =-
                                                                                                         ('D



                          20
                                                                                                         .........
                                                                                                         Ul
                                                                                                  [106   0
                                                                                                         .....
                               ~204                                                                      (.H
                   411{                                                                                  0

                          LV~J
                                 -~7                                                     '206

                                                                                                         d
                                                                                                             rJl
       _FI(1 15a                                                                                             \C
                                       FIG 15b                                                           ~
                                                                                                             N
                                                                                                             0'1
                                                                                                         ~
                                                                                                             u.
                                                                                                                     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 205 of 362




                                                                                                             N

                                                                                                             N
                                                                                                             =
                                                                    ~
                                                                    00
                                                                    •
                                                                    ~
                                                                    ~
                                                                    ~
                                                    1600            ~
110                                                                 ~
                                                                    =
    Si~nal ~]
 ~ Receiving                                                        ~
                                                      Power         ~
                                                                    N
        Unit 102                                                    (.H
                                                                    ~
                                                       Unit   301
                        Control                                     N
                                           Switch      104          0
                         Unit
                                                                    ....
                                                                    0\
      302 -~-                               1101
                          1403
                          '-,-------,-

                                                                    rFJ
                16031                                               ('D
                                                                    =-
                                            /1605                   ('D

                                                                    .........
                                                                    0\
                                                                    0
                   Left                                             .....
                                                                    (.H
                   Lens                                             0

                   1406
                    t_____,_ __,_____                 __,
                                                                    d
                                                                        rJl
                                                                        \C
                                                                    ~
                                                                        N
                                                                        0'1
                                  FIG 16                            ~
                                                                        U'l
                                                                                Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 206 of 362




                                                                        N

                                                                        N
                                                                        =
                                                                                                            ~
                                                                                                            00
                                                                                                            •
             302                                                                                            ~
                                                                                                            ~
                                                                                                            ~
                                                                                               1700         ~
                                              12p2                                                          ~
                                                                                                            =
                       /1403


                                              y
                          1761\ !,...........--~---            I                                            ~
                                                                               .                            ~
                                          Change both                                                       N
                                                                                                            (.H
                                                                                                            ~

                                          right and left                                                    N
                                                                                                            0
                                          lens of layer                            103a                     ....
                                                                                                            0\
t.-----103                                                             I
                          176 ~ I I and ~-to clear                         /
                                                                                                            rFJ
                         ~r ~                    1--------     unum! . .                                    ('D
                                                                                                            =-
                                                                                                            ('D

                                                                                                            .........
                                                                                                            -....l
                                                                                                            0
                                        ~                                                                   .....
                                                                                                            (.H
                                        'Switch 2?                                                          0

                               ....._
                                    _________________              ,




                   '      ~ 1605                         ---                       I      -------+   1603       d
                                                                                                                rJl
                                                                                                                \C
                                                                                                            ~
                                                                                                                N
                                                                                                                0'1
                                                                                                            ~
                                                                                                                U'l
                                                                                                                        Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 207 of 362




                                             FIG 17                                                             N

                                                                                                                N
                                                                                                                =
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 208 of 362


U.S. Patent      Aug. 23, 2016    Sheet 18 of 30       US 9,426,452 B2




                                                   c
                             Fig. 18A




                             Fig. 188




                             Fig, 18C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 209 of 362


U.S. Patent      Aug. 23, 2016       Sheet 19 of 30    US 9,426,452 B2




                                 !NDrvrmJAL




                                 SLENfJA/5

                                 Fig. 19A




                                 Fig_ 198




     8/C   l'   A/C      A

                                 Fig. 19C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 210 of 362


U.S. Patent      Aug. 23, 2016       Sheet 20 of 30    US 9,426,452 B2




                                 Fig. 20A




                                    E           C


                                 Fig. 208




                             F~g.   20C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 211 of 362


U.S. Patent      Aug. 23, 2016          Sheet 21 of 30   US 9,426,452 B2




                                 Fig~   21A




                                          B
                            FJg. 218
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 212 of 362


U.S. Patent       Aug. 23, 2016   Sheet 22 of 30        US 9,426,452 B2




                             FJg. 22A




                              Fig. 228




                              Fig. 22C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 213 of 362


U.S. Patent      Aug. 23, 2016          Sheet 23 of 30   US 9,426,452 B2




                                       B
                                 Fig. 23A
                                  SERIES




                                       .B
                             Fig. 238
                          REPEATlNC SERifS




                                   c
                            Fig. 23C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 214 of 362


U.S. Patent        Aug. 23, 2016               Sheet 24 of 30                            US 9,426,452 B2




                                       lND!VlDUAL
                               '*"''"''''''''~~. .~"'~"'"'
                                                  .      . ."'''~'~~''''~
                                                            .
                                                          1S




                                           BLENtu,J:.t
                                          Su~.'ri.rn~xm~'~

                                       Fig. 24A




                                       Fig. 248
                               JtEPtAHNC SERrES




      S.iC    C   A/C                 AJ"n            8                     Bit.:   (:
                                     Fig. 24C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 215 of 362


U.S. Patent        Aug. 23, 2016           Sheet 25 of 30                  US 9,426,452 B2




                             o Fig. 25A             r
                                    M~~Rlf,S




                                        E                      c
                                   Fig. 258
                             REPEA'fiNG SERJES
                                                                   ~
                                                     i
                                                    4
                                                    ·t
                                                    ~
                                                     ~
                                                   ~~....~~·


      c       t)        :E            (;                 I)            t
                               Fig. 25C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 216 of 362


U.S. Patent          Aug. 23, 2016       Sheet 26 of 30       US 9,426,452 B2




                                 Fig. 26A




     C    C      A         A         ~     B        C     C   A    ,\
                                 Fig, 268
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 217 of 362


U.S. Patent      Aug. 23, 2016      Sheet 27 of 30     US 9,426,452 B2




                                 Fig. 27A
                                   s1mr~:s




                                        §I

                                 Fiq. 278
                            Rl:PK!\'HNG SER[E1l




                                    c
                              Fig. 27C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 218 of 362


U.S. Patent       Aug. 23, 2016     Sheet 28 of 30     US 9,426,452 B2




                                  Fig. 28
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 219 of 362


U.S. Patent      Aug. 23, 2016        Sheet 29 of 30   US 9,426,452 B2




                 EXAMPLE Of COMPOUND ACTlV\TY




                           .\/B                            (:

                                  Fig. 29
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 220 of 362


U.S. Patent      Aug. 23, 2016       Sheet 30 of 30    US 9,426,452 B2




           l                     2

                             Fig. 30
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 221 of 362


                                                      US 9,426,452 B2
                               1                                                                       2
        FASTER STATE TRANSITIONING FOR                                  ticle devices, and polymer dispersed liquid crystal devices.
        CONTINUOUS ADJUSTABLE 3DEEPS                                    Such material provides precise electronic control over the
           FILTER SPECTACLES USING                                      amount of light transmission.
         MULTI-LAYERED VARIABLE TINT                                       3Deeps spectacles adjust the optical properties so that the
                  MATERIALS                                        5    left and right lenses of the 3Deeps spectacles take on one of3
                                                                        states in synchronization to lateral motion occurring within
           CROSS REFERENCE OF RELATED                                   the movie; a clear-clear state (clear left lens and clear right
                  APPLICATIONS                                          lens) when there is no lateral motion in successive frames of
                                                                        the motion picture; a clear-darkened state when there is left-
                                                                   10   to-right lateral motion in successive frame of the motion
   This application is a Continuation of U.S. patent applica-
                                                                        picture; and, a darkened-clear state when there is right-to-left
tion Ser. No. 14/451,048, filed Aug. 4, 2014, which is a
                                                                        lateral motion in successive frames of the motion picture.
Continuation of U.S. patent application Ser. No. 14/155,505,
                                                                           We note that 'clear' is a relative term and even 'clear' glass
filed on Jan. 15, 2014, which is a Continuation ofU.S. patent           will block a small percentage of light transmission. A clear
application Ser. No. 13/746,393, now U.S. Pat. No. 8,657,          15   lens is then one that transmits almost all light through the
438, filed on Jan. 22, 2013, which is a Continuation of U.S.            material.
patent application Ser. No. 12/938,495, filed on Nov. 3, 2010,             Continuous Adjustable 3Deeps Filter spectacles are
which is aDivisionofU.S. patentapplicationSer. No. 12/555,              improved 3Deeps spectacles in that the darkened state con-
545, now U.S. Pat. No. 7,850,304, filed on Sep. 8, 2009,                tinuously changes to take an optical density to provide the
which is a Continuation-In-Part application of U.S. patent         20   maximum Pulfrich stereoscopic 3D illusion optimized for (a)
application Ser. No. 12/274,752, now U.S. Pat. No. 7,604,               the speed and direction of lateral motion, and (b) the transi-
348, filed on Nov. 20, 2008, which is in tum a Continuation-            tion time of the electrochromic material from which the
In-Part application ofU.S. patent application Ser. No. 11/928,          lenses are fabricated.
152, now U.S. Pat. No. 7,508,485, filed on Oct. 30, 2007. U.S.             The problem addressed by the preferred embodiment of
patent application Ser. No. 12/274,752 is also a Continuation-     25   this invention is that of slow transition time when transition-
In-Part of U.S. patent application Ser. No. 11/373,702, now             ing between different optical densities of the lenses of the
U.S. Pat. No. 7,405,801 filed Mar. 10, 2006. U.S. patent                Continuous Adjustable 3Deeps Filter spectacles. Optimal
application Ser. No. 11/928,152 is also a Continuation-In-              control of Continuous Adjustable 3Deeps Filter spectacles is
Part ofU.S. patent application Ser. No. 11/372,723, now U.S.            achieved by adjusting the right- and left-lenses to the optimal
Pat. No. 7,522,257 filed on Mar. 10, 2006, which claims            30   optical density synchronized to maximize the 3D effect of the
priority ofU.S. Provisional Application No. 60/664,369 filed            Pulfrich illusion between frames of the motion picture with
on Mar. 23, 2005 and is a Continuation-In-Part application of           respect to the transition time properties of the electrochromic
the U.S. application Ser. No. 10/054,607, now U.S. Pat. No.             material. As an example, a movie that is shown on a 100Hz
7,030,902, filed on Jan. 22, 2002, which in turn claims prior-          digital TV may require as many as 100 different optical den-
ity of U.S. Provisional Application No. 60/263,498 filed on        35   sity controlled lens transitions per second to optimally syn-
Jan. 23, 2002. The based application, U.S. patent application           chronize to the speed and direction of lateral motion in the
Ser. No. 11/373,702 filed on Mar. 10, 2006, claims priority of          motion picture. Most often the transitions in synchronization
U.S. Provisional Application No. 60/661,847 filed on Mar.               to the movie are small minor adjustments to the optical den-
15, 2005. The entire contents of each of the above applica-             sity of the lens that can be accomplished in the allotted time.
tions are being herein incorporated by reference for all pur-      40   A problem arises when 3Deeps Filter spectacles are fabri-
poses.                                                                  cated from electronically controlled variable tint materials
                                                                        that are incapable of the 'fast' transition times that are some-
                    TECHNICAL FIELD                                     times required as for instance between scene changes. While
                                                                        electronically controlled variable tint materials may be able to
   This invention relates to the field of motion pictures and to   45   achieve fast transitions from one optical density state to
a system called 3Deeps that will allow almost any motion                another optical density state that are 'near' or 'close' to each
picture filmed in 2D (single image) to be viewed with the               other, it may be incapable of transition between optical den-
visual effect of 3-dimensions when viewed through 3Deeps                sity states that are far apart. However, faster transition times
Filter Spectacles. More specifically, the invention relates to          using any electronically controlled variable tint material can
the presentation of motion pictures and to the use of multiple     50   be achieved by the simple expedient of using 2 or more
layers of electronically controlled variable tint materials to          layers-or multi-layers--of such material. Using multiple
fabricate the right and left lenses of the 3Deeps Filter Spec-          layers of material does result in a darker clear state, but the
tacle to achieve faster transition times than may be achieved           difference is minimal and barely perceptible, so the tradeoff
by the use of only a single layer.                                      between a slightly darker clear state and faster transition time
                                                                   55   is considered and warranted.
          BACKGROUND OF THE INVENTION                                      Another problem relates to the 'cycle life' (number of
                                                                        clear-dark cycles before failure) of some optoelectronic mate-
   This invention directs to Continuous Adjustable 3Deeps               rials that may be limited. The 'cycle life' may be increased by
Filter spectacles for viewing 2D movies as 3D movies. Pre-              using multiple layers of optoelectronic materials since the
viously, related patent applications for Continuous Adjust-        60   electric potential applied to the material to achieve a target
able 3Deeps Filter spectacles have been disclosed that use              optical density will be for a shorter period of time.
electronically controlled variable tint materials for fabrica-             Another problem addressed by an alternate embodiment of
tion of the right and left lenses of the viewing spectacles.            this invention is that different methods of3D require distinct
Generally, electronically controlled variable tint materials            viewing spectacles. However, with electronically controlled
change the light transmission properties of the material in        65   viewing spectacles, a single viewing spectacle can be switch
response to voltage applied across the material, and include            selectable for different optical effects. For instance, to view a
but are not limited to electrochromic devices, suspended par-           3D movie that uses the anaglyph method to achieve 3D ste-
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 222 of 362


                                                       US 9,426,452 B2
                                3                                                                        4
reoscopy requires use of a different pair of spectacles (red-             been likened to a form of puppetry); the physical shifting of
blue lenses) than that used for 3Deeps viewing. Other pre-                one of the two projections changes the visual relationship
ferred embodiments of the invention relate to multi -use of the           between them and thereby the character of the screen event
spectacles. The use of multi-layers of electronically con-                produced. Similarly, small changes during performance in
trolled variable tint materials where different layers relate to          speed, placement and direction of propeller spin will cause
different viewing methods, allow a single spectacle to be                 radical changes in the visual event produced onscreen.
selectable to achieve different optical effects. For instance,               Other visual arts which relate to the present invention are
while one or more layers of electronically controlled variable            the Pulfrich filter. For one program, titled "Bitemporal
tint materials may be used for Continuous Adjustable 3Deeps               Vision: The Sea", viewers were invited to place a Pulfrich
Filter spectacles, another layer of materials may be used for        10   light-reducing filter before one eye to both enhance and trans-
anaglyph 3D spectacles. This would extend the use of a single             form the already apparent depth character of the presentation.
pair spectacles so it can be selectively used for either Con-                Limited to presentation in live performance, such unique
tinuous Adjustable 3Deeps Filter spectacles viewing of 2D                 visual phenomena as described has been transient theater.
filmed movies or for anaglyph viewing of 3D filmed movies.                Attempts to capture the phenomena by way of video-camera
It would also allow switching within any motion picture              15   recording of the screen-image have been disappointingly
between 2D and 3D for a specific method, and/or switching                 compromised, so that-in over 25 years of such presentation
within any motion picture between different methods of 3D.                (of so-called "Nervous System Film Performances") no
Till now a 3D motion picture may have been filmed in its                  attempt has been made to commercialize such recordings.
entirety as anaglyph. With this invention the motion picture
could have been filmed in part 2D with the multi-layer specs         20               SUMMARY OF THE INVENTION
then set by signalization to a clear-clear state, and another part
of the motion picture could have been filmed in 3D anaglyph                  A method has now been discovered for originating visual
with the multi-layer spectacles then set by signalization to a            illusions of figures and spaces in continuous movement in any
red-blue state. In another embodiment the picture may be                  chosen direction using a finite number of pictures (as few as
filmed in part in 2D and 3D anaglyph, and shown to viewers           25   two pictures) that can be permanently stored and copied and
in 2D, 3D using 3Deeps spectacle, and 3D anaglyph with the                displayed on motion picture film or electronic media. The
spectacles set accordingly.                                               method of the present invention entails repetitive presentation
                                                                          to the viewer of at least two substantially similar image pic-
                              ***                                         tures alternating with a third visual interval or bridging pic-
                                                                     30   ture that is substantially dissimilar to the other substantially
   Movies are generally made from a series of single, non-                similar pictures in order to create the appearance of continu-
repetitive pictures which are viewed at a speed that provides             ous, seamless and sustained directional movement.
the viewer with the appearance of continuous movement.                       Specifically, two or more image pictures are repetitively
These series of single pictures are positioned in adjacent                presented together with a bridging interval (a bridging pic-
picture frames, in sequential order, wherein adjacent pictures       35   ture) which is preferably a solid black or other solid-colored
are substantially similar to each other and vary only slightly            picture, but may also be a strongly contrasting image-picture
from each other. Usually, movies are created using movie                  readily distinguished from the two or more pictures that are
cameras, which capture the actual movement of the object;                 substantially similar. In electronic media, the bridge-picture
with animated movies, a series of individual pictures or cells            may simply be a timed unlit-screen pause between serial
are created, usually by hand or computer, and assembled in           40   re-appearances of the two or more similar image pictures. The
sequential order where adjacent pictures of a scene are sub-              rolling movements of pictorial forms thus created (figures
stantially similar to each other and vary only slightly. Stan-            that uncannily stay in place while maintaining directional
dard film projection is 24 frames per second, American video              movement, and do not move into a further phase of movement
standard NTSC is 30 f.p.s.                                                until replaced by a new set of rotating units) is referred to as
   The appearance of continuous movement, using only two             45   Eternalisms, and the process of composing such visual events
substantially similar pictures, has been accomplished in live             is referred to as Eternalizing.
performance by simultaneous projection of both images onto                   The three film or video picture-units are arranged to strike
a screen, wherein one picture may be slightly off-set from the            the eyes sequentially. For example, where A and B are the
other picture as they appear on the screen, and by rotating a             image pictures and Cis the bridging picture, the picture units
two-bladed propeller, wherein the propeller blades are set off       50   are arranged (A, B, C). This arrangement is then repeated any
from one another by 180 degrees, in front of and between the              number of times, as a continuing "loop". The view of this
two projectors such that the two images are made to both                  continuing loop allows for the perception of a perceptual
alternate and overlap in their appearances, with both images              combining and sustained movement of image pictures (A, B).
in turn alternating with an interval of complete darkness                 Naturally, if this loop is placed on a film strip, then it is
onscreen when both projections are blocked by the spinning           55   arranged and repeated in a linear marmer (A, B, C, A, B, C, A,
propeller. A viewer, using no special spectacles or visual aids,          B, C,A, B, C, etc.). The repetition of the sequence provides an
perceives a scene oflimited action (with a degree of illusion-            illusion of continuous movement of the image pictures (A,
ary depth) that can be sustained indefinitely in any chosen               B); with bridging picture (C), preferably in the form of a
direction: an evolving yet limited action appears to be hap-              neutral or black frame, not consciously noticed by the viewer
pening continually without visible return-and-start-over rep-        60   at all, except perhaps as a subtle flicker.
etition. Thus the viewer sees a visual illusion of an event                  A more fluid or natural illusion of continuous movement
impossible in actual life. Similarly, the manner in which                 from a finite number of image pictures is provided by using
things appear in depth are likely to be at odds, often extremely          two of each of the three pictures and repeating the cycle of the
so, with the spatial character of the original photographed               pairs sequentially, or by blending adjacent pictures together
scene. Further, the character of movement and of depth has           65   on an additional picture-frame and placing the blended pic-
been made malleable in the hands of the projectionist during              ture between the pictures in sequential order. The two image
performance (so much so that such film-performance has                    pictures (A, B) are now blended with each other to produce
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 223 of 362


                                                      US 9,426,452 B2
                               5                                                                        6
(A/B); the two image pictures are also blended with the bridg-             More than two image pictures can be used in the invention.
ing picture to produce (CIA and B/C), and then all pictures             Likewise, more than one bridging picture can be used in the
repeat ina series starting with the bridging picture (C, CIA, A,        present invention. For example, four image pictures can be
AlB, B, B/C) each blended picture being represented by the              used along with one bridging picture. In this case, the series
two letters with a slash therebetween). This series is repeated         for the four image pictures, designated A, B, D and E, would
a plurality of times to sustain the illusion as long as desired.        be: C,A, B, D, E; ora 50/50blendC, C/A,A,A/B, B, BID, D,
Repeating the sequence with additional blended frames pro-              D/E, E, E/C; or side-by-side pairs, C, C, A, A, B, B, D, D, E,
vides more fluid illusion of continuous movement of the                 E.
(optically combined) two image pictures (A, B).                            The image picture need not fill the picture frame. Further-
                                                                   10   more, more than one image picture can be employed per
   Additionally, various arrangements of the pictures and the
                                                                        frame. Thus, the picture frame can contain a cluster of images
blends can be employed in the present invention and need not
                                                                        and the image or images need not necessarily filling up the
be the same each time. By varying the order of pictures in the
                                                                        entire frame. Also, only portions of image pictures can be
sequence, the beat or rhythm of the pictures is changed. For            used to form the image used in the present invention.
example, A, B, C can be followed by A, AlB, B, B/C, C which        15      Also, image pictures and portions of the image picture can
in tum is followed by A, A, AlB, B, B, B, B/C, C, C, C, C, i.e.         be combined such that the combination is used as the second
A,B,C,A,A/B,B,B/C,C,A,A,A/B,B,B,B,B/C,B/C,C,                            image picture. The portion of the image picture is offset from
C, C, C, A, B, C, A, etc.                                               the first image picture when they are combined such that there
   With A and B frames being similar images (such as a pair             is an appearance of movement. For example, a window from
of normal two-eye perspective views of a three-dimensional         20   image picture A can be moved slightly while the background
scene from life), and frame C a contrasting frame (preferably           remains the same, the picture with the moved window is
a solid-color picture instead of an image-picture) relative to          designated image picture B and the two combined to create
A,B, frame C acts as essentially a "bridge-interval" placed             the appearance of the window moving and/or enlarging or
between recurrences of A,B. Any color can be used for the               shrinking in size. In this case, both picture A and picture Bare
contrasting frame C: for example, blue, white, green; how-         25   identical except for the placement of the window in the image
ever, black is usually preferred. The contrasting frame can             picture. The same can also be done by using an identical
also be chosen from one of the colors in one of the two image           background in both image pictures and superimposing on
pictures. For example, if one of the image pictures has a large         both pictures an image which is positioned slightly different
patch of dark blue, then the color of the contrasting frame,            in each picture. The image could be a window, as before, of a
bridging picture, may be dark blue.                                30   man walking, for example.
   Blending of the pictures is accomplished in any manner                  The number of series which are put together can be finite if
which allows for both pictures to be merged in the same                 it is made on a length of film or infinite if it is set on a
picture frame. Thus, the term "blending" as used in the speci-          continuous cycle or loop wherein it repeats itself.
fication and claims can also be called superimposing, since                In accordance with an embodiment, an electrically con-
one picture is merged with the other picture. Blending is done     35   trolled spectacle for viewing a video is provided. The electri-
in a conventional marmer using conventional equipment, suit-            cally controlled spectacle includes a spectacle frame and
ably, photographic means, a computer, an optical printer, or a          optoelectronic lenses housed in the frame. The lenses com-
rear screen projection device. For animated art, the blending           prise a left lens and a right lens, each of the optoelectrical
can be done by hand as in hand drawing or hand painting.                lenses having a plurality of states, wherein the state of the left
Preferably, a computer is used. Suitable software programs         40   lens is independent of the state of the right lens. The electri-
include Adobe Photoshop, Media 100 and Adobe After                      cally controlled spectacle also includes a control unit housed
Affects. Good results have been obtained with Media 100                 in the frame, the control unit being adapted to control the state
from Multimedia Group Data Translations, Inc. of Marlbor-               of each of the lenses independently.
ough, Mass., USA.                                                          In one embodiment, each of the lenses has a dark state and
   When using Media 100, suitable techniques include addi-         45   a light state.
tive dissolving, cross-dissolving, and dissolving-fast fix and             In another embodiment, when viewing a video the control
dither dissolving.                                                      unit places both the left lens and the right lens to a dark state.
   In blending the pictures, it is preferred to use 50% of one             In another embodiment, a method for viewing a video is
and 50% of the other. However, the blending can be done on              provided. A user wears the electrically controlled spectacle
a sliding scale, for example with three blended pictures, a        50   described above, and the wearer is shown a video having
sliding scale of quarters, i.e. 75% A/25% B, 50% A/50% B,               dissimilar bridge frames and similar image frames.
25%A/75% B. Good results have been obtained with a 50%/                    In accordance with another embodiment, a first modified
50% mix, i.e. a blend of 50% A/50% B.                                   image frame is determined by removing a first portion of a
   The two image pictures, A and B, which are visually simi-            selected image frame. A second modified image frame differ-
larto each other, are preferably taken from side-by-side frame     55   ent from the first modified image frame is determined by
exposures from a motion picture film of an object or image or           removing a second portion of the selected image frame. A
that is moving such that when one is overlaid with the other,           third modified image frame different from the first and second
only a slight difference is noted between the two images.               modified image frames is determined by removing a third
   Alternatively, the two image pictures are identical except           portion of the selected image frame. A first bridge image
that one is off-center from the other. The direction of the        60   frame different from the selected image frame and different
off-center, e.g. up, down, right, or left, will determine which         from the first, second, and third modified image frames is
direction the series provides the appearance of movement,               determined. A second bridge image frame different from the
e.g. if image picture B is off-center from image picture A to           selected image frame, different from the first, second, and
the right of A, the series of C, C/A, A, AlB, B, B/C will have          third modified image frames, and different from the first
the appearance of moving from left to right. Likewise, if you      65   bridge image frame is determined. The first bridge image
reverse the order of appearance then the appearance of move-            frame is blended with the first modified image frame, gener-
ment will be to the left.                                               ating a first blended image frame. The first bridge image
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 224 of 362


                                                    US 9,426,452 B2
                              7                                                                     8
frame is blended with the second modified image frame,                removing a second portion of the selected image frame. A
generating a second blended image frame. The first bridge             third modified image frame different from the first and second
image frame is blended with the third modified image frame,           modified image frames is determined by removing a third
generating a third blended image frame. The first blended             portion of the selected image frame. A bridge image frame
image frame, the second blended image frame, and the third            different from the selected image frame and different from the
blended image frame are overlaid to generate an overlayed             first, second, and third modified image frames is determined.
image frame. The overlayed image frame and the second                 The first modified image frame, the second modified image
bridge image frame are displayed.                                     frame, and the third modified image frame are overlaid, to
   In one embodiment, the first bridge image frame comprises          generate an overlayed image frame. The overlayed image
a non-solid color.                                               10
                                                                      frame and the bridge image frame are displayed.
   In another embodiment, each of the optoelectronic lenses
                                                                         In accordance with another embodiment, a bridge image
comprises a plurality of layers of optoelectronic material.
                                                                      frame that is different from a first image frame and different
   In accordance with another embodiment, a first modified
image frame is determined by removing a first portion of a            from a second image frame is determined, the first and second
selected image frame. A second modified image frame differ-      15
                                                                      image frames being consecutive image frames in a video. A
ent from the first modified image frame is determined by              first modified image frame is determined by removing a first
removing a second portion of the selected image frame. A              portion of the first image frame. A second modified image
third modified image frame is determined by removing a third          frame different from the first modified image frame is deter-
portion of the first modified image frame. A fourth modified          mined by removing a second portion of the first image frame.
image frame different from the third modified image frame is     20   A third modified image frame different from the first and
determined by removing a fourth portion of the first modified         second modified image frames is determined by removing a
image frame. A fifth modified image frame different from the          third portion of the first image frame. The first, second, and
third and fourth modified image frames is determined by               third modified image frames are overlaid to generate a first
removing a fifth portion of the first modified image frame. A         overlayed image frame. The first overlayed image frame and
sixth modified image frame is determined by removing a sixth     25   the bridge image frame are displayed. A fourth modified
portion of the second modified image frame. A seventh modi-           image frame is determined by removing a fourth portion of
fied image frame different from the sixth modified image              the second image frame. A fifth modified image frame differ-
frame is determined by removing a seventh portion of the              ent from the fourth modified image frame is determined by
second modified image frame. An eighth modified image                 removing a fifth portion of the second image frame. A sixth
frame different from the sixth and seventh modified image        30   modified image frame different from the fourth and fifth
frames is determined by removing an eighth portion of the             modified image frames is determined by removing a sixth
second modified image frame. A first bridge image frame               portion of the second image frame. The fourth, fifth, and sixth
different from the first and second modified image frames is          modified image frames are overlaid to generate a second
determined. A second bridge image frame different from the            overlayed image frame. The second overlayed image frame
first and second modified image frames, and different from       35   and the bridge image frame are displayed.
the first bridge image frame is determined. A third bridge               In accordance with another embodiment, a first modified
image frame different from the first and second modified              image frame is determined by removing a first portion of a
image frames, and different from the first and second bridge          selected image frame. A second modified image frame differ-
image frames is determined. A fourth bridge image frame               ent from the first modified image frame is determined by
different from the first and second modified image frames,       40   removing a second portion of the selected image frame. A
and different from the first, second and third bridge image           third modified image frame different from the first and second
frames is determined. A first blended image frame is gener-           modified image frames is determined by removing a third
ated by blending the third modified image frame with the first        portion of the selected image frame. A first bridge image
bridge image frame. A second blended image frame is gen-              frame different from the first, second, and third modified
erated by blending the fourth modified image frame with the      45   image frames is determined. A second bridge image frame
second bridge image frame. A third blended image frame is             different from the first, second, and third modified image
generated by blending the fifth modified image frame with the         frames, and different from the first bridge image frame is
third bridge image frame. The first blended image frame, the          determined. A third bridge image frame different from the
second blended image frame, the third blended image frame,            first, second, and third modified image frames, and different
and the fourth bridge image frame are displayed. A fourth        50   from the first and second bridge image frames is determined.
blended image frame is generated by blending the sixth modi-          A fourth bridge image frame different from the first, second,
fied image frame with the first bridge image frame. A fifth           and third modified image frames, and different from the first,
blended image frame is generated by blending the seventh              second and third bridge image frames is determined. The first
modified image frame with the second bridge image frame. A            modified image frame is blended with the first bridge image
sixth blended image frame is generated by blending the           55   frame to generate a first blended image frame. The second
eighth modified image frame with the third bridge image               modified image frame is blended with the second bridge
frame. The fourth blended image frame, the fifth blended              image frame to generate a second blended image frame. The
image frame, the sixth blended image frame, and the fourth            third modified image frame is blended with the third bridge
bridge image frame are displayed.                                     image frame to generate a third blended image frame. The
   In one embodiment, the fourth bridge image frame is solid     60   first blended image frame, the second blended image frame,
white, and the spectacle frame comprises a sensor adapted to          and the third blended image frame are overlaid to generate an
receive synchronization signals embedded in the video and             overlayed image frame. The overlayed image frame and the
provide the synchronization signals to the control unit.              fourth bridge image frame are displayed.
   In accordance with another embodiment, a first modified               In one embodiment, the fourth bridge image frame is solid
image frame is determined by removing a first portion of a       65   white, and the spectacle frame comprises a sensor adapted to
selected image frame. A second modified image frame differ-           receive synchronization signals embedded in the video and
ent from the first modified image frame is determined by              provide the synchronization signals to the control unit.
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 225 of 362


                                                        US 9,426,452 B2
                                9                                                                         10
   In accordance with another embodiment, a first modified                 portion of a first image frame into a second image frame,
image frame is determined by removing a first portion of a                 reshaping a portion of an image frame, and relocating a por-
selected image frame. A second modified image frame differ-                tion of an image frame.
ent from the first modified image frame is determined by                      In accordance with an embodiment, an apparatus includes
removing a second portion of the selected image frame. A                   a storage adapted to store one or more image frames, and a
third modified image frame is determined by removing a third               processor. The processor is adapted to determine a first modi-
portion of the first modified image frame. A fourth modified               fied image frame by removing a first portion of a selected
image frame different from the third modified image frame is               image frame, determine a second modified image frame dif-
determined by removing a fourth portion of the first modified              ferent from the first modified image frame by removing a
                                                                      10   second portion of the selected image frame, determine a third
image frame. A fifth modified image frame different from the
                                                                           modified image frame different from the first and second
third and fourth modified image frames is determined by
                                                                           modified image frames by removing a third portion of the
removing a fifth portion of the first modified image frame. A
                                                                           selected image frame, determine a first bridge image frame
sixth modified image frame is determined by removing a sixth               different from the selected image frame and different from the
portion of the second modified image frame. A seventh modi-           15   first, second, and third modified image frames, determine a
fied image frame different from the sixth modified image                   second bridge image frame different from the selected image
frame is determined by removing a seventh portion of the                   frame, different from the first, second, and third modified
second modified image frame. An eighth modified image                      image frames, and different from the first bridge image frame,
frame different from the sixth and seventh modified image                  blend the first bridge image frame with the first modified
frames is determined by removing an eighth portion of the             20   image frame, generating a first blended image frame, blend
second modified image frame. A first bridge image frame                    the first bridge image frame with the second modified image
different from the first, second, third, fourth, fifth, sixth, sev-        frame, generating a second blended image frame, blend the
enth, and eight modified image frames is determined. A sec-                first bridge image frame with the third modified image frame,
ond bridge image frame different from the first bridge image               generating a third blended image frame, overlay the first
frame and different from the first, second, third, fourth, fifth,     25   blended image frame, the second blended image frame, and
sixth, seventh, and eight modified image frames is deter-                  the third blended image frame to generate an overlayed image
mined. The first bridge image frame is blended with the third              frame, display the overlayed image frame, and display the
modified image frame to generate a first blended image                     second bridge image frame.
frame. The first bridge image frame is blended with the fourth                In one embodiment, the apparatus also includes an electri-
modified image frame to generate a second blended image               30   cally controlled spectacle to be worn by a viewer. The elec-
                                                                           trically controlled spectacle includes a spectacle frame, opto-
frame. The first bridge image frame is blended with the fifth
                                                                           electronic lenses housed in the frame, the lenses comprising a
modified image frame to generate a third blended image
                                                                           left lens and a right lens, each of the optoelectrical lenses
frame. The first blended image frame, the second blended
                                                                           having a plurality of states, wherein the state of the left lens is
image frame, and the third blended image frame are overlaid           35   independent of the state of the right lens, and a control unit
to generate a first overlayed image frame. The first overlayed             housed in the frame, the control unit being adapted to control
image frame and the second bridge image frame are dis-                     the state of each of the lenses independently. Each of the
played. The first bridge image frame is blended with the sixth             lenses has a dark state and a light state, and when viewing a
modified image frame to generate a fourth blended image                    video the control unit places both the left lens and the right
frame. The first bridge image frame is blended with the sev-          40   lens to a dark state.
enth modified image frame to generate a fifth blended image                   In another embodiment, the first bridge image frame com-
frame. The first bridge image frame is blended with the eighth             prises a non-solid color.
modified image frame to generate a sixth blended image                        In accordance with another embodiment, an apparatus
frame. The fourth blended image frame, the fifth blended                   includes a storage adapted to store one or more image frames,
image frame, and the sixth blended image frame are overlaid           45   and a processor. The processor is adapted to determine a first
to generate a second overlayed image frame. The second                     modified image frame by removing a first portion of a
overlayed image frame and the second bridge image frame                    selected image frame, determine a second modified image
are displayed.                                                             frame different from the first modified image frame by
   In one embodiment, the first bridge image frame comprises               removing a second portion of the selected image frame, deter-
a non-solid color.                                                    50   mine a third modified image frame by removing a third por-
   In accordance with another embodiment, one or more of                   tion of the first modified image frame, determine a fourth
the following actions may be performed in performing one or                modified image frame different from the third modified
more of the methods described above: generating a blended                  image frame by removing a fourth portion of the first modi-
image frame by blending a plurality of image frames, gener-                fied image frame, determine a fifth modified image frame
ating a combined image frame by combining a plurality of              55   different from the third and fourth modified image frames by
image frames, generating a combined image sequence by                      removing a fifth portion of the first modified image frame,
combining a plurality of image sequences, generating one or                determine a sixth modified image frame by removing a sixth
more doubled image frames by doubling one or more image                    portion of the second modified image frame, determine an
frames, generating an overlayed image frame by overlaying a                seventh modified image frame different from the sixth modi-
plurality of image frames, generating a modified image frame          60   fied image frame by removing a seventh portion of the second
by removing a portion of an image frame, repeating one of an               modified image frame, determine an eighth modified image
image frame or a series of image frames, generating a                      frame different from the sixth and seventh modified image
sequence of image frames, generating a collage based on one                frames by removing an eighth portion of the second modified
or more portions of one or more image frames, stitching                    image frame, determine a first bridge image frame different
together one or more portions of one or more image frames,            65   from the first, second, third, fourth, fifth, sixth, seventh, and
superimposing a first image frame on a second image frame,                 eight modified image frames, determine a second bridge
determining a transitional frame, inserting and/or lifting a               image frame different from the first bridge image frame and
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 226 of 362


                                                        US 9,426,452 B2
                               11                                                                        12
different from the first, second, third, fourth, fifth, sixth, sev-           Many advantages, features, and applications of the inven-
enth, and eight modified image frames, blend the first bridge              tion will be apparent from the following detailed description
image frame with the third modified image frame to generate                of the invention that is provided in connection with the
a first blended image frame, blend the first bridge image                  accompanying drawings.
frame with the fourth modified image frame to generate a
second blended image frame, blend the first bridge image                         BRIEF DESCRIPTION OF THE DRAWINGS
frame with the fifth modified image frame to generate a third
blended image frame, overlay the first blended image frame,                   FIG. 1 is a perspective view of the preferred embodiment of
the second blended image frame, and the third blended image                the Continuous Adjustable 3Deeps Filter Spectacles.
frame to generate a first overlayed image frame, display the          10      FIG. 2a shows a left lens of Continuous Adjustable 3Deeps
first overlayed image frame and the second bridge image                    Filter Spectacles fabricated from a single layer of electro-
frame, blend the first bridge image frame with the sixth modi-             chromic material.
fied image frame to generate a fourth blended image frame,                    FIG. 2b shows details of an electrochromic device for
blend the first bridge image frame with the seventh modified               fabricating the electronically controlled variable tint material
image frame to generate a fifth blended image frame, blend            15   of the right and left lenses of the Continuous Adjustable
the first bridge image frame with the eighth modified image                3Deeps Filter Spectacles.
frame to generate a sixth blended image frame, overlay the                    FIG. 3 is a block diagram of the operation of the Continu-
fourth blended image frame, the fifth blended image frame,                 ous Adjustable 3Deeps Filter Spectacles.
and the sixth blended image frame to generate a second over-                  FIG. 4 is a flow chart showing the operation of the Control
layed image frame, and display the second overlayed image             20   Unit of the Continuous Adjustable 3Deeps Filter Spectacles.
frame and the second bridge image frame.                                      FIG. 5 is a perspective view of the second preferred
   In one embodiment, the apparatus also includes an electri-              embodiment of the Continuous Adjustable 3Deeps Filter
cally controlled spectacle to be worn by a viewer.                         Spectacles fabricated from multiple layers of electrochromic
   In another embodiment, the first bridge image frame com-                material.
prises a non-solid color.                                             25      FIG. 6a shows a left lens of Continuous Adjustable 3Deeps
   In accordance with another embodiment, a system for pre-                Filter Spectacles fabricated from multiple layers of electro-
senting a video is provided. The system includes an apparatus              chromic material.
comprising a storage adapted to store one or more image                       FIG. 6b shows details of a multiple layered electrochromic
frames associated with a video, and a processor. The proces-               device for fabricating the electronically controlled variable
sor is adapted to reshape a portion of at least one of the one or     30   tint material of the right and left lenses of the Continuous
more image frames. The system also includes an electrically                Adjustable 3Deeps Filter Spectacles.
controlled spectacle which includes a spectacle frame, opto-                  FIG. 7 is a block diagram of the operation of the Continu-
electronic lenses housed in the frame, the lenses comprising a             ous Adjustable 3Deeps Filter Spectacles using a multiple
left lens and a right lens, each of the optoelectrical lenses              layered electrochromic device for fabricating the electroni-
having a plurality of states, wherein the state of the left lens is   35   cally controlled variable tint material of the right and left
independent of the state of the right lens, and a control unit             lenses.
housed in the frame, the control unit being adapted to control                FIG. 8 is a flow chart showing the operation of the Control
the state of each of the lenses independently. Each of the                 Unit of the Continuous Adjustable 3Deeps Filter Spectacles
lenses has a dark state and a light state. When viewing the                using a multiple layered electrochromic device for fabricat-
video the control unit places both the left lens and the right        40   ing the electronically controlled variable tint material of the
lens to a dark state.                                                      right and left lenses.
   In accordance with another embodiment, an apparatus                        FIG. 9 is a transition time curve for a single layer of
includes a storage adapted to store one or more image frames,              electrochromic material with transition time as a function of
and a processor. The processor is adapted to obtain a first                transmissivity.
image from a first video stream, obtain a second image from           45      FIG.10 is a transition time curve for a double layer (multi-
a second video stream, wherein the first image is different                layer) of electrochromic material with transition time as a
from the second image, stitching together the first image and              function of transmissivity.
the second image to generate a stitched image frame, gener-                   FIG. 11 is a perspective view of the third preferred embodi-
ating a first modified image frame by removing a first portion             ment of the multi-use Continuous Adjustable 3Deeps Filter
of the stitched image frame, generating a second modified             50   Spectacles with single-layered lenses.
image frame by removing a second portion of the stitched                      FIG.12 is a block diagram oftheoperationofthemulti-use
image frame, generating a third modified image frame by                    Continuous Adjustable 3Deeps Filter Spectacles with single-
removing a third portion of the stitched image frame, wherein              layered lenses.
the first modified image frame, the second modified image                     FIG.13 is a flow chart showing the operation of the Control
frame, and the third modified image frame are different from          55   Unit of the multi-use Continuous Adjustable 3Deeps Filter
each other, identifY a bridge frame, blend the first modified              Spectacles with single-layered lenses.
image frame with the bridge frame to generate a first blended                 FIG. 14 is a perspective view of the fourth preferred
frame, blend the first modified image frame with the bridge                embodiment of the multi-use Continuous Adjustable 3Deeps
frame to generate a first blended frame, blend the first modi-             Filter Spectacles with multi-layered lenses.
fied image frame with the bridge frame to generate a first            60      FIG. 15a shows a left lens of Multi-Use Electrically Con-
blended frame, overlay the first blended frame, the second                 trolled Continuous Adjustable 3Deeps Filter Spectacles fab-
blended frame, and the third blended frame to generate a                   ricated from multiple layers of electrochromic materials.
combined frame, and display the combined frame.                               FIG. 15b shows details of a Multi-Use electrochromic
   In one embodiment, the apparatus also includes spectacles               device for fabricating the electronically controlled variable
adapted to be worn by a viewer of a video.                            65   tint material of the right and left lenses of the Multi-Use
   In another embodiment, the bridge frame includes a non-                 Electrically Controlled 3Deeps Continuous Adjustable
solid color.                                                               3Deeps Filter Spectacles using multi-layered lenses.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 227 of 362


                                                      US 9,426,452 B2
                              13                                                                      14
   FIG.16 is a blockdiagramofthe operationofthemulti-use                moderate lateral motion. The image processing part of the
Continuous Adjustable 3Deeps Filter Spectacles with multi-              brain puts the two disparate images together as depth. This is
layered lenses.                                                         a pure optical illusion that has nothing to do with how a
   FIG. 17 is a flow chart showing the operation of the Control         motion picture is filmed.
Unit of the Multi-Use Electrically Controlled Continuous                   The Pulfrich illusion has been used for more than 50 years
Adjustable 3Deeps Filter Spectacles with multi-layered                  to produce 3D movies, using cardboard viewing spectacles
lenses.                                                                 with a clear left lens and dark transparent right lens. Pulfrich
   FIGS. 18 a-18 c illustrates the present invention with three         3D motion pictures have been produced including such offer-
pictures.                                                               ings as the 1971 feature length movie "I, Monster" Starring
   FIGS.19 a-19 c illustrates the present invention using three    10   Christopher Lee as well as selected scenes from the 1997
pictures along with blended pictures.                                   second season finale of the network TV sitcom "Third Rock
   FIGS. 20 a-20 c illustrates the present invention using the          From The Sun". However there is a problem in that the special
same picture wherein one is offset from the other.                      Pulfrich viewing glasses impose severe constraints on both
   FIGS. 21 a-21 b illustrates the present invention with side-         the movie and viewing venue.
by-side pairs of pictures.                                         15      More specifically, the problem then is that for any special
   FIGS. 22 a-22 c illustrates the present invention wherein            viewing spectacles with lenses of a fixed optical density, the
pictures G and H are identical but image F has been imposed             lighting, and speed and direction of screen motion have to be
in a slightly different location.                                       in exactly proper alignment to get an optimal 3D effect that is
   FIGS. 23 a-23 c illustrates pictures of two women in Eter-           comparable to other 3D methods such as anaglyph (blue-red
nalism with two pictures.                                          20   viewing spectacles). That conjunction of light and motion
   FIGS. 24 a-24 c illustrates the women of FIG. 6 with a               rarely happens so Pulfrich is not considered a viable approach
50-50 blend between the women and the women and the                     to 3D movies or TV. Movies made for viewing using the
bridging frame.                                                         Pulfrich illusion are best viewed in darkened venues, and if
   FIGS. 25 a- 25 c illustrates the same women in two different         the same movie is viewed in a brightly lit venue the illusion is
perspectives (not apparent to normal viewing as pictured           25   diminished or may even totally disappear.
here), joined to create an Eternalism.                                     These problems could be addressed if dynamic Pulfrich
   FIGS. 26 a-26 b illustrates the doubling of the frames from          viewing spectacles could be constructed that self-configured
FIG. 6.                                                                 themselves to the light and motion instant in a motion picture.
   FIGS. 27 a-27 c illustrates the two women with a smaller             However, such dynamic viewing spectacles still must be
frame depicting a portion of one woman repeated and over-          30   totally passive to the viewer.
layed in the upper left-hand corner of the frame to create a            3Deeps Systems Proposed in the Earliest Related Patent
separate depth-configuration within the larger frame.                   Applications
   FIG. 28 illustrates a combination of the two women with a               Early solutions provided dynamic Pulfrich viewing spec-
portion of the one woman both in the bridging frame as well             tacles (called 3Deeps viewing spectacles) that could be syn-
as in one of the frames that contain both women.                   35   chronized to the movies. These solutions utilized neutral
   FIG. 29 illustrates Eternalism with two women and a circle           optoelectronic lenses (transmissivity of visible light) that are
moving through the frames.                                              controllable by an electric potential. The lenses could take
   FIG. 3 0 illustrates the Pulfrich filter.                            any of three states; clear left lens and clear right lens (clear-
                                                                        clear) when there is no screen motion; clear left lens and dark
   DETAILED DESCRIPTION OF THE INVENTION                           40   right lens (clear-dark) when screen motion is from left to
                                                                        right; and, dark left lens and clear right lens (dark-clear) when
   References will now be made in detail to the preferred               the screen motion is from right to left. Wired or wireless
embodiments of the invention, examples of which are illus-              signals (Infrared, radio, or sound) synchronized the 3Deeps
trated in the accompanying drawings. Wherever possible, the             viewing spectacles to the movies. These early solutions also
same reference numbers will be used throughout the draw-           45   addressed how to calculate the lateral motion between frames
ings to refer to the same or like parts.                                of a motion picture and the synchronization controllers that
   To help understand the invention the following summary of            calculated and transmitted the motion vector information to
inventive work from the previous related patent disclosures is          the 3Deeps viewing spectacles. The proposed solution had
provided. The purpose of this section then is to explain the            significant benefits and advantages including:
ground that has been covered in previous related patents and       50      Every movie ever made-without additional alteration or
then identify the problems that this current patent application               processing--could be viewed in 3D when wearing
addresses and solves.                                                         3Deeps spectacles
The Pulfrich Illusion                                                      A movie could be viewed simultaneously by viewers with
   There is a well-studied stereoscopic illusion called the                   or without 3Deeps spectacles, and
Pulfrich illusion in which the illusion of 3D is invoked by        55      No changes are required to any broadcast standards, cin-
differentially shading the left and right eye. Anyone watching                ema formatting, viewing venue, or viewing monitors
TV through special viewing glasses can see the illusion. One               It should be understood, that the natural view of the world
way to construct the special Pulfrich viewing glasses is to take        that viewer's expect of cinema is 3-dimensional, and to any
sunglasses and remove the left lens, so that the left eye views         movie viewer with binocular vision, it is the screen flatness of
the TV screen unobstructed and the right eye views the TV          60   2D that is strange and unnatural. From the earliest days of
screen through the darkened sunglass lens. With such Pulfrich           motion pictures cinematographers have used light and lateral
viewing spectacles all screen motion from left-to-right will be         movement as cues to help the viewer translate 2D screen
in 3D. The illusion is based on basic eye mechanics-the                 flatness into their binocular vision expectations. But light and
shaded lens causes the eye to send the image to the brain later         lateral motion are precisely the factors that elicit the Pulfrich
than unshaded eye. If the time difference is 1/Jo second than on   65   illusion, so when movies are produced, cinematographers and
a 100Hz digital TV the difference is 10 screen images, which            lighting specialists stress precisely the features that the
is enough to produce a vivid illusion of3D in the presence of           3Deeps systems can translate into the natural sense of depth
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 228 of 362


                                                       US 9,426,452 B2
                               15                                                                        16
that the viewer is expecting. That is to say, since the advent of         the mechanism of simultaneity, be reconciled by the brain as
moving pictures, filmmakers have been unknowingly prepar-                 a perception of depth. This is the Pulfrich illusion.
ing their movies for advantageous 3D viewing using 3Deeps                    Well-researched retinal reaction curves describing this
spectacles.                                                               phenomenon are available and are used by the Continuous
   However, the early 3Deeps spectacles did not address how               Adjustable 3Deeps Filter Spectacles to select the optical den-
to calculate an optical density for the lenses of the 3Deeps              sity of the lens to maximize the Pulfrich illusion. This is done
spectacles that would maximize the Pulfrich stereoscopic                  in the following exemplary manner. First we measure the
illusion.                                                                 ambient light optical density and use that with the retinal
A Second Solution-Continuous Adjustable 3Deeps Filter                     reaction curve to get the retinal delay for the eye viewing
                                                                     10
Spectacles                                                                through the 'clear' lens. We then use the direction of lateral
   The most recent related 3Deeps patent applications dis-                motion to determine which of the right and left lenses is clear
close how to construct better 3Deeps viewing spectacles that              (with the other lens the dark lens.) Ifthe lateral motion is from
maximize the Pulfrich stereoscopic illusion and are referred              the left-to-right direction on the screen then the 'clear' lens of
to as Continuous Adjustable 3Deeps Filter Spectacles. To             15
                                                                          the Continuous Adjustable 3Deeps Filter Spectacles will be
construct these improved 3Deeps viewing spectacles we uti-                the left lens, and if the lateral motion is in the opposite
lize the body of existing knowledge about (1) the human eye               direction then the 'clear' lens will be the right lens.
retinal reaction time, and (2) the operating characteristics of              To set the optical density of the dark lens we now utilize the
the optoelectronic material of the 3Deeps lens.                           magnitude of the motion. As an example, iflateral motion of
Retinal Reaction Time                                                20   the major object in the frame is measured as moving at 0.25
   While each eye is stimulated by light continuously, there is           inches per frame then it will take 10 frames to move 2.5
a time delay called the retinal reaction time until the informa-          inches-the average inter-ocular distance. In this case the
tion is triggered and transmitted to the brain. Retinal reaction          Continuous Adjustable 3Deeps Filter Spectacles use the reti-
time is primarily dependent on the amount of light (bright-               nal reaction curve to determine an optical density setting for
ness) that falls on the eye. For instance, in the presence of the    25   the darkened lens so the motion-direction eye will see a
bright light of a 'Clear Sky at noon' the retinal reaction time           lagging image that is 10 frames behind that of the unshielded
is about 100 milliseconds (1/w-th of a second) and the eye will           eye. If the TV screen has a refresh rate of 100 Hz then 10
trigger about every 100 milliseconds and send the image from              frames is precisely 100 milliseconds, so if the ambient light is
the eye to the brain. In the presence oflight from a 'Clear Sky'          that of a 'Clear Sky at noon' with a retinal reaction time of 100
the retinal reaction time is slower-about 200 milliseconds.          30   milliseconds, then we would set the dark lens to have an
And in the presence of light that approximates a 'Night sky               optical density of a 'Clear Sky' which corresponds to a retinal
with a full moon' the retinal reaction time is slower still-              reaction time of200 milliseconds. Depending upon the ambi-
almost 400 milliseconds. The darker is the illumination, the              ent illumination, the optical density of the dark lens can
retinal reaction time become increasingly slower.                         always be calculated and precisely determined from the reti-
   While the retinal reaction mechanisms are independent for         35   nal reaction curve and the objective function that maximizes
each eye, in normal viewing both eyes are unobstructed and                the Pulfrich illusion.
the luminance value is the same and the eyes trigger at about                Once the optimal optical density values are known for the
the same time. However, if one eye is shaded so the eyes have             lenses of the Continuous Adjustable 3Deeps Filter Spec-
unequal retinal illuminance, then the two eyes will trigger at            tacles, the Operating Characteristic curve of the optoelec-
different speeds and different times. Using lens filters with        40   tronic material of the lenses can be utilized to apply the
different optical density shading causes this to happen and               correct potential to the lenses so the lenses of the viewing
results in a difference in retinal reaction time for each eye. The        spectacles have the optical density so the movie is viewed
difference in retinal reaction time between the two eyes is one           with a maximal Pulfrich stereoscopic illusion.
factor in the commonly accepted explanation for the Pulfrich                 In the most recent previous patent application Retinal reac-
illusion.                                                            45   tion time is used to calculate the optimal optical density value
   The second factor is simultaneity. The brain will take two             (a first optimization) and the operating characteristic curve is
eye images and put them together in a 'simultaneous' fashion              used for control over the lenses of the Continuous Adjustable
to generate the image that we perceive. Thus in normal view-              3Deeps Filter Spectacles (a second optimization). However,
ing, if both eyes see the same 2D image without any filtered              other problems are not address and are the subject of this
obstruction, the brain gets two identical images and there is        50   pending patent application.
no information by which the brain may infer depth. However,               Problems Addressed by this Patent Application
if one eye is differently shaded, than the eyes send two dif-                There is a problem that many optoelectronic materials
ferent images to the brain, and the mind places them together             often do not change state instantaneously. While frame-to-
and interprets the two different images as depth. These two               frame display of a motion picture may be 100Hz (1 00 frames
factors, retinal reaction time, and simultaneity are the two         55   a second or 10 milliseconds per frame) a typical optoelec-
factors that explain Pulfrich illusion.                                   tronic material made from electrochromic material may have
   If the scene being viewed is static with no moving object,             a 'slow' response time and take several seconds to change
then the 'instant' image of the unshaded eye and the 'lagging             from a clear state to a much darker state. A second problem
image' of the shaded eye will still see the same image and the            may relate to a limited 'cycle life' (number of clear-dark
retinal reaction delay and simultaneity factors will not pro-        60   cycles) of some optoelectronic materials that may be limited.
vide any depth information. Thus, the Pulfrich illusion does              Both of these problems can be addressed by using multiple
not work in the absence of motion. But if the scene being                 layers of optoelectronic material in fabricating the lenses of
viewed has horizontal motion (also called lateral motion) then            the Continuous Adjustable 3Deeps Filter Spectacles, and this
the shaded eye will see an image that is 'lagging' the instant            patent discloses how to implement such a solution. Both
image. In this case the 'lagging image' caused by retinal            65   problems relate to the viewing spectacle side of the solution
reaction delay of the shaded eye, when juxtaposed with the                that implements the already independently calculated optical
'instant image' perceived by the unshaded eye will, through               density that maximizes the 3D Pulfrich stereoscopic illusion.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 229 of 362


                                                      US 9,426,452 B2
                              17                                                                        18
   Now, before providing the detailed description of the                 the left eye image as they are projected on the IMAX screen.
invention, some additional pertinent background is provided.             By wearing special viewing glasses with lenses polarized in
A. Variable Tint and Optoelectronic Devices                              their respective directions to match the projection, the left eye
   Optoelectronic devices (or materials) that control the trans-         image can be viewed only by the left eye since the polariza-
mission of light through the device may be referred to as a              tion of the left lens will cancel out that of the right eye
variable tint device or variable tint material. Neutral variable         projection, and the right eye image can be viewed only by the
tint devices reduce the transmission of light approximately              right eye since the polarization of the right lens will cancel out
equally along the entire spectrum of visible light and thus do           that of the left eye projection.
not noticeably distort color. Other variable tint devices may               IMAX also uses another method-shutter glasses-for 3D
allow transmission oflight in a restricted spectrum of visible      10   viewing. This method of 3D projection involves the use of
light and block light outside the restricted range, such as blue         LCD shutter glasses that use similarly polarized lenses for
variable tint devices that allows the passage oflight in the blue        both eyes. The left and right eye images are projected on the
spectrum (A.-490-450 nm). Devices that control properties of             viewing screen in alternate frames. These LCD shutter
light other than the transmission oflight through the medium             glasses are synchronized to the projector. The projector dis-
will be referred to simply as optoelectronic devices.               15   plays the left and right images that are momentarily viewed
B. Methods of Producing 3-D Illusion in Moving Pictures                  by the appropriate eye by allowing that LCD lens to become
   Motion pictures are images in 2-dimensions. However,                  transparent while the other remains opaque. That is when the
several methods have been developed for providing the illu-              left eye frame is projected on the screen, the left lens of the
sion of depth in motion pictures. These include the Anaglyph,            shutter glasses becomes transparent and the right lens of the
Intru3D (also called ColorCode 3D), IMAX (Polaroid), shut-          20   shutter glasses becomes opaque. When the next frame is
ter glasses and Pulfrich 3-dimensional illusions.                        projected on the screen-a frame for the right eye-the left
Anaglyph 3-Dimensional Illusion                                          lens becomes opaque and the right lens becomes transparent.
   "Anaglyph" refers to the red/blue (red/cyan or red/green)                In both the IMAX 3D systems only the correct eye is
glasses that are used in comic books and in cereal packets etc.          allowed to view the correct image while the other eye is
The glasses consist of nothing more than one piece of trans-        25   'blinded'. The 'transparent' state is actually quite dark, and
parent blue plastic and one piece of transparent red plastic.            occludes about 35% of the projected light to the viewing eye
These glasses are easy to manufacture and have been around               while the non-viewing eye is supposed to view no image at all.
since the 1920s.                                                         Shutter Glasses
   An anaglyph stereo picture starts as a normal stereo pair of             Different formulations of shutter glasses have been imple-
images, two images of the same scene, shot from slightly            30   mented over the last few decades, but without much large-
different positions. One image is then made all green/blue and           scale commercial success. A shutter glasses solution gener-
the other is made all red, the two are then seen together.               ally require two images for each image of video, with shutter
   When the image is viewed through the glasses the red parts            covering or uncovering each eye of the viewer. This allows
are seen by one eye and the other sees the green/blue parts.             one eye to see, than the other, with the shutters timed and
The visual cortex of the brain fuses this into perception of a      35   synchronized with the video so that each eye only sees the
three-dimensional scene or composition. This effect is fairly            image intended for it.
simple to do with photography, and extremely easy to do on a                Some shutter glass systems are wired to a control device
PC, and it can even be hand-drawn. The main limitation of                while some shutter glass systems use wireless infrared sig-
this technique is that because the color is used in this way, the        naling to control the state of the lenses.
true color content of the image is usually lost and the resulting   40      Crysta!Eyes is the name of a stereoscopic viewing product
images are usually in black and white. As the colors compete             produced by the StereoGraphics Corporation of San Rafael,
for dominance they may appear unstable and monochromatic.                Calif. They are lightweight, wireless liquid crystal shuttering
A few images can retain a resemblance to their original color            eyewear that are used to allow the user to view alternating
content, but the photographer has to be very selective with              field sequential stereo images. The source of the images alter-
color and picture content.                                          45   nately displays a left-eye view followed by a right-eye view.
Intru3D-Intel                                                            Crysta!Eyes' shutters can block either of the user's eyes so
   Intel's Intru3D uses the ColorCode 3D method that is an               that only images appropriate for each eye are allowed to pass.
update to the more familiar Anaglyph method of 3D ste-                   A wireless infrared communications link synchronizes the
reoscopy. It is similar to the Anaglyph method of stereoscopy            shuttering of the eyewear to the images displayed on the
but rather than make one image green/blue and the other             50   monitor or other viewing screen. Crysta!Eyes shutter glasses,
image red, Intru3D records the two images as amber and blue.             weight only 3.3 ounces, use two 3V lithium/manganese diox-
This provides generally truer color than typical Red/Blue                ide batteries, and have a battery life of 250 hours. This dem-
anaglyphs, particularly where Red image components are                   onstrates the robustness and potential of any viewer glass
concerned.                                                               solution.
IMAX (Polaroid) 3-Dimensional Illusion                              55      Because shutter glasses only expose each eye to every other
   IMAX creates the illusion of 3-dimensional depth by                   frame, the refresh rate of the video is effectively cut in half.
recording the motion pictures on two separate rolls of film              On a TV with refresh rates of 30 frames per second (for an
with two camera lenses to represent the left and right eyes.             NTSC TV) or 25 frames per second (for a PAL TV), this is
These lenses are separated by an interocular distance of about           hard on the eyes because of the continual flicker. This prob-
2.5 in., the average distance between a human's eyes. By            60   !em is eliminated with higher refresh rates, such as on PC
recording on two separate rolls of film for the left and right           monitors.
eyes, and then projecting them simultaneously, IMAX can                  C. Electronically Controlled Variable Tint Materials
create a 3-Dimensional illusion for viewers.                                Numerous materials have been identified that have the
   IMAX uses either of two different methods to create the 3D            property that the transmission of light through the material
illusion in the theatre. The first method relies on polarization.   65   can be controlled by the application of an electronic voltage
During projection, the left eye image is polarized in one                or potential across the material. These include the classes of
direction and the right eye image polarized perpendicular to             materials typically named electrochromic, suspended particle
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 230 of 362


                                                          US 9,426,452 B2
                                19                                                                         20
and polymer dispersed liquid crystal devices. Within each                    possible to control the amount of light and heat passing
class of electronically controlled variable tint material there              through when tints and special inner layers are used. Most of
are numerous formularies. Other classes of materials may be                  the devices offered today operate in on or off states only, even
found in the future. Any material for which the transmission                 though the technology to provide for variable levels of trans-
oflight or other optical property oflight can be controlled by               parency is easily applied. This technology has been used in
an electronic potential may be utilized in the invention.                    interior and exterior settings for privacy control (for example
Electrochromic Devices (EDs)                                                 conference rooms, intensive-care areas, bathroom/shower
   Electrochromic devices change light transmission proper-                  doors) and as a temporary projection screen. A new genera-
ties in response to voltage and thus allow control of the                    tion of switchable film and glass called 3G Switchable Film is
amount of light passing through the material. A burst of                10   available from Scienstry, using a non-linear technology to
electricity is required for changing the tint of the material, but           increase transparency, lower the required driving voltage and
once the change has been occurred, no electricity is needed                  extend the lifetime.
for maintaining the particular shade that has been reached.                  A First Preferred Embodiment of the Invention
Electrochromic materials provide visibility even in the dark-                    FIG. 1 is a perspective view 100 of the preferred embodi-
ened state, and thus preserves visible contact with the outside         15   ment of the Continuous Adjustable 3Deeps Filter Spectacles.
environment. It has been used in small-scale applications                    It is comprised of a frame 101 that is used as the housing for
such as rearview mirrors. Electrochromic technology also                     the lenses and control circuitry. Such frames are a well-known
finds use in indoor applications, for example, for protection of             means by which lenses can be fixed before a person's eyes for
objects under the glass of museum display cases and picture                  viewing. On the frame 101 is battery device 104 to power all
frame glass from the damaging effects of the UV and visible             20   circuitry of the Continuous Adjustable 3Deeps Filter Spec-
wavelengths of artificial light. Recent advances in electro-                 tacles. Also, on the frame 101 is a receiver 102 labeled 'Rx'
chromic materials pertaining to transition-metal hydride elec-               that is powered by the battery 104. The receiver 102 has
trochromics have led to the development of reflective                        apparatus to receive radio-frequency (RF) 110 waves with
hydrides, which become reflective rather than absorbing, and                 synchronization and control information used to control the
thus switch states between transparent and mirror-like.                 25   Continuous Adjustable 3Deeps Filter Spectacles. Such
Suspended Particle Devices (SPDs)                                            receivers are well known in the art of electronics. Also on the
   In suspended particle devices (SPDs), a thin film laminate                frame 101 is a control unit 103 powered by the battery 104
of rod-like particles suspended in a fluid is placed between                 that transforms the continuing optical density signals into the
two glass or plastic layers, or attached to one layer. When no               electronic potentials used to control the optical density of
voltage is applied, the suspended particles are arranged in             30   each individual lens. Also on the frame 101 is an on/off switch
random orientations and tend to absorb light, so that the glass              112 that controls whether the electronic circuits of the 3Deeps
panel looks dark (or opaque), blue or, in more recent devel-                 spectacles 101 receive power (on position) from the battery or
opments, gray or black color. When voltage is applied, the                   not (power off). Other embodiments may replace RF com-
suspended particles align and let light pass. SPDs can be                    munications with other communications means, including
dimmed, and allow instant control of the amount oflight and             35   but not limited to infrared, or audio sound.
heat passing through. A small but constant electrical current is                 Two lenses are fixed in the frames-a right lens (from the
required for keeping the SPD in its transparent stage.                       movie viewer's vantage point) 105 and a left lens 106. In the
Polymer Dispersed Liquid Crystal Devices (PDLCs)                             preferred embodiment, each lens is made of an electrochro-
   In polymer dispersed liquid crystal devices (PDLCs), liq-                 mic material for which the optical density can be reliably and
uid crystals are dissolved or dispersed into a liquid polymer           40   precisely controlled by the application of an electronic poten-
followed by solidification or curing of the polymer. During                  tial across the material. The lens has circuitry so that the
the change of the polymer from a liquid to solid, the liquid                 control unit 103 can independently control the transmissivity
crystals become incompatible with the solid polymer and                      of each lens. Other embodiment may use optoelectronic
form droplets throughout the solid polymer. The curing con-                  materials other than electrochromics. A second preferred
ditions affect the size of the droplets that in turn affect the final   45   embodiment of Continuous Adjustable 3Deeps Filter Spec-
operating properties of the variable tint material. Typically,               tacles using multi-layered lenses is disclosed starting in FIG.
the liquid mix of polymer and liquid crystals is placed                      5. A third preferred embodiment of Continuous Adjustable
between two layers of glass or plastic that include a thin layer             3Deeps spectacles using single-layered lenses for a multi-use
of a transparent, conductive material followed by curing of                  application is disclosed starting in FIG. 11. A fourth preferred
the polymer, thereby forming the basic sandwich structure of            50   embodiment of Continuous Adjustable 3Deeps Filter Spec-
the smart window. This structure is in effect a capacitor.                   tacles using multi -layered lenses for a multi-use application is
Electrodes from a power supply are attached to the transpar-                 disclosed starting in FIG. 14.
ent electrodes. With no applied voltage, the liquid crystals are                 For exemplary purposes, FIG. 1 shows the Continuous
randomly arranged in the droplets, resulting in scattering of                Adjustable 3Deeps Filter Spectacles in just one of the three
light as it passes through the smart window assembly. This              55   states that the lenses can take. FIG. 1 shows the right lens 105
results in the translucent, "milky white" appearance. When a                 darkened and the left lens 106 as clear with the clear lens
voltage is applied to the electrodes, the electric field formed              allowing more light transmission than the darkened lens. This
between the two transparent electrodes on the glass cause the                is the configuration to view a motion picture with a 3-dimen-
liquid crystals to align, thereby allowing light to pass through             sional effect in which the lateral motion in the motion picture
the droplets with very little scattering, resulting in a transpar-      60   is moving from left-to-right on the viewing screen. Other
ent state. The degree of transparency can be controlled by the               embodiments of the invention may have Continuous Adjust-
applied voltage. This is possible because at lower voltages,                 able 3Deeps Filter Spectacles that fit over regular prescription
only a few of the liquid crystals are able to be aligned com-                glasses in a manner similar to that in which snap-on or clip-on
pletely in the electric field, so only a small portion of the light          sunglasses are configured. In still another embodiment the
passes through while most of the light is scattered. As the             65   lenses of the Continuous Adjustable 3Deeps Filter Spectacles
voltage is increased, fewer liquid crystals remain out of align-             may also be 'prescription lenses' customized for the viewer
ment thus resulting in less light being scattered. It is also                vision impairments.
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 231 of 362


                                                        US 9,426,452 B2
                               21                                                                         22
   Also, while the preferred embodiment of the invention uses              electrochromic material. Its fabrication using electrochromic
Continuous Adjustable 3Deeps Filter Spectacles that are                    material is shown in adjoining FIG. 2b.
wireless, other embodiments may use wired connections.                        FIG. 2b 225 shows the cross-sectional detail of the elec-
What is required is that the Continuous Adjustable 3Deeps                  trochromic device of FIG. 2a used for fabricating the elec-
Filter Spectacles can receive and respond to synchronization          5    tronically controlled variable tint material of the right and left
signals from the controller, and whether that is by wired or               lenses of the Continuous Adjustable 3Deeps Filter Spec-
wireless means is immaterial to the invention.                             tacles. The Figure shows a typical dual-polymer electrochro-
    Earlier versions of 3Deeps Filter Spectacles (also called              mic device consisting of seven layers of material. In the
Pulfrich Filter Spectacles) have been previously described in              preferred embodiment of the invention, the right lens 105 and
                                                                      10   left lens 106 of the Continuous Adjustable 3Deeps Filter
co-pending patent applications and patents U.S. patent appli-
                                                                           Spectacles 100 are fabricated from such material. The first
cation Ser. No. 12/274,752, U.S. patent application Ser. No.
                                                                           layer 201 of the electrochromic material225 is a glass, plastic
11/928,152, U.S. patent application Ser. No. 11/372,723,
                                                                           (or other clear insulating material.) The second layer 202 is a
U.S. patent application Ser. No. 11/372,702, and U.S. Pat.                 conducting layer, followed by a third layer 203 of polymer.
Nos. 7,030,902 and 7,218,339.                                         15   The fourth layer 204 is an electrolytic layer that depending
    There are 3 lens settings used by the Continuous Adjust-               upon the electrochromic material may be a liquid or gel. This
able 3Deeps Filter Spectacles. One setting is that both the                layer provides the ion transport whose direction is determined
right 105 and left lens 106 are clear. Neither lens is darkened.           by the application of potential across the conducting layers.
This is the lens state that is used in the preferred embodiment            The fifth layer 205 is the complementary polymer layer, fol-
when there is no significant lateral motion in the motion             20   lowed by a sixth layer 206 of conducting material. The last
picture. The second setting is the left lens 106 clear and the             layer 207 of the electrochromic is another insulting layer of
right lens 105 darkened. This is the lens state that is used in the        glass, plastic or other clear insulating material.
preferred embodiment when foreground lateral motion in the                    While FIG. 2b 225 show a typical dual-polymer electro-
motion picture is moving from the left to the right direction,             chromic device, as previously indicated, there are numerous
as seen from the viewer's perspective. The third setting is the       25   such electrochromic devices, and any electrochromic may be
left lens 106 darkened and the right lens 105 clear. This is the           favorably utilized in the invention. Some electrochromic
lens state that is used in the preferred embodiment when the               devices may not have seven layers as shown in FIG. 2b. For
foreground lateral motion in the motion picture is moving                  instance, some variable tint materials may be in the form of a
from the right to the left direction, as seen from the viewer's            flexible film or laminate that can be applied to a single layer
perspective.                                                          30   of clear glass or plastic.
    The lens state consisting of both left and the right lens                 Also, any electronically controlled variable tint material
darkened is not used by any of the 3Deeps spectacles. How-                 may be used in the invention rather than the displayed elec-
ever, this lens state can be achieved by the Continuous Adjust-            trochromic device. Any material whose optical property of
able 3Deeps Filter Spectacles, and may have uses in other                  transmissivity oflight may be controlled by the application of
embodiments of the invention. In the third preferred embodi-          35   an electric potential may be favorably use to fabricate the
ment of the invention, this lens state is used to provide an               lenses of the Continuous Adjustable 3Deeps Filter Spectacles
alternate use for 3Deeps viewing spectacle-sunglasses. In                  100.
that embodiment, 'multi-use' 3Deeps spectacles are switch                     FIG. 3 is a block diagram 300 of the operation of the
selectable as either (Use 1) 3Deeps viewing spectacles using               Continuous Adjustable 3Deeps Filter Spectacles of FIG. 1.
the 3 lens settings described in the preceding paragraph for          40   All circuits on the Continuous Adjustable 3Deeps Filter Spec-
3Deeps viewing, or (Use 2) sunglasses using the left and right             tacles 101 are powered 301 by the Power Unit 104 (if the
lens darkening to a pre-set optical density.                               power on/off switch 112 is in the 'on' position), including the
    In Continuous Adjustable 3Deeps Filter Spectacles, the                 Control Unit 103, Signal Receiving Unit 102, the Left Lens
right and left lenses of the viewing glasses may independently             106, and the Right Lens 105. The control information 110 is
take a multiplicity of different levels of darkness to achieve        45   received by the Signal Receiving Unit 102 and sent 302 to the
different effects, resulting in many different lens states. In             Control Unit 103. The control unit 103 implements an algo-
particular, the darkening of the non-clear lens can be opti-               rithm that is specific for the lens materials used in the fabri-
mized according to the speed of lateral motion and/or lumi-                cation of the Right Lens 105 and the Left lens 106 of the
nance, so as to optimize the degree of3-dimensional effect (a              Continuous Adjustable 3Deeps Filter Spectacles, and con-
first optimization). Also, the Control Unit 103 can control the       50   trols the Left Lens 106 over a control circuit 303, and the
electrochromic lenses so that they reach their target state in an          Right Lens over a control circuit 305.
optimal manner (a second optimization).                                       FIG. 4 is a flow chart 400 showing the operation of the
   Various consumer-based control units may be utilized with               Control Unit 103 of the Continuous Adjustable 3Deeps Filter
the Continuous Adjustable 3Deeps Filter Spectacles that can                Spectacles of the first preferred embodiment. The input to the
both display the audio/video of the associated motion picture,        55   Control Unit 103 is the synchronization signal302. The out-
as well as perform the Continuous Adjustable 3Deeps Filter                 put is the control signal sent to the left lens 106 over the
Spectacles synchronization to identifY 3Deeps synchroniza-                 control left lens control circuit 303, and the control signal sent
tion events and issue control signals to the Continuous                    to the right lens 105 over the right lens control circuit 3 05. The
Adjustable 3Deeps Filter Spectacles. This includes, but is not             synchronization signals 302 are received and stored by the
limited to; DVD-based control units; Digital Movie Projector          60   'Read and Store 3Deeps Signal'block401 of the Control Unit
control units; Television-based control units; hand-held and               103 and stored in a LIFO (Last In First Out) memory stack
operated control units; spectacle-based control units; soft-               403. Control then passes to 'Store and Manage Signal' pro-
ware-based processing that parses compressed digital video                 cessing 405 that 'pops' the top of the stack (read the value and
file and uses its motion estimation information (e.g. MPEG);               eliminates it from storage) and processes the synchronization
and, cell-phone based control units.                                  65   signal by storing it in a '3Deeps Signal' memory storage 407.
    FIG. 2a 200 shows a left lens 106 of Continuous Adjustable             Processing control then passes to 'Parse and Store Left and
3Deeps Filter Spectacles fabricated from a single layer of                 Right OD' in which the 3Deeps signal memory storage 407 is
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 232 of 362


                                                       US 9,426,452 B2
                               23                                                                       24
parsed and stored in the 'Left OD' value 411, and the 'Right              left lens 106 of FIG. 2b are shown in FIG. 6b as the 6 active
OD' value 413. Processing then continues with the 'Right                  layers 611, and the (seventh) insulating layer 201. Each layer
Lens Control' 417 in which the right lens value 413 is con-               is identical to their like numbered description accompanying
verted to an electronic signal 305 that controls the optical              FIG. 2b. A second active layer 601 is included in the multi-
density of the right lens. Processing then continues with the        5    layered electrochromic lens. In the second preferred embodi-
'Left Lens Control' 415 in which the left lens value 411 is               ment of the invention, the second layer 601 of the lens is
converted to an electronic signal303 that controls the optical            fabricated from identical electrochromic material as used to
density of the left lens. Processing in the Control Unit 103              fabricate the first layer 611 of the left lens 506 so that each
then is passed back to the 'Read and Store 3Deeps Signal'                 layer has the same Operating Characteristic curve 900 as
   It should be understood that different control circuits might     10   shown in FIG. 9. The six layers ofelectrochromic material for
be utilized by other embodiments. For instance other embodi-              the second layer are identical to their like numbered descrip-
ments may have no need for LIFO signal store and manage-                  tion accompanying FIG. 2b. Other embodiments may use
ment since control of the 3Deeps spectacles is in real-time and           electrochromic material with different material so that the
there is no need to switch the lenses to past setting. Also,              two layers have different Operating Characteristic curves.
better emphasize the logical operation of the control unit           15   Also, other embodiments may have more than 2 layers.
some functions have not been shown. For instance, the control                FIG. 7 is a block diagram 700 of the operation of the
unit may 'cycle' at a much faster rate then the received syn-             Continuous Adjustable 3Deeps Filter Spectacles of FIG. 5
chronization signals resulting in an 'empty' stack. The han-              using a multiple layered electrochromic device for fabricat-
dling of such an empty stack state is not shown in the flow               ing the electronically controlled variable tint material of the
diagram but would be handled as well-known in the art by             20   right 505 and left lenses 506. All circuits on the Continuous
detecting that the stack is empty and passing control in the              Adjustable 3Deeps Filter Spectacles 550 are powered 301 by
Control Unit 103 back to the 'Read and Store 3Deeps Signal'               the battery 104, including the Control Unit 503, Signal
state 401 rather than passing control as shown in the flow                Receiving Unit 102, the Left Lens 506, and the Right Lens
diagram 400.                                                              505. The control information 110 is received by the Signal
   Continuous Adjustable 3Deeps Filter Spectacles have               25   Receiving Unit 102 and sent 302 to the Control Unit 503. The
great advantages. The control information 110 is spectacle-               control unit 503 implements an algorithm that is specific for
agnostic; i.e. all spectacles receive the same transmitted con-           the multi-layered lens materials used in the fabrication of the
trol information. The control unit 103 on the spectacles per-             Right Lens 505 and the Left lens 506 of the multi-layered
forms a final view-spectacle-specific optimization,                       Continuous Adjustable 3Deeps Filter Spectacles, and con-
translating the control information into control signals spe-        30   trols the Left Lens 506 with a control circuit 703, and the
cific to the lens material used to fabricate the Continuous               Right Lens 505 with a control circuit 704.
Adjustable 3Deeps Filter Spectacles. Two viewers sitting                     The difference between FIG. 7 (multi-layered lens) and
side-by-side and watching the same video on a digital TV but              FIG. 3 (single layer lens) is in their respective right and left
wearing Continuous Adjustable 3Deeps Filter Spectacles that               lenses, control units, and control circuits. For the right lens
have lens material with totally different characteristics, will      35   505 and left lens 506, the lenses are fabricated from multiple
each see the movie with an illusion of 3D optimized for their             layers of electrochromic material. In the second preferred
spectacles.                                                               embodiment of the invention these are the same as the lens
A Second Preferred Embodiment of the Invention                            fabrication shown in FIG. 6. The control unit for the multi-
   FIG. 5 is a perspective view 500 of the second preferred               layered lens 503 must control multiple layers while the con-
embodiment of the Continuous Adjustable 3Deeps Filter                40   trol unit for the single-layered lens 103 only need control a
Spectacles 550 with multi-layered lenses. The difference                  single layer electrochromic lens. In this second preferred
between FIG. 5 (multi-layered lens) and FIG. 1 (single layer              embodiment of the invention, both layers of the multi-layered
lens) is in their respective right lens (505 of FIG. 5), left lens        electrochromic lens are made of the same material with the
(506 of FIG. 5), and control unit (503 of FIG. 5). Like num-              same Operating Characteristic curve and both lenses have
bered items in FIG. 5 and FIG. 1 have the same function and          45   applied to them identical voltage across each layer. However,
definition. The lenses for the second preferred embodiment                since there are multi -layers of material, it will be shown using
(505 and 506) are described in greater detail in FIGS. 6a and             the Operating Characteristic curve of FIGS. 9 and 10, that to
6b, and the control unit for the second preferred embodiment              achieve a target optical density for each lens, the control unit
is described in greater detail in FIG. 8.                                 503 will only need apply voltage to the multi-layers for less
   FIG. 6a 600 shows a left lens 506 of Continuous Adjustable        50   time than for the single layer. For the control circuits, the
3Deeps Filter Spectacles fabricated from multiple layers of               multi-lens control circuits need to apply voltage across mul-
electrochromic material. Its fabrication using electrochromic             tiple layered assemblies, not just a single lens assembly.
material is shown in adjoining FIG. 6b. Since only a single                  FIG. 8 is a flow chart 800 showing the operation of the
layer of insulating glass material will be required between the           Control Unit 503 of the Continuous Adjustable 3Deeps Filter
different layers of the multi-layered electrochromic lens, the       55   Spectacles 550 using a multiple layered electrochromic
drawing of the top layer is slightly different than that of FIG.          device for fabricating the electronically controlled variable
2a to emphasize that only one layer of such insulating mate-              tint material of the right lens 505 and left lens 506. This flow
rial is necessary. FIG. 6a therefore shows the lens 106 as two            chart 800 is very similar to the flow chart of the control unit
layers where the first active layer 611 is separated by the               for the Continuous Adjustable 3Deeps Filter Spectacles using
second active layer 601 by an insulating layer 610. The first        60   a single layered electrochromic device of FIG. 4. The
active layer 611 and the insulating layer 610 comprise the                memory storage 'LIFO Signal Stack' 403, '3Deeps Signal'
single layer lens 106 of FIG. 2a.                                         407, 'Left OD' 411, and 'Right OD' 413 are the same as
   FIG. 6b 625 shows the cross-sectional details of the mul-              previously described for FIG. 4. The processing modules
tiple layered electrochromic device of FIG. 6a that is used for           'Read & Store 3Deeps Signal' 401, 'Store and Manage
fabricating the electronically controlled variable tint material     65   3Deeps Signal' 405, and 'Parse and Store Left and Right OD'
of the right and left lenses of the Continuous Adjustable                 409 are the same as previously described for FIG. 4. The
3Deeps Filter Spectacles. The 7layers of the electrochromic               difference between FIG. 4 and FIG. 8 is in the 'Left Lens
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 233 of 362


                                                      US 9,426,452 B2
                              25                                                                       26
Multilayer' circuitry 815 and the left lens 506 that the circuit         ing clear to an observer since they do not affect visible light.
controls, and in the 'Right Lens Multilayer Control' circuitry           Electrochromics have been the object of intense study for
817 and the right lens 505 that the circuit controls. In this            over 40 years, and have found their chief commercial success
multi-layer embodiment of the invention, the 'Left Lens Mul-             for use in' smart windows' where they can reliably control the
tilayer' circuitry 815 must control two layers of the electro-           amount of light and heat allowed to pass through windows,
chromic left lens 506, and the 'Right Lens Multilayer' cir-              and has also been used in the automobile industry to auto-
cuitry 817 must control two layers of the electrochromic right           matically tint rear-view mirrors in various lighting condi-
lens 505. It will be shown later in FIGS. 9 and 10 that the              tions.
target optical densities for the left lens 411 and the right lens           Other embodiments of the inventions may advantageously
409 can be achieved more rapidly.                                   10   use multiple-color electrochromic devices or materials that
   This approach has the same advantages as for single-layer             exhibit electropolychromism. Some electrochromic devices
Continuous Adjustable 3Deeps Filter Spectacles. The control              may take a whole series of different colors, each colored state
information 110 is spectacle-agnostic; i.e. all spectacles               generated at a characteristic applied potential. One example is
receive the same transmitted control information. The control            methyl viologen, which has electron potential states that are
unit 503 on the spectacles performs a final view-spectacle-         15   correspondingly colorless, blue, and red-brown. Electrochro-
specific optimization, translating the control information into          mic viologens have been synthesized with as many as six
control signals specific to the multi-layered lens material used         different colors.
to fabricate the Continuous Adjustable 3Deeps Filter Spec-                  The operating characteristics of each formulation of any of
tacles. Two viewers sitting side-by-side and watching the                the thousands of different electrochromic material will be
same video on a digital TV but wearing Continuous Adjust-           20   different. Some of the operating characteristics that should be
able 3Deeps Filter Spectacles that have lens material with               considered when selecting materials for 3Deeps lenses
totally different characteristics, will each see the movie with          include; Response time (the time required to change from its
an illusion of 3D optimized for their spectacles. It also has the        clear to darkened state or vice versa); Power consumption;
additional advantage that since a multi-layer lens is used, the          Memory effect (when power is offbetween write cycles there
transition time between optical density states will be faster       25   is no 'redox' process and the electrochromic material retains
than the corresponding transition time for a single-layer lens.          its optical properties); Coloration efficiency (the amount of
   The second preferred embodiment of the Optical Density                electrochromic darkening formed by the charge); Cycle life
Continuing Adjustable 3Deeps Filter Spectacles use electro-              (The number of write-erase cycles that can be performed
chromic lenses. Additional detail about Electrochromism is               before any noticeable degradation has occurred); and, write-
now provided.                                                       30   erase efficiency (the fraction of the originally formed dark-
   Electrochromism is the phenomenon displayed by some                   ening that can be subsequently electro-cleared. For 3Deeps
chemicals of reversibly changing color when an electric                  viewing spectacles this should be 100% ).
potential is applied. Electrochromism has a history dating                  The operating characteristics of each formulation of any of
back to the nineteenth century and there are thousands of                the 1OOOs of different electrochromic material will be differ-
chemical systems that have already been identified electro-         35   ent. FIG. 9 shows a typical Operating Characteristic curve
chromic. A narrow definition limits electrochromic devices to            relating transmissivity(% transmission oflight) to transmis-
chemical processes for which there is a 'redox' reaction that            sion time when a potential of 2 volts is applied across the
undergo an electron uptake 'reduction' or electron release               electrochromic device. Some electrochromic materials may
when potential is applied and the reverse or 'oxidation' with            take several seconds to change state from one optical density
a reverse potential. Most 'redox' processes are electrochro-        40   to another--others may be near instantaneous. For many
mic and are candidate electrochromes and potential 3Deeps                electrochromic materials the color change is persistent and
lenses. While the preferred embodiments of this invention use            electric potential need only be applied to effect a change. For
such narrowly defined electrochromic devices, any device for             such 'persistent' optoelectronic materials, only an electronic
which the transmission of light may be controlled by an                  on-off pulse is needed, while non-persistent materials require
electronic potential may be utilized in the invention. For          45   the application of a continuing electronic potential. Other
instance, Liquid Crystal Device (LCD) lenses may be used in              materials may attain state under the presence of electric
the invention since they may be controlled by an electronic              potential, but then slowly 'leak' and change back. These
potential, even though they use a totally different mechanism            materials may require a maintenance potential to maintain
to control the optical properties of the material. LCDs rely on          state but one that is different from that to attain the optical
an interference effect (block the transmission oflight), while      50   density state.
the narrow definition of electrochromic device is limited to                The second preferred embodiment of the Continuing
materials that rely on a 'redox' reaction to change the color of         Adjustable 3Deeps Filter Spectacles is fabricated from a per-
the material. Either 'redox' or LCD material, or any material            sistent electrochromic material (material that has a so-called
for which the transmission of light may be controlled by an              memory effect) that takes up to 1.85 seconds to change state
electronic potential can be advantageously utilized in the          55   from its lightest to darkest optical density, and up to 1.85
invention.                                                               seconds to change state from its lightest to darkest optical
   There are many different families of chemicals that exhibit           density. In moving between states the preferred embodiment
such properties-both organic and inorganic. These include                will always seek to optimize transition time.
but are not limited to polyaniline, viologens, polyoxotung-                 While electrochromic material is used in the second pre-
states' sand tungsten oxide. Oxides of many transition metals       60   ferred embodiment of the optical density Continuous Adjust-
are electrochromic including cerium, chromium, cobalt, cop-              able 3Deeps Filter Spectacles, any optoelectronic materials
per, iridium, iron, manganese, molybdenum, nickel, niobium,              that change optical density in response to an applied potential
palladium, rhodium, ruthenium, tantalum, titanium, tungsten,             may be used. This includes but is not limited to PDLCs
and vanadium. Within each family, different 'mixtures' of                (Polymer Dispersed Liquid Crystal devices) or SPDs (Sus-
chemicals produce different properties that affect the color,       65   pended Particle Devices.) In the future, new optoelectronic
transmissivity, and transition time. Some electrochromics                materials will be discovered and may be advantageously used
may only affect ultraviolet light-not visible light-appear-              in the practice of this invention.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 234 of 362


                                                      US 9,426,452 B2
                              27                                                                      28
   FIG. 9 is a transition time curve 900 for a single layer of          Operating Characteristic curve for the double layer 1003
electrochromic material with transition time as a function of           (multi-layer) lenses of the preferred embodiment are shown
transmissivity when a potential of 2.0V is applied to the               along with the Operating Characteristic curve of the single
electrochromic material. It is for a 'slow' electrochromic              layer 903 to better emphasize the transition time Benefit and
material with transition time 902 as a function of transmis-       5    Loss of using the double layer of electrochromic material.
sivity 901 (or percent transmission of light). This transition          The example shows that doubling the lens material results in
time curve 900 has a 'lightest' state 906 with a transmissivity         a 44% decrease in Transmission Time (Benefit) when moving
of 100% density (clear) and its darkest state 905 is 0% in              from a clear to a 70% transmissivity state for only a 1% loss
which all light is blocked from passing through the electro-            in the Clear State (Loss).
chromic material. The electrochromic material cannot how-          10      As an example, if the multi-layer material is in its clearest
ever attain either of the extreme values (0% or 100%) of                state 1015, and the control signal110 received on the frames
transmissivity. The Operating Characteristic curve 903 shows            receiving unit 102 indicates that the subject lens should
a material that can attain about 99% transmissivity 904 (al-            change to an optical density associated with transmissivity of
most clear) and 10% transmissivity 915 (almost dark). The               70% 923, then the transition time curve 1003 would be imple-
material can then take any optical density in between the          15   mented by the control unit 503 to apply 2V potential to the
blocking only 1% of the light (99% transmissivity) and block-           lens for 0.75 seconds. A value of 70% 923 transmissivity
ing 90% of light (10% transmissivity) by the application of             intercepts the Operating Characteristic curve 1003 at a point
2V for the proper length of time. If the material is in its             on the curve 1011 that corresponds to a transition time 1012
clearest state 904, and, and a 2V potential is applied to the           of0.75 seconds. Once a potential of2V has been applied for
material, it will take about 1.8 seconds to change state and       20   0.75 seconds, no potential need further be applied since the
achieve its darkest state 915 or 10% transmissivity. This is            electrochromic lens will 'latch' in the new state.
shown on the transition time curve 903 of the Operating                    In summary, for a single layer lens then, to move from a
Characteristic of the material in FIG. 9.                               clear state to a 70% transmissivity state 2V potential is
   As another example, if the material is in its clearest state         applied for 1.35 seconds to a single layer material. For the
904, and the control signal110 received on the frames receiv-      25   double layer lens of the preferred embodiment to move from
ing unit 102 indicates that the subject lens should change to an        a clear state to a 70% transmissivity state 2V potential is
optical density associated with transmissivity of 70% 923,              applied for 0.75 seconds. Using two layers of electrochromic
then the transition time curve 903 would be implemented by              material results in a beneficial 44% decrease in transmission
the control unit 103 to apply 2V potential to the lens for 1.35         time for only a 1% loss in the clear state.
seconds. A value of 70% 923 transmissivity intercepts the          30   A Third Preferred Embodiment of the Invention
Operating Characteristic curve 903 at a point on the curve 921             It has previously been observed in this disclosure that-
that corresponds to a transition time 922 of 1.35 seconds.              "The lens state consisting of both left and the right lens
Once a potential of2V has been applied for 1.35 seconds, no             darkened is not used by any of the 3Deeps spectacles." The
potential need further be applied since the electrochromic              third preferred embodiment of the invention uses this lens
lens will 'latch' in the new state.                                35   state that is not used by any of various 3Deeps spectacles
   This is an example ofhow an algorithm implemented in the             previously described, and extends the first preferred embodi-
Control Unit 103 of the Continuous Adjustable 3Deeps Filter             ment (single layer Continuous Adjustable 3Deeps Filter
Spectacles with a single layer of lens material (FIG. 1-4)              Spectacles) so they may also be switch selectable to function
would use the transition time curve 903 to control the right            as sunglasses.
lens 105 and the left lens 106. To transition a lens from and      40      In particular, a switch 1101 is added to the Continuous
optical density associated with a clear state 904 to the optical        Adjustable 3Deeps Filter Spectacles described in FIG. 1. In a
density associated with a transmissivity of 70% the Control             first switch position the spectacles operate precisely as
Unit 103 would apply 2V potential to the lens for 1.35 sec-             described in the first preferred embodiment. In a second
onds.                                                                   switch position the spectacles operate as sunglasses. Toggling
   This is a simplified example for illustrative and teaching      45   the switch changes the spectacles to operate with the switched
purposes. Other electrochromic materials may have other                 characteristics. The lenses of the third preferred embodiment
operating characteristics that have characteristic exponential,         are single-layer, and are precisely the same as described in
negative exponential, or logistic (s-shaped) relationships. In          FIG. 2a and FIG. 2b. The control unit 103 of the first preferred
this example, 2V potential is used to move between states. It           embodiment is modified and presented as a new Control Unit
is used under the assumptions that (a) for this electrochromic     50   1103. This control unit takes as an additional input the posi-
formulation the higher the electronic potential the more rapid          tion of the selection Switch 1101. If the Switch is positioned
will be the change from a lighter to a darker optical density,          so the spectacles operate as Continuous Adjustable 3Deeps
and (b) change of state from a lighter to a darker optical              Filter Spectacles then the Control Unit controls the lenses of
density is to be optimized. Other materials may require dif-            the spectacles in precisely the same fashion as previous
ferent potentials to be applied to move from between states. In    55   described in FIG. 4. If the Switch is positioned so that the
any of these cases, the principle of operation is identical and         spectacles operate as sunglasses, then the Control Unit con-
the Control Unit 103 on the frames of the lenses uses the               trols the lenses so that they both take the same pre-specified
operating characteristics of the material used in the right 105         dark optical density and operate as ordinary sunglasses.
and left 1 06lenses to determine the potential and the length of           FIG. 11 is a perspective view 1100 of the third preferred
time the potential is to be applied to transition between lens     60   embodiment of the Continuous Adjustable 3Deeps Filter
control states.                                                         Spectacles 1150 with single-layered lenses. The difference
   FIG. 10 is a transition time curve 1000 for a double layer           between the single-layered lenses ofFIG.1 andFIG.11 is that
(multi-layer) of electrochromic material with transition time           in the third preferred embodiment a selection Switch 1101
as a function of transmissivity. FIG. 10 is similar to FIG. 9           has been added to the spectacles, and the control unit 1103 has
with the addition of a second Operating Characteristic curve       65   been expanded to include control of the sunglasses. All like
1003. The numbered elements of FIG. 10 have the same                    numbered items in FIG. 11 and FIG.1 have the same function
description as their like numbered elements of FIG. 9. The              and definition. The selection switch 1101 may take either of
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 235 of 362


                                                       US 9,426,452 B2
                               29                                                                         30
two positions. In the first position, the spectacles will operate         fabricated from two layers with electrochromic devices that
as Continuous Adjustable 3Deeps Filter Spectacles precisely               have different optical characteristics. In this fourth preferred
as described in the first preferred embodiment. In the second             embodiment of the invention the first layer of electrochromic
position, the spectacles will operate as sunglasses.                      uses the same material to fabricate the lenses as has previ-
   The third preferred embodiment uses lenses identical to the       5    ously been described-a neutral density filters that block the
lenses used in the first preferred embodiment and described in            transmission of light approximately equally along the entire
FIG. 2a and FIG. 2b.                                                      visible spectrum. The second layer uses electrochromic mate-
   FIG. 12 is a block diagram 1200 of the operation of the                rial that can be electronically controlled so the left lens is clear
Continuous Adjustable 3Deeps Filter Spectacles 1150 of                    or can be set to allow transmission of light in the visible red
FIG. 11 using a single layered electrochromic device for             10   spectrum and the right lens is clear or can be set to allow the
fabricating the electronically controlled variable tint material          transmission of light in the visible blue spectrum. The two
of the right 105 and left lenses 106. All circuits on the Con-            layers of material are switch selectable so that either of the
tinuous Adjustable 3Deeps Filter Spectacles 1150 are pow-                 layers may be activated, but not both layers at the same time.
ered 301 by the battery 104, including the Control Unit 1103,             These Multi-Use Electrically Controlled Continuous Adjust-
Signal Receiving Unit 102, the Left Lens 106, and the Right          15   able 3Deeps Filter Spectacles thus are switch selectable so
Lens 105. The control information 110 is received by the                  they can be used to watch 2D (single image viewed by right
Signal Receiving Unit 102 and sent 302 to the Control Unit                and left eyes) movies in 3D using the 3Deeps methodology or
1103. The switch 1101 position is also powered 301 by the                 alternatively to watch specially made 3D movies (separate
battery 104, and its position is output to the Control Unit               left and right images) formatted for anaglyph 3D viewing.
1103. The Control Unit 1103 implements an algorithm that is          20      FIG. 14 is a perspective view 1400 of the fourth preferred
specific for the multi-use (Use 1: 3Deeps spectacles or Use 2:            embodiment of the Multi-Use Electrically Controlled Con-
sunglasses) single-layered Continuous Adjustable 3Deeps                   tinuousAdjustable 3Deeps Filter Spectacles 1450. Like num-
Filter Spectacles, and controls the Left Lens 106 with a con-             bered items in FIG. 5 and FIG. 1 have the same function and
trol circuit 1203, and the Right Lens 105 with a control circuit          definition. The primary difference between this embodiment
1205.                                                                25   and previous embodiments is in the use of different electro-
   FIG. 13 is a flow chart 1300 showing the operation of the              chromic devices for the layers of the lenses (described further
Control Unit 1103 of the multi-use Continuous Adjustable                  in FIG. 15a and FIG. 15b), and in the Control Unit 1403 that
3Deeps Filter Spectacles 1150 with single-layered lenses.                 controls the operation of the spectacles based on the position
The switch position 1202 is input to the Control Unit 1103                of the Switch 1101. The toggle switch 1101 allows either the
and processing commences with 'Switch 1 or Switch 2?' 1370           30   first layer 411 of the multi-use 3Deeps spectacles 1450 to be
that can parse the switch position and determine which posi-              activated (3Deeps method of viewing 3D) or it allows the
tion the Switch 1101 is in. If the Switch position is in the first        second layer 1501 of the multi-use 3Deeps spectacles to be
position then the control processing 103 is used. This is the             activated (anaglyph 3D viewing.) In this fourth preferred
same as the control processing for the First Preferred                    embodiment of the invention, only one layer may be activated
Embodiment and is described in FIG. 4. Only the input and            35   at a time. Other embodiments may allow more than one layer
output to the control processing 103 is shown in FIG. 13-not              of material to be active at one time. The control unit 1403 has
the details of the processing that is the same as shown in FIG.           all the functionality of control unit 103 when the first layer is
4. If the Switch position is in the second position then the              active. When the first layer is active both lenses of the second
control processing 1240 for sunglasses is used. Pre-selected              layer are set to their clear state. When the second layer of is
Optical densities for the left lens 106 and right lens 105 are       40   activated the control unit 1403 will run a control program
stored in the controller as the 'Left OD' 1311 and the 'Right             specific to the control of anaglyph 3D viewing. In particular
OD' 1313. First the 'Right OD' 1313 is read by the 'Right                 when the second layer is activated for anaglyph viewing, both
Lens Control' processing 1317 and an electronic signal is                 lenses of the first layer of material are set to their clear state,
issued on circuit 1205 to change the Right Lens 105 to that               and the left lens 1406 of the second layer is set to a red and the
associated Optical Density. Processing then passes to the            45   right lens 1405 of the second layer is set to blue. This state is
'Left Lens Control' 1315 that reads the pre-stored value 'Left            maintained throughout the viewing of the anaglyph 3D movie
OD' 1311 and an electronic signal is issued on circuit 1203 to            and no additional switch of state is required of the control
change the Left Len 106 to that associated value.                         program as is the case with 3Deeps viewing. In this way the
   This exemplary Control Unit 1103 has been purposely                    left lens is red and the right lens is blue as required for
simplified for clarity and to show the principles of the control     50   anaglyph 3D movies.
operation. It shows two separate control circuits-the first                  FIG. 15a 1500 shows a left lens 1006 of Multi-Use Elec-
103 for control of Continuous Adjustable 3Deeps Filter Spec-              trically Controlled Continuous Adjustable 3Deeps Filter
tacles, and the second 1240 for control of sunglasses. The                Spectacles fabricated from multiple layers of electrochromic
Control Unit 1103 has two separate memory storages for the                material. Its fabrication using electrochromic material is
Left and Right optical densities. It should be understood that       55   shown in adjoining FIG. 15b. Since only a single layer of
good engineering design would reuse as much circuitry as                  insulating glass material will be required between the differ-
possible for two controlling functions of the Control Unit                ent layers of the multi-layered electrochromic lens, the draw-
1103. So for instance, another implementation of the Control              ing of the top layer is slightly different than that of FIG. 2a to
Unit 1103 may only have a single memory storage for the Left              emphasize that only one layer of such insulating material is
and Right optical densities that are used by both the circuitry      60   necessary. FIG. 15a therefore shows the lens 1006 as two
controlling the 3Deeps Filter Spectacles and the circuitry                layers where the first active layer 411 is separated by the
controlling the sunglasses.                                               second active layer 1501 by an insulating layer 410. The first
A Fourth Preferred Embodiment of the Invention                            active layer 411 and the insulating layer 410 comprise the
   In the second preferred embodiment of the invention the                single layer lens 106 of FIG. 2a.
right and left lenses of the 3Deeps spectacles are fabricated        65      FIG. 15b 1525 shows the cross-sectional details of the
from multiple layers of the same electrochromic material. In              Multi-use electrochromic device of FIG. 15a for fabricating
a fourth preferred embodiment of the invention, the lenses are            the electronically controlled variable tint material of the right
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 236 of 362


                                                      US 9,426,452 B2
                              31                                                                        32
and left lenses of the Continuous Adjustable 3Deeps Filter              of TABLE 1 labeled 'OptoElectronic Device' is a brief
Spectacles using multiple layers of electrochromic material.            description of the controllable optical characteristic neces-
The 7layers of the electrochromic left lens 106 ofFIG. 2a are           sary to achieve the associated viewing method.

                                                                                         TABLE 1
                                                   Method
                                                    No.   Viewing Method                       OptoElectronic Device

                                                          3Deeps movies (2D images viewed as Single or multi-layers variable tint device
                                                          3D)
                                                     2    Anaglyph 3D movies                 Right Lens Blue; Left Len Red device
                                                          lntru3D 3D movies                  Right Lens Blue; Left Lens Amber device
                                                     4    Optimwn emissive colors of TV      Optimized to emissive colors of TV
                                                          phosphors (for Methods 1, 2, 3)
                                                          Polarized Lenses 3D movies         Right and left lenses at 90% polarization
                                                                                             device
                                                          Vision correction                  Near- or far-sightedness correction device
                                                     7    Shutter glasses                    Rapid shuttering between clear and totally dark
                                                                                             device
                                                          Sunglasses                         Single layer variable tint device
                                                     9    Optical property of light          Electro Optical control of a property (or
                                                                                             properties) of light




shown in FIG.15b as the 6 active layers 411, and the (seventh)             With respect to the Method No.1 of the table, the use of an
insulating layer 201. Each layer is identical to their like num-        electrochromic optoelectronic device for viewing 3Deeps
bered description accompanying FIG. 2b. A second active            25   movies with a single-layer of variable tint lenses has been
layer 1501 is included in the multi-layered electrochromic              previously described in the first preferred embodiment of the
lens. In this fourth preferred embodiment of the invention, the         invention, and the use of an electrochromic optoelectronic
second layer 1501 of the lens is fabricated from electrochro-           device for viewing 3Deeps movies with multi-layers of vari-
mic material that is totally different from the neutral density         able tint lenses has been previously described in the second
electrochromic material of the first layer. This second layer of   30   preferred embodiment of the invention. With respect to
electrochromic material will have its own Operating Charac-             Method No. 2 of the table, the use of an electrochromic
teristic curve and electronically control properties of light           optoelectronic device for viewing anaglyph 3D movies (left
differently from that of the first layer.                               lens red and right lens blue) with Multi-Use Electrically Con-
   In particular, FIG. 15b shows the left lens 1406 of the
                                                                        trolled 3Deeps Continuous Adjustable 3Deeps Filter Spec-
Multi-Use Electrically Controlled Continuous Adjustable            35
                                                                        tacles has been previously described in the third preferred
3Deeps Filter Spectacles with a second layer of electrochro-
                                                                        embodiment of the invention.
mic material. The second layer is fabricated from electrochro-
mic material that can be electronically controlled to allow the            The Multi-Use Electrically Controlled 3Deeps Continuous
transmission of light in the clear or visible red spectrum. (A          Adjustable 3Deeps Filter Spectacles described may also
right lens that is not shown would be fabricated from electro-     40   replace the layers of materials described or add additional
chromic material that can be electronically controlled to               layers of materials (with corresponding changes to the
allow the transmission of light in the clear or visible blue            manual switches of the spectacles and the control program) to
spectrum.) The second multi-layer of electrochromics of the             achieve other methods of electronically assisted viewing
multi-use lens is made from 6layers of material. The top layer          spectacles. Such methods may include; Intru3D 3D movies
1501 is made from an insulting layer of glass, plastic or other    45   (Method No. 3) with left lens amber and right lens blue;
clear insulating material. This is followed by layer 1502 of a          optoelectronic devices (Method No. 4) that are tuned to the
conducting layer, followed by a third layer 1603 of polymer.            optimum emissive colors of a TV phosphor; optoelectronic
A fourth layer 1504 provides the ion transport whose direc-             devices (Method No. 5) that allow viewing of 3D movies
tion is determined by the application of potential across the           using polarized lenses in which the right and left lenses have
conducting layers. The fifth layer 1505 is the complementary       50   polarizations that are perpendicular to each other; optoelec-
polymer layer, and is then followed by another conducting               tronic devices that provide prescription glasses that correct
layer 1506. The polymer layers 1503 and complimentary                   vision such as near- or far-sightedness (Method No. 6); opto-
polymer layer 1505 provide the electronically controllable              electronic devices that allow viewing of 3D movies by the
tinting of the lens as either clear or red. The right lens-not          shutter glass method (Method No. 7) in which there is rapid
shown-would have polymer and complimentary polymer                 55   shuttering between a clear and totally dark state for one eye,
layers to provide electronically controllable tinting for the           while the other eye has corresponding states of totally dark
right lens as either clear or blue.                                     and clear in synchronization with right and left images of the
   TABLE 1 shows the different types of Optoelectronic                  displayed motion picture. The spectacles have a layer
materials that may be used in the fabrication of Multi-Use              (Method No.8) that when activated provides sunglasses. Any
Electrically Controlled Continuous Adjustable 3Deeps Filter        60   other optical property of light that can be beneficially con-
Spectacles. The first colunm of the TABLE 1 is a numbering              trolled by an optoelectronic device (Method No. 9) can be
of the methods-but no preference is to attributed to the                used as a layer of the Multi-Use Electrically Controlled
ordering. The 'Method Number' is used for reference in the              3Deeps Continuous Adjustable 3Deeps Filter Spectacles. In
disclosure. The second colunm ofTABLE !labeled 'Viewing                 some embodiments of the invention several methods may be
Method' and is the type of viewing that may be attained            65   operable at the same time as when Vision correction optoelec-
through the use of the associated optoelectronic device that is         tronics (Method No. 6) is active at the same time as any of the
described in the third colunm of TABLE 1. The third column              methods for viewing 3D movies.
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 237 of 362


                                                        US 9,426,452 B2
                               33                                                                           34
   FIG. 16 is a block diagram 1600 of the operation of the                 right lenses 1405 of the first layer 411 of the multi-use Con-
multi-use Continuous Adjustable 3Deeps Filter Spectacles                   tinuous Adjustable 3Deeps Filter Spectacles 1450 over the
1450 with multi-layered lenses. All circuits on the multi-use              control circuits for the left lens 1603 and control circuit for the
Continuous Adjustable 3Deeps Filter Spectacles 1450 are                    right lens 1605. In this case the second layer 1501 has been set
powered 301 by the battery 104, including the Control Unit                 so both right and left lenses of the second layer are clear. Ifthe
1403, Signal Receiving Unit 102, the Left Lens 1406, and the               Switch position is in the second position then the control
Right Lens 1405. The control information 110 is received by                processing unit electronically controls the 3Deeps spectacles
the Signal Receiving Unit 102 and sent 302 to the Control                  for anaglyph 3D viewing by switching the left lens 1406 to
Unit 1403. The switch 1101 position is also powered 301 by                 red and right lens 1405 to blue of the second layer 1501 of the
the battery 104, and its position is output 1202 to the Control       10   multi-use Continuous Adjustable 3Deeps Filter Spectacles
Unit 1403. The Control Unit 1403 implements an algorithm                   1450 over the control circuits for the left lens 1603 and control
that is specific for the multi-use (Use 1: 3Deeps spectacles or            circuit for the right lens 1605. In this case the first layer 411
Use 2: Anaglyph 3D viewing) multi-layered Continuous                       has been set so both right and left lenses of the first layer are
Adjustable 3Deeps Filter Spectacles, and controls the Left                 clear.
Lens 1406 with a control circuit 1603, and the Right Lens             15      This exemplary Control Unit 1403 has been purposely
1405 with a control circuit 1605.                                          simplified for clarity and to show the principles of the control
   FIG. 17 is a flow chart 1700 showing the operation of the               operation. It shows two separate control circuits 103 and
Control Unit 1403 of the Multi-Use Electrically Controlled                 103a-the first 103 control circuit for control of Continuous
Continuous Adjustable 3Deeps Filter Spectacles 1450 with                   Adjustable 3Deeps Filter Spectacles (first layer 411), and the
multi-layered electrochromic lenses. The switch position              20   second 103a control circuit for anaglyph 3D viewing (second
1202 is input to the Control Unit 1403. Processing com-                    layer 1501). FIG. 17 shows each circuit 103 and 103a with its
mences with 'Change both right and left lens oflayer 1 and 2               own circuits for control of the left lens 1406 and control of the
to clear' 1761 by switching both the right lens 1505 and left              right lens 1405. It should be understood that good engineering
lens 1506 of the first electrochromic layer 411 and the second             design would reuse as much circuitry as possible for two
electrochromic layer 1501 to clear. Processing is then trans-         25   controlling functions of the Control Unit 1403.
ferred to a control circuit 'Switch 1 Or Switch 2 ?' 1763 that                TABLE 2 shows control information for Multi-Use Elec-
can parse the switch position and determine which position                 trically Controlled Continuous Adjustable 3Deeps Filter
the Switch 1101 is in. If the Switch position is in the first              Spectacles. Such control information is necessary when the
position (3Deeps viewing) then a first control processing unit             Multi-Use Electrically Controlled Continuous Adjustable
103 is used to control the first layer 411 of the lenses of the       30   3Deeps Filter Spectacles are under remote control rather than
Multi-Use Electrically Controlled Continuous Adjustable                    a manually control1101 as shown in FIG. 14.

                                                                                              TABLE2
                                                       Method                                     Control
                                                        No. Viewing Method                        Code      Control Information

                                                               3Deeps movies (2D images viewed    Ctrl-1    Optical Density for left and right lens
                                                               as 3D)
                                                          2    Anaglyph 3D movies                 Ctrl-2    None
                                                               lntru3D 3D movies                  Ctrl-3    None
                                                          4    Optimwn emissive colors of TV      Ctrl-4    Real-time setting of optical density of
                                                               phosphors (for Methods 1, 2, 3)              right and left lens
                                                               Polarized Lenses 3D movies         Ctrl-5    None
                                                               Vision correction                  Ctrl-6    Real-time optical property of density
                                                                                                            of right and left lens
                                                          7    Shutter glasses                    Ctrl-7    Shutter synchronization
                                                               Sunglasses                         Ctrl-8    Real-time setting of sunglass color of
                                                                                                            right and left lens
                                                          9    Optical property of light          Ctrl-9    Optical property of right and left lens




3Deeps Filter Spectacles 1450. If the Switch position is in the               Control information for Continuous Adjustable 3Deeps
                                                                      50
second position (anaglyph viewing) then a second control                   Filter Spectacles has been previously shown in the related
processing unit 1 03a that is similar to the control processing            patent application Ser. No. 12/274,752. In that related disclo-
unit 103 shown in FIG. 4) is used to control the second layer              sure no multi-layer or multi-use information was required of
1501 of the lenses of the Multi-Use Electrically Controlled                the spectacle control protocol since the Continuous Adjust-
Continuous Adjustable 3Deeps Filter Spectacles 1450.                  55   able 3Deeps Filter Spectacles had only a single-layer and a
   The two control processing units 103 and 103a of the                    single-use. With Multi-Use Electrically Controlled Continu-
Control Unit 1403 are the same as the control processing unit              ous Adjustable 3Deeps Filter Spectacles that are under
for the First Preferred Embodiment and is described in FIG. 4.             remote control, a control code sequence may be transmitted to
The first control processing unit controls the spectacles for              signal the Control Unit 1403-which layer of the multi-lay-
3Deeps viewing and the second control processing unit con-            60   ered spectacles the controlling information references.
trol the spectacles for anaglyph 3D viewing. Only the input                   The first colunm of the TABLE 2 is a numbering of the
and output to the control processing 103 is shown in FIG.                  methods-but no preference is to attributed to the ordering.
17-not the details of the processing that is the same as shown             The 'Method Number' is used for reference in the disclosure.
in FIG. 4.                                                                 The second colunm of TABLE 2 labeled 'Viewing Method'
   If the Switch position is in the first position then the control   65   identifies the viewing method. Columns 1 and 2 of TABLE 2
processing unit electronically synchronizes to the movie                   are the same as in the like labeled colunm of TABLE 1. The
using 3Deeps technology by controlling the left 1406 and                   third column of TABLE 2 labeled 'Control Code' has the
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 238 of 362


                                                      US 9,426,452 B2
                              35                                                                      36
control code in the RF sequence that is utilized by the Control            In yet another embodiment of the invention, rather than use
Unit 1403 to switch control to the associated lens. For                 electrochromic materials that have the same optical proper-
instance, when the Multi-Use Electrically Controlled Con-               ties (transmission OC curve), materials with different optical
tinuous Adjustable 3Deeps Filter Spectacles of FIG. 10,                 properties may be beneficially utilized.
receive a 'Ctrl-2' sequence it switch to control of the associ-            As lenses get older their OC curve may change. In another
ated method-in this can 'Anaglyph 3D movies'. Once the                  embodiment the control program may tune the control OC
Multi-Use Electrically Controlled Continuous Adjustable                 curve based on age or time of use so that the spectacles do not
3Deeps Filter Spectacles have received a 'Control Code'                 appear to degrade in performance as they get older.
sequence, all the control information that then follows will be            The switch selection for the Multi-Use Electrically Con-
interpreted to control the associated method. In the current       10   trolled Continuous Adjustable 3Deeps Filter Spectacles was
example where a 'Ctrl-2' sequence is received switching the             shown on the spectacles. Alternatively, the switch selection
spectacles into 'Anaglyph 3D' mode, all follow-on control               can be activated by the viewing media by broadcasting a Rx
information received by the spectacles would be interpreted             signal that is picked up by the receiving unit of the 3Deeps
to as controlling the 'Anaglyph 3D' spectacle method and lens      15
                                                                        spectacles 102, passed to the control unit of the spectacles,
layer. Such follow-on control information references the                and which are read and acted upon by the control program that
'switched' method until another control-code is received.               controls the operation of the spectacles. For instance, a con-
   A description of the contents of the Follow-on control               trol code at the beginning of an anaglyph motion picture may
information associated with each of the viewing methods is              allow the spectacles to respond by taking the proper configu-
indicated in column 4 of the table, labeled 'Control Informa-      20   ration for viewing of anaglyph 3D encoded motion pictures
tion'. When the Control Unit 1403 of the spectacles receive a           without any manual intervention by the viewer.
'Ctrl-2' sequence indicating it is to switch to anaglyph mode,             In other embodiment of the invention the multi-layered or
the control unit 1403 changes the left lens 1406 to a red and           multi-use lenses may be in the form of clip-on lenses that
the right lens 1405 to a blue color. The spectacles stay in this        readily fit over normal prescription lenses.
mode until another CTRL-code is received switching the             25      In still another embodiment of the invention, multi-use
spectacles to another method. Since the 'Anaglyph' method,              3Deeps viewing spectacles are fabricated from a single layer
activated by Control Code, 'CTRL-2' requires no further or              of an electropolychromism device.
follow-on controlling information, the entry for 'Anaglyph in              Previous related patent applications (such as U.S. Pat. No.
the 'Control Information' colunm is 'None' indicating that no           7,508,485) have disclosed systems and methods by which a
further control information is required for the Anaglyph           30   motion estimation value that characterizes movement in a
mode. Similarly, no additional control information is required          frame of a 2D motion picture may be extracted from succes-
for Intru3D 3D movies; and, Polarized lenses. Control Infor-            sive frames of the motion picture. The motion estimation
mation is required for methods 3Deeps Movies; Optimum                   value and a luminance value are used to calculate an optical
emissive colors of TV; Vision correction; shutter glasses;              density for the lens of the Pulfrich Filter spectacles and are
sunglasses; and, Optical Property of Light.                        35   transmitted to the Pulfrich Filter spectacles. The transmitted
   The control information that is received wirelessly 102 by           values are used to control the optical density of the lenses of
the Multi-Use Electrically Controlled Continuous Adjustable             the Pulfrich Filter spectacles. In still another embodiments of
3Deeps Filter Spectacles of FIG. 14 may be transmitted by               the invention, the motion estimation value is calculated from
any of the means disclosed in the related patent applications           the motion estimation values that are part of the MPEG digital
including but not limited to; DVD-based control units; Digital     40   video compression standards.
Movie Projector control units; Television-basedcontrol units,              In another embodiment of the invention, the 3Deeps elec-
hand-held and operated control units; spectacle-based control           trochromic sunglasses have additional variable brightness
units, and cell-phone based control units.                              controls. In one case, the sunglasses have means by which the
Other Embodiments                                                       user can set the darkness level of the sunglasses. That is,
   While the preferred embodiments have been described             45   rather than a have Pre-selected optical densities value for the
using electrochromic materials, other electro-optical (opto-            left lens and right lens stored in the control unit (as inFIG.13,
electronics) materials may be utilized. Any material for which          the optical density value of the lenses of the sunglasses is
the optical properties can be controlled by the application of          under the control of the user. A rotary or slide switch could be
a potential across the material may be advantageously used in           utilized to select any optical density between the low and high
the invention.                                                     50   values of the switch. In another embodiment a multi-pole
   While the preferred embodiment uses 2 layers of electro-             switch is used so that user can select one of a set of pre-
chromic materials, even faster switching time can be achieved           selected optical densities for the lenses of the sunglasses.
by using 3 or more layers.                                                 In another embodiment of the invention the 3Deeps elec-
   While the preferred embodiment uses the same voltage                 trochromic sunglasses, the variable brightness of the lenses of
applied to each of the multi-layers of the lenses, other           55   the sunglasses operate similarly as an electrochromic version
embodiments may achieve control over the switching time to              of photochromatic lenses. That is, the optical density of the
the optical optimal density by the application of different             3Deeps sunglasses is set in accordance with a continuum of
voltage across each layer of the multi-layered lenses of the            the ambient surrounding light. In low light (dark) there would
Continuous Adjustable 3Deeps Filter spectacles.                         be a minimum oflittle or not darkening of the lenses, while in
   In some embodiments of the invention, several different         60   intense sunlight such as at noon on a cloudless sunny day the
layers of multi-use-electronic materials may be switch select-          lenses would take an extreme dark value. Lighting situations
able and active at the same time to achieve different optical           in-between would result in the optical density values for the
effects. For instance electronically controllable vision correc-        lenses in-between the minimum and maximum values. This
tion may be combined with Continuous Adjustable 3Deeps                  could be achieved for instance by incorporating a photodiode
Filtering to provide a single pair of viewing spectacles that      65   on the 3Deeps spectacles that measures the ambient light at
both correct vision while at the same time providing optimal            the spectacle frames, and inputs that value to the control unit
3Deeps viewing of2D motion pictures as 3D motion pictures.              on the spectacles.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 239 of 362


                                                      US 9,426,452 B2
                              37                                                                       38
   In another embodiment of the invention, the Continuous                and, if one letter A were to be slightly different in size from
Adjustable 3Deeps Filter Spectacles may not respond to                   the other, the letter would appear to be moving in depth, i.e.
every synchronization signal. While some electrochromic                  given a third dimension.
materials may have been reported that have a cycle life of up                In FIGS. 20 a-20 c the background of Picture E is identical
to 50 million changes-and even higher values can be                      to the background of Picture D except that the image A is
obtained-if the Continuous Adjustable 3Deeps Filter Spec-                off-set slightly to the right.
tacles are made from a material with a shortened cycle life it               FIGS. 21 a-21 b illustrates the present invention where the
may be necessary to also additionally consider and optimize              series is two of each picture placed in side-by-side frames. It
for the operation of the spectacles for the cycle life. While the        has been found that two pictures side-by-side are visually
synchronization signals would still be broadcast for every          10
                                                                         equivalent to a blend. In other words, a series ofA, A, B, B, C,
frame, the Continuous Adjustable 3Deeps Filter Spectacles                C is visually equivalent to a series of C/A, A, AlB, B, B/C, C.
may be set to only process and respond to some of those
                                                                            Additionally, a series made in accordance with the present
changes so as efficiently use cycle life. This make sense, as
                                                                         invention need not be uniform in that the pictures can be
scenes that exhibit movement may be on the order of 10-30
                                                                         arranged to provide a different rhythm or beat to the film. For
seconds long, or longer, and the same optical density setting       15
will provide a near-optimal setting for the Continuous Adjust-           example, the series could be: C/A, C/A, A, AlB, AlB, B, B, B,
able 3Deeps Filter Spectacles. To address cycle time then, the           B/C, C, C, C. Different arrangements provide different visual
Continuous Adjustable 3Deeps Filter Spectacles may use a                 perceptions.
combination of ad-hoc rules such as (a) responding only to                   Furthermore, a plurality of different series can be com-
every nth synchronization event; (b) responding to only syn-        20   bined together, i.e. C/A, A, B, B, C with C/A, C/A, A, B, B, C,
chronization events with changes to the optical density of               C to form CIA, A, B, B, C, CIA, CIA, A, B, B, C, C.
more than a pre-set percent; (c) responding to synchroniza-                  FIGS. 22 a-22 c illustrates the invention where both pic-
tion events in which there is a change to direction of motion;           tures are identical except for the position of a superimposed
(d) responding to synchronization events in which there is a             image F on the pictures. Image F could be taken from the
change in presence or absence of motion; (e) scene change, or       25   original picture G or could be taken from another picture,
(f) some other motion picture frame event.                               which is separate and distinct from pictures G and H. For
                                                                         example, pictures G and H could have the common back-
                             ***                                         ground of a country side road while image F is a man walking
                                                                         his dog. In picture G, the man and his dog is placed at one
   FIG. 18 a illustrates three pictures that are employed in a      30   location while on picture H the man and his dog is placed at a
method in accordance with an embodiment. Picture A, illus-               different location on the country road. By viewing the repeat-
trated with lines slanting upward left to right, and Picture B,          ing of a series ofG, H, C, a viewer is given with the impression
illustrated with lines slanting downward from left to right.             that the man is walking his dog down the road, from top of the
Both pictures A and B are single frame photographs such as               frame towards the bottom of the frame, appearing to be con-
two side-by-side frames taken from a movie film showing             35   tinually moving in the same direction without changing his
movement of an object, for example, a woman walking down                 actual position.
a street or a man walking his dog. Such side-by-side frames                  Furthermore, image pictures can be identical except that
would be similar to each other but not identical. Picture C is           when they are arranged in the frame, one is oriented slightly
a solid black picture.                                                   tilted relative to the other. The repeating series provides the
   In FIG. 18 b pictures A, Band Care arranged in sequential        40   visual perception that the picture is spinning.
order, and placed on picture frames to form a series. In FIG.               Also, the size of or the orientation of image Fin FIGS. 22
18 c this series is then repeated to produce the appearance of           a-22 c can be varied while maintaining the location of image
movement by pictures A and B.                                            F. Varying the size gives the viewer the impression that the
   Turning to FIG. 19 a and the use of blended pictures, the             man is walking forward or backward, depending on the order
three pictures are combined to produce a blend of CIA, blend        45   in which pictures are arranged. Changing the orientation or
of AlB and a blend of B/C by using Adobe Photoshop or                    tilting of image F leaves the viewer with the impression that
another program to make a 50/50 blend of the three pictures.             the man is spinning.
   In FIG. 19 b, all six pictures are placed side-by-side to                 The repeating series can be viewed in any media, it could
create a series and the series is copied to create a continuous          be digitalized or placed on conventional film for viewing.
or semi-continuous film video or computer sequence where            50       The movement created by the invention is seamless move-
the series is repeated a plurality of times as shown in FIG. 19          ment, sustained fluid entirely on-going movement.
c.                                                                           Continuous movement means the illusion of a progressive
   FIGS. 20 a-20 c illustrates an alternative three pictures that        action that can sustain as such into infinite time. For instance,
are employed in the method of this invention. Picture D and              a door beginning to open, it keeps beginning to open without
Picture E both illustrate a capital A, however, in PictureD, the    55   ever progressing to the stage of actually opening. A door, in
capital A is aligned with the center of the frame while in               reality, in order to repeat this very limited movement, would
Picture E theA is off-set to the right of the centerofthe frame          have to move back and forth, recovering territory in order to
(exaggerated here to be visible; in actual practice the dis-             go forward again, but in this visual illusion the door only
placement of figures might be so subtle as to not be discern-            moves forward. A normal film or video might approach this
able as illustrated here). Picture C is identical to Picture C in   60   effect by multiple printing of the picture frames depicting
FIG. 18 a.                                                               only the forward motion, so that a return motion would be
   The capital A is chosen for FIGS. 20 a-20 c for illustration          hidden from audience eyes, but the effect would be of a visual
purposes and could be a single photograph of anything.                   stutter; the action would be repeating, and not continuous.
   The three pictures are placed side-by-side to form a series.          The "stutter" could be made less obvious and percussive by
Finally, the series is copied a plurality of times to form a        65   dissolving head frames of the shot into tail frames, but only
repeating series. The repeating series in FIG. 20 c creates the          with some subject matter (i.e., a waterfall) might the repeat
optical illusion that the letter A is moving from left to right          character of the motion not be apparent.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 240 of 362


                                                     US 9,426,452 B2
                             39                                                                   40
   The appearance of transfixed continuous motion (a going          itself moves, capturing the 3 -dimensional scene from another
without going anywhere) is created in this invention from a         perspective, and thus shifting two-dimensional placement of
specific employment of flicker, the contrast created by view-       pictured objects (which may not have moved in actuality) as
ing the slight shifting of a pictured form or forms between the     recorded exposure to exposure. Because distance or direction
image pictures in opposition to the bridging picture. Movies        traversed by the camera between exposures is not constant,
have always been dependent for their illusion of continuity on      nor movement by subjects recorded under photographer con-
flicker-rates; silent movies filmed at 16 frames per second         trol, the visual equation of two-dimensional similarities and
required 3-bladed shutters not only to block projection light       differences from which 3-dimensional movements will be
during the successive replacing of frames but also to twice         constructed carmot produce scenes as reliably life-like as can
interrupt the display of each frame so as to achieve a flicker 10 simultaneous stereo-exposures with a fixed horizontal dis-
rate that the viewer would mistakenly see as uninterrupted          tance of2 1h inches between a pair oflenses. Eternalism 3-D
light. Slow cranking of the film through the projector gave         movements made from sequential exposures are not intended
rise to "the flickers" as a pejorative. Video and computer          to offer scientific data pertaining to reality but instead to
image-continuity depends likewise on rapid on-off display.          provide odd and expressive impossible-in-reality impres-
The present invention purposely makes flicker apparent, uti- 15 Sions.
lizing the effects of emphatic flicker on the human optical/           The stereo still-camera provides a pair of mentally com-
nervous system to create uncarmy time and space illusions.          binable left and right eye flat image pictures; viewed one
   Simple alternation of a single image picture with intervals      picture to each eye, similarities and differences are automati-
of blackness (or any other interrupting color/s) is enough to       cally assessed and a semblance of familiar depth is seen. We
create subtle illusions of continual sliding movement across 20 gaze from plane to plane into a seeming depth, the angling of
the screen. Alternations of two image pictures with an inter-       our two eyes "crossing" for close objects and spreading to
rupting interval of a solid colored picture provides any num-       parallel alignment for very distant ones (Yet we remain
ber of continuous motions, including motion into illusionistic      focused on the same plane in depth, the actual plane of the
depth. While such screening-illusions of movement and               picture surface; in life, we constantly refocus as well as angle
depth resemble movements and depths as seen in actuality; 25 for different distances.) We are not conscious, either in actual
this is a creative artistic method and not intended as a reliable   life or when looking into such artificial depths, of the dou-
way of reporting the actuality that may have existed in front of    bling of forms (as they fall back into 2-dimensionality) at
a camera.                                                           distances that we are not at the moment angling for. This
   As noted above, no special viewing devices are required to       automatic angling operation of the eyes carmot happen when
view the present invention, although certain effects can be 30 looking with both eyes at the same territory of flat picture
enhanced or put through interesting changes when viewed             surface. The coinciding of opposing 2-dimensional perspec-
with a filter intercepting and reducing light to one eye; the       tival viewings of an object (by which volume can be con-
"Pulfrich Effect".                                                  ceived by the mind) must be done for the viewer, a task greatly
   Remarkably, with the present invention, depth illusions can      enabled by the computer.
be experienced even by the single-eyed person. Normally our 35         The present invention revolves each set of picture-units in
perception of depth, stereopsis, depends on properly func-          place, but if a figure from one perspective is not placed in a
tioning binocular vision, two eyes working in tandem with           correspondingly similar position in its frame (and in match-
each other; one of the benefits of this invention is to offer       ing horizontal alignment) with its representation as recorded
visual depth experience to those deprived of such experiences       from another perspective, there is only a 2-dimensional jig-
by physical defect. Because contrasting perspectival informa- 40 gering with no volume illusion or continuous direction of
tion is available to both or either eye, a single eye becomes       movement created. With the computer, one can slide and
sufficient to deliver the information to the brain when             place one picture, or an area of that picture, into exact rela-
employing the present invention.                                    tionship with a matching picture or area so as to achieve the
   The present invention is best created on the computer, to be     precise effect desired. (A recorded object becomes an area
viewed on the computer or transferred to film or any video 45 within a flat picture-image.) The slightest advance in a par-
format. It can also be created directly onto film or video but      ticular direction of the contour of one area in relation to its
the precision control possible with the computer is lacking.        match-up area determines movement in that direction. Slight
   The present invention can employ very small shifts in the        shrinking or enlargement of one area compared to the other
placement of objects as seen in one picture in relationship to      creates a "zooming" in or out effect. A problem in overlaying
another similar picture. Such small object-placement shifts so one entire picture over another in order to match up one area
are also to be found in the simultaneously exposed pairs of         usually means other areas will not coincide, not synchronize;
frames made with a stereo still-camera, its two lenses placed       but the computer allows for each area to be matched sepa-
horizontally apart approximately the distance between               rately and inlaid into the scene according to one's depth-
human eyes. The stereo still-camera offers object-placement         movement intentions for each area. The crazy-quilt artifici-
differences derived, as with our two eyes, from a fixed interval 55 ality of a scene can be hidden or obvious, its parts drawn from
of space: the twin perspectives recorded by lenses 21f2 inches      a single-pair source of related images or from as many
apart. The degree of inter-ocular distance, as it is called,        sources as desired. Photo-images can be mixed with or
enormously affects the character of depth to be seen when the       replaced by drawn and painted imagery. The scene can imitate
stereo-pair is properly viewed one picture to each eye; depth       real life one moment and veer off into impossibility the next.
would seem very distorted, either too shallow or too extended 60       Again, although only two image pictures are usually
(with other depth aberrations) if the distance between our          cycled, more than two can be worked into a cycle to create a
eyes was not being matched by the two-lens stereo-camera.           particular effect. Following and inventing variants on the
   In contrast to stereo-camera photography, with the single-       directions above, and the formula as described below for
lens motion picture camera (film or video), exploitable dif-        sequencing frames, will create the impression of solid entities
ference between like images arises from the interval of time 65 moving in a charmed dimension where normally transient
between picture-exposures, during which the objects filmed          physical gestures can endure forever. In fact, computer inter-
shift in spatial relationship to each other; or/and the camera      activity can mean the viewer deciding how long the effects of
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 241 of 362


                                                       US 9,426,452 B2
                               41                                                                        42
each series continues. Further interactJvJty will give the                images received from horizontally adjacent eyes. The artifi-
viewer the option to place picture of his/her own choice into             cial 3-D image can be said to depend on a variable report of
this unique cycling system.                                               actuality. A Pulfrich filter used to view actual three-dimen-
   FIGS. 23 a-23 c shows two phases of an action, A & B, plus             sional space will distort that space (assuming the scene is in
black bridge-frame C. We see the pictures separately in FIG.              motion). Similarly, depth in a screen image can be distorted,
23 a; made sequentially adjacent to each other in FIG. 23 b               and in manifold ways, including reversal of near and far and
and presented as a repeating series of pictures, as a "loop" or           direction of motion flow. Such distortions can have expressive
"cycle", in FIG. 23 c.                                                    artistic value.
   FIG. 24 a demonstrates the creation of intermediary or                     The Pulfrich Effect, triggered (as described above) to
blended frames between A, B and C, which are 50-50%                  10   accord with pictured directional motion on-screen, would
blends producing A/C, AlB & B/C. FIG. 24 b shows them in                  have applications beyond use with Eternalized movies. Video
sequence and FIG. 24 c shows them repeating as an ongoing                 games and other video movies featuring extended screen
loop.                                                                     movements to left or right could, in many instances, be
   FIG. 25 a shows one figure in isolation, removed from the              enhanced for viewers by Pulfrich projection into three-di-
previous scene. Pictures D & E may appear identical but are          15   mensional depth. For many such screen events for instance, a
actually two different perspectives which together make pos-              scene filmed or videotaped from a moving vehicle, especially
sible a 3-dimensional figure. While the recording camera                  perpendicularly, with the camera aimed at or close to a 90
remained in a fixed position the figure moved before it, frame            degree angle from the side of the vehicle, convincingly real-
after frame, making two perspectives possible. Because the                istic deep space would result. A stipulation of realistic deep
figure moved to different positions in the two film frames, it       20   space, as made available by the Pulfrich Effect, is that the
was necessary to move one figure in one frame so that both                partial light-absorbing filter be before the eye on the side to
figures would occupy the same location in both frames. It is              which the pictured foreground objects are seen to move. If
now possible to see them as a single 3-dimensional figure                 filming or videotaping was to be done with the camera aimed
when the frames cycle in quick succession together with the               perpendicular to a vehicle's path of movement, and the cam-
bridge frame as shown in FIGS. 25 band 25 c.                         25   era was on the driver's side, motion onscreen would flow
   FIGS. 26 a and 26 b represents the doubling of each frame              screen-left, and the Pulfrich filtering would therefore have to
in an A,B,C series.                                                       take place before the left eye; thus the need to switch dark-
   FIGS. 27 a-27 c shows a section of picture G & H is                    filter placement from eye to eye in accordance with direction
repeated in the upper left comer. When observed in quick                  of screen movement. The filter works best when there is
succession this series will show the two center figures in one       30   essentially horizontal movement; when viewing an unmoving
configuration of depth and the inset series as an opposing                or inappropriate image, both left and right eye filters should
configuration of depth. Left eye/right eye views as placed in G           clear. Presented as electronic media, such images would ben-
& Hare reversed in the inset figure, so that parts of the figure          efit from timed application of appropriate Pulfrich filtering.
that (3-dimensionally) approach the viewer in the larger pic-             This aspect of the invention would allow 3-dimensional mov-
ture are seen to retreat away from the viewer in the smaller         35   ies to be created and presented (less spectacles) with the same
picture, and vice versa.                                                  cinema technology used for making and presenting ordinary
   FIG. 28 illustrates two sets offour; with both similarities (J,        2-dimensional movies.
K, M) and differences (L, N) between the sets, including in               Description of the Eternalism Optical Phenomena
the upper left comer an action that straddles bridging frame                  The idea of an interval of action running in place without
(M) and picture frame (J). Note the bridging frame is not            40   apparent beginning, middle and end, forever swelling or turn-
completely blank or colored. Frame J has a smaller frame in               ing or rising or opening, forever seeming to evolve without
the upper left corner of a larger frame and is an example of a            ever actually doing so (until given a determined release into a
combined frame that may be generated by stitching a first                 further phase of development), can be literally unimaginable,
frame and a second frame together.                                        so alien is it to our experience. Neither in life or on film or in
   FIG. 29 illustrates an example of an Etemalism effect             45   electronic imagery has it been possible to create the optical
coexisting with more normal screen action, and of an Eter-                illusion of a door forever cracking open or a muscle rippling
nalism repetition taking place but with no two frames exactly             or head turning or any other limited gesture continuing as
alike: a visual element (the circle) proceeds frame to frame              such into potentially unlimited time-until advent of this
throughout as it would in a normal movie, unaffected by                   invention. We have termed this phenomenon Etemalism, and
Etemalism looping. Again, note that the bridging frame is not        50   we speak of pictured forms or objects, scenes or gesture being
completely blank.                                                         Eternalized into Eternalisms. A further benefit of this inven-
   FIG. 30 is an illustration of Pulfrich filter spectacles: (1)          tion is enhanced 3-Dimensionality of Eternalized images, a
clear; (2) activated to partly block light reaching figure's right        3-D that can be reasonably life-like or radically at odds with
eye; (3) activated to partly bock light reaching figure's left            depth as we know it.
eye. Liquid crystal reaction is one method of achieving the          55       Consider, for example, the action of a door opening. And
blocking effect.                                                          select from that entire action only the fraction of time that it
   Certain embodiments may be described as follows:                       would take for the door to just begin to open, as it cracks open
   In the Pulfrich filter effect, interference by the light-reduc-        a narrow space alongside the doorframe, with the outer edge
ing filter has the effect of retarding the light that does pass           of the door swinging over little more than an inch of flooring.
through it to the eye. As long as forms and objects are chang-       60   Designating this very limited time-space interval as a movie
ing position relative to each other as pictured frame to frame,           "shot". The most minimal movie shot possible, it consists of
a delayed picture seen in combination with a present-moment               only two running frames of film or video.
picture offers two slightly different pictures simultaneously                 In reality, there would be no way to sustain into unlimited
to the mind. Thus an artificial three-dimensional image can be            time the very limited action of the door cracking open; to keep
produced by the mind utilizing the same mechanisms that              65   opening and only opening yet never moving past that very
allow it, in viewing actuality, to produce a three-dimensional            limited phase of just cracking open. This motion is not
mental image from the pair of two-dimensional perspective-                repeated but sustained. The reality, of course, is that to remain
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 242 of 362


                                                      US 9,426,452 B2
                              43                                                                       44
in motion, and in forward motion only, one would have to                against its smooth continuity by momentary unit-replacement
move the door to a further phase of motion: the door would              or interjection by other picture units, as for instance: A,A,
have to open wider. And the designated space-time interval              B,B, C,C, A,D, B,B, C,E,C, A,A. The entire screen may
would be left behind.                                                   Eternalize with the same sequential rhythm (usually the case)
   This is similar to someone walking against the direction of          or different parts may sequence with different rhythms to
a conveyer belt walkway (as at an airport) and at exactly the           different pictorial effect.
same speed of the conveyer belt, continually walking forward               Many techniques commonly in use in computer and hand-
yet getting nowhere. The Etemalism technique is a sort of               crafted movie animation can be adapted to Eternalism use.
cinematic conveyer belt moving in an opposing direction to              For instance, similar to screen combinations of photographed
any moving image placed on it.                                     10   reality with animation cartooning, only a section or sections
   It is a conveyer belt with a beat, a flicker, a visual beat          of the screen image may be Eternalized while normal movie
capable of supple changes. In the history of cinema, flicker-           motion proceeds in other sections. Or a figure in normal
referring to visible intervals of darkness between flashes of           motion may move through an Eternalized scene. Or, among
successive film-frames, intrusive reminders of the mechani-             other combination possibilities, a smaller Eternalism (which
cal basis of the cinematic illusion-has been a pejorative          15   can be an object or shape or a separately framed scene) may
term. To commercially entertain, the technology needed to               be imbedded within a larger Eternalism, or may float before it,
quickly outgrow flicker. Yet in doing so some other illusion-           or move-substantial yet ghostlike-through it.
istic potentials of the art, very curious departures from life-         Stereo Vision and Special Requirements ofEtemalism Com-
like representation, were never discovered, their expressive            position
potential left untapped, until now.                                20      Eternalism images may be so composed as to create an
Method                                                                  impression of 3-dimensional volume, designed to appear
   Visible flicker is essential to Eternalism technique, which          more or less realistic, but never with the degree of realism as
investigates and utilizes different intensities of emphasis,            to fool anyone that they are other than images. No one will
frame choices and frame-counts of flicker in order to create            ever attempt to sink a hand into one to grab at passing fish as
entirely new illusions to augment cinema's repertoire of           25   children do at Sony I-MAX. Etemalism depth is readily
visual effects. Today's audiences are entirely receptive to             apparent and yet more problematic, as is its character of
non-realistic representation, the textures of visual technolo-          movement. Depth isn't simple there to be taken for granted,
gies are no longer unwelcome onscreen. Visible flicker does             but seems constantly caught in the act of being generated out
sometimes appear in movies in purposeful ways, usually rep-             of flat elements. Etemalism is an illusion of depth. Our minds
resenting lightning or machine-gun bursts, and even as rhyth-      30   are given the task of entertaining together two conflicting
mic hits of light-energy, but not with the methodology and              impressions: of things simultaneously appearing both flat and
results of Etemalisms.                                                  deep. However, the degree of 3-dimensionality that is there
   No less than three basic units, two pictures and a bridge-           can be seen without need of special viewing devices of any
interval (A, B, C), are necessary to create an Etemalism, even          sort, and in fact can be seen by many persons normally
when picture B might be only a slight modification, a shifting     35   deprived of any 3-dimensional vision (those missing sight in
or size reduction or expansion or tilting, etc. of picture A. On        one eye, for instance).
the simplest level, the series of units would proceed: A, B, C,            Depth as well as ongoing movement must be artificially
A, B, C, A and so on. Each unit interval may be of any                  composed in the making of Etemalisms. Calculated place-
effective time duration, an effective smooth-working dura-              ment of areas to be brought into working correspondence
tion for computer assembling is two frames per unit, shown         40   within a picture A and picture B is of paramount importance.
here as A,A, B,B, C,C, A,A, B,B, C,C, A,A and so on. It is                 It does happen that images are recorded on film or in
sometimes desired to insert transitional frames, usually                electronic media that work effectively enough when sequen-
50/50% (percentage mixture may vary) superimposed frames                tially overlayed with each other as-is, so as to need little or no
of adjacent units, shown here as: A, AlB, B, B/C, C, CIA, A             cut-and-paste rearrangement. But more often there are areas
and so on.                                                         45   not adequately corresponding in sequential location and
   Additionally, all re-appearances of the basic cycling units          therefore, when alternated quickly, will merely bounce back
comprising an Etemalism needn't be exactly the same. Strict             and forth from place (inA-frame) to place (in B-frame). In
mechanical repetition can give way to flexible variation                normal stereo-vision ones two eyes angle in and out from
within the limits imposed by what is necessary to sustain the           parallel alignment as they match corresponding areas on their
motion/depth illusion (unless one chooses to abandon the           50   two retinal images. Each retinal image is in fact 2-dimen-
illusion entirely for a period of time; it is expected that for         sional; 3-dimension vision is a result of this muscular match-
commercial movie use of the method, that the effect would be            ing, this pulling-into-alignment activity performed by
used intermittently, for selected scenes). Any number of fac-           muscles surrounding the eyes (as dictated to by viewers focus
tors comprising a unit-sequence may be altered from appear-             of interest) activity by the eyes and the mental comparing and
ance to appearance as it cycles, including colors, shapes,         55   processing oflike and unlike information sent by each eye to
placement of shapes, objects pictures, unit duration, etc., so          the brain. Only within a very limited interval of actual depth,
that the same Etemalism would seem to remain in play while              up to about twenty five feet distance for most humans, can we
going through subtle or even vibrant internal changes, before           effectively shift and overlay forms so as to discriminate depth
being replaced by a successive phase of motion or a distinctly          accurately (eyes work in parallel beyond that distance, with
other selection of picture/interval units. Change in the order     60   greatly reduced depth distinction). The closer to the eyes the
of units, such as A, B, C, A, B, C, A being replaced by B, A,           target of focus, the more the eyes have to cross, and the
C, B, A, C, B would initiate an immediate reversal in direction         different degrees or angles of crossing demanded as things
of pictured movement. Varying durations of units within an              approach or recede means that while one layer of depth will
Etemalism or traveling from Etemalism to Etemalism may                  be properly shifted to overlay figures, others will not be.
not only make for desired beat and rhythm changes but also         65   Selective focusing and shift in real-life visual experience,
affect the apparent character of motion and/or depth in inter-          selectively attending to the 3-D figures creates in the mind,
esting ways. A composer of a series may even choose to play             while ignoring-helped by a "dominant eye"-the remaining
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 243 of 362


                                                      US 9,426,452 B2
                              45                                                                       46
non-overlayed and doubled flat figures remaining in the twin             audio also demands little computer-memory) would commu-
fields of vision, peripheral to the focus of attention.                  nicate so much more than a still and flat image, or even a
   Ignoring such peripheral mismatchings in Etemalisms                   moving but flat image.
does not come so naturally. Because the image pictures alter-               The foregoing Detailed Description is to be understood as
nate in appearance, they don't quietly superimpose (with one             being in every respect illustrative and exemplary, but not
image largely discarded from mind due to our having a                    restrictive, and the scope of the invention disclosed herein is
"dominant eye"): non-overlayed areas will tend to jiggle and             not to be determined from the Detailed Description, but rather
bounce, usually a distraction. Unless that is the effect wanted          from the claims as interpreted according to the full breadth
in a particular instance, the procedures of artificially overlay-        permitted by the patent laws. It is to be understood that the
                                                                    10   embodiments shown and described herein are only illustra-
ing A and B picture-areas for the viewer will be carried out
                                                                         tive of the principles of the present invention and that various
throughout an Eternalism composition, into all peripheral
                                                                         modifications may be implemented by those skilled in the art
areas of the picture. Again, this can be done employing com-
                                                                         without departing from the scope and spirit of the invention.
puter graphics cut-and-paste techniques, with the filling of             Those skilled in the art could implement various other feature
areas left emptied (by removal or shifting of a form) usually       15   combinations without departing from the scope and spirit of
accomplished by the extending of adjacent colors.                        the invention.
   Picture-frames A and B may be near-identical or have only                The invention claimed is:
some elements with close visual correspondence. Similarity                  1. A system for presenting a video, the system comprising:
of shape and location within the frame are important factors                an apparatus comprising:
determining the effect. This is true to the point that entirely     20         a storage adapted to:
different pictured objects but of similar shape and on-screen                     store one or more image frames associated with a
location will give better results than two images of the same                        video; and
object recorded from perspectives too far apart or placed too                  a processor adapted to:
far apart within consecutive frames, in which case the images                     reshape a portion of at least one of the one or more
will be seen to vibrate or bounce back and forth without            25               image frames; and
visually combining into a single moving form. While match-                        cause the one or more image frames to be displayed;
ing image elements in pictures A and B must occupy almost                            and
the exact screen-space in order to combine properly, it will be             an electrically controlled spectacle comprising:
the differences between them (within close tolerances) that                    a spectacle frame;
will produce and determine the character of movement and            30         optoelectronic lenses housed in the frame, the lenses
dimensionality. Computer graphics cut-and-paste techniques                        comprising a left lens and a right lens, each of the
can be used to select and place, shrink and expand and oth-                       optoelectrical lenses having a plurality of states,
erwise manipulate matching elements (from any source) into                        wherein the state of the left lens is independent of the
effective screen-locations relative to each other. One or both                    state of the right lens; and
pictures may be collaged or stitched together from multiple         35         a control unit housed in the frame, the control unit being
sources, parts may be removed or inserted, lifted and                             adapted to control the state of each of the lenses inde-
reshaped or/and relocated. Even when the image is photo-                          pendently;
graphed from life and appears life-like, the process of com-                   wherein each of the lenses has a dark state and a light
position can be as exacting and labor-intensive and involved                      state; and
with techniques of artifice as cartoon animation.                   40         wherein when viewing the video the control unit places
Embodiments                                                                       both the left lens and the right lens to a dark state.
   In practice, the implementation of this technique opens up               2. An apparatus comprising:
a new world of visual effects. Its uncanniness may be empha-                a storage adapted to:
sized to create unsettling time-space aberrations for comic or                 store one or more image frames; and
dramatic effect in movies. Or, aiming for more realistic            45      a processor adapted to:
appearance, the method could be used to provide more lively                    obtain a first image from a first video stream;
"snapshots" of familiar things and events. For instance,                       obtain a second image from a second video stream,
people could carry, programmed into a Palm Pilot-type "elec-                      wherein the first image is different from the second
tronic wallet", a great many (low memory demanding) mov-                          image;
ing replicas of loved ones in characteristic living gestures,       50         stitch together the first image and the second image to
with heightened 3-dimensional presence. Even very limited                         generate a stitched image frame;
movement, limited 3-dimensionality, can enormously aug-                        generate a first modified image frame by removing a first
ment and reinforce visual information: i.e., a child's face                       portion of the stitched image frame;
breaks into a smile. Again, the very low demand of electronic                  generate a second modified image frame by removing a
memory by an Eternalism (cycling as few as two picture-             55            second portion of the stitched image frame;
frames with an interval of darkness), makes possible exten-                    generate a third modified image frame by removing a
sively illustrated electronic catalogues or even encyclopedias,                   third portion of the stitched image frame;
supporting hundreds and eventually thousands of Eternalized                    wherein the first modified image frame, the second
illustrations. A reader-viewer might observe a home appli-                        modified image frame, and the third modified image
ance in operation. Or study a visual sampling of an ocean           60            frame are different from each other;
wave breaking in its sweep to shore, study it as has never been                identifY a bridge frame;
possible before, forever breaking from peak ascendancy. One                    blend the first modified image frame with the bridge
may study a springing cat, sheath of muscles sliding over ribs                    frame to generate a first blended frame;
continually, available for sustained observation; or follow a                  blend the second modified image frame with the bridge
clear demonstration of the direction a screwdriver must turn        65            frame to generate a second blended frame;
to further imbed a screw. Any number of instances where                        blend the third modified image frame with the bridge
stereo-dimensional action (often audio-accompanied, as                            frame to generate a third blended frame;
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 244 of 362


                                                   US 9,426,452 B2
                            47                                       48
     overlay the first blended frame, the second blended
        frame, and the third blended frame to generate a com-
        bined frame;
     display the combined frame.
  3. The apparatus of claim 2, further comprising:
  spectacles adapted to be worn by a viewer of a video.
  4. The apparatus of claim 2, wherein the bridge frame
comprises a non-solid color.

                      * * * * *
Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 245 of 362




                EXHIBIT 4
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 246 of 362
                                      111111   1111111111111111111111111111111111111111111111111111111111111
                                                                                        US009948922B2


c12)   United States Patent                                            (10)   Patent No.:              US 9,948,922 B2
       Jacobs et al.                                                   (45)   Date of Patent:                   Apr. 17, 2018

(54)   FASTER STATE TRANSITIONING FOR                             (58)    Field of Classification Search
       CONTINUOUS ADJUSTABLE 3DEEPS                                       CPC .................................. G02C 11/10; G02C 7/00
       FILTER SPECTACLES USING                                                                   (Continued)
       MULTI-LAYERED VARIABLE TINT
       MATERIALS
                                                                  (56)                   References Cited
(71)   Applicant: VISUAL EFFECT INNOVATIONS,
                                                                                  U.S. PATENT DOCUMENTS
                  LLC, Plano, TX (US)
                                                                         3,991,266 A      11/1976 Baer
(72)   Inventors: Kenneth Martin Jacobs, New York,                       4,049,339 A       9/1977 Ledan
                  NY (US); Ronald Steven Karpf,                                              (Continued)
                  Corvallis, OR (US)
                                                                               FOREIGN PATENT DOCUMENTS
(73)   Assignee: VISUAL EFFECT INNOVATIONS,
                 LLC, Plano, TX (US)                              CA                2276190 A1        7/1998
                                                                  JP                7287191 A        10/1995
( *)   Notice:      Subject to any disclaimer, the term of this   JP             2000284224 A        10/2000
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by 0 days.                                         OTHER PUBLICATIONS

(21)   Appl. No.: 15/683,623                                      "Crystal Eyes 3 User's Guide", StereoGraphics Corporation (2000),
                                                                  2 pages.
(22)   Filed:       Aug. 22, 2017                                                            (Continued)

(65)                  Prior Publication Data
                                                                  Primary Examiner- Hung Dang
       US 2017/0374357 Al           Dec. 28, 2017                 (74) Attorney, Agent, or Firm- Ascenda Law Group, PC
                Related U.S. Application Data
                                                                  (57)                      ABSTRACT
(60)   Continuation of application No. 15/606,850, filed on
       May 26, 2017, now Pat. No. 9,781,408, which is a           An electrically controlled spectacle includes a spectacle
                        (Continued)                               frame and optoelectronic lenses housed in the frame. The
                                                                  lenses include a left lens and a right lens, each of the
(51)   Int. Cl.                                                   optoelectricallenses having a plurality of states, wherein the
       G02C 1100               (2006.01)                          state of the left lens is independent of the state of the right
       H04N 13104              (2006.01)                          lens. The electrically controlled spectacle also includes a
                         (Continued)                              control unit housed in the frame, the control unit being
(52)   U.S. Cl.                                                   adapted to control the state of each of the lenses indepen-
       CPC ....... H04N 1310431 (2013.01); G02B 261026            dently.
                      (2013.01); G02B 271017 (2013.01);
                      (Continued)                                                12 Claims, 54 Drawing Sheets


                                                                                              100
   Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 247 of 362


                                             US 9,948,922 B2
                                                     Page 2


       Related U.S. Application Data                              now Pat. No. 7,604,348, which is a continuation-in-
                                                                  part of application No. 11/928,152, filed on Oct. 30,
continuation-in-part of application No. 15/217,612,
                                                                  2007, now Pat. No. 7,508,485, which is a continua-
filed on Jul. 22, 2016, now Pat. No. 9,699,444, which             tion-in-part of application No. 11/372,723, filed on
is a continuation of application No. 14/850,750, filed            Mar. 10, 2006, now Pat. No. 7,522,257, and a con-
on Sep. 10, 2015, now Pat. No. 9,426,452, which is a              tinuation-in-part of application No. 11/373,702, filed
continuation of application No. 14/451,048, filed on              on Mar. 10, 2006, now Pat. No. 7,405,801, said
Aug. 4, 2014, now Pat. No. 9,167,235, which is a                  application No. 11/372,723 is a continuation-in-part
continuation of application No. 14/155,505, filed on              of application No. 10/054,607, filed on Jan. 22, 2002,
Jan. 15, 2014, now Pat. No. 8,864,304, which is a                 now Pat. No. 7,030,902, said application No. 11/373,
continuation of application No. 13/746,393, filed on              702 is a continuation-in-part of application No.
Jan. 22, 2013, now Pat. No. 8,657,438, which is a                 10/054,607, filed on Jan. 22, 2002, now Pat. No.
continuation of application No. 12/938,495, filed on              7,030,902.
Nov. 3, 2010, now abandoned, which is a division of
application No. 12/555,545, filed on Sep. 8, 2009,        (60)    Provisional application No. 60/661,847, filed on Mar.
now Pat. No. 7,850,304, which is a continuation-in-               15, 2005, provisional application No. 60/664,369,
part of application No. 12/274,752, filed on Nov. 20,             filed on Mar. 23, 2005, provisional application No.
2008, now Pat. No. 7,604,348, which is a continua-                60/263,498, filed on Jan. 23, 2001, provisional
tion-in-part of application No. 11/928,152, filed on              application No. 61/398,981, filed on Jul. 2, 2010.
Oct. 30, 2007, now Pat. No. 7,508,485, which is a
continuation-in-part of application No. 11/373,702,       (51)    Int. Cl.
filed on Mar. 10, 2006, now Pat. No. 7,405,801,                   G02B 27101                (2006.01)
which is a continuation-in-part of application No.                G02B 26102                (2006.01)
10/054,607, filed on Jan. 22, 2002, now Pat. No.                  G02C 11100                (2006.01)
7,030,902, said application No. 11/928,152 is a con-              G02B 27122                (2018.01)
tinuation-in-part of application No. 11/372,723, filed            G02C 7100                 (2006.01)
on Mar. 10, 2006, now Pat. No. 7,522,257, which is                G02C 7110                 (2006.01)
a continuation-in-part of application No. 10/054,607,             H04N 13/00                (2018.01)
filed on Jan. 22, 2002, now Pat. No. 7,030,902, said              H04N 13/02                (2006.01)
application No. 15/606,850 is a continuation-in-part      (52)    U.S. Cl.
of application No. 14/850,629, filed on Sep. 10, 2015,            CPC ..... G02B 2710172 (2013.01); G02B 2712207
which is a continuation of application No. 14/268,                          (2013.01); G02B 2712221 (2013.01); G02B
423, filed on May 2, 2014, now Pat. No. 9,167,177,                       2712228 (2013.01); G02B 2712264 (2013.01);
which is a continuation of application No. 13/168,                      G02C 7100 (2013.01); G02C 71101 (2013.01);
493, filed on Jun. 24, 2011, now Pat. No. 8,750,382,                             G02C 11110 (2013.01); H04N 1310033
which is a continuation-in-part of application No.                         (2013.01); H04N 1310422 (2013.01); H04N
12/938,495, filed on Nov. 3, 2010, now abandoned,                        1310425 (2013.01); H04N 1310429 (2013.01);
which is a division of application No. 12/555,545,                            H04N 1310434 (2013.01); H04N 1310438
filed on Sep. 8, 2009, now Pat. No. 7,850,304, which                       (2013.01); H04N 1310454 (2013.01); H04N
is a continuation-in-part of application No. 12/274,                    1310497 (2013.01); G02B 2027/014 (2013.01);
752, filed on Nov. 20, 2008, now Pat. No. 7,604,348,                         H04N 13/026 (2013.01); H04N 2013/0077
which is a continuation-in-part of application No.                       (2013.01); H04N 2013/0096 (2013.01); H04N
11/928,152, filed on Oct. 30, 2007, now Pat. No.                                    2213/002 (2013.01); H04N 2213/008
7,508,485, which is a continuation-in-part of appli-                                                           (2013.01)
cation No. 11/373,702, filed on Mar. 10, 2006, now        (58)    Field of Classification Search
Pat. No. 7,405,801, which is a continuation-in-part of            USPC ................ 351/158, 159.39, 41, 163, 51, 52;
application No. 10/054,607, filed on Jan. 22, 2002,                                     349/13, 96; 359/465, 490, 63, 83
now Pat. No. 7,030,902, said application No. 13/168,              See application file for complete search history.
493 is a continuation-in-part of application No.
12/555,482, filed on Sep. 8, 2009, now Pat. No.           (56)                   References Cited
7,976,159, said application No. 15/606,850 is a con-
tinuation-in-part of application No. 15/212,114, filed                       U.S. PATENT DOCUMENTS
on Jul. 15, 2016, now Pat. No. 9,716,874, which is a
                                                                 4,429,951   A    2/1984   Hirano
division of application No. 14/566,205, filed on Dec.
                                                                 4,528,587   A    7/1985   Jones, Jr.
10, 2014, now Pat. No. 9,426,442, which is a contin-             4,562,463   A   12/1985   Lipton
uation of application No. 14/333,266, filed on Jul. 16,          4,597,634   A    7/1986   Steenblik
2014, now Pat. No. 8,941,919, which is a continu-                4,705,371   A   1111987   Beard
ation of application No. 14/149,293, filed on Jan. 7,            4,717,239   A    111988   Steenblik
                                                                 4,805,988   A    2/1989   Dones
2014, now Pat. No. 8,913,319, which is a continu-                4,893,898   A    111990   Beard
ation of application No. 13/632,333, filed on Oct. 1,            4,907,860   A    3/1990   Noble
2012, now Pat. No. 8,657,439, which is a continu-                4,968,127   A   1111990   Russell et a!.
ation of application No. 13/151,736, filed on Jun. 2,            5,002,364   A    3/1991   Steenblik
2011, now Pat. No. 8,303,112, which is a continuation            5,015,086   A    5/1991   Okaue eta!.
                                                                 5,113,270   A    5/1992   Fergason
of application No. 12/555,482, filed on Sep. 8, 2009,            5,144,344   A    9/1992   Takahashi eta!.
now Pat. No. 7,976,159, which is a division of                   5,264,877   A   1111993   Hussey
application No. 12/274,752, filed on Nov. 20, 2008,              5,353,391   A   10/1994   Cohen eta!.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 248 of 362


                                                       US 9,948,922 B2
                                                               Page 3


(56)                    References Cited                            "In Short: The 3D Printing Process", Wicked3D.com (Apr. 28,
                                                                    20 17), downloaded from: http://www.wicked3d.com/, 22 pages.
                 U.S. PATENT DOCUMENTS                              "Leave the Competition in you Wake with Stereo 3D", StereoGraph-
                                                                    ics Corporation (2000), Crystal Eyes Product Sheet, 2 pages.
     5,365,278   A      1111994   Willis                            "NuVision: About Us", NuVision Technologies, Inc., Stereoscopic
     5,510,831   A       4/1996   Mayhew                            Viewing Solutions: Home Page (1998), retrieved from: https://web.
     5,512,965   A       4/1996   Snook                             archive.org/web/19980613032748/http://www.nuvision3d.com:80/
     5,552,841   A       9/1996   Gallorini et a!.                  aboutnvt.html, 3 pages.
     5,598,231   A       111997   Lin                               "NuVision: The Future is Now", NuVision Technologies, Inc.,
     5,619,256   A       4/1997   Haskell eta!.                     Stereoscopic Viewing Solutions: Home Page (1997), retrieved
     5,649,032   A       7/1997   Burt eta!.                        from:           https://web.archive.org/web/ 19980206083804/http:/I
     5,654,786   A       8/1997   Bylander                          nuvision3d.com:80/, 2 pages.
     5,692,117   A      1111997   Berend eta!.                      "StereoGraphics Developers' Handbook", StereoGraphics Corpo-
     5,717,412   A       2/1998   Edwards                           ration ( 1997), 66 pages.
     5,717,415   A       2/1998   Iue et al.                        "StereoGraphics E-2 Emitter for Workstations with VESA 3-pin
     5,721,692   A       2/1998   Nagaya eta!.                      mini-DIN stereo connector", StereoGraphics Corporation (1997),
     5,796,373   A       8/1998   Ming-Yen                          Setup and Installation Guide (0420071-00 1 Rev. A), 5 pages.
     5,808,588   A       9/1998   Lin                               "Unofficial H3D/Wicked3D Eyewear Page", Stereo3D.com (last
     5,821,989   A      10/1998   Lazzaro et a!.                    updated Dec. 28, 1998), retrieved from: https://web-beta.archive.
     5,835,264   A      1111998   Tandler et a!.
                                                                    org/web/2000 1204080700/http://www.stereo3d.com80/h3d.htrn, 14
     5,844,540   A      12/1998   Terasaki
     5,907,659   A       5/1999   Yamauchi et al.                   pages.
     5,920,374   A       7/1999   Vaphiades et a!.                  "Wicked3D eyeSCREAM Steroscopic Eyewear System",
     5,933,150   A       8/1999   Ngo et al.                        Metabyte, Inc., Quickstart Guide (ESQS Ver 1.0, Jan. 25, 1999), 11
     5,999,195   A      12/1999   Santangeli                        pages.
     6,057,811   A       5/2000   Edwards                           "Wicked3D eyeSCREAM Steroscopic Eyewear System",
     6,078,701   A       6/2000   Hsu eta!.                         Metabyte, Inc., User Guide (ES Nov. 10, 1998), 32 pages.
     6,088,052   A       7/2000   Guralnick                         Bradford, "StereoGraphics Products and Modern Displays",
     6,115,177   A       9/2000   Vossler                           StereoGraphics Corporation (2000), White Papers, retrieved from:
     6,163,337   A      12/2000   Azurna eta!.                      https://web.archive.org/web/200 102120 15732fW_}http://www.
     6,166,712   A      12/2000   Hoffman et a!.                    stereographics.com:80/htrnl/lcd-paper.htm, 1 page.
     6,198,524   Bl      3/2001   Osgood
                                                                    Fisher, "Viewpoint Dependent Imaging: An Interactive Stereo-
     6,220,709   Bl      4/2001   Heger
     6,269,122   Bl      7/2001   Prasad eta!.                      scopic Display", Massachusetts Institute of Technology, Thesis
     6,278,501   Bl      8/2001   Lin                               paper (Oct. 8, 1981), 29 pages.
     6,314,211   Bl     1112001   Kim eta!.                         Kunz; et a!., "Modified shutter glasses for projection and picture
     6,314,248   Bl     1112001   Ohmura eta!.                      acquisition in virtual environments", IEEE Computer Society, Pro-
     6,327,000   Bl     12/2001   Auld eta!.                        ceedings of the Virtual Reality 2001 Conference (VR'O 1), 3 pages.
     6,333,757   Bl     12/2001   Faris                             MacNaughton, "NuVision: 60GX Stereoscopic Wireless LCD
     6,385,245   Bl      5/2002   DeHaan eta!.                      Glasses", MacNaughton, Inc., NuVision 60GX Data Sheet (1997),
     6,392,689   Bl      5/2002   Dolgoff                           2 pages.
     6,429,881   Bl      8/2002   Olsen, IV                         May, "Perceptual Principles and Computer Graphics", Computer
     6,449,005   Bl      9/2002   Faris                             Graphics forum (2000), 19(4):271-279.
     6,452,582   Bl      9/2002   Rolston                           Rambler, "How They Put the Motion in Motion Pictures", The
     6,456,432   Bl      9/2002   Lazzaro et a!.
     6,456,745   Bl      9/2002   Bruton et al.                     Washington Post (Sep. 10, 1997), retrieved from: https://www.
     6,496,598   Bl     12/2002   Harman                            washingtonpost.corn/ archive/ 1997/09/1 0/how-they-put -t. .. es/
     6,510,002   Bl      112003   Tsang                             abae7c0e-dc66-4889-a52d-f25e363657b4/?utrn_term~.
     6,529,175   B2      3/2003   Tserkovnyuk et a!.                99b5977ccd83, 7 pages.
     6,573,882   Bl      6/2003   Takabayashi                       Smeltzer, et a!., "Design Model Image Presentation", In Experi-
     6,598,968   Bl      7/2003   Davino                            ences with CAAD in Education and Practice: eCAADe Conference
     6,678,091   B2      112004   Tropper                           Proceedings (1991), Munich, Germany, pp. 195-210.
     6,819,311   B2     1112004   Nose et al.                       Sueoka; et a!., "Improving the Moving-Image Quality of TFT-
     6,882,473   B2      4/2005   Geier eta!.                       LCDs", Conference Record of the 17th International Display
     7,030,902   B2      4/2006   Jacobs                            Research Conference (1997), ISSN 1083-1312, pp. 203-206.
     7,086,735   Bl      8/2006   Provitola                         Wisnieff; et a!., "Electronic displays for information technology",
     7,218,339   B2      5/2007   Jacobs                            IBM J. Res. Develop (May 2000), 44(3):409-22.
     7,405,801   B2      7/2008   Jacobs                            "Nvidia Corporation's Invalidity Contentions and P.R. 3-4 Docu-
     7,436,568   Bl     10/2008   Kuykendall, Jr.                   ment Production Accompanying Invalidity Contentions", May 8,
     7,508,485   B2      3/2009   Jacobs eta!.                      2017, Visual Effect Innovations, LLC v. Nvidia Corporation, Case
     7,522,257   B2      4/2009   Jacobs eta!.                      No. 2:16-cv-1345-JRG, 37 pages.
     7,922,321   B2      4/2011   Howell eta!.                      "Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
     8,864,304   B2     10/2014   Jacobs eta!.                      Document Production Accompanying Invalidity Contentions", Oct.
     9,167,235   B2     10/2015   Jacobs eta!.
                                                                    6, 2017, Visual Effect Innovations, LLC v. Nvidia Corporation, Case
 2003/0112507    AI      6/2003   Divelbiss et a!.
                                                                    No. 3:17-cv-03187-VC, 57 pages.
 2006/0244907    Al     1112006   Simmons
                                                                    "Exhibit Al-Japanese Patent Application No. JP2000284224 (A)
 2007/0147671    Al      6/2007   Di Vincenzo et a!.
                                                                    to Kuma ("Kuma")", Claim Chart from Nvidia Corporation's Inva-
 2010/0157425    Al      6/2010   Oh
                                                                    lidity Contentions and Patent L.R. 3-4 Document Production
 201110007132    Al      112011   Redmann et a!.
                                                                    Accompanying Invalidity Contentions (Oct. 6, 20 17), Visual Effect
 2012/0281961    Al *   1112012   Forbes               H04N 5/77
                                                         386/224    Innovations, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-
 2014/0125890 Al         5/2014 Xie eta!.                           VC, 122 pages.
                                                                    "Exhibit A2-U.S. Pat. No. 5,717,412 to Edwards ("Edwards
                                                                    '412")", Claim Chart from Nvidia Corporation's Invalidity Con-
                  OTHER PUBLICATIONS                                tentions and Patent L.R. 3-4 Document Production Accompanying
                                                                    Invalidity Contentions (Oct. 6, 2017), Visual Effect Innovations,
"G-Sync High Dynamic Range", Nvidia, Whitepaper (Mar. 2017),        LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 138
8 pages.                                                            pages.
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 249 of 362


                                                          US 9,948,922 B2
                                                                   Page 4


(56)                    References Cited                                "Exhibit B3-U.S. Pat. No. 5,796,373 to Lin 373 ("Lin '373")",
                                                                        Claim Chart from Nvidia Corporation's Invalidity Contentions and
                   OTHER PUBLICATIONS                                   Patent L.R. 3-4 Document Production Accompanying Invalidity
                                                                        Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
"Exhibit A3-U.S. Pat. No. 5,796,373 to Lin ("Lin '373")", Claim         Corporation, Case No. 3:17-cv-03187-VC, 50 pages.
Chart from Nvidia Corporation's Invalidity Contentions and Patent       "Exhibit B4-U.S. Pat. No. 5,808,588 to Lin ("Lin '588")", Claim
L.R. 3-4 Document Production Accompanying Invalidity Conten-            Chart from Nvidia Corporation's Invalidity Contentions and Patent
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia         L.R. 3-4 Document Production Accompanying Invalidity Conten-
Corporation, Case No. 3:17-cv-03187-VC, 87 pages.                       tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
"Exhibit A4-U.S. Pat. No. 5,808,588 to Lin ("Lin '588")", Claim         Corporation, Case No. 3:17-cv-03187-VC, 28 pages.
Chart from Nvidia Corporation's Invalidity Contentions and Patent       "Exhibit B5-U.S. Pat. No. 5,821,989 to Lazzaro ("Lazzaro")",
L.R. 3-4 Document Production Accompanying Invalidity Conten-            Claim Chart from Nvidia Corporation's Invalidity Contentions and
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia         Patent L.R. 3-4 Document Production Accompanying Invalidity
Corporation, Case No. 3:17-cv-03187-VC, 45 pages.                       Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
"Exhibit AS-U.S. Pat. No. 5,821,989 to Lazzaro ("Lazzaro")",            Corporation, Case No. 3:17-cv-03187-VC, 73 pages.
                                                                        "Exhibit B6-U.S. Pat. No. 6,057,811 to Edwards ("Edwards
Claim Chart from Nvidia Corporation's Invalidity Contentions and
                                                                        '811")", Claim Chart from Nvidia Corporation's Invalidity Con-
Patent L.R. 3-4 Document Production Accompanying Invalidity
                                                                        tentions and Patent L.R. 3-4 Document Production Accompanying
Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia   Invalidity Contentions (Oct. 6, 2017), Visual Effect Innovations,
Corporation, Case No. 3:17-cv-03187-VC, 125 pages.                      LLCv. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 97 pages.
"Exhibit A6-U.S. Pat. No. 6,057,811 to Edwards ("Edwards                "Exhibit B7-U.S. Pat. No. 6,088,052 to Guralnick ("Guralnick")",
'811")", Claim Chart from Nvidia Corporation's Invalidity Con-          Claim Chart from Nvidia Corporation's Invalidity Contentions and
tentions and Patent L.R. 3-4 Document Production Accompanying           Patent L.R. 3-4 Document Production Accompanying Invalidity
Invalidity Contentions (Oct. 6, 20 17), Visual Effect Innovations,      Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 176               Corporation, Case No. 3:17-cv-03187-VC, 42 pages.
pages.                                                                  "Exhibit B8-U.S. Pat. No. 6,278,501 to Lin ("Lin '501")", Claim
"ExhibitA7-U.S. Pat. No. 6,088,052 to Guralnick("Guralnick")",          Chart from Nvidia Corporation's Invalidity Contentions and Patent
Claim Chart from Nvidia Corporation's Invalidity Contentions and        L.R. 3-4 Document Production Accompanying Invalidity Conten-
Patent L.R. 3-4 Document Production Accompanying Invalidity             tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia   Corporation, Case No. 3:17-cv-03187-VC, 47 pages.
Corporation, Case No. 3:17-cv-03187-VC, 64 pages.                       "Exhibit B9-U.S. Pat. No. 6,314,248 to Ohmura ("Ohmura")",
"Exhibit AS-U.S. Pat. No. 6,278,501 to Lin ("Lin '501")", Claim         Claim Chart from Nvidia Corporation's Invalidity Contentions and
Chart from Nvidia Corporation's Invalidity Contentions and Patent       Patent L.R. 3-4 Document Production Accompanying Invalidity
L.R. 3-4 Document Production Accompanying Invalidity Conten-            Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia         Corporation, Case No. 3:17-cv-03187-VC, 35 pages.
Corporation, Case No. 3:17-cv-03187-VC, 74 pages.                       "Exhibit B10-U.S. Pat. No. 6,529,175 to Tserkovnyuk
"Exhibit A9-U.S. Pat. No. 6,314,248 to Ohmura ("Ohmura")",              ("Tserkovnyuk")", Claim Chart from Nvidia Corporation's Invalid-
Claim Chart from Nvidia Corporation's Invalidity Contentions and        ity Contentions and Patent L.R. 3-4 Document Production Accom-
Patent L.R. 3-4 Document Production Accompanying Invalidity             panying Invalidity Contentions (Oct. 6, 20 17), Visual Effect Inno-
Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia   vations, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC,
Corporation, Case No. 3:17-cv-03187-VC, 59 pages.                       43 pages.
"Exhibit A10-U.S. Pat. No. 6,529,175 to Tserkovnyuk                     "Exhibit B11-Metabyte's Wicked3D Eyewear", Claim Chart from
("Tserkovnyuk")", Claim Chart from Nvidia Corporation's Invalid-        Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
ity Contentions and Patent L.R. 3-4 Document Production Accom-          Document Production Accompanying Invalidity Contentions (Oct.
panying Invalidity Contentions (Oct. 6, 20 17), Visual Effect Inno-     6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
vations, LLC v. Nvidia Corporation, Case No. 3: 17-cv-03187-VC,         Case No. 3:17-cv-03187-VC, 23 pages.
74 pages.                                                               "Exhibit B12-Stereographics CrystalEyes", Claim Chart from
"ExhibitA11-Metabyte's Wicked3D Eyewear", Claim Chart from              Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4         Document Production Accompanying Invalidity Contentions (Oct.
Document Production Accompanying Invalidity Contentions (Oct.           6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,        Case No. 3:17-cv-03187-VC, 21 pages.
Case No. 3:17-cv-03187-VC, 35 pages.                                    "Exhibit B13-NuVision 60GX", Claim Chart from Nvidia Cor-
"Exhibit A12-Stereographics CrystalEyes", Claim Chart from              poration's Invalidity Contentions and Patent L.R. 3-4 Document
Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4         Production Accompanying Invalidity Contentions (Oct. 6, 20 17),
Document Production Accompanying Invalidity Contentions (Oct.           Visual Effect Innovations, LLC v. Nvidia Corporation, Case No.
6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,        3:17-cv-03187-VC, 23 pages.
Case No. 3:17-cv-03187-VC, 34 pages.                                    "Exhibit C1-U.S. Pat. No. 5,353,391 to Cohen ("Cohen")", Claim
"Exhibit A13-NuVision 60GX", Claim Chart from Nvidia Cor-               Chart from Nvidia Corporation's Invalidity Contentions and Patent
poration's Invalidity Contentions and Patent L.R. 3-4 Document          L.R. 3-4 Document Production Accompanying Invalidity Conten-
Production Accompanying Invalidity Contentions (Oct. 6, 2017),          tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
Visual Effect Innovations, LLC v. Nvidia Corporation, Case No.          Corporation, Case No. 3:17-cv-03187-VC, 30 pages.
3:17-cv-03187-VC, 38 pages.                                             "Exhibit C2-U.S. Pat. No. 6,327,000 to Auld ("Auld")", Claim
"Exhibit B1-Japanese Patent Application No. JP2000284224 (A)            Chart from Nvidia Corporation's Invalidity Contentions and Patent
to Kuma ("Kuma")", Claim Chart from Nvidia Corporation's Inva-          L.R. 3-4 Document Production Accompanying Invalidity Conten-
lidity Contentions and Patent L.R. 3-4 Document Production              tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
Accompanying Invalidity Contentions (Oct. 6, 20 17), Visual Effect      Corporation, Case No. 3:17-cv-03187-VC, 38 pages.
Innovations, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-         "Moving Picture Experts Group", Wikipedia, The Free Encyclope-
VC, 69 pages.                                                           dia, last modified on May 5, 2011, retrieved from: http://en.
"Exhibit B2-U.S. Pat. No. 5,717,412 to Edwards ("Edwards                wikipedia.org/wiki/Moving_Picture_Experts_Group on Jun. 22,
'412")", Claim Chart from Nvidia Corporation's Invalidity Con-          2011, 10 pages.
tentions and Patent L.R. 3-4 Document Production Accompanying           "MPEG-1", Wikipedia, The Free Encyclopedia,last modified on
Invalidity Contentions (Oct. 6, 20 17), Visual Effect Innovations,      Apr. 22, 2011, retrieved from: http://en.wikipedia.org/wiki/
LLCv. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 75 pages.          MPEG-1 on Jun. 22, 2011, 22 pages.
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 250 of 362


                                                          US 9,948,922 B2
                                                                   Page 5


(56)                    References Cited                                "Exhibit D1-U.S. Pat. No. 6,166,712 to Hoffman ("Hoffman")",
                                                                        Claim Chart from Nvidia Corporation's Invalidity Contentions and
                   OTHER PUBLICATIONS                                   Patent L.R. 3-4 Document Production Accompanying Invalidity
                                                                        Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
"Video compression", Wikipedia, The Free Encyclopedia, last             Corporation, Case No. 3:17-cv-03187-VC, 48 pages.
modified on May 22, 20ll, retrieved from: http://en.wikipedia.org/      "Exhibit D2-U.S. Pat. No. 6,269,122 to Prasad ("Prasad")", Claim
wikiNideo_compression on Jun. 22, 20ll, 4 pages.
                                                                        Chart from Nvidia Corporation's Invalidity Contentions and Patent
Dipert, B., "Video improvements obviate big bit streams", EDN:
                                                                        L.R. 3-4 Document Production Accompanying Invalidity Conten-
Information, News & Business Strategy for Electronics Design
                                                                        tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
Engineers (Mar. 15, 2001), pp. 83-102.
Dipert, B., "Video quality: a hands-on view", EDN: Information,         Corporation, Case No. 3:17-cv-03187-VC, 37 pages.
News, & Business Strategy for Electronics Design Engineers (Jun.        "Exhibit D3-U.S. Pat. No. 5,999,195 to Santangeli
7, 2001), pp. 83-96.                                                    ("Santangeli")", Claim Chart from Nvidia Corporation's Invalidity
Koenen, "Overview of the MPEG-4 Standard," International                Contentions and Patent L.R. 3-4 Document Production Accompa-
Organisation for Standardisation Organisation Internationale De         nying Invalidity Contentions (Oct. 6, 20 17), Visual Effect Innova-
Normalisation ISO/IEC JTCl/SC29/WGll Coding of Moving Pic-              tions, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 59
tures and Audio, Mar. 2002, retrieved from: http://mpeg.                pages.
chiariglione.org/standards/mpeg-4/mpeg-4.htrn on Jun. 22, 20 ll, 74     "Exhibit D4-Improving the Moving-Image Quality ofTFT-LCDs
pages.                                                                  ("Sueoka")", Claim Chart from Nvidia Corporation's Invalidity
Lit, A., "The magnitude of the pulfrich stereo-phenomenon as a          Contentions and Patent L.R. 3-4 Document Production Accompa-
function of target velocity", Journal of Experimental Psychology        nying Invalidity Contentions (Oct. 6, 20 17), Visual Effect Innova-
(1960), 59(3):165-175.                                                  tions, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 47
Lit et a!., "Simple reaction lime as a function of luminance for        pages.
various wavelengths", Perception & Psychophysics (1971), 10(6): 1-      "Exhibit D5-U.S. Pat. No. 5,933,150 to Ngo ("Ngo")", Claim
7.                                                                      Chart from Nvidia Corporation's Invalidity Contentions and Patent
Philips     semiconductors       MELZONIC          chip--Technology     L.R. 3-4 Document Production Accompanying Invalidity Conten-
backgrounder, Press Release by NXP, Mar. 3, 1997, pp. 1-5.
                                                                        tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
Photonics. com: Optics, Lasers, Imaging & Fiber Information
                                                                        Corporation, Case No. 3:17-cv-03187-VC, 37 pages.
Resource. Web. Jan. 12, 2012, retrieved from Wayback Machine
                                                                        "Exhibit D6-U.S. Pat. No. 5,692, ll7 to Berend ("Berend")",
May 22, 2017, https://web.archive.org/web/20 120 ll2083259/http:/I
www.photonics.com/, pp. 1-5.                                            Claim Chart from Nvidia Corporation's Invalidity Contentions and
"Exhibit C3-U.S. Pat. No. 5,907,659 to Yamauchi ("Yamauchi")",          Patent L.R. 3-4 Document Production Accompanying Invalidity
Claim Chart from NVIDIA Corporation's Invalidity Contentions            Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia
and Patent L.R. 3-4 Document Production Accompanying Invalidity         Corporation, Case No. 3:17-cv-03187-VC, 27 pages.
Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia   "Exhibit E1-"Bridge Frame" References", Claim Chart from
Corporation, Case No. 3:17-cv-03187-VC, 43 pages.                       Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
"Exhibit C4-U.S. Pat. No. 4,528,587 to Jones Jr. ("Jones Jr.")",        Document Production Accompanying Invalidity Contentions (Oct.
Claim Chart from Nvidia Corporation's Invalidity Contentions and        6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
Patent L.R. 3-4 Document Production Accompanying Invalidity             Case No. 3:17-cv-03187-VC, 62 pages.
Contentions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia   "Exhibit F1-"Bridge Frame" References", Claim Chart from
Corporation, Case No. 3:17-cv-03187-VC, 24 pages.                       Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
"Exhibit C5-U.S. Pat. No. 5,365,278 to Willis ("Willis")", Claim        Document Production Accompanying Invalidity Contentions (Oct.
Chart from Nvidia Corporation's Invalidity Contentions and Patent       6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
L.R. 3-4 Document Production Accompanying Invalidity Conten-            Case No. 3:17-cv-03187-VC, 159 pages.
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia         "Exhibit F2-"Stereoscopic Display" References", Claim Chart
Corporation, Case No. 3:17-cv-03187-VC, 37 pages.
                                                                        from Nvidia Corporation'S Invalidity Contentions and Patent L.R.
"Exhibit C6-U.S. Pat. No. 6,456,745 to Bruton ("Bruton")", Claim
                                                                        3-4 Document Production Accompanying Invalidity Contentions
Chart from Nvidia Corporation's Invalidity Contentions and Patent
L.R. 3-4 Document Production Accompanying Invalidity Conten-            (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corpora-
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia         tion, Case No. 3:17-cv-03187-VC, 102 pages.
Corporation, Case No. 3:17-cv-03187-VC, 28 pages.                       "Exhibit G1-"Bridge Frame" References", Claim Chart from
"Exhibit C7-U.S. Pat. No. 6,429,881 to Olsen ("Olsen")", Claim          Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
Chart from Nvidia Corporation's Invalidity Contentions and Patent       Document Production Accompanying Invalidity Contentions (Oct.
L.R. 3-4 Document Production Accompanying Invalidity Conten-            6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
tions (Oct. 6, 20 17), Visual Effect Innovations, LLC v. Nvidia         Case No. 3:17-cv-03187-VC, 62 pages.
Corporation, Case No. 3:17-cv-03187-VC, 46 pages.                       "Exhibit H1-"Bridge Frame" References", Claim Chart from
"Exhibit C8---Canadian Application No. 2,276,190 to Davidson            Nvidia Corporation's Invalidity Contentions and Patent L.R. 3-4
("Davidson")", Claim Chart from Nvidia Corporation's Invalidity         Document Production Accompanying Invalidity Contentions (Oct.
Contentions and Patent L.R. 3-4 Document Production Accompa-            6, 20 17), Visual Effect Innovations, LLC v. Nvidia Corporation,
nying Invalidity Contentions (Oct. 6, 20 17), Visual Effect Innova-     Case No. 3:17-cv-03187-VC, 33 pages.
tions, LLC v. Nvidia Corporation, Case No. 3:17-cv-03187-VC, 62
pages.                                                                  * cited by examiner
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 251 of 362


U.S. Patent       Apr. 17, 2018   Sheet 1 of 54        US 9,948,922 B2
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 252 of 362



U.S. Patent            Apr. 17,2018   Sheet 2 of 54    US 9,948,922 B2




                                y
              0
              0
              ("'..1
                                    e
                                    •
                                    00
                                    •
                                    ~
                                    ~
                              300   ~
110                                 ~

                                    ~
                                    =
 @rq;   ,.   -,
                                    >
                                    'e
                                     :-:
                                     ....
                                    ~-....l
                                     N
                                     0
                                     ....
                                     QO




                                     rFJ
                                     ('D
                                      =-
                                     a(.H

                                      0
                                      .....
                                      Ul
                                      .j;o.




                  t
                                      d
                                        rJl
                                        \C
                                     \c
                                        ~
                      FIG 3             00
                                     \c
                                        N
                                              Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 253 of 362




                                        N

                                        N
                                        =
                                                                             e
                                                                             •
                                                                             00
                                                                             •
              302                                                            ~
                                                                             ~
                                                                             ~
                                                                      400    ~

                           UFO        403        L 405                       ~
                                            ~·


                           Signal        Store &
                                                      t
                                                                             =
                            Stack        Manage ·--------
                            -            3Deeps                              >
                                                                            'e
                                         Signal                 103          :-:
                                                                             ....
                                                                            ~-....l
                                                            /                N
                                                                             0
                                                                             ....
                                                                             QO
            40'7\   J--~· Parse &     J-409
                           Store
              3Deeps      I eft and
              Si nal       -~    -
             , g ----     Right OD                                           rFJ
                              r                                              ('D
                                                                             =-
                                                                             ('D
                                                 13                          .....
                                                                             .j;o.

                                                                             0
                                                                             .....
                                                                             Ul
                                                                             .j;o.



             Left           R{ghT'
1.-.....j    Lens           Lens _r-----
            Control        Control 1'-417
               I      -                                                      d
                                                                             rJl
              +               +                                             '"'..c
             303                                                             '..c
                             305                                             ~
                                                                             00
                                                                            \c
                                                                                      Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 254 of 362




                             FIG4                                            N
                                                                             N

                                                                             N
                                                                             =
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 255 of 362


U.S. Patent       Apr. 17, 2018   Sheet 5 of 54        US 9,948,922 B2




      0
      0
      VI
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 256 of 362


U.S. Patent       Apr. 17, 2018                      Sheet 6 of 54       US 9,948,922 B2




                                                          \0




                                     (
                                                          ~
                  ~
                                     I
                                         .,......;
                                                                     \
                  ,.......               0            N
                  '-'
           N
           0
           ('\l
                  N
                             - \
                             \()
                             ,-..,       N




                                                               ;:




      0
      0
      \0
                                                                   e
                                                                   •
                                                                   00
                                                                   •
                                                                   ~
                                                         700       ~
                                                                   ~
110                                                                ~

                                                                   ~
                                                                   =
 ~           y       I
          Signal
         Receiving                                                 >
                                                                   'e
         Unit 102                                              ~    :-:
                                                                    ....
                                                                   ~-....l
                                   Control
                                                                    N
                                    Unit                            0
                                                                    ....
                                                                    QO
      302 ------                    503

                   703y                            /704             rFJ
                                                                    ('D
                                                                     =-
                                                                    a
                                                                     -....l
                     Multi -Left             iv1u1 ti-Right          0
                                                 Lens                .....
                       Lens                                          Ul
                                                                     .j;o.
                        506                      505

                          t
                                                                     d
                                                                       rJl
                                                                       \C
                                                                    \c
                                                                       ~
                                    FIG 7                              00
                                                                    \c
                                                                       N
                                                                              Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 257 of 362




                                                                       N

                                                                       N
                                                                       =
                                                                                      e
                                                                                      •
                                                                                      00
             102                                                                      •
                                                                                      ~
                                                                               800    ~
                                                                                      ~
                                                                                      ~
                       t'             LIFO      403    I 405                          ~
                                                                                      =
  401._ Read &                        Signal       Store &
                 Store                Stack        l\.1anage
                3Deeps i--Ii'>        ==                       1--
                                                   3Deeps                             >
                                                                                     'e
                Signal                                                   503          :-:
                                                    Signal
                                r --'                  .J            /
                                                                                      ....
                                                                                     ~-....l
                                                                                      N
                                                                                      0
            407\.
             f-               Parse &
                                                                                      ....
                                                                                      QO
                                       _........409
               3Deeps f---lio   Store
               Signal         Left and                                                rFJ
                              RightOD                                                 ('D
                                                                                      =-
                                                      413                             ('D
                                                                                      .....
            41,             ~                                                         QO
                                                   _L/l                               0
     815               fLeft    onj                                                   .....
                                               [Right OD                              Ul
                            J                                                         .j;o.
            """ __£                       ..
             Left Lens         Right Lens
.._______
            l'v1ultilayer I+-- Multilayer t+-
              Contro]           Control 18"17
                 I
                .!..
                                                                                      d
                                                                                      rJl

              506                      505                                           '"'..c
                                                                                      '..c
                                                                                      ~
                                                                                      00
                                                                                     \c
                                                                                               Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 258 of 362




                                       FIG 8                                          N
                                                                                      N

                                                                                      N
                                                                                      =
                                                                                                                                                                  e
                                                                                                                                                                  •
                                                                                                                                                                  00
                                                                                                                                                                  •
                                                                                                   900
                                                                                                                                                                  ~
                                                                                                                                                                  ~
                                                                                                                                                                  ~
          2.0    .-::::-=~= . . . . . .,. . . . . . . . . . . . . . . . . 1................   ·············· ····· ······ fls···························          ~

                                              !                             l                                             i                                       ~
                                                                                                                                                                  =
                                        Polential V=2.0'f                                     ;       -\903

          1.5                                                               i                                                                                     >
                                                                                                                                                                  'e
~                                                                                                                                                                  :-:
  u
  (1)
 IZI
                      ----·- 1---
                       922
                                        t------ I ·
                                              !                                               i                           i                                        ....
                                                                                                                                                                  ~-....l
"--"      1.35
  (1)                                                                                                                                                              N
                                                                                                                                                                   0
  E                                                                                                                                                                ....
                                                                                                                                                                   QO
~         l.O
  c
  0
 ......
                    --------- t-~---L+---~----+---~           I              ~                !                           l
                                                              I              I                !                           I
.r;j                                                                                                                                                               rFJ
                                                                             I                t                           !
·-c
                                                                             i                i                           !                                        ('D
                                                                                                                                                                    =-
                                                                                                                                                                   ('D
                                                                             i                i                           !                                         .....
~         0.5                                                                                                                                                       \0
                                    --.                                      !                i                 -I-                                                 0
                                                                                                                                                                    .....
                                                                                                                                                                    Ul
                                              I               :          i                    I                           I                                         .j;o.
          0.25                                 !              I              i                i                               i
                                               i              i      92'1!                    i                               !                             901
                                                              I                                                               i
                                                              I/
                                              !i                           -1;                I'
                                               i             tr/                 '
                                             80%            70%            60%                40%                        20%                      _.A)Ofr
                                                                                                                                          /oa:k                     d
                    906                            Transmissivity(% Transmission of Light) 905                                                                        rJl
                                                                                                                                                                      \C
                                                                                                                                                                   \c
                                                                                                                                                                      ~
                                                                                                                                                                      00
                                                                                     FIG 9                                                                         \c
                                                                                                                                                                      N
                                                                                                                                                                            Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 259 of 362




                                                                                                                                                                      N

                                                                                                                                                                      N
                                                                                                                                                                      =
                                                                                                        e
                                                                                                        •
                                                                                                        7J).
                                                                                                        •
                                                              1000
                         ___....902                                                                     ~
                                                                                                        ~
                                                                                                        ~
             2.0                                                                                        ~

                                                                                                        ~
                                                                                                        =
                                                                        r
                                                                        !
              1.5                                                    -4------------...i
                                                                        !              :                 >
,-...._              I .922                                                                             'e
  u                                                                                                      :-:
  cu
  rJ)
                                                                        I                                ....
              1.35                                                       ~                              ~-....l
'-"
  cu                                                                     i
                                                                         I
                                                                                                         N
                                                                         i                               0
  E                                                                                                      ....
                                                                                                         QO
E-
·-s::         1.0
  0                  I /1012
 .......
  r J)
                                                                                                         rFJ
·-·-s::
  t':l       0.75                                                                                        ('D
                                                                                                         =-
  1-<                                                                                                    ('D
E-                                                                                                       .....
              0.5                                                                                        ....
                                                                                                         0
                                                                                                         0
                                                                                                          .....
              0.25                                                                                        Ul
                                                                                                 901      .j;o.

                                                                                             /
                                                                                           L_ ___..,.
              0.0
           Clear /1 (}0%              80% 70%   60%         40%         20%         ~)%
                     I    I
                     i    ti                                                      /Dark
               -+·~+--                 Transmissivity(% Transmission of Light) 905                        d
                                                                                                          rJl
             1<}(, loss in the                                                                           '.0'-.C
              Clear State                                                                                 '..c
                                                                                                            ~
                                                                                                          00
                                                                                                         \c
                                                                                                            N
                                                                                                                   Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 260 of 362




                                                  FIG 10                                                    N

                                                                                                            N
                                                                                                            =
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 261 of 362


U.S. Patent       Apr. 17, 2018   Sheet 11 of 54       US 9,948,922 B2
                                                               e
                                                               •
                                                               00
                                                               •
                                                               ~
                                                        1200   ~
                                                               ~
110                                                            ~

                                                               ~
                                                               =
 ~           y       I
          Signal
         Receiving                                             >
                                       1202                    'e
         Unit 102                                               :-:
                                                                ....
                             Control ~ ,   1   Switch          ~-....l
                                                                N
                                                                0
                                                1101            ....
                                                                QO
      302 -----

                                                /1205           rFJ
                                                                ('D
                                                                 =-
                                                                a
                                                                ....N
                                                                 0
                         Lens                                    .....
                                                                 Ul
                         106                                     .j;o.



                          t______

                                                                 d
                                                                   rJl
                                                                   \C
                                                                \c
                                    FIG 12                         ~
                                                                   00
                                                                \c
                                                                   N
                                                                         Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 262 of 362




                                                                   N

                                                                   N
                                                                   =
                                                                                            e
                                                                                            •
                                                                                            00
                                                                                            •
                                  1202                          31 )2                       ~
                       /1103                                                  1300          ~
                                                                                            ~
                                                                                            ~

                                                        ,.--...--                           ~
                                                                                            =
                       1 70
                               Switch I
                                                 Swl
                                  Or                                          I             >
                                                                                            'e
                                \Vitch 2?                                                    :-:
                                                                                             ....
                                                                                            ~-....l
                                     Sw2                                         IO:t   I    N
                                                                                             0
                                                                                        ~    ....
                                                                                             QO



1240                                  13~
       "~
            131~         --                                                                  rFJ
                                                                                             ('D
                                                                                              =-
                                         Right   0!21
                   f    ~e~rool
            lz:s                                                                             a....
                                                                                              (.H

                                                                                              0
              Left                 Right
                                     '-'
                                                                                              .....
                                                                                              Ul
              Lens       """       Lens f.t--                                                 .j;o.


             Control              Control r-.1317
                                                                               --~-




                                                                     I
                                                             _________l                       d
                                                                                                rJl
                                                   "l                     -----+1203            \C
                                                 1205                                        \c
                                                                                                ~
                                                                                                00
                                                                                             \c
                                                                                                N
                                                                                                      Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 263 of 362




                                                  FIG 13                                        N

                                                                                                N
                                                                                                =
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 264 of 362


U.S. Patent       Apr. 17, 2018   Sheet 14 of 54       US 9,948,922 B2
                                                            e
                                                            •
                                                            00
                                                            •
                                                            ~
                                                            ~
                                                            ~
           1500                      1525                   ~

                                                            ~
                                                            =
                                      501      1502
                                                             >
                                                            'e
                                                             :-:
                   c--15{         ~4--1504                   ....
                                                            ~-....l
                                                             N
140{                                           1506          0
                                                             ....
                                                             QO




                                                             rFJ
                      41{                                    ('D
                                                             =-
                                                             ('D
                                                             .....
                                                             ....
                                                             Ul
                             20                       106     0
                                                              .....
                                                              Ul
                                                              .j;o.
                      411{        ~204
                                                06
                                    '2o7
                                                              d
                                                              rJl
                                                             ___'..c
       _FI(1 15a                     FIG 15b                  '..c
                                                                ~
                                                              00
                                                             \c
                                                                N
                                                                       Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 265 of 362




                                                                N

                                                                N
                                                                =
                                                                             e
                                                                             •
                                                                             00
                                                                             •
                                                                             ~
                                                            1600             ~
110                                                                          ~
                                                                             ~

                                                                             ~
                                                                             =
 ~ Si~nal ~]Receiving
                                                              Power          >
                                                                            'e
            Unit 102                                                         :-:
                                                               Unit   301    ....
                               Control                                      ~....:J
                                                   Switch      104           N
                                 Unit                                        0
      302                                           1101                     ....
                                                                             QO
             -------            1403
                                .,..............

                       16031                        /1605                    rFJ
                                                                             ('D
                                                                             =-
                                                                             ('D
                                                                             ......
                          Left                                               ....
                                                                             0\
                                                                             0
                                                                             .....
                                                                             Ul
                                                                             .j;o.




                                                                             d
                                                                             rJl
                                                                            __'..c
                                                                             '..c
                                         FIG 16                              ~
                                                                             00
                                                                            \c
                                                                                      Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 266 of 362




                                                                             N
                                                                             N

                                                                             N
                                                                             =
                                                                                                                    e
                                                                                                                    •
                                                                                                                    00
                                                                                                                    •
                             302                                                                                    ~
                                                                                                                    ~
                                                                                                                    ~
                                                                                                      1700          ~

                                       /1403              12P2                                                      ~
                                                                                                                    =
                                             1761\-                                                                 >
                                                                                                                    'e
                                                                              v        --------------------------
                                                                                                                     :-:
                                                      Change both                                                    ....
                                                                                                                    ~--...l
                                                      right and left                                                  N
                                                                                                                     0
                                                      lens of layer                                                  ....
~103                                                                        /!03a                                    QO
                                                     1 and 2 to clear
                                          1763
                                               "-                                                                    rFJ
                                         h                              ~                                            ('D
                                                                                                                      =-
                                                                                                                     ('D
                                                                                                                      .....
                                                                                                                      ....
                                                                                                                      --...l
                                                                                                                      0
                                                                                                                      .....
                                                                                                                      Ul
                                                                                                                      .j;o.


L....,.________   --------         !           '------------------          -------~




                                   I         ~l6os                -                I            -         1603          d
                                                                                                                        rJl
                                                                                                                     ~
                                                                                                                        \C
                                                                                                                        ~
                                                                                                                        00
                                                                                                                      \c
                                                        FIG 17                                                          N
                                                                                                                               Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 267 of 362




                                                                                                                        N

                                                                                                                         N
                                                                                                                         =
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 268 of 362


U.S. Patent       Apr. 17, 2018      Sheet 18 of 54       US 9,948,922 B2




                                                      c
                                  Fig. 18A




                                  Fig. 188




                                  Fig, 18C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 269 of 362


U.S. Patent       Apr. 17, 2018      Sheet 19 of 54    US 9,948,922 B2




                                  !NnrvrmJAL




                                  SLENOA/5

                                  Fig. 19A




                                  Fig_ 198

                             REPEATING SER.EES




                                  Fig. 19C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 270 of 362


U.S. Patent       Apr. 17, 2018         Sheet 20 of 54    US 9,948,922 B2




                                  INDIVDUAL




                         D                          E
                                  Fig~      20A

                                    SERIES




                        D               F             c
                                 Fig. 208
                                REPEATING SERIES




                                               AA
       c      D             E            C        D       E     c
                                 F~g.   20C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 271 of 362


U.S. Patent       Apr. 17, 2018      Sheet 21 of 54    US 9,948,922 B2




                                  Fig. 21A
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 272 of 362


U.S. Patent       Apr. 17, 2018      Sheet 22 of 54    US 9,948,922 B2




                              Fig. 22A




                                  Fig. 228




                                  Fig. 22C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 273 of 362


U.S. Patent           Apr. 17, 2018        Sheet 23 of 54   US 9,948,922 B2




           ~---~~--"'"&'~~»'='"'~~
                          -~,

                          ~




                                                B
                                         Fig. 23A
                                          SERIES




                                            .a
                                        Fig. 238
                                     REPEATlNG SERifS




                                           (;
                                       Fig. 23C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 274 of 362


U.S. Patent       Apr. 17, 2018                               Sheet 24 of 54                                             US 9,948,922 B2




                             ~......". . . . . . . . . . ~~~~~
                                                         ..   ........,"!0>.,,....., ....."'''~''~~~,,"0,}
                                                                              ~




                                                 BLEND ,-tit
                                             ;Supt•rim~)lt1i;ll:t' ~

                                          Fig. 24A




                                          Fig. 248




                                        MR                             '8                                    rut:   (:
                                       Fig. 24C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 275 of 362


U.S. Patent       Apr. 17, 2018       Sheet 25 of 54       US 9,948,922 B2




                           o Fig. 25A          E
                                   S£RJf,.S




                                       E               c
                                  Fig. 258




                              Fig. 25C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 276 of 362


U.S. Patent       Apr. 17, 2018      Sheet 26 of 54    US 9,948,922 B2




                                  Fig. 26A
                            :R:EPEATtN(~   SEam§
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 277 of 362


U.S. Patent       Apr. 17, 2018      Sheet 27 of 54       US 9,948,922 B2




                                  INDIVDUAL




                  G               Fig. 27A            H
                                   SERIES




              G                         H                 c
                              Fjg. 278
                           REPEATING SERIES




     c        G       H             c           G         H     c
                            Fig. 27C
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 278 of 362


U.S. Patent         Apr. 17, 2018        Sheet 28 of 54       US 9,948,922 B2




                                    8 FRAME SERIES




       M        J               K               L         M




                J           K                 N           M
                                      Fig, 28
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 279 of 362


U.S. Patent       Apr. 17, 2018         Sheet 29 of 54       US 9,948,922 B2




                   EXAMPLE Of         C0~4POUND   ACTlV\TY




        A'(                   .\/fi
                                      Fig. 29
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 280 of 362


U.S. Patent       Apr. 17, 2018          Sheet 30 of 54   US 9,948,922 B2




                                   ,...,.......~,.




                            l              ~ ~
                             ~~
          ·~
                                       2                    .3
                                  Fig. 30
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 281 of 362


U.S. Patent       Apr. 17, 2018      Sheet 31 of 54          US 9,948,922 B2




                  Video Display Manager               3100

                                                 Decompression
                  Processor
                                                    Module
                    3110
                                                     3120



                                                  Bridge Frame
                                                   Generator
                Storage 3140                          3130

                 Compressed
                Video File 2500                   Frame Display
                                                     Module
                                                      3150




                                  Fig. 31
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 282 of 362


U.S. Patent        Apr. 17, 2018             Sheet 32 of 54    US 9,948,922 B2




            Receive data comprising a compressed image
             frame and temporal redundancy information
                                                               v  3210




                                         r

                    Decompress the image frame                 v  3220




                                    ,,                            3230
           Generate a plurality of bridge frames that are
              visually dissimilar to the image frame
                                                              I
                                   ,,
         Blend the image frame and the plurality of bridge
                                                              /3 240
         frames, generating a plurality of blended frames

                                   ,,
                                                              /3 250
                   Display the blended frames




                            Fig. 32
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 283 of 362


U.S. Patent       Apr. 17, 2018   Sheet 33 of 54      US 9,948,922 B2




                              Fig. 33




              Fig. 34A                         Fig. 348
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 284 of 362


U.S. Patent                Apr. 17, 2018      Sheet 34 of 54           US 9,948,922 B2




                     Fig. 35A                                   Fig. 358

                                   3510               3520




                                           Fig. 35C

                   3510          3520        3590        3510        3520



            ''
            ~···




    __"_ _ _.J l\"«- ,__;_,~~«
                                           Fig. 350
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 285 of 362


U.S. Patent       Apr. 17, 2018        Sheet 35 of 54             US 9,948,922 B2




                            Computer           3600



               Processor
                 3601
                                                      Memory
                                                       3603

                Storage
                 3602

                                                  In put/Output
                Network                               3605
                lntertace
                  3604




                              Fig. 36
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 286 of 362


U.S. Patent                  Apr. 17, 2018           Sheet 36 of 54                US 9,948,922 B2




       -:roo

       600 -


       500


       41]() -




       200 -


       100 -
                                                                                          3701


          H1.ght ~k:-<        Night::!ky-                               Grey~ey           (:lear ~ky
                                                   Glerusk;h
    Ci)udy wi!l-.:tii moon     Fullmm~      3704               3713     alnDml
                                                                                   3702    att-.:tm>

                             Luminance - -log[ cam!eJa per square metre (cd/m2)1




                                                   Fig. 37
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 287 of 362


U.S. Patent                   Apr. 17, 2018                    Sheet 37 of 54                           US 9,948,922 B2




     3800
      No J:Vi.otion Ott Screen                   R-L Direction of1.1otion       L-R Directio11 of 1\>i.otion




                                                                                             /F,"       - .......
                                                                                3855
                                                                                       _,/    1\        389o   ·
                                                   3810                                       I '           '~d!      381o
                       ",_.....-·-...r'
                                          3810
                                                       '\                                    I
                                                                                             I
                                                                                                    \
                                                                                                        \
                                                                                                               i
                                                                                                               . ./
                                                               :;   y;   I               ~              4      T       I




       Left Eye        Bight Eye                   Left. Eye                     Left Eye



            Fig. 38A                                        Fig. 388                    Fig. 38C
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 288 of 362


U.S. Patent                   Apr. 17, 2018          Sheet 38 of 54                 US 9,948,922 B2




          Reti'lV*l fu~dion
          Ti.rrul (rn£et:)

                   3703
   71JQ - ...../

   61]0

    5{JQ -

   4lJO -




                                                                                          3701

                                               t
                                               ~1                 ,.I +!
                                                     )-''--...,.
                                                     I         ,. . . . .__. 3910
                              Luminance - - log[ candela per square metre (cdfml)]
                   (c)




                                                   Fig. 39
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 289 of 362


U.S. Patent                   Apr. 17, 2018           Sheet 39 of 54                   US 9,948,922 B2




       R(;tinalH,~t~.cb:n<      4000
       Time (m:;ec)


                _,.. 3703
   700 .... /




                                                                                                3701
                                                                                            /
                                                                                           _/



                                                                                           +4
                             Lurrrin.an.ce --log[ candela per square metre (cd/rn2)]




                                                Fig. 40
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 290 of 362


U.S. Patent                                  Apr. 17, 2018                    Sheet 40 of 54                           US 9,948,922 B2




                              .AJgmitlun t.o Calculate Optin:tal Optical Density of Neutral Density l.eus
   4100
                          S'tep   Oper-aticn
                          1       (1) As o. :Jm'tc~te toi bad. gr:omtd :ttlDiion 1cltt~ the                     F:raru.e 1-.

          ..
                    _,.           hltizm1.tcl Gompcm.ett! of tl:'l€ mco:Jt pron:tllienl                     ::\
                                                                                                            tf.' _________ :       l
           ~                      motior: w.ctor in ar, uppervrutic1r1 oft he fnrrt.e atrl              I
                                  se-t ta L'itSc:Uvlatiohh>'
                                                                                                                         \
   4110                                                                                                4115                  4111
                                  (il.) As a sun:ogatol fut· rbregl:Dmilimotian t~ tlte
                                  1'\QtU:ontd cotnpolleni of the l~<ost prc:~n1
                                                                                                       4116                  4112
                                                                                                            ... ~ ~~~~~~"""'/  .
                                  rootio rnrecl\:lr ilu. bottom portion oftm. fi~ &d.
                                  rei to LatSGIMotion~t                                                  .' I    'I                I



                                  L'"ft io right :motinn has a negatr.,.., sign. and right to left rn.otion ha;; a posihve s1gn

   4120
                     ')           LatScxMotk:n = wtScrt..-Iotionl:l>t- La.tS crMol ionr•r
          -         r~
                                  L1.ll'l'l.inahee"" Avgbrightn.;_,ss dPi:rels in FraJ:tte lt
   4130   .... .. 3  •



          .~-.A                   C:ili:u ~t~ £,~.(lurr:.ilmxl.ct:~, Li\t:Sr:rf>t!otio;i.)
   4140
                          5       I.f -10dpi e::I..atScJMctio:n < lOdpi then
                                      ~;~t RightL~tlt to Cl~~StahOD uld ~et t~fiLHi.S tc Cle.a1St~teOD

               ,.
                    .r            Else if L.'itScrMc:ob:nt ..;= - ID~:d then
          /:"                         s.,t Leftlens to fh.1ht(l'llltlil'L;"1liC~, LatScrMolion) w RlghtUl\S ta ClEerStilt&OD
   4150                           EJ:l>O if LatSmMob:.m '"'"' 10dp~ H~n
                                     O!~t Rig±llli.!~ill   to f,.~0(hn'ci!l&n.c f!, L'JJS caMohcm) awl li.!!lLtui!J Ia ClemSiaieOD
                                  Etrl :if




                                                                         Fig. 41
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 291 of 362


U.S. Patent               Apr. 17, 2018            Sheet 41 of 54                           US 9,948,922 B2




        -<!.2.?2- ~------------..,!
        !
        !
        !     4231                                         4232     'UR
                       'UL                                                                          4210

                            I                                             I
                                                              - .......... !) ......... +
                   -•······0 .. ·····•+
             4242 '         '\.    -., 424
        !                      4245 3        I

        ---------------------
            4223                                       4224
        - - - -~~- - -- - - - - -- - - ....
        I
        !
                                                      -----~----------- ....



                                             I
                                             !
        ~--------------------


       4200



                                                 Fig. 42
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 292 of 362


U.S. Patent               Apr. 17, 2018              Sheet 42 of 54                US 9,948,922 B2




       Rttnw Re artio:n                                        4300
       Time (nltltc)




                                                                                          3701

                                                 I      .\I             I
                                                 D        +1          +·~
                                                                       "
                                  4315                 4310
                          Luminance , ·log[ car.Aela per square metre r:cct/m2)J




                                             Fig. 43
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 293 of 362


U.S. Patent                  Apr. 17, 2018              Sheet 43 of 54                  US 9,948,922 B2




                                                                 Fig. 44




        Retinal M(ll:!!ion
        Tin~t    (lXI!>ec)
                                                                          4500




      500 -

      400                                                                               Fig. 45




            -4                                                     +1                  +j    +4
                                                                 4510
                               Lurnin.ance   ~ ~   bg[candl'la per square me1:re (cd/m2)]
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 294 of 362


U.S. Patent                          Apr. 17, 2018                Sheet 44 of 54                                                                          US 9,948,922 B2




                                                     ------·--· 4690
                                                                                                                                                          4600
                                                         \!               ,..------.," . ·' 4630
                                                         i
                                                         ~
                                                                     tf.efom.~aH~~\
                                                                        ... ". '
                                                          /'"".......~     v li]~(!~
                                                                                                  i
                                                         i \
                                                         :~
                                                         }
                                                                         ""'
                                                                           Dulput }
                                                                                          ~···/
                                                                            ·--........--"'

                                                                                                                                                   4654
       4620 ___..~--                                                                                   ~~~~~~~~~~~~~'''''''''''''''';




                                                                                                          4660                                      / • 4662
                                                                 4653                                            ,.                      ././~"-..,/
                        ___..___..........,./4651
              ,..........                                                                                      ./'
                                                                                                            <0 /'
                                                                                                                               ..r"'
                                                                                                                          / ' ;•O
                                                                                                                                                          /'                     ....../ ..."'

                            T"..ead and Store                                                                 •· L:J.t.SaMC:lion '? r'
                                                                                                                     ..............                                 ,..,.~···'
                            List of tvldion            Re:1d alllvl.ohon                                                              \......               -''""
                                                                                                                                                .,_       ,./ . 4661
                            Vecton ::MV)              VectDrs (MV) snd.                                        4671                               'y'={}'
                        .li,ml LUtn irlo :'tiW        Calr::u.Jate Lateral
                                  .•'1'"'
                                  I L-1                Screen Mr.itJo:tl                                       Clr-Cir"' I
                                 ' ·'
                              From Video             (L.aiScrlviatwn) 11ml                                                                       1130
                   FOIT!'I.8.t ConversHm            Opt.ic:al Denstt;; (OD)                                    FDmulate
                                                                                                                    Tx 3iql8.1 "~- 4672
                              ,...,,   '
                              t,run                                                                   4670·-  &


         465 ~~~~mmmm
                                                                                                      OD·Cir .............f.<>:...... C!r·OD



                                                                                                                 4695




                                                              Fig. 46
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 295 of 362


U.S. Patent             Apr. 17, 2018     Sheet 45 of 54    US 9,948,922 B2




                                                           4700
             4790 '"'-,




                Ato D
               Convffi::r



               .Meraorj
                Control
                   In




   4702




                                        Fig. 47
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 296 of 362


U.S. Patent                 Apr. 17, 2018                 Sheet 46 of 54                        US 9,948,922 B2




        4801                 4803                4805            4807 ....     4809            4811   ·~
                ''"'-.              ·-....-.,           '"'-.                         ··-...
          F:rame #          Left Lens           Right Lens       Mohon        Direction         Lurninanc~
                            OD                  OD               Vector



               n+ I


               n.+3
               n+4
               n+5
               n+6



                                                                                                      4800
                                                       Fig. 48


                                                                       4900




                                                                    Potr.t1tml "' 2 ov




                                                                                                      Fig. 49
       4923 --·--50.0% Tx




                                                 Q.5                          15               2.0     Voltage
                                                        4934
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 297 of 362


U.S. Patent                                    Apr. 17, 2018                                                  Sheet 47 of 54                                                                                               US 9,948,922 B2




                                      5002                                                                                                                                                          5000
                  20                                    .                                 .
                                                 PaientJ.OI.l V~2. 0\f                                                                                                                                                                    5003

                  1.5
     ..-;:;·.
       a.>
       c·,
     -~~
       <!..<
      g
     1-<          10
      ;:::                       5022
       0
     .-s
       ~?..-
                   0.8

     ....~

                                                                                                                                                                                                                                          5001
                  0.0
                        0.0                           03                               1)6                                09                                     1 ·1                            .....·L5
                    G1W~,                                                                                                                                                                     /"Dark
                                      5004                                                 Optical Density                                                                     5005

                                                                                                  Fig. 50


                                      5002                                                                                                                                                         5100
                               .~--

                   2•0 ' " ,,.,,..,,.,..,,,   """""""'''~•-••• """'~" ''"'"'"'""'~"" 0 n••·•:·•""''""'''' .... ,..,..,,,.,..,.,.,,,,,, "~''''''" nY"~'   , .•   .,.,,~.,.·~•·••••"   . , . , , . . , . . , , . ,. . , , . , . , . , .



                                                            .                                 .
                                                     Po{entml ll=L liV                                                                                                                                                                    5103
                                                            ~                                 ;


                   l 5 "' 5122                     ····+------·-- ..............:........ . .
           . .~    1.35 /




                   05

                   0.25                                                                                                                                                                                                                      5001
                                                                     5110                              5120                                                                                                                                ./
                                                                                                                                                                                                                                        ,.
                   0.0
                          0.0                            03                               0. 6                               0.9                                    l.2                                                     ·1.:;
                        Cl~aJ::-....._                                                                                                                                                                _../oaik
                                         5004                                                     OrJtical De:ns itv                                                           5005


                                                                                                  Fig. 51
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 298 of 362


U.S. Patent                    Apr. 17, 2018                                                                                                     Sheet 48 of 54                                US 9,948,922 B2




               5221
                                                                                                                                                      ""l""
                      ~,                                                                                                                              Signal
                                                                                                                                                                                                   5200
                          ... NeJl Frame                                                                                                     Receiving
                                                        signal                                                               r----             Umt
                            ..............................................................................................
                                                                                                                                                        5203
        5222                                                                                                                                                                                                          5232
                                                                                                                                                                                                                  /
             \                                                                             Set                    /                                                           Set                        ~'
                                                                                                                                                                                                              /


          Left. I                                                                       Lefl Lens ..,....- .•/'"""                           ..,.,.
                                                                                                                                                                           fughtLens                      Right
                                                                                                                                                                                                   ...
        Potrntial     r                                                                 Potential                                                              /   ....... Potential                     Potential



                                                                                                                                                            /
                                                                                                            5205                                                            5209

                      5223                                                                                                                                                                      5233
                                                                                          Calculate                                                                      Calculate               '\
                      Left' ""
                                                                                                                                                        .r
                                                                                                                                                      .-•
                 ·             Left Lt:t1S                                                                                               ~~.,<'
                                                                                                                                     .....                              Right Lem              Right
                                                                                                                                                                                       [-to
                 ·Duration !+- Duration                                                                                                                                  Duration             Duratioi1,
                                                                                                            5207                                                            5211




                                                                                        Left. Lens                                                                      Right Lens
                                                                                                Contml                                                                    Contml
                                                             ...                                                                     ~




                                                                                                             5215
                                                                                                          - - -              ~
                                                                                                                                                                            5213




                                                                                                                                                               Fig. 52
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 299 of 362


U.S. Patent       Apr. 17, 2018    Sheet 49 of 54      US 9,948,922 B2




      5300




                                  Fig. 53
     Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 300 of 362


U.S. Patent                                   Apr. 17, 2018                                     Sheet 50 of 54                                            US 9,948,922 B2




                               5400

    5485                                            5401 ""'-
     "\ PiJt'>tet·
    5402                                                                                                                                  5450           Sync            546)
    "'-,, A/V
     frame b
                          ..                                                                                                                       "'--· Unit 1--!J---ioNV/
                                                                                                                                                                   Fmm.e C!ut
                                                    5410                                                     5440             Optical
    5403                                                                                                            ""-..            ·
                                                                                                                             D. E!:l31ty                                   Sv:tlC'
                                                                                                                                                                  1--{:J.-..-ji
   ",i\lgorittm                                                   tr----------____,...,                                     Calc Unit                      5451
                                                                                                                                                                          SwnB.l\
                                                                                                                                                                           c..
        Parm>                              Non                                 5431                                               -                       '\                      5462
                                          Volati1e                      5421              r---11>1          Vel 1---.1-11>1 Alg                       it:]\               P11cilt R
   Franle Se3.:-ch                        Men wry                                                                                          t-..,~,r--~t<                 LeEs OD
     ./P3rn1s
   5404
                                       ---------------------::::::_1        r---.:1.-•. .I. . . : :, 5420                                       1        ~                        /,
                                                               5421              Lateral                            ,......f-to               ~,          (                 5463
          Motion
    Vect'~:";:l;j;;;.,         ----•                               ~--~~.       Motitm             5432                               .5441    I           1




                                                                                                               ' f]
             ..,..r                       Voatile                  1         Det.ernunrug ~rr.:tl 1                                   A.Jg r--.t-l-t-'
    5407
       Luminance                          Memmy I~
                                                 Uml _______,.~                                        L ·· ".}-  OD                                               ---o-,-"L. t ft <_.
                                                                                                                                                                                    'L)
    5;~5 Vahle "'                "'                                i                              ~       1-;o     L<                          !                         L"ns uD
          I_U.:;::g-;or_itl-:-hn_.:l...,C)-----54_1_2_ _ _ _ _ _                               5_4_33-/--~     I'                     5442                 o402           ~·:64
     li     •:::dert
            ~· ..    •~                                                                                                                               -
   5406




                                                                                         Fig. 54
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 301 of 362


U.S. Patent                      Apr. 17, 2018                                                                                                             Sheet 51 of 54                                               US 9,948,922 B2




                                    5500

                                                                                                                       5501 ~
      5485
          "'-·..._Po\~·er
                            ~




                                                                                                                                                               5530                        Optical
                                                                                                                                                                 ·--.,.__
                                                                                                                                                                         .........        Density
      5403
     \
                                                        5510                                                                                                                            Calc Unit
      \                                                                            '-....,_

          A1 gorithm        ... :t---t.                                                                                                    ~
                                                                                                                                                                              ~




              Panns                                                       Non
                                                         Volatile
                                                         h'Iemory                                                                                                                                                              5540
                                                                                                                                          I
                                          ...................................................................................................         l"
                                                                                                                                                               5520
                                                                                                                                                  /'                                                                    Delia (fl.)
     5505                                                  Voiattle
                                                                                                                                                .>
                                                                                                                                                                                               Alg                      Len sOD
                                                                                                                                          I.
         '"Direclion
            Value           --   J--11,
                                                         ~..1emory
                                                    I Dtr 1                                                                   v,~          ~    ./"



                                                                                                                                                i"
                                                                                                                                                       .
                                                                                                                                                           5522

                                                                                                                                                           5521
                                                                                                                                                                                                                        Lens Change
              mrl1tlanc e                                                                                                        /1                                                             5531
                            •    )---to              [ r;.um                                               1r ~                                                               .                                          In~cat or
              ·Value                                                                                          ~ ...                        ~     ~
                                                                                                                                                  .        5523                                                                ' 5542
     5405                                                                                                       ...
                                             bgr~~;~JI                                                                                     ~
                                                                                                                                                           /
                                                                                                                                                           5525
                                          ..................................                                                                           ----
                                                                                                                                                                                     ................................



                                                                                                                                   Fig. 55



                                                                                                                                                                                                          5600.




                                                                                                                                                                                                                        5501


                                                                                                                                                                                                                          Fig. 56
                     4420
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 302 of 362


U.S. Patent         Apr. 17, 2018        Sheet 52 of 54            US 9,948,922 B2



                   Video Display Manager             5700


                   Processor
                     5710



                                                    Bridge Frame
                                                     Generator
                 Storage 57 40                          5730

                   Video File
                     47000                         Frame Display
                                                      Module
                                                       5750




                                     Fig. 57

                                                                5810
          Receive data comprising an image frame            I
                                ,,                              5820
        Generate a plurality of bridge frames that are
           visually dissimilar to the image frame
                                                            I
                                                                    Fig. 58
                                ,,                              5830

       Blend the image frame and the plurality of bridge    I
       frames, generating a plurality of blended frames

                                ,,
     -'- -----------------------------~VIss4o
                                       I
                 Display the blended frames
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 303 of 362


U.S. Patent        Apr. 17, 2018        Sheet 53 of 54          US 9,948,922 B2




                                                                    5910
        Acquire a source video comprised of a sequence of
                        20 image frames
                                                                I
                                   ,,
                                                                    5920
         Determine a value for an inter-ocular distance of a
                              viewer                            I
                                   ,,
          Obtain an image frame from the source video that
          includes two or more motion vectors that describe
             motion in the image frame where each of the
           motion vectors is associated with a region of the
                                                                v   5830



                             image frame


                                   ,,
              Calculate a single parameter for each of the
                                following:
           (a) a lateral speed of the image frame, using the
                    two or more motion vectors, and
                                                                v   5840


          (b) a direction of motion of the image frame, using
                     the two or more motion vectors

                                   ,,
            Generate a deformation value by applying an
         algorithm that uses inter-ocular distant and both of
                           the parameters
                                                                v   5850



                                   ,,
          Apply the deformation value to the image frame to
                   identify a modified image frame
                                                                v   5860




                             Fig. 59A
    Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 304 of 362


U.S. Patent        Apr. 17, 2018        Sheet 54 of 54         US 9,948,922 B2




                                                                   5970
         Blend the modified image frames with a first bridge
           frame that is different from the modified image
                                                               I
              frame to generate a first blended frame

                                   ,,                              5980
          Blend the modified image frames with a second
          bridge frame that is different from the modified
                                                               I
           image frame and different from the first bridge
            frame to generate a second blended frame


                                                                   5990
           Display the first blended frame and the second
         blended frame to the viewer, wherein the direction
                                                               I
         of motion and velocity of motion parameters in the
        calculation step are calculated only from the motion
              vectors input along with the image frame




                            Fig. 598
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 305 of 362


                                                   US 9,948,922 B2
                             1                                                                      2
       FASTER STATE TRANSITIONING FOR                                Ser. No. 14/566,205, filed Dec. 10, 2014, now U.S. Pat. No.
        CONTINUOUS ADJUSTABLE 3DEEPS                                 9,426,442, which is a Continuation of U.S. patent applica-
           FILTER SPECTACLES USING                                   tion Ser. No. 14/333,266, filed Jul. 16, 2014, now U.S. Pat.
         MULTI-LAYERED VARIABLE TINT                                 No. 8,941,919, which is a Continuation of U.S. patent
                  MATERIALS                                     5    application Ser. No. 14/149,293, filed Jan. 7, 2014, now U.S.
                                                                     Pat. No. 8,913,319, which is a Continuation of U.S. patent
          CROSS REFERENCE TO RELATED                                 application Ser. No. 13/632,333, filed Oct. 1, 2012, now U.S.
                 APPLICATIONS                                        Pat. No. 8,657,439, which is a Continuation of U.S. patent
                                                                     application Ser. No. 13/151,736, filed Jun. 2, 2011, now U.S.
   This application is a Continuation of U.S. patent appli-     10   Pat. No. 8,303,112, which is a Continuation of U.S. patent
cation Ser. No. 15/606,850, filed May 26, 2017, now U.S.             application Ser. No. 12/555,482, filed Sep. 8, 2009, now
Pat. No. 9,781,408, which is (I) a Continuation-In-Part              U.S. Pat. No. 7,976,159, the priority information for which
application of U.S. patent application Ser. No. 15/217,612,          is recited above, the entire contents of each of which are
filed Jul. 22, 2016, now U.S. Pat. No. 9,699,444, which is a         herein incorporated by reference for all purposes.
Continuation of U.S. patent application Ser. No. 14/850,750,    15
filed Sep. 10, 2015, now U.S. Pat. No. 9,426,452, which is                          FIELD OF THE INVENTION
a Continuation of U.S. patent application Ser. No. 14/451,
048, filed Aug. 4, 2014, now U.S. Pat. No. 9,167,235, which             This invention relates to the field of motion pictures and
is a Continuation of U.S. patent application Ser. No. 14/155,        to a system called 3Deeps that will allow almost any motion
505, filed Jan. 15, 2014, now U.S. Pat. No. 8,864,304, which    20   picture filmed in 2D (single image) to be viewed with the
is a Continuation of U.S. patent application Ser. No. 13/746,        visual effect of 3-dimensions when viewed through 3Deeps
393, filed Jan. 22, 2013, now U.S. Pat. No. 8,657,438, which         Filter Spectacles. More specifically, the invention relates to
is a Continuation of U.S. patent application Ser. No. 12/938,        (i) the presentation of motion pictures and to the use of
495, filed Nov. 3, 2010, which is a Divisional of U.S. patent        multiple layers of electronically controlled variable tint
application Ser. No. 12/555,545, filed Sep. 8, 2009, now        25   materials to fabricate the right and left lenses of the 3Deeps
U.S. Pat. No. 7,850,304, which is a Continuation-In-Part             Filter Spectacle to achieve faster transition times than may
application of U.S. patent application Ser. No. 12/274,752,          be achieved by the use of only a single layer, (ii) various
filed Nov. 20, 2008, now U.S. Pat. No. 7,604,348, which is           means by which a motion vector and/or luminance measure
a Continuation-In-Part application ofU.S. patent application         that are associated with frames of the movie can be used to
Ser. No. 11/928,152, filed Oct. 30, 2007, now U.S. Pat. No.     30   select an optimal optical density for the neutral density lens
7,508,485, which is (a) a Continuation-In-Part ofU.S. patent         of the 3Deeps Filter Spectacles, and (iii) visual art and, more
application Ser. No. 11/373,702, filed Mar. 10, 2006, now            particularly, to systems, apparatus, and methods for produc-
U.S. Pat. No. 7,405,801, which (1) is a nonprovisional of            ing an appearance of continuous movement using a finite
and claims priority to U.S. Provisional Application No.              number of images, i.e., as few as two images.
60/661,847 filed Mar. 15, 2005, and (2) is a Continuation-      35
In-Part application of U.S. application Ser. No. 10/054,607,                               BACKGROUND
filed Jan. 22, 2002, now U.S. Pat. No. 7,030,902, which is
a nonprovisional of and claims priority to U.S. Provisional             This invention is, in part, directed to Continuous Adjust-
Application No. 60/263,498 filed Jan. 23, 2001; and (b) a            able 3Deeps Filter spectacles for viewing 2D movies as 3D
Continuation-In-Part of U.S. patent application Ser. No.        40   movies. 3Deeps Filter Spectacles provide a system by which
11/372,723, filed Mar. 10, 2006, now U.S. Pat. No. 7,522,            ordinary 2-dimensional motion pictures can be viewed in
257, which (1) is a nonprovisional of and claims priority to         part as a 3-dimensional motion pictures. They however were
U.S. Provisional Application No. 60/664,369, filed Mar. 23,          a sub-optimal solution. In the presence of screen motion,
2005, and (2) is a Continuation-In-Part application of U.S.          they only developed 3D from a 2D movie by a difference in
application Ser. No. 10/054,607, filed Jan. 22, 2002, now       45   optical density between the right and left lens, but did not
U.S. Pat. No. 7,030,902, which is a nonprovisional of and            describe any objective optimal target for those optical den-
claims priority to U.S. Provisional Application No. 60/263,          sities. Neither did the previous version or 3Deeps Filter
498 filed Jan. 23, 2001; (II) a Continuation-In-Part applica-        spectacles address optimization of the spectacles to account
tion of U.S. patent application Ser. No. 14/850,629, filed           for the materials from which the lenses are fabricated.
Sep. 10, 2015, which is a Continuation of U.S. patent           50      3Deeps Filter Spectacles that incorporate such double
application Ser. No. 14/268,423, filed May 2, 2014, now              optimization are called Continuous Adjustable 3Deeps Filter
U.S. Pat. No. 9,167,177, which is a Continuation of U.S.             Spectacles. Previously, related patent applications for Con-
patent application Ser. No. 13/168,493, filed Jun. 24, 2011,         tinuous Adjustable 3Deeps Filter spectacles have been dis-
now U.S. Pat. No. 8,750,382, which is (a) a Continuation-            closed that use electronically controlled variable tint mate-
In-Part application of U.S. patent application Ser. No.         55   rials for fabrication of the right and left lenses of the viewing
12/938,495, filed Nov. 3, 2010, the priority information for         spectacles. Generally, electronically controlled variable tint
which is recited above, (b) a Continuation-In-Part applica-          materials change the light transmission properties of the
tion of U.S. patent application Ser. No. 12/555,482, filed           material in response to voltage applied across the material,
Sep. 8, 2009, now U.S. Pat. No. 7,976,159, which is a                and include but are not limited to electrochromic devices,
Divisional of U.S. patent application Ser. No. 12/274,752,      60   suspended particle devices, and polymer dispersed liquid
filed Nov. 20, 2008, now U.S. Pat. No. 7,604,348, the                crystal devices. Such material provides precise electronic
priority information for which is recited above, and (c) a           control over the amount of light transmission.
nonprovisional of and claims priority to U.S. Provisional               3Deeps spectacles adjust the optical properties so that the
Application No. 61/398,981, filed Jul. 2, 2010; and (III) a          left and right lenses of the 3Deeps spectacles take on one of
Continuation-In-Part application of U.S. patent application     65   3 states in synchronization to lateral motion occurring within
Ser. No. 15/212,114, filed Jul. 15, 2016, now U.S. Pat. No.          the movie; a clear-clear state (clear left lens and clear right
9,716,874, which is a Divisional of U.S. patent application          lens) when there is no lateral motion in successive frames of
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 306 of 362


                                                      US 9,948,922 B2
                               3                                                                       4
the motion picture; a clear-darkened state when there is                 instance, to view a 3D movie that uses the anaglyph method
left-to-right lateral motion in successive frame of the motion           to achieve 3D stereoscopy requires use of a different pair of
picture; and, a darkened-clear state when there is right-to-             spectacles (red-blue lenses) than that used for 3Deeps view-
left lateral motion in successive frames of the motion                   ing. Other preferred embodiments of the invention relate to
picture.                                                                 multi-use of the spectacles. The use of multi-layers of
   We note that clear is a relative term and even clear glass            electronically controlled variable tint materials where dif-
will block a small percentage of light transmission. A clear             ferent layers relate to different viewing methods, allow a
lens is then one that transmits almost all light through the             single spectacle to be selectable to achieve different optical
material.                                                                effects. For instance, while one or more layers of electroni-
   Continuous Adjustable 3Deeps Filter spectacles are               10   cally controlled variable tint materials may be used for
improved 3Deeps spectacles in that the darkened state                    Continuous Adjustable 3Deeps Filter spectacles, another
continuously changes to take an optical density to provide               layer of materials may be used for anaglyph 3D spectacles.
the maximum Pulfrich stereoscopic 3D illusion optimized                  This would extend the use of a single pair spectacles so it can
for (a) the speed and direction oflateral motion, and (b) the            be selectively used for either Continuous Adjustable 3Deeps
transition time of the electrochromic material from which           15   Filter spectacles viewing of 2D filmed movies or for
the lenses are fabricated. Thus, Continuous Adjustable                   anaglyph viewing of3D filmed movies. It would also allow
3Deeps Filter Spectacles doubly optimize 3Deeps Filter                   switching within any motion picture between 2D and 3D for
Spectacles to maximize the target optical densities of the               a specific method, and/or switching within any motion
lenses, and to account for the lens material. Double optimi-             picture between different methods of 3D. Till now a 3D
zation of the 3Deeps Filter Spectacles has substantial ben-         20   motion picture may have been filmed in its entirety as
efits and Continuous Adjustable 3Deeps Filter Spectacles                 anaglyph. With this invention the motion picture could have
solves substantial problems that 3Deeps Filter Spectacles                been filmed in part 2D with the multi-layer specs then set by
could not address.                                                       signalization to a clear-clear state, and another part of the
   One problem addressed by this invention is that of slow               motion picture could have been filmed in 3D anaglyph with
transition time when transitioning between different optical        25   the multi-layer spectacles then set by signalization to a
densities of the lenses of the Continuous Adjustable 3Deeps              red-blue state. In another embodiment the picture may be
Filter spectacles. Optimal control of Continuous Adjustable              filmed in part in 2D and 3D anaglyph, and shown to viewers
3Deeps Filter spectacles is achieved by adjusting the right-             in 2D, 3D using 3Deeps spectacle, and 3D anaglyph with the
and left-lenses to the optimal optical density synchronized to           spectacles set accordingly.
maximize the 3D effect of the Pulfrich illusion between             30      Movies are generally made from a series of single,
frames of the motion picture with respect to the transition              non-repetitive pictures which are viewed at a speed that
time properties of the electrochromic material. As an                    provides the viewer with the appearance of continuous
example, a movie that is shown on a 100 Hz digital TV may                movement. These series of single pictures are positioned in
require as many as 100 different optical density controlled              adjacent picture frames, in sequential order, wherein adja-
lens transitions per second to optimally synchronize to the         35   cent pictures are substantially similar to each other and vary
speed and direction of lateral motion in the motion picture.             only slightly from each other. Usually, movies are created
Most often the transitions in synchronization to the movie               using movie cameras, which capture the actual movement of
are small minor adjustments to the optical density of the lens           the object; with animated movies, a series of individual
that can be accomplished in the allotted time. A problem                 pictures or cells are created, usually by hand or computer,
arises when 3Deeps Filter spectacles are fabricated from            40   and assembled in sequential order where adjacent pictures of
electronically controlled variable tint materials that are               a scene are substantially similar to each other and vary only
incapable of the fast transition times that are sometimes                slightly. Standard film projection is 24 frames per second,
required as for instance between scene changes. While                    American video standard NTSC is 30 f.p.s.
electronically controlled variable tint materials may be able               The appearance of continuous movement, using only two
to achieve fast transitions from one optical density state to       45   substantially similar pictures, has been accomplished in live
another optical density state that are near or close to each             performance by simultaneous projection of both images onto
other, it may be incapable of transition between optical                 a screen, wherein one picture may be slightly off-set from
density states that are far apart. However, faster transition            the other picture as they appear on the screen, and by
times using any electronically controlled variable tint mate-            rotating a two-bladed propeller, wherein the propeller blades
rial can be achieved by the simple expedient of using 2 or          50   are set off from one another by 180 degrees, in front of and
more layers-or multi-layers--of such material. Using mul-                between the two projectors such that the two images are
tiple layers of material does result in a darker clear state, but        made to both alternate and overlap in their appearances, with
the difference is minimal and barely perceptible, so the                 both images in turn alternating with an interval of complete
tradeoff between a slightly darker clear state and faster                darkness onscreen when both projections are blocked by the
transition time is considered and warranted.                        55   spinning propeller. A viewer, using no special spectacles or
   Another problem relates to the cycle life (number of                  visual aids, perceives a scene of limited action (with a
clear-dark cycles before failure) of some optoelectronic                 degree of illusionary depth) that can be sustained indefi-
materials that may be limited. The cycle life may be                     nitely in any chosen direction: an evolving yet limited action
increased by using multiple layers of optoelectronic mate-               appears to be happening continually without visible return-
rials since the electric potential applied to the material to       60   and-start-over repetition. Thus the viewer sees a visual
achieve a target optical density will be for a shorter period            illusion of an event impossible in actual life. Similarly, the
of time.                                                                 mauner in which things appear in depth are likely to be at
   Another problem addressed by an alternate embodiment                  odds, often extremely so, with the spatial character of the
of this invention is that different methods of 3D require                original photographed scene. Further, the character of move-
distinct viewing spectacles. However, with electronically           65   ment and of depth has been made malleable in the hands of
controlled viewing spectacles, a single viewing spectacle                the projectionist during performance (so much so that such
can be switch selectable for different optical effects. For              film-performance has been likened to a form of puppetry);
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 307 of 362


                                                     US 9,948,922 B2
                               5                                                                       6
the physical shifting of one of the two projections changes             by a reduced transmissivity in at least one, and preferably all
the visual relationship between them and thereby the char-              three, of the television's peak radiant energy wavebands.
acter of the screen event produced. Similarly, small changes            The lighter lens, on the other hand, has a spectral transmis-
during performance in speed, placement and direction of                 sion characterized by a reduced transmissivity at wave-
propeller spin will cause radical changes in the visual event           lengths removed from the television energy peaks. The
produced onscreen.                                                      result is a substantially greater effective optical density
   Other visual arts which relate to the present invention are          differential between the two lenses when viewing television
the Pulfrich filter. For one program, titled Bitemporal                 than in normal ambient light. This produces a very notice-
Vision: The Sea, viewers were invited to place a Pulfrich               able 3-D effect for television scenes with the proper move-
light-reducing filter before one eye to both enhance and           10   ment, while avoiding the prior "dead eye" effect associated
transform the already apparent depth character of the pre-              with too great a density differential in ordinary light. Further
sentation.                                                              enhancement is achieved by providing the darker lens with
   Limited to presentation in live performance, such unique             a higher transmissivity in the blue and red regions than in the
visual phenomena as described has been transient theater.               yellow or green regions.
Attempts to capture the phenomena by way of video-camera           15      Other patents deal with image processing to measure
recording of the screen-image have been disappointingly                 motion in a moving picture and include Iue U.S. Pat. No.
compromised, so that-in over 25 years of such presentation              5,717,415, Nagaya U.S. Pat. No. 5,721,692 and Gerard De
(of so-called Nervous System Film Performances) no                      Haan U.S. Pat. No. 6,385,245.
attempt has been made to commercialize such recordings.                    Iue in U.S. Pat. No. 5,717,415 teaches a method of
   In addition, a number of products and methods have been         20   converting two-dimensional images into three-dimensional
developed for producing 3-D images from two-dimensional                 images. Aright eye image signal and a left eye image signal
images. Steenblik in U.S. Pat. Nos. 4,597,634, 4,717,239,               between which there is relatively a time difference or a
and 5,002,364 teaches the use of diffractive optical elements           luminance difference are produced from a two-dimensional
with double prisms, one prism being made of a low-                      image signal, thereby to convert two-dimensional images
dispersion prism and the second prism being made of a              25   into three-dimensional images.
high-dispersion prism. Takahaski, et a! in U.S. Pat. No.                   In U.S. Pat. No. 5,721,692, Nagaya et a! present a
5,144,344 teaches the use of spectacles based on the Pulfrich           "Moving Object Detection Apparatus". In that disclosed
effect with light filtering lens of different optical densities.        invention, a moving object is detected from a movie that has
Beard in U.S. Pat. No. 4,705,371 teaches the use of gradients           a complicated background. In order to detect the moving
of optical densities going from the center to the periphery of     30   object, there is provided a unit for inputting the movie, a
a lens.                                                                 display unit for outputting a processed result, a unit for
   Hirano in U.S. Pat. No. 4,429,951 teaches the use of                 judging an interval which is predicted to belong to the
spectacles with lenses that can rotate about a vertical axis to         background as part of a pixel region in the movie, a unit for
create stereoscopic effects. Laden in U.S. Pat. No. 4,049,339           extracting the moving object and a unit for calculating the
teaches the use of spectacles with opaque temples and an           35   moving direction and velocity of the moving object. Even
opaque rectangular frame, except for triangular shaped                  with a complicated background in which not only a change
lenses positioned in the frame adjacent to a nosepiece.                 in illumination condition, but also a change in structure
   Davino, U.S. Pat. No. 6,598,968, 3-Dimensional Movie                 occurs, the presence of the structure change of the back-
and Television Viewer, teaches an opaque frame that can be              ground can be determined so as to detect and/or extract the
placed in front of a user's eyes like a pair of glasses for 3-D    40   moving object in real time. Additionally, the moving direc-
viewing to take advantage of the Pulfrich effect. The frame             tion and velocity of the moving object can be determined.
has two rectangular apertures. These apertures are spaced to               De Haan U.S. Pat. No. 6,385,245 teaches a method of
be in directly in front of the user's eyes. One aperture is             estimating motion in which at least two motion parameter
empty; the other opening has plural vertical strips, prefer-            sets are generated from input video data. A motion parameter
ably two, made of polyester film. Between the outer edge of        45   set is a set of parameters describing motion in an image, and
the aperture and the outermost vertical strip is diffractive            by means of which motion can be calculated.
optical material. The surface of the strips facing away from               Visual effects are important in motion pictures and have
the person's face might be painted black. Images from a                 the potential to expand the viewing enjoyment of moviego-
television set or a movie screen appear three dimensional               ers. For example, the movement effect "Bullet Time" uti-
when viewed through the frame with both eyes open.                 50   lized in the movie "The Matrix" was critical to the appeal of
   Dones, U.S. Pat. No. 4,805,988, Personal Viewing Video               the movie.
Device, teaches a personal video viewing device which                      Visual effects for 3-dimensional motion pictures include
allows the simultaneous viewing of a stereoscopic external              such motion pictures as "Charge at Feather River", starring
image as well as a monoscopic electronic image. This is                 Guy Madison. The Vincent Price movie "House of Wax"
accomplished using two optical systems which share par-            55   was originally released as a 3-D thriller. The 3-D movie fad
ticular components. The relative intensity of both images               of the early to mid-1950s however soon faded due to
may be adjusted using a three-iris system where each iris               complexity of the technologies and potential for improper
may be a mechanical diaphragm, an electronically con-                   synchronization, and misalignment of left and right eye
trolled liquid crystal device, or a pair of polarized discs             images as delivered to the viewer.
whose relative rotational orientation controls the transmis-       60      TV 3-D motion pictures have been attempted from time-
sivity of the disc pair.                                                to-time. Theatric Support produced the first TV Pulfrich
   Beard in U.S. Pat. No. 4,893,898 teaches a method for                event in 1989 for Fox Television-"The Rose Parade in 3D
creating a 3-D television effect in which a scene is recorded           Live." In order to sustain the illusion of realistic depth these
with a relative lateral movement between the scene and the              3-D Pulfrich effect TV shows require all foreground screen
recording mechanism. The recording is played back and              65   action to move in one consistent direction, matched to the
viewed through a pair of viewer glasses in which one of the             fixed light-diminishing lens of special spectacles provided to
lenses is darker and has a spectral transmission characterized          viewers for each broadcast. This enormous constraint (for all
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 308 of 362


                                                    US 9,948,922 B2
                              7                                                                  8
screen action to proceed in one direction) placed on the           able to sense and record electromagnetic radiation in the
producers of the motion picture is due to the realistic            band of wavelengths 400-700 nanometer.
expectation that viewers were not going to invert their               To facilitate vision, the human eye does considerable
spectacles so as to switch the light-diminishing filter from       image processing before the brain gets the image.
one eye to another for each change in screen-action direc-            When light ceases to stimulate the eyes photoreceptors,
tion. For the great majority of viewers the limitation of          the photoreceptors continue to send signals, or fire for a
spectacles with a fixed filter, either left or right, meant the    fraction of a second afterwards. This is called "persistence of
3D effect would be available only with movies produced             vision", and is key to the invention of motion pictures that
specifically for that viewing spectacles design.                   allows humans to perceive rapidly changing and flickering
                                                                10 individual images as a continuous moving image.
   With the exception of Sony I-max 3-D presentations,
which require special theater/screening facilities unique to          The photoreceptors of the human eye do not "fire" instan-
                                                                   taneously. Low light conditions can take a few thousands of
the requirements of I-Max technology, 3-dimensional
                                                                   a second longer to transmit signals than under higher light
motion pictures remain a novelty. Despite the wide appeal to
                                                                   conditions. Causing less light to be received in one eye than
viewers, the difficulties and burden on motion picture pro-
                                                                15 another eye, thus causing the photoreceptors of the right and
ducers, distributors, TV networks, motion picture theaters,        left eyes to transmit their "pictures" at slightly different
and on the viewers has been a barrier to their wide scale          times, explains in part the Pulfrich 3-D illusion, which is
acceptance. Among the problems and constraints involving           utilized in the invention of the 3Deeps system. This is also
the production, projection, and viewing of 3-dimensional           cause of what is commonly referred to as "night vision".
motion pictures are:                                            20    Once signals are sent to the eyes, the brain processes the
   Production: The commonly used anaglyph 3-dimensional            dual images together (images received from the left and
movie systems require special cameras that have dual lenses,       right eye) presenting the world to the mind in 3-dimensions
and capture 2-images on each frame. To have a version of           or with "Depth Perception". This is accomplished by several
the motion picture that can be viewed without special              means that have been long understood.
glasses requires that a separate version of the motion picture 25     Stereopsis is the primary means of depth perception and
be shot with a regular camera so there is only one image per       requires sight from both eyes. The brain processes the dual
video frame and not simply the selection of one or the other       images, and triangulates the two images received from the
perspective. Similarly, IMAX and shutter glass systems             left and right eye, sensing how far inward the eyes are
require special cameras and processing with separate ver-          pointing to focus the object.
sions of the motion picture for 2D and 3D viewing. Filming 30         Perspective uses information that if two objects are the
movies in 3D add as much as $10 million dollars to                 same size, but one object is closer to the viewer than the
production costs, it has been reported.                            other object, then the closer object will appear larger. The
   Projection: Some 3-dimensional systems require the syn-         brain processes this information to provide clues that are
chronization and projection by more than 2 cameras in order        interpreted as perceived depth.
to achieve the effect. "Hitachi, Ltd has developed a 3D 35            Motion parallax is the effect that the further objects are
display called Transpost 3D which can be viewed from any           away from us, the slower they move across our field of
direction without wearing special glasses, and utilize twelve      vision. The brain processes motion parallax information to
cameras and rotating display that allow Transpost 3D motion        provide clues that are interpreted as perceived depth.
pictures that can be seen to appear as floating in the display.       Shadows provide another clue to the human brain, which
The principle of the device is that 2D images of an object 40 can be perceived as depth. Shading objects, to create the
taken from 24 different directions are projected to a special      illusions of shadows and thus depth, is widely used in
rotating screen. On a large scale this is commercially unfea-      illustration to imply depth without actually penetrating (per-
sible, as special effects in a motion picture must be able to      ceptually) the 2-D screen surface.
be projected with standard projection equipment in a movie
theater, TV or other broadcast equipment.                       45              SUMMARY OF THE INVENTION
   Viewing: As a commercial requirement, any special effect
in a motion picture must allow viewing on a movie screen,             A method has now been discovered for originating visual
and other viewing venues such as TV, DVD, VCR, PC                  illusions of figures and spaces in continuous movement in
computer screen, plasma and LCD displays. From the view-           any chosen direction using a finite number of pictures (as
er's vantage, 3-dimensional glasses, whether anaglyph 50 few as two pictures) that can be permanently stored and
glasses or Pulfrich glasses, which are used in the majority of     copied and displayed on motion picture film or electronic
3-dimensional efforts, if poorly made or worn incorrectly are      media. The method of the present invention entails repetitive
uncomfortable and may cause undue eyestrain or headaches.          presentation to the viewer of at least two substantially
Experiencing such headache motivates people to shy away            similar image pictures alternating with a third visual interval
from 3-D motion pictures.                                       55 or bridging picture that is substantially dissimilar to the
   Because of these and other problems, 3-dimensional              other substantially similar pictures in order to create the
motion pictures have never been more than a novelty. The           appearance of continuous, seamless and sustained direc-
inconvenience and cost factors for producers, special equip-       tional movement.
ment projection requirements, and viewer discomfort raise a           Specifically, two or more image pictures are repetitively
sufficiently high barrier to 3-dimensional motion pictures 60 presented together with a bridging interval (a bridging
that they are rarely produced. One object of this invention is     picture) which is preferably a solid black or other solid-
to overcome these problems and constraints.                        colored picture, but may also be a strongly contrasting
   The Human Eye and Depth Perception                              image-picture readily distinguished from the two or more
   The human eye can sense and interpret electromagnetic           pictures that are substantially similar. In electronic media,
radiation in the wavelengths of about 400 to 700 nanome- 65 the bridge-picture may simply be a timed unlit-screen pause
ters-visuallight to the human eye. Many electronic instru-         between serial re-appearances of the two or more similar
ments, such as camcorders, cell phone cameras, etc., are also      image pictures. The rolling movements of pictorial forms
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 309 of 362


                                                     US 9,948,922 B2
                              9                                                                   10
thus created (figures that uncannily stay in place while             programs include Adobe Photo shop, Media 100 and Adobe
maintaining directional movement, and do not move into a             After Affects. Good results have been obtained with Media
further phase of movement until replaced by a new set of             100 from Multimedia Group Data Translations, Inc. of
rotating units) is referred to as Etemalisms, and the process        Marlborough, Mass., USA.
of composing such visual events is referred to as Eternal-              When using Media 100, suitable techniques include addi-
izing.                                                               tive dissolving, cross-dissolving, and dissolving-fast fix and
   The three film or video picture-units are arranged to strike      dither dissolving.
the eyes sequentially. For example, where A and B are the               In blending the pictures, it is preferred to use 50% of one
image pictures and Cis the bridging picture, the picture nnits       and 50% of the other. However, the blending can be done on
are arranged (A, B, C). This arrangement is then repeated 10 a sliding scale, for example with three blended pictures, a
any number of times, as a continuing loop. The view of this          sliding scale of quarters, i.e. 75% A/25% B, 50% A/50% B,
continuing loop allows for the perception of a perceptual            25% A/75% B. Good results have been obtained with a
combining and sustained movement of image pictures (A,               50%/50% mix, i.e. a blend of 50% A/50% B.
B). Naturally, if this loop is placed on a film strip, then it is       The two image pictures, A and B, which are visually
arranged and repeated in a linear manner (A, B, C, A, B, C, 15 similar to each other, are preferably taken from side-by-side
A, B, C, A, B, C, etc.). The repetition of the sequence              frame exposures from a motion picture film of an object or
provides an illusion of continuous movement of the image             image or that is moving such that when one is overlaid with
pictures (A, B); with bridging picture (C), preferably in the        the other, only a slight difference is noted between the two
form of a neutral or black frame, not consciously noticed by         images.
the viewer at all, except perhaps as a subtle flicker.            20    Alternatively, the two image pictures are identical except
   A more fluid or natural illusion of continuous movement           that one is off-center from the other. The direction of the
from a finite number of image pictures is provided by using          off-center, e.g. up, down, right, or left, will determine which
two of each of the three pictures and repeating the cycle of         direction the series provides the appearance of movement,
the pairs sequentially, or by blending adjacent pictures             e.g. if image picture B is off-center from image picture A to
together on an additional picture-frame and placing the 25 the right of A, the series of C, C/A, A, AlB, B, B/C will have
blended picture between the pictures in sequential order. The        the appearance of moving from left to right. Likewise, if you
two image pictures (A, B) are now blended with each other            reverse the order of appearance then the appearance of
to produce (A/B); the two image pictures are also blended            movement will be to the left.
with the bridging picture to produce (C/A and B/C), and then            More than two image pictures can be used in the inven-
all pictures repeat in a series starting with the bridging 30 tion. Likewise, more than one bridging picture can be used
picture (C, CIA, A, AlB, B, B/C) each blended picture being          in the present invention. For example, four image pictures
represented by the two letters with a slash therebetween).           can be used along with one bridging picture. In this case, the
This series is repeated a plurality of times to sustain the          series for the four image pictures, designated A, B, D and E,
illusion as long as desired. Repeating the sequence with             would be: C, A, B, D, E; or a 50/50 blend C, CIA, A, AlB,
additional blended frames provides more fluid illusion of 35 B, BID, D, D/E, E, E/C; or side-by-side pairs, C, C, A, A, B,
continuous movement of the (optically combined) two                  B, D, D, E, E.
image pictures (A, B).                                                  The image picture need not fill the picture frame. Fur-
   Additionally, various arrangements of the pictures and the        thermore, more than one image picture can be employed per
blends can be employed in the present invention and need             frame. Thus, the picture frame can contain a cluster of
not be the same each time. By varying the order of pictures 40 images and the image or images need not necessarily filling
in the sequence, the beat or rhythm of the pictures is               up the entire frame. Also, only portions of image pictures
changed. For example, A, B, C can be followed by A, AlB,             can be used to form the image used in the present invention.
B, B/C, C which in tum is followed by A, A, AlB, B, B, B,               Also, image pictures and portions of the image picture can
B/C, C, C, C, C, i.e. A, B, C, A, AlB, B, B/C, C, A, A, AlB,         be combined such that the combination is used as the second
B, B, B, B/C, B/C, C, C, C, C, A, B, C, A, etc.                   45 image picture. The portion of the image picture is offset from
   With A and B frames being similar images (such as a pair          the first image picture when they are combined such that
of normal two-eye perspective views of a three-dimensional           there is an appearance of movement. For example, a window
scene from life), and frame C a contrasting frame (preferably        from image picture A can be moved slightly while the
a solid-color picture instead of an image-picture) relative to       background remains the same, the picture with the moved
A,B, frame C acts as essentially a bridge-interval placed 50 window is designated image picture B and the two combined
between recurrences of A,B. Any color can be used for the            to create the appearance of the window moving and/or
contrasting frame C: for example, blue, white, green; how-           enlarging or shrinking in size. In this case, both picture A
ever, black is usually preferred. The contrasting frame can          and picture B are identical except for the placement of the
also be chosen from one of the colors in one of the two              window in the image picture. The same can also be done by
image pictures. For example, if one of the image pictures has 55 using an identical background in both image pictures and
a large patch of dark blue, then the color of the contrasting        superimposing on both pictures an image which is posi-
frame, bridging picture, may be dark blue.                           tioned slightly different in each picture. The image could be
   Blending of the pictures is accomplished in any manner            a window, as before, of a man walking, for example.
which allows for both pictures to be merged in the same                 The number of series which are put together can be finite
picture frame. Thus, the term blending as used in the 60 if it is made on a length of film or infinite if it is set on a
specification and claims can also be called superimposing,           continuous cycle or loop wherein it repeats itself.
since one picture is merged with the other picture. Blending            In accordance with an embodiment, an electrically con-
is done in a conventional manner using conventional equip-           trolled spectacle for viewing a video is provided. The
ment, suitably, photographic means, a computer, an optical           electrically controlled spectacle includes a spectacle frame
printer, or a rear screen projection device. For animated art, 65 and optoelectronic lenses housed in the frame. The lenses
the blending can be done by hand as in hand drawing or hand          comprise a left lens and a right lens, each of the optoelec-
painting. Preferably, a computer is used. Suitable software          tricallenses having a plurality of states, wherein the state of
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 310 of 362


                                                       US 9,948,922 B2
                               11                                                                       12
the left lens is independent of the state of the right lens. The          determined. A fourth bridge image frame different from the
electrically controlled spectacle also includes a control unit            first and second modified image frames, and different from
housed in the frame, the control unit being adapted to control            the first, second and third bridge image frames is deter-
the state of each of the lenses independently.                            mined. A first blended image frame is generated by blending
   In one embodiment, each of the lenses has a dark state and             the third modified image frame with the first bridge image
a light state.                                                            frame. A second blended image frame is generated by
   In another embodiment, when viewing a video the control                blending the fourth modified image frame with the second
unit places both the left lens and the right lens to a dark state.        bridge image frame. A third blended image frame is gener-
   In another embodiment, a method for viewing a video is                 ated by blending the fifth modified image frame with the
provided. A user wears the electrically controlled spectacle         10   third bridge image frame. The first blended image frame, the
described above, and the wearer is shown a video having                   second blended image frame, the third blended image frame,
dissimilar bridge frames and similar image frames.                        and the fourth bridge image frame are displayed. A fourth
   In accordance with another embodiment, a first modified                blended image frame is generated by blending the sixth
image frame is determined by removing a first portion of a                modified image frame with the first bridge image frame. A
selected image frame. A second modified image frame                  15   fifth blended image frame is generated by blending the
different from the first modified image frame is determined               seventh modified image frame with the second bridge image
by removing a second portion of the selected image frame.                 frame. A sixth blended image frame is generated by blending
A third modified image frame different from the first and                 the eighth modified image frame with the third bridge image
second modified image frames is determined by removing a                  frame. The fourth blended image frame, the fifth blended
third portion of the selected image frame. A first bridge            20   image frame, the sixth blended image frame, and the fourth
image frame different from the selected image frame and                   bridge image frame are displayed.
different from the first, second, and third modified image                   In one embodiment, the fourth bridge image frame is solid
frames is determined. A second bridge image frame different               white, and the spectacle frame comprises a sensor adapted to
from the selected image frame, different from the first,                  receive synchronization signals embedded in the video and
second, and third modified image frames, and different from          25   provide the synchronization signals to the control unit.
the first bridge image frame is determined. The first bridge                 In accordance with another embodiment, a first modified
image frame is blended with the first modified image frame,               image frame is determined by removing a first portion of a
generating a first blended image frame. The first bridge                  selected image frame. A second modified image frame
image frame is blended with the second modified image                     different from the first modified image frame is determined
frame, generating a second blended image frame. The first            30   by removing a second portion of the selected image frame.
bridge image frame is blended with the third modified image               A third modified image frame different from the first and
frame, generating a third blended image frame. The first                  second modified image frames is determined by removing a
blended image frame, the second blended image frame, and                  third portion of the selected image frame. A bridge image
the third blended image frame are overlaid to generate an                 frame different from the selected image frame and different
overlayed image frame. The overlayed image frame and the             35   from the first, second, and third modified image frames is
second bridge image frame are displayed.                                  determined. The first modified image frame, the second
   In one embodiment, the first bridge image frame com-                   modified image frame, and the third modified image frame
prises a non-solid color.                                                 are overlaid, to generate an overlayed image frame. The
   In another embodiment, each of the optoelectronic lenses               overlayed image frame and the bridge image frame are
comprises a plurality of layers of optoelectronic material.          40   displayed.
   In accordance with another embodiment, a first modified                   In accordance with another embodiment, a bridge image
image frame is determined by removing a first portion of a                frame that is different from a first image frame and different
selected image frame. A second modified image frame                       from a second image frame is determined, the first and
different from the first modified image frame is determined               second image frames being consecutive image frames in a
by removing a second portion of the selected image frame.            45   video. A first modified image frame is determined by remov-
A third modified image frame is determined by removing a                  ing a first portion of the first image frame. A second modified
third portion of the first modified image frame. A fourth                 image frame different from the first modified image frame is
modified image frame different from the third modified                    determined by removing a second portion of the first image
image frame is determined by removing a fourth portion of                 frame. A third modified image frame different from the first
the first modified image frame. A fifth modified image frame         50   and second modified image frames is determined by remov-
different from the third and fourth modified image frames is              ing a third portion of the first image frame. The first, second,
determined by removing a fifth portion of the first modified              and third modified image frames are overlaid to generate a
image frame. A sixth modified image frame is determined by                first overlayed image frame. The first overlayed image frame
removing a sixth portion of the second modified image                     and the bridge image frame are displayed. A fourth modified
frame. A seventh modified image frame different from the             55   image frame is determined by removing a fourth portion of
sixth modified image frame is determined by removing a                    the second image frame. A fifth modified image frame
seventh portion of the second modified image frame. An                    different from the fourth modified image frame is deter-
eighth modified image frame different from the sixth and                  mined by removing a fifth portion of the second image
seventh modified image frames is determined by removing                   frame. A sixth modified image frame different from the
an eighth portion of the second modified image frame. A first        60   fourth and fifth modified image frames is determined by
bridge image frame different from the first and second                    removing a sixth portion of the second image frame. The
modified image frames is determined. A second bridge                      fourth, fifth, and sixth modified image frames are overlaid to
image frame different from the first and second modified                  generate a second overlayed image frame. The second
image frames, and different from the first bridge image                   overlayed image frame and the bridge image frame are
frame is determined. A third bridge image frame different            65   displayed.
from the first and second modified image frames, and                         In accordance with another embodiment, a first modified
different from the first and second bridge image frames is                image frame is determined by removing a first portion of a
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 311 of 362


                                                     US 9,948,922 B2
                              13                                                                      14
selected image frame. A second modified image frame                     frame is blended with the sixth modified image frame to
different from the first modified image frame is determined             generate a fourth blended image frame. The first bridge
by removing a second portion of the selected image frame.               image frame is blended with the seventh modified image
A third modified image frame different from the first and               frame to generate a fifth blended image frame. The first
second modified image frames is determined by removing a                bridge image frame is blended with the eighth modified
third portion of the selected image frame. A first bridge               image frame to generate a sixth blended image frame. The
image frame different from the first, second, and third                 fourth blended image frame, the fifth blended image frame,
modified image frames is determined. A second bridge                    and the sixth blended image frame are overlaid to generate
image frame different from the first, second, and third                 a second overlayed image frame. The second overlayed
modified image frames, and different from the first bridge         10   image frame and the second bridge image frame are dis-
image frame is determined. A third bridge image frame                   played.
different from the first, second, and third modified image                 In one embodiment, the first bridge image frame com-
frames, and different from the first and second bridge image            prises a non-solid color.
frames is determined. A fourth bridge image frame different                In accordance with another embodiment, one or more of
from the first, second, and third modified image frames, and       15   the following actions may be performed in performing one
different from the first, second and third bridge image frames          or more of the methods described above: generating a
is determined. The first modified image frame is blended                blended image frame by blending a plurality of image
with the first bridge image frame to generate a first blended           frames, generating a combined image frame by combining a
image frame. The second modified image frame is blended                 plurality of image frames, generating a combined image
with the second bridge image frame to generate a second            20   sequence by combining a plurality of image sequences,
blended image frame. The third modified image frame is                  generating one or more doubled image frames by doubling
blended with the third bridge image frame to generate a third           one or more image frames, generating an overlayed image
blended image frame. The first blended image frame, the                 frame by overlaying a plurality of image frames, generating
second blended image frame, and the third blended image                 a modified image frame by removing a portion of an image
frame are overlaid to generate an overlayed image frame.           25   frame, repeating one of an image frame or a series of image
The overlayed image frame and the fourth bridge image                   frames, generating a sequence of image frames, generating
frame are displayed.                                                    a collage based on one or more portions of one or more
   In one embodiment, the fourth bridge image frame is solid            image frames, stitching together one or more portions of one
white, and the spectacle frame comprises a sensor adapted to            or more image frames, superimposing a first image frame on
receive synchronization signals embedded in the video and          30   a second image frame, determining a transitional frame,
provide the synchronization signals to the control unit.                inserting and/or lifting a portion of a first image frame into
   In accordance with another embodiment, a first modified              a second image frame, reshaping a portion of an image
image frame is determined by removing a first portion of a              frame, and relocating a portion of an image frame.
selected image frame. A second modified image frame                        In accordance with an embodiment, an apparatus includes
different from the first modified image frame is determined        35   a storage adapted to store one or more image frames, and a
by removing a second portion of the selected image frame.               processor. The processor is adapted to determine a first
A third modified image frame is determined by removing a                modified image frame by removing a first portion of a
third portion of the first modified image frame. A fourth               selected image frame, determine a second modified image
modified image frame different from the third modified                  frame different from the first modified image frame by
image frame is determined by removing a fourth portion of          40   removing a second portion of the selected image frame,
the first modified image frame. A fifth modified image frame            determine a third modified image frame different from the
different from the third and fourth modified image frames is            first and second modified image frames by removing a third
determined by removing a fifth portion of the first modified            portion of the selected image frame, determine a first bridge
image frame. A sixth modified image frame is determined by              image frame different from the selected image frame and
removing a sixth portion of the second modified image              45   different from the first, second, and third modified image
frame. A seventh modified image frame different from the                frames, determine a second bridge image frame different
sixth modified image frame is determined by removing a                  from the selected image frame, different from the first,
seventh portion of the second modified image frame. An                  second, and third modified image frames, and different from
eighth modified image frame different from the sixth and                the first bridge image frame, blend the first bridge image
seventh modified image frames is determined by removing            50   frame with the first modified image frame, generating a first
an eighth portion of the second modified image frame. A first           blended image frame, blend the first bridge image frame
bridge image frame different from the first, second, third,             with the second modified image frame, generating a second
fourth, fifth, sixth, seventh, and eight modified image frames          blended image frame, blend the first bridge image frame
is determined. A second bridge image frame different from               with the third modified image frame, generating a third
the first bridge image frame and different from the first,         55   blended image frame, overlay the first blended image frame,
second, third, fourth, fifth, sixth, seventh, and eight modified        the second blended image frame, and the third blended
image frames is determined. The first bridge image frame is             image frame to generate an overlayed image frame, display
blended with the third modified image frame to generate a               the overlayed image frame, and display the second bridge
first blended image frame. The first bridge image frame is              image frame.
blended with the fourth modified image frame to generate a         60      In one embodiment, the apparatus also includes an elec-
second blended image frame. The first bridge image frame                trically controlled spectacle to be worn by a viewer. The
is blended with the fifth modified image frame to generate a            electrically controlled spectacle includes a spectacle frame,
third blended image frame. The first blended image frame,               optoelectronic lenses housed in the frame, the lenses com-
the second blended image frame, and the third blended                   prising a left lens and a right lens, each of the optoelectrical
image frame are overlaid to generate a first overlayed image       65   lenses having a plurality of states, wherein the state of the
frame. The first overlayed image frame and the second                   left lens is independent of the state of the right lens, and a
bridge image frame are displayed. The first bridge image                control unit housed in the frame, the control unit being
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 312 of 362


                                                     US 9,948,922 B2
                              15                                                                      16
adapted to control the state of each of the lenses indepen-             the left lens is independent of the state of the right lens, and
dently. Each of the lenses has a dark state and a light state,          a control unit housed in the frame, the control unit being
and when viewing a video the control unit places both the               adapted to control the state of each of the lenses indepen-
left lens and the right lens to a dark state.                           dently. Each of the lenses has a dark state and a light state.
   In another embodiment, the first bridge image frame                  When viewing the video the control unit places both the left
comprises a non-solid color.                                            lens and the right lens to a dark state.
   In accordance with another embodiment, an apparatus                     In accordance with another embodiment, an apparatus
includes a storage adapted to store one or more image                   includes a storage adapted to store one or more image
frames, and a processor. The processor is adapted to deter-             frames, and a processor. The processor is adapted to obtain
mine a first modified image frame by removing a first              10   a first image from a first video stream, obtain a second image
portion of a selected image frame, determine a second                   from a second video stream, wherein the first image is
modified image frame different from the first modified                  different from the second image, stitching together the first
image frame by removing a second portion of the selected                image and the second image to generate a stitched image
image frame, determine a third modified image frame by                  frame, generating a first modified image frame by removing
removing a third portion of the first modified image frame,        15   a first portion of the stitched image frame, generating a
determine a fourth modified image frame different from the              second modified image frame by removing a second portion
third modified image frame by removing a fourth portion of              of the stitched image frame, generating a third modified
the first modified image frame, determine a fifth modified              image frame by removing a third portion of the stitched
image frame different from the third and fourth modified                image frame, wherein the first modified image frame, the
image frames by removing a fifth portion of the first modi-        20   second modified image frame, and the third modified image
fied image frame, determine a sixth modified image frame                frame are different from each other, identify a bridge frame,
by removing a sixth portion of the second modified image                blend the first modified image frame with the bridge frame
frame, determine an seventh modified image frame different              to generate a first blended frame, blend the first modified
from the sixth modified image frame by removing a seventh               image frame with the bridge frame to generate a first blended
portion of the second modified image frame, determine an           25   frame, blend the first modified image frame with the bridge
eighth modified image frame different from the sixth and                frame to generate a first blended frame, overlay the first
seventh modified image frames by removing an eighth                     blended frame, the second blended frame, and the third
portion of the second modified image frame, determine a                 blended frame to generate a combined frame, and display the
first bridge image frame different from the first, second,              combined frame.
third, fourth, fifth, sixth, seventh, and eight modified image     30      In one embodiment, the apparatus also includes spectacles
frames, determine a second bridge image frame different                 adapted to be worn by a viewer of a video.
from the first bridge image frame and different from the first,            In another embodiment, the bridge frame includes a
second, third, fourth, fifth, sixth, seventh, and eight modified        non-solid color.
image frames, blend the first bridge image frame with the                  In accordance with yet another embodiment, a method of
third modified image frame to generate a first blended image       35   displaying one or more frames of a video is provided. Data
frame, blend the first bridge image frame with the fourth               comprising a compressed image frame and temporal redun-
modified image frame to generate a second blended image                 dancy information is received. The image frame is decom-
frame, blend the first bridge image frame with the fifth                pressed. A plurality of bridge frames that are visually
modified image frame to generate a third blended image                  dissimilar to the image frame are generated. The image
frame, overlay the first blended image frame, the second           40   frame and the plurality of bridge frames are blended, gen-
blended image frame, and the third blended image frame to               erating a plurality of blended frames, and the plurality of
generate a first overlayed image frame, display the first               blended frames are displayed.
overlayed image frame and the second bridge image frame,                   In one embodiment, the image frame is decompressed
blend the first bridge image frame with the sixth modified              based on the temporal redundancy information.
image frame to generate a fourth blended image frame,              45      In another embodiment, the data comprises a compressed
blend the first bridge image frame with the seventh modified            video file associated with a compression format that uses
image frame to generate a fifth blended image frame, blend              temporal redundancy to achieve compression of video data.
the first bridge image frame with the eighth modified image             For example, the data may comprise an MPEG compressed
frame to generate a sixth blended image frame, overlay the              video file.
fourth blended image frame, the fifth blended image frame,         50      In another embodiment, each bridge frame comprises a
and the sixth blended image frame to generate a second                  solid black picture, a solid colored picture, or a timed
overlayed image frame, and display the second overlayed                 unlit-screen pause.
image frame and the second bridge image frame.                             In another embodiment, the plurality of blended frames
   In one embodiment, the apparatus also includes an elec-              are displayed in accordance with a predetermined pattern.
trically controlled spectacle to be worn by a viewer.              55      In another embodiment, the plurality of blended frames
   In another embodiment, the first bridge image frame                  are displayed in accordance with a predetermined pattern
comprises a non-solid color.                                            that includes a first pattern comprising the plurality of
   In accordance with another embodiment, a system for                  blended frames, and a second pattern that comprises repeti-
presenting a video is provided. The system includes an                  tion of the first pattern.
apparatus comprising a storage adapted to store one or more        60      In accordance with another embodiment, an apparatus
image frames associated with a video, and a processor. The              includes a storage configured to store a compressed image
processor is adapted to reshape a portion of at least one of            frame and temporal redundancy information, and a proces-
the one or more image frames. The system also includes an               sor configured to receive the compressed image frame and
electrically controlled spectacle which includes a spectacle            the temporal redundancy information, decompress the image
frame, optoelectronic lenses housed in the frame, the lenses       65   frame, and generate a plurality of bridge frames that are
comprising a left lens and a right lens, each of the optoelec-          visually dissimilar to the image frame. The plurality of
tricallenses having a plurality of states, wherein the state of         bridge frames includes a first bridge frame having a first
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 313 of 362


                                                     US 9,948,922 B2
                              17                                                                     18
width, the first bridge frame comprising a first white rect-            right lenses comprise one or more electro-optical materials.
angle in an upper portion of the first bridge frame, the first          In another embodiment, the blended frame is displayed to a
white rectangle having the first width, and a second bridge             v1ewer.
frame having a second width, the second bridge frame                       In accordance with another embodiment, a method for
comprising a second dark rectangle in an upper portion of               generating modified video is provided. A source video
the second bridge frame, the second dark rectangle having               including a sequence of 2D image frames is acquired, and a
the second width. The processor is further configured to                modified image frame is obtained based on a selected one of
blend the image frame and the plurality of bridge frames,               the image frames of the source video. The modified image
generating a plurality of blended frames, wherein the plu-              frame is blended with a bridge frame that is a non-solid color
                                                                   10
rality of blended frames include a first blended frame that             and is different from the modified image frame, to generate
includes the first portion of the image frame in an upper               a blended frame.
portion of the first blended frame, and a second blended                   In one embodiment, the selected image frame comprises
frame that includes the second dark rectangle in an upper               two or more motion vectors that describe motion in the
portion of the second blended frame. The processor is also         15
                                                                        selected image frame, wherein each of the motion vectors is
configured to display the plurality of blended frames con-              associated with a region of the selected image frame. A
secutively within a video.                                              respective parameter is calculated for each of the following:
   In another embodiment, the processor is further config-              (a) a lateral speed of the selected image frame, using the two
ured to decompress the image frame based on the temporal                or more motion vectors, and (b) a direction of motion of the
redundancy information.                                            20   selected image frame, using the two or more motion vectors.
   In another embodiment, the data comprises a compressed               A deformation value is generated by applying an algorithm
video file associated with a compression format that uses               that uses both of the parameters, and the deformation value
temporal redundancy to achieve compression of video data.               is applied to the image frame to identifY a modified image
   In another embodiment, each bridge frame comprises a                 frame. In one embodiment, the direction of motion and
timed unlit-screen pause.                                          25   velocity of motion parameters in the calculation step are
   In another embodiment, the processor is further config-              calculated only from the motion vectors.
ured to display the plurality of blended frames in accordance              In accordance with another embodiment, a method for
with a predetermined pattern.                                           generating modified video is provided. A source video
   In another embodiment, the processor is further config-              comprising a sequence of 2D image frames is acquired, a
ured to display the blended frames in accordance with a            30   first image frame and a second image frame in the source
predetermined pattern that includes a first pattern compris-            video are identified, the first image frame and the second
ing the plurality of blended frames, and a second pattern that          image frame are combined to generate a modified image
comprises repetition of the first pattern.                              frame, and the modified image frame is blended with a
   In another embodiment, the plurality of bridge frames                bridge frame that is a non-solid color, different from the
comprise a first bridge frame having a first pattern and a         35   modified image frame, different from the first image frame,
second bridge frame having a second pattern that is comple-             and different from the second image frame, to generate a
mentary to the first pattern.                                           blended frame. In one embodiment, the first image frame
   In accordance with still a further embodiment of the                 and the second image frame are similar.
invention, a method for generating modified video is pro-                  Many advantages, features, and applications of the inven-
vided. A source video comprising a sequence of 2D image            40   tion will be apparent from the following detailed description
frames is acquired, and an image frame that includes two or             of the invention that is provided in connection with the
more motion vectors that describe motion in the image                   accompanying drawings.
frame is obtained from the source video, wherein each of the
motion vectors is associated with a region of the image                       BRIEF DESCRIPTION OF THE DRAWINGS
frame. A respective parameter is calculated for each of the        45
following: (a) a lateral speed of the image frame, using the               FIG. 1 is a perspective view of the preferred embodiment
two or more motion vectors, and (b) a direction of motion of            of the Continuous Adjustable 3Deeps Filter Spectacles.
the image frame, using the two or more motion vectors. A                   FIG. 2a shows a left lens of Continuous Adjustable
deformation value is generated by applying an algorithm                 3Deeps Filter Spectacles fabricated from a single layer of
that uses both of the parameters, and the deformation value        50   electrochromic material.
is applied to the image frame to identify a modified image                 FIG. 2b shows details of an electrochromic device for
frame. The modified image frame is blended with a bridge                fabricating the electronically controlled variable tint mate-
frame that is a non-solid color and is different from the               rial of the right and left lenses of the Continuous Adjustable
modified image frame, to generate a blended frame. The                  3Deeps Filter Spectacles.
direction of motion and velocity of motion parameters in the       55      FIG. 3 is a block diagram of the operation of the Con-
calculating step are calculated only from the motion vectors            tinuous Adjustable 3Deeps Filter Spectacles.
input along with the image frame.                                          FIG. 4 is a flow chart showing the operation of the Control
   In one embodiment, a viewer views the modified video                 Unit of the Continuous Adjustable 3Deeps Filter Spectacles.
through spectacles. The spectacles have a left and right lens,             FIG. 5 is a perspective view of the second preferred
and each of the left lens and right lens has a darkened state.     60   embodiment of the Continuous Adjustable 3Deeps Filter
Each of the left and right lenses has a darkened state and a            Spectacles fabricated from multiple layers of electrochromic
light state, the state of the left lens being independent of the        material.
state of the right lens.                                                   FIG. 6a shows a left lens of Continuous Adjustable
   In another embodiment, the spectacles also include a                 3Deeps Filter Spectacles fabricated from multiple layers of
battery, a control unit and a signal receiving unit. The control   65   electrochromic material.
unit may be adapted to control the state of the each of the                FIG. 6b shows details of a multiple layered electrochro-
lenses independently. In another embodiment, the left and               mic device for fabricating the electronically controlled vari-
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 314 of 362


                                                    US 9,948,922 B2
                             19                                                                      20
able tint material of the right and left lenses of the Continu-            FIGS. 27 a-27 c illustrates the two women with a smaller
ous Adjustable 3Deeps Filter Spectacles.                               frame depicting a portion of one woman repeated and
   FIG. 7 is a block diagram of the operation of the Con-              overlayed in the upper left-hand comer of the frame to create
tinuous Adjustable 3Deeps Filter Spectacles using a multiple           a separate depth-configuration within the larger frame.
layered electrochromic device for fabricating the electroni-      5        FIG. 28 illustrates a combination of the two women with
cally controlled variable tint material of the right and left          a portion of the one woman both in the bridging frame as
lenses.                                                                well as in one of the frames that contain both women.
   FIG. 8 is a flow chart showing the operation of the Control             FIG. 29 illustrates Eternalism with two women and a
Unit of the Continuous Adjustable 3Deeps Filter Spectacles             circle moving through the frames.
using a multiple layered electrochromic device for fabricat-
                                                                  1
                                                                   °       FIG. 30 illustrates the Pulfrich filter.
ing the electronically controlled variable tint material of the            FIG. 31 shows components of a video display manager in
right and left lenses.                                                 accordance with an embodiment.
   FIG. 9 is a transition time curve for a single layer of                 FIG. 32 is a flowchart of a method of decompressing and
electrochromic material with transition time as a function of     15
                                                                       displaying one or more image frames in accordance with an
transmissivity.                                                        embodiment.
   FIG. 10 is a transition time curve for a double layer                   FIG. 33 shows an image frame in accordance with an
(multi-layer) of electrochromic material with transition time          embodiment;
as a function of transmissivity.                                           FIGS. 34A-34B show respective bridge frames in accor-
   FIG. 11 is a perspective view of the third preferred           20   dance with an embodiment.
embodiment of the multi-use Continuous Adjustable 3Deeps                   FIGS. 35A-35B show respective blended frames in accor-
Filter Spectacles with single-layered lenses.                          dance with an embodiment.
   FIG. 12 is a block diagram of the operation of the                      FIG. 35C shows a pattern comprising a plurality of
multi-use Continuous Adjustable 3Deeps Filter Spectacles               blended frames in accordance with an embodiment.
with single-layered lenses.                                       25       FIG. 35D shows a predetermined pattern that includes
   FIG. 13 is a flow chart showing the operation of the                repetition of a second pattern that comprises a plurality of
Control Unit of the multi -use Continuous Adjustable 3Deeps            blended frames in accordance with an embodiment.
Filter Spectacles with single-layered lenses.                              FIG. 36 is a high-level block diagram of an exemplary
   FIG. 14 is a perspective view of the fourth preferred               computer that may be used to implement certain embodi-
embodiment of the multi-use Continuous Adjustable 3Deeps          30   ments.
Filter Spectacles with multi-layered lenses.                               FIG. 37 shows a typical curve of retinal reaction time as
   FIG. 15a shows a left lens of Multi-Use Electrically                a function of luminosity.
Controlled Continuous Adjustable 3Deeps Filter Spectacles                  FIG. 38A shows the operation of the Pulfrich illusion
fabricated from multiple layers of electrochromic materials.           when there is no horizontal foreground motion in the motion
   FIG. 15b shows details of a Multi-Use electrochromic           35   picture.
device for fabricating the electronically controlled variable              FIG. 38B shows the operation of the Pulfrich illusion
tint material of the right and left lenses of the Multi-Use            when the motion picture exhibits horizontal foreground
Electrically Controlled 3Deeps Continuous Adjustable                   motion from the right to the left.
3Deeps Filter Spectacles using multi-layered lenses.                       FIG. 38C shows the operation of the Pulfrich illusion
   FIG. 16 is a block diagram of the operation of the             40   when the motion picture exhibits horizontal foreground
multi-use Continuous Adjustable 3Deeps Filter Spectacles               motion from the left to the right.
with multi-layered lenses.                                                 FIG. 39 uses the typical curve of retinal reaction time as
   FIG. 17 is a flow chart showing the operation of the                a function of luminosity to explain the operation of card-
Control Unit of the Multi-Use Electrically Controlled Con-             board Pulfrich Filter spectacles with fixed lenses.
tinuous Adjustable 3Deeps Filter Spectacles with multi-           45       FIG. 40 uses the typical curve of retinal reaction time as
layered lenses.                                                        a function of luminosity to demonstrate how to compute
   FIGS. 18 a-18 c illustrates the present invention with              from a motion vector and luminosity the optimal optical
three pictures.                                                        density for the neutral density lens of the preferred embodi-
   FIGS. 19 a-19 c illustrates the present invention using             ment of the Continuous Adjustable 3Deeps Filter Spectacles
three pictures along with blended pictures.                       50   so that the difference in retinal reaction time between the
   FIGS. 20 a-20 c illustrates the present invention using the         viewer's eyes results in instant and lagging images that
same picture wherein one is offset from the other.                     correspond to a separation on the display monitor of exactly
   FIGS. 21 a-21 b illustrates the present invention with              2 1h inches.
side-by-side pairs of pictures.                                            FIG. 41 shows an algorithm that can be used to calculate
   FIGS. 22 a-22 c illustrates the present invention wherein      55   the optimal optical density for the neutral density filter of the
pictures G and H are identical but image F has been imposed            preferred embodiment of the Continuous Adjustable 3Deeps
in a slightly different location.                                      Filter Spectacles.
   FIGS. 23 a-23 c illustrates pictures of two women in                    FIG. 42 is an illustration of an alternate algorithm to
Etemalism with two pictures.                                           characterize lateral motion in a motion picture.
   FIGS. 24 a-24 c illustrates the women of FIG. 6 with a         60       FIG. 43 uses the typical curve of retinal reaction time as
50-50 blend between the women and the women and the                    a function of luminosity to demonstrate a first alternate
bridging frame.                                                        embodiment for computing an optimal optical density for
   FIGS. 25 a-25 c illustrates the same women in two                   the neutral density lens of the Continuous Adjustable
different perspectives (not apparent to normal viewing as              3Deeps Filter Spectacles so that the difference in retinal
pictured here), joined to create an Etemalism.                    65   reaction time between the viewer's eyes is a constant value.
   FIGS. 26 a-26 b illustrates the doubling of the frames                  FIG. 44 shows Continuous Adjustable 3Deeps Filter
from FIG. 6.                                                           Spectacles that include a photo-detector.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 315 of 362


                                                    US 9,948,922 B2
                             21                                                                      22
   FIG. 45 uses the typical curve of retinal reaction time as             The Pulfrich Illusion
a function of luminosity to demonstrate a second alternate                There is a well-studied stereoscopic illusion called the
embodiment for computing an optimal optical density for                Pulfrich illusion in which the illusion of 3D is invoked by
the neutral density lens of the Continuous Adjustable                  differentially shading the left and right eye. Anyone watch-
3Deeps Filter Spectacles so that the difference in retinal             ing TV through special viewing glasses can see the illusion.
reaction time between the viewer's eyes corresponds to a               One way to construct the special Pulfrich viewing glasses is
fixed number of frames of the motion picture.                          to take sunglasses and remove the left lens, so that the left
   FIG. 46 is a flowchart showing the use of a format                  eye views the TV screen unobstructed and the right eye
conversion semiconductor chip to compute the Continuous                views the TV screen through the darkened sunglass lens.
                                                                  10
Adjustable 3Deeps Filter Spectacles synchronization infor-             With such Pulfrich viewing spectacles all screen motion
mation.                                                                from left-to-right will be in 3D. The illusion is based on
   FIG. 47 is a block diagram showing the operation of the             basic eye mechanics-the shaded lens causes the eye to send
Video and 3Deeps processing used to calculate the optimal              the image to the brain later than unshaded eye. If the time
optical density of the neutral density filter in the preferred    15
                                                                       difference is lfw second than on a 100 Hz digital TV the
embodiment of the Continuous Adjustable 3Deeps Filter                  difference is 10 screen images, which is enough to produce
Spectacles.                                                            a vivid illusion of 3D in the presence of moderate lateral
   FIG. 48 is a table showing control information for the              motion. The image processing part of the brain puts the two
Continuous Adjustable 3Deeps Filter Spectacles.                        disparate images together as depth. This is a pure optical
   FIG. 49 shows a typical operating characteristic curve for     20   illusion that has nothing to do with how a motion picture is
an electrochromic material with optical density as a function          filmed.
of voltage.                                                               The Pulfrich illusion has been used for more than 50 years
   FIG. 50 is a first example of a transition time curve for an        to produce 3D movies, using cardboard viewing spectacles
electrochromic material with transition time as a function of          with a clear left lens and dark transparent right lens. Pulfrich
optical density.                                                  25   3D motion pictures have been produced including such
   FIG. 51 is a second example of a transition time curve for          offerings as the 1971 feature length movie I, Monster
an electrochromic material with transition time as a function          Starring Christopher Lee as well as selected scenes from the
of optical density.                                                    1997 second season finale of the network TV sitcom Third
   FIG. 52 is a block diagram showing the operation of the             Rock From The Sun. However there is a problem in that the
control unit of the Continuous Adjustable 3Deeps Filter           30   special Pulfrich viewing glasses impose severe constraints
Spectacles.                                                            on both the movie and viewing venue.
   FIG. 53 is a block diagram showing the operation of a                  More specifically, the problem then is that for any special
typical the Continuous Adjustable 3Deeps Filter Spectacles             viewing spectacles with lenses of a fixed optical density, the
system.                                                                lighting, and speed and direction of screen motion have to be
   FIG. 54 is a block diagram for a preferred embodiment of       35   in exactly proper alignment to get an optimal 3D effect that
an IC Chip generating optimum optical density signals for              is comparable to other 3D methods such as anaglyph (blue-
each individual lens of a Continuous Adjustable 3Deeps                 red viewing spectacles). That conjunction of light and
Filter Spectacle.                                                      motion rarely happens so Pulfrich is not considered a viable
   FIG. 55 is a block diagram of an alternate embodiment of            approach to 3D movies or TV. Movies made for viewing
an IC chip generating the change in optical density signals       40   using the Pulfrich illusion are best viewed in darkened
for each individual lens of a Continuous Adjustable 3Deeps             venues, and if the same movie is viewed in a brightly lit
Filter Spectacle.                                                      venue the illusion is diminished or may even totally disap-
   FIG. 56 shows Continuous Adjustable 3Deeps Filter                   pear.
Spectacles that include an IC chip generating the change in               These problems could be addressed if dynamic Pulfrich
optical density signals for each individual lens of a Con-        45   viewing spectacles could be constructed that self-configured
tinuous Adjustable 3Deeps Filter Spectacle.                            themselves to the light and motion instant in a motion
   FIG. 57 shows components of a video display manager in              picture. However, such dynamic viewing spectacles still
accordance with an embodiment.                                         must be totally passive to the viewer.
   FIG. 58 is a flowchart of a method of displaying one or                3Deeps Systems Proposed in the Earliest Related Patent
more image frames in accordance with an embodiment.               50   Applications
   FIGS. 59A-59B comprise a flowchart of a method of                      Early solutions provided dynamic Pulfrich viewing spec-
generating modified video in accordance with an embodi-                tacles (called 3Deeps viewing spectacles) that could be
ment.                                                                  synchronized to the movies. These solutions utilized neutral
                                                                       optoelectronic lenses (transmissivity of visible light) that are
                DETAILED DESCRIPTION                              55   controllable by an electric potential. The lenses could take
                                                                       any of three states; clear left lens and clear right lens
   References will now be made in detail to the preferred              (clear-clear) when there is no screen motion; clear left lens
embodiments of the invention, examples of which are illus-             and dark right lens (clear-dark) when screen motion is from
trated in the accompanying drawings. Wherever possible,                left to right; and, dark left lens and clear right lens (dark-
the same reference numbers will be used throughout the            60   clear) when the screen motion is from right to left. Wired or
drawings to refer to the same or like parts.                           wireless signals (Infrared, radio, or sound) synchronized the
   To help understand the invention the following summary              3Deeps viewing spectacles to the movies. These early solu-
of inventive work from the previous related patent disclo-             tions also addressed how to calculate the lateral motion
sures is provided. The purpose of this section then is to              between frames of a motion picture and the synchronization
explain the ground that has been covered in previous related      65   controllers that calculated and transmitted the motion vector
patents and then identify the problems that this current               information to the 3Deeps viewing spectacles. The proposed
patent application addresses and solves.                               solution had significant benefits and advantages including:
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 316 of 362


                                                    US 9,948,922 B2
                             23                                                                      24
    Every movie ever made-without additional alteration or             viewing, if both eyes see the same 2D image without any
       processing--could be viewed in 3D when wearing                  filtered obstruction, the brain gets two identical images and
       3Deeps spectacles                                               there is no information by which the brain may infer depth.
    A movie could be viewed simultaneously by viewers with             However, if one eye is differently shaded, than the eyes send
       or without 3Deeps spectacles, and                               two different images to the brain, and the mind places them
    No changes are required to any broadcast standards,                together and interprets the two different images as depth.
       cinema formatting, viewing venue, or viewing moni-              These two factors, retinal reaction time, and simultaneity are
       tors                                                            the two factors that explain Pulfrich illusion.
    It should be understood, that the natural view of the world           If the scene being viewed is static with no moving object,
that viewer's expect of cinema is 3-dimensional, and to any       10   then the "instant" image of the unshaded eye and the
movie viewer with binocular vision, it is the screen flatness          "lagging image" of the shaded eye will still see the same
of 2D that is strange and unnatural. From the earliest days            image and the retinal reaction delay and simultaneity factors
of motion pictures cinematographers have used light and                will not provide any depth information. Thus, the Pulfrich
lateral movement as cues to help the viewer translate 2D               illusion does not work in the absence of motion. But if the
screen flatness into their binocular vision expectations. But     15   scene being viewed has horizontal motion (also called lateral
light and lateral motion are precisely the factors that elicit         motion) then the shaded eye will see an image that is
the Pulfrich illusion, so when movies are produced, cinema-            "lagging" the instant image. In this case the "lagging image"
tographers and lighting specialists stress precisely the fea-          caused by retinal reaction delay of the shaded eye, when
tures that the 3Deeps systems can translate into the natural           juxtaposed with the "instant image" perceived by the
sense of depth that the viewer is expecting. That is to say,      20   unshaded eye will, through the mechanism of simultaneity,
since the advent of moving pictures, filmmakers have been              be reconciled by the brain as a perception of depth. This is
unknowingly preparing their movies for advantageous 3D                 the Pulfrich illusion.
viewing using 3Deeps spectacles.                                          Well-researched retinal reaction curves describing this
    However, the early 3Deeps spectacles did not address               phenomenon are available and are used by the Continuous
how to calculate an optical density for the lenses of the         25   Adjustable 3Deeps Filter Spectacles to select the optical
3Deeps spectacles that would maximize the Pulfrich stereo-             density of the lens to maximize the Pulfrich illusion. This is
scopic illusion.                                                       done in the following exemplary marmer. First we measure
    A Second Solution-Continuous Adjustable 3Deeps Fil-                the ambient light optical density and use that with the retinal
ter Spectacles                                                         reaction curve to get the retinal delay for the eye viewing
    The most recent related 3Deeps patent applications dis-       30   through the "clear" lens. We then use the direction oflateral
close how to construct better 3Deeps viewing spectacles that           motion to determine which of the right and left lenses is
maximize the Pulfrich stereoscopic illusion and are referred           clear (with the other lens the dark lens.) If the lateral motion
to as Continuous Adjustable 3Deeps Filter Spectacles. To               is from the left-to-right direction on the screen then the
construct these improved 3Deeps viewing spectacles we                  "clear" lens of the Continuous Adjustable 3Deeps Filter
utilize the body of existing knowledge about (1) the human        35   Spectacles will be the left lens, and if the lateral motion is
eye retinal reaction time, and (2) the operating characteris-          in the opposite direction then the "clear" lens will be the
tics of the optoelectronic material of the 3Deeps lens.                right lens.
    Retinal Reaction Time                                                 To set the optical density of the dark lens we now utilize
    While each eye is stimulated by light continuously, there          the magnitude of the motion. As an example, if lateral
is a time delay called the retinal reaction time until the        40   motion of the major object in the frame is measured as
information is triggered and transmitted to the brain. Retinal         moving at 0.25 inches per frame then it will take 10 frames
reaction time is primarily dependent on the amount of light            to move 2.5 inches-the average inter-ocular distance. In
(brightness) that falls on the eye. For instance, in the               this case the Continuous Adjustable 3Deeps Filter Spec-
presence of the bright light of a "Clear Sky at noon" the              tacles use the retinal reaction curve to determine an optical
retinal reaction time is about 100 milliseconds (1/w-th of a      45   density setting for the darkened lens so the motion-direction
second) and the eye will trigger about every 100 millisec-             eye will see a lagging image that is 10 frames behind that of
onds and send the image from the eye to the brain. In the              the unshielded eye. If the TV screen has a refresh rate of 100
presence of light from a "Clear Sky" the retinal reaction time         Hz then 10 frames is precisely 100 milliseconds, so if the
is slower-about 200 milliseconds. And in the presence of               ambient light is that of a "Clear Sky at noon" with a retinal
light that approximates a "Night sky with a full moon" the        50   reaction time of 100 milliseconds, then we would set the
retinal reaction time is slower still-almost 400 millisec-             dark lens to have an optical density of a "Clear Sky" which
onds. The darker is the illumination, the retinal reaction time        corresponds to a retinal reaction time of 200 milliseconds.
become increasingly slower.                                            Depending upon the ambient illumination, the optical den-
    While the retinal reaction mechanisms are independent              sity of the dark lens can always be calculated and precisely
for each eye, in normal viewing both eyes are unobstructed        55   determined from the retinal reaction curve and the objective
and the luminance value is the same and the eyes trigger at            function that maximizes the Pulfrich illusion.
about the same time. However, if one eye is shaded so the                 Once the optimal optical density values are known for the
eyes have unequal retinal illuminance, then the two eyes will          lenses of the Continuous Adjustable 3Deeps Filter Spec-
trigger at different speeds and different times. Using lens            tacles, the Operating Characteristic curve of the optoelec-
filters with different optical density shading causes this to     60   tronic material of the lenses can be utilized to apply the
happen and results in a difference in retinal reaction time for        correct potential to the lenses so the lenses of the viewing
each eye. The difference in retinal reaction time between the          spectacles have the optical density so the movie is viewed
two eyes is one factor in the commonly accepted explanation            with a maximal Pulfrich stereoscopic illusion.
for the Pulfrich illusion.                                                In previous patent applications, retinal reaction time is
    The second factor is simultaneity. The brain will take two    65   used to calculate the optimal optical density value (a first
eye images and put them together in a simultaneous fashion             optimization) and the operating characteristic curve is used
to generate the image that we perceive. Thus in normal                 for control over the lenses of the Continuous Adjustable
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 317 of 362


                                                     US 9,948,922 B2
                              25                                                                     26
3Deeps Filter Spectacles (a second optimization). However,                 Intru3 D-Intel
other problems are not address and are the subject of this                 Intel's Intru3D uses the ColorCode 3D method that is an
pending patent application.                                             update to the more familiar Anaglyph method of 3D stere-
   There is a problem that many optoelectronic materials                oscopy. It is similar to the Anaglyph method of stereoscopy
often do not change state instantaneously. While frame-to-              but rather than make one image green/blue and the other
                                                                        image red, Intru3D records the two images as amber and
frame display of a motion picture may be 100 Hz (1 00
                                                                        blue. This provides generally truer color than typical Red!
frames a second or 10 milliseconds per frame) a typical                 Blue anaglyphs, particularly where Red image components
optoelectronic material made from electrochromic material               are concerned.
may have a "slow" response time and take several seconds                   IMAX (Polaroid) 3-Dimensional Illusion
                                                                   10
to change from a clear state to a much darker state. A second              IMAX creates the illusion of 3-dimensional depth by
problem may relate to a limited "cycle life" (number of                 recording the motion pictures on two separate rolls of film
clear-dark cycles) of some optoelectronic materials that may            with two camera lenses to represent the left and right eyes.
be limited. Both of these problems can be addressed by                  These lenses are separated by an interocular distance of
using multiple layers of optoelectronic material in fabricat-           about 2.5 in., the average distance between a human's eyes.
                                                                   15   By recording on two separate rolls of film for the left and
ing the lenses of the Continuous Adjustable 3Deeps Filter
                                                                        right eyes, and then projecting them simultaneously, IMAX
Spectacles, and this patent discloses how to implement such             can create a 3-Dimensional illusion for viewers.
a solution. Both problems relate to the viewing spectacle                  IMAX uses either of two different methods to create the
side of the solution that implements the already indepen-               3D illusion in the theatre. The first method relies on polar-
dently calculated optical density that maximizes the 3D            20   ization. During projection, the left eye image is polarized in
Pulfrich stereoscopic illusion.                                         one direction and the right eye image polarized perpendicu-
   Variable Tint and Optoelectronic Devices                             lar to the left eye image as they are projected on the IMAX
   Optoelectronic devices (or materials) that control the               screen. By wearing special viewing glasses with lenses
transmission of light through the device may be referred to             polarized in their respective directions to match the projec-
as a variable tint device or variable tint material. Neutral       25   tion, the left eye image can be viewed only by the left eye
variable tint devices reduce the transmission of light                  since the polarization of the left lens will cancel out that of
approximately equally along the entire spectrum of visible              the right eye projection, and the right eye image can be
light and thus do not noticeably distort color. Other variable          viewed only by the right eye since the polarization of the
tint devices may allow transmission of light in a restricted            right lens will cancel out that of the left eye projection.
                                                                   30      IMAX also uses another method-shutter glasses-for
spectrum of visible light and block light outside the
                                                                        3D viewing. This method of 3D projection involves the use
restricted range, such as blue variable tint devices that
                                                                        of LCD shutter glasses that use similarly polarized lenses for
allows the passage oflight in the blue spectrum (A.-490-450
                                                                        both eyes. The left and right eye images are projected on the
nm). Devices that control properties of light other than the
                                                                        viewing screen in alternate frames. These LCD shutter
transmission of light through the medium will be referred to       35   glasses are synchronized to the projector. The projector
simply as optoelectronic devices.                                       displays the left and right images that are momentarily
   Methods of Producing 3-D Illusion in Moving Pictures                 viewed by the appropriate eye by allowing that LCD lens to
   Motion pictures are images in 2-dimensions. However,                 become transparent while the other remains opaque. That is
several methods have been developed for providing the                   when the left eye frame is projected on the screen, the left
illusion of depth in motion pictures. These include the            40   lens of the shutter glasses becomes transparent and the right
Anaglyph, Intru3D (also called ColorCode 3D), IMAX                      lens of the shutter glasses becomes opaque. When the next
(Polaroid), shutter glasses and Pulfrich 3-dimensional illu-            frame is projected on the screen-a frame for the right
S!OnS.                                                                  eye-the left lens becomes opaque and the right lens
   Anaglyph 3-Dimensional Illusion                                      becomes transparent.
   "Anaglyph" refers to the red/blue (red/cyan or red/green)       45      In both the IMAX 3D systems only the correct eye is
glasses that are used in comic books and in cereal packets              allowed to view the correct image while the other eye is
etc. The glasses consist of nothing more than one piece of              "blinded". The "transparent" state is actually quite dark, and
transparent blue plastic and one piece of transparent red               occludes about 35% of the projected light to the viewing eye
plastic. These glasses are easy to manufacture and have been            while the non-viewing eye is supposed to view no image at
around since the 1920s.                                            50   all.
   An anaglyph stereo picture starts as a normal stereo pair               Shutter Glasses
of images, two images ofthe same scene, shot from slightly                 Different formulations of shutter glasses have been imple-
different positions. One image is then made all green/blue              mented over the last few decades, but without much large-
and the other is made all red, the two are then seen together.          scale commercial success. A shutter glasses solution gener-
   When the image is viewed through the glasses the red            55   ally require two images for each image of video, with shutter
parts are seen by one eye and the other sees the green/blue             covering or uncovering each eye of the viewer. This allows
parts. The visual cortex of the brain fuses this into perception        one eye to see, than the other, with the shutters timed and
of a three-dimensional scene or composition. This effect is             synchronized with the video so that each eye only sees the
fairly simple to do with photography, and extremely easy to             image intended for it.
do on a PC, and it can even be hand-drawn. The main                60      Some shutter glass systems are wired to a control device
limitation of this technique is that because the color is used          while some shutter glass systems use wireless infrared
in this way, the true color content of the image is usually lost        signaling to control the state of the lenses.
and the resulting images are usually in black and white. As                Crysta!Eyes is the name of a stereoscopic viewing product
the colors compete for dominance they may appear unstable               produced by the StereoGraphics Corporation of San Rafael,
and monochromatic. A few images can retain a resemblance           65   Calif. They are lightweight, wireless liquid crystal shuttering
to their original color content, but the photographer has to be         eyewear that are used to allow the user to view alternating
very selective with color and picture content.                          field sequential stereo images. The source of the images
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 318 of 362


                                                     US 9,948,922 B2
                              27                                                                       28
alternately displays a left-eye view followed by a right-eye            voltage is applied, the suspended particles are arranged in
view. Crysta!Eyes' shutters can block either of the user's              random orientations and tend to absorb light, so that the
eyes so that only images appropriate for each eye are                   glass panel looks dark (or opaque), blue or, in more recent
allowed to pass. A wireless infrared communications link                developments, gray or black color. When voltage is applied,
synchronizes the shuttering of the eyewear to the images                the suspended particles align and let light pass. SPDs can be
displayed on the monitor or other viewing screen. Crystal-              dimmed, and allow instant control of the amount oflight and
Eyes shutter glasses, weight only 3.3 ounces, use two 3V                heat passing through. A small but constant electrical current
lithium/manganese dioxide batteries, and have a battery life            is required for keeping the SPD in its transparent stage.
of 250 hours. This demonstrates the robustness and potential                Polymer Dispersed Liquid Crystal Devices (PDLCs)
of any viewer glass solution.                                      10       In polymer dispersed liquid crystal devices (PDLCs),
   Because shutter glasses only expose each eye to every                liquid crystals are dissolved or dispersed into a liquid
other frame, the refresh rate of the video is effectively cut in        polymer followed by solidification or curing of the polymer.
half. On a TV with refresh rates of30 frames per second (for            During the change of the polymer from a liquid to solid, the
an NTSC TV) or 25 frames per second (for a PAL TV), this                liquid crystals become incompatible with the solid polymer
is hard on the eyes because of the continual flicker. This         15   and form droplets throughout the solid polymer. The curing
problem is eliminated with higher refresh rates, such as on             conditions affect the size of the droplets that in turn affect the
PC monitors.                                                            final operating properties of the variable tint material. Typi-
   However, shutter systems have not been overwhelmingly                cally, the liquid mix of polymer and liquid crystals is placed
commercially successful. Motion pictures that use such                  between two layers of glass or plastic that include a thin
stereo shutter systems require two frames for each frame of        20   layer of a transparent, conductive material followed by
regular film. Motion pictures would then have to be pro-                curing of the polymer, thereby forming the basic sandwich
duced in at least 2 versions. Also, except on high refresh rate         structure of the smart window. This structure is in effect a
systems, such as expensive PC monitors, the viewer sees too             capacitor. Electrodes from a power supply are attached to the
much flicker causing distraction and am10yance. An addi-                transparent electrodes. With no applied voltage, the liquid
tional requirement and burden is the wired or wireless             25   crystals are randomly arranged in the droplets, resulting in
signaling to control the state of the lens. LCD screens that            scattering of light as it passes through the smart window
are used on laptops generally do not have high enough                   assembly. This results in the translucent, "milky white"
refresh rates for stereoscopic shutter 3D systems. Shutter              appearance. When a voltage is applied to the electrodes, the
systems generally do not work well with LCD or movie                    electric field formed between the two transparent electrodes
projectors.                                                        30   on the glass cause the liquid crystals to align, thereby
   Electronically Controlled Variable Tint Materials                    allowing light to pass through the droplets with very little
   Numerous materials have been identified that have the                scattering, resulting in a transparent state. The degree of
property that the transmission of light through the material            transparency can be controlled by the applied voltage. This
can be controlled by the application of an electronic voltage           is possible because at lower voltages, only a few of the liquid
or potential across the material. These include the classes of     35   crystals are able to be aligned completely in the electric
materials typically named electrochromic, suspended par-                field, so only a small portion of the light passes through
ticle and polymer dispersed liquid crystal devices. Within              while most of the light is scattered. As the voltage is
each class of electronically controlled variable tint material          increased, fewer liquid crystals remain out of alignment thus
there are numerous formularies. Other classes of materials              resulting in less light being scattered. It is also possible to
may be found in the future. Any material for which the             40   control the amount of light and heat passing through when
transmission oflight or other optical property oflight can be           tints and special iuner layers are used. Most of the devices
controlled by an electronic potential may be utilized in the            offered today operate in on or off states only, even though the
invention.                                                              technology to provide for variable levels of transparency is
   Electrochromic Devices (EDs)                                         easily applied. This technology has been used in interior and
   Electrochromic devices change light transmission prop-          45   exterior settings for privacy control (for example conference
erties in response to voltage and thus allow control of the             rooms, intensive-care areas, bathroom/shower doors) and as
amount of light passing through the material. A burst of                a temporary projection screen. A new generation of switch-
electricity is required for changing the tint of the material,          able film and glass called 3G Switchable Film is available
but once the change has been occurred, no electricity is                from Scienstry, using a non-linear technology to increase
needed for maintaining the particular shade that has been          50   transparency, lower the required driving voltage and extend
reached. Electrochromic materials provide visibility even in            the lifetime.
the darkened state, and thus preserves visible contact with                A First Preferred Embodiment of the Invention
the outside enviroument. It has been used in small-scale                    FIG. 1 is a perspective view 100 of the preferred embodi-
applications such as rearview mirrors. Electrochromic tech-             ment of the Continuous Adjustable 3Deeps Filter Spectacles.
nology also finds use in indoor applications, for example, for     55   It is comprised of a frame 101 that is used as the housing for
protection of objects under the glass of museum display                 the lenses and control circuitry. Such frames are a well-
cases and picture frame glass from the damaging effects of              known means by which lenses can be fixed before a person's
the UV and visible wavelengths of artificial light. Recent              eyes for viewing. On the frame 101 is battery device 104 to
advances in electrochromic materials pertaining to transi-              power all circuitry of the Continuous Adjustable 3Deeps
tion-metal hydride electrochromics have led to the develop-        60   Filter Spectacles. Also, on the frame 101 is a receiver 102
ment of reflective hydrides, which become reflective rather             labeled "Rx" that is powered by the battery 104. The
than absorbing, and thus switch states between transparent              receiver 102 has apparatus to receive radio-frequency (RF)
and mirror-like.                                                        110 waves with synchronization and control information
   Suspended Particle Devices (SPDs)                                    used to control the Continuous Adjustable 3Deeps Filter
   In suspended particle devices (SPDs ), a thin film laminate     65   Spectacles. Such receivers are well known in the art of
of rod-like particles suspended in a fluid is placed between            electronics. Also on the frame 101 is a control unit 103
two glass or plastic layers, or attached to one layer. When no          powered by the battery 104 that transforms the continuing
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 319 of 362


                                                     US 9,948,922 B2
                             29                                                                     30
optical density signals into the electronic potentials used to            The lens state consisting of both left and the right lens
control the optical density of each individual lens. Also on           darkened is not used by any of the 3Deeps spectacles.
the frame 101 is an on/off switch 112 that controls whether            However, this lens state can be achieved by the Continuous
the electronic circuits of the 3Deeps spectacles 101 receive           Adjustable 3Deeps Filter Spectacles, and may have uses in
power (on position) from the battery or not (power off).               other embodiments of the invention. In the third preferred
Other embodiments may replace RF communications with                   embodiment of the invention, this lens state is used to
other communications means, including but not limited to               provide an alternate use for 3Deeps viewing spectacle-
infrared, or audio sound.                                              sunglasses. In that embodiment, "multi-use" 3Deeps spec-
   Two lenses are fixed in the frames-a right lens (from the           tacles are switch selectable as either (Use 1) 3Deeps viewing
movie viewer's vantage point) 105 and a left lens 106. In the     10   spectacles using the 3 lens settings described in the preced-
preferred embodiment, each lens is made of an electrochro-             ing paragraph for 3Deeps viewing, or (Use 2) sunglasses
mic material for which the optical density can be reliably             using the left and right lens darkening to a pre-set optical
and precisely controlled by the application of an electronic           density.
potential across the material. The lens has circuitry so that             In Continuous Adjustable 3Deeps Filter Spectacles, the
the control unit 103 can independently control the transmis-      15   right and left lenses of the viewing glasses may indepen-
sivity of each lens. Other embodiment may use optoelec-                dently take a multiplicity of different levels of darkness to
tronic materials other than electrochromics. A second pre-             achieve different effects, resulting in many different lens
ferred embodiment of Continuous Adjustable 3Deeps Filter               states. In particular, the darkening of the non-clear lens can
Spectacles using multi-layered lenses is disclosed starting in         be optimized according to the speed oflateral motion and/or
FIG. 5. A third preferred embodiment of Continuous Adjust-        20   luminance, so as to optimize the degree of 3-dimensional
able 3Deeps spectacles using single-layered lenses for a               effect (a first optimization). Also, the Control Unit 103 can
multi-use application is disclosed starting in FIG. 11. A              control the electrochromic lenses so that they reach their
fourth preferred embodiment of Continuous Adjustable                   target state in an optimal manner (a second optimization).
3Deeps Filter Spectacles using multi-layered lenses for a                 Various consumer-based control units may be utilized
multi-use application is disclosed starting in FIG. 14.           25   with the Continuous Adjustable 3Deeps Filter Spectacles
   For exemplary purposes, FIG. 1 shows the Continuous                 that can both display the audio/video of the associated
Adjustable 3Deeps Filter Spectacles in just one of the three           motion picture, as well as perform the Continuous Adjust-
states that the lenses can take. FIG. 1 shows the right lens           able 3Deeps Filter Spectacles synchronization to identifY
105 darkened and the left lens 106 as clear with the clear lens        3Deeps synchronization events and issue control signals to
allowing more light transmission than the darkened lens.          30   the Continuous Adjustable 3Deeps Filter Spectacles. This
This is the configuration to view a motion picture with a              includes, but is not limited to; DVD-based control units;
3-dimensional effect in which the lateral motion in the                Digital Movie Projector control units; Television-based con-
motion picture is moving from left-to-right on the viewing             trol units; hand-held and operated control units; spectacle-
screen. Other embodiments of the invention may have                    based control units; software-based processing that parses
Continuous Adjustable 3Deeps Filter Spectacles that fit over      35   compressed digital video file and uses its motion estimation
regular prescription glasses in a manner similar to that in            information (e.g. MPEG); and, cell-phone based control
which snap-on or clip-on sunglasses are configured. In still           units.
another embodiment the lenses of the Continuous Adjust-                   FIG. 2a 200 shows a left lens 106 of Continuous Adjust-
able 3Deeps Filter Spectacles may also be prescription                 able 3Deeps Filter Spectacles fabricated from a single layer
lenses customized for the viewer vision impairments.              40   of electrochromic material. Its fabrication using electrochro-
   Also, while the preferred embodiment of the invention               mic material is shown in adjoining FIG. 2b.
uses Continuous Adjustable 3Deeps Filter Spectacles that                  FIG. 2b 225 shows the cross-sectional detail of the
are wireless, other embodiments may use wired connections.             electrochromic device of FIG. 2a used for fabricating the
What is required is that the Continuous Adjustable 3Deeps              electronically controlled variable tint material of the right
Filter Spectacles can receive and respond to synchronization      45   and left lenses of the Continuous Adjustable 3Deeps Filter
signals from the controller, and whether that is by wired or           Spectacles. The Figure shows a typical dual-polymer elec-
wireless means is immaterial to the invention.                         trochromic device consisting of seven layers of material. In
   Earlier versions of 3Deeps Filter Spectacles (also called           the preferred embodiment of the invention, the right lens 105
Pulfrich Filter Spectacles) have been previously described in          and left lens 106 of the Continuous Adjustable 3Deeps Filter
co-pending patent applications and patents U.S. patent appli-     50   Spectacles 100 are fabricated from such material. The first
cation Ser. Nos. 12/274,752, 11/928,152, 11/372,723,                   layer 201 of the electrochromic material 225 is a glass,
11/372,702, and U.S. Pat. Nos. 7,030,902 and 7,218,339.                plastic (or other clear insulating material.) The second layer
   There are 3 lens settings used by the Continuous Adjust-            202 is a conducting layer, followed by a third layer 203 of
able 3Deeps Filter Spectacles. One setting is that both the            polymer. The fourth layer 204 is an electrolytic layer that
right 105 and left lens 106 are clear. Neither lens is dark-      55   depending upon the electrochromic material may be a liquid
erred. This is the lens state that is used in the preferred            or gel. This layer provides the ion transport whose direction
embodiment when there is no significant lateral motion in              is determined by the application of potential across the
the motion picture. The second setting is the left lens 106            conducting layers. The fifth layer 205 is the complementary
clear and the right lens 105 darkened. This is the lens state          polymer layer, followed by a sixth layer 206 of conducting
that is used in the preferred embodiment when foreground          60   material. The last layer 207 of the electrochromic is another
lateral motion in the motion picture is moving from the left           insulting layer of glass, plastic or other clear insulating
to the right direction, as seen from the viewer's perspective.         material.
The third setting is the left lens 106 darkened and the right             While FIG. 2b 225 show a typical dual-polymer electro-
lens 105 clear. This is the lens state that is used in the             chromic device, as previously indicated, there are numerous
preferred embodiment when the foreground lateral motion in        65   such electrochromic devices, and any electrochromic may
the motion picture is moving from the right to the left                be favorably utilized in the invention. Some electrochromic
direction, as seen from the viewer's perspective.                      devices may not have seven layers as shown in FIG. 2b. For
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 320 of 362


                                                    US 9,948,922 B2
                             31                                                                       32
instance, some variable tint materials may be in the form of           agnostic; i.e. all spectacles receive the same transmitted
a flexible film or laminate that can be applied to a single            control information. The control unit 103 on the spectacles
layer of clear glass or plastic.                                       performs a final view-spectacle-specific optimization, trans-
   Also, any electronically controlled variable tint material          lating the control information into control signals specific to
may be used in the invention rather than the displayed            5    the lens material used to fabricate the Continuous Adjustable
electrochromic device. Any material whose optical property             3Deeps Filter Spectacles. Two viewers sitting side-by-side
of transmissivity of light may be controlled by the applica-           and watching the same video on a digital TV but wearing
tion of an electric potential may be favorably use to fabricate        Continuous Adjustable 3Deeps Filter Spectacles that have
the lenses of the Continuous Adjustable 3Deeps Filter Spec-            lens material with totally different characteristics, will each
tacles 100.                                                       10   see the movie with an illusion of 3D optimized for their
   FIG. 3 is a block diagram 300 of the operation of the               spectacles.
Continuous Adjustable 3Deeps Filter Spectacles of FIG. 1.                 A Second Preferred Embodiment of the Invention
All circuits on the Continuous Adjustable 3Deeps Filter                   FIG. 5 is a perspective view 500 of the second preferred
Spectacles 101 are powered 301 by the Power Unit 104 (if               embodiment of the Continuous Adjustable 3Deeps Filter
the power on/off switch 112 is in the on position), including     15   Spectacles 550 with multi-layered lenses. The difference
the Control Unit 103, Signal Receiving Unit 102, the Left              between FIG. 5 (multi-layered lens) and FIG. 1 (single layer
Lens 106, and the Right Lens 105. The control information              lens) is in their respective right lens (505 of FIG. 5), left lens
110 is received by the Signal Receiving Unit 102 and sent              (506 of FIG. 5), and control unit (503 of FIG. 5). Like
302 to the Control Unit 103. The control unit 103 imple-               numbered items in FIG. 5 and FIG. 1 have the same function
ments an algorithm that is specific for the lens materials used   20   and definition. The lenses for the second preferred embodi-
in the fabrication of the Right Lens 105 and the Left lens 106         ment (505 and 506) are described in greater detail in FIGS.
of the Continuous Adjustable 3Deeps Filter Spectacles, and             6a and 6b, and the control unit for the second preferred
controls the Left Lens 106 over a control circuit 303, and the         embodiment is described in greater detail in FIG. 8.
Right Lens over a control circuit 305.                                    FIG. 6a 600 shows a left lens 506 of Continuous Adjust-
   FIG. 4 is a flow chart 400 showing the operation of the        25   able 3Deeps Filter Spectacles fabricated from multiple lay-
Control Unit 103 of the Continuous Adjustable 3Deeps                   ers of electrochromic material. Its fabrication using electro-
Filter Spectacles of the first preferred embodiment. The               chromic material is shown in adjoining FIG. 6b. Since only
input to the Control Unit 103 is the synchronization signal            a single layer of insulating glass material will be required
302. The output is the control signal sent to the left lens 106        between the different layers of the multi-layered electro-
over the control left lens control circuit 303, and the control   30   chromic lens, the drawing of the top layer is slightly
signal sent to the right lens 105 over the right lens control          different than that of FIG. 2a to emphasize that only one
circuit 305. The synchronization signals 302 are received              layer of such insulating material is necessary. FIG. 6a
and stored by the Read and Store 3Deeps Signal block 401               therefore shows the lens 106 as two layers where the first
of the Control Unit 103 and stored in a LIFO (Last In First            active layer 611 is separated by the second active layer 601
Out) memory stack 403. Control then passes to Store and           35   by an insulating layer 610. The first active layer 611 and the
Manage Signal processing 405 that "pops" the top of the                insulating layer 610 comprise the single layer lens 106 of
stack (read the value and eliminates it from storage) and              FIG. 2a.
processes the synchronization signal by storing it in a                   FIG. 6b 625 shows the cross-sectional details of the
3Deeps Signal memory storage 407. Processing control then              multiple layered electrochromic device of FIG. 6a that is
passes to Parse and Store Left and Right OD in which the          40   used for fabricating the electronically controlled variable tint
3Deeps signal memory storage 407 is parsed and stored in               material of the right and left lenses of the Continuous
the Left OD value 411, and the Right OD value 413.                     Adjustable 3Deeps Filter Spectacles. The 7 layers of the
Processing then continues with the Right Lens Control 417              electrochromic left lens 106 of FIG. 2b are shown in FIG. 6b
in which the right lens value 413 is converted to an elec-             as the 6 active layers 611, and the (seventh) insulating layer
tronic signal305 that controls the optical density of the right   45   201. Each layer is identical to their like numbered descrip-
lens. Processing then continues with the Left Lens Control             tion accompanying FIG. 2b. A second active layer 601 is
415 in which the left lens value 411 is converted to an                included in the multi-layered electrochromic lens. In the
electronic signal 303 that controls the optical density of the         second preferred embodiment of the invention, the second
left lens. Processing in the Control Unit 103 then is passed           layer 601 of the lens is fabricated from identical electro-
back to the Read and Store 3Deeps Signal.                         50   chromic material as used to fabricate the first layer 611 of the
   It should be understood that different control circuits             left lens 506 so that each layer has the same Operating
might be utilized by other embodiments. For instance other             Characteristic curve 900 as shown in FIG. 9. The six layers
embodiments may have no need for LIFO signal store and                 of electrochromic material for the second layer are identical
management since control of the 3Deeps spectacles is in                to their like numbered description accompanying FIG. 2b.
real-time and there is no need to switch the lenses to past       55   Other embodiments may use electrochromic material with
setting. Also, better emphasize the logical operation of the           different material so that the two layers have different
control unit some functions have not been shown. For                   Operating Characteristic curves. Also, other embodiments
instance, the control unit may cycle at a much faster rate then        may have more than 2 layers.
the received synchronization signals resulting in an empty                FIG. 7 is a block diagram 700 of the operation of the
stack. The handling of such an empty stack state is not           60   Continuous Adjustable 3Deeps Filter Spectacles of FIG. 5
shown in the flow diagram but would be handled as well-                using a multiple layered electrochromic device for fabricat-
known in the art by detecting that the stack is empty and              ing the electronically controlled variable tint material of the
passing control in the Control Unit 103 back to the Read and           right 505 and left lenses 506. All circuits on the Continuous
Store 3Deeps Signal state 401 rather than passing control as           Adjustable 3Deeps Filter Spectacles 550 are powered 301 by
shown in the flow diagram 400.                                    65   the battery 104, including the Control Unit 503, Signal
   Continuous Adjustable 3Deeps Filter Spectacles have                 Receiving Unit 102, the Left Lens 506, and the Right Lens
great advantages. The control information 110 is spectacle-            505. The control information 110 is received by the Signal
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 321 of 362


                                                     US 9,948,922 B2
                             33                                                                   34
Receiving Unit 102 and sent 302 to the Control Unit 503.             spectacles. It also has the additional advantage that since a
The control unit 503 implements an algorithm that is specific        multi-layer lens is used, the transition time between optical
for the multi-layered lens materials used in the fabrication of      density states will be faster than the corresponding transition
the Right Lens 505 and the Left lens 506 of the multi-layered        time for a single-layer lens.
Continuous Adjustable 3Deeps Filter Spectacles, and con-                The second preferred embodiment of the Optical Density
trols the Left Lens 506 with a control circuit 703, and the          Continuing Adjustable 3Deeps Filter Spectacles use electro-
Right Lens 505 with a control circuit 704.                           chromic lenses. Additional detail about Electrochromism is
   The difference between FIG. 7 (multi-layered lens) and            now provided.
FIG. 3 (single layer lens) is in their respective right and left        Electrochromism is the phenomenon displayed by some
lenses, control units, and control circuits. For the right lens 10 chemicals of reversibly changing color when an electric
505 and left lens 506, the lenses are fabricated from multiple       potential is applied. Electrochromism has a history dating
layers of electrochromic material. In the second preferred           back to the nineteenth century and there are thousands of
embodiment of the invention these are the same as the lens           chemical systems that have already been identified electro-
fabrication shown in FIG. 6. The control unit for the                chromic. A narrow definition limits electrochromic devices
multi-layered lens 503 must control multiple layers while 15 to chemical processes for which there is a redox reaction that
the control unit for the single-layered lens 103 only need           undergo an electron uptake reduction or electron release
control a single layer electrochromic lens. In this second           when potential is applied and the reverse or oxidation with
preferred embodiment of the invention, both layers of the            a reverse potential. Most redox processes are electrochromic
multi-layered electrochromic lens are made of the same               and are candidate electrochromes and potential 3Deeps
material with the same Operating Characteristic curve and 20 lenses. While the preferred embodiments of this invention
both lenses have applied to them identical voltage across            use such narrowly defined electrochromic devices, any
each layer. However, since there are multi-layers of material,       device for which the transmission of light may be controlled
it will be shown using the Operating Characteristic curve of         by an electronic potential may be utilized in the invention.
FIGS. 9 and 10, that to achieve a target optical density for         For instance, Liquid Crystal Device (LCD) lenses may be
each lens, the control unit 503 will only need apply voltage 25 used in the invention since they may be controlled by an
to the multi-layers for less time than for the single layer. For     electronic potential, even though they use a totally different
the control circuits, the multi-lens control circuits need to        mechanism to control the optical properties of the material.
apply voltage across multiple layered assemblies, not just a         LCDs rely on an interference effect (block the transmission
single lens assembly.                                                of light), while the narrow definition of electrochromic
   FIG. 8 is a flow chart 800 showing the operation of the 30 device is limited to materials that rely on a redox reaction to
Control Unit 503 of the Continuous Adjustable 3Deeps                 change the color of the material. Either redox or LCD
Filter Spectacles 550 using a multiple layered electrochro-          material, or any material for which the transmission of light
mic device for fabricating the electronically controlled vari-       may be controlled by an electronic potential can be advan-
able tint material of the right lens 505 and left lens 506. This     tageously utilized in the invention.
flow chart 800 is very similar to the flow chart of the control 35      There are many different families of chemicals that
unit for the Continuous Adjustable 3Deeps Filter Spectacles          exhibit such properties-both organic and inorganic. These
using a single layered electrochromic device of FIG. 4. The          include but are not limited to polyaniline, viologens, poly-
memory storage LIFO Signal Stack 403, 3Deeps Signal 407,             oxotungstates's and tungsten oxide. Oxides of many transi-
Left OD 411, and Right OD 413 are the same as previously             tion metals are electrochromic including cerium, chromium,
described for FIG. 4. The processing modules Read & Store 40 cobalt, copper, iridium, iron, manganese, molybdenum,
3Deeps Signal 401, Store and Manage 3Deeps Signal 405,               nickel, niobium, palladium, rhodium, ruthenium, tantalum,
and Parse and Store Left and Right OD 409 are the same as            titanium, tungsten, and vanadium. Within each family, dif-
previously described for FIG. 4. The difference between              ferent mixtures of chemicals produce different properties
FIG. 4 and FIG. 8 is in the Left Lens Multilayer circuitry 815       that affect the color, transmissivity, and transition time.
and the left lens 506 that the circuit controls, and in the Right 45 Some electrochromics may only affect ultraviolet light-not
Lens Multilayer Control circuitry 817 and the right lens 505         visible light-appearing clear to an observer since they do
that the circuit controls. In this multi-layer embodiment of         not affect visible light. Electrochromics have been the object
the invention, the Left Lens Multilayer circuitry 815 must           of intense study for over 40 years, and have found their chief
control two layers of the electrochromic left lens 506, and          commercial success for use in "smart windows" where they
the Right Lens Multilayer circuitry 817 must control two so can reliably control the amount of light and heat allowed to
layers of the electrochromic right lens 505. It will be shown        pass through windows, and has also been used in the
later in FIGS. 9 and 10 that the target optical densities for the    automobile industry to automatically tint rear-view mirrors
left lens 411 and the right lens 409 can be achieved more            in various lighting conditions.
rapidly.                                                                Other embodiments of the inventions may advanta-
   This approach has the same advantages as for single-layer 55 geously use multiple-color electrochromic devices or mate-
Continuous Adjustable 3Deeps Filter Spectacles. The con-             rials that exhibit electropolychromism. Some electrochro-
trol information 110 is spectacle-agnostic; i.e. all spectacles      mic devices may take a whole series of different colors, each
receive the same transmitted control information. The con-           colored state generated at a characteristic applied potential.
trol unit 503 on the spectacles performs a final view-               One example is methyl viologen, which has electron poten-
spectacle-specific optimization, translating the control infor- 60 tial states that are correspondingly colorless, blue, and
mation into control signals specific to the multi-layered lens       red-brown. Electrochromic viologens have been synthesized
material used to fabricate the Continuous Adjustable 3Deeps          with as many as six different colors.
Filter Spectacles. Two viewers sitting side-by-side and                 The operating characteristics of each formulation of any
watching the same video on a digital TV but wearing                  of the thousands of different electrochromic material will be
Continuous Adjustable 3Deeps Filter Spectacles that have 65 different. Some of the operating characteristics that should
lens material with totally different characteristics, will each      be considered when selecting materials for 3Deeps lenses
see the movie with an illusion of 3D optimized for their             include; Response time (the time required to change from its
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 322 of 362


                                                    US 9,948,922 B2
                             35                                                                      36
clear to darkened state or vice versa); Power consumption;             transmissivity. This is shown on the transition time curve
Memory effect (when power is off between write cycles                  903 of the Operating Characteristic of the material in FIG.
there is no redox process and the electrochromic material              9.
retains its optical properties); Coloration efficiency (the               As another example, if the material is in its clearest state
amount of electrochromic darkening formed by the charge);              904, and the control signal 110 received on the frames
Cycle life (The number of write-erase cycles that can be               receiving unit 102 indicates that the subject lens should
performed before any noticeable degradation has occurred);             change to an optical density associated with transmissivity
and, write-erase efficiency (the fraction of the originally            of 70% 923, then the transition time curve 903 would be
formed darkening that can be subsequently electro-cleared.             implemented by the control unit 103 to apply 2V potential
                                                                  10
For 3Deeps viewing spectacles this should be 100%).                    to the lens for 1.35 seconds. A value of 70% 923 transmis-
   The operating characteristics of each formulation of any            sivity intercepts the Operating Characteristic curve 903 at a
of the 1OOOs of different electrochromic material will be              point on the curve 921 that corresponds to a transition time
different. FIG. 9 shows a typical Operating Characteristic             922 of 1.35 seconds. Once a potential of 2V has been applied
curve relating transmissivity (% transmission of light) to        15
                                                                       for 1.35 seconds, no potential need further be applied since
transmission time when a potential of 2 volts is applied               the electrochromic lens will latch in the new state.
across the electrochromic device. Some electrochromic                     This is an example of how an algorithm implemented in
materials may take several seconds to change state from one            the Control Unit 103 of the Continuous Adjustable 3Deeps
optical density to another--others may be near instanta-               Filter Spectacles with a single layer of lens material (FIG.
neous. For many electrochromic materials the color change         20   1-4) would use the transition time curve 903 to control the
is persistent and electric potential need only be applied to           right lens 105 and the left lens 106. To transition a lens from
effect a change. For such persistent optoelectronic materials,         and optical density associated with a clear state 904 to the
only an electronic on-off pulse is needed, while non-persis-           optical density associated with a transmissivity of 70% the
tent materials require the application of a continuing elec-           Control Unit 103 would apply 2V potential to the lens for
tronic potential. Other materials may attain state under the      25   1.35 seconds.
presence of electric potential, but then slowly leak and                  This is a simplified example for illustrative and teaching
change back. These materials may require a maintenance                 purposes. Other electrochromic materials may have other
potential to maintain state but one that is different from that        operating characteristics that have characteristic exponen-
to attain the optical density state.                                   tial, negative exponential, or logistic (s-shaped) relation-
   The second preferred embodiment of the Continuing              30   ships. In this example, 2V potential is used to move between
Adjustable 3Deeps Filter Spectacles is fabricated from a               states. It is used under the assumptions that (a) for this
persistent electrochromic material (material that has a so-            electrochromic formulation the higher the electronic poten-
called memory effect) that takes up to 1.85 seconds to                 tial the more rapid will be the change from a lighter to a
change state from its lightest to darkest optical density, and         darker optical density, and (b) change of state from a lighter
up to 1.85 seconds to change state from its lightest to darkest   35   to a darker optical density is to be optimized. Other materials
optical density. In moving between states the preferred                may require different potentials to be applied to move from
embodiment will always seek to optimize transition time.               between states. In any of these cases, the principle of
   While electrochromic material is used in the second                 operation is identical and the Control Unit 103 on the frames
preferred embodiment of the optical density Continuous                 of the lenses uses the operating characteristics of the mate-
Adjustable 3Deeps Filter Spectacles, any optoelectronic           40   rial used in the right 105 and left 106lenses to determine the
materials that change optical density in response to an                potential and the length of time the potential is to be applied
applied potential may be used. This includes but is not                to transition between lens control states.
limited to PDLCs (Polymer Dispersed Liquid Crystal                        FIG. 10 is a transition time curve 1000 for a double layer
devices) or SPDs (Suspended Particle Devices.) In the                  (multi-layer) of electrochromic material with transition time
future, new optoelectronic materials will be discovered and       45   as a function of transmissivity. FIG. 10 is similar to FIG. 9
may be advantageously used in the practice of this invention.          with the addition of a second Operating Characteristic curve
   FIG. 9 is a transition time curve 900 for a single layer of         1003. The numbered elements of FIG. 10 have the same
electrochromic material with transition time as a function of          description as their like numbered elements of FIG. 9. The
transmissivity when a potential of 2.0V is applied to the              Operating Characteristic curve for the double layer 1003
electrochromic material. It is for a slow electrochromic          50   (multi-layer) lenses of the preferred embodiment are shown
material with transition time 902 as a function of transmis-           along with the Operating Characteristic curve of the single
sivity 901 (or percent transmission of light). This transition         layer 903 to better emphasize the transition time Benefit and
time curve 900 has a lightest state 906 with a transmissivity          Loss of using the double layer of electrochromic material.
of 100% density (clear) and its darkest state 905 is 0% in             The example shows that doubling the lens material results in
which all light is blocked from passing through the electro-      55   a 44% decrease in Transmission Time (Benefit) when mov-
chromic material. The electrochromic material caunot how-              ing from a clear to a 70% transmissivity state for only a 1%
ever attain either of the extreme values (0% or 100%) of               loss in the Clear State (Loss).
transmissivity. The Operating Characteristic curve 903                    As an example, if the multi-layer material is in its clearest
shows a material that can attain about 99% transmissivity              state 1015, and the control signal110 received on the frames
904 (almost clear) and 10% transmissivity 915 (almost             60   receiving unit 102 indicates that the subject lens should
dark). The material can then take any optical density in               change to an optical density associated with transmissivity
between the blocking only 1% of the light (99% transmis-               of 70% 923, then the transition time curve 1003 would be
sivity) and blocking 90% of light (10% transmissivity) by              implemented by the control unit 503 to apply 2V potential
the application of 2V for the proper length of time. If the            to the lens for 0.75 seconds. A value of 70% 923 transmis-
material is in its clearest state 904, and, and a 2V potential    65   sivity intercepts the Operating Characteristic curve 1003 at
is applied to the material, it will take about 1.8 seconds to          a point on the curve 1011 that corresponds to a transition
change state and achieve its darkest state 915 or 10%                  time 1012 of0.75 seconds. Once a potential of 2V has been
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 323 of 362


                                                    US 9,948,922 B2
                             37                                                                     38
applied for 0.75 seconds, no potential need further be                the Signal Receiving Unit 102 and sent 302 to the Control
applied since the electrochromic lens will latch in the new           Unit 1103. The switch 1101 position is also powered 301 by
state.                                                                the battery 104, and its position is output to the Control Unit
   In summary, for a single layer lens then, to move from a           1103. The Control Unit 1103 implements an algorithm that
clear state to a 70% transmissivity state 2V potential is        5    is specific for the multi-use (Use 1: 3Deeps spectacles or Use
applied for 1.35 seconds to a single layer material. For the          2: sunglasses) single-layered Continuous Adjustable 3Deeps
double layer lens of the preferred embodiment to move from            Filter Spectacles, and controls the Left Lens 106 with a
a clear state to a 70% transmissivity state 2V potential is           control circuit 1203, and the Right Lens 105 with a control
applied for 0.75 seconds. Using two layers of electrochromic          circuit 1205.
material results in a beneficial44% decrease in transmission     10      FIG. 13 is a flow chart 1300 showing the operation of the
time for only a 1% loss in the clear state.                           Control Unit 1103 of the multi-use Continuous Adjustable
   A Third Preferred Embodiment of the Invention                      3Deeps Filter Spectacles 1150 with single-layered lenses.
   It has previously been observed in this disclosure that the        The switch position 1202 is input to the Control Unit 1103
lens state consisting of both left and the right lens darkened        and processing commences with Switch 1 or Switch 2 1370
is not used by any of the 3Deeps spectacles. The third           15   that can parse the switch position and determine which
preferred embodiment of the invention uses this lens state            position the Switch 1101 is in. If the Switch position is in the
that is not used by any of various 3Deeps spectacles previ-           first position then the control processing 103 is used. This is
ously described, and extends the first preferred embodiment           the same as the control processing for the First Preferred
(single layer Continuous Adjustable 3Deeps Filter Spec-               Embodiment and is described in FIG. 4. Only the input and
tacles) so they may also be switch selectable to function as     20   output to the control processing 103 is shown in FIG.
sunglasses.                                                           13-not the details of the processing that is the same as
   In particular, a switch 1101 is added to the Continuous            shown in FIG. 4. If the Switch position is in the second
Adjustable 3Deeps Filter Spectacles described in FIG. 1. In           position then the control processing 1240 for sunglasses is
a first switch position the spectacles operate precisely as           used. Pre-selected Optical densities for the left lens 106 and
described in the first preferred embodiment. In a second         25   right lens 105 are stored in the controller as the Left OD
switch position the spectacles operate as sunglasses. Tog-            1311 and the Right OD 1313. First the Right OD 1313 is
gling the switch changes the spectacles to operate with the           read by the Right Lens Control processing 1317 and an
switched characteristics. The lenses of the third preferred           electronic signal is issued on circuit 1205 to change the
embodiment are single-layer, and are precisely the same as            Right Lens 105 to that associated Optical Density. Process-
described in FIG. 2a and FIG. 2b. The control unit 103 of the    30   ing then passes to the Left Lens Control1315 that reads the
first preferred embodiment is modified and presented as a             pre-stored value Left OD 1311 and an electronic signal is
new Control Unit 1103. This control unit takes as an                  issued on circuit 1203 to change the Left Len 106 to that
additional input the position of the selection Switch 1101. If        associated value.
the Switch is positioned so the spectacles operate as Con-               This exemplary Control Unit 1103 has been purposely
tinuous Adjustable 3Deeps Filter Spectacles then the Control     35   simplified for clarity and to show the principles of the
Unit controls the lenses of the spectacles in precisely the           control operation. It shows two separate control circuits-
same fashion as previous described in FIG. 4. If the Switch           the first 103 for control of Continuous Adjustable 3Deeps
is positioned so that the spectacles operate as sunglasses,           Filter Spectacles, and the second 1240 for control of sun-
then the Control Unit controls the lenses so that they both           glasses. The Control Unit 1103 has two separate memory
take the same pre-specified dark optical density and operate     40   storages for the Left and Right optical densities. It should be
as ordinary sunglasses.                                               understood that good engineering design would reuse as
   FIG. 11 is a perspective view 1100 of the third preferred          much circuitry as possible for two controlling functions of
embodiment of the Continuous Adjustable 3Deeps Filter                 the Control Unit 1103. So for instance, another implemen-
Spectacles 1150 with single-layered lenses. The difference            tation of the Control Unit 1103 may only have a single
between the single-layered lenses of FIG. 1 and FIG. 11 is       45   memory storage for the Left and Right optical densities that
that in the third preferred embodiment a selection Switch             are used by both the circuitry controlling the 3Deeps Filter
1101 has been added to the spectacles, and the control unit           Spectacles and the circuitry controlling the sunglasses.
1103 has been expanded to include control of the sunglasses.             A Fourth Preferred Embodiment of the Invention
All like numbered items in FIG. 11 and FIG. 1 have the same              In the second preferred embodiment of the invention the
function and definition. The selection switch 1101 may take      50   right and left lenses of the 3Deeps spectacles are fabricated
either of two positions. In the first position, the spectacles        from multiple layers of the same electrochromic material. In
will operate as Continuous Adjustable 3Deeps Filter Spec-             a fourth preferred embodiment of the invention, the lenses
tacles precisely as described in the first preferred embodi-          are fabricated from two layers with electrochromic devices
ment. In the second position, the spectacles will operate as          that have different optical characteristics. In this fourth
sunglasses.                                                      55   preferred embodiment of the invention the first layer of
   The third preferred embodiment uses lenses identical to            electrochromic uses the same material to fabricate the lenses
the lenses used in the first preferred embodiment and                 as has previously been described-a neutral density filters
described in FIG. 2a and FIG. 2b.                                     that block the transmission of light approximately equally
   FIG. 12 is a block diagram 1200 of the operation of the            along the entire visible spectrun1. The second layer uses
Continuous Adjustable 3Deeps Filter Spectacles 1150 of           60   electrochromic material that can be electronically controlled
FIG. 11 using a single layered electrochromic device for              so the left lens is clear or can be set to allow transmission of
fabricating the electronically controlled variable tint mate-         light in the visible red spectrum and the right lens is clear or
rial of the right 105 and left lenses 106. All circuits on the        can be set to allow the transmission of light in the visible
Continuous Adjustable 3Deeps Filter Spectacles 1150 are               blue spectrun1. The two layers of material are switch select-
powered 301 by the battery 104, including the Control Unit       65   able so that either of the layers may be activated, but not
1103, Signal Receiving Unit 102, the Left Lens 106, and the           both layers at the same time. These Multi-Use Electrically
Right Lens 105. The control information 110 is received by            Controlled Continuous Adjustable 3Deeps Filter Spectacles
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 324 of 362


                                                     US 9,948,922 B2
                             39                                                                         40
thus are switch selectable so they can be used to watch 2D           right and left lenses of the Continuous Adjustable 3Deeps
(single image viewed by right and left eyes) movies in 3D            Filter Spectacles using multiple layers of electrochromic
using the 3Deeps methodology or alternatively to watch               material. The 7 layers of the electrochromic left lens 106 of
specially made 3D movies (separate left and right images)            FIG. 2a are shown in FIG. 15b as the 6 active layers 411, and
formatted for anaglyph 3D viewing.                                   the (seventh) insulating layer 201. Each layer is identical to
   FIG. 14 is a perspective view 1400 of the fourth preferred        their like numbered description accompanying FIG. 2b. A
embodiment of the Multi-Use Electrically Controlled Con-             second active layer 1501 is included in the multi-layered
tinuous Adjustable 3Deeps Filter Spectacles 1450. Like               electrochromic lens. In this fourth preferred embodiment of
numbered items in FIG. 5 and FIG. 1 have the same function           the invention, the second layer 1501 of the lens is fabricated
and definition. The primary difference between this embodi- 10
                                                                     from electrochromic material that is totally different from
ment and previous embodiments is in the use of different
                                                                     the neutral density electrochromic material of the first layer.
electrochromic devices for the layers of the lenses (de-
                                                                     This second layer of electrochromic material will have its
scribed further in FIG. 15a and FIG. 15b), and in the Control
Unit 1403 that controls the operation of the spectacles based        own   Operating Characteristic curve and electronically con-
on the position of the Switch 1101. The toggle switch 1101 15 trol properties of light differently from that of the first layer.
allows either the first layer 411 of the multi-use 3Deeps               In particular, FIG. 15b shows the left lens 1406 of the
spectacles 1450 to be activated (3Deeps method of viewing            Multi-Use Electrically Controlled Continuous Adjustable
3D) or it allows the second layer 1501 of the multi-use              3Deeps Filter Spectacles with a second layer of electrochro-
3Deeps spectacles to be activated (anaglyph 3D viewing.) In          mic material. The second layer is fabricated from electro-
this fourth preferred embodiment of the invention, only one 20 chromic material that can be electronically controlled to
layer may be activated at a time. Other embodiments may              allow the transmission of light in the clear or visible red
allow more than one layer of material to be active at one            spectrum. (Aright lens that is not shown would be fabricated
time. The control unit 1403 has all the functionality of             from electrochromic material that can be electronically
control unit 103 when the first layer is active. When the first      controlled to allow the transmission of light in the clear or
layer is active both lenses of the second layer are set to their 25 visible blue spectrum.) The second multi-layer of electro-
clear state. When the second layer of is activated the control       chromics of the multi-use lens is made from 6 layers of
unit 1403 will run a control program specific to the control         material. The top layer 1501 is made from an insulting layer
of anaglyph 3D viewing. In particular when the second layer          of glass, plastic or other clear insulating material. This is
is activated for anaglyph viewing, both lenses of the first          followed by layer 1502 of a conducting layer, followed by
layer of material are set to their clear state, and the left lens 30 a third layer 1603 of polymer. A fourth layer 1504 provides
1406 of the second layer is set to a red and the right lens
                                                                     the ion transport whose direction is determined by the
1405 of the second layer is set to blue. This state is
                                                                     application of potential across the conducting layers. The
maintained throughout the viewing of the anaglyph 3D
                                                                     fifth layer 1505 is the complementary polymer layer, and is
movie and no additional switch of state is required of the
control program as is the case with 3Deeps viewing. In this 35       then  followed by another conducting layer 1506. The poly-
way the left lens is red and the right lens is blue as required      mer layers 1503 and complimentary polymer layer 1505
for anaglyph 3D movies.                                              provide the electronically controllable tinting of the lens as
   FIG. 15a 1500 shows a left lens 1006 of Multi-Use                 either clear or red. The right lens-not shown-would have
Electrically Controlled Continuous Adjustable 3Deeps Filter          polymer and complimentary polymer layers to provide elec-
Spectacles fabricated from multiple layers of electrochromic 40 tronically controllable tinting for the right lens as either clear
material. Its fabrication using electrochromic material is           or blue.
shown in adjoining FIG. 15b. Since only a single layer of               TABLE 1 shows the different types of Optoelectronic
insulating glass material will be required between the dif-          materials that may be used in the fabrication of Multi-Use
ferent layers of the multi-layered electrochromic lens, the          Electrically Controlled Continuous Adjustable 3Deeps Filter
drawing of the top layer is slightly different than that of FIG. 45 Spectacles. The first column of the TABLE 1 is a numbering
2a to emphasize that only one layer of such insulating               of the methods-but no preference is to attributed to the
material is necessary. FIG. 15a therefore shows the lens             ordering. The Method Number is used for reference in the
1006 as two layers where the first active layer 411 is               disclosure. The second column of TABLE 1 labeled Viewing
separated by the second active layer 1501 by an insulating           Method and is the type of viewing that may be attained
layer 410. The first active layer 411 and the insulating layer so through the use of the associated optoelectronic device that
410 comprise the single layer lens 106 of FIG. 2a.                   is described in the third colunm of TABLE 1. The third
   FIG. 15b 1525 shows the cross-sectional details of the            column of TABLE 1 labeled OptoElectronic Device is a
Multi-use electrochromic device of FIG. 15a for fabricating          brief description of the controllable optical characteristic
the electronically controlled variable tint material of the          necessary to achieve the associated viewing method.

                                                                                           TABLE 1
                                                     Method
                                                     No.    Viewing Method              OptoElectronic Device

                                                              3Deeps movies (2D         Single or multi-layers variable tint device
                                                              images viewed as 3D)
                                                     2        Anaglyph 3D movies        Right Lens Blue; Left Len Red device
                                                              lntru3D 3D movies         Right Lens Blue; Left Lens Amber device
                                                     4        Optimwn emissive colors   Optimized to emissive colors of TV
                                                              of TV phosphors
                                                              (for Methods 1, 2, 3)
                                                              Polarized Lenses 3D       Right and left lenses at 90% polarization
                                                              movies                    device
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 325 of 362


                                                               US 9,948,922 B2
                                     41                                                                         42
                                 TABLE !-continued
Method
No.      Viewing Method              OptoElectronic Device

         Vision correction           Near- or far-sightedness correction device
7        Shutter glasses             Rapid shuttering between clear and totally
                                     dark device
         Sunglasses                  Single layer variable tint device
9        Optical property of light   Electro Optical control of a property (or
                                     properties) of light




   With respect to the Method No.1 of the table, the use of                       implements an algorithm that is specific for the multi-use
an electrochromic optoelectronic device for viewing 3Deeps                        (Use 1: 3Deeps spectacles or Use 2: Anaglyph 3D viewing)
movies with a single-layer of variable tint lenses has been                       multi-layered Continuous Adjustable 3Deeps Filter Spec-
                                                                             15
previously described in the first preferred embodiment of the                     tacles, and controls the Left Lens 1406 with a control circuit
invention, and the use of an electrochromic optoelectronic                        1603, and the Right Lens 1405 with a control circuit 1605.
device for viewing 3Deeps movies with multi-layers of                                FIG. 17 is a flow chart 1700 showing the operation of the
variable tint lenses has been previously described in the                         Control Unit 1403 of the Multi-Use Electrically Controlled
second preferred embodiment of the invention. With respect                   20   Continuous Adjustable 3Deeps Filter Spectacles 1450 with
to Method No. 2 of the table, the use of an electrochromic                        multi-layered electrochromic lenses. The switch position
optoelectronic device for viewing anaglyph 3D movies (left                        1202 is input to the Control Unit 1403. Processing com-
lens red and right lens blue) with Multi-Use Electrically                         mences with Change both right and left lens of layer land 2
Controlled 3Deeps Continuous Adjustable 3Deeps Filter                             to clear 1761 by switching both the right lens 1505 and left
Spectacles has been previously described in the third pre-                   25   lens 1506 of the first electrochromic layer 411 and the
ferred embodiment of the invention.                                               second electrochromic layer 1501 to clear. Processing is
   The Multi-Use Electrically Controlled 3Deeps Continu-                          then transferred to a control circuit Switch 1 or Switch 2
ous Adjustable 3Deeps Filter Spectacles described may also                        1763 that can parse the switch position and determine which
replace the layers of materials described or add additional                       position the Switch 1101 is in. If the Switch position is in the
layers of materials (with corresponding changes to the                       30   first position (3Deeps viewing) then a first control process-
manual switches of the spectacles and the control program)                        ing unit 103 is used to control the first layer 411 of the lenses
to achieve other methods of electronically assisted viewing                       of the Multi-Use Electrically Controlled Continuous Adjust-
spectacles. Such methods may include; Intru3D 3D movies                           able 3Deeps Filter Spectacles 1450. If the Switch position is
(Method No. 3) with left lens amber and right lens blue;                          in the second position (anaglyph viewing) then a second
optoelectronic devices (Method No. 4) that are tuned to the                  35   control processing unit 103a that is similar to the control
optimum emissive colors of a TV phosphor; optoelectronic                          processing unit 103 shown in FIG. 4) is used to control the
devices (Method No. 5) that allow viewing of 3D movies                            second layer 1501 of the lenses of the Multi-Use Electrically
using polarized lenses in which the right and left lenses have                    Controlled Continuous Adjustable 3Deeps Filter Spectacles
polarizations that are perpendicular to each other; optoelec-                     1450.
tronic devices that provide prescription glasses that correct                40      The two control processing units 103 and 103a of the
vision such as near- or far-sightedness (Method No. 6);                           Control Unit 1403 are the same as the control processing
optoelectronic devices that allow viewing of 3D movies by                         unit for the First Preferred Embodiment and is described in
the shutter glass method (Method No. 7) in which there is                         FIG. 4. The first control processing unit controls the spec-
rapid shuttering between a clear and totally dark state for one                   tacles for 3Deeps viewing and the second control processing
eye, while the other eye has corresponding states of totally                 45   unit control the spectacles for anaglyph 3D viewing. Only
dark and clear in synchronization with right and left images                      the input and output to the control processing 103 is shown
of the displayed motion picture. The spectacles have a layer                      in FIG. 17-not the details of the processing that is the same
(Method No. 8) that when activated provides sunglasses.                           as shown in FIG. 4.
Any other optical property of light that can be beneficially                         If the Switch position is in the first position then the
controlled by an optoelectronic device (Method No. 9) can                    50   control processing unit electronically synchronizes to the
be used as a layer of the Multi-Use Electrically Controlled                       movie using 3Deeps technology by controlling the left 1406
3Deeps Continuous Adjustable 3Deeps Filter Spectacles. In                         and right lenses 1405 of the first layer 411 of the multi-use
some embodiments of the invention several methods may be                          Continuous Adjustable 3Deeps Filter Spectacles 1450 over
operable at the same time as when Vision correction opto-                         the control circuits for the left lens 1603 and control circuit
electronics (Method No. 6) is active at the same time as any                 55   for the right lens 1605. In this case the second layer 1501 has
of the methods for viewing 3D movies.                                             been set so both right and left lenses of the second layer are
   FIG. 16 is a block diagram 1600 of the operation of the                        clear. If the Switch position is in the second position then the
multi-use Continuous Adjustable 3Deeps Filter Spectacles                          control processing unit electronically controls the 3Deeps
1450 with multi-layered lenses. All circuits on the multi-use                     spectacles for anaglyph 3D viewing by switching the left
Continuous Adjustable 3Deeps Filter Spectacles 1450 are                      60   lens 1406 to red and right lens 1405 to blue of the second
powered 301 by the battery 104, including the Control Unit                        layer 1501 of the multi-use Continuous Adjustable 3Deeps
1403, Signal Receiving Unit 102, the Left Lens 1406, and                          Filter Spectacles 1450 over the control circuits for the left
the Right Lens 1405. The control information 110 is                               lens 1603 and control circuit for the right lens 1605. In this
received by the Signal Receiving Unit 102 and sent 302 to                         case the first layer 411 has been set so both right and left
the Control Unit 1403. The switch 1101 position is also                      65   lenses of the first layer are clear.
powered 301 by the battery 104, and its position is output                           This exemplary Control Unit 1403 has been purposely
1202 to the Control Unit 1403. The Control Unit 1403                              simplified for clarity and to show the principles of the
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 326 of 362


                                                               US 9,948,922 B2
                                     43                                                                       44
control operation. It shows two separate control circuits 103                     method and lens layer. Such follow-on control information
and 103a-the first 103 control circuit for control of Con-                        references the switched method until another control-code is
tinuous Adjustable 3Deeps Filter Spectacles (first layer 411),                    received.
and the second 103a control circuit for anaglyph 3D viewing                          A description of the contents of the Follow-on control
(second layer 1501). FIG. 17 shows each circuit 103 and                           information associated with each of the viewing methods is
103a with its own circuits for control of the left lens 1406                      indicated in column 4 of the table, labeled Control Infor-
and control of the right lens 1405. It should be understood                       mation. When the Control Unit 1403 of the spectacles
that good engineering design would reuse as much circuitry                        receive a Ctrl-2 sequence indicating it is to switch to
as possible for two controlling functions of the Control Unit                     anaglyph mode, the control unit 1403 changes the left lens
1403.                                                                        10   1406 to a red and the right lens 1405 to a blue color. The
   TABLE 2 shows control information for Multi-Use Elec-                          spectacles stay in this mode until another CTRL-code is
trically Controlled Continuous Adjustable 3Deeps Filter                           received switching the spectacles to another method. Since
Spectacles. Such control information is necessary when the                        the Anaglyph method, activated by Control Code, CTRL-2
Multi-Use Electrically Controlled Continuous Adjustable                           requires no further or follow-on controlling information, the
3Deeps Filter Spectacles are under remote control rather                     15   entry for Anaglyph in the Control Information column is
than a manually control1101 as shown in FIG. 14.                                  None indicating that no further control information is

                                           TABLE 2
Method                                     Control
No.      Viewing Method                    Code      Control Information

         3Deeps movies (2D images          Ctrl-1    Optical Density for left and right
         viewed as 3D)                               lens
2        Anaglyph 3D movies                Ctrl-2    None
         Intru3D 3D movies                 Ctrl-3    None
4        Optimum emissive colors of TV     Ctrl-4    Real-time setting of optical density
         phosphors (for Methods 1, 2, 3)             of right and left lens
         Polarized Lenses 3D movies        Ctrl-5    None
         Vision correction                 Ctrl-6    Real-time optical property of
                                                     density of right and left lens
7        Shutter glasses                   Ctrl-7    Shutter synchronization
         Sunglasses                        Ctrl-8    Real-time setting of sunglass color
                                                     of right and left lens
9        Optical property of light         Ctrl-9    Optical property of right and left lens




   Control information for Continuous Adjustable 3Deeps          required for the Anaglyph mode. Similarly, no additional
                                                              35
Filter Spectacles has been previously shown in the related       control information is required for Intru3D 3D movies; and,
patent application Ser. No. 12/274,752. In that related dis-     Polarized lenses. Control Information is required for meth-
closure no multi-layer or multi-use information was required     ods 3Deeps Movies; Optimum emissive colors of TV; Vision
of the spectacle control protocol since the Continuous           correction; shutter glasses; sunglasses; and, Optical Property
Adjustable 3Deeps Filter Spectacles had only a single-layer 40 of Light.
and a single-use. With Multi-Use Electrically Controlled            The control information that is received wirelessly 102 by
Continuous Adjustable 3Deeps Filter Spectacles that are          the Multi-Use Electrically Controlled Continuous Adjust-
under remote control, a control code sequence may be             able 3Deeps Filter Spectacles of FIG. 14 may be transmitted
transmitted to signal the Control Unit 1403-which layer of       by any of the means disclosed in the related patent appli-
the multi-layered spectacles the controlling information ref- 45 cations including but not limited to; DVD-based control
erences.                                                         units; Digital Movie Projector control units; Television-
   The first colunm of the TABLE 2 is a numbering of the         based control units, hand-held and operated control units;
methods-but no preference is to attributed to the ordering.      spectacle-based control units, and cell-phone based control
The Method Number is used for reference in the disclosure.       units.
The second column of TABLE 2 labeled Viewing Method so              Other Embodiments
identifies the viewing method. Colunms 1 and 2 of TABLE             While the preferred embodiments have been described
2 are the same as in the like labeled column of TABLE 1.         using electrochromic materials, other electro-optical (opto-
The third colunm of TABLE 2labeled Control Code has the          electronics) materials may be utilized. Any material for
control code in the RF sequence that is utilized by the          which the optical properties can be controlled by the appli-
Control Unit 1403 to switch control to the associated lens. 55 cation of a potential across the material may be advanta-
For instance, when the Multi-Use Electrically Controlled         geously used in the invention.
Continuous Adjustable 3Deeps Filter Spectacles of FIG. 10,          While the preferred embodiment uses 2 layers of electro-
receive a Ctrl-2 sequence it switch to control of the associ-    chromic materials, even faster switching time can be
ated method-in this can Anaglyph 3D movies. Once the             achieved by using 3 or more layers.
Multi-Use Electrically Controlled Continuous Adjustable 60          While the preferred embodiment uses the same voltage
3Deeps Filter Spectacles have received a Control Code            applied to each of the multi-layers of the lenses, other
sequence, all the control information that then follows will     embodiments may achieve control over the switching time
be interpreted to control the associated method. In the          to the optical optimal density by the application of different
current example where a Ctrl-2 sequence is received switch-      voltage across each layer of the multi-layered lenses of the
ing the spectacles into Anaglyph 3D mode, all follow-on 65 Continuous Adjustable 3Deeps Filter spectacles.
control information received by the spectacles would be             In some embodiments of the invention, several different
interpreted to as controlling the Anaglyph 3D spectacle          layers of multi-use-electronic materials may be switch
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 327 of 362


                                                      US 9,948,922 B2
                              45                                                                      46
selectable and active at the same time to achieve different              cloudless sunny day the lenses would take an extreme dark
optical effects. For instance electronically controllable                value. Lighting situations in-between would result in the
vision correction may be combined with Continuous Adjust-                optical density values for the lenses in-between the mini-
able 3Deeps Filtering to provide a single pair of viewing                mum and maximum values. This could be achieved for
spectacles that both correct vision while at the same time               instance by incorporating a photodiode on the 3Deeps
providing optimal 3Deeps viewing of 2D motion pictures as                spectacles that measures the ambient light at the spectacle
3D motion pictures.                                                      frames, and inputs that value to the control unit on the
   In yet another embodiment of the invention, rather than               spectacles.
use electrochromic materials that have the same optical                     In another embodiment of the invention, the Continuous
properties (transmission OC curve), materials with different        10   Adjustable 3Deeps Filter Spectacles may not respond to
optical properties may be beneficially utilized.                         every synchronization signal. While some electrochromic
   As lenses get older their OC curve may change. In another             materials may have been reported that have a cycle life of up
embodiment the control program may tune the control OC                   to 50 million changes-and even higher values can be
curve based on age or time of use so that the spectacles do              obtained-if the Continuous Adjustable 3Deeps Filter Spec-
not appear to degrade in performance as they get older.             15   tacles are made from a material with a shortened cycle life
   The switch selection for the Multi-Use Electrically Con-              it may be necessary to also additionally consider and opti-
trolled Continuous Adjustable 3Deeps Filter Spectacles was               mize for the operation of the spectacles for the cycle life.
shown on the spectacles. Alternatively, the switch selection             While the synchronization signals would still be broadcast
can be activated by the viewing media by broadcasting a Rx               for every frame, the Continuous Adjustable 3Deeps Filter
signal that is picked up by the receiving unit of the 3Deeps        20   Spectacles may be set to only process and respond to some
spectacles 102, passed to the control unit of the spectacles,            of those changes so as efficiently use cycle life. This make
and which are read and acted upon by the control program                 sense, as scenes that exhibit movement may be on the order
that controls the operation of the spectacles. For instance, a           of 10-30 seconds long, or longer, and the same optical
control code at the beginning of an anaglyph motion picture              density setting will provide a near-optimal setting for the
may allow the spectacles to respond by taking the proper            25   Continuous Adjustable 3Deeps Filter Spectacles. To address
configuration for viewing of anaglyph 3D encoded motion                  cycle time then, the Continuous Adjustable 3Deeps Filter
pictures without any manual intervention by the viewer.                  Spectacles may use a combination of ad-hoc rules such as (a)
   In other embodiment of the invention the multi-layered or             responding only to every nth synchronization event; (b)
multi-use lenses may be in the form of clip-on lenses that               responding to only synchronization events with changes to
readily fit over normal prescription lenses.                        30   the optical density of more than a pre-set percent; (c)
   In still another embodiment of the invention, multi-use               responding to synchronization events in which there is a
3Deeps viewing spectacles are fabricated from a single layer             change to direction of motion; (d) responding to synchro-
of an electropolychromism device.                                        nization events in which there is a change in presence or
   Previous related patent applications (such as U.S. Pat. No.           absence of motion; (e) scene change, or (f) some other
7,508,485) have disclosed systems and methods by which a            35   motion picture frame event.
motion estimation value that characterizes movement in a                    As noted above, in accordance with certain embodiments,
frame of a 2D motion picture may be extracted from                       a method is provided for originating visual illusions of
successive frames of the motion picture. The motion esti-                figures and spaces in continuous movement in any chosen
mation value and a luminance value are used to calculate an              direction using a finite number of pictures (as few as two
optical density for the lens of the Pulfrich Filter spectacles      40   pictures) that can be permanently stored and copied and
and are transmitted to the Pulfrich Filter spectacles. The               displayed on motion picture film or electronic media. The
transmitted values are used to control the optical density of            method of the present invention entails repetitive presenta-
the lenses of the Pulfrich Filter spectacles. In still another           tion to the viewer of at least two substantially similar image
embodiments of the invention, the motion estimation value                pictures alternating with a third visual interval or bridging
is calculated from the motion estimation values that are part       45   picture that is substantially dissimilar to the other substan-
of the MPEG digital video compression standards.                         tially similar pictures in order to create the appearance of
   In another embodiment of the invention, the 3Deeps                    continuous, seamless and sustained directional movement.
electrochromic sunglasses have additional variable bright-                  Specifically, two or more image pictures are repetitively
ness controls. In one case, the sunglasses have means by                 presented together with a bridging interval (a bridging
which the user can set the darkness level of the sunglasses.        50   picture) which is preferably a solid black or other solid-
That is, rather than a have Pre-selected optical densities               colored picture, but may also be a strongly contrasting
value for the left lens and right lens stored in the control unit        image-picture readily distinguished from the two or more
(as in FIG. 13, the optical density value of the lenses of the           pictures that are substantially similar. In electronic media,
sunglasses is under the control of the user. A rotary or slide           the bridge-picture may simply be a timed unlit-screen pause
switch could be utilized to select any optical density              55   between serial re-appearances of the two or more similar
between the low and high values of the switch. In another                image pictures. The rolling movements of pictorial forms
embodiment a multi-pole switch is used so that user can                  thus created (figures that uncannily stay in place while
select one of a set of pre-selected optical densities for the            maintaining directional movement, and do not move into a
lenses of the sunglasses.                                                further phase of movement until replaced by a new set of
   In another embodiment of the invention the 3Deeps                60   rotating units) is referred to as Eternalisms, and the process
electrochromic sunglasses, the variable brightness of the                of composing such visual events is referred to as Eternal-
lenses of the sunglasses operate similarly as an electrochro-            izing.
mic version of photochromatic lenses. That is, the optical                  The three film or video picture-units are arranged to strike
density of the 3Deeps sunglasses is set in accordance with a             the eyes sequentially. For example, where A and B are the
continuum of the ambient surrounding light. In low light            65   image pictures and Cis the bridging picture, the picture units
(dark) there would be a minimum of little or not darkening               are arranged (A, B, C). This arrangement is then repeated
of the lenses, while in intense sunlight such as at noon on a            any number of times, as a continuing "loop". The view of
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 328 of 362


                                                      US 9,948,922 B2
                              47                                                                       48
this continuing loop allows for the perception of a perceptual           25% A/75% B. Good results have been obtained with a
combining and sustained movement of image pictures (A,                   50%/50% mix, i.e. a blend of 50% A/50% B.
B). Naturally, if this loop is placed on a film strip, then it is           The two image pictures, A and B, which are visually
arranged and repeated in a linear manner (A, B, C, A, B, C,              similar to each other, are preferably taken from side-by-side
A, B, C, A, B, C, etc.). The repetition of the sequence                  frame exposures from a motion picture film of an object or
provides an illusion of continuous movement of the image                 image or that is moving such that when one is overlaid with
pictures (A, B); with bridging picture (C), preferably in the            the other, only a slight difference is noted between the two
form of a neutral or black frame, not consciously noticed by             images.
the viewer at all, except perhaps as a subtle flicker.                      Alternatively, the two image pictures are identical except
   A more fluid or natural illusion of continuous movement          10
                                                                         that one is off-center from the other. The direction of the
from a finite number of image pictures is provided by using
                                                                         off-center, e.g. up, down, right, or left, will determine which
two of each of the three pictures and repeating the cycle of
                                                                         direction the series provides the appearance of movement,
the pairs sequentially, or by blending adjacent pictures
together on an additional picture-frame and placing the                  e.g. if image picture B is off-center from image picture A to
blended picture between the pictures in sequential order. The       15
                                                                         the right of A, the series of C, C/A, A, AlB, B, B/C will have
two image pictures (A, B) are now blended with each other                the appearance of moving from left to right. Likewise, if you
to produce (A/B); the two image pictures are also blended                reverse the order of appearance then the appearance of
with the bridging picture to produce (C/A and B/C), and then             movement will be to the left.
all pictures repeat in a series starting with the bridging                  More than two image pictures can be used in the inven-
picture (C, CIA, A, AlB, B, B/C) each blended picture being         20   tion. Likewise, more than one bridging picture can be used
represented by the two letters with a slash therebetween).               in the present invention. For example, four image pictures
This series is repeated a plurality of times to sustain the              can be used along with one bridging picture. In this case, the
illusion as long as desired. Repeating the sequence with                 series for the four image pictures, designated A, B, D and E,
additional blended frames provides more fluid illusion of                would be: C, A, B, D, E; or a 50/50 blend C, CIA, A, AlB,
continuous movement of the (optically combined) two                 25   B, BID, D, D/E, E, E/C; or side-by-side pairs, C, C, A, A, B,
image pictures (A, B).                                                   B, D, D, E, E.
   Additionally, various arrangements of the pictures and the               The image picture need not fill the picture frame. Fur-
blends can be employed in the present invention and need                 thermore, more than one image picture can be employed per
not be the same each time. By varying the order of pictures              frame. Thus, the picture frame can contain a cluster of
in the sequence, the beat or rhythm of the pictures is              30   images and the image or images need not necessarily filling
changed. For example, A, B, C can be followed by A, AlB,                 up the entire frame. Also, only portions of image pictures
B, B/C, C which in tum is followed by A, A, AlB, B, B, B,                can be used to form the image used in the present invention.
B/C, C, C, C, C, i.e. A, B, C, A, AlB, B, B/C, C, A, A, AlB,                Also, image pictures and portions of the image picture can
B, B, B, B/C, B/C, C, C, C, C, A, B, C, A, etc.                          be combined such that the combination is used as the second
   With A and B frames being similar images (such as a pair         35   image picture. The portion of the image picture is offset from
of normal two-eye perspective views of a three-dimensional               the first image picture when they are combined such that
scene from life), and frame C a contrasting frame (preferably            there is an appearance of movement. For example, a window
a solid-color picture instead of an image-picture) relative to           from image picture A can be moved slightly while the
A,B, frame C acts as essentially a "bridge-interval" placed              background remains the same, the picture with the moved
between recurrences of A,B. Any color can be used for the           40   window is designated image picture B and the two combined
contrasting frame C: for example, blue, white, green; how-               to create the appearance of the window moving and/or
ever, black is usually preferred. The contrasting frame can              enlarging or shrinking in size. In this case, both picture A
also be chosen from one of the colors in one of the two                  and picture B are identical except for the placement of the
image pictures. For example, if one of the image pictures has            window in the image picture. The same can also be done by
a large patch of dark blue, then the color of the contrasting       45   using an identical background in both image pictures and
frame, bridging picture, may be dark blue.                               superimposing on both pictures an image which is posi-
   Blending of the pictures is accomplished in any manner                tioned slightly different in each picture. The image could be
which allows for both pictures to be merged in the same                  a window, as before, of a man walking, for example.
picture frame. Thus, the term "blending" as used in the                     The number of series which are put together can be finite
specification and claims can also be called superimposing,          50   if it is made on a length of film or infinite if it is set on a
since one picture is merged with the other picture. Blending             continuous cycle or loop wherein it repeats itself.
is done in a conventional manner using conventional equip-                  Broadly, an embodiment of the invention is a method for
ment, suitably, photographic means, a computer, an optical               creating an appearance of continuous movement with a
printer, or a rear screen projection device. For animated art,           plurality of picture frames using three or more pictures, said
the blending can be done by hand as in hand drawing or hand         55   method comprising:
painting. Preferably, a computer is used. Suitable software                 a) selecting at least two image pictures, a first image
programs include Adobe Photo shop, Media 100 and Adobe                         picture and a second image picture, which are visually
After Affects. Good results have been obtained with Media                       similar;
100 from Multimedia Group Data Translations, Inc. of                        b) selecting a bridging picture which is dissimilar to said
Marlborough, Mass., USA.                                            60          image pictures;
   When using Media 100, suitable techniques include addi-                  c) arranging said pictures in a sequential order to create a
tive dissolving, cross-dissolving, and dissolving-fast fix and                  first series of pictures, said sequential order being one
dither dissolving.                                                              or more first image pictures, one or more second image
   In blending the pictures, it is preferred to use 50% of one                 pictures, one or more bridging pictures;
and 50% of the other. However, the blending can be done on          65      d) placing said first series of pictures on a plurality of
a sliding scale, for example with three blended pictures, a                    picture frames wherein each picture of said first series
sliding scale of quarters, i.e. 75% A/25% B, 50% A/50% B,                       is placed on a single frame; and
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 329 of 362


                                                      US 9,948,922 B2
                              49                                                                       50
   e) repeating the first series of pictures a plurality of times            The three pictures are placed side-by-side to form a series.
      to create a continuous plurality of picture frames hav-            Finally, the series is copied a plurality of times to form a
      ing said first series thereon, such that when said plu-            repeating series. The repeating series in FIG. 20 c creates the
      rality of picture frames are viewed, an appearance of              optical illusion that the letter A is moving from left to right
      continuous movement is perceived by a viewer.                      and, if one letter A were to be slightly different in size from
   Preferably, step (c) is replaced with the steps comprising:           the other, the letter would appear to be moving in depth, i.e.
   (cl) blending said first image picture with said bridging             given a third dimension.
      picture to obtain one or more blended first-bridging                   In FIGS. 20a-20c the background of Picture E is identical
      picture;                                                           to the background of Picture D except that the image A is
                                                                    10   off-set slightly to the right.
   (c2) blending said first image picture with said second
                                                                             FIGS. 2la-2lb illustrates the present invention where the
      image picture to obtain one or more blended first-
                                                                         series is two of each picture placed in side-by-side frames.
      second picture;
                                                                         It has been found that two pictures side-by-side are visually
   (c3) blending said second image picture with said bridg-              equivalent to a blend. In other words, a series of A, A, B, B,
      ing picture to obtain one or more blended second-             15   C, Cis visually equivalent to a series ofC/A,A,A/B, B, B/C,
      bridging picture;                                                  C.
   (c4) arranging said pictures in a sequential order of one or             Additionally, a series made in accordance with the present
      more bridging pictures, one or more of said blended                invention need not be uniform in that the pictures can be
      first-bridging picture, one or more of said first image            arranged to provide a different rhythm or beat to the film. For
      picture, one or more of said blended first-second pic-        20   example, the series could be: CIA, CIA, A, AlB, AlB, B, B,
      tures, one or more of said second image picture, one or            B, B/C, C, C, C. Different arrangements provide different
      more of said blended second-bridging picture to create             visual perceptions.
      a first series of pictures.                                            Furthermore, a plurality of different series can be com-
   An artificial 3-D image can be achieved by the present                bined together, i.e. CIA, A, B, B, C with CIA, CIA, A, B, B,
invention, as will be described in more detail below. Another       25   C, C to form CIA, A, B, B, C, CIA, CIA, A, B, B, C, C.
way to obtain an artificial 3-D image is by a method of                      FIGS. 22a-22c illustrates the invention where both pic-
electronic switching ofPulfrich light-filtering before right or          tures are identical except for the position of a superimposed
left eye, synchronized with screen action.                               image F on the pictures. Image F could be taken from the
   The start or end of the sequences doesn't matter since the            original picture G or could be taken from another picture,
sequence is placed in a continuous loop, however, the order         30   which is separate and distinct from pictures G and H. For
of the pictures in the loop is critical in the practice of the           example, pictures G and H could have the common back-
present invention.                                                       ground of a country side road while image F is a man
   FIG. l8a illustrates three pictures that are employed in a            walking his dog. In picture G, the man and his dog is placed
method in accordance with an embodiment of the invention.                at one location while on picture H the man and his dog is
Picture A, illustrated with lines slanting upward left to right,    35   placed at a different location on the country road. By
and Picture B, illustrated with lines slanting downward from             viewing the repeating of a series of G, H, C, a viewer is
left to right. Both pictures A and B are single frame                    given with the impression that the man is walking his dog
photographs such as two side-by-side frames taken from a                 down the road, from top of the frame towards the bottom of
movie film showing movement of an object, for example, a                 the frame, appearing to be continually moving in the same
woman walking down a street or a man walking his dog.               40   direction without changing his actual position.
Such side-by-side frames would be similar to each other but                  Furthermore, image pictures can be identical except that
not identical. Picture C is a solid black picture.                       when they are arranged in the frame, one is oriented slightly
   In FIG. l8b pictures A, Band Care arranged in sequential              tilted relative to the other. The repeating series provides the
order, and placed on picture frames to form a series. In FIG.            visual perception that the picture is spinning.
18 c this series is then repeated to produce the appearance of      45      Also, the size of or the orientation of image F in FIGS.
movement by pictures A and B.                                            22a-22c can be varied while maintaining the location of
   Turning to FIG. l9a and the use of blended pictures, the              image F. Varying the size gives the viewer the impression
three pictures are combined to produce a blend of CIA,                   that the man is walking forward or backward, depending on
blend of AlB and a blend of B/C by using Adobe Photoshop                 the order in which pictures are arranged. Changing the
or another program to make a 50/50 blend of the three               50   orientation or tilting of image F leaves the viewer with the
pictures.                                                                impression that the man is spinning.
   In FIG. l9b, all six pictures are placed side-by-side to                  The repeating series can be viewed in any media, it could
create a series and the series is copied to create a continuous          be digitalized or placed on conventional film for viewing.
or semi-continuous film video or computer sequence where                     The movement created by the invention is seamless
the series is repeated a plurality of times as shown in FIG.        55   movement, sustained fluid entirely on-going movement.
19c.                                                                        Continuous movement means the illusion of a progressive
   FIGS. 20a-20c illustrates an alternative three pictures that          action that can sustain as such into infinite time. For
are employed in the method of this invention. PictureD and               instance, a door beginning to open, it keeps beginning to
Picture E both illustrate a capital A, however, in Picture D,            open without ever progressing to the stage of actually
the capital A is aligned with the center of the frame while in      60   opening. A door, in reality, in order to repeat this very limited
Picture E the A is off-set to the right of the center of the             movement, would have to move back and forth, recovering
frame (exaggerated here to be visible; in actual practice the            territory in order to go forward again, but in this visual
displacement of figures might be so subtle as to not be                  illusion the door only moves forward. A normal film or video
discemable as illustrated here). Picture C is identical to               might approach this effect by multiple printing of the picture
Picture C in FIG. l8a.                                              65   frames depicting only the forward motion, so that a return
   The capital A is chosen for FIGS. 20a-20c for illustration            motion would be hidden from audience eyes, but the effect
purposes and could be a single photograph of anything.                   would be of a visual stutter; the action would be repeating,
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 330 of 362


                                                     US 9,948,922 B2
                              51                                                                     52
and not continuous. The stutter could be made less obvious              too extended (with other depth aberrations) if the distance
and percussive by dissolving head frames of the shot into tail          between our eyes was not being matched by the two-lens
frames, but only with some subject matter (i.e., a waterfall)           stereo-camera.
might the repeat character of the motion not be apparent.                  In contrast to stereo-camera photography, with the single-
    The appearance of transfixed continuous motion (a going             lens motion picture camera (film or video), exploitable
without going anywhere) is created in this invention from a             difference between like images arises from the interval of
specific employment of flicker, the contrast created by                 time between picture-exposures, during which the objects
viewing the slight shifting of a pictured form or forms                 filmed shift in spatial relationship to each other; or/and the
between the image pictures in opposition to the bridging                camera itself moves, capturing the 3-dimensional scene
                                                                   10
picture. Movies have always been dependent for their illu-              from another perspective, and thus shifting two-dimensional
sian of continuity on flicker-rates; silent movies filmed at 16         placement of pictured objects (which may not have moved
frames per second required 3-bladed shutters not only to                in actuality) as recorded exposure to exposure. Because
block projection light during the successive replacing of               distance or direction traversed by the camera between expo-
frames but also to twice interrupt the display of each frame       15
                                                                        sures is not constant, nor movement by subjects recorded
so as to achieve a flicker rate that the viewer would mis-              under photographer control, the visual equation of two-
takenly see as uninterrupted light. Slow cranking of the film           dimensional similarities and differences from which 3-di-
through the projector gave rise to "the flickers" as a pejo-            mensional movements will be constructed cannot produce
rative. Video and computer image-continuity depends like-               scenes as reliably life-like as can simultaneous stereo-
wise on rapid on-off display. The present invention pur-           20   exposures with a fixed horizontal distance of 2 1h inches
posely makes flicker apparent, utilizing the effects of                 between a pair of lenses. Eternalism 3-D movements made
emphatic flicker on the human optical/nervous system to                 from sequential exposures are not intended to offer scientific
create uncanny time and space illusions.                                data pertaining to reality but instead to provide odd and
    Simple alternation of a single image picture with intervals         expressive impossible-in-reality impressions.
of blackness (or any other interrupting color/s) is enough to      25      The stereo still-camera provides a pair of mentally com-
create subtle illusions of continual sliding movement across            binable left and right eye flat image pictures; viewed one
the screen. Alternations of two image pictures with an                  picture to each eye, similarities and differences are auto-
interrupting interval of a solid colored picture provides any           matically assessed and a semblance of familiar depth is seen.
number of continuous motions, including motion into illu-               We gaze from plane to plane into a seeming depth, the
sionistic depth. While such screening-illusions of movement        30
                                                                        angling of our two eyes crossing for close objects and
and depth resemble movements and depths as seen in
                                                                        spreading to parallel aligrnnent for very distant ones (Yet we
actuality; this is a creative artistic method and not intended
                                                                        remain focused on the same plane in depth, the actual plane
as a reliable way of reporting the actuality that may have
                                                                        of the picture surface; in life, we constantly refocus as well
existed in front of a camera.
    As noted above, no special viewing devices are required        35
                                                                        as angle for different distances.) We are not conscious, either
to view the present invention, although certain effects can be          in actual life or when looking into such artificial depths, of
enhanced or put through interesting changes when viewed                 the doubling of forms (as they fall back into 2-dimension-
with a filter intercepting and reducing light to one eye; the           ality) at distances that we are not at the moment angling for.
Pulfrich Effect.                                                        This automatic angling operation of the eyes cannot happen
    Remarkably, with the present invention, depth illusions        40   when looking with both eyes at the same territory of flat
can be experienced even by the single-eyed person. Nor-                 picture surface. The coinciding of opposing 2-dimensional
mally our perception of depth, stereopsis, depends on prop-             perspectival viewings of an object (by which volume can be
erly functioning binocular vision, two eyes working in                  conceived by the mind) must be done for the viewer, a task
tandem with each other; one of the benefits of this invention           greatly enabled by the computer.
is to offer visual depth experience to those deprived of such      45      The present invention revolves each set of picture-units in
experiences by physical defect. Because contrasting per-                place, but if a figure from one perspective is not placed in a
spectival information is available to both or either eye, a             correspondingly similar position in its frame (and in match-
single eye becomes sufficient to deliver the information to             ing horizontal alignment) with its representation as recorded
the brain when employing the present invention.                         from another perspective, there is only a 2-dimensional
    The present invention is best created on the computer, to      50   jiggering with no volume illusion or continuous direction of
be viewed on the computer or transferred to film or any                 movement created. With the computer, one can slide and
video format. It can also be created directly onto film or              place one picture, or an area of that picture, into exact
video but the precision control possible with the computer is           relationship with a matching picture or area so as to achieve
lacking.                                                                the precise effect desired. (A recorded object becomes an
    The present invention can employ very small shifts in the      55   area within a flat picture-image.) The slightest advance in a
placement of objects as seen in one picture in relationship to          particular direction of the contour of one area in relation to
another similar picture. Such small object-placement shifts             its match-up area determines movement in that direction.
are also to be fonnd in the simultaneously exposed pairs of             Slight shrinking or enlargement of one area compared to the
frames made with a stereo still-camera, its two lenses placed           other creates a zooming in or out effect. A problem in
horizontally apart approximately the distance between              60   overlaying one entire picture over another in order to match
human eyes. The stereo still-camera offers object-placement             up one area usually means other areas will not coincide, not
differences derived, as with our two eyes, from a fixed                 synchronize; but the computer allows for each area to be
interval of space: the twin perspectives recorded by lenses             matched separately and inlaid into the scene according to
2 1h inches apart. The degree of inter-ocular distance, as it is        one's depth-movement intentions for each area. The crazy-
called, enormously affects the character of depth to be seen       65   quilt artificiality of a scene can be hidden or obvious, its
when the stereo-pair is properly viewed one picture to each             parts drawn from a single-pair source of related images or
eye; depth would seem very distorted, either too shallow or             from as many sources as desired. Photo-images can be
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 331 of 362


                                                     US 9,948,922 B2
                              53                                                                      54
mixed with or replaced by drawn and painted imagery. The                right eye; (3) activated to partly bock light reaching figure's
scene can imitate real life one moment and veer off into                left eye. Liquid crystal reaction is one method of achieving
impossibility the next.                                                 the blocking effect.
   Again, although only two image pictures are usually                     Certain embodiments may be described as follows:
cycled, more than two can be worked into a cycle to create                 In the Pulfrich filter effect, interference by the light-
a particular effect. Following and inventing variants on the            reducing filter has the effect of retarding the light that does
directions above, and the formula as described below for                pass through it to the eye. As long as forms and objects are
sequencing frames, will create the impression of solid enti-            changing position relative to each other as pictured frame to
ties moving in a charmed dimension where normally tran-                 frame, a delayed picture seen in combination with a present-
                                                                   10   moment picture offers two slightly different pictures simul-
sient physical gestures can endure forever. In fact, computer
                                                                        taneously to the mind. Thus an artificial three-dimensional
interactivity can mean the viewer deciding how long the
                                                                        image can be produced by the mind utilizing the same
effects of each series continues. Further interactivity will
                                                                        mechanisms that allow it, in viewing actuality, to produce a
give the viewer the option to place picture of his/her own              three-dimensional mental image from the pair of two-di-
choice into this unique cycling system.                            15   mensional perspective-images received from horizontally
   FIGS. 23a-23c shows two phases of an action, A& B, plus              adjacent eyes. The artificial 3-D image can be said to depend
black bridge-frame C. We see the pictures separately in FIG.            on a variable report of actuality. A Pulfrich filter used to view
23a; made sequentially adjacent to each other in FIG. 23b               actual three-dimensional space will distort that space (as-
and presented as a repeating series of pictures, as a loop or           suming the scene is in motion). Similarly, depth in a screen
cycle, in FIG. 23c.                                                20   image can be distorted, and in manifold ways, including
   FIG. 24a demonstrates the creation of intermediary or                reversal of near and far and direction of motion flow. Such
blended frames between A, B and C, which are 50-50%                     distortions can have expressive artistic value.
blends producing A/C, AB & B/C. FIG. 24b shows them in                     The Pulfrich Effect, triggered (as described above) to
sequence and FIG. 24c shows them repeating as an ongoing                accord with pictured directional motion on-screen, would
loop.                                                              25   have applications beyond use with Eternalized movies.
   FIG. 25a shows one figure in isolation, removed from the             Video games and other video movies featuring extended
previous scene. Pictures D & E may appear identical but are             screen movements to left or right could, in many instances,
actually two different perspectives which together make                 be enhanced for viewers by Pulfrich projection into three-
possible a 3-dimensional figure. While the recording camera             dimensional depth. For many such screen events for
remained in a fixed position the figure moved before it,           30   instance, a scene filmed or videotaped from a moving
                                                                        vehicle, especially perpendicularly, with the camera aimed
frame after frame, making two perspectives possible.
                                                                        at or close to a 90 degree angle from the side of the vehicle,
Because the figure moved to different positions in the two
                                                                        convincingly realistic deep space would result. A stipulation
film frames, it was necessary to move one figure in one
                                                                        of realistic deep space, as made available by the Pulfrich
frame so that both figures would occupy the same location          35   Effect, is that the partial light-absorbing filter be before the
in both frames. It is now possible to see them as a single              eye on the side to which the pictured foreground objects are
3-dimensional figure when the frames cycle in quick suc-                seen to move. If filming or videotaping was to be done with
cession together with the bridge frame as shown in FIGS.                the camera aimed perpendicular to a vehicle's path of
25b and 25c.                                                            movement, and the camera was on the driver's side, motion
   FIGS. 26a and 26b represents the doubling of each frame         40   onscreen would flow screen-left, and the Pulfrich filtering
in an A, B, C series.                                                   would therefore have to take place before the left eye; thus
   FIGS. 27a-27c shows a section of picture G & H is                    the need to switch dark-filter placement from eye to eye in
repeated in the upper left corner. When observed in quick               accordance with direction of screen movement. The filter
succession this series will show the two center figures in one          works best when there is essentially horizontal movement;
configuration of depth and the inset series as an opposing         45   when viewing an uumoving or inappropriate image, both left
configuration of depth. Left eye/right eye views as placed in           and right eye filters should clear. Presented as electronic
G & H are reversed in the inset figure, so that parts of the            media, such images would benefit from timed application of
figure that (3-dimensionally) approach the viewer in the                appropriate Pulfrich filtering. This aspect of the invention
larger picture are seen to retreat away from the viewer in the          would allow 3-dimensional movies to be created and pre-
smaller picture, and vice versa.                                   50   sented (less spectacles) with the same cinema technology
   FIG. 28 illustrates two sets offour; with both similarities          used for making and presenting ordinary 2-dimensional
(J, K, M) and differences (L, N) between the sets, including            mov1es.
in the upper left corner an action that straddles bridging                 Description of the Eternalism Optical Phenomena
frame (M) and picture frame (J). Note the bridging frame is                The idea of an interval of action running in place without
not completely blank or colored. Frame J has a smaller             55   apparent beginning, middle and end, forever swelling or
frame in the upper left corner of a larger frame and is an              turning or rising or opening, forever seeming to evolve
example of a combined frame that may be generated by                    without ever actually doing so (until given a determined
stitching a first frame and a second frame together.                    release into a further phase of development), can be literally
   FIG. 29 illustrates an example of an Eternalism effect               unimaginable, so alien is it to our experience. Neither in life
coexisting with more normal screen action, and of an               60   or on film or in electronic imagery has it been possible to
Eternalism repetition taking place but with no two frames               create the optical illusion of a door forever cracking open or
exactly alike: a visual element (the circle) proceeds frame to          a muscle rippling or head turning or any other limited
frame throughout as it would in a normal movie, unaffected              gesture continuing as such into potentially unlimited time-
by Eternalism looping. Again, note that the bridging frame              until advent of this invention. We have termed this phenom-
is not completely blank.                                           65   enon Eternalism, and we speak of pictured forms or objects,
   FIG. 30 is an illustration of Pulfrich filter spectacles: (1)        scenes or gesture being Eternalized into Eternalisms. A
clear; (2) activated to partly block light reaching figure's            further benefit of this invention is enhanced 3-Dimension-
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 332 of 362


                                                     US 9,948,922 B2
                              55                                                                     56
ality of Eternalized images, a 3-D that can be reasonably               be used intermittently, for selected scenes). Any number of
life-like or radically at odds with depth as we know it.                factors comprising a unit-sequence may be altered from
   Consider, for example, the action of a door opening. And             appearance to appearance as it cycles, including colors,
select from that entire action only the fraction of time that it        shapes, placement of shapes, objects pictures, unit duration,
would take for the door to just begin to open, as it cracks             etc., so that the same Eternalism would seem to remain in
open a narrow space alongside the doorframe, with the outer             play while going through subtle or even vibrant internal
edge of the door swinging over little more than an inch of              changes, before being replaced by a successive phase of
flooring. Designating this very limited time-space interval as          motion or a distinctly other selection of picture/interval
a movie shot. The most minimal movie shot possible, it                  units. Change in the order of units, such as A, B, C, A, B, C,
consists of only two running frames of film or video.              10   A being replaced by B, A, C, B, A, C, B would initiate an
   In reality, there would be no way to sustain into unlimited          immediate reversal in direction of pictured movement. Vary-
time the very limited action of the door cracking open; to              ing durations of units within an Eternalism or traveling from
keep opening and only opening yet never moving past that                Eternalism to Eternalism may not only make for desired beat
very limited phase of just cracking open. This motion is not            and rhythm changes but also affect the apparent character of
repeated but sustained. The reality, of course, is that to         15   motion and/or depth in interesting ways. A composer of a
remain in motion, and in forward motion only, one would                 series may even choose to play against its smooth continuity
have to move the door to a further phase of motion: the door            by momentary unit-replacement or interjection by other
would have to open wider. And the designated space-time                 picture units, as for instance: A,A, B,B, C,C, A,D, B,B,
interval would be left behind.                                          C,E,C, A,A. The entire screen may Eternalize with the same
   This is similar to someone walking against the direction        20   sequential rhythm (usually the case) or different parts may
of a conveyer belt walkway (as at an airport) and at exactly            sequence with different rhythms to different pictorial effect.
the same speed of the conveyer belt, continually walking                   Many techniques commonly in use in computer and
forward yet getting nowhere. The Eternalism technique is a              hand-crafted movie animation can be adapted to Eternalism
sort of cinematic conveyer belt moving in an opposing                   use. For instance, similar to screen combinations of photo-
direction to any moving image placed on it.                        25   graphed reality with animation cartooning, only a section or
   It is a conveyer belt with a beat, a flicker, a visual beat          sections of the screen image may be Eternalized while
capable of supple changes. In the history of cinema,                    normal movie motion proceeds in other sections. Or a figure
flicker-referring to visible intervals of darkness between              in normal motion may move through an Eternalized scene.
flashes of successive film-frames, intrusive reminders of the           Or, among other combination possibilities, a smaller Eter-
mechanical basis of the cinematic illusion-has been a              30   nalism (which can be an object or shape or a separately
pejorative term. To commercially entertain, the technology              framed scene) may be imbedded within a larger Eternalism,
needed to quickly outgrow flicker. Yet in doing so some                 or may float before it, or move-substantial yet ghostlike-
other illusionistic potentials of the art, very curious depar-          through it.
tures from life-like representation, were never discovered,                Stereo Vision and Special Requirements of Eternalism
their expressive potential left untapped, until now.               35   Composition
   Method                                                                  Eternalism images may be so composed as to create an
   Visible flicker is essential to Eternalism technique, which          impression of 3-dimensional volume, designed to appear
investigates and utilizes different intensities of emphasis,            more or less realistic, but never with the degree of realism
frame choices and frame-counts of flicker in order to create            as to fool anyone that they are other than images. No one
entirely new illusions to augment cinema's repertoire of           40   will ever attempt to sink a hand into one to grab at passing
visual effects. Today's audiences are entirely receptive to             fish as children do at Sony I-MAX. Eternalism depth is
non-realistic representation, the textures of visual technolo-          readily apparent and yet more problematic, as is its character
gies are no longer unwelcome onscreen. Visible flicker does             of movement. Depth isn't simple there to be taken for
sometimes appear in movies in purposeful ways, usually                  granted, but seems constantly caught in the act of being
representing lightning or machine-gun bursts, and even as          45   generated out of flat elements. Eternalism is an illusion of
rhythmic hits of light-energy, but not with the methodology             depth. Our minds are given the task of entertaining together
and results of Eternalisms.                                             two conflicting impressions: of things simultaneously
   No less than three basic units, two pictures and a bridge-           appearing both flat and deep. However, the degree of 3-di-
interval (A, B, C), are necessary to create an Eternalism,              mensionality that is there can be seen without need of special
even when picture B might be only a slight modification, a         50   viewing devices of any sort, and in fact can be seen by many
shifting or size reduction or expansion or tilting, etc. of             persons normally deprived of any 3-dimensional vision
picture A. On the simplest level, the series of units would             (those missing sight in one eye, for instance).
proceed: A, B, C, A, B, C, A and so on. Each unit interval                 Depth as well as ongoing movement must be artificially
may be of any effective time duration, an effective smooth-             composed in the making of Eternalisms. Calculated place-
working duration for computer assembling is two frames per         55   ment of areas to be brought into working correspondence
unit, shown here as A,A, B,B, C,C, A,A, B,B, C,C, A,A and               within a picture A and picture B is of paramount importance.
so on. It is sometimes desired to insert transitional frames,              It does happen that images are recorded on film or in
usually 50/50% (percentage mixture may vary) superim-                   electronic media that work effectively enough when sequen-
posed frames of adjacent units, shown here as: A, AlB, B,               tially overlayed with each other as-is, so as to need little or
B/C, C, C/A, A and so on.                                          60   no cut-and-paste rearrangement. But more often there are
   Additionally, all re-appearances of the basic cycling units          areas not adequately corresponding in sequential location
comprising an Eternalism needn't be exactly the same. Strict            and therefore, when alternated quickly, will merely bounce
mechanical repetition can give way to flexible variation                back and forth from place (in A-frame) to place (in
within the limits imposed by what is necessary to sustain the           B-frame). In normal stereo-vision ones two eyes angle in
motion/depth illusion (unless one chooses to abandon the           65   and out from parallel alignment as they match corresponding
illusion entirely for a period of time; it is expected that for         areas on their two retinal images. Each retinal image is in
commercial movie use of the method, that the effect would               fact 2-dimensional; 3-dimension vision is a result of this
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 333 of 362


                                                    US 9,948,922 B2
                             57                                                                     58
muscular matching, this pulling-into-alignment activity per-           demanding) moving replicas of loved ones in characteristic
formed by muscles surrounding the eyes (as dictated to by              living gestures, with heightened 3-dimensional presence.
viewers focus of interest) activity by the eyes and the mental         Even very limited movement, limited 3-dimensionality, can
comparing and processing of like and unlike information                enormously augment and reinforce visual information: i.e.,
sent by each eye to the brain. Only within a very limited              a child's face breaks into a smile. Again, the very low
interval of actual depth, up to about twenty five feet distance        demand of electronic memory by an Eternalism (cycling as
for most humans, can we effectively shift and overlay forms            few as two picture-frames with an interval of darkness),
so as to discriminate depth accurately (eyes work in parallel          makes possible extensively illustrated electronic catalogues
beyond that distance, with greatly reduced depth distinc-              or even encyclopedias, supporting hundreds and eventually
tion). The closer to the eyes the target of focus, the more the   10   thousands of Eternalized illustrations. A reader-viewer
eyes have to cross, and the different degrees or angles of             might observe a home appliance in operation. Or study a
crossing demanded as things approach or recede means that              visual sampling of an ocean wave breaking in its sweep to
while one layer of depth will be properly shifted to overlay           shore, study it as has never been possible before, forever
figures, others will not be. Selective focusing and shift in           breaking from peak ascendancy. One may study a springing
real-life visual experience, selectively attending to the 3-D     15   cat, sheath of muscles sliding over ribs continually, available
figures creates in the mind, while ignoring-helped by a                for sustained observation; or follow a clear demonstration of
"dominant eye"-the remaining non-overlayed and doubled                 the direction a screwdriver must turn to further imbed a
flat figures remaining in the twin fields of vision, peripheral        screw. Any number of instances where stereo-dimensional
to the focus of attention.                                             action (often audio-accompanied, as audio also demands
   Ignoring such peripheral mismatchings in Etemalisms            20   little computer-memory) would communicate so much more
does not come so naturally. Because the image pictures                 than a still and flat image, or even a moving but flat image.
alternate in appearance, they don't quietly superimpose                    In accordance with another embodiment, a method of
(with one image largely discarded from mind due to our                 displaying one or more frames of a video is provided. Data
having a "dominant eye"): non-overlayed areas will tend to             comprising a compressed image frame and temporal redun-
jiggle and bounce, usually a distraction. Unless that is the      25   dancy information is received. The image frame is decom-
effect wanted in a particular instance, the procedures of              pressed. A plurality of bridge frames that are visually
artificially overlaying A and B picture-areas for the viewer           dissimilar to the image frame are generated. The image
will be carried out throughout an Etemalism composition,               frame and the plurality of bridge frames are blended, gen-
into all peripheral areas of the picture. Again, this can be           erating a plurality of blended frames, and the plurality of
done employing computer graphics cut-and-paste tech-              30   blended frames are displayed.
niques, with the filling of areas left emptied (by removal or              The basic idea of video compression is to remove spatial
shifting of a form) usually accomplished by the extending of           area redundancy within a video frame (e.g. as done with Fax
adjacent colors.                                                       transmissions) and temporal redundancy between video
   Picture-frames A and B may be near-identical or have                frames. Since the successive frames in a video stream
only some elements with close visual correspondence. Simi-        35   usually do not change much within small time intervals, the
larity of shape and location within the frame are important            temporal redundancies can be used to encode and compress
factors determining the effect. This is true to the point that         a video frame based on other video frames temporally
entirely different pictured objects but of similar shape and           (successively or previously) close to it.
on-screen location will give better results than two images of            As an example, MPEG compressed video files record a
the same object recorded from perspectives too far apart or       40   16x16 pixel area (referred to as a macro block) of a frame
placed too far apart within consecutive frames, in which case          of a motion picture, and then for successive frames only
the images will be seen to vibrate or bounce back and forth            record a motion vector describing the motion of the macro
without visually combining into a single moving form.                  block. In MPEG compression the motion vector has a
While matching image elements in pictures A and B must                 horizontal and vertical part, each part ranging from -64 to
occupy almost the exact screen-space in order to combine          45   +63 with a positive value indicating that the macro block
properly, it will be the differences between them (within              moves to the right or downward respectively. Any macro
close tolerances) that will produce and determine the char-            block can move up to 64 pixels laterally and vertically
acter of movement and dimensionality. Computer graphics                between frames. (MPEG compression tracks not just rigid
cut-and-paste techniques can be used to select and place,              rotation but also macro block rotation.) High compression
shrink and expand and otherwise manipulate matching ele-          50   rates are achievable for moving pictures in part because the
ments (from any source) into effective screen-locations                next successive frame of a motion video consists in the main
relative to each other. One or both pictures may be collaged           of identical information. For instance, if the camera is fixed,
or stitched together from multiple sources, parts may be               the background information for a scene will be mostly
removed or inserted, lifted and reshaped or/and relocated.             identical between the frames of the scene. Most macro
Even when the image is photographed from life and appears         55   blocks will have an associated numerical motion vector
life-like, the process of composition can be as exacting and           indicating the macro block has not moved. In those cases
labor-intensive and involved with techniques of artifice as            where the macro block exhibits motion between frames, the
cartoon animation.                                                     macro block will have an associated numerical motion
   Embodiments                                                         vector quantifYing where the macro block has moved. In
   In practice, the implementation of this technique opens up     60   either case, only the motion vector needs to be recorded in
a new world of visual effects. Its uncarminess may be                  the compressed file, not the redundant macro block. Soft-
emphasized to create unsettling time-space aberrations for             ware-based (e.g. Microsoft Media Player) and hardware-
comic or dramatic effect in movies. Or, aiming for more                based (e.g., DVD) video players can read a compressed file
realistic appearance, the method could be used to provide              and decompress it back to a video stream for display on a
more lively snapshots of familiar things and events. For          65   monitor device for viewing.
instance, people could carry, programmed into a Palm                       This has great advantages over previously described
Pilot-type electronic wallet, a great many (low memory                 methods since it relies on motion vector descriptors that are
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 334 of 362


                                                    US 9,948,922 B2
                             59                                                                     60
pre-calculated and stored in the compressed video file, and            move in a simple manner, the compressor emits a (slightly
does not require real-time image processing.                           longer) command that tells the decompresser to shift, rotate,
    The discussion herein refers to MPEG compressed video              lighten, or darken the copy-a longer command, but still
files as two examples of video file formats that could be used         much shorter than intraframe compression.
by this invention. While the preferred embodiment of the                  MPEG-1 Video Compression Standard
invention will demonstrate the principle using just the                   The Moving Picture Experts Group (MPEG) was formed
MPEG format, it should be clearly understood that the                  by the International Organization for Standards (ISO) to set
principles disclosed in the invention could be used by any             standards for audio and video compression and transmis-
video compression technique that relies on temporal redun-             sion. Its first meeting was in May 1988, and by 2005, MPEG
dancies. Other formats, such as QuickTime, may be used.           10
                                                                       included approximately 350 members per meeting from
   Video File Data Compression
                                                                       various industries, universities, and research institutions.
   Video compression refers to reducing the quantity of data
                                                                       MPEG's has developed several sets of standards referred to
used to represent digital video images, and is a combination
of spatial image compression and temporal motion compen-               as MPEG-1, MPEG-2, MPEG-3 and MPEG-4, and is con-
sation. Compressed video can effectively reduce the band-         15
                                                                       tinuing to work on other video compression standards.
width required to transmit video via terrestrial broadcast, via           MPEG-1 is an ISO/IEC (International Organization for
cable TV, or via satellite TV services.                                Standardization/International Electrotechnical Commission)
    Most video compression is lossy-it operates on the                 standard for medium quality and medium bit rate video and
premise that much of the data present before compression is            audio compression. It allows video to be compressed by the
not necessary for achieving good perceptual quality. For          20   ratios in the range of 50:1 to 100:1, depending on image
example, DVDs use a video coding standard that can com-                sequence type and desired quality. The MPEG-1 standard is
press around two hours of video data by 15 to 30 times,                one of many video file compression technique that use
while still producing a picture quality that is generally              spatial redundancy and temporal redundancy to reduce the
considered high-quality for standard-definition video. Video           size of the digital video file with little noticeable loss from
compression is a tradeoff between disk space, video quality,      25   the originally uncompressed digital version. The MPEG-1
and the cost of hardware required to decompress the video              standard is still widely used even though it is more than 15
in a reasonable time. However, if the video is over-com-               years old is still widely used. The preferred embodiment of
pressed in a lossy manner, visible (and sometimes distract-            the invention will use the MPEG-1 video compression
ing) artifacts can appear.                                             standard to demonstrate the principles of the invention.
   Video compression typically operates on square-shaped          30
                                                                       However, it should be clearly understood that the principles
groups of neighboring pixels, usually called macro-blocks.
                                                                       disclosed in the invention could be used by any video
These pixel groups or blocks of pixels are compared from
                                                                       compression technique that relies on temporal redundancies
one frame to the next and the video compression records
                                                                       to achieve compression of video data. Thus, the invention is
only the differences within those blocks. This works
extremely well if the video has no motion. A still frame of       35
                                                                       not restricted to just MPEG-1 or other MPEG compression
text, for example, can be repeated with very little transmitted        standards. The invention may be applied using any com-
data. In areas of video with more motion, more pixels                  pressed video file associated with a compression format that
change from one frame to the next. When more pixels                    uses temporal redundancy to achieve compression of video
change, the video compression scheme must send more data               data.
to keep up with the larger number of pixels that are chang-       40      In MPEG-1, a video stream is a sequence of video frames.
ing. If the video content includes an explosion, flames, a             Each frame is a still image, and a video player decompresses
flock of thousands of birds, or any other image with a great           an MPEG-1 bit stream and displays one frame after another
deal of high-frequency detail, the quality will decrease, or           to produce the motion video. When a motion video is
the variable bitrate must be increased to render this added            compressed, MPEG-1 video compression removes both
information with the same level of detail.                        45   spatial redundancy within a video frame and temporal
   Video data contains spatial and temporal redundancy.                redundancy between video frames. The compression algo-
Similarities can thus be encoded by merely registering                 rithms exploit several techniques to remove spatial redun-
differences within a frame (spatial), and/or between frames            dancy but most importantly for this invention is its use of
(temporal). Spatial encoding is performed by taking advan-             motion-compensation to remove temporal redundancy.
tage of the fact that the human eye is unable to distinguish      50   Since the images in a video stream usually do not change
small differences in color as easily as it can perceive changes        much within small time intervals, and the idea of MPEG-1
in brightness, so that very similar areas of color can be              motion-compensation is to encode a video frame based on
"averaged out" in a similar way to jpeg images. With                   other video frames temporally close to it.
temporal compression only the changes from one frame to                   A MPEG-1 compressed digital file is a sequence of three
the next are encoded as often a large number of the pixels        55   kinds of frames: an !-frame, a P-frame, and a B-frame. The
will be the same on a series of frames.                                !-frames are intra-coded, i.e. they can be reconstructed
    One of the most powerful techniques for compressing                without any reference to other frames. The P-frames are
video is interframe compression. Interframe compression                forward predicted from the last !-frame or P-frame, i.e. it is
uses one or more earlier or later frames in a sequence to              impossible to reconstruct them without the data of another
compress the current frame, while intraframe compression          60   frame (I or P). The B-frames are both forward predicted and
uses only the current frame, which is effectively image                backward predicted from the last/next !-frame or P-frame,
compression.                                                           i.e. there are two other frames necessary to reconstruct them.
    The most commonly used method works by comparing                   P-frames and B-frames are referred to as inter-coded frames.
each frame in the video with the previous one. If the frame               Whether a frame of video is coded as an !-frame, P-frame,
contains areas where nothing has moved, the system simply         65   or B-frame, the frame is processed as micro-blocks. A
issues a short command that copies that part of the previous           micro-block is a square array of 16x16 pixels, and is the unit
frame, bit-for-bit, into the next one. If sections of the frame        for motion-compensated compression. If a video frame has
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 335 of 362


                                                     US 9,948,922 B2
                             61                                                                     62
a resolution of 320x240 pixels the MPEG-1 bit stream will              can be positive or negative. A positive value means motion
reference this frame with respect to 20x15=300 macro-                  to the right or motion downwards, respectively. A negative
blocks.                                                                value means motion to the left or motion upwards, respec-
   An !-frame is encoded as a single image, with no refer-             tively. The parts of the motion vector are in the range
ence to any past or future frames. The encoding scheme used            of -64 ... +63. So the referred area can be up to 64x64
is similar to JPEG compression. Each 8x8 block is encoded              pixels away.
independently with one exception explained below. The                     An !-frame is intra-coded and cannot refer to another
block is first transformed from the spatial domain into a              frame so it cannot have any motion vectors. However, the
frequency domain using the DCT (Discrete Cosine Trans-                 inter-coded P-frames and B-frames have motion vectors for
                                                                       each macro-block and are used by this invention to calculate
form), which separates the signal into independent fre-           10
                                                                       for their respective frames the Characteristic 3Deeps Motion
quency bands. Most frequency information is in the upper
                                                                       Vector necessary to calculate the optical densities of the
left corner of the resulting 8x8 block. After this, the data is        lenses of the 3Deeps Filter Spectacles.
quantized. Quantization can be thought of as ignoring lower-              In accordance with an embodiment, data comprising a
order bits (though this process is slightly more complicated).         compressed image frame and temporal redundancy infor-
Quantization is the only lossy part of the whole compression      15   mation is received. The image frame is decompressed. A
process other than subsampling. The resulting data is then             plurality of bridge frames that are visually dissimilar to the
run-length encoded in a zig-zag ordering to optimize com-              image frame are generated. The image frame and the plu-
pression. This zig-zag ordering produces longer runs of O's            rality of bridge frames are blended, generating a plurality of
by taking advantage of the fact that there should be little            blended frames, and the blended frames are displayed.
high-frequency information (more O's as one zig-zags from         20      FIG. 31 shows a video display manager that may be used
the upper left corner towards the lower right corner of the            to implement certain embodiments in accordance with an
8x8 block). The afore-mentioned exception to independence              embodiment. Video display manager 3100 comprises a
is that the coefficient in the upper left corner of the block,         processor 3110, a decompression module 3120, a bridge
called the DC coefficient, is encoded relative to the DC               frame generator 3130, a frame display module 3150, and a
coefficient of the previous block (DCPM coding).                  25   storage 3140.
   A P-frame is encoded relative to the past reference frame.             FIG. 32 is a flowchart of a method of decompressing and
A reference frame is a P- or !-frame. The past reference               displaying one or more image frames in accordance with an
frame is the closest preceding reference frame. Each macro-            embodiment. In an illustrative embodiment, a compressed
block in a P-frame can be encoded either as an !-macro-                video file 2500 is stored in storage 3140. Compressed video
block or as a P-macro-block. An !-macro-block is encoded          30   file 2500 may be generated by video display manager 3100
just like a macro-block in an !-frame. A P-macro-block is              or, alternatively, received from another device or via a
encoded as a 16x16 area of the past reference frame, plus an           network such as the Internet.
error term. To specify the 16x16 area of the reference frame,             At step 3210, data comprising a compressed image frame
a motion vector is included. A motion vector (0, 0) means              and temporal redundancy information is received. In the
that the 16x16 area is in the same position as the macro-         35   illustrative embodiment, processor 3110 retrieves com-
block we are encoding. Other motion vectors are relative to            pressed video file 2500 from storage 3140.
that position. Motion vectors may include half-pixel values,              At step 3220, the image frame is decompressed. Decom-
in which case pixels are averaged. The error term is encoded           pression module 3120 decompresses compressed video file
using the DCT, quantization, and run-length encoding. A                2500, generating a video image frame. FIG. 33 shows an
macro-block may also be skipped which is equivalent to a          40   image frame 3350 showing a man against a background of
(0, 0) vector and an all-zero error term. The search for good          clouds and sky.
motion vector (the one that gives small error term and good               At step 3230, a plurality of bridge frames that are visually
compression) is the heart of any MPEG-1 video encoder and              dissimilar to the image frame are generated. Bridge frame
it is the primary reason why encoders are slow.                        generator 3130 generates two or more bridge frames that are
   A B-frame is encoded relative to the past reference frame,     45   dissimilar from image frame 3350. FIGS. 34A and 34B
the future reference frame, or both frames. The future                 show two bridge frames 3410 and 3420 that may be gener-
reference frame is the closest following reference frame (I or         ated. In the illustrative embodiment, bridge frame 3410 has
P). The encoding forB-frames is similar to P-frames, except            a first pattern and a bridge frame 3420 has a second pattern
that motion vectors may refer to areas in the future reference         that is complementary to the first pattern of bridge frame
frames. For macro-blocks that use both past and future            50   3410.
reference frames, the two 16x16 areas are averaged.                       In other embodiments, bridge frames may be retrieved
    The MPEG-1 bit stream for both P-frames (forward                   from a storage.
predicted), and B-frames (forward and backward predicted)                 At step 3240, the image frame and the plurality of bridge
have motion vectors explicitly or implicitly associated with           frames are blended, generating a plurality of blended frames.
each macro-block. A P-frame of the motion video file with         55   In the illustrative embodiment, frame display module 3150
a resolution of 320x240 may have as many as 300 motion                 blends image frame 3350 and bridge frame 3410 to generate
vectors describing the movement of the macro-blocks from               blended frame 3510, shown in FIG. 35A. Frame display
the most recent I-frame or P-frame. A B-frame of the motion            module 3150 also blends image frame 3350 and bridge
video file will similarly have up to 300 motion vectors                frame 3420 to generate blended frame 3520, shown in FIG.
describing the movement of the macro-blacks from last/next        60   35B.
!-frame or P-frame.                                                       At step 3250, the plurality of blended frames are dis-
   As an example, consider a single macro-block. A follow-             played. Frame display module 3150 now displays blended
ing P-frame shows the same triangle but at another position.           frames 3510 and 3520 in a manner similar to that described
Prediction means to supply a motion vector that determines             above. For example, blended frames 3510 and 3520 may be
how to move the macro-block from an !-frame to the                65   displayed in accordance with a predetermined pattern, for
P-frame. This motion vector is part of the MPEG stream and             example. In an embodiment illustrated in FIG. 35C, blended
it is divided in a horizontal and a vertical part. These parts         frames 3510, 3520 consecutively in a predetermined pattern.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 336 of 362


                                                    US 9,948,922 B2
                             63                                                                   64
   In other embodiments, blended frames 3510 may be                      A high-level block diagram of an exemplary computer
displayed in a pattern that includes a plurality of blended           that may be used to implement systems, apparatus and
frames and image frame 3350, or in a pattern that includes            methods described herein is illustrated in FIG. 36. Computer
other bridge frames.                                                  3600 includes a processor 3601 operatively coupled to a data
   In accordance with another embodiment, a plurality of              storage device 3602 and a memory 3603. Processor 3601
blended frames may be displayed in accordance with a                  controls the overall operation of computer 3600 by execut-
predetermined pattern that includes a first pattern compris-          ing computer program instructions that define such opera-
ing the plurality of blended frames, and a second pattern that        tions. The computer program instructions may be stored in
includes repetition of the first pattern. In an embodiment            data storage device 3602, or other computer readable
illustrated in FIG. 35D, blended frames 3510 and 3520 are        10   medium, and loaded into memory 3603 when execution of
displayed in a repeating pattern that includes blended frame          the computer program instructions is desired. Thus, the
3510, blended frame 3520, and a bridge frame 3590.                    method steps of FIG. 32 can be defined by the computer
   In various embodiments, the method steps described                 program instructions stored in memory 3603 and/or data
herein, including the method steps described in FIG. 32, may          storage device 3602 and controlled by the processor 3601
be performed in an order different from the particular order     15   executing the computer program instructions. For example,
described or shown. In other embodiments, other steps may             the computer program instructions can be implemented as
be provided, or steps may be eliminated, from the described           computer executable code programmed by one skilled in the
methods.                                                              art to perform an algorithm defined by the method steps of
   Systems, apparatus, and methods described herein may be            FIG. 32. Accordingly, by executing the computer program
implemented using digital circuitry, or using one or more        20   instructions, the processor 3601 executes an algorithm
computers using well-known computer processors, memory                defined by the method steps of FIG. 32. Computer 3600 also
units, storage devices, computer software, and other com-             includes one or more network interfaces 3604 for commu-
ponents. Typically, a computer includes a processor for               nicating with other devices via a network. Computer 3600
executing instructions and one or more memories for storing           also includes one or more input/output devices 3605 that
instructions and data. A computer may also include, or be        25   enable user interaction with computer 3600 (e.g., display,
coupled to, one or more mass storage devices, such as one             keyboard, mouse, speakers, buttons, etc.).
or more magnetic disks, internal hard disks and removable                Processor 3601 may include both general and special
disks, magneto-optical disks, optical disks, etc.                     purpose microprocessors, and may be the sole processor or
   Systems, apparatus, and methods described herein may be            one of multiple processors of computer 3600. Processor
implemented using computers operating in a client-server         30   3601 may include one or more central processing units
relationship. Typically, in such a system, the client comput-         (CPUs), for example. Processor 3601, data storage device
ers are located remotely from the server computer and                 3602, and/or memory 3603 may include, be supplemented
interact via a network. The client-server relationship may be         by, or incorporated in, one or more application-specific
defined and controlled by computer programs running on the            integrated circuits (ASICs) and/or one or more field pro-
respective client and server computers.                          35   grammable gate arrays (FPGAs ).
   Systems, apparatus, and methods described herein may be               Data storage device 3602 and memory 3603 each include
used within a network-based cloud computing system. In                a tangible non-transitory computer readable storage
such a network-based cloud computing system, a server or              medium. Data storage device 3602, and memory 3603, may
another processor that is connected to a network communi-             each include high-speed random access memory, such as
cates with one or more client computers via a network. A         40   dynamic random access memory (DRAM), static random
client computer may communicate with the server via a                 access memory (SRAM), double data rate synchronous
network browser application residing and operating on the             dynamic random access memory (DDR RAM), or other
client computer, for example. A client computer may store             random access solid state memory devices, and may include
data on the server and access the data via the network. A             non-volatile memory, such as one or more magnetic disk
client computer may transmit requests for data, or requests      45   storage devices such as internal hard disks and removable
for online services, to the server via the network. The server        disks, magneto-optical disk storage devices, optical disk
may perform requested services and provide data to the                storage devices, flash memory devices, semiconductor
client computer(s). The server may also transmit data                 memory devices, such as erasable programmable read-only
adapted to cause a client computer to perform a specified             memory (EPROM), electrically erasable programmable
function, e.g., to perform a calculation, to display specified   50   read-only memory (EEPROM), compact disc read-only
data on a screen, etc.                                                memory (CD-ROM), digital versatile disc read-only
   Systems, apparatus, and methods described herein may be            memory (DVD-ROM) disks, or other non-volatile solid state
implemented using a computer program product tangibly                 storage devices.
embodied in an information carrier, e.g., in a non-transitory            Input/output devices 3605 may include peripherals, such
machine-readable storage device, for execution by a pro-         55   as a printer, scanner, display screen, etc. For example,
grammable processor; and the method steps described                   input/output devices 1905 may include a display device such
herein, including one or more of the steps of FIG. 32, may            as a cathode ray tube (CRT) or liquid crystal display (LCD)
be implemented using one or more computer programs that               monitor for displaying information to the user, a keyboard,
are executable by such a processor. A computer program is             and a pointing device such as a mouse or a trackball by
a set of computer program instructions that can be used,         60   which the user can provide input to computer 3600.
directly or indirectly, in a computer to perform a certain               Any or all of the systems and apparatus discussed herein,
activity or bring about a certain result. A computer program          including video display manager 3100, and components
can be written in any form of programming language,                   thereof, may be implemented using a computer such as
including compiled or interpreted languages, and it can be            computer 3600.
deployed in any form, including as a stand-alone program or      65      One skilled in the art will recognize that an implementa-
as a module, component, subroutine, or other unit suitable            tion of an actual computer or computer system may have
for use in a computing environment.                                   other structures and may contain other components as well,
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 337 of 362


                                                     US 9,948,922 B2
                              65                                                                       66
and that FIG. 36 is a high-level representation of some of the          able 3Deeps Filter Spectacles. The invention further encom-
components of such a computer for illustrative purposes.                passes the use of a photo-detector, such as a photodiode, on
   Further embodiments are now described. As is apparent                the spectacles as an alternate means of estimating luminance
from the foregoing, most systems for 3D stereoscopy are                 for Continuous Adjustable 3Deeps Filter Spectacles.
dual-image systems; that is the motion picture has a separate               A Second Optimization
right-eye and left-eye image that are directed to the correct               The invention further directs to showing how a controller
eye. Embodiments of the invention are single-image sys-                 uses the optimal optical density, and the operating charac-
tems; that is the identical image is directed to both eyes of           teristics of the electrochromic material used in the fabrica-
the viewer. All 3Deeps Filter Spectacles have the important             tion of the spectacles, to optimize the operation of the
advantage over traditional 3D viewing systems that two             10   Continuous Adjustable 3Deeps Filter Spectacles. More spe-
viewers sitting next to each other can both view the same               cifically, the invention further directs to showing how the
movie, one in 3D wearing the 3Deeps Filter Spectacles, and              Operating Characteristic curve and the Transition Time
the other in 2D not wearing the 3Deeps Filter Spectacles.               curve of the electrochromic material are used to control the
Hence, we use the terminology introduced above: "instant                neutral density filter lens of the Continuous Adjustable
image" and "lagging image". These images are different             15   3Deeps Filter Spectacles.
from "right-eye image" and "left-eye image", and should not                 Other Features
be confused.                                                                The invention further directs to showing how video
   In the instant invention both eyes see the same identical            format conversion chips, used for real-time image process-
image, but the difference in retinal reaction time causes the           ing in High Definition LCD, Plasma, and Projection TV's, as
images to be transmitted to the brain at slightly different        20   well as Digital Cinema Projectors can be utilized in calcu-
times. The image that is transmitted to the brain from the eye          lation of the optical density of the neutral optical filter lens
covered by the clear lens of the Continuous Adjustable                  of the Continuous Adjustable 3Deeps Filter Spectacles.
3Deeps Filter Spectacles is termed the instant image. The               While the calculation of the optical density of the neutral
image that is transmitted to the brain from the eye that is             density filter may be done in software, it can advantageously
covered by a neutral density filter lens of the Continuous         25   be performed using electronic circuitry. The circuitry can (a)
Adjustable 3Deeps Filter Spectacles is termed the lagging               be included within the video format conversion chip, (b) be
image. The viewer's brain sees the instant image and lagging            embedded in a separate chip that couples to a video format
image as a single eye image that displays 3-D depth char-               conversion chip on an IC board and connects directly to the
acteristics when lateral motion is present. More particularly,          Continuous Adjustable 3Deeps Filter Spectacles, or (c) be
Continuous Adjustable 3Deeps Filter Spectacles use a dual          30   embedded in a separate chip that couple to another IC chip
optimization of the spectacle apparatus to achieve 3D that              that connects to the spectacles.
optimizes the Pulfrich illusion for the viewer.                             Also, a general luminance reduction has been used in a
   A First Optimization                                                 dual image systems. No precise continuous luminance con-
   One embodiment of the invention teaches how to use a                 trol has been disclosed. Furthermore, in such a dual image
retinal reaction time curve to calculate an optimal optical        35   system embodiment, rather than use the optimal OD value
density for use in setting the neutral density filter of the            for the Continuous Adjustable 3Deeps Filter Spectacles, the
Continuous Adjustable 3Deeps Filter Spectacles. More spe-               value is used to generate a second frame of a dual image 3D
cifically, three teaching methods are presented, including:             motion picture.
   a. Computing an optical density for the neutral density                  We use the terminology neutral filter (or neutral density
      filter so the difference in retinal reaction time between    40   filter) to mean a darkened, gray or colored transparent filter.
      the instant image and the lagging image is 2 1h inches            In this invention a neutral filter reduces light by the approxi-
      (the average inter-ocular distance between the right and          mately the same amount for all wavelengths over the visual
      left eyes) and thereby imparting 3-D depth character-             spectrum. For a neutral density filter with optical density d
      istics to the scene. This embodiment requires as input            the amount of optical power transmitted through the filter is
      both direction and speed of motion between frames of         45   given by w-d. For reference, a neutral filter with an optical
      a motion picture, and luminance.                                  density of 0.3 allows transmission of about 50% of the light;
   b. Computing an optical density for the neutral density              an optical density of 0.6 allows transmission of about 25%
      filter so the difference in retinal reaction time between         of the light, and an optical density of0.9 allows transmission
      the instant image and the lagging image is a constant             of about 12.5% of the light.
      value and thereby imparting 3-D depth characteristics        50       We also use the term clear to refer to a filter that is much
      to the scene. This embodiment only requires luminance             clearer than the neutral filter and seemingly does not block
      as input.                                                         light. However, all filters block the transmission or reduce
   c. Computing an optical density for the neutral density              the passage oflight to some extent. For instance, clear glass
      filters so the difference in retinal reaction time between        reduces light by about 1%. By clear then it should be
      the instant image and the lagging image corresponds to       55   understood we refer to a filter that reduces light less than the
      a fixed number of picture frames and thereby imparting            neutral density filter. That is all that is required to actuate the
      3-D depth characteristics to the scene. This embodi-              Pulfrich illusion.
      ment only requires luminance as input.                                Throughout the disclosure we use interchangeably the
   Such methods are only exemplary and not exhaustive.                  terms 3Deeps Filter Spectacles and Pulfrich Filter Spec-
Other methods of using the retinal reaction time curve to          60   tacles' -both referring to the earlier spectacles of this inven-
calculate the optical density of the neutral density filter of          tion that allow 2D movies to be viewed with the visual effect
the Continuous Adjustable 3Deeps Filter Spectacles may be               of 3 dimensions. The term Continuous Adjustable 3Deeps
employed. Similar methods using factors other than direc-               Filter Spectacles refers to the improved 3Deeps Filter Spec-
tion and speed of motion between frames of a motion                     tacles that use double optimization to solve problems inher-
picture, and luminance of the frame of the motion picture          65   ent in earlier 3Deeps Filter Spectacles.
may also be advantageously used. Each method optimizes to                   In the embodiments of the invention the direction of
a specific feature and characteristic of Continuous Adjust-             motion is used to determine which of the two viewing lenses
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 338 of 362


                                                     US 9,948,922 B2
                              67                                                                     68
is clear and which is darkened to a neutral density. If the             camera movement will create horizontal movement as the
motion on the screen is determined to be left-to-right then             field of view expands or contracts. Pulfrich, who first
the left lens of the spectacles is clear and the right lens             described this illusion, was blind in one eye, and was never
darkened. If the motion on the screen is determined to be               able to view the illusion, though he accurately predicted and
right-to-left then the right lens of the spectacles is clear and        described it.
the left lens darkened. If there is no motion in the scene then            The 3-dimensional visual effect is produced by the
both lenses are set to clear.                                           3Deeps System regardless of whether the motion picture
    We may also use the term action directed eye. When the              was shot on regular or digital film; regardless of whether the
motion on the screen is from left-to-right then the right eye           presentation media is film, digital film, VCR tape, or DVD,
that views the scene through the neutral density filter is the     10   and; regardless of whether the motion picture is viewed in
action directed eye. When the motion on the screen is from              the movie theater, home TV, Cable TV, iPod or PDA, or on
right-to-left then the left eye that views the scene through the        a computer monitor.
neutral density filter is the action directed eye.                         A basic example of the Pulfrich illusion can be seen by
    Pulfrich 3-Dimensional Illusion                                     viewing either of two TV stations. The news headlines on
    Pulfrich was a physicist that recognized that an image that    15   the CNN Television network or the stock market quotations
travels through a dark lens or filter takes longer to register          on CNBC scroll in from the right of the TV screen and
with the brain than it does for an image that passes without            across and off the screen to the left. The news or quotations
interruption. The delay is not great-just milliseconds-but              appear in a small band across the bottom of the screen while
enough for a frame of video to arrive and register on the               the network show appears above the scrolling information.
mind one frame later from an eye looking through a dark            20   When either of these network stations is viewed through
filter than from an unobstructed eye. Pulfrich spectacles then          Pulfrich glasses, with the darkened lens covering the left eye
have one clear lens (or is absent a lens) that does not cause           and the clear lens covering the right eye, the scrolling
a delay, and one darkened lens that slightly delays the image           information appears in vivid 3-dimensions appearing to be
that arrives to the other eye. In a motion picture viewed               in front of the TV screen. If the lenses are reversed with the
through Pulfrich lenses, for an object moving laterally            25   clear lens covering the left eye and the darkened lens
across the screen, one eye sees the current frame and the               covering the right eye, the scrolling information appears to
other eye sees a previous frame.                                        the viewer as receded, and behind the TV screen.
    The clear lens may block some light. Even clear glass                  Another example of the Pulfrich illusion can be seen in
blocks some light. What is important and necessary for the              the movie The Terminator, starring Arnold Schwarzenegger.
invention to show passages of a 2D motion picture in 3D is         30   Any off-the-shelf copy of the movie-VCR tape, or DVD-
that the clear lens be clearer than the other darkened lens and         can be viewed on a TV or PC playback display monitor as
not diminish as much light as the darkened lens. The                    originally intended by the filmmaker. But, viewing scenes
invention will produce a 3D effect as long as the clear light           that include lateral motion from The Terminator, such as the
diminishing lens diminishes less light than the darkened                scene when Sarah Connors enters a bar to call police (about
light diminishing lens.                                            35   29 minutes into the movie) when viewed through Pulfrich
    As with normal two-eye parallel viewing, the disparity              glasses (left eye clear lens and right eye dark lens) shows the
between the two images is perceived as depth information.               scene vividly in 3-dimensions, even though this visual effect
The faster a screen-object moves in contrast to its back-               was totally unanticipated by the director and cinematogra-
ground, the more separation there is between the instant                pher.
image and the lagging image, and the closer or further the         40      Another stunning example is the famous railroad yard
object appears according to the eye being intercepted by the            scene from "Gone with the Wind", in which Scarlett O'Hara
dark filter (closer if on the side to which the object is               played by Vivien Leigh walks across the screen from the
moving). The fact that faster objects can appear closer than            right as the camera slowly pulls back to show the uncount-
slower objects also coincides with the principles of motion             able wounded and dying confederate soldiers. When viewed
parallax. Generally, however, the greater displacements            45   through Pulfrich glasses (with left eye clear lens and right
frame to frame (and now eye to eye) result from degrees of              eye dark lens), the scene appears to the user in 3-dimensions,
closeness to the recording camera (proximity magnifies), so             even thought it was totally unintended by the director and
that Pulfrich viewing can deliver an approximately correct              cinematographer. Interesting here is that the main movement
and familiar depth likeness. While the depth likeness is                of this scene was created by the camera lifting and receding
unquestionably 3-D, it may differ from the fixed constant of       50   and so expanding the view. Effective lateral motion resulting
an individual's inter-ocular distance when observing the                from such camera movement would in fact be to only one
world directly. Few observers will notice this anymore than             side of the screen, which the viewers will utilize to interpret
they are bothered by the spatial changes resulting from use             the entire scene as in depth.
of telephoto or wide-angle lens in filming scenes.                         The Continuous Adjustable 3Deeps system will allow any
    Motion pictures made for the Pulfrich method can be            55   movie, such as "Gone with the Wind" which was shot in
viewed without any special glasses-appearing as regular                 1939, to be viewed in part in 3-dimensions. And with the
motion pictures minus the 3-D effect. Also, motion pictures             Continuous Adjustable 3Deeps system this new viewing
made without regard for the Pulfrich effect, will still show            experience does not require any additional effort on the part
the 3-D visual effect if lenses are worn and appropriately              of the owners, producers, distributors, or projectionists of
configured.                                                        60   the motion picture-just that the viewer don the 3Deeps
    The limitation of the Pulfrich technique is that the 3-di-          viewing glasses (also called 3Deeps viewing spectacles).
mensional illusion works only for objects moving horizon-                  Note that the Pulfrich 3-D effect will operate when the left
tally or laterally across the screen. Motion pictures made to           or right filtering does not correspond with the direction of
take advantage of these glasses contain lots of horizontal              foreground screen movement. The depth-impression created
tracking shots or lateral picture-subject motion to create the     65   is urmatural, a confusion of sold and open space, of forward
effect. The illusion does not work if the camera doesn't shift          and rear elements. When confronted by such anomalous
location while subject matter remains static, but vertical              depth scenes, most minds will turn off, and not acknowledge
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 339 of 362


                                                       US 9,948,922 B2
                               69                                                                       70
the confusion. For normal appearing 3-D, mismatched                       to reduce flicker and eliminate any additional photosensi-
image darkening and foreground direction must be avoided.                 tivity from the Pulfrich Filter Spectacles. For instance, such
    We have described the need to match horizontal direction              a heuristic rules may implement logic in the synchronization
of foreground screen-movement to Left or Right light-                     decision rule that require that no change to a synchronization
absorbing lens. This, however, is a rule that often has to be             event can take place for a set number of seconds after the last
judiciously extended and even bent, because all screen-                   synchronization event-i.e. a lens state must be active for a
action appropriate to Pulfrich 3-D is not strictly horizontal;            minimum length of time before a new state may be imple-
horizontal movements that angle up or down, that have a                   mented."
large or even dominant element of the vertical, may still be                 The use of Continuous Adjusting 3Deeps Filter Spec-
seen in depth. Even a single moving element in an otherwise          10   tacles as described herein eliminate the need for such
static scene can be lifted into relief by way of an adroit                heuristic rules since the lenses are now continually changing
application of a corresponding Pulfrich filter. There would               to conform to an optimal optical density.
even be times when a practiced operator would choose to                      The following technologies can be used in the present
schedule instances of lens-darkening contrary to the match-               invention:
ing-with-foreground-direction rule; the explanation for this         15      Substances that Change Color and Transparency
lies in the fact that the choice of left or right filter-darkening           Objects that change color have been well known for a
will pull forward any object or plane of action moving in a               long time. Animate creatures such as cephalopods (squid)
matching direction, and there are times when the most                     have long been known for their ability to change color
interesting action in a picture for seeing in 3D could be at              seemingly at will, by expanding or retracting chromatophore
some distance from the foreground, even requiring a Left/            20   cells in their body.
Right filter-match at odds with the filter-side that fore-                   There are many different technologies that are used to
ground-movement calls for. For instance, if one wished to                 cause physical materials to change their color and transpar-
see marchers in a parade marching Left, to lift them forward              ency. These may react to heat, light, ultraviolet light, or
of their background would require darkening of the Left                   electronic means to change their state, which in turn affect
lens, but foreground movement could be calling for a Right           25   how they reflect and refract light, or their properties of
lens darkening; this would be a situation when a choice                   transparency, or translucency.
might be made to over-ride the foreground-matching rule. In                  For instance, photochromatic lenses automatically darken
most instances the rule is to be followed, but not mechani-               in sunlight and lighten when indoors, and have been utilized
cally; screen movement is often compound and complex,                     in sunglasses for many years. Some may darken instanta-
and an observant individual could arrange a Pulfrich timing          30   neously, and others have lenses that take several different
for a movie with an alertness to such subtleties that did not             shades depending upon the intensity of the light presented.
limit decisions to recognition of foreground direction alone.                Thermochromatic materials are heat activated, causing
As mentioned earlier, there would even be times, when the                 the color to change when the activation temperature is
recording camera had moved either forward or backwards                    reached, and reverse the color change when the area begins
through space, when both Left and Right lenses would                 35   to cool. These are used in such products as inks, and strip
half-darken to either side of their centers, outer halves                 thermometers.
darkening moving forward (with picture elements moving                       LEDs (Light Emitting Diodes) are electronic diodes that
out to both sides from picture-center) or both inner halves               allow current to flow in one direction and not the other.
darkening when retreating backwards (with picture elements                LEDs have the unique "side effect" of producing light while
moving in towards center from each side).                            40   electricity is flowing through them. Thus they have two
    One of the advantages of optical density Continuous                   states-when electricity flows through them they are on and
Adjustable 3Deeps Filter Spectacles over the 3Deeps Filter                emit light, or off when no electricity flows through them and
Spectacles previously described is that they obviate the                  they do not emit light.
necessity of many of the heuristic rules that would govern                   Phosphors are emissive materials that are used especially
the operation of the Continuous Adjustable 3Deeps Filter             45   in display technologies and that, when exposed to radiation,
Spectacles. Heuristic rules were used to address the prob-                emits light. Any fluorescent color is really a phosphor.
lems of 3Deeps Spectacles in rapidly transitioning the state              Fluorescent colors absorb invisible ultraviolet light and emit
of the lenses for the viewer. In previous co-pending 3Deeps               visible light at a characteristic color. In a CRT, phosphor
applications, we had described the use of such heuristics.                coats the inside of the screen. When the electron beam
    For instance, in U.S. Pat. No. 7,405,801 "System and             50   strikes the phosphor, it makes the screen glow. In a black-
method for Pulfrich Filter Spectacles", heuristic embodi-                 and-white screen, there is one phosphor that glows white
ments for 3Deeps Filter Spectacle were described as fol-                  when struck. In a color screen, there are three phosphors
lows: [Col 23, Line 45] "Other embodiment may have                        arranged as dots or stripes that emit red, green and blue light.
synchronization algorithms that utilize various heuristic                 In color screens, there are also three electron beams to
rules in determining a synchronization event. For instance,          55   illuminate the three different colors together. There are
if the viewer lenses responding to rapidly detected changing              thousands of different phosphors that have been formulated,
lateral motion, switch states too rapidly, this may cause                 and that are characterized by their emission color and the
undue discomfort to the viewer. Other embodiments may                     length of time emission lasts after they are excited.
allow the user to override the synchronization signals placed                Liquid crystals are composed of molecules that tend to be
in the motion picture, and require that any single state             60   elongated and shaped like a cigar, although scientists have
remain active for a minimum period of time. This may be                   identified a variety of other, highly exotic shapes as well.
important for people that are photosensitive-people who                   Because of their elongated shape, under appropriate condi-
are sensitive to flickering or intermittent light stimulation.            tions the molecules can exhibit orientational order, such that
Photosensitivity is estimated to affect one in four thousand              all the axes line up in a particular direction. One feature of
people, and can be triggered by the flicker from a television        65   liquid crystals is that electric current affects them. A par-
set. While photosensitive people may simply remove the                    ticular sort of nematic liquid crystal, called twisted nematics
Pulfrich Filter Spectacles, heuristic rules could be employed             (TN), is naturally twisted. Applying an electric current to
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 340 of 362


                                                     US 9,948,922 B2
                              71                                                                     72
these liquid crystals will untwist them to varying degrees,             presence of lateral movement in a motion picture, as well as
depending on the current's voltage. These crystals react                identifying the direction of lateral motion. In the future new
predictably to electric current in such a way as to control             algorithms will continue to be developed. Any algorithm
light passage.                                                          that can process sequences of digital images, and detect
   Still another way to alter the amount of light that passes           motion and the direction of motion can be used in the
through a lens is with Polaroid lenses. Polaroids are mate-             invention.
rials that preferentially transmit light with polarization along           Out of necessity, algorithms to detect movement in a
one direction that is called the polarization axis of the               motion picture have had to be developed. The problem is
polaroid. Passing unpolarized light through a polaroid pro-             that movies for TV, cine, digital cameras, etc. use many
duces transmitted light that is linearly polarized, and reduces    10   different formats. To show these different formats with the
the intensity of the light passing through it by about one-             highest quality possible in a home or movie theater venue
half. This reduction in light from a first polaroid does not            requires that the problem of format conversion between the
depend on the filter orientation. Readily available optically           input format and the output screen format be deftly handled
active materials are cellophane, clear plastic tableware, and           to optimize the quality of the viewing. Detailed descriptions
most dextrose sugars (e.g. Karo syrup). Materials that alter       15   of the problem and various digital image processing solu-
the polarization oflight transmitted through them are said to           tions can be found in the magazine articles Electronic
be optically active.                                                    Design Strategy News articles by Brian Dipert, "Video
   If two polaroids are placed immediately adjacent to each             improvements obviate big bit streams", Mar. 15, 2001, pp
other at right angles (crossed) no light is transmitted through         83-102 and Electronic Design Strategy News, article by
the pair. If two similar polaroids immediately adjacent to         20   Brian Dipert, "Video quality: a hands-on view, Jun. 7, 2001,
each other are in complete alignment, then the second                   pp 83-96". A simplified example will however help to
polaroid does not further reduce the intensity oflight passing          explain the problem and the approaches take to a solution.
through the first lens. Additional reduction of light intensity            Consider an input signal to a TV which is 30 frames per
passing through the first polaroid lens will occur if the two           second (analog TV) but that is being output and shown on
similar polaroids immediately adjacent to each other are in        25   a high-end digital LCD TV running at 120 frames per
other then complete or right angle alignment. This can be               second. Showing a TV input signal of 30 fps at an output of
beneficially used in other embodiments of the invention to              120 fps is an example of a format conversion problem. One
more precisely control the intensity of light passing through           simple way to address this problem of format conversion is
the 3Deeps spectacles lenses.                                           to simply add 3 exact copies of each frame to the output
   Polaroids can be actively controlled by electronic cur-         30   stream. That works if there is no motion, but if a screen
rents, and are used in such products as LCD displays. For               object exhibits any motion between frames then the 3 new
example digital watches often use LCD display for the                   frames have the moving object in the wrong place. If this
display of time. In such products, there is a light source              solution is used, then the better and more expensive the
behind two layers of LCD materials. Electronic current is               digital TV, the worse this problem appears to the viewer. So
used to control the polarity of specific areas of the two          35   digital TVs incorporate format conversion image process-
layers. Any area of the screen for which the two polaroid               ing, generally implemented as format-conversion chips that
layers are at right angles to each other will not pass any              perform complex frame-to-frame image processing and
light--other areas will allow light to pass. In this manner,            track speed and direction of motion and then use that
the alphanumeric information of LCD can be electronically               information to better construct the 3 new frames.
controlled and displayed on an LCD display.                        40      At least two different approaches are taken to detect and
   Another technology to control the intensity of light pass-           quantify motion between frames of a moving picture. They
ing through the lenses includes directional filters such as the         include edge-based algorithms and region-based algorithms.
micro-louver.                                                           Any algorithm that quantifies motion between frames of a
   In embodiment of this invention, we utilize electrochro-             motion picture can be used with the algorithms of the
mics that change transparency when an electronic current is        45   preferred and alternate embodiments to set the optimal
passed through them. In particular, we use a substance that             optical density of the neutral density filter of 3Deeps Filter
is darkened (allowing some light to pass through) when                  Spectacles.
current is applied across it, but is clearer and transparent and           Edge-based algorithms have been used in digital cameras
allows more light to pass unhindered when no current is                 as part of the means to implement functions such as auto-
applied to it. In other embodiments of the invention, other        50   focus. Edge-based algorithms utilize information that can be
substances and technologies could be used that allow the                calculated from the discontinuities between adjoining pixels
lenses to change their color, or their properties of transpar-          of the digitized image. For instance, consider a person
ency or translucency.                                                   standing against a light background. The edge pixels of the
   Algorithms to Detect Movement in Motion Pictures                     person can be clearly identified because of the sudden
   Early motion detectors were entirely analog in nature but       55   change in pixel value. Edge-based algorithms generally
completely suitable to monitor situations where no motion is            identify such intensity edges in the image, eliminate all other
to be expected, such as restricted areas in musenms, and                pixels (for instance by changing them from their recorded
stores when they are closed for the evening. Recent                     value to white), and then process the image based solely on
advances in digital photography and computers have                      the identified intensity edges.
allowed new means to monitor such situations, and incor-           60      The MELZONIC chip from Philips is one example of a
porate digital video systems that can passively record                  region-based algorithm. The Philips MELZONIC chip uses
images at set time intervals (e.g. 15 frames per second),               a technique for motion estimation, which they call 3-D
computer processors to process the image and detect motion,             Recursive Search Block-Matching. By analyzing two suc-
and cause appropriate action to be taken if motion is                   cessive TV fields to locate blocks of pixels in the second
detected.                                                          65   field that match blocks in the first, 3-D Recursive Search
   Many different algorithms have been developed for com-               Block-Matching is able to assign a velocity vector to each
puter processing of images that can be used to determine the            block of pixels in the first field. These velocity vectors can
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 341 of 362


                                                     US 9,948,922 B2
                              73                                                                     74
then be used to interpolate the correct spatial position of             picture. When filming motion picture or other type of video
each pixel block in a new field that is positioned temporally           production, video and audio have been recorded separately.
between the two original fields-i.e. to create new move-                The two separate recordings must be precisely synchronized
ment phases.                                                            to insure that the audio recording matches the video image.
    The Philips MELZONIC chip, or the methods, systems                  Synchronization of the video and audio recordings has been
and apparatus in the previously described US patents of Iue             accomplished using a clapper slate board. The audible clap
(U.S. Pat. No. 5,717,415), Nagaya (U.S. Pat. No. 5,721,                 created when a technician snaps the slate board in front of
692), or De Haan (U.S. Pat. No. 6,385,245), or in other                 the camera is used during editing to manually synchronize
inventions or algorithms for motion object detection, may be            the audio recording with the video recording. The editor
incorporated in embodiments of the 3Deeps System as a              10   simply views the video image of the snapping clapper slate,
means control the optical density of the neutral density filter         and then manually adjusts the timing of the audio recording
of the 3Deeps Filter Spectacles.                                        such that the image of the clapper snapping shut and the
    One might think that alternating between the screen-                sound of the clapper snapping shut are synchronized. Such
flatness of a dialogue scene and the deep space of an action            synchronization can now be accomplished using electronic
scene would disrupt the flow of a story. In fact, just as          15   clapper slates. Electronic clapper slates display a Society of
accompanying movie-music can be intermittent while                      Motion Picture and Television Engineers (SMPTE) code,
entirely supporting a story development, dialogue is best               usually in large red light emitting diode numerals. The
attended to with the screen flat and action-spectacle is most           SMPTE code displayed is then used to electronically syn-
effective given the dimension and enhanced clarity of depth.            chronize the video recording with a separate audio record-
Usually a function of lighting specialists, it is always nec-      20   ing.
essary to make objects and spaces on a flat screen appear                  These types of synchronization and control information
distinct from each other; besides making a scene more                   solve problems related to the synchronization of sound with
convincing, 3-D separation of forms and of spatial volumes              filmed action during the production and editing of motion
one from the other speeds up the "reading" of what are                  pictures, and related to changing reels of film during the
essentially spatial events. This is to say: flat can best enable   25   presentation of motion pictures.
concentration on dialogue; depth-dimension can most effec-                 Overview
tively deliver action scenes. Alternating between 2-D and                  As described above, FIG. 1 is a perspective view of an
3-D awareness is something we even do, to a degree, in our              embodiment of the Continuous Adjustable 3Deeps Filter
experience of actuality, as a function of our changing                  Spectacles that are the ocular mechanism through which 2D
concentration of attention; just as we hear things differently     30   movies may be viewed as 3D. FIG. 37 shows a typical curve
when we concentrate on listening. Then, too, making sense               of retinal reaction time as a function of luminosity. In FIG.
of movies is a thing we learn to do, as different from                  37 and FIG. 38A-38C, we will explain the working of the
life-experience as a movie is with its sudden close-ups and             Pulfrich illusion that occurs when viewing with one eye
change of angle and of scene, its flashbacks, etcetera. Movie           through a filtered lens and the other eye unobstructed or
viewing is a learned language, a form of thinking; the             35   through a clear or unfiltered lens. The image seen through
alternating of flat-screen information with depth-informa-              the clear lens is termed the instant image and the image seen
tion will be as readily adapted to as any other real-world-             through the darker lens is termed the lagging image. While
impossibility accepted without question as natural to the               previous related co-pending applications have taught this
screen.                                                                 well-known illusion, we re-explain it in terms of a general
    Synchronization and Control                                    40   retinal reaction time curve. Fully understanding the retinal
    The preferred embodiment of the Continuous Adjustable               reaction time curve is key to understanding how the instant
3Deeps system makes use of signals to synchronize the lens              invention uses this relationship to select optimal values for
filters of the viewing spectacles to the lateral motion in the          the optical density of the neutral density filter.
motion picture, and thus control the 3-dimensional visual                  As previously described, the terminology instant image
effect for the viewer. The signals are developed in real-time,     45   and lagging image of the disclosed invention should not be
and does not require any alteration to the motion picture, or           confused with left-eye image and right-eye image of other
that any control information is placed in the motion picture.           3D systems. Dual image systems have separate right-eye
The information that is calculated is used to determine                 and left-eye images that are directed to the appropriate eye.
synchronization events that are used to control the state of            The present invention is a single-image system so that the
darkening individually of the left and right lenses of the         50   right-eye and the left-eye always view the identical image.
Continuous Adjustable 3Deeps system.                                    The eye however transmits delayed images to the brain that
    Motion pictures have benefited from other types of syn-             are termed the instant image and the lagging image and are
chronization and control information that is placed within              organized by the brain as the eye image. Thus, the present
the frames of motion pictures. However, these are charac-               single-image invention works with any motion picture ever
teristically different than the synchronization and control        55   made, while most 3D systems must have specially prepared,
used in this invention.                                                 produced, processed and displayed dual image motion pic-
    In many motion pictures, to alert the movie theater                 tures. Additionally, a viewer caunot watch a dual-image 3D
projectionist that it is time to change reels, movie producers          system such as Anaglyph, IMAX or Polaroid, or shutter-
would place visible control information, in the form of a               glass system with Continuous Adjustable 3Deeps Filter
white circle appearing in the upper right upper hand corner        60   Spectacles. Similarly a viewer cam10t watch a regular movie
of successive frames of the movie. When the projectionist               with the special viewing spectacles used with dual-image 3D
sees this information, they know that it is time to start a             systems such as Anaglyph, IMAX or Polaroid, or shutter-
second projector that has the next reel of the movie, and thus          glass and view the movie 3D.
maintain an uninterrupted motion picture presentation.                     In FIG. 39 we use the retinal reaction time curve to
    Another means of communicating control information in          65   explain the working of cardboard Pulfrich spectacles. Card-
motion picture frames is with the clapper slate board that              board Pulfrich Spectacles have been used for many years
indicates the start of a new scene when filming a motion                prior to the invention of 3Deeps Filter Spectacles (and are
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 342 of 362


                                                      US 9,948,922 B2
                              75                                                                      76
sometimes also called TV spectacles). We explain the short-              Processing, and referring back to FIG. 3, a block diagram of
comings and problems of the cardboard spectacle approach.                the operation of the Continuous Adjustable 3Deeps Filter
The current invention overcomes most of the problems and                 Spectacles is provided.
shortcomings of the cardboard spectacles.                                   For a typical electrochromic material FIG. 49 provides a
   In FIG. 40 and FIG. 41 the retinal reaction time curve is             typical Operating Characteristic curve (input Voltage and
used to explain how to calculate an optical density for the              output optical density) for electrochromic material and
controllable neutral density filter that optimizes the Pulfrich          shows how it is used by the 3Deeps Filter Spectacle to set
illusion. This preferred embodiment requires as input mea-               the optical density of the neutral filter lens. FIG. 50 is a
sures the horizontal speed and direction of lateral motion,              typical transition time curve for an electrochromic material
                                                                    10
and a luminance or brightness measure. Since the average                 with transition time as a function of optical density and for
inter-ocular distance between a person's eyes is 2.5 inches,             an electric potential that provides the most rapid change
this method computes an optical density for the neutral                  from a lower to higher optical density. FIG. 51 is a typical
density filter so the lagging image seen through the filtered            transition time curve for an electrochromic material with
eye lags the instant image seen through the unfiltered eye by       15
                                                                         transition time as a function of optical density and for an
the average inter-ocular distance of 2.5 inches. This method             electric potential that provides the most rapid change from
optimizes the depth perception of Continuous Adjusting                   a higher to a lower optical density.
3Deeps Filter Spectacles, and overcomes the shortcomings                    FIG. 52 is a block diagram showing the operation of the
and problems of the cardboard Pulfrich spectacles. FIG. 42               control unit of the Continuous Adjustable 3Deeps Filter
is an illustration of an alternate algorithm to characterize        20   Spectacles, and describes how the operating characteristic
lateral motion in a motion picture.                                      curve of FIG. 49 and the transition time curves of FIG. 50
   In FIG. 43 we use the retinal reaction time curve to show             and FIG. 51 are used to optimize the operation of the lenses
a first alternate method to calculate an optical density for the         of the Continuous Adjustable 3Deeps Filter Spectacles. FIG.
controllable neutral density filter. This method only requires           53 shows the operation of an entire system-a typical
that we know the direction of lateral motion and luminance          25   Continuous Adjustable 3Deeps Filter Spectacles system-
value-but not the speed of motion. This approach sets the                from input of the video frame, through Video and 3Deeps
optical density of the neutral density lenses at a value so the          Processing to calculate the optimal optical density, the
difference in retinal reaction time is constant even as lumi-            transmission and reception of the control information, and
nance changes. This method also overcomes shortcomings                   the operation of the Control Unit of the Continuous Adjust-
and problems of the cardboard Pulfrich spectacles. In FIG.          30   able 3Deeps Filter Spectacles.
44 we show how this method operates when incorporated                       FIGS. 54-56 shows hardware implementations of algo-
with a photo-detector that is included directly into the                 rithms that calculate an optical density for the controllable
Continuous Adjusting 3Deeps Filter Spectacles.                           neutral density filters. FIG. 54 shows an IC implementation
   In FIG. 45 we use the retinal reaction time curve to show        35
                                                                         selectable for either the algorithm described in FIG. 40 and
a second alternate method to calculate an optical density for            FIG. 41, or the algorithm described in FIG. 43. The chip may
the controllable neutral density filter. This method only                be coupled to a video format conversion chip for input, and
requires that we know the direction of lateral motion and                for output to the Continuous Adjustable 3Deeps Filter Spec-
luminance value-not the speed of motion-and using the                    tacles, or another chip that outputs to the spectacles. FIG. 55
retinal reaction time curve, selects values so the instant and      40   shows an alternate IC chip embodiment using the algorithm
lagging images are separated by a pre-specified number of                of FIG. 43. In this embodiment only the change in optical
frames of the motion picture. This method also overcomes                 density is transmitted to the Control Unit of the Continuous
the shortcomings and problems of the cardboard Pulfrich                  Adjustable 3Deeps Filter Spectacles. While this IC chip may
spectacles.                                                              be coupled to a video format conversion chip, FIG. 56 shows
   The video industry has for many decades used Video               45   how it may be implemented and coupled to the Control Unit
Format Converters (semiconductor chips, and apparatus                    of the Continuous Adjustable 3Deeps Filter Spectacles.
such as up-converters) to reformat movies for showing in                    Calculating the Optical Optimal Density of Continuous
different venues. FIG. 46 teaches how to incorporate meth-               Adjustable 3Deeps Filter Spectacles
ods of this invention with such video formatters. FIG. 46 is                FIG. 37 shows a typical retinal reaction time curve 3700.
a flowchart of how to incorporate the methods of the                50   While each eye is stimulated by light continuously, there is
invention with such a semi-conductor video format con-                   a time delay till the information is triggered and transmitted
verter chips that is able to report out the detected motion              to the brain. This time delay occurs when we view fix-eyed
vectors. In method of the invention may also be incorporated             (as during movie viewing), and is called the "Retinal Reac-
directly into the video format conversion chip to calculate              tion Time". The retinal reaction time is dependent on the
control information for the Continuous Adjustable 3Deeps            55   amount of light (brightness) that falls on the eye. Luminance
Filter Spectacles. FIG. 47 is a block diagram showing                    is measured in log [candela per square meter (dc/m.sup.2)]
operation of a Video and 3Deeps processing used to calcu-                as has been presented in FIG. 37 on the abscissa scale 3701.
late the optimal optical density of the neutral density filter in        (In studies of perception and psychophysics luminance is
the preferred embodiment of the Continuous Adjustable                    often measured in Trolands which is a unit of conventional
3Deeps Filter Spectacles.                                           60   retinal illuminance, but corrects the measurements of lumi-
   In FIG. 48-53 we focus on the operation of the Continu-               nance values impinging on the human eye by scaling them
ous Adjustable 3Deeps Filter Spectacles, and specifically the            by the effective pupil size.)
means by which we optimize the operation of the lenses of                   To aid the reader, we have included a second abscissa
the spectacles to the characteristics of the material from               scale 3702 in FIG. 37 that translates Luminance into com-
which the lenses are fabricated. FIG. 48 is a table showing         65   monly understood terms. For instance a luminance reading
the control information provided to the Continuous Adjust-               of 0 approximates the amount of ambient light from a "clear
able 3Deeps Filter Spectacles by the Video and 3Deeps                    sky" 3713. Other commonly understood values are also
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 343 of 362


                                                     US 9,948,922 B2
                              77                                                                      78
presented including a luminance reading of -2 that approxi-             exhibits variability within the same person as they age, or
mates the amount of ambient light from a "night sky with a              even exhibit intra-day variation due to factors such as
full moon" 204.                                                         eyestrain, etc. The retinal reaction time curve 3710 exhibits
    The ordinate scale 3703 of the retinal reaction time curve          a reciprocal relationship with retinal illuminance, and also
shows in milliseconds the amount of time till the corre-                has a discontinuity at a retinal illumination of about -1 the
sponding amount of light triggers and sends the information             threshold at which the cone sensors of the eye turn off and
to the brain. For instance in a clear sky 3713 having a                 only rod sensors (that do not see color) are operational. For
luminance measure ofO, the eye will trigger about every 200             the teaching purposes of this disclosure however, the smooth
msec and send the image to the brain. A night sky with a full           retinal reaction time curve 3710 of FIG. 37 will be used.
moon 3704 has a luminance measure of -2 and the eye will           10      FIG. 37 shows the general relationship 3710 between
trigger about every 325 msec and send the image to the                  reaction time (in milliseconds) as a function of luminance.
brain.                                                                  For either eye, the magnitude of the visual latent period is a
    While the retinal reaction mechanisms are independent               reciprocal function of the prevailing level of retinal illumi-
for each eye, when both eyes are unobstructed the luminance             nation. The figure shows a slow retinal reaction time at low
value is the same and they trigger at about the same time.         15   luminance, with retinal reaction time progressively increas-
However, if one eye is shaded so the eyes have unequal                  ing as luminance levels increase. The relationship shown by
retinal illuminance, then the two eyes will trigger at different        this figure is used in various embodiments to calculate the
speeds and different times. As explained above, the termi-              optical density of the neutral filter. In the preferred embodi-
nology we use is instant image for the image sent to the brain          ment, this relationship will be used to approximate normal
by an unshaded eye, and lagging image for that image sent          20   stereoscopic vision by calculating the optical density of the
to the brain by the shaded eye. Using filters with different            neutral filter to using an average inter-ocular separation
optical density shading results in a difference in retinal              between the eyes (about 2 1h inches).
reaction time. The difference in retinal reaction time                     FIGS. 38A-38C show in more detail the geometry 3800 of
between the two eyes is one factor in the commonly                      how the Pulfrich illusion works. The geometry of the
accepted explanation for the Pulfrich illusion.                    25   Pulfrich illusion has been well described as for instance in
    The second factor is simultaneity. The brain will take the          "The Magnitude Of The Pulfrich Stereo-Phenomenon As A
two eye images and put them together in a 'simultaneous'                Function Of Target Velocity", Alfred Lit, Journal of Experi-
fashion to generate the image that we perceive. Thus in                 mental Psychology, Vol. 59, No 3, 1960. Placing a neutral
normal viewing, if both eyes see the same image without any             density filter 3812 over one eye and allowing the other eye
filtered obstruction, the brain gets two approximately iden-       30   to view the motion picture unobstructed actuates the Pulfrich
tical 'instant images'. These images only differ by the                 illusion. We again note that with the Pulfrich illusion both
inter-ocular distance between the eyes (about 2 1h inches),             eyes view the same single image on a screen 3810. The
and the mind puts these two simultaneous images together to             difference in retinal reaction time allows the eyes to view a
perceive depth. However, if one eye is shaded than the mind             single image, but the mind is fooled into thinking it is seeing
will perceive one instant image and one lagging image and          35   two different images (the lagged and instant images) when
put those together simultaneously to perceive depth. These              lateral motion is present. Simultaneity allows the mind to put
two factors, retinal reaction time, and simultaneity are the            the two images together to get a depth-perceived eye-target
two factors that explain Pulfrich illusion.                             image with depth perception.
    If the scene being viewed is static with no moving object,             We stress that the Pulfrich illusion will not work if
then the instant image of the unshaded eye and the lagging         40   separate right-eye and left-eye images are presented to the
image of the shaded eye will still see the same image and the           viewer, as is the case with other dual image 3D viewing
retinal reaction delay and simultaneity factors will not                systems. 3Deeps is incompatible with any dual image 3D
provide any depth information. Thus, the Pulfrich illusion              system.
carmot work in the absence of motion. But if the scene being               FIG. 38A shows the geometry of a viewer wearing
viewed has horizontal motion (also called lateral motion)          45   3Deeps Filter Spectacle 101 in which the left eye 3802 has
then the shaded eye will see an image that is lagging the               a shaded filter 3812 and the right eye 3804 is unobstructed.
instant image. In this case the lagging image caused by                 At the top of the figure is a schematic showing the spectacles
retinal reaction delay of the shaded eye, when juxtaposed               101 with the left lens shaded 106 and the right lens clear 105.
with the instant image perceived by the unshaded eye will,              In this figure there is no lateral motion in the motion picture.
through the mechanism of simultaneity, be reconciled by the        50   The right eye 3804 focuses on an object in the motion
brain as a perception of depth. This is the Pulfrich illusion.          picture that we call the instant image 3830 in a 2D plane on
This will be diagrammatically explained in FIGS. 38A-38C.               the screen 3810. Even though the left eye 3802 views
    Note from the typical retinal reaction time curve 3710 the          through a shaded filter lens 3812 causing a retinal delay,
potential of the Pulfrich illusion. Retinal reaction time from          because there is no motion, the left eye 3802 sees a lagging
the illumination of light from a clear sky at noon (lfwth of       55   image 3820 that is coincident with the instant image 3830,
a second) is approximately half as long as retinal reaction             and the brain simultaneously interprets them as the eye
time from a clear sky (1/sth of a second). On a TV with a 100           target 3855 in a 2D plane on the screen. In this case no
Hz refresh rate that is 10 frames. The instant invention uses           illusion of depth is provided by the Pulfrich illusion.
the retinal reaction time curve to select the optical density of           FIG. 38B shows the geometry of a viewer wearing
the neutral shaded lens to optimize the Pulfrich illusion.         60   Continuous Adjustable 3Deeps Filter Spectacle 101 in
    The retinal reaction time curve 3710 in FIG. 37 is a typical        which the left eye 3802 has a shaded filter 3812, and the
curve provided for teaching purposes and may be further                 right eye 3804 is unobstructed. At the top of the figure is a
refined in the future. The effect of luminance on retinal               schematic showing the spectacles 101 with the left lens
reaction time has been extensively studied as in "Simple                shaded 106 and the right lens 105 clear. In this figure the
Reaction Time As A Function Of Luminance", Alfred Lit, et          65   direction oflateral motion on the screen is from right-to-left.
a!, in Perception & Psychophysics, 1971, Vol 10(6), p 397.              The right eye 304 focuses on an object in the motion picture
The relationship will differ from person-to-person, and also            that we call the instant image 3830 in a 2D plane on the
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 344 of 362


                                                        US 9,948,922 B2
                               79                                                                         80
screen 310. Because the left eye 3802 views through a                      the lighting of the viewing venue. One immediate problem
shaded lens 3812, the retinal delay causes the left eye 3802               is that because the gray filter lens is fixed in the frames and
to see the image lagging behind the instant image 3830 also                cannot be changed, all motion must be in a single direc-
called the lagging image 3820. The brain receives the instant              tion-usually from left-to-right. To address this problem,
image 3830 and the lagging image 3820 and places them                 5    movies viewed through cardboard Pulfrich filters 3990 have
together as an eye target 3855 with an illusion of depth in                been limited to scenes that have either no motion or motion
front of the 2D plane of the screen 3810.                                  in only a single direction. This problem can be termed the
   In FIG. 38B the distance dScreen 3880 measures the                      direction of motion constraint.
distance between the viewer and the screen, and the distance                    A second problem is that for a given speed of lateral
d 3885 measures the perceived distance of the eye target              10   motion, as the luminosity changes, the amount of depth
3855 away from the screen 3810. The distances d 3885 and                   perception will change. This problem is demonstrated by
dScreen 3880 can be used to provide a measure of the degree                looking at the retinal reaction curve 3710 in FIG. 39. It
of the depth illusion. One measure of the 3D depth effect is               shows the difference in retinal reaction time c 3915 and !1. 2
d/dScreen as a percentage. For example if d 3885 is 1h foot,               3925 between the two eyes for two different values of
and dScreen 3880 is 10 feet, then d/dSceeen is 1ho and the            15   ambient light (unaided eye). With bright ambient light the
degree of depth perception is 5%.                                          cardboard Pulfrich spectacles 3990 indicated on the figure
   With this configuration, if another object in the movie has             by bracket 3910 produce a difference in retinal delay of Ai
a frame-to-frame lateral motion from right-to-left that is                 3915. Luminance of the clear lens intersects 3930 the retinal
faster than the instant image than it will lag the instant image           reaction curve 3710 and the luminance through the neutral
even more and appear to the viewer even closer than the eye           20   density filter intersects 3933 the retinal reaction curve 3710
image. If another object in the movie has a frame-to-frame                 to yield a difference 3915 in retinal reaction time of !1. 1 .
lateral motion from right-to-left that is slower than the                  Similarly if the luminance is darker then the difference 3925
instant image than it will lag the instant image less and                  in retinal reaction time is a value !1. 2 . Darker ambient light
appear to the viewer further away than the eye image. This                 indicated on the figure by bracket 3920 produces a difference
is in complete agreement with how the mind interprets                 25   in retinal delay of !1. 2 3925 that is significantly greater than
motion parallax as a cue for depth perception.                             !1. 1 . This is a function of the relationship between luminance
   FIG. 38C shows the geometry of a viewer wearing                         3701 and retinal reaction time 3703. Increasing luminance
Continuous Adjustable 3Deeps Filter Spectacle 101 in                       results in an increase in the visual latency period. Note that
which the left eye 3802 has a shaded filter 3812, and the                  with bright ambient light, the difference (!1. 1 ) 3915 in retinal
right eye 3804 is unobstructed. At the top of the figure is a         30   reaction time is smaller than the difference (!1. 2 ) 3925 in
schematic showing the spectacle with the left lens 106                     retinal reaction time, so the depth illusion is greater in a
shaded and the right lens 105 clear. The only difference                   darker room rather than a lighter room.
between FIG. 38C and FIG. 38B is that in this figure the                        A related problem is that as speed of lateral motion
direction oflateral motion on the screen is from left-to-right.            changes but for a fixed luminosity, the amount of depth
The right eye still focuses on an object in the motion picture        35   perception will also change. This is unnatural and another
that we call the instant image 3830 in a 2D plane on the                   problem with cardboard Pulfrich spectacles 3990. A scene
screen 3810 in the same place as in FIG. 38B. Because the                  should maintain the same amount of depth perception inde-
left eye 3802 is shaded, the retinal delay causes the left eye             pendent of the speed of objects in the scene. To address these
3802 to see the image lagging 3820 behind the instant image                problems, movies produced for viewing through cardboard
3830. The brain receives the instant image 3830 and the               40   Pulfrich filter 3990 may try to maintain a constant luminos-
lagging image 3820 and places them together as an eye                      ity and speed of motion. That is these problems severely
target 3855 appearing in 3D behind the 2D plane of the                     constrain the content of the movie. This can be referred to as
screen 3810. The distance dScreen 3880 measures the dis-                   oscillating visualization of depth.
tance between the viewer and the screen and is shown as the                     Also, since cardboard Pulfrich Spectacles 3990 only has
same distance as in FIG. 38B. The distance d 3890 is a                45   one neutral density filter it is usually very dark resulting in
negative number since it is behind the screen, and d/dScreen               more loss of light than is necessary to actuate the proper 3D
measures the degree of the depth illusion.                                 depth illusion. This problem can be referred to as over-
   The geometry for a viewer wearing Continuous Adjust-                    darkening.
able 3Deeps Filter Spectacles in which the right eye has a                      Another problem is that the depth perception will change
shaded filter and the left eye has a clear filter is similar. If in   50   depending on the lighting of the venue in which the motion
FIG. 38B the filter had been shown filtering the right eye                 picture is shown. In darkened theaters, the perception of
rather than the left eye, then the right eye would see a                   depth will be larger than when viewing the movie in a
lagging image so that the eye image would appear behind the                brightly lit home environment, since the difference in retinal
2D plane of the screen. If in FIG. 3C the filter had been                  delay is greater in a darkened environment than a well-lit
shown filtering the right eye rather than the left eye, then the      55   environment. This may mean the 3D depth illusion will be
right eye would see a lagging image so that the eye image                  attenuated in a dark movie theater and muted in a well-lit
would appear in front of the 2D plane of the screen.                       home theater. The implication is that the same movie,
   In FIG. 39, curve 3900 uses the typical curve 3710 of                   viewed through cardboard Pulfrich spectacles 3990, will
retinal reaction time 3703 as a function of luminosity 3701                view 3D depth differently depending on the lighting of the
to explain the working of Cardboard Pulfrich Spectacles               60   venue. This problem can be referred to as a venue-depen-
3990 with fixed lenses. The standard cardboard Pulfrich                    dency.
spectacle 3990 comes with a clear lens (usually the left eye)                   One way to illustrate the problem with cardboard Pulfrich
and a neutral density lens of fixed optical density (usually               spectacles 3990 with a fixed neutral density filter is that as
covering the right eye). There is no provision to change the               luminance changes the degree of depth perception is also
lens. The optical densities of the clear and neutral lens filters     65   constantly changing and will only rarely and per chance be
3990 are fixed and the only variable is the retinal luminance.             at the level of normal stereoscopic vision. Note that in FIG.
Different luminance will occur for instance depending upon                 39 the horizontal lines that give the readings on the retinal
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 345 of 362


                                                     US 9,948,922 B2
                              81                                                                      82
reaction time scale all have their arrows pointing towards the          right lateral motion. The algorithm fFreJEmb(Luminance,
scale which is due to the fact that with cardboard Pulfrich             LatScrMotion) is described in more detail in FIG. 41.
spectacles 3990 there is no control over the retinal reaction              First we measure the ambient luminance or brightness
rime for either eye, and no control for the difference in               4010. This is the first input parameter. Luminance represents
retinal reaction time between the eyes.                                 the amount oflight that the unaided eye will see through the
    FIG. 40 and FIG. 41 use the retinal reaction time curve             clear lens. Using the retinal reaction time curve 3710 we can
3710 to show how to calculate an optical density for the                establish the retinal reaction time delay. In our example we
controllable neutral density filter that optimizes the Pulfrich         have an input luminance measure 4010 of 0.52 cd/m2, that
illusion. The approach that is described solves the problems            from the retinal reaction time curve 3710 corresponds 4011
                                                                   10   to a retinal reaction time delay 4012 of 120 msec. The
with the cardboard Pulfrich spectacles 3990, including the
                                                                        second input parameter is the speed of lateral motion. For
direction of motion constraint, oscillating visualization of
                                                                        this example we assume a left-to-right lateral screen motion
depth, over-darkening, and venue-dependency problems.
                                                                        of 100 dots (pixels) per frame. That is the major object on
    In this embodiment of the invention, the Continuous                 the screen (for example a speeding car) is traveling across
Adjusting 3Deeps Filter Spectacles are controlled to provide       15   the screen from frame to frame at the speed of 100 dots per
a neutral density filter that has an optical density so that the        frame. We assume the motion picture is being viewed on a
distance between the lagged image that is seen by the eye               quality monitor with a pixel resolution of 100 dots per inch.
obstructed by the neutral filter, and the image seen by the             This computes to taking 2 1h frames to move 2 1h inches
unobstructed image, is 2 1h inches. This distance, 21f2 inches,         across the screen. If the TV has a refresh rate of 60 Hz ( 60
is the average distance between a viewer's eyes-also called        20   frames per second) then it will take 2.5/60= 1h4 or approxi-
the inter-ocular distance. That is, the optical density of the          mately 42 msec for the screen object to traverse 2 1h inches
neutral filter is chosen dependent on (1) speed of motion on            on the screen. That is, we want the retinal reaction time
the screen, (2) the luminance reaching the unobstructed eye,            difference 4018 between the two eyes to be 42 milliseconds.
and (3) so that the delayed image from the filtered eye                 Adding the 42 msec to 120 msec computes to 162 msec
appears 2 1h inches behind image from the unfiltered eye.          25   retinal reaction time 4013 to affect a 42 millisecond retinal
    Consider the following-normal stereoscopic vision is                reaction time difference 518 between the two eyes. Now
obtained by viewing a 3-dimensional world from the van-                 going back to the intercept 4014 on the retinal reaction curve
tage point of a left and right eye that are about 2 1h inches           3710 we see that we need to choose an optical density for the
apart (the average inter-ocular distance). Each eye sees the            neutral density lens that will give us a luminance reading
same image but from the slightly different vantage of eyes         30   4015 of about -0.6 on the luminance scale. If the direction
that are separated by approximately 2 1h inches. To get an              of the lateral motion is from left-to-right, the right lens will
optimal 3Deeps stereoscopic depth illusion we tum this                  take this optical density and the right lens will be clear.
around. When viewing a motion picture on a TV or in a                      The algorithm fFreJEmb(Luminance, LatScrMotion) pro-
movie theater each eye is viewing the exact same image in               vides the computation of the optical density of the neutral
a 2-dimensional plane of the screen. An optimal Pulfrich           35   density lens fFreJEmb(Luminance, LatScrMotion) and more
illusion will occur via the Pulfrich illusion when the differ-          detail is provided in FIG. 41.
ence in retinal reaction time results in instant and lagging               This is then the method by which we can compute the
images that appear 2 1h inches apart.                                   optical density of the neutral density lens that is optimal in
    This number, 2 1h inches, is also used in other 3D viewing          that the 3D depth perception as viewed through the 3Deeps
systems. Cameras for recording dual-image 3D systems that          40   Filter Spectacles will be exactly the same as for normal
are viewed using anaglyph spectacles, shutter-glasses,                  human stereoscopic vision.
IMAX, or Polaroid spectacles use cameras with lenses that                  FIG. 41 provides some more detail of the steps of the
are lashed together to have a separation of 2 1h inches                 algorithm 4100 but in tabular form. In Step 1 4110 the
between the lenses that record same scene right-eye and                 direction and speed of motion is calculated. The search for
'left-eye images.                                                  45   a moving object is limited to an upper bounded region 4111
    Geometrically, in normal stereoscopic vision the eyes,              and a lower bounded region 4112 of the movie. The upper
separated by the inter-ocular distance, triangulate on an               bounded region 4111 is a surrogate for the image back-
object. In the preferred embodiment of the invention each               ground and the lower bounded region 4112 a surrogate for
eye sees instant and lagging images separated by the inter-             the image foreground. The single most prominent moving
ocular distance and the mind triangulates to get a stereo-         50   object 4115 in the background 4111, and the single most
scopic eye image. In the two cases we have the same                     prominent object 4116 in the foreground 4112 surrogate
triangulation and geometry so the 3Deeps visualization is               regions are tracked between frames of the motion picture
what the mind expects to see. The calculations for this                 and the horizontal component of the motion is calculated as
preferred embodiment are shown in FIG. 40. This provides                direction (right-to left or left-to-right) and speed (in units of
depth perception that is entirely natural.                         55   pixels per inch or dots per inch). A negative horizontal speed
    In FIG. 40, curve 4000 uses the typical curve 3710 of               motion represents motion from right-to-left, and a positive
retinal reaction time 3703 as a function of luminosity 3701             horizontal speed motion represents motion from left-to-
to demonstrate how to compute from a motion vector and                  right. A reading of 0 for speed of motion means that there is
luminosity the optimal optical density for the neutral density          no discemable foreground of background object in motion.
lens of the preferred embodiment of the Continuous Adjust-         60      The method presented in Step 1 4110 to find the measure
able 3Deeps Filter Spectacles so that the difference in retinal         the motion in the frame of the moving picture is only
reaction time between the viewer's eyes results in instant              exemplary and is over-simplified to teach the principle. Any
and lagging images correspond to a separation on the display            algorithm that allows us to quantify the direction and speed
monitor of exactly 2lf2 inches. The figure describes an                 oflateral motion in a motion picture frame can be used. The
algorithm fFreJEmb(Luminance, LatScrMotion) that has lumi-         65   video industry has expended considerable resources on
nance and a motion vector as input (negative value for                  R&D to develop image processing algorithms used for video
right-to-left lateral motion and a positive value for left-to-          format conversion to track motion of objects between frames
           Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 346 of 362


                                                        US 9,948,922 B2
                               83                                                                        84
of a motion picture, and Step 1 would derive benefit from                  at an output of 120 fps is an example of format conversion
use of that body of research. Many of the video format                     that is done by many different format conversion apparatus.
conversion chips used in digital TVs, up-converters, and                   One simple way to do this format conversion is for the chip
digital projectors track numerous moving objects from                      to simply add 3 exact copies of each frame to the output
frame-to-frame to perform the best possible format conver-                 stream. That works if there is no motion, but if a screen
sion of object in motion. In alternate embodiments it would                object exhibits any motion between frames then the 3 new
be beneficial to use a subset pr the entire set of motion                  frames have the moving object in the wrong place. The
vectors to calculate a single speed and direction of motion                better and more expensive the digital TV, the worse this
that characterizes motion in the moving picture.                           problem appears to the viewer. So the better format-conver-
   In Step 2 4120, the background horizontal vector LatScr-           10   sian chips perform complex frame-to-frame image process-
Motionrop 4115 is subtracted from the foreground horizontal                ing and track speed and direction of motion and then use that
vector LatScrMotionBot 4116 to get an overall measure                      information to better construct the 3 new frames. But
(LatScrMotion) of the instantaneous motion associated with                 estimating speed and direction of motion between frames
the frame of the motion picture, and the value is stored.                  (which these devices already do) is also sufficient informa-
   In step 3 4130 the Luminance value is calculated and               15   tion to calculate the timing and optimal optical density for
stored. In this teaching example the Luminance is estimated                the neutral (shaded) density lens of the 3Deeps (which the
as the average brightness of all Pixels in the frame. Other                devices do not do).
embodiments may use other means to quantifY luminance.                        This is an oversimplified example of video format con-
In step 4 4140 the two input value, speed of lateral motion                version, but that is useful for teaching purposes. State-of-the
(LatScrMotion) and Luminance are used as input value in               20   art format-conversion chips may also have functions to do
the algorithm described in FIG. 40 to get the value of the                 some or all of the following-adaptive motion de-interlac-
optical density for the neutral density lens-i.e. the value of             ing, edge smoothing, intelligent image scaling, black level
fFreJEmb(Luminance, LatScrMotion) from FIG. 40. A deci-                    extension, digital noise reduction, auto flesh-tone correction,
sion procedure 4150 is then used to get the optical density                as well as other complex image processing functions.
for each of the 3Deeps spectacle lenses. If the lateral screen        25      Many companies have already developed the image pro-
motion (LatScrMotion) is zero (dpi) or near-zero (-10                      cessing algorithms and implemented them in Integrated
dpi<LatScrMotion<1 0 dpi) then both lenses will be set to the              Chip circuitry. Philips described their semiconductor MEL-
ClearState optical density value (OD). If the lateral screen               ZONIC chip in the following way: "After exhaustive inves-
motion in a direction from right-to-left then set the left lens            tigation and computer simulation, researchers at Philips
to the calculated value fFreJEmb(Luminance, LatScrMotion)             30   developed a totally new technique for motion estimation
4140 and the right lens to clear. If the lateral screen motion             which they have called '3-D Recursive Search Block-
is in a direction from left-to-right then set the right lens to            Matching'. By analyzing two successive TV fields to locate
the calculated value fFreJEmb(Luminance, LatScrMotion)                     blocks of pixels in the second field that match blocks in the
4140 and the left lens to clear.                                           first, 3-D Recursive Search Block-Matching is able to assign
   This overcomes the problems with cardboard Pulfrich                35   a velocity vector to each block of pixels in the first field.
lenses 3990. Firstly, the 3Deeps Filter Spectacle lenses                   These velocity vectors can then be used to interpolate the
always take the correct state consonant with the direction of              correct spatial position of each pixel block in a new field that
motion on the screen. Secondly, rather than the depth                      is positioned temporally between the two original fields-
perception fluctuating as with cardboard Pulfrich filter 3990,             i.e. to create new movement phases."
the optical density of the neutral density lens fluctuates to         40      In U.S. Pat. No. 5,717,415, Iue describes "Motion Vector
provide the constant degree of depth perception that the                   Detecting" by analysis of successive frames of a motion
mind expects from its everyday vision of reality. Third, the               picture. The motion vectors are used to develop separate
3Deeps Filter Spectacle lenses do not over-darken but                      left-eye and right-eye images so that 2D movies may be
always take an optical value since they can conform to speed               viewed as 3D movies. There is no disclosure nor suggestion
of motion and luminance. And finally, since luminance is              45   that the motion vectors be used in a single-image system
accounted for, the motion picture will view the same regard-               with controllable Pulfrich spectacles.
less of whether viewed in a darkened movie theater, or a                      In essence, digital TV and digital cinema rely upon
well-lit home theater environ.                                             various implementation of video format conversion, and
   Before describing alternate means to select the optical                 make extensive use of motion adaptive algorithms imple-
density for a filter to produce the Pulfrich illusion, it is useful   50   mented as hardware and software to detect and quantifY
to consider further how to determine the parameters that are               motion between frames. They use such information to
used to calculate an optimal optical density for the neutral               enhance the quality of the video output signal. All such
lens of the Pulfrich Filter Spectacles. The two parameters are             hardware and software implementation that detect and quan-
(a) a motion vector that describes the speed and direction of              tifY a motion vector can be used advantageously for Con-
lateral motion in the motion picture, and (b) luminance or            55   tinuous Adjustable 3Deeps Filter Spectacles.
brightness of the motion picture.                                             Luminance Measures in a Motion Picture
   Motion Measures in a Motion Picture                                        By luminance we mean brightness. However since the
   In order to address de-interlacing and up-conversion                    motion picture is viewed through 3Deeps spectacles, lumi-
format problems with motion picture recording, broadcast                   nance of the screen picture may be calculated in many
and display, various algorithms have been developed to                60   different ways. We could use the screen luminance of the
determine the direction and speed of motion in a motion                    motion picture, the ambient light of the room, or a measure
picture, and many of these algorithms have been imple-                     of light arriving at the eye of the viewer.
mented in software and hardware devices.                                      For standard analog TV signals, every raster point on the
   Consider an input signal to a TV which is 30 frames per                 TV screen has an attached luminance value as part of the TV
second (for example as from analog TV) but that is being              65   signal. Screen luminance may be calculated as an average of
output and shown on a high-end digital LCD TV running at                   all screen luminance values. Other means may be used to
120 frames per second. Showing a TV input signal of30 fps                  calculate a luminance measure of each screen frame for
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 347 of 362


                                                     US 9,948,922 B2
                              85                                                                     86
analog TVs. Similarly, different means may be used to                   what would be expected when the camera is receding and
calculate an overall luminance measure for digital TVs.                 expanding a scene and the primary component of motion
   While luminance of the picture is one factor in setting the          comes from the action of the camera panning. (This is
optical density of the neutral lens of the Pulfrich Filter              exactly the scenario in the famous railroad yard scene from
Spectacles, ambient light of the room or theater in which the           "Gone with the Wind", in which Scarlett O'Hara played by
motion picture is viewed need also be considered. Many                  Vivien Leigh walks across the screen from the right as the
TVs already have built in luminance control. The Philips                camera slowly pulls back to show the uncountable wounded
Electronics Ambilight technology used in their flat-panels is           and dying confederate soldiers.) In this case the alternate
an RGB backlight that changes color based on the on-screen              algorithm would calculate the value UL+LL+UR+LR as the
image. A filter is used to calculate the average color on the      10
                                                                        LatScrMotion 4120. If this value were negative then the
top, left and right border of the screen that is then sent to a
                                                                        algorithm 4150 would set the right lens to the ClearStateOD
micro controller that controls three separate banks of red,
                                                                        and the left lens to a darkened state in accordance with the
green and blue cold-cathodes.
   Also, some TVs will sense ambient light and can use that             value fFreJEmb(Luminance, LatScrMotion) 4140. If this value
information to adjust the brightness of the picture. In a bright   15
                                                                        were positive then the algorithm 4150 would set the left lens
room they will show a brighter picture while when they                  to the ClearStateOD and the right lens to a darkened state in
sense a darkened room they can present a more subdued                   accordance with this value fFreJEmb(Luminance, LatScrMo-
picture. This is done in part to extend the life of the LCD and         tion) 4140.
plasma screens that are used in digital TVs and projectors.                Each of the other 79 cases would similarly have appro-
   Recalling that the primary mechanism by which the               20   priate calculations.
Pulfrich illusion works is the difference in retinal reaction              Each of the 2 algorithms presented for teaching use the
time triggered by a neutral lens covering one eye, the retinal          notion of selecting the most prominent motion vector in a
illuminance is a more important factor than screen lumi-                region. In these algorithms we define that as the longest edge
nance in developing depth perspective via 3Deeps Filter                 in the search region that is exhibiting motion. Other defini-
Spectacles.                                                        25   tions may be used. For instance, within a scene the algorithm
   In FIG. 44, described later, we use a photodiode located             may use this definition to first identify a prominent edge. The
on the Continuous Adjusting 3Deeps Filter Spectacles as a               identified edge may then persist throughout other frames as
surrogate measure for retinal luminance. Each of the algo-              long as it continues to appear in subsequent frames, even if
rithmic embodiments shown in FIG. 40, FIG. 43, and FIG.                 that edge is no longer the longest edge in the region. Other
45 could preferably use luminance measures of the display          30   algorithm may continue to track this edge through subse-
venue or retinal illuminance rather than the luminance of the           quent frames, even were it to move out of the search region.
motion picture in their calculations. If we were using the                 While two algorithms have been used to characterize
algorithm of the preferred embodiment, speed and direction              lateral motion in a motion picture from a set of motion
of motion would need to be transmitted to the 3Deeps Filter             vectors, other algorithms may be advantageously employed.
Spectacles that would then use luminance and the motion            35   Motion pictures are filmed so that the major action takes
vector with the algorithm of the preferred embodiment to                place in the center of the screen. Other algorithms to
calculate and set the optical value of the neutral density lens         characterize lateral motion in a motion picture from a set of
of the 3Deeps Filter Spectacles.                                        motion vectors may then search for the major vector of
   FIG. 42 is an illustration of an alternate algorithm 4200            motion in the center of the screen and use motion vectors
that can be used to characterize lateral motion in a motion        40   from the top of the screen (a surrogate for background) and
picture. It estimates 4 motion vectors-an upper-right (UR)              motion vectors from the bottom of the screen (a surrogate for
4232 and upper-left (UL) 4231 motion vectors to estimate                foreground) to estimate parallax in the frame of the motion
background lateral motion, and a lower-right (LR) 4233 and              picture. The major vector of motion and estimate of parallax
lower-left (LL) 4234 motion vectors to estimate foreground              can then be used to determine the optimal optical density of
lateral motion. Each vector is estimated from its non-             45   the neutral density filter. In another approach, an algorithm
overlapping regions in the frame of the movie. In this sample           to characterize lateral motion in a motion picture would
algorithm the most prominent motion vector in the Upper                 focus on the regions of the movie that are well lit. Cinema-
Right 4222, Upper Left 4221, Lower Right 4224, and Lower                tographers compose film, using light to focus attention and
Left 4223 regions are identified. Each of these 4 vectors can           highlight the most important action in the scene. This may
take any of 3 value; it may be moving either right-to-left         50   be useful in delimiting the portion of the frame of the motion
(negative lateral speed motion 4242) or moving left-to-right            picture to which an algorithm to characterize lateral motion
(positive lateral speed motion 4243), or ifthere is no motion           in a motion picture frame is restricted. It should be appre-
the lateral component of the vector has a value of 0 4245.              ciated that from the large number of motion vectors between
That is there are 81 (3 4 ) possible combinations. Each of the          frames of a motion picture, there are many different alga-
81 combinations might have separate and distinct compu-            55   rithms that can be advantageously used to quantify a motion
tation in this alternate algorithm.                                     vector that characterizes motion in a frame of a motion
   One of the 81 possible combinations has the UR 4232, UL              picture that is used to determine the optimal optical density
4231, LR 4233 and LL 4234 each having a value of 0. This                of the neutral density filter.
is what would be expected when there is no motion on the                   A First Alternate Embodiment
screen as for instance during a close-up on a single character     60      Motion pictures are often viewed on small, personal
speaking. This case would be result in both lenses of the               devices such as an Apple iPod. Such devices have small
3Deeps Filter Spectacles taking the same or clear state                 screens and are held within arms reach for viewing. For such
(ClearStateOD).                                                         devices the preferred embodiment that optimizes the Optical
   Another of the 81 possible combinations would have both              Density of the neutral density lens to an average inter-ocular
the UR 4232 and LR 4233 vector showing right-to-left               65   distance may be inappropriate. We provide other alternate
motion (negative values), and both the UL 4231 and LL                   embodiments, either of which is appropriate for small view-
4234 showing left-to-right motion (positive values). This is            ing devices, as well as for TV or movie theater viewing.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 348 of 362


                                                    US 9,948,922 B2
                             87                                                                      88
    FIG. 43 shows the use of the retinal reaction time curve           patent application Ser. No. 11/372,723, then the Continuous
3710 for a first alternate embodiment algorithm 4300 to                Adjustable 3Deeps Filter Spectacles themselves can deter-
calculate the optical density of the neutral density lens. The         mine if inter-frame motion is present, and if so in which
x-axis 3701 shows luminance, and the y-axis 3703 shows                 direction.
retinal reaction time. Observe that the amount of light                    A Second Alternate Embodiment
produced by a motion picture is constantly changing. Some                  FIG. 45 uses the typical curve 3710 of retinal reaction
night scenes in a movie produce low light, and other scenes            time 3703 as a function of Luminance 3701 to demonstrate
such on the open seas at noon are much brighter. In this first         a second alternate embodiment 4500 for computing an
alternate embodiment, rather choose an optical density for             optimal optical densities for the neutral density lens of the
the neutral filter so that there is a separation of 2 1h inches   10
                                                                       Continuous Alternating 3Deeps Filter Spectacles so that the
between the instant and delayed image to the eye (as in the
                                                                       difference (ll.) 4518 in retinal reaction time between the
preferred embodiment), we may choose to fix the difference
                                                                       viewer's eyes corresponds to a fixed number of frames of the
(ll.) 4320 between retinal reaction time of the eyes. Then as
retinal illumination to the unfiltered eye changes, the optical        motion picture.
density of the neutral filter is chosen to produce a constant     15
                                                                           In this second alternate embodiment, rather choose an
difference in reaction time between the right and left eyes. It        optical density for the neutral filter so that there is a
will be seen that this has some advantages.                            separation of the average inter-ocular distance (2 1h inches)
    In this example, assume as in FIG. 40 that the luminance           between the instant and delayed image to the eye (as in the
4310 is 0.54. As demonstrated in FIG. 40 that relates 4311             preferred embodiment), we may choose to have a difference
to a retinal reaction time 4312 for the unaided eye of 120        20   (ll.) 4518 between retinal reaction time chosen so that the
msec. For this example choose a fixed difference ll. 4320              instant and lagging image are a fixed number of movie
between the retinal reaction time of the two eyes of 100               frames. It will be seen that this has some advantages.
msec, which computes to a retinal reaction time 4313 for the               In this example, assume as in FIG. 40 that the luminance
filtered eye of 220 msec (120+ 100). Then going back to the            4510 is 0.54. This is at a point 4511 on the retinal reaction
intercept 4314 on the retinal reaction time curve 3710, we        25   time curve 3710 of (0.54, 0.120). As demonstrated in FIG.
need to pick an optical density for the neutral density filter         40 that relates to a retinal reaction time 4512 for the unaided
so the luminance 4315 to the eye is -1.3.                              eye of 120 msec. Assuming for this example a screen refresh
    Similarly as the measured value of luminance changes,              rate of 60 Hz, a delay of 10 frames can be achieved by
this algorithm can be used with new values of luminance to             having a difference in retinal reaction time 4518 of 166
calculate a changing optical density for the neutral density      30
                                                                       msec. (That is 10/60=1f6 second=166 msec). From a base of
filter. This algorithm only uses an estimate of retinal lumi-
                                                                       120 msec that is 120+166=286 msec (4513). Taking that as
nance as input. One benefit of this algorithm is that it only
                                                                       the ordinate value, the retinal reaction time 3710 curve
requires the luminance and direction of motion, but not the
                                                                       intercept is at a point 4514 on the retinal reaction curve
speed oflateral motion. Thus it is much less computationally
intensive, but will provide Continuous Adjustable 3Deeps          35
                                                                       3710, and we need to select an optical density of the neutral
spectacles that take states conforming to the direction of             density lens of -1.7 4515.
motion and conforms to the value of luminance. It also                     As the measured value of luminance changes, this algo-
affords a means by which the calculation of optical density            rithm can be used as the only input to calculate optical
for the neutral density filter can be implemented on the               density for the neutral density filter. The benefit of this
Continuous Adjustable 3Deeps Filter Spectacles, since lumi-       40   algorithm is that it also only requires the luminance and
nance can be sensed by the spectacles. This may lessen the             direction of motion, but not the speed of lateral motion. Thus
computational requirement for the Phenomenoscope                       it is much less computationally intensive, will provide
described in U.S. patent application Ser. No. 11/372,723.              Continuous Alternating 3Deeps Filter Spectacles that take
    In FIG. 44, 4400 shows 3Deeps Filter Spectacles 4410               states conforming to the direction of motion and conforms to
that include a photodiode 4420 on the frame of the Con-           45   the value of luminance. It also affords a means by which the
tinuous Adjustable 3Deeps Filter Spectacles. A photodiode              calculation of optical density for the neutral density filter can
4420 is a type of photodetector capable of converting light            be performed by the Continuous Alternating 3Deeps Filter
into either current or voltage, depending upon the mode of             Spectacles. This may greatly lessen the computational
operation. The output of the photodiode 4420 provides a                requirement for the Phenomenoscope described in U.S.
measure of the amount of light arriving at the frame of the       50   patent application Ser. No. 11/372,723.
Continuous Adjustable 3Deeps Filter Spectacles 4410, and                   Video and 3Deeps Processing
is a good surrogate measure of retinal illuminance. This                   Various algorithms have been described to determine the
surrogate luminosity measure is input to a Lens Control Unit           optimal density for the neutral density filter of the Continu-
103, also on the spectacles, and used with the algorithm               ous Alternating 3Deeps Filter Spectacles. Whether the cal-
described in the first alternate embodiment to calculate the      55   culations are performed by embedded dedicated hardware,
optical density of the neutral density filter. In this example         or by software running on a CPU, the Video and 3Deeps
the direction of motion must still be determined and depend-           processing of the preferred embodiment will have the fol-
ing upon the direction of motion the Right Len 105 and the             lowing functions; (1) take as video input the frames of a
Left Lens 106 will take an optical density of either the               motion picture, (2) perform video format conversions to
ClearStateOD or the calculated neutral density optical den-       60   address de-interlacing and up-converter conversion prob-
sity. If this value is determined by a control device external         lems, (3) output the converted video, (4) calculate a motion
to the Continuous Adjustable 3Deeps Filter Spectacles then             vector, luminance, and optimal optical density, (5) and
such information must be communicated to the Continuous                output the 3Deeps control information to the Continuous
Adjustable 3Deeps Filter Spectacles according to one of the            Alternating 3Deeps Filter Spectacles. FIG. 46 teaches how
various methods as described in co-pending patents and            65   to incorporate methods of this invention with such video
patent applications. If the Continuous Adjustable 3Deeps               formatters. FIG. 47 is a block diagram showing operation of
Filter Spectacles are the Phenomenoscope described in U.S.             a Video and 3Deeps processing used to calculate the optimal
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 349 of 362


                                                     US 9,948,922 B2
                              89                                                                     90
optical density of the neutral density filter in the preferred          Each successive frame is stored in a different memory
embodiment of the Continuous Adjustable 3Deeps Filter                   section denoted fl-f4. Other embodiments may have sig-
Spectacles.                                                             nificantly more frame memory. The first frame of the motion
   FIG. 46 is a flowchart 4600 showing the use of a format              picture would be stored in memory section fl, the second
conversion semiconductor chip 4620 to compute the Con-             5    frame in f2, the third frame inn, and the fourth frame stored
tinuous Adjustable 3Deeps Filter Spectacles synchronization             in memory section f4. The frame memory will then roll
information. Video Format conversion chips are used to                  over-with frame 5 stored in frame memory fl, frame 6
convert a movie from one format such as interlaced 60 Hz                stored in f2, and so on. While this is happening in real-time
to another format such as non-interlaced 120 Hz.                        other module of the Video and 3Deeps Processing module
   Across the top, the flowchart shows the video format            10   4790 will also be accessing the frame memory, and per-
conversion chip 4620 in its normal operation. To emphasize              forming the required calculations for each frame. Once the
that the step is performed by a semiconductor chip, it is               motion vector detection 4725, Luminance 4730, and 3Deeps
shown with a depiction ofthe pins 4690 of a semiconductor               OD and Synchronization 4735 calculations are performed,
chip. As is typical with format conversion chip, it inputs              the associated motion picture frame stored in frame memory
frames (analog or digital) 4610 of the motion picture, and         15   f, 4715 is no longer needed and can be overwritten by rolling
outputs suitably reformatted digital versions 4630 of the               over the storage location number in frame memory 4715.
movie. Within the format conversion semiconductor chip                     The analogue 4701 is also directed unchanged to an
4620 image processing algorithms perform motion vector                  analogue audio/video out module 4740. The analogue AN
detection and quantifY and extract the motion vector(s) and             out 4740 data is precisely the same as the Analogue AN In
Luminosity values (4621) and use them to reformat the              20   4701, without any format conversion. Other embodiments of
video (4622) for output.                                                the Video and 3Deeps Processing module 4790 may perform
   The motion vector(s) (MY) and Luminosity value (L) are               format conversion or reformatting of the analogue input
output by the format conversion IC and are read and stored              signal before output of the analogue signal. Also, the output
4651 by another processing unit that implements any of the              from the Analogue to Digital Converter is routed to the
previously described algorithms to calculate the optical           25   Digital Audio/Video Out module 4759. Before it is output at
density value of the neutral density frame. The output                  the Digital A/V Out 4759, it is processed by the Reformat
motion vector (MY) and luminosity (L) measures are stored               Video module 4780 using as input the output from the
4652. They are then read by a computing device 4653, which              Luminance 4730 and Motion Vector Detection 4725 mod-
incorporates any of the teaching algorithms herein                      ules. In this way the motion picture Analogue A/V 4701 is
described, or uses another algorithm to compute the LatScr-        30   available for output both as the original Analogue A/V out
Motion for each frame and output the value of the optical               4740, and also in a reformatted digital A/V out 4759.
density of the neutral density filter. A decision rule 4654 will           The Video and 3Deeps Processing module 4790 may also
then determine the setting for the right and left lenses of the         accept the motion picture in a digital format using module
3Deeps Filter Spectacles. If the LatScrMotion=O (4661) then             Digital A/V In 4702. In this case the Analogue to Digital
both lenses are set to a clear optical density (4671). If the      35   converter 4705 is not used. The Digital AN will be routed
LatScrMotion<O (4660) then screen motion is from right-                 to the Digital A/V Out 4759 in the same way as previously
to-left and the left lens will be set to the corresponding              described. That is before it is output at the Digital A/V Out
darkened optical density and the right lens will have the               4759, it passes through Reformat Video module 4780 using
clear optical density (4670). If the LatScrMotion>O (4662)              as input the output from the Luminance 4730 and Motion
then screen motion is from left-to-right and the right lens        40   Vector Detection 4725 modules.
will be set to the corresponding darkened optical density and              The Digital AN 4702 will also be processed by the
the left lens will have the clear optical density (4672). The           Memory-Control-In module 4710, and stored in the digital
results are formulated 4680 into Continuous Alternating                 frame memory 4715. The frames will be stored as previously
3Deeps Filter Spectacle control information, and transmitted            described with successive frames stored in high labeled
4695 synchronously with the motion picture. The control            45   frame buffers, and rolling over when the highest frame
information is described in FIG. 3. In one embodiment, the              numbered frame buffer has been reached.
control information is transmitted wirelessly, but other                   Consider now the processing of a current frame. The
embodiments may use wired means.                                        Memory-Control-Out module 4720 will fetch the corre-
   In another embodiment (not shown) the algorithm to                   sponding current frame from the frame memory 4715 and
compute the 3DeepsFilter Spectacle synchronization infor-          50   input it for processing to the Luminance calculation module
mation is included entirely within the format conversion                4730, and the Motion Vector Detection module 4725. The
semiconductor rather than on a second computer processor.               motion detection module 4725 will also reference the pre-
In this case the format conversion chip not only inputs                 vious frame from frame memory 4715. In this simplified
frames (analog or digital) of the motion picture, and outputs           preferred embodiment, for teaching purposes, only two
suitably reformatted versions of the movie, but also calcu-        55   frames of the motion picture are used to estimate a lateral
lates and reports out the 3Deeps Filter Spectacle synchro-              motion vector in the motion picture. In other embodiment
nization information.                                                   many more frames may be used to estimate the lateral
   FIG. 47 is a block diagram 4700 showing more detail of               motion vector. Algorithms for the calculation of the lateral
the operation of the Video and 3Deeps processing module                 motion vector have been described in this and co-pending
4790 used to calculate the optimal optical density of the          60   patent applications. Any of those algorithms may be used or
neutral density filter in the preferred embodiment of the               other algorithms well known in the art, or that are already in
Continuous Adjustable 3Deeps Filter Spectacles.                         use by format conversion chips. Whichever algorithm is
   If the motion picture is analogue then it is input using the         used, it is implemented in the Motion Vector Detection
AnalogueAudioNideo input 4701. The analogue is fed to an                module 4735. The calculation of Luminance is as described
Analogue to Digital Converter 4705 module that converts it         65   previously, and this algorithm is implemented in the Lumi-
to digital format frame by frame. A Memory-Control-In                   nance module 4730. Alternate algorithms for the calculation
module 4710 stores the digital frames in Memory 4715.                   of Luminance may be implemented in other embodiments.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 350 of 362


                                                     US 9,948,922 B2
                              91                                                                      92
   The Luminance module 4730, and the motion vector                     tacles implements algorithms that utilize this information to
detection module 4725 are also input to the 3Deeps Optical              optimize 3D viewing, and provides significant advantage
Density and Synchronization module 4735. For the pre-                   over earlier, but less active 3Deeps Filter Spectacles. One
ferred embodiment, and the current frame, the algorithm                 important advantage is that different Continuous Adjustable
described in FIG. 40 and FIG. 41 is implemented in the                  3Deeps Filter Spectacles made from different electro-optical
3Deeps Optical Density and Synchronization module 4725                  lenses can each receive the same control information and but
that take as input the Motion Vector Detection 4725 and                 still each operate in an optimal manner appropriate to the
Luminance 4730 and calculate the optimal optical density                lens material from which they are fabricated. In typical
for the motion-directed lens of the Continuous Alternating              operation, the Continuous Alternating 3Deeps Filter Spec-
3Deeps Viewing spectacles. If no lateral motion is detected
                                                                   10   tacles may receive the new control and synchronization
then the output for the right lens is set to a digital value
                                                                        states for the lenses even before they have finished transi-
representing the clear state, and the output for the left lens
                                                                        tioning to a previous state.
is set to a digital value representing the clear state.
   The control information calculated by the 3Deeps OD and                 While Continuous Adjustable 3Deeps Filter Spectacles
synchronization module 4735 is further described in FIG.           15
                                                                        may synchronize with every frame of the movie, as do
48. If the motion vector is in the left to right direction then         shutter glasses, they are totally different from the operation
the output for the left lens is set to a digital value repre-           of shutter glasses. Shutter-glass is a dual image system that
senting the clear state and the output for the right lens is set        synchronizes to the left and right eye frame images. While
to a value representing the optimal optical density calculated          the preferred embodiment of Continuous Adjustable 3Deeps
by the algorithm in the module of the 3Deeps OD and                20   Filter Spectacles synchronize to every single frame of the
synchronization module. If the motion vector is in the right            motion picture, they provide a continuously changing opti-
to left direction then the output for the left lens is set to a         cal density with transmission of light controlled for each
digital value representing the optimal optical density calcu-           eye. Shutter-glass systems always have a light-intercepted
lated by the algorithm of the 3Deeps OD and synchroniza-                state--dependent on whether the image is a right eye or left
tion module, and the right lens is set to a digital value          25   eye image, and in which no transmission of light is allowed
representing the clear state. The control information is                through the lens. In contrast, Continuous Adjustable 3Deeps
output and transmitted 4695 to the Continuous Alternating               Filter Spectacles require that there always be transmission of
3Deeps Filter Spectacles.                                               light through both lenses, but are continually adjusting the
   All output values are synchronized for the same frame.               transmissivity of the lenses synchronized to motion in the
That is, when the Video and 3Deeps processing module               30   movie. A movie made for shutter-glasses carmot be viewed
4790 outputs a frame of the motion picture on the Digital               with Optical Density Continuing Adjustable 3Deeps Filter
AudioNideo Out 4759, and the same frame on the Analogue                 Spectacles, and shutter-glasses carmot be used for any movie
AudioNideo out 4740, it will also output and transmit 4695              that can be viewed in 3D using Optical Density Continuing
the Continuous Alternating 3Deeps Filter Spectacle control              Adjustable 3Deeps Filter Spectacles.
information for that same frame. In other embodiments, the         35      FIG. 48 is a table 4800 showing control information for
Video and 3Deeps processing module 4790 may be embed-                   the Continuous Adjustable 3Deeps Filter Spectacles. The
ded wholly or partially embedded in the circuitry of a video            control information is organized by frame 4820 of the
format conversion chip.                                                 motion picture-that is control information is transmitted
   Optimal Control of the Continuous Adjustable 3Deeps                  synchronous with the output frames of the motion picture. If
Filter Spectacles                                                  40   the movie is input at 60 Hz but output to the screen monitor
   Optical Density Continuous Adjustable 3Deeps Filter                  after format conversion at 100 Hz, then the Continuous
Spectacles are advanced 3Deeps Filter Spectacles. They are              Adjustable 3Deeps Filter Spectacle control information will
characterized by the reception and utilization of control               be synchronized to the output frame rate of 100Hz. For each
information that continually adjust the 3Deeps Filter Spec-             frame 4820 the frame number 4801, optical density of the
tacles to the optimal optical density to maximize the Pulfrich     45   Left Lens 4803, optical density of the right lens 4805, scalar
illusion for viewing 2D motion video as 3D. But Digital TV s            value of the motion vector 4807, direction of the motion
have refresh rates of up to 120Hz, and many electrochromic              vector 4809 ('-' for right-to-left lateral motion, '+' for
materials are unable to change optical density that fast. Even          left-to-right lateral motion, or '0' for not motion), and
were the materials able to change that fast, it may be                  Luminance 4811 are provided.
desirable to continuously moderate the optical density of the      50      The control information requires very low bandwidth. If
Continuous Adjustable 3Deeps Filter Spectacles so there is              the information is transmitted in character format with 9
a continuity and they do not change state too abruptly. The             characters for the frame number 4801, 5 characters each for
algorithms implemented in the Control Unit 103 of the                   the left lens OD 4803, right lens OD 4805, Motion Vector
Continuous Adjustable 3Deeps Filter Spectacles optimally                4807, Luminance 4811, and 1 character for the direction
handle the synchronization of the refresh rate of a movie to       55   4809, that is a total of30 characters for each frame. For a fast
the viewing spectacles. Analogous to the way in which                   output format at 120Hz that is still a low-bandwidth of3600
format conversion chips takes an input format and converts              characters per second easily handled by inexpensive off-the-
to an output format appropriate for the viewing monitor,                shelf digital Transmit/Receive (Tx/Rx) chip pairs.
Continuous Adjustable 3Deeps Filter Spectacles take the                    This control information is sufficient for all the different
optimal optical density for the viewing spectacles and 'ren-       60   embodiments of Continuous Adjustable 3Deeps Filter Spec-
der' them to the viewing spectacles in a manner appropriate             tacles. In the preferred embodiment the control unit 103 on
to the lens material from which they are fabricated.                    the Continuous Adjustable 3Deeps Filter Spectacles 100 will
   In one embodiment of the Continuous Adjustable 3Deeps                receive the control information 4800 but only use the subset
Filter Spectacles, control information for the spectacles               of the information that is required. In the preferred embodi-
lenses is updated in synchronization with each and every           65   ment of the Continuous Adjustable 3Deeps Filter Spectacles,
frame of the motion picture. The Control Unit (described in             the only control information that is required is the Left Len
FIG. 52) of the Continuous Adjustable 3Deeps Filter Spec-               OD 4803 and Right Lens OD 4805.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 351 of 362


                                                      US 9,948,922 B2
                              93                                                                      94
   In another embodiment, a photodiode 4420 on the frames                windows, and has also been used in the automobile industry
of the Continuous Adjustable 3Deeps Filter Spectacles may                to automatically tint rear-view mirrors in various lighting
be used to provide the Luminance calculation to the algo-                conditions.
rithm of the first alternate embodiment described in FIG. 43                The operating characteristics of each formulation of an
implemented in the Control Unit 103. In this case, the                   electrochromic material will be different. Some electrochro-
Optical Densities calculated and transmitted by the Video                mic materials may take several seconds to change state from
and 3Deeps Processing Module are not used, but must be                   one optical density to another-others may be near instan-
re-calculated by the Control Unit 103 of the Continuous                  taneous. For many electrochromic materials the color
Adjustable 3Deeps Filter Spectacles. Using the algorithm of              change is persistent and electric potential need only be
                                                                    10   applied to effect a change. For such persistent electro-optical
the first alternate embodiment running on the Control Unit
                                                                         materials, only an electronic on-off pulse is needed, while
103, the direction of motion 4809 for each frame will be
                                                                         non-persistent materials require the application of a continu-
input along with the luminance measure from the photo-
                                                                         ing electronic potential. Other materials may attain state
diode 4420 to provide control of the right 105 and left 106              under the presence of electric potential, but then slowly leak
lenses of the Continuous Adjustable 3Deeps Filter Spec-             15   potential and change back. These materials may require a
tacles 101. Similarly, other embodiments may use different               maintenance potential to maintain state but one that is
subsets of the control information 4800 to control the                   different from that to attain the optical density state.
Continuous Adjustable 3Deeps Filter Spectacles 101. An                      One embodiment of the Continuing Adjustable 3Deeps
advantage of Continuous Adjustable 3Deeps Filter Spec-                   Filter Spectacles can be fabricated from a persistent elec-
tacles is that if two viewers are sitting side-by-side, one with    20   trochromic material. For some electrochromic materials, the
spectacles that incorporate in the control unit 103 the                  transition time moving from a lighter to a darker optical
algorithm of the preferred embodiment (FIG. 40 and FIG.                  density (FIG. 50) is different from that of the transition time
41), and the second viewer with spectacles that incorporate              moving from a darker to a lighter optical density (FIG. 51).
in the control unit 103 the algorithm of the first alternate             While electrochromic material can be used in the preferred
embodiment (FIG. 43), both will view the movie optimally            25   embodiment of the optical density Continuous Adjustable
for their respective spectacles.                                         3Deeps Filter Spectacles, any electro-optical materials that
   Recall from FIG. 3 that all circuits on the Continuous                change optical density in response to an applied potential
Adjustable 3Deeps Filter Spectacles 101 are powered by the               may be used. This includes but is not limited to LCDs or
battery 104, including the Control Unit 103, Signal Receiv-              SPDs (Suspended Particle Devices). SPDs are a different
ing Unit 102, the Left Lens 106, and the Right Lens 105. The        30   material with almost instantaneous response but need a
control information 110 previously described in FIG. 48 is               much higher potential to change state faster opto-electrical
received by the Signal Receiving Unit 102 and to the Control             material. In selecting the lens material, one should seek
Unit 103. The control unit 103 implements an algorithm that              materials with shorter transition time. The optical transmis-
is specific for the lens materials used in the fabrication of the        sion time of the lens material should be taken into account
right lens 105 and the left lens 106 of the Continuous              35   in optimizing the operation of the Continuing Adjustable
Adjustable 3Deeps Filter Spectacles, and controls the left               3Deeps Filter Spectacles with lenses in electrochromic or
lens 106 with a control circuit 303, and the right lens with             electro-optical formulations. In the future, new electro-
a control circuit 305.                                                   optical materials will be discovered and may be advanta-
   This approach has great advantages. The control infor-                geously used in the practice of this invention.
mation 110 is spectacle-agnostic; i.e. all spectacles receive       40      FIG. 49 4900 shows a typical operating characteristic
the same transmitted control information. The control unit               curve 4910 of an electrochromic material with output optical
103 on the spectacles performs a final view-spectacle-                   density 4903 (y-axis) as a function of voltage 4901 (x-axis).
specific optimization, translating the control information               An optical density of 0.3 corresponds to about 50% trans-
into control signals specific to the lens material used to               mission of light (4923). An optical density of 0.6 corre-
fabricate the Continuous Adjustable 3Deeps Filter Spec-             45   sponds to about 25% transmission of light (4922). And an
tacles. Two viewers sitting side-by-side and watching the                optical density of 0.9 corresponds to about 12.5% transmis-
same video on a digital TV but wearing Continuous Adjust-                sion oflight (4921). To get a specific desired optical density,
able 3Deeps Filter Spectacles that have lens material with               one only need apply the correct voltage across the material.
totally different characteristics, will each see the movie with          In this example, were the lenses of the 3Deeps Filter
an illusion of 3D optimized for their spectacles.                   50   Spectacles made from such electrochromic material then if
   Electro-Optical Lenses                                                the desired optical density were 50% transmission of light
   Some embodiments of the Optical Density Continuing                    4923, the 3Deeps Filter Spectacle controller would cause 1
Adjustable 3Deeps Filter Spectacles use electrochromic                   Volt 4934 to be applied across the electrochromic lenses.
lenses. Electrochromism is the phenomenon displayed by                   One volt 4934 intersect 4932 the operating characteristic
some chemicals of reversibly changing color when an elec-           55   curve 4910 resulting in an optical density of0.3 (4903) that
tric potential is applied. There are many different families of          corresponds with 50% transmission oflight 4923. FIG. 49 is
chemicals that exhibit such properties including but not                 a typical operating characteristic curve. Depending on the
limited to polyaniline, viologens, polyoxotungstates's and               chemical formulation of the material the operating charac-
tungsten oxide. Within each family, different mixtures of                teristic curves may differ.
chemicals produce different properties that affect the color,       60      Other embodiments may use more than one layer of
transmissivity, and transition time. For instance Some elec-             material where each material can respond to controlling
trochromics may only affect ultraviolet light-not visible                signals. For instance, one layer may impinge light over a
light-appearing as a clear plastic to an observer since they             restricted range of visible light and another layer may
do not affect visible light. Electrochromics have been the               impinge light over a different range of visible light.
object of study for several decades, and have found their           65      The operating characteristic curve of FIG. 49 will provide
chief use in smart windows where they can reliably control               sufficient control if the electrochromic lenses change state
the amount of light and heat allowed to pass through                     near instantaneously. But, many electrochromic materials do
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 352 of 362


                                                      US 9,948,922 B2
                              95                                                                      96
not respond instantaneously to an applied potential and take             advantage. In this example, at each frame of video (every 8.3
a finite time to transition to the desired optical density state.        msec ), the Continuous Adjustable 3Deeps Filter Spectacles
Continuous Adjustable 3Deeps Filter Spectacles need also                 are receiving new control values. These advanced 3Deeps
account for the transition time of the material from which the           spectacles are then continuously moving to their optimum
lenses are fabricated.                                              5    value, and this has real advantages for 2D/3D viewing.
   FIG. 50 shows 5000 a typical transition time curve 5003                  First, note that within a scene, motion will exhibit con-
for an electrochromic material with transition time as a                 sistency, and the target optical density will likely will not
function of optical density when a potential of 2.0V is                  change very much. Consider a car speeding across through
applied to the electrochromic material. It is for a slow                 the scene; the luminosity and the speed and direction of
electrochromic material with transition time 5002 as a              10
                                                                         motion will stay at about the same value, so the control and
function of optical density 5001. This hypothetical electro-
                                                                         synchronization information for the lenses will be about the
chromic material has a 'lightest' state with an optical density
                                                                         same. In this example, while it will take 4 tenths of a second
ofO.O, or clear, 5004 and its darkest state 5005 is an optical
density of 1.5 or dark. The material can take any optical                for the lenses to reach their target OD, and there will be 48
density between 0.0 and 1.5 by the application of 2V for the        15
                                                                         3Deeps lens control values, corresponding and synchronized
proper length of time. If the material has an optical density            to the intervening 48 frame of video, they will likely target
of 0.0 or clear 5004, and 2V potential is applied to the                 about the same lens OD. Once the target is reached, suc-
material, it will take 2 seconds for the material to change              cessive lens setting will be similar and thus the lenses will
state and darken to a optical density of 1.5 (dark) 5005. This           quickly respond and conform to such values-often within
is shown on the transition time curve 5003.                         20   the 8.3 msec between successive frames of video. The lenses
   As an example, if the material has an optical density of              are then continuously moving towards the optimal value,
0.3, and the control signal 110 received on the frames                   and that has distinct viewing advantages over lenses that
receiving unit 102 indicates that the subject lens should                appear to instantaneously and abruptly change OD value at
change to an optical density of 0.6, then the transition time            each frame. Also, since the Control Unit of the Continuous
curve 5003 would be implemented by the control unit 103 to          25   Adjustable 3Deeps Filter Spectacles transforms the control
apply 2V potential to the lens for 0.4 seconds. An optical               signals for the specific lenses, the control signals will not
density 0.3 1610 intercepts the transition time curve 5003, at           contain any 3Deeps spectacle specific information. Thus, 2
a point 5011 on the curve corresponding to 0.4 seconds                   people watching the same Sunday afternoon football game,
5012. An optical density 0.6 5020 intercepts the transition              but each wearing Continuous Adjustable 3Deeps Filter
time curve 5003, at a point 5021 on the curve corresponding         30
                                                                         Spectacles (for instance made by different vendors, or dif-
to 0.8 seconds 5022. The absolute value of the difference
                                                                         ferent models from the same vendor) that differ only by the
abs(0.8-0.4)=0.4 seconds then is the length of time that 2V
                                                                         operating characteristics of the electrochromic material, will
potential needs to be applied to the lens to change its optical
                                                                         each have optimal viewing from their specific 3Deeps
density from 0.3 5010 to 0.6 5020. After that length of time
has elapsed no potential is applied since the electrochromic        35
                                                                         spectacles.
will 'latch' in the new state.                                              In other embodiments the transmitted control and syn-
   This is an example of how an algorithm implemented in                 chronization information may be other than for every frame.
the Control Unit 103 of the Continuous Adjustable 3Deeps                 This might be the case with a different vendor TV. In this
Filter Spectacles would use the transition time curve 5003 to            case no changes are necessary to the Continuous Adjustable
control the right lens 105 and the left lens 106. To transition     40   3Deeps Filter Spectacles, and they will continue to operate
a lens from and optical density of 0.3 to an optical density             optimally for the combination of received control signals
of0.6 the Control Unit would apply 2V potential to the lens              and electrochromic materials. Consider again our 2 hypo-
for 400 msec.                                                            thetical viewers above. Were they at half-time to move to
   This is a simplified example for illustrative and teaching            another viewing venue, with a digital TV that has a refresh
purposes. Other electrochromic materials may have other             45   rate of 60Hz and that only transmits 3Deeps Filter Spectacle
operating characteristics that have characteristic exponen-              control information every other frame (30 times a second),
tial, negative exponential, or logistic (s-shaped) relation-             they would each still have optimal viewing for their specific
ships. In this example, 2V potential is used to move between             3Deeps spectacles.
states. It is used under the assumptions that (a) for this                  FIG. 49 shows an alternate means to transition from an
electrochromic formulation the higher the electronic poten-         50   optical density of 0.3 to an optical density of 0.6 is to apply
tial the more rapid will be the change from a lighter to a               a potential of 1.18V. The target optical density 0.6 4942
darker optical density, and (b) change of state from a lighter           intersects the operating characteristic curve 4944 of the
to a darker optical density is to be optimized. Other materials          electrochromic material at a voltage of 1.18V 4946. So
may require different potentials to be applied to move from              applying a voltage of 1.18 Volts will transition the lens from
between states. In any of these cases, the principle of             55   an optical density of 0.3 to an optical density of 0.6. The
operation is identical and the Control Unit 103 on the frames            transition time curve for a voltage of 1.18V is not shown, but
of the lenses uses the operating characteristics of the mate-            would be used similarly to the transition time curve of FIG.
rial used in the right 105 and left 106lenses to determine the           50 (that is for an applied potential of 2.0V) to determine the
potential and the length of time the potential is to be applied          length of time that 1.18V is to be applied to the lens. In
to transition between lens control states.                          60   general, any potential greater than 1.18Vand less than 2.0V
   In the example above, it took 400 msec (0.4 sec) for the              will be applied for the proper transition time will serve to
Continuous Adjustable 3Deeps Filter Spectacles to change                 change the state of the lenses.
from an optical density of0.3 and optical density of0.6. That               In one embodiment, to transition the lenses from an
is in the length of time it will take to change optical density,         optical density of0.3 to 0.6 we use the transition time curve
48 frames of video will have been shown. The lenses are             65   for an applied potential of 2.0\1, since we have assumed a
operating much slower than a digital TV with a refresh rate              lens material with the characteristic that the higher the
of 120Hz (8.3 msec). This apparent problem is actually an                applied potential the more rapid is the transition time. In the
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 353 of 362


                                                     US 9,948,922 B2
                              97                                                                     98
preferred embodiment, we seek to maximize transition time.              lenses to change state, other embodiments may use the same
Other embodiments may maximize other characteristics of                 principles to optimize on other characteristics of the electro-
the electro-optical material.                                           optical material from which the lenses are fabricated. In any
    FIG. 51 shows 5100 a typical transition time curve 5103             embodiments however, a dual approach is used in which first
for an electrochromic material with transition time as a           5    the optimal optical densities are calculated, and then the
function of optical density when a negative potential of                Control Unit 103 of the Continuous Adjustable 3Deeps
-2.0V is applied to the electrochromic material (draining the           Filter Spectacles 101 optimize those values to a character-
lens material of potential). It is for a 'slow' electrochromic          istic(s) of material from which the lenses are fabricated in
material with transition time 5002 as a function of optical             order to control the spectacle lenses.
density 5001. This hypothetical electrochromic material has        10      FIG. 52 is a block diagram 5200 showing the operation of
a 'lightest' state with an optical density ofO.O, or clear, 5004        the Control Unit 103 for the preferred embodiment of the
and its darkest state 5005 is an optical density of 1.5 or dark.        Continuous Adjustable 3Deeps Filter Spectacles 101. The
The material can take any optical density between 0.0 and               preferred embodiment uses electrochromic lenses that; (a)
1.5 by the application of -2V for the proper length of time.            latch to state once the desired optical density is reached, (b)
If the material has an optical density of2.0 or dark 5006, and     15   have an operating characteristic curve as shown in FIG. 49,
-2V potential is applied to the material, it will take 2                (c) have a transition time curve as shown in FIG. 50 for an
seconds for the material to change state and lighten to an              applied potential of 2.0V that provides the lenses with the
optical density of 0 (dark) 5004. This is shown on the                  most rapid change from a lower to a higher optical density,
transition time curve 5103.                                             and (d) have a the transition time curve as shown in FIG. 51
   As an example, if the material has an optical density of        20   for an applied potential of -2.0V that provides the lenses
0.6, and the control signal 110 received on the frames                  with the most rapid change from a higher to a lower optical
receiving unit 102 indicates that the subject lens should               density.
change to an optical density of 0.3, then the transition time              When the control unit is started 5201 it transitions to a
curve 5103 would be implemented by the control unit 103 to              Signal Receiving Unit Module 5203 and inputs the Next
apply -2V potential to the lens for 1.1 seconds. An optical        25   Frame Signal 5221. This will have the Control Information
density 0.6 5120 intercepts the transition time curve 5103, at          1300 for a single frame n 4820 and will include the frame
a point 5121 on the curve corresponding to 1.35 seconds                 number 4801, optical density of the Left Lens 4803, optical
5122. An optical density 0.3 5110 intercepts the transition             density of the right lens 4805, scalar value of the motion
time curve 5103, at a point 5111 on the curve corresponding             vector 4807, direction of the motion vector 4809, and
to 0.25 seconds 5112. The absolute value of the difference         30   Luminance 4811. After the information is received it is
abs(1.35-0.25)=1.1 seconds then is the length of time that              passed to the processing for the Left Lens. First the Left
-2V potential needs to be applied to the lens to change its             Lens Potential is assigned in the Set Left Lens Potential
optical density from 0.6 5120 to 0.3 5110. After that length            Module 5205. In one embodiment we will use either a +2V
of time has elapsed no potential is applied since the elec-             potential if the change for the left lens is from a lower to
trochromic will latch in the new state.                            35   higher optical density, or -2V if the change is from a higher
    This is an example of how an algorithm implemented in               to a lower optical density. The value is stored as the Left
the Control Unit 103 of the Continuous Adjustable 3Deeps                Potential 5222. Then in the Calculate Left Lens Duration
Filter Spectacles would use the transition time curve 5103 to           module 5207, we use the value of the optical density of the
control the right lens 105 and the left lens 106. To transition         Left Lens 4803 from the prior frame (n-1) and the value of
a lens from and optical density of 0.36 to an optical density      40   the optical density of the Left Lens for the current frame, and
of0.3 the Control unit would apply -2V potential to the lens            the appropriate transmission time curve to calculate and
for 1.1 seconds.                                                        store the value of the Left Duration 5223. If the change for
    In the general case, the relationship between optical               the left lens is from a lower to higher optical density then we
density (x-axis) and transition time (y-axis) for any specific          use the Transmission Time curve 5000 described in FIG. 50,
formulation of electro-optical material may be represented         45   and if the change for the left lens is from higher to a lower
functionally by a response surface as y=f(x,v). The first               optical density then we use the Transmission Time curve
derivative df(x,v)/dy provides the transition time rate for any         5100 described in FIG. 51.
value of voltage V. To get the transition time for the material            The Control Unit 103 then transitions to processing for
to change state and move from optical density OD 1 to OD 2              the Right Lens. First the Right Len potential is calculated.
by the application of a potential v to the material, the control   50   The Right Lens Potential is assigned in the Set Right Lens
unit 103 would evaluate to the integral:                                Potential Module 5209. In one embodiment we will use
Min(response time)=minffdf(x,v)dxdv over the range OD 1                 either a +2V potential if the change for the left lens is from
   to OD 2 , and for all {v: -2v<v<+2}.                                 a lower to higher optical density, or -2V if the change is
    The representation of such response surfaces, and the               from a higher to a lower optical density. The value is stored
evaluation of integrals by numerical or analytical methods         55   as the Right Potential 5232. Then in the Calculate Right
are well known in the art, and any method may be used. In               Lens Duration module 5211, we use the value of the optical
the preferred embodiment the optimization is done to mini-              density of the Right Lens 4805 from the prior frame (n-1)
mize the response time. However other embodiments may                   and the value of the optical density of the Right Lens for the
optimize on other characteristics of the material. For                  current frame, and the appropriate transmission time curve
instance, the use of the maximum and minimum voltage to            60   to calculate and store the value of the Right Duration 5233.
change state may have a detrimental effect on the life of the           If the change for the left lens is from a lower to higher
lenses. In such cases, boundary conditions may limit the                optical density then we use the Transmission Time curve
range of voltage to values that have a lesser impact on lens            5000 described in FIG. 50, and if the change for the left lens
life. For other materials in which battery life may depend              is from higher to a lower optical density then we use the
upon the applied transition voltage it may make sense to           65   Transmission Time curve 5100 described in FIG. 51.
optimize to get longer battery life. While the preferred                   The Control Unit 103 then transitions to the Right Lens
embodiment optimizes to minimize response time for the                  Control 5213 and causes the circuitry to provide the Right
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 354 of 362


                                                    US 9,948,922 B2
                             99                                                                    100
Potential 5232 to the right lens 105 for a duration equal to           110 and generate the signal to set the dark optical density of
the value of Right Duration 5233. The Control Unit 103 then            the right lens 5329 and the left lens to clear. In this example
transitions to the Left Lens Control 5215 and causes the               the right lens 5329 associated with frame n+2 is an even
circuitry to provide the Left Potential 5222 to the left lens          darker optical density than the right lens 5319 that is
106 for a duration equal to the value of Left Duration 5223.      5    associated with frame n+l.
The Control Unit then transitions reads the Next Frame                    FIG. 54 5400 is a block diagram 5401 for a preferred
Signal5221 and performs the same processing for frame n+ 1             embodiment of an IC Chip generating optimum optical
that it performed for frame n.                                         density signals for each individual lens of a Continuous
   FIG. 53 is a block diagram 5300 showing the operation of            Adjustable 3Deeps Filter Spectacle 101. One embodiment of
a typical the Continuous Adjustable 3Deeps Filter Spec-           10
                                                                       the chip is a self-contained optical density calculator that
tacles system. This is the complete system. It follows the
                                                                       calculates and outputs the OD density values for the Right
operation of the 2D/3D 3Deeps viewing systems through
                                                                       5463 and Left lenses 5464 of Continuous Adjustable 3Deeps
three consecutive frames of video and shows the processing
Video and 3Deeps Processing, display of the motion picture             Filter Spectacles synchronized 5462 to the A/V 5461 of the
in synchronization with transmission of the Control Infor-        15
                                                                       motion picture. The chip 5401 performs the calculations
mation for the Continuous Adjustable 3Deeps Filter Spec-               selectively based on the optimal OD algorithms described in
tacles, and reception and control of lenses.                           FIG. 40 and FIG. 41, or selectively based on the optimal OD
   The first column is labeled Time' and shows three con-              algorithm described in FIG. 43. The chip has configurable
secutive frames of video at time tn 5301, tn+l 5311, and tn+ 2         Frame Search parameters (parms) 5404 used to identify and
5321. As an example, if the video is being shown at 60            20   determine the single motion vector (direction 5432 and
Frame per second then the time between each frame (e.g.                velocity 5431) that characterizes lateral motion in the frame
tn+l -tn) is 16.667 msec. First consider the processing of the         of the motion picture as described in FIG. 41. Additionally,
frame n 5303 at time tn 5301. The Video Frame 5302 is read             the preferred embodiment of the chip 5401 is configurable
5303 by the Video and 3Deeps Processing module 5320. The               with parameters necessary for the algorithmic calculations
Video processing format conversion is output 5304 and             25   5403 such as the pixel resolution of the viewing screen.
displayed as Display Frame 5305. In this teaching example,                Power 5485 is provided to the IC chip 5401. The chip has
the Video/3Deeps Processing consists only of de-interlacing            an input port for the A/V Frame-In 5402 for the current
so no new frames are created in the Display Video output               frame of the motion picture coupled to the output port of a
stream. If the Video/3Deeps Processing module also per-                frame register. The input frame signal 5402 is passed
formed up-conversion (or down-conversion) then the num-           30   unchanged through the chip 5401, and output on the AIV
ber of output frames would increase (decrease). The Video              Frame-Out 5461 synchronized 5462 with the calculated
and 3Deeps Processing module has been previously                       output values of the Right Lens OD 5463 and the Left Lens
described in FIG. 46 and FIG. 47. The Video/3Deeps Pro-                OD 5464 of Continuous Adjustable 3Deeps Filter Spectacles
cessing also calculates the Control Information 4800                   101.
described in FIG. 48. The control information is transmitted      35      The chip has an input port 5407 to receive the Motion
4695 synchronous with the output display frames 5305. The              Vector Values of the current frame coupled to the output of
Continuous Adjustable 3Deeps Filter Spectacles 101 receive             a motion vector estimation module. As previously related,
the signal 110 and the Control Unit 103 implements the                 Video format conversion chips calculate motion vector
electrochromic specific algorithm to optimally control the             values to compensate for motion when de-interlacing and
Continuous Adjusting 3Deeps Filter Spectacles and generate        40   up-converting video, and the subject IC chip 5401 will often
the signal synchronous with motion picture to set the dark             be coupled to such a format conversion chip. The chip 5401
optical density of the right lens 5309 and the left lens to            also has an input port to receive the luminance values 5405
clear. The operation of the Control Unit 103 has been                  coupled to the output of a luminance determination module
described in FIGS. 3, 49, 50, 51, and 52.                              possibly as calculated by a video format conversion chip.
   Similarly is the processing of the next frame n+1 5312 at      45   The Motion Vector values 5407 and Luminance values 5405
time tn+l 5311. The Video Frame 5312 is read 5313 by the               are stored in Volatile memory 5412 contained on the chip.
Video and 3Deeps Processing module 5320. The Video                     Other embodiments of the chip 5401 may use off-chip
processing format conversion is output 5314 and displayed              memory for storage of these values.
as Display Frame 5315. The Video/3Deeps Processing cal-                   The preferred embodiment of the chip 5401 has non-
culates the Control Information 4800 described in FIG. 48.        50   volatile memory 5410 to store the Frame Search parameters
The control information is transmitted 4695 synchronous                5404 of the algorithm implemented in the Lateral Motion
with the output display frames 5315. The Continuous                    Determining Unit 5420. The Frame Search parameters 5404
Adjustable 3Deeps Filter Spectacles 101 receive the signal             have been previously described in FIG. 40 and FIG. 41, and
110 and generate the signal to set the dark optical density of         are the regions of the current frame of the motion picture that
the right lens 5319 and the left lens to clear. In this example   55   delimits the search for lateral motion vector that character-
the right lens 5319 associated with frame n+1 is a darker              izes motion in the frame of the motion picture. The param-
optical density than the right lens 5309 that is associated            eters include the boundaries of the upper bounded region
with frame n.                                                          that is a surrogate for the background in the frame of the
   Similarly is the processing of the next frame n+2 5322 at           movie and the lower bounded region that is a surrogate for
time tn+ 2 5321. The Video Frame 5322 is read 5323 by the         60   the foreground of the frame of movie. The input port for the
Video and 3Deeps Processing module 5320. The Video                     Frame Search parameters 5404 provides a means to input the
processing format conversion is output 5324 and displayed              Frame Search parameters, and the input includes a binary
as Display Frame 5325. The Video/3Deeps Processing cal-                switch to control whether the chip will input, store and use
culates the Control Information 4800 described in FIG. 48.             new values for the Frame Search parameters or use the
The control information is transmitted 4695 synchronous           65   already stored values. In normal usage it would be unusual
with the output display frames 5325. The Continuous                    for the Frame Search parameters 5404 to be changed within
Adjustable 3Deeps Filter Spectacles 101 receive the signal             any single presentation.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 355 of 362


                                                     US 9,948,922 B2
                             101                                                                   102
   Also stored in the non-volatile memory 5410 are the                  Determining circuitry 5420, the Luminance 5433 (Lum)
parameters necessary to compute the Optical Density Cal-                value stored in volatile memory 5412 and the Algorithm
culations. This includes (a) the threshold values for deter-            parameters 5403 stored in non-volatile memory 5410. With
mining whether lateral motion is present or not (e.g. the -10           these input values the Optical Density Calc Unit 5440
dpi and 10 dpi values 4150 of FIG. 41), (b) refresh rate of        5    circuitry calculates the optimal optical values for the Right
the viewing monitor (e.g. 60Hz of FIG. 40), and (c) the pixel           Lens (OD R) 5451 and the Left Len (OD L) 5452 and passes
resolution ofthe viewing monitor (e.g. 100 dpi of FIG. 40).             them to the Sync Unit 5450.
The input port for the algorithm parameters 5403 provides a                The Sync Unit 5450 synchronizes the output of the Video
means to input the algorithm parameters and includes a                  Frame 5461 with the output of the calculated values of the
binary switch to control whether the chip will input, store        10   Right Lens OD 5463, and the Left Lens OD 5464. Along
and use new values for the algorithm or use the already                 with a sync signal 5462, the unit also outputs the frame on
stored values. In normal usage the algorithm parameters                 the AIV Frame-Out 5461, and the calculated values of the
primarily characterize the viewing display (e.g. TV screen)             Optical Density for the right lens (Right Lens OD) 5463 and
and once set will rarely change.                                        the left lens (Left Lens OD 5464).
   The Algorithm Select 5406 input allows the chip 5401 to         15      While the Optical Density Calc Unit 5440 has circuitry to
configure itself to use either the circuitry that performs the          implement the Optical Density algorithms described in
calculation described in FIG. 40 and FIG. 41 5441, or in                accompanying FIG. 40 and FIG. 41 5441, and FIG. 43 5442,
FIG. 43 5442. The algorithm described in FIG. 40 and FIG.               other embodiments may include other algorithms to calcu-
41 requires as input the direction and velocity of lateral              late the optical density of the Right 5463 and Left lenses
motion in the motion picture and the luminance in the frame        20   5464 of the Continuous Adjustable 3Deeps Filter Spectacle
of the motion picture, while the algorithm described in FIG.            101.
43 requires as input only the direction and luminance of the               Also, while the Lateral Motion Determining Unit 5420
frame of the motion picture, but not the velocity. In other             only uses the Algorithm described in FIG. 40 and FIG. 41 to
embodiment the Algorithm Select 5406 input may be stored                characterize the lateral motion (direction and speed) in a
in the non-volatile memory 5410 and then only changed as           25   frame of a motion picture, other embodiments may alterna-
necessary.                                                              tively use algorithms such as that described in FIG. 42 to
   The operation of the units of circuitry on the chip 5401             characterize the lateral motion in a frame of a motion
using these input values follows. The A/V Frame 5402 is                 picture.
input to the chip so that the Right 5463 and Left OD 5464                  The IC chip 5401 has separate outputs for the optimal Left
values calculated and output with the frame may be syn-            30   Len OD 5463 and Right Len OD 5464. Rather than use these
chronized 2062 with the A/V output 5461. No calculations                values to control Continuous Alternating 3Deeps Filter
or reformatting is performed on the AIV signal.                         Spectacles, the values can alternatively be used to determine
   The Lateral Motion Determining Unit 5420 has circuitry               the frames of a dual image 3D viewing systems as is also
to implement the previously described algorithm to deter-               described below.
mine the single most prominent moving object in the back-          35      One embodiment of the chip has Input 5402 and Output
ground region of the frame and the single most prominent                5461 ports for the A/V frame of the movie and the chip is
object in the foreground region of the frame and then process           able to synchronize 5462 the output frame with the output of
these identified values to calculate the direction and velocity         the calculated value of the Right 5463 and Left Len 5464
that characterizes lateral motion in the frame. Input to the            optical densities. Other embodiments may use other means
Lateral Motion Determining Unit 2020 is the Frame Search           40   to synchronize the Continuous Adjustable 3Deeps Filter
Parameters 5404 stored in the non-volatile memory 5410,                 Spectacles 101 to the frame of the motion picture without
and the Motion Vector Values 5407 stored in volatile                    input of the picture frame A/V Frame In 5402.
memory 5412. The output is the calculated Velocity (Vel in                 While FIG. 54 shows the Calculation of the Optimum
dpi units) 5431 and the direction of motion 5432 (die                   Optical Density Signals for Each Individual Lens Of A
negative for right-to-left motion and positive for left-to-right   45   Continuous Adjustable 3Deeps Filter Spectacles 101
motion). These values may be stored in volatile memory in               embodied as a chip coupled with other chips such as video
some embodiments.                                                       format conversion chips, the circuitry could have been
   The Optical Density Calc Unit 5440 implements the                    included within the circuitry of such a chip. Also the
Optical Density Calculation to determine the setting of the             circuitry of FIG. 54 may connect to other IC chips on an IC
lenses of the Continuous Adjustable 3Deeps Filter Spec-            50   board.
tacles 101. In one embodiment both of the algorithms                       FIG. 55 5500 is a block diagram 5501 of an alternate
described in FIG. 40 and FIG. 41 5441, and in FIG. 43 5442              embodiment of an IC chip 5501 generating the change in
are implemented within the unit's circuitry. The Algorithm              optical density signals 5540 for each individual lens of a
Select input port 5406 determines which of the calculation              Continuous Adjustable 3Deeps Filter Spectacle 101. This
circuits is used. If the Algorithm described in FIG. 40 and        55   alternate embodiment of an IC chip 5501 implements the
FIG. 41 5441 is used, then the values of Velocity 5431 (Vel)            optical density calculation algorithm of FIG. 43 5531, and
and Direction 5432 (Dir) oflateral motion are read from the             has the benefits that (1) it only requires direction and not
output of the Lateral Motion Determining circuitry 5420.                speed of lateral motion, and (2) it can be implemented
Also, the Luminance (Lum) 5433 value stored in volatile                 directly on the a Continuous Adjustable 3Deeps Filter Spec-
memory 5412 is read, along with the Algorithm parameters           60   tacle 101 using a photodiode 4420 to provide a measure of
5403 stored in Non Volatile memory 5410. With these input               luminance. Power 5485 is provided to the IC chip 5501.
values the Optical Density Calc Unit 5440 circuitry calcu-              Since the algorithm of FIG. 43 requires the refresh rate and
lates the optimal optical values for the Right lens (OD R)              pixel resolution of the viewing monitor, these values are
5451 and Left Len (OD L) 5452 and passes them to the Sync               provided through the circuitry of the Algorithm Parms 5403
Unit 5450. If the Algorithm described in FIG. 43 5442 is           65   and stored in non-volatile memory 5510. Once updated,
used then the values of Direction 5432 (Dir) of the lateral             there is no necessity to refresh the values until there is a
motion is read from the output of the Lateral Motion                    change of viewing monitor. A chip on the projection or
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 356 of 362


                                                     US 9,948,922 B2
                             103                                                                     104
viewing device such as a video format chip calculates and               For instance for special venues it may be desirable to have
provides the Direction Values 5505, and the Luminance                   lenses that optimize the darker and lighter filters for different
Values 5405. Note that the speed of lateral motion is not               light wavelengths.
required for the algorithm described in FIG. 43, and is not                 Also, other factors, not part of the retinal reaction curve
input.                                                             5    may be considered to compute an optimal value of the
   The Direction Value 5505, and the Luminance Values                   neutral density filter. In the teaching example of the pre-
5405 are read and stored in volatile memory 5520. In this               ferred embodiment, luminance is the only factor determin-
embodiment, rather than calculate and output values for the             ing the retinal reaction time. However, research has found
Left Lens OD and the Right Lens OD, only a single Delta                 other less important factors that affect retinal reaction time
                                                                   10   including, but not limited to, prolonged readiness, certain
Difference value 5540 is calculated and output. This will
                                                                        common drugs, temperature, and sleep conditions. Knowl-
allow the alternate embodiment chip to have fewer output
                                                                        edge of factors may be advantageously used. Alternately, the
legs and thus a smaller package with lessened power
                                                                        Continuous Adjustable 3Deeps Filter Spectacles may have
requirements. To indicate whether the Delta change is to be             controls allowing customization of values used by the algo-
applied to the Left lens, or the Right Lens, a Lens Change         15   rithms such as thresholds, parameters of the retinal reaction
Indicator 5542 is also output. If the Value of the Lens                 curve, etc, so that the Continuous Adjustable 3Deeps Filter
Change Indicator is 0 then both lenses are set back to a                Spectacles may be customized to individual use.
default clear state. If the Value of the Lens change Indicator              While one above-described embodiment uses a fixed
is 1 then only the Left Lens is affected and it is set from its         distance of 2 1h inches to lag the delayed image, other
last state (ODLast) to a new state (ODcurrent) by adding the       20   embodiments may preferably use other fixed distances.
Delta Lens Change value 5540 (a value of ODcurrenr                      Specifically and advantageously some alternate embodi-
ODLast) to the last value of the Left Lens (ODLast). If the             ments may also use the distance between the viewer and the
Value of the Lens change Indicator is 2 then only the Right             viewing device-that is a preferred distance from the screen.
Lens is affected and it is set from its last state (ODLast) to a        Rather than the exact distance, surrogate distances may be
new state (ODcurrent) by adding the Delta Lens Change value        25   employed. For instance for viewing with an IPOD like
5540 (a value of ODcurrenrODLast) to the last value of the              personal movie device a distance of about 1 foot may be
Right Lens (ODLast).                                                    used. When Continuous Adjustable 3Deeps Filter spectacles
   The Value of Delta Change Lens OD 5540 and the Lens                  are used with a personal computer or a personal DVD player,
Change Indicator 5542 are calculated by the Optical Density             a distance of 11f2 feet between the viewer and display screen
Calc Unit 5530 that implements the Algorithm of FIG. 43            30   may be assumed. When viewing on a large-screen digital or
5531. It reads the algorithm parameters 5403 stored in                  projection TV, a distance based on the size of the display
non-volatile Memory 5510, the Direction Value 5505 stored               monitor may be used. In a movie theater venue the distance
in volatile memory 5522, and the Luminance Value 5405                   may be set to 50 feet.
stored volatile memory 5521. The Unit 5530 performs the                     The above-described embodiments are for teaching pur-
calculations and stores the Calculated OD values in volatile       35   poses. Other more sophisticated algorithms may be used to
memory as OD Current 5523, keeping track of the last                    calculate the setting of the filter lens. These algorithms may
calculated OD values. The Unit 5530 output the Delta Len                not only have speed of motion, direction or motion, and
OD 5540 and the Lens Change Indicator 5542 as previously                luminance as input parameters, but may also allow for input
described.                                                              of other values, or for the setting of constants such as
   FIG. 56 5600 shows Continuous Adjustable 3Deeps Filter          40   inter-ocular distance, in their calculations.
Spectacles 101 that include an IC chip 5501 generating the                  Continuous Adjustable 3Deeps Filter Spectacles can ben-
change in optical density signals for each individual lens of           efit from the inclusion of controls that would allow the
a Continuous Adjustable 3Deeps Filter Spectacle. It shows               viewer to customize the specs to individual differences. For
the same perspective view of Continuous Alternating                     instance, while the average inter-ocular distance is 2.5
3Deeps Filter Spectacles 101 shown in FIG. 44, but with the        45   inches, there is a lot of variation between individuals in this
addition of the IC Chip 5501 of FIG. 55 and a connector                 value. Alternate embodiments of Continuous Adjustable
5502 between the IC Chip 5501 and the Control Unit 103.                 3Deeps Filter Spectacles can beneficially account for indi-
The receiver 102 labeled Rx is coupled to the IC chip 5501.             vidual differences by allowing customized control for this
The receiver 102 outputs the Algorithm parameters 5403,                 value, either through a physical thumbwheel type setting, or
and the direction value 5505 to the IC chip 5501 that              50   input parameters to the 3Deeps Filter Spectacles controller.
performs the calculations and outputs the Delta change (ll.             For instance, there may be a 3-position manually controlled
Lens OD) 5540 to the IC chip 5501 (labeled ODIC), along                 switch that allows the viewer to change the inter-ocular
with a Lens Change Indicator 5542 as to whether it is the               distance used in the lens calculations to 2 114 inches (small),
Right Lens 105 or the Left Lens 106 of the Continuous                   2 1h inches (average), or 2% inches (large). In other embodi-
Alternating 3Deeps Filter Spectacles 101 that is to be change      55   ments, a computer connects to a master computing appliance
to a new state. The Control Unit 103 and the IC Chip 5501               to set the Continuous Adjustable 3Deeps Filter Spectacle
are connected 5602, that is used to output the calculations             customization parameters.
from the IC chip 5501 to the Control Unit 103. The IC chip                  In another alternate embodiment, it has been shown that
5501 performs the calculations as described in FIG. 55. The             the degree of the depth effect of the Pulfrich illusion is due
advantage of this embodiment, as previously indicated, is          60   to the difference in retinal reaction time between the two
that the Luminous Reading from the Photodiode, can be                   eyes. That means that there are innumerable settings of the
used for the calculations, and since the photodiode 4420 is             Continuous Adjustable 3Deeps Filter Spectacle lenses that
on the frame of the spectacles, it will have the best surrogate         will provide the same depth illusion. For instance FIG. 40
value for luminance reaching the frames of the spectacles.              shows an optimal setting of the lenses has one lens clear with
   Other Embodiments                                               65   a retinal reaction time of 120 msec (input luminance of0.52)
   Other embodiments may develop other means to opti-                   and the neutral lens is chosen with an optical density
mally set the transmissivity of the neutral density filter lens.        producing a luminance of -0.6 so the difference in retinal
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 357 of 362


                                                     US 9,948,922 B2
                             105                                                                     106
reaction time is 42 msec or 162 msec. Another setting with              plary and other heuristics may be incorporated for beneficial
the same depth perception is if the 0.4 2 msec retinal reaction         purposes. We note that cinematographers have long recog-
time difference is from one lens that is darkened so that the           nized that action that is too fast does not record well, and so
eye receive a luminance of 0.0 corresponding to a retinal               movies generally will not exhibit this problem.
reaction time of 150 msec and the other eye has a retinal                  Some embodiments provide an example for when such
reaction time of 192 msec (150+42=192 msec), that corre-                heuristics may be used. The goal of such embodiments is to
sponds to a lens with optical density so the eye receives               provide constant depth perception that is normal in the sense
-0.95 on the luminance scale. The first case is optimal in that         that it is in accordance with an individual's normal inter-
we have a clear and dark lens and the eyes receive the                  ocular distance. As previously described this is achieved by
maximum amount of light for the desired depth effect. In the       10
                                                                        optimally controlling the optical density of the neutral
second case both lenses obstruct light, though the clear lens
                                                                        density filter.
obstructs less light than the darker lens. In some instances
                                                                           However, if the viewer is in a darkened venue, viewing a
however, this approach may be beneficial, as for example, to
better control the response time of the lenses.                         darkened movie and/or lateral screen motion is too slow, it
   While some electro-optical materials change state seem-         15
                                                                        may not be possible to maintain this constant depth percep-
ingly instantaneously (e.g. LCD materials), other materials             tion and heuristic rules may be used to slowly degrade the
may have a slow response time. In these cases the Continu-              degree of depth perceived. As noted before, few observers
ous Adjustable 3Deeps Filter Spectacles may be more                     will notice this anymore than they are bothered by the spatial
responsive by taking lens states that have the desired dif-             changes resulting from use of telephoto or wide-angle lens
ference in retinal illumination for the two eyes, but may use      20   in filming scenes.
a gray clear state that is lighter than the darker lens in order           In still another embodiment, the algorithm to calculate the
to achieve a threshold responsiveness when the lenses                   optical density to optimize the single image 3Deeps Filter
change state. That is, if achieving the clearest state takes too        Spectacles may be advantageously used in a dual image
long, it may be preferable to have more responsive Con-                 system. Dual image systems require two images (or frames)
tinuous Adjustable 3Deeps Filter Spectacles with a clear lens      25   for each frame of a traditional movie. One of the two images
that obstructs some light, and a dark lens chosen to provide            is a left eye image and the other is a right eye image. Dual
the desired difference in retinal reaction time.                        image systems have twice as many frames of video as in a
   In another embodiment, rather than fix the distance d                single image system, require special format, projectors, and
between an object in different frames on the screen, it may             except in the case of lenticular viewing screens, special
be desirable to choose an optical density so the degree of         30   viewing devices.
depth illusion remains a constant throughout all frames of                 Using the preferred embodiment of this invention, based
the movie that exhibit motion.                                          on luminosity and direction and speed of motion, we have
   In another embodiment, the motion vectors of multiple                described how to determine the optimal optical density of a
objects are used to provide an estimate of parallax that is             neutral density filter. Rather than use this calculation to
then used to select criteria for the optimization of the optical   35   control and synchronize Continuous Adjustable 3Deeps Fil-
density of the neutral density lens.                                    ter Spectacles, we can use the value to generate a second
   In other embodiments, the viewer may control the degree              frame of video for a dual image systems. For clarity the
of darkening allowed. For instance, rather slow movement                result of the calculation is referred to as OD-optimal and has
from left-to-right may require that the neutral density filter          a value that provides the optimal optical density of the
be considerably darkened. For some viewers this may be             40   neutral density filter of the Continuous Adjustable 3Deeps
problematical or undesirable and for such viewers allowing              Filter Spectacles.
them a degree of control over the darkening of the lenses is               In this dual image system embodiment, rather than use the
reasonable. One such control would allow the user to specify            OD-optimal value for the Continuous Adjustable 3Deeps
an upper limit on the degree of darkening allowed, with                 Filter Spectacles, the result is used to generate a second
exemplary options allowing 5 settings corresponding to a           45   frame of a dual image 3D motion picture. If the result of the
maximum darkening of 50%, 60%, 70%, 80% and 90%.                        algorithm is that there is no lateral movement in the single
   Any of the algorithmic embodiments may also include the              frame of the motion picture, then the frame image is
judicious use of heuristics to achieve a best 3D presentation           duplicated resulting in two frame images, and the frame
for the viewer. For instance, in a darkened theater and with            images is then used as both the right eye image and the left
a dark scene exhibiting motion, the optimal setting for the        50   eye image. If the result of the algorithm is that the direction
neutral density lens may take a value that is deemed either             of lateral motion is left to right, then the second frame will
too dark for the best 3D presentation for the viewer. Or, the           be duplicated but with the added shading of OD-optimal.
optimal setting for the neutral density lens may take a value           The duplicated shaded image will be used as the right eye
that is deemed to take too long to transition to such a dark            image, and the unchanged frame used as the left eye image.
state for the best 3D presentation. In either of these cases       55   If the result of the algorithm is that the direction of lateral
threshold values may be incorporated to override the optimal            motion is right to left, then the second frame will be
settings so that the neutral density filter cannot take values          duplicated but with the added shading of OD-optimal. The
outside a specific range. These are exemplary and other                 duplicated shaded image will be used as the left eye image,
heuristics may be incorporated for beneficial purposes.                 and the unchanged frame used as the right eye image.
   Heuristics may also be required to address other issues.        60      Since this alternate embodiment is for a dual image
For instance, it has been observed that the Pulfrich illusion           system, the right eye image and the left eye image must be
will tum off when lateral motion is too fast. This phenom-              directed to the appropriate eye, and this can be done using
enon is not entirely understood, but to address it a heuristic          any of the dual image viewing systems including shutter
rule may be used in any of the algorithms that determine the            glasses, head mounted displays, Polaroid or lenticular
optical density of the neutral density filter so that when the     65   screens. Since this embodiment is for a dual image system
lateral motion is too fast the Continuous Adjustable 3Deeps             it cannot be used if the viewer is wearing Continuous
Filter Spectacles take their clear-clear state. This is exem-           Adjustable 3Deeps Filter spectacles.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 358 of 362


                                                    US 9,948,922 B2
                            107                                                                    108
   Some 3D viewing systems have darkened lenses and so                 frame 3410 has a first pattern and a bridge frame 3420 has
the calculation of OD-optimal will be slightly different for           a second pattern that is different from and complementary to
such systems. While lenticular and head mounted displays               the first pattern of bridge frame 3410. In other embodiments,
will work as previously described, shutter glass and polaroid          bridge frames may be retrieved from a storage.
3D viewing systems have darkened lenses, and this addi-                   At step 5830, the image frame and the plurality of bridge
tional reduction in luminosity must be accounted for in the            frames are blended, generating a plurality of blended frames.
input to the algorithm.                                                In the illustrative embodiment, frame display module 5750
   In still another embodiment, 3D Viewing spectacles are              blends image frame 3350 and bridge frame 3410 to generate
manufactured that may be switched between electronic (1)               blended frame 3510, shown in FIG. 35A. Frame display
single image Continuous Alternating 3Deeps Viewing Spec-          10   module 5750 also blends image frame 3350 and bridge
tacles, and (2) dual image viewing spectacles. As an                   frame 3420 to generate blended frame 3520, shown in FIG.
example consider an anaglyph dual image system, and two                35B.
electrochromic materials, one that is either clear or darkens             At step 5840, the plurality of blended frames are dis-
to red, and another that is either clear or darkens to blue.           played. Frame display module 5750 now displays blended
Such materials can be used to build electronically operated       15   frames 3510 and 3520 in a manner similar to that described
anaglyph spectacles. If the Continuous Alternating 3Deeps              above. For example, blended frames 3510 and 3520 may be
Viewing Spectacles are manufactured with a second layer of             displayed in accordance with a predetermined pattern, for
such color changing electrochromic materials then the spec-            example. In an embodiment illustrated in FIG. 35C, blended
tacles may be switched to operate as either Continuous                 frames 3510, 3520 are displayed consecutively in a prede-
Alternating 3Deeps Viewing Spectacles or anaglyph 3D              20   termined pattern.
viewing spectacles. In yet another embodiment, a connector                In other embodiments, blended frames 3510 may be
for earphones is included on the Continuous Alternating                displayed in a pattern that includes a plurality of blended
3Deeps Viewing Spectacles allowing an audio signal to be               frames and image frame 3350, or in a pattern that includes
played through earphones.                                              other bridge frames.
   Embodiments of the invention may implement the Video           25      In accordance with another embodiment, a plurality of
and 3Deeps Processing directly on a video format conver-               blended frames may be displayed in accordance with a
sion semiconductor chip. Alternatively the output from such            predetermined pattern that includes a first pattern compris-
a video format conversion semiconductor may be used as                 ing the plurality ofblended frames, and a second pattern that
input to a semiconductor chip dedicated to the Video and               includes repetition of the first pattern. In an embodiment
3Deeps Processing. Also the dual image alternate embodi-          30   illustrated in FIG. 35D, blended frames 3510 and 3520 are
ment can similarly use the video image processing of a video           displayed in a repeating pattern that includes blended frame
conversion chip described in such embodiments to generate              3510, blended frame 3520, and a bridge frame 3590.
the value OD-optimal to generate the second image for this                Systems and methods described herein may be used
dual image embodiment, and assign the image to the correct             advantageously to provide particular benefits. For example,
eye.                                                              35   in accordance with one embodiment, a method for generat-
   In accordance with another embodiment, a method of                  ing modified video is provided. FIGS. 59A-59B comprise a
displaying one or more frames of a video is provided. Data             flowchart of a method in accordance with an embodiment.
representing an image frame is obtained. A plurality of                At step 5910, a source video comprising a sequence of 2D
bridge frames that are visually dissimilar to the image frame          image frames is acquired. At step 5920, a value for an
are generated. The image frame and the plurality of bridge        40   inter-ocular distance of a viewer is determined. At step 5930,
frames are blended, generating a plurality of blended frames,          an image frame is obtained from the source video that
and the plurality of blended frames are displayed. In one              includes two or more motion vectors that describe motion in
embodiment, the plurality of bridge frames are also different          the image frame where each of the motion vectors is
from each other.                                                       associated with a region of the image frame. At step 5940,
   FIG. 57 shows a video display manager that may be used         45   a single parameter is calculated for each of the following: a
to implement certain embodiments in accordance with an                 lateral speed of the image frame, using the two or more
embodiment. Video display manager 5700 comprises a                     motion vectors, and a direction of motion of the image
processor 5710, a bridge frame generator 5730, a frame                 frame, using the two or more motion vectors. At step 5950,
display module 5750, and a storage 5740.                               a deformation value is generated by applying an algorithm
   FIG. 58 is a flowchart of a method of displaying one or        50   that uses the inter-ocular distance and both of the param-
more image frames in accordance with an embodiment. In                 eters. At step 5960, the deformation value is applied to the
an illustrative embodiment, a video file 47000 is stored in            image frame to identifY a modified image frame. At step
storage 5740. Video file 47000 may be generated by video               5970, the modified image frame is blended with a first bridge
display manager 5700 or, alternatively, received from                  frame that is different from the modified image frame to
another device or via a network such as the Internet.             55   generate a first blended frame. At step 5980, the modified
   At step 5810, data comprising an image frame is received.           image frame is blended with a second bridge frame that is
In the illustrative embodiment, processor 5710 retrieves               different from the modified image frame and different from
video file 47000 from storage 5740. FIG. 33 shows an image             the first bridge frame to generate a second blended frame. At
frame 3350 showing a man against a background of clouds                step 5990, the first blended frame and the second blended
and sky.                                                          60   frame are displayed to the viewer. The direction of motion
   At step 5820, a plurality of bridge frames that are visually        and velocity of motion parameters in the calculation step are
dissimilar to the image frame are generated. Bridge frame              calculated only from the motion vectors input along with the
generator 5730 generates two or more bridge frames that are            image frame.
dissimilar from image frame 3350. In one embodiment, the                  In one embodiment, the viewer views the modified video
two bridge frames are also different from each other. FIGS.       65   through spectacles.
34A and 34B show two bridge frames 3410 and 3420 that                     In another embodiment, the spectacles have a left and
may be generated. In the illustrative embodiment, bridge               right lens, and each of the left and right lens has a darkened
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 359 of 362


                                                     US 9,948,922 B2
                             109                                                                    110
state. In another embodiment, each of the left and right                transmitting the source video to a receiver; analyzing the 2D
lenses has a darkened state and a light state, the state of the         frames of the source video content to measure parameters
left lens being independent of the state of the right lens.             for direction of motion, velocity of motion and luminance;
   In another embodiment, the spectacles further comprise a             calculating a deformation value using an algorithm that uses
battery, a control unit and a signal receiving unit. The control        at least two of the measured parameters in combination with
unit is adapted to control the state of the each of the lenses          values for display resolution and video frame speed; pro-
independently.                                                          cessing the source video content using the deformation
   In another embodiment, the left and right lenses comprise            value; and displaying the processed video content to a
one or more electro-optical materials.                                  viewer. The method may include, wherein the direction of
   In accordance with another embodiment, a method for             10   motion and velocity of motion parameters in the analysis
generating modified video is provided. A source video                   step are calculated only from motion vectors in the source
comprising a sequence of 2D image frames is acquired. A                 video content. The method may include, wherein the lumi-
value for an inter-ocular distance of a viewer and factors for          nance parameter in the analysis step is calculated only from
a display resolution and a video frame speed are determined.            luminance values in the source video content. The method
An image frame is obtained from the source video that              15   may include, wherein the processed video content in the
includes two or more motion vectors that describe motion in             displaying step is presented to a viewer through spectacles.
the image frame where each of the motion vectors is                        In accordance with another embodiment, a system for
associated with a region of the image frame. A single                   displaying modified video content to a viewer, comprises: a
parameter is calculated for each of the following: a lateral            receiver which receives a 2D video signal comprised of 2D
speed of the image frame, using the two or more motion             20   frames; a video signal processor which processes the 2D
vectors, and a direction of motion of the image frame, using            video signal; and a display unit which displays the processed
the two or more motion vectors. A deformation value is                  video signal to a user; wherein the processing step comprises
generated by applying an algorithm that uses the inter-ocular           using an algorithm to calculate parameters for direction of
distance, both of the factors, and both of the parameters, and          motion, velocity of motion and luminance for the 2D frames
the deformation value is applied to the image frame to             25   in said 2D video signal; calculating a deformation value
identify a first modified image frame, the first modified               using at least two of said calculated parameters in combi-
image frame being different from any of the sequence of 2D              nation with values for display resolution and video frame
image frames. A second modified image frame is identified               speed; and modifying the 2D video signal using the defor-
based on the first modified image frame, and the second                 mation value.
modified image frame is displayed to the viewer. The               30      In accordance with another embodiment, a method of
direction of motion and velocity of motion parameters in the            displaying video content to a viewer, comprises: obtaining a
calculation step are calculated only from the motion vectors            source video signal comprised of 2D frames; analyzing 2D
input along with the image frame.                                       frames from said source video signal to measure direction of
   In accordance with another embodiment, a system com-                 motion, velocity of motion and luminance parameters; cal-
prises at least one processor for generating modified video,       35   culating a deformation value using an algorithm that
the processor adapted to acquire a source video comprising              includes at least two of said measured parameters in com-
a sequence of 2D image frames, determine a value for an                 bination with values for display resolution and video frame
inter-ocular distance of a viewer, obtain an image frame                speed; processing the video source signal using the defor-
from the source video that includes two or more motion                  mation value; and displaying the processed video signal to
vectors that describe motion in the image frame where each         40   a viewer. A method according to item 6, wherein the
of the motion vectors is associated with a region of the                direction of motion and velocity of motion parameters in the
image frame, and calculate a single parameter for each of the           analysis step are calculated only from motion vectors in the
following: a lateral speed of the image frame, using the two            source video content. The method may include, wherein the
or more motion vectors, and a direction of motion of the                luminance parameter in the analysis step is calculated only
image frame, using the two or more motion vectors. The at          45   from luminance values in the source video content. The
least one processor is further adapted to generate a defor-             method may include, wherein in the processed video content
mation value by applying an algorithm that uses the inter-              in the displaying step is presented to a viewer through
ocular distance and both of the parameters, apply the defor-            spectacles.
mation value to the image frame to identifY a modified                     In accordance with another embodiment, a display appa-
image frame, blend the modified image frame with a first           50   ratus comprises: a receiver which receives a source video
bridge frame that is different from the modified image frame            signal comprised of 2D frames; a video signal processor
to generate a first blended frame, blend the modified image             which processes the source video signal; and a display unit
frame with a second bridge frame that is different from the             which displays the processed video signal to a user; wherein
modified image frame and different from the first bridge                said processing step comprises analyzing 2D frames from
frame to generate a second blended frame, and display the          55   the video signal to measure direction of motion, velocity of
first blended frame and the second blended frame to a                   motion and luminance parameters; and calculating a defor-
viewer. The direction of motion and velocity of motion                  mation value using an algorithm that includes at least two of
parameters in the calculation step are calculated only from             the measured parameters in combination with values for
the motion vectors input along with the image frame. The                display resolution and video frame speed.
system also includes spectacles for viewing the modified           60      In accordance with another embodiment, a method for
video, the spectacles comprising a left and right lens, each            generating modified video, comprises: acquiring a source
of the lenses having a dark state and a light state, and a              video comprised of a sequence of 2D frames; calculating
control unit adapted to control the state of the each of the            parameters for direction of motion, velocity of motion and
lenses independently.                                                   luminance of the source video; determining factors for
   In accordance with another embodiment, a method of              65   display resolution and video frame speed; generating a
displaying video content to a viewer, comprises: obtaining              deformation value by applying an algorithm that uses at least
source video content comprised of 2D frames of video;                   two of the parameters and both of the factors; applying the
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 360 of 362


                                                   US 9,948,922 B2
                            111                                                                  112
deformation value to the source video to produce a modified          relationship. Typically, in such a system, the client comput-
video; and displaying the modified video to a viewer. The            ers are located remotely from the server computer and
method may include, wherein the direction of motion and              interact via a network. The client-server relationship may be
velocity of motion parameters in the calculation step are            defined and controlled by computer programs running on the
calculated only from motion vectors in said source video.            respective client and server computers.
The method may include, wherein the luminance parameter                 Systems, apparatus, and methods described herein may be
in the calculation step is calculated only from luminance            used within a network-based cloud computing system. In
values in the source video. The method may include,                  such a network-based cloud computing system, a server or
wherein in the modified video in the displaying step is              another processor that is connected to a network communi-
presented to a viewer through spectacles.                       10   cates with one or more client computers via a network. A
   In accordance with another embodiment, an apparatus               client computer may communicate with the server via a
which transforms a 2D source video signal, comprises: a              network browser application residing and operating on the
video processing means for performing the transformation             client computer, for example. A client computer may store
on the 2D source video signal; and a display means for               data on the server and access the data via the network. A
displaying the transformed video to a viewer; wherein the       15   client computer may transmit requests for data, or requests
transformation comprises analyzing the source video signal           for online services, to the server via the network. The server
to generate parameters for direction of motion, velocity of          may perform requested services and provide data to the
motion and luminance; calculating a deformation value                client computer(s). The server may also transmit data
using an algorithm that includes at least two of the param-          adapted to cause a client computer to perform a specified
eters in combination with factors for both display resolution   20   function, e.g., to perform a calculation, to display specified
and video frame speed; modifying the source video signal             data on a screen, etc.
using the deformation value; and outputting the transformed             Systems, apparatus, and methods described herein may be
video to the display means.                                          implemented using a computer program product tangibly
   In accordance with another embodiment, a method for               embodied in an information carrier, e.g., in a non-transitory
generating modified video is provided. A source video           25   machine-readable storage device, for execution by a pro-
comprising a sequence of 2D image frames is acquired, a              grammable processor; and the method steps described
value for an inter-ocular distance of a viewer is determined,        herein, including one or more of the steps of FIG. 58, may
and an image frame is obtained from the source video that            be implemented using one or more computer programs that
includes two or more motion vectors that describe motion in          are executable by such a processor. A computer program is
the image frame where each of the motion vectors is             30   a set of computer program instructions that can be used,
associated with a region of the image frame. A single                directly or indirectly, in a computer to perform a certain
parameter is calculated for each of the following: a lateral         activity or bring about a certain result. A computer program
speed of the image frame, using the two or more motion               can be written in any form of programming language,
vectors, and a direction of motion of the image frame, using         including compiled or interpreted languages, and it can be
the two or more motion vectors. A deformation value is          35   deployed in any form, including as a stand-alone program or
generated by applying an algorithm that uses the inter-ocular        as a module, component, subroutine, or other nnit suitable
distance and both of the parameters, and the deformation             for use in a computing environment.
value is applied to the image frame to identifY a modified              A high-level block diagram of an exemplary computer
image frame. The modified image frame is blended with a              that may be used to implement systems, apparatus and
first bridge frame that is different from the modified image    40   methods described herein is illustrated in FIG. 36. Computer
frame to generate a first blended frame, and the modified            3600 includes a processor 3601 operatively coupled to a data
image frame is blended with a second bridge frame that is            storage device 3602 and a memory 3603. Processor 3601
different from the modified image frame and different from           controls the overall operation of computer 3600 by execut-
the first bridge frame to generate a second blended frame.           ing computer program instructions that define such opera-
The first blended frame and the second blended frame are        45   tions. The computer program instructions may be stored in
displayed to a viewer. The direction of motion and velocity          data storage device 3602, or other computer readable
of motion parameters in the calculation step are calculated          medium, and loaded into memory 3603 when execution of
only from the motion vectors input along with the image              the computer program instructions is desired. Thus, the
frame.                                                               method steps of FIG. 58 can be defined by the computer
   In various embodiments, the method steps described           50   program instructions stored in memory 3603 and/or data
herein, including the method steps described in FIG. 58, may         storage device 3602 and controlled by the processor 3601
be performed in an order different from the particular order         executing the computer program instructions. For example,
described or shown. In other embodiments, other steps may            the computer program instructions can be implemented as
be provided, or steps may be eliminated, from the described          computer executable code programmed by one skilled in the
methods.                                                        55   art to perform an algorithm defined by the method steps of
   Systems, apparatus, and methods described herein may be           FIG. 58. Accordingly, by executing the computer program
implemented using digital circuitry, or using one or more            instructions, the processor 3601 executes an algorithm
computers using well-known computer processors, memory               defined by the method steps of FIG. 58. Computer 3600 also
units, storage devices, computer software, and other com-            includes one or more network interfaces 3604 for commu-
ponents. Typically, a computer includes a processor for         60   nicating with other devices via a network. Computer 3600
executing instructions and one or more memories for storing          also includes one or more input/output devices 3605 that
instructions and data. A computer may also include, or be            enable user interaction with computer 3600 (e.g., display,
coupled to, one or more mass storage devices, such as one            keyboard, mouse, speakers, buttons, etc.).
or more magnetic disks, internal hard disks and removable               Any or all of the systems and apparatus discussed herein,
disks, magneto-optical disks, optical disks, etc.               65   including video display manager 5700, and components
   Systems, apparatus, and methods described herein may be           thereof, may be implemented using a computer such as
implemented using computers operating in a client-server             computer 3600.
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 361 of 362


                                                     US 9,948,922 B2
                             113                                                                    114
   One skilled in the art will recognize that an implementa-                  display the first modified image frame;
tion of an actual computer or computer system may have                        display the bridge frame; and
other structures and may contain other components as well,                    display the second modified image frame.
and that FIG. 36 is a high-level representation of some of the             4. The apparatus of claim 3, wherein the bridge frame is
components of such a computer for illustrative purposes.                black.
   While preferred and alternate embodiments of the inven-                 5. An apparatus comprising:
tion have been described and illustrated, it should be appar-              a storage adapted to:
ent that many modifications to the embodiments and imple-                     store one or more image frames;
mentations of the invention could be made without departing                a processor adapted to:
from the spirit or scope of the invention. In various embodi-      10
                                                                              obtain a first image frame and a second image frame
ments, methods, apparatus and systems are provided as
                                                                                 from a first video stream;
described below.
                                                                              generate a first modified image frame by removing a
   The foregoing Detailed Description is to be understood as
being in every respect illustrative and exemplary, but not                       portion of the first image frame, wherein the first
restrictive, and the scope of the invention disclosed herein is    15
                                                                                 modified image frame is different from the first
not to be determined from the Detailed Description, but                          image frame;
rather from the claims as interpreted according to the full                   generate a second modified image frame by removing
breadth permitted by the patent laws. It is to be understood                     a portion of the second image frame, wherein the
that the embodiments shown and described herein are only                         second modified image frame is different from the
illustrative of the principles of the present invention and that   20            second image frame;
various modifications may be implemented by those skilled                     generate a bridge frame, wherein the bridge frame is a
in the art without departing from the scope and spirit of the                    solid color, wherein the bridge frame is different
invention. Those skilled in the art could implement various                      from the first image frame and different from the
other feature combinations without departing from the scope                      second image frame;
and spirit of the invention.                                       25         display the first modified image frame;
   What is claimed is:                                                        display the bridge frame; and
   1. An apparatus comprising:                                                display the second modified image frame.
   a storage adapted to:                                                   6. The apparatus of claim 5, wherein the bridge frame is
      store one or more image frames;                                   black.
   a processor adapted to:                                         30
                                                                           7. An apparatus comprising:
      obtain a first image frame and a second image frame
                                                                           a storage adapted to:
         from a first video stream;
                                                                              store one or more image frames;
      generate a first modified image frame by expanding the
                                                                           a processor adapted to:
         first image frame, wherein the first modified image
         frame is different from the first image frame;            35
                                                                              obtain a first image frame and a second image frame
      generate a second modified image frame by expanding                        from a first video stream;
         the second image frame, wherein the second modi-                     generate a first modified image frame by stitching
         fied image frame is different from the second image                     together the first image frame with a third image
         frame;                                                                  frame, wherein the first modified image frame is
      generate a bridge frame, wherein the bridge frame is a       40            different from the first image frame;
         solid color, wherein the bridge frame is different                   generate a second modified image frame by stitching
         from the first image frame and different from the                       together the second image frame with a fourth image
         second image frame;                                                     frame, wherein the second modified image frame is
      display the first modified image frame;                                    different from the second image frame;
      display the bridge frame; and                                45         generate a bridge frame, wherein the bridge frame is a
      display the second modified image frame.                                   solid color, wherein the bridge frame is different
   2. The apparatus of claim 1, wherein the bridge frame is                      from the first image frame and different from the
black.                                                                           second image frame;
   3. An apparatus comprising:                                                display the first modified image frame;
   a storage adapted to:                                           50         display the bridge frame; and
      store one or more image frames;                                         display the second modified image frame.
   a processor adapted to:                                                 8. The apparatus of claim 7, wherein the bridge frame is
      obtain a first image frame and a second image frame               black.
         from a first video stream;                                        9. An apparatus comprising:
      generate a first modified image frame by shrinking the       55      a storage adapted to:
         first image frame, removing a portion of the first                   store one or more image frames;
         image frame, wherein the first modified image frame               a processor adapted to:
         is different from the first image frame;                             obtain a first image frame and a second image frame
      generate a second modified image frame by shrinking                        from a first video stream;
         the second image frame, removing a portion of the         60         generate a first modified image frame by inserting a
         second image frame, wherein the second modified                         selected image into the first image frame, wherein
         image frame is different from the second image                          the first modified image frame is different from the
         frame;                                                                  first image frame;
      generate a bridge frame, wherein the bridge frame is a                  generate a second modified image frame by inserting a
         solid color, wherein the bridge frame is different        65            selected image into the second image frame, wherein
         from the first image frame and different from the                       the second modified image frame is different from
         second image frame;                                                     the second image frame;
          Case 3:19-cv-04571-LB Document 1 Filed 08/07/19 Page 362 of 362


                                                  US 9,948,922 B2
                           115                                      116
      generate a bridge frame, wherein the bridge frame is a
         solid color, wherein the bridge frame is different
         from the first image frame and different from the
         second image frame;
      display the first modified image frame;
      display the bridge frame; and
      display the second modified image frame.
   10. The apparatus of claim 9, wherein the bridge frame is
black.
   11. An apparatus comprising:                                10
   a storage adapted to:
      store one or more image frames;
   a processor adapted to:
      obtain a first image frame and a second image frame
         from a first video stream;                            15
      generate a first modified image frame by reshaping the
         first image frame, wherein the first modified image
         frame is different from the first image frame;
      generate a second modified image frame by reshaping
         the second image frame, wherein the second modi-      20
         fied image frame is different from the second image
         frame;
      generate a bridge frame, wherein the bridge frame is a
         solid color, wherein the bridge frame is different
         from the first image frame and different from the     25
         second image frame;
      display the first modified image frame;
      display the bridge frame; and
      display the second modified image frame.
   12. The apparatus of claim 11, wherein the bridge frame     30
is black.

                      * * * * *
